EXHIBIT 10.5

Execution Version





--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT
among
TRU EUROPE LIMITED,
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,
TRU IBERIA HOLDINGS 1, S.L.U. (FORMERLY KNOWN AS NUTLEY, S.L.U.),
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO
TRU AUSTRALIA HOLDINGS, LLC,
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO,
VARIOUS LENDERS,
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT, SECURITY AGENT and FACILITY AGENT,
and
DEUTSCHE BANK AG NEW YORK BRANCH
and
BANK OF AMERICA, N.A.,
as CO-COLLATERAL AGENTS
_____________________________
Dated as of October 15, 2009,
as amended and restated as of March 8, 2011,
as amended as of March 20, 2013,
and as further amended and restated as of December 18, 2015
________________________________
DEUTSCHE BANK SECURITIES INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as JOINT LEAD ARRANGERS,
DEUTSCHE BANK SECURITIES INC,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as JOINT BOOK-RUNNERS,
BANK OF AMERICA, N.A., as SYNDICATION AGENT,
and
CITIBANK, N.A.
and
GOLDMAN SACHS INTERNATIONAL BANK
as DOCUMENTATION AGENTS



Americas 90821884
 
 




--------------------------------------------------------------------------------






Table of Contents
Section 1.
Definitions and Accounting Terms
1
 
 
 
1.01
Defined Terms
1
1.02
Interpretation
56
1.03
Terms Generally
57
 
 
Section 2.
Amount and Terms of Credit
57
 
 
 
2.01
The Commitments
57
2.02
Minimum Amount of Each Borrowing
58
2.03
Notice of Borrowing
58
2.04
Disbursement of Funds
59
2.05
Notes
59
2.06
Continuations
60
2.07
Pro Rata Borrowings
60
2.08
Interest
60
2.09
Interest Periods
61
2.10
Increased Costs, Illegality, etc
62
2.11
Compensation
65
2.12
Change of Lending Office
65
2.13
Replacement of Lenders
65
2.14
Incremental Loan Commitments
67
2.15
Obligors’ Agent as Agent for Obligors
68
 
 
Section 3.
Letters of Credit
69
 
 
 
3.01
Letters of Credit
69
3.02
Maximum Letter of Credit Outstandings; Currencies Final Maturities
70
3.03
Letter of Credit Requests; Minimum Stated Amount
70
3.04
Letter of Credit Participations
71
3.05
Agreement to Repay Letter of Credit Drawings
73
3.06
Increased Costs
73
 
 
 
Section 4.
Commitment Commission; Fees; Reductions of Commitment
74
 
 
 
4.01
Fees
74
4.02
Voluntary Termination of Unutilized Commitments
75
4.03
Mandatory Reduction of Commitments.
75
 
 
 
Section 5.
Prepayments; Payments; Taxes
76
 
 
 
5.01
Voluntary Prepayments
76
5.02
Mandatory Repayments; Cash Collateralization
76
5.03
Method and Place of Payment
79
5.04
Tax Gross-Up and Indemnities.
83
5.05
Public Offer
96
5.06
Net Payments
96
 
 
 
Section 6.
Conditions Precedent to the Second Restatement Effective Date and to Credit
Events on the Second Restatement Effective Date
96
 
 
 
6.01
Second Restatement Effective Date; Notes
97
6.02
Officer’s Certificate
97
6.03
Opinions of Counsel
97






Americas 90821884
 
 




--------------------------------------------------------------------------------






6.04
Company Documents; Proceedings; etc.
98
6.05
Fees, etc
99
6.06
Supplemental Information Certificate
99
6.07
Adverse Change, Approvals
99
6.08
Litigation
99
6.09
Collateral and Guaranty Requirements
99
6.10
Financial Statements; Pro Forma Balance Sheet; Projections
100
6.11
Solvency Certificate; Insurance Certificates, etc.
100
6.12
Initial Borrowing Base Certificates; etc.; Excess Availability
100
6.13
Patriot Act
100
6.14
Consent Letter
100
 
 
Section 7.
Conditions Precedent to All Credit Events
101
 
 
 
7.01
No Default; Representations and Warranties
101
7.02
Notice of Borrowing; Letter of Credit Request
101
7.03
Borrowing Base Limitations
101
 
 
 
Section 8.
Representations, Warranties and Agreements
102
 
 
 
8.01
Company Status
102
8.02
Power and Authority
102
8.03
No Violation
102
8.04
Approvals
103
8.05
Financial Statements; Financial Condition; Undisclosed Liabilities; Projections
103
8.06
Litigation
104
8.07
True and Complete Disclosure
104
8.08
Use of Proceeds; Margin Regulations
104
8.09
Tax Returns and Payments
104
8.10
Compliance with Pensions/ERISA
105
8.11
Collateral Matters
106
8.12
Properties
106
8.13
Subsidiaries
106
8.14
Compliance with Statutes, etc.
107
8.15
Investment Company Act
107
8.16
Insurance
107
8.17
Environmental Matters
107
8.18
Employment and Labor Relations
107
8.19
Intellectual Property, etc
108
8.20
Indebtedness
108
8.21
Borrowing Base Calculation
108
8.22
Anti-Terrorism Law
108
8.23
Solvency
109
8.24
Not a Trustee
110
8.25
Corporate Benefit
110
8.26
No Immunity
110
8.27
Own Enquiries
110
8.28
New South Wales Resident
110
8.29
Centre of Main Interests
110
 
 
 
Section 9.
Affirmative Covenants
110
 
 
 
9.01
Information Covenants
110
9.02
Books, Records and Inspections; Annual Meetings
115







--------------------------------------------------------------------------------






9.03
Maintenance of Property; Insurance
115
9.04
Existence; Conduct of Business
115
9.05
Compliance with Statutes, etc
116
9.06
Compliance with Environmental Laws
116
9.07
Pension Schemes
116
9.08
End of Fiscal Years; Fiscal Quarters
117
9.09
Performance of Obligations
117
9.10
Payment of Taxes
118
9.11
Use of Proceeds
118
9.12
Information Regarding Collateral
118
9.13
Additional Subsidiaries; Ownership of Subsidiaries; Additional Borrowers
118
9.14
Further Assurances
120
9.15
Retention of Financial Consultant
120
9.16
Permitted Acquisitions
120
9.17
Maintenance of Company Separateness
121
9.18
Holding Company Obligations
122
9.19
Operation of Cash Pooling Accounts during Dominion Period
122
9.20
Cash Management for Toys SARL during Dominion Period
122
 
 
 
Section 10.
Negative Covenants
123
 
 
 
10.01
Liens
123
10.02
Consolidation, Merger, or Sale of Assets, etc.
126
10.03
Dividends
128
10.04
Indebtedness
130
10.05
Advances, Investments and Loans
133
10.06
Transactions with Affiliates
137
10.07
Consolidated Fixed Charge Coverage Ratio
138
10.08
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; Limitations on Voluntary Payments, etc.
138
10.09
Limitation on Certain Restrictions on Subsidiaries
139
10.10
Limitation on Issuance of Equity Interests
139
10.11
Business; etc
140
10.12
Limitation on Creation of Subsidiaries
140
10.13
No Additional Deposit Accounts; etc.
140
10.14
Cash Pooling Accounts
141
 
 
 
Section 11.
Events of Default
141
 
 
 
11.01
Events of Default
141
11.02
Application of Proceeds
145
 
 
 
Section 12.
The Agents
147
 
 
 
12.01
Appointment
147
12.02
Nature of Duties
147
12.03
Lack of Reliance on the Agents
148
12.04
Certain Rights of the Administrative Agent
148
12.05
Reliance
148
12.06
Indemnification
148
12.07
Agents in their Individual Capacities
149
12.08
Holders
149
12.09
Resignation by, and Removal of, the Administrative Agent
149
12.10
Collateral Matters
150











--------------------------------------------------------------------------------








12.11
Lower Ranking Share Pledges
152
12.12
Delivery of Information
152
12.13
Co-Collateral Agent
152
12.14
Amendments to Guaranties and Security Documents on the Second Restatement
Effective Date
153
 
 
 
Section 13.
Miscellaneous
153
 
 
 
13.01
Payment of Expenses, etc.
153
13.02
Right of Setoff
154
13.03
Notices
155
13.04
Benefit of Agreement; Assignments; Participations
155
13.05
No Waiver; Remedies Cumulative
157
13.06
Payments Pro Rata
157
13.07
Calculations; Computations
158
13.08
GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
158
13.09
Counterparts
159
13.10
Effectiveness
159
13.11
Headings Descriptive
160
13.12
Amendment or Waiver; etc.
160
13.13
Survival
162
13.14
Domicile of Loans
162
13.15
Register
162
13.16
Confidentiality
163
13.17
Patriot Act
164
13.18
Judgment Currency
164
13.19
European Monetary Union
164
13.20
Australian Code of Banking Practice
165
13.21
Qualified Secured Hedging Agreements and Qualified Secured Cash Management
Agreements
165
13.22
No Fiduciary Duty
166
13.23
Post-Closing Actions
166
13.24
Conflicting Provisions in Security Documents
167
13.25
Continuing Effect
167
 
 
 
Section 14.
Nature of Obligations
167
 
 
 
14.01
Nature of Obligations
167
14.02
Independent Obligation
167
14.03
Authorization
167
14.04
Reliance
168
14.05
Contribution; Subrogation
168
14.06
Waiver
168
14.07
Lender’s Rights and Obligations
168
 
 
 
Section 15.
Loans; Intra-Lender Issues
169
 
 
 
15.01
Specified Foreign Currency Participations
169
15.02
Settlement Procedures for Specified Foreign Currency Participations
169
15.03
Obligations Irrevocable
171
15.04
Recovery or Avoidance of Payments
171
15.05
Indemnification by Lenders
171
15.06
Specified Foreign Currency Loan Participation Fee
172







--------------------------------------------------------------------------------










15.07
Defaulting Lenders; etc.
172
 
 
 
Section 16.
Parallel Debt and Special Appointment of Security Agent
174
 
 
 
13.01
Parallel Debt owed to Security Agent
174
13.02
Appointment of Security Agent for German Security
175
13.08
Appointment of the Security Agent for the Credit Documents Governed by Spanish
Law
175
 
 
 
Section 17.
Guaranty
176
 
 
 
17.01
Guaranty
176
17.02
Liability of Guarantors Absolute
177
17.03
Obligations of Guarantors Independent
177
17.04
Waivers by Guarantors
177
17.05
Rights of Secured Creditors
178
17.06
Continuing Guaranty
179
17.07
Subordination of Indebtedness Held by Guarantors
180
17.08
Guaranty Enforceable by Administrative Agent or Security Agent
180
17.09
Expenses
180
17.10
Benefit and Binding Effect
181
17.11
Set Off
181
17.12
Reinstatement
181
17.13
Contribution
181
17.14
Limitations for US Guarantors
182
17.15
Limitations for French Obligors
182
17.16
Limitations for German Guarantors
183
17.17
Limitations for Spanish Guarantors
185
17.18
Guarantee Limitations for BVI Guarantor
186
17.19
Additional Limitations for Guarantors
186
17.20
Payments
186
17.21
Application of Payments for Australian Obligors
186
17.22
Additional Guarantors
187
17.23
Right to Prove
187
17.24
Secured Money Limitations
187
17.25
Keepwell
187
 
 
 
Section 18.
Release of Liens and Guaranties
188
 
 
 
Section 19.
Security Trust Provisions
189
 
 
 
 
 
 





SCHEDULES
SCHEDULE I
--    Obligor Notice Addresses

SCHEDULE 1.01(a)
--    Commitments

SCHEDULE 1.01(c)
--    Agreed Security Principles

SCHEDULE 1.01(d)
--    Security Documents

SCHEDULE 3.01(a)
--    Existing Letters of Credit

SCHEDULE 8.10
--    ERISA





--------------------------------------------------------------------------------






SCHEDULE 8.13
--    Subsidiaries; Joint Ventures; Obligors

SCHEDULE 8.20
--    Indebtedness; Intercompany Debt

SCHEDULE 10.01
--    Existing Liens

SCHEDULE 10.05(iii)
--    Permitted Investments

SCHEDULE 10.05(xiii)
--    Investment Policy

SCHEDULE 13.03
--    Lender Addresses/Lending Offices

SCHEDULE 13.23
--    Post Closing Actions

SCHEDULE 19
--    Security Trustee Provisions



EXHIBITS
EXHIBIT A-1
--    Form of Notice of Borrowing

EXHIBIT A-2
--    Form of Notice of Continuation

EXHIBIT B
--    Form of Note

EXHIBIT C
--    Form of Letter of Credit Request

EXHIBIT D-1
--    Form of Australian Perfection Certificate

EXHIBIT D-2
--    Form of English Perfection Certificate

EXHIBIT D-3
--    Form of Pledged Securities Perfection Certificate

EXHIBIT E
--    Form of French Proceeds Loan Agreement

EXHIBIT F-1
--    Form of Officers’ Certificate

EXHIBIT F-2
--    Form of Managing Directors’ Certificate

EXHIBIT G
--    Form of Perfection Certificate Supplement

EXHIBIT H-1
--    Form of Tri-Party Agreement (Australia)

EXHIBIT H-2
--    Form of Tri-Party Agreement (UK)

EXHIBIT I
--    Form of Joinder Agreement

EXHIBIT J
--    Form of Solvency Certificate

EXHIBIT K
--    Form of Compliance Certificate

EXHIBIT L
--    Form of Assignment and Assumption Agreement

EXHIBIT M
--    Form of Intercompany Note

EXHIBIT N
--    Intercompany Subordination Agreement

EXHIBIT O
--    Form of Process Letter

EXHIBIT P
--    Form of Borrowing Base Certificate

EXHIBIT Q
--    Form of Incremental Commitment Agreement

EXHIBIT R
--    Form of Credit Document Acknowledgement and Amendment

EXHIBIT S-1
--    Form of Credit Card Notification (Australia)

EXHIBIT S-2
--    Form of Credit Card Notification (UK)

EXHIBIT T-1
--    Form of Customs Broker Agreement (Australia)

EXHIBIT T-2
--    Form of Customs Broker Agreement (UK)

EXHIBIT U
--    Form of Subsidiary Borrower Assumption Agreement













--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED SYNDICATED FACILITY AGREEMENT, dated as of October
15, 2009, as amended and restated as of March 8, 2011, as amended as of March
20, 2013 and as further amended and restated as of December 18, 2015, among TRU
Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U.
(formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU
Australia Holdings, LLC (the “Australian Parent Guarantor”), Toys “R” Us (UK)
Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the
UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057
455 026) (the “Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”),
Toys “R” Us Iberia, S.A.U. (the “Spanish Borrower” and, together with the
U.K. Borrowers, the Australian Borrower and the German Borrower, and any entity
that becomes a borrower pursuant to Section 9.13(c), collectively, the
“Borrowers”, and individually, a “Borrower”), TRU (UK) H7 Limited (“Midco1”),
TRU (UK) H8 Limited (“Midco2”), Toys “R” Us Holdings Limited (“TRU Holdings”),
Toys “R” Us Financial Services Limited (“TRU Financial Services”), Toys “R” Us
Properties Limited (“TRU Properties”), TRU (UK) H4 Limited (“TRU H4”), TRU
(France) Finance Ltd. (“TRU France Finance”), TRU (France) Holdings Ltd. (“TRU
France Holdings” and, together with the European Parent Guarantor, Midco1,
Midco2, the Australian Parent Guarantor, TRU Holdings, TRU Financial Services,
TRU Properties, TRU H4 and TRU France Finance, collectively the “U.K.
Guarantors”), Babies “R” Us (Australia) Pty Ltd (ABN 56 073 394 117) (“Babies
“R” Us (Australia)”), Toys “R” Us SARL (“Toys SARL”), TRU (BVI) Finance II, Ltd.
(the “BVI Guarantor”), TRU (UK) H6, LLC (the “U.S. Guarantor”), TRU Iberia
Holdings 2, S.L.U. (formerly known as Avenal Investment, S.L.) (“Midco4”,
together with the Spanish Parent Guarantor, the “Spanish Guarantors”), the other
Obligors party hereto from time to time (including any additional Guarantors who
join pursuant to Section 17.22), the Lenders party hereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent, Security Agent and as
Facility Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents. All capitalized terms used herein and defined in Section 1
are used herein as therein defined.
W I T N E S S E T H :
WHEREAS, the proceeds of Loans and the Commitments hereunder will be used for
general corporate purposes;
WHEREAS, the Borrowers, the Existing Lenders and the Administrative Agent are
parties to a facility agreement, dated as of October 15, 2009, as amended and
restated as of March 8, 2011 and amended as of March 20, 2013 (as the same has
been amended, modified or supplemented to, but not including the Second
Restatement Effective Date, the “Existing Facility Agreement”);
WHEREAS, (a) the Borrowers have requested that the Existing Facility Agreement
be amended and restated in its entirety and, subject to and upon the terms and
conditions set forth herein and (b) this Agreement shall not constitute a
novation of the obligations and liabilities existing under the Existing Facility
Agreement or evidence payment of all or any of such obligations and liabilities;
and
WHEREAS, subject to and upon the terms and conditions set forth herein, the Lead
Arrangers have arranged, and the Lenders are willing to make available to the
Borrowers, the senior secured revolving credit facility provided for herein;
NOW, THEREFORE, IT IS AGREED:
Section 1.Definitions and Accounting Terms.
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):



 
1
 




--------------------------------------------------------------------------------






“Account” shall mean an “account” as such term is defined in Article 9 of the
UCC and any and all supporting obligations in respect thereof and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or (c)
arising out of the use of a credit or charge card or information contained on or
for use with the card. The term “Account” does not include (a) rights to payment
evidenced by chattel paper or an instrument, (b) commercial tort claims, (c)
deposit accounts, (d) investment property, (e) letter-of-credit rights or
letters of credit, or (f) rights to payment for money or funds advanced other
than rights arising out of the use of a credit or charge card or information
contained on or for use with the card.
“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already an Obligor or (y)
100% of the Equity Interests of any such Person, which Person shall, as a result
of the acquisition of such Equity Interests, become a Wholly-Owned Subsidiary of
an Obligor (or shall be merged with and into an Obligor, with such Obligor being
the surviving or continuing Person).
“Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Administrative Agent” shall mean Deutsche Bank AG New York Branch, in its
capacity as Administrative Agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.
“Advisory Agreement” shall mean the Advisory Agreement dated as of July 21, 2005
by and among the Parent, Bain Capital Partners, LLC, Bain Capital, Ltd., Toybox
Holdings, LLC and Vornado Truck LLC, as amended and in effect from time to time
in a manner not prohibited hereunder.
“Advisory Fees” shall mean annual advisory fees, closing fees and transaction
fees payable by the Obligors pursuant to the Advisory Agreement, but not to
exceed the amounts payable thereunder as in effect on the Restatement Effective
Date.
“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with such Person.
“Agents” shall mean and include the Administrative Agent, the Facility Agent,
the Security Agent, the Co-Collateral Agents, the Lead Arrangers, the
Syndication Agent and the Documentation Agents.
“Aggregate Cap Amount” shall mean £200,000,000.
“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the aggregate amount of all cash paid (or
to be paid) by any Group Member in connection with such Permitted Acquisition
(including, without limitation, payments of fees and costs and expenses in
connection therewith) and all contingent cash purchase price, earn-out,
non-compete and other similar obligations of any Group Member incurred and
reasonably expected to be incurred in connection therewith (as determined in
good faith by the Obligors’ Agent), (ii) the aggregate principal amount of all
Indebtedness assumed, incurred, refinanced and/or issued in connection with such
Permitted Acquisition to the extent permitted by Section 10.04, and (iii) the
Fair Market Value of all other consideration payable in connection with such
Permitted Acquisition.
“Aggregate Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of all Loans then outstanding (for this purpose, using the
Pounds Sterling Equivalent of amounts not denominated in Pounds Sterling) and
(b) the aggregate amount of all Letter of Credit Outstandings at such

2
 
 
 




--------------------------------------------------------------------------------






time (exclusive of Letter of Credit Outstandings which are repaid with the
proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Loans).
“Agreed Security Principles” shall mean those principles set forth on
Schedule 1.01(c) hereto.
“Agreement” shall mean this Second Amended and Restated Syndicated Facility
Agreement, as modified, supplemented, amended, restated (including any amendment
and restatement hereof), extended or renewed from time to time.
“Agreement Value” shall mean for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent in its
reasonable discretion equal to:
(a)    in the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Obligor to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination, (ii) such Obligor was the sole
“Affected Party” (as therein defined) and (iii) the Administrative Agent was the
sole party determining such payment amount (with the Administrative Agent making
such determination pursuant to the provisions of the form of ISDA Master
Agreement);
(b)    in the case of a Hedge Agreement traded on an exchange, the
mark-to-market value of such Hedge Agreement, which will be the unrealized loss
on such Hedge Agreement to the Obligor which is party to such Hedge Agreement,
determined by the Administrative Agent based on the settlement price of such
Hedge Agreement on such date of determination; or
(c)    in all other cases, the mark-to-market value of such Hedge Agreement,
which will be the unrealized loss on such Hedge Agreement to the Obligor that is
party to such Hedge Agreement determined by the Administrative Agent as the
amount, if any, by which (i) the present value of the future cash flows to be
paid by such Obligor exceeds (ii) the present value of the future cash flows to
be received by such Obligor in each case pursuant to such Hedge Agreement.
“Anti-Terrorism Laws” shall have the meaning provided in Section 8.22(a).
“Applicable Commitment Fee Percentage” shall mean (i) for any day on which the
Aggregate Exposure is less than or equal to 50.0% of the Total Commitment then
in effect, 0.50%, and (ii) for any day on which the Aggregate Exposure exceeds
50% of the Total Commitment then in effect, 0.375%.
“Applicable Eligible Jurisdiction” shall mean (a) in the case of Eligible Credit
Card Receivables of the Qualified Obligors, England and Wales and Australia, as
applicable, and (b) in the case of Eligible Inventory of the Qualified Obligors,
(i) England and Wales in respect of the Qualified Obligors organized under the
laws of England and Wales, (ii) Australia in respect of the Qualified Obligors
organized under the laws of Australia and (iii) France in respect of the
Qualified Obligors organized under the laws of France, as applicable.
“Applicable Law” shall mean as to any Person (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law and (b) all court orders, decrees, judgments, injunctions, notices, binding
agreements and/or rulings, in each case, of or by any Governmental Authority
which has jurisdiction over such Person or any property of such Person.
“Applicable Margin” initially shall mean a percentage per annum equal to the
Adjustable Applicable Margin at Level II below. From and after each day of
delivery of any certificate delivered in accordance with the first sentence of
the following paragraph indicating an entitlement to a different margin for any
Loans than that described in the immediately preceding sentence (each, a “Start
Date”) to and including

3
 
 
 




--------------------------------------------------------------------------------






the applicable End Date described below, the Applicable Margins for such Loans
(hereinafter, the “Adjustable Applicable Margins”) shall be those set forth
below opposite the Historical Excess Availability indicated to have been
achieved in any certificate delivered in accordance with the following sentence:
Level
Historical Excess Availability
Loans Maintained as Euro Rate Loans
 
 
 
I
Greater than 66% of Historical Borrowing Base
2.25%
 
 
 
II
Equal to or less than 66% of Historical Borrowing Base but greater than 33% of
Historical Borrowing Base
2.50%
 
 
 
III
Equal to or less than 33% of Historical Borrowing Base
2.75%



The Historical Excess Availability used in a determination of Adjustable
Applicable Margins shall be determined, from and after the end of the first full
Fiscal Quarter ending after the Second Restatement Effective Date, based on the
delivery of a certificate of the Obligors’ Agent (each, a “Quarterly Pricing
Certificate”) by an Authorized Officer of the Obligors’ Agent to the
Administrative Agent (with a copy to be sent by the Administrative Agent to each
Lender and an additional copy to be sent by the Obligor’s Agent to the French
Proceeds Loan Creditors), within 5 days of the last day of any Fiscal Quarter of
the Obligors’ Agent which certificate shall set forth the calculation of the
Historical Excess Availability as at the last day of the Fiscal Quarter ended
immediately prior to the relevant Start Date. The Adjustable Applicable Margins
so determined shall apply, except as set forth in the succeeding sentence, from
the relevant Start Date to the earliest of (x) the date on which the next
certificate is delivered to the Administrative Agent or (y) the date which is 5
days following the last day of the Fiscal Quarter in which the previous Start
Date occurred (such earliest date, the “End Date”), at which time, if no
certificate has been delivered to the Administrative Agent indicating an
entitlement to new Adjustable Applicable Margins (and thus commencing a new
Start Date), the Adjustable Applicable Margins shall be those that correspond to
a Historical Excess Availability at Level III (such Adjustable Applicable
Margins as so determined, the “Highest Adjustable Applicable Margins”).
Notwithstanding anything to the contrary contained above in this definition,
(x) the Adjustable Applicable Margins shall be the Highest Adjustable Applicable
Margins at all times during which there shall exist any Event of Default and (y)
so long as no Event of Default exists, at all times prior to the date of
delivery of the Quarterly Pricing Certificate for the first full Fiscal Quarter
ending after the Second Restatement Effective Date, the Adjustable Applicable
Margins shall be maintained at Level II above. The Administrative Agent shall
notify the Facility Agent in writing when the Applicable Margin changes.
“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Approved Member State” shall mean any country which is the jurisdiction of
incorporation or organization of any Group Member.
“Asset Sale” shall mean any sale, transfer or other disposition by any Obligor
to any Person (including by way of redemption by such Person) other than to an
Obligor of any asset (including, without limitation, any capital stock or other
securities of, or Equity Interests in, another Person), but excluding (x) sales
of assets pursuant to Sections 10.02(ii), (iii), (v), (vi), (vii), (viii), (ix),
(x), (xi) and (xii) and (y) any

4
 
 
 




--------------------------------------------------------------------------------






other sale, transfer or disposition (for such purpose, treating any series of
related sales, transfers or dispositions as a single such transaction) that
generates Net Sale Proceeds of less than £2,000,000.
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit L.
“Associate” shall have the meaning given in section 128F(9) of the Australian
Tax Act.
“Australian Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
“Australian Borrowing Limit” shall mean £55,000,000.
“Australian Collection Account” shall mean each account established at an
Australian Collection Bank subject to a Cash Management Control Agreement into
which funds shall be transferred as provided in Section 5.03(c).
“Australian Collection Banks” shall have the meaning provided in
Section 5.03(c).
“Australian Disbursement Account” shall mean each checking and/or disbursement
account maintained by the Australian Obligors for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account).
“Australian Dollar Loans” shall mean each Loan denominated in Australian Dollars
at the time of the incurrence thereof.
“Australian Dollar Rate” shall mean (a) the applicable Australian Screen Rate;
or (b) if (i) no Australian Screen Rate is available for the currency or period
of that Loan or (ii) the basis on which the agreed Australian Screen Rate page
is calculated or displayed is changed and the Required Lenders instruct the
Administrative Agent (after consultation by the Administrative Agent with the
Australian Borrower) that in their opinion it ceases to reflect the Lenders’
cost of funding to the same extent as at the date of this Agreement, and no new
relevant page is specified under the definition of “Australian Screen Rate”, the
rate for such Interest Period shall be the interest rate per annum reasonably
determined by the Administrative Agent in good faith to be the rate per annum at
which deposits in Australian Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Australian Dollar Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period that would be offered
to the Administrative Agent by major banks in the London interbank market at
their request at approximately 11:00 a.m. (London time) on the applicable
Interest Determination Date, provided that in the event the Administrative Agent
has made any determination pursuant to Section 2.10(a)(i) in respect of
Australian Dollar Loans, or in the circumstances described in clause (i) to the
proviso to Section 2.10(b) in respect of such Australian Dollar Loans, the
Australian Dollar Rate determined pursuant to this definition shall instead be
the rate determined by the Administrative Agent as the all-in-cost of funds for
the Administrative Agent to fund a Borrowing of Loans denominated in Australian
Dollars with maturities comparable to the Interest Period applicable thereto;
provided that, if the Australian Dollar Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“Australian Dollars” and “A$” shall mean freely transferable lawful currency of
the Commonwealth of Australia (expressed in Australian dollars).
“Australian Employee Liability Reserves” shall mean, with respect to each
Australian Obligor, such amount as the Co-Collateral Agents may from time to
time determine in their Permitted

5
 
 
 




--------------------------------------------------------------------------------






Discretion, which amount shall represent an amount payable by such Australian
Obligor pursuant to sections 556(1)(e), 556(1)(g) and 556(1)(h) of the
Corporations Act.
“Australian Obligor” shall mean any Obligor incorporated, organized or
established under the laws of the Commonwealth of Australia.
“Australian Parent Guarantor” shall have the meaning set forth in the preamble
hereto.
“Australian Perfection Certificate” shall mean the Australian Perfection
Certificate in the form thereof included in Exhibit D-1 or any other form
approved by the Administrative Agent, as the same may be supplemented from time
to time by a Perfection Certificate Supplement or otherwise.
“Australian Screen Rate” shall mean in relation to Australian Dollar Rate, the
Australian Bank Bill Swap Reference Rate (Bid) administered by the Australian
Financial Markets Association (or any other person which takes over the
administration of that rate) for the relevant currency and period displayed on
page BBSY of the Thomson Reuters page which displays that rate for a term
equivalent to the relevant period. If the agreed page is replaced, the service
ceases to be available, or the basis on which that rate is calculated or
displayed is changed and the Required Lenders instruct the Administrative Agent
(after consultation by the Administrative Agent with the Obligors’ Agent) that
in their opinion it ceases to reflect the Lenders’ cost of funding to the same
extent as at the date of this Agreement, the Administrative Agent on the
instructions of the Required Lenders may specify another page or service
displaying the appropriate rate after consultation by the Administrative Agent
with the Obligors’ Agent.
“Australian Tax Act” shall mean the Income Tax Assessment Act 1936 (Australia)
or the Income Tax Assessment Act 1997 (Australia), as the context requires.
“Authorized Officer” shall mean, with respect to (a) delivering Notices of
Borrowing, Notices of Continuation and similar notices, any person or persons
that has or have been authorized by the board of directors of the respective
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent or the
respective Issuing Lender, (b) delivering financial information and officer’s
certificates pursuant to this Agreement, a director, chief financial officer,
treasurer or the principal accounting officer of the Obligors’ Agent and (c) any
other matter in connection with this Agreement or any other Credit Document, any
executive officer or financial officer of the respective Obligor and any other
officer or similar official with responsibility for the administration of the
obligations in respect of this Agreement.
“Availability Condition” shall mean (A) in the case of determining whether a
Dominion Period, Monthly Reporting Period or Weekly Borrowing Base Period is in
effect, the greater of (i) £12,000,000 and (ii) 12.5% of the lesser of (x) the
Total Commitment as then in effect and (y) the Borrowing Base at such time and
(B) in the case of determining whether a Compliance Period is in effect, the
greater of (i) £10,000,000 or (ii) 12.5% of the lesser of (x) the Total
Commitment as then in effect and (y) the Borrowing Base at such time.
“Available Currency” shall mean U.S. Dollars, Australian Dollars, Pounds
Sterling and Euros.
“Back-Stop Arrangements” shall have the meaning provided in Section 3.03(b).
“Bank Product Reserve” shall mean a reserve established by the Co-Collateral
Agents from time to time in their Permitted Discretion in respect of the
Obligors’ liabilities (or potential liabilities) as part of their cash
management system under Cash Management Agreements such as, but not limited to,
reserves for returned items, customary charges for maintaining Deposit Accounts
and similar items. The Co-Collateral

6
 
 
 




--------------------------------------------------------------------------------






Agents shall establish reserves for any overdraft lines or similar arrangements
which have been designated as Qualified Secured Cash Management Agreement
pursuant to Section 13.21.
“Bankruptcy Code” shall have the meaning provided in Section 11.01(e).
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States or any successor thereto.
“Borrower” and “Borrowers” shall have the meaning provided in the first
paragraph of this Agreement.
“Borrowing” shall mean the borrowing of one Type of Loan from all the Lenders
having Commitments on a given date (or resulting from a conversion or
conversions on such date) having the same Interest Period.
“Borrowing Base” shall mean the sum of the French Borrowing Base and the UK/AUS
Borrowing Base.
“Borrowing Base Certificate” shall have the meaning provided in Section 9.01(j).
“Borrowing Base Collateral” shall mean any Collateral used in calculating the
Borrowing Base.
“Business” shall mean any corporation, limited liability company, unlimited
liability company, limited or general partnership or other business entity (or
the adjectival form thereof, where appropriate) or the equivalent of the
foregoing in any foreign jurisdiction.
“Business Day” shall mean (a) for all purposes other than as covered by
clauses (b), (c) and (d) below, any day except Saturday, Sunday and any day
which shall be in New York, New York or London, England, a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close, (b) with respect to all notices and determinations
in connection with, and payments of principal and interest on, U.S. Dollar
Loans, any day which is a Business Day described in clause (a) above and which
is also a day for trading by and between banks in U.S. dollar deposits in the
London interbank eurodollar market, (c) with respect to all notices and
determinations in connection with, and payments of principal and interest on or
with respect to, Sterling Loans and Euro Loans, any day which is a Business Day
described in clause (a) and which is also (i) a day for trading by and between
banks in the London interbank market and which shall not be a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in London, England and (ii) in relation to any
payment in Euros, a day on which the Trans-European Automated Real-Time Gross
Settlement Express Transfer 2 (TARGET 2) System is open and (d) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Australian Dollar Loans, any day which is a Business Day described
in clause (a) above and which is also a day which is not a legal holiday or a
day on which banking institutions are authorized or required by law or other
government action to close in Sydney, Australia.
“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to Section
9.01(b) or (c), as applicable.
“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person; provided that “Capital Expenditures” shall not include (i) any additions
to property, plant and equipment and other capital expenditures made with (A)
the proceeds

7
 
 
 




--------------------------------------------------------------------------------






of any equity securities issued or capital contributions received, or
Indebtedness borrowed by any Group Member in connection with such capital
expenditures (excluding borrowings under this Agreement), (B) the proceeds from
any casualty insurance or condemnation or eminent domain, to the extent that the
proceeds therefrom are utilized for capital expenditures within twelve months of
the receipt of such proceeds, (C) the proceeds from any sale or other
disposition of any Obligors’ assets (other than assets constituting Collateral
consisting of Inventory and Accounts and the proceeds thereof), to the extent
that the proceeds therefrom are utilized for capital expenditures within twelve
months of the receipt of such proceeds, (ii) any portion of the purchase price
of a Permitted Acquisition which is allocated to property, plant or equipment
acquired as part of such Permitted Acquisition, or (iii) any expenditures which
are contractually required to be, and are, reimbursed to the Obligors in cash by
a third party (including landlords) during such period of calculation.
“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles. For
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP consistently
applied with the principles existing on the Second Restatement Effective Date.
“Cash Equivalents” shall mean:
(i)    securities issued by, or unconditionally fully guaranteed by, the federal
government of the United States, Australia, Switzerland, any Approved Member
State or any agency or instrumentality thereof and in each case maturing within
one year from the date of acquisition thereof;
(ii)    marketable direct obligations issued by any State of the United States
of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
(iii)    commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having one of the two highest
ratings obtainable from either S&P or Moody’s;
(iv)    (x) time deposits, demand deposits, bearer deposit notes, certificates
of deposit, eurodollar time deposits, bankers’ acceptances or similar
instruments of deposit, in each case, with maturities of not more than one year
from the date of acquisition by such Person, and (y) overnight bank deposits, in
the case of each of the foregoing clauses (x) and (y), issued by (i) any
commercial bank organized under the laws of Australia, the United States of
America or any State thereof or the District of Columbia having at the date of
acquisition thereof combined capital and surplus of not less than $500,000,000
or (ii) any commercial bank organized under the laws of any member state of the
European Union or any Approved Member State, as of the date hereof, or
Switzerland having combined capital and surplus in excess of the applicable
foreign currency equivalent of $500,000,000;
(v)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (iv) above or with
any primary dealer;
(vi)    investments of the type and maturity described in clause (i) though (v)
above of foreign obligors, which investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies;

8
 
 
 




--------------------------------------------------------------------------------






(vii)    investments in money market or mutual funds substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(vi) above; and
(viii)    deposits of cash in favor of banks or other depository institutions,
solely to the extent incurred in connection with the maintenance of such deposit
accounts in the ordinary course of business.
“Cash Management Agreement” shall mean any agreement to provide (x) cash
management services, including treasury, depository, overdraft, credit or debt
card, electronic funds transfer and other cash management arrangements and (y)
supply chain financing services, including, without limitation, trade payable
services and supplier accounts receivable purchases and factoring.
“Cash Management Control Agreement” shall mean a power of attorney, or signing
rights “control agreement” or other agreement, in each case in form and
substance reasonably acceptable to the Administrative Agent which, in the case
of the English Obligors and Australian Obligors, can be incorporated within the
relevant Security Document governed by the laws of England and Wales or
Australia (as applicable) (unless a separate control agreement is deemed
advisable by the Administrative Agent), and containing terms regarding the
treatment of all cash and other amounts on deposit in (or credited to) the
respective Deposit Account governed by such Cash Management Control Agreement
consistent with the requirements of Section 5.03.
“Cash Management Creditors” shall mean, collectively, each Lender Counterparty
and each person (other than a Group Member or Affiliate thereof) party to a
Secured Cash Management Agreement.
“Cash Management Obligations” shall have the meaning specified in the definition
of “Secured Obligations”.
“Cash Pooling Account” shall mean any deposit, savings, passbook or like account
established and maintained with a bank or other financial institution reasonably
satisfactory to the Security Agent by any Group Member from time to time solely
for the purposes of any notional cash pooling, net balance or balance transfer
arrangements to be made available to Group Members pursuant to arrangements
reasonably satisfactory to the Security Agent, in each case as designated as
such to the Security Agent in writing. Where the arrangements are reasonably
satisfactory to Security Agent, it shall provide a written confirmation to the
relevant account bank and the confirmation shall not be revoked without the
relevant account bank’s prior written consent.
“Centre of Main Interests” shall have the meaning provided in Article 3(1) of
Council Regulation (EC) No 1346/2000 of May 29, 2000 on Insolvency Proceedings.
“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.
“CFC” shall have the meaning provided in Section 17.19(a).
“CFC Full Obligor” shall mean and include each Obligor that is a CFC, Subsidiary
CFC or CFC Holdco and is not a CFC Limited Obligor.
“CFC Holdco” shall have the meaning provided in Section 17.19(a).
“CFC Limited Obligor” shall mean and include each Obligor that is a CFC,
Subsidiary CFC or CFC Holdco that has provided written notice to the
Administrative Agent that such Obligor has elected that Section 17.19 shall
apply to it and, in the case where such Obligor has material assets at the time
of such

9
 
 
 




--------------------------------------------------------------------------------






election, has received the Administrative Agent’s written consent to such
election. For the avoidance of doubt, “CFC Limited Obligor” includes as of the
Second Restatement Effective Date, TRU France Finance, TRU France Holdings, the
Spanish Parent Guarantor, Midco4, Toys SARL and the Spanish Borrower.
“Change of Control” shall mean at any time:
(a)    occupation of a majority of the seats (other than vacant seats) on the
board of directors (or other body exercising similar management authority) of
the Parent by Persons who were neither (i) nominated by the board of directors
of the Parent (or prior to the consummation of a Qualifying IPO, the Sponsor)
nor (ii) appointed by directors so nominated; or
(b)    after the consummation of a Qualifying IPO, any person or “group” (within
the meaning of the Securities and Exchange Act of 1934, as amended) other than
any one or more of the Sponsor Group, is or becomes the beneficial owner (within
the meaning of Rule 13d-3 or 13d-5 of the Securities and Exchange Act of 1934,
as amended, except that such person shall be deemed to have “beneficial
ownership” of all Equity Interests that such person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of twenty-five percent (25%) or more (on a fully
diluted basis) of the total then outstanding Equity Interests of the Parent
entitled to vote for the election of directors of the Parent and (ii) Equity
Interests of the Parent entitled to vote for the election of directors of the
Parent in an amount greater than the number of shares of such capital stock
beneficially owned by the Sponsor Group (or over which the Sponsor Group has
voting control); or
(c)    prior to the consummation of a Qualifying IPO, a change in the Control of
the Parent such that the Obligors are not Controlled by any one or more of the
Sponsor Group; or
(d)    the Parent fails at any time to own, directly or indirectly, 100% of the
Equity Interests of each Obligor free and clear of all Liens (other than those
Liens specified in clauses (i), (iv), (xi) and (xviii) of Section 10.01), except
where such failure is as a result of a transaction permitted by the Credit
Documents.
“Chief Executive Office” shall mean, with respect to any Person, the location
from which such Person manages the main part of its business operations or other
affairs.
“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.
“Co-Collateral Agent” and “Co-Collateral Agents” shall mean Deutsche Bank AG New
York Branch and Bank of America, N.A. in their capacity as co-collateral agents
for the Secured Creditors pursuant to this Agreement.
“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to the Code are to the Code, as in effect at the
date of this Agreement and any subsequent provisions of the Code, amendatory
thereof, supplemental thereto or substituted therefor.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all cash and
Cash Equivalents delivered as collateral pursuant to Section 5.02 or Section 11.
“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters and any similar usage, access or acknowledgment
agreements of any Person, such as a warehouseman,

10
 
 
 




--------------------------------------------------------------------------------






processor, lienholder or lessor, in possession of any assets of any Obligor, in
each case in form and substance reasonably satisfactory to the Administrative
Agent.
“Collateral and Guaranty Requirements” shall mean, at any time, the requirement
that:
(a)    on or prior to the Second Restatement Effective Date and as a condition
precedent to such date, the Administrative Agent shall have received from the
Obligors that are not Borrowers (i) a duly executed counterpart of this
Agreement or a Joinder Agreement in respect thereof acceding to the Agreement as
a Guarantor, (ii) duly executed Security Documents and with respect to any
Security Documents (other than the English Law governed Security Documents)
previously delivered pursuant to the Existing Facility Agreement any amendments
thereto (each, a “Security Document Amendment”) required to be delivered by each
Obligor specified on Schedule 1.01(d) Part I and II, and (iii) the Second
Restatement English Law governed Security Documents;
(b)    on the Second Restatement Effective Date (or such later date as the
Administrative Agent may agree in its sole discretion), the Administrative Agent
shall have received insurance certificates from the Parent’s insurance broker or
other evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 9.03 is in full force and effect and such
certificates shall (i) name the Security Agent, as collateral agent on behalf of
the Secured Creditors, as an additional insured thereunder as its interests may
appear and (ii) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Administrative Agent, that names the Security Agent, on behalf of the
Lenders, as the loss payee and/or an additional insured thereunder and provides
for at least thirty days’ prior written notice to the Administrative Agent of
any cancellation of such policy;
(c)    subject to the Agreed Security Principles (which for the avoidance of
doubt for purposes of this clause (c) takes into account the stamp duties and
other potentially significant costs that may be incurred by a Spanish Obligor),
within 30 days (or such later date as the Administrative Agent may agree in its
sole discretion) after any Obligor creates, establishes or acquires a Subsidiary
(other than an Immaterial Subsidiary) or a Subsidiary which was an Immaterial
Subsidiary ceases to be an Immaterial Subsidiary, the Administrative Agent shall
have received from such Subsidiary (i) a duly executed counterpart to this
Agreement (or a joinder agreement in respect thereof duly joining such
Subsidiary as a Guarantor hereunder), (ii) duly executed security agreements,
documents and instruments reasonably satisfactory in form and substance to the
Security Agent granting to the Security Agent as security for the Secured
Obligations a valid and enforceable, first priority, perfected security interest
in all or substantially all of the assets (including all tangible and intangible
assets (other than Real Property), including receivables, contract rights,
securities, inventory, equipment, insurances and material patents, trademarks
and other intellectual property) of such Subsidiary and (iii) all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as such Subsidiary would
have been required to deliver pursuant to Section 6 of this Agreement had such
Subsidiary been an Obligor on the Second Restatement Effective Date; and, that
in connection with the execution and delivery of such Security Documents, the
Subsidiary shall take such actions as may be necessary or desirable under local
law (as advised by local counsel) to create, maintain, effect, perfect, preserve
and protect the security interests granted (or purported to be granted), in each
case to the extent customary in connection with secured transactions under the
laws of the respective jurisdiction or deemed necessary or desirable by the
Administrative Agent based on the advice of local counsel;
(d)    subject to the Agreed Security Principles, within 30 days (or such later
date as the Administrative Agent may agree in its sole discretion) after any
Obligor creates, establishes or acquires a Subsidiary (other than an Immaterial
Subsidiary), the Administrative Agent shall have

11
 
 
 




--------------------------------------------------------------------------------






received from the parent (or parents) of such Subsidiary, (i) a duly executed
pledge agreement or agreements reasonably satisfactory in form and substance to
the Administrative Agent pledging to the Security Agent as security for the
Secured Obligations a valid and enforceable, first priority, perfected security
interest over the Equity Interests of such Subsidiary and (ii) all related
documentation (including, without limitation, opinions of counsel, corporate
documents and proceedings and officer’s certificates) as the parent (and/or such
Subsidiary) would have been required to deliver pursuant to Section 6 of this
Agreement had such Security Documents been delivered on the Second Restatement
Effective Date by an Obligor; and such parent or such Subsidiary, as applicable,
shall have taken such actions as may be necessary (or reasonably requested by
the Administrative Agent or its counsel) under local law (as advised by local
counsel) to create, maintain, effect, perfect, preserve, maintain and protect
the security interests granted (or purported to be granted) by each such pledge
agreement;
(e)    unless otherwise agreed to by the Administrative Agent, all Indebtedness
of any Obligor that is owing to any other Obligor or any other Group Member
shall be evidenced by an Intercompany Note or by a promissory note or an
instrument in form reasonably satisfactory to the Administrative Agent;
(f)    on or prior to the Second Restatement Effective Date (as such date may be
extended from time to time by the Administrative Agent in its sole discretion),
the Administrative Agent shall have received from each Qualified Obligor fully
executed Cash Management Control Agreements with respect to their Core
Concentration Accounts, Collection Accounts and other Deposit Accounts (other
than Excluded Accounts and Disbursement Accounts); it being understood and
agreed by the parties hereto that the Collection Accounts and the Core
Concentration Accounts shall not be subject to cash pooling or other similar
arrangements;
(g)    (i) on or prior to the Second Restatement Effective Date, each Qualified
Obligor shall have delivered to the Administrative Agent notifications (each, a
“Credit Card Notification”) substantially in the form attached hereto as Exhibit
S which have been executed on behalf of such Obligor and addressed to such
Obligor’s credit card services provider and (ii) unless consented to in writing
by the Co-Collateral Agents, the Qualified Obligors shall not enter into any
agreements with a credit card services provider other than the ones expressly
contemplated herein unless, contemporaneously therewith, a Credit Card
Notification is executed and delivered to the Administrative Agent;
(h)    subject to the Agreed Security Principles, all documents, instruments,
forms and statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the applicable Security Documents and perfect such
Liens to the extent required by, and with the priority required by, such
Security Document, shall have been filed, registered or recorded or delivered to
the Security Agent for filing, registration or recording;
(i)    subject to the Agreed Security Principles, each Obligor shall have
obtained all material consents and approvals required to be obtained by it in
connection with the execution and delivery of all Security Documents to which it
is a party, the performance of its obligations thereunder and the granting by it
of the Liens thereunder;
(j)    the Administrative Agent shall have received from each Parent Guarantor
and any of its Subsidiaries which is either an Obligor or which is an obligee
with respect to any Indebtedness owing to it from (or guaranteed by) an Obligor,
a counterpart of the Intercompany Subordination Agreement duly executed and
delivered by each Parent Guarantor and each such Subsidiary; provided

12
 
 
 




--------------------------------------------------------------------------------






that in the case of any such Person which becomes an Obligor or an obligee with
respect to any such Indebtedness after the Second Restatement Effective Date and
which is not already a party to the Intercompany Subordination Agreement, such
Person shall execute and deliver a supplement or joinder agreement to the
Intercompany Subordination Agreement at the time it becomes such an Obligor or
obligee; and
(k)    on or prior to the Second Restatement Effective Date, the Administrative
Agent shall have received the Intellectual Property Rights Agreement.
Notwithstanding anything to the contrary above or elsewhere in this Agreement,
no Eligible Inventory or Eligible Credit Card Receivable will be included in the
relevant Borrowing Base unless the Security Agent has been granted a perfected
first registered or first priority security interest in such Collateral to its
satisfaction.
“Collection Accounts” shall mean, collectively, the English Collection Accounts,
the Australian Collection Accounts and the French Collection Accounts.
“Collective Bargaining Agreement” shall mean any collective bargaining, union or
similar collective agreement with any type of employees’ representatives
applying or relating to any employee of any Group Member.
“Commercial Letter of Credit” shall mean any Letter of Credit issued for the
purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Qualified Obligor in the
ordinary course of business of such Qualified Obligor.
“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule 1.01(a) directly below the column entitled
“Commitment”, as same may be (x) reduced from time to time or terminated
pursuant to Sections 4.02, 4.03 and/or 11.01, as applicable, (y) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 2.13 or 13.04(b), or (z) increased from time to time pursuant to Section
2.14.
“Commitment Commission” shall have the meaning provided in Section 4.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.
“Compliance Period” shall mean any period (x) commencing on the date on which
the Excess Availability is less than or equal to the Availability Condition and
(y) ending on the first date thereafter on which the Excess Availability has
been greater than the Availability Condition for 30 consecutive days.
“Confidential Information” shall mean all information and data, including,
without limitation, technical, business, marketing and financial information,
disclosed to the Agents (or any of them), any Issuing Lender or any Lender by
any Parent Guarantor or any of its respective Subsidiaries in connection with
this Agreement, any other Credit Document or any of the Transactions, whether
tangible, intangible, electronic, verbal or written form or by observation and
all memoranda, summaries, samples, notes, analyses, compilations, studies, or
other documents prepared by the Agents (or any of them), any Issuing Lender or
any Lender which contain, reflect or are derived from such information and/or
data; provided, however, the term “Confidential Information” shall not include
information or data which (a) is, or becomes, generally available other than as
a result of a disclosure by the respective Agent, Issuing Lender or Lender in
violation of any Credit Document, (b) is, or becomes, available to an Agent, any
Issuing Lender or Lender from a

13
 
 
 




--------------------------------------------------------------------------------






source other than any Parent Guarantor or any of their respective Subsidiaries
or its representatives, provided that such source is not, and was not, actually
known by such Agent, Issuing Lender or Lender, as the case may be, to be
prohibited from transmitting such information or data by any contractual,
fiduciary or other legal obligation of confidentiality to any Parent Guarantor
or any of its respective Subsidiaries, (c) was available to an Agent, an Issuing
Lender or a Lender on a non-confidential basis prior to disclosure by any Parent
Guarantor or any of its respective Subsidiaries or their respective
representatives or (d) is or was independently developed by an Agent, an Issuing
Lender or a Lender without use of the Confidential Information.
“Consolidated EBITDA” shall mean, for any period, the sum (without duplication)
of (a) Consolidated Net Income for such period, plus,
(a)    in each case to the extent deducted in determining Consolidated Net
Income for such period:
(i)    depreciation and amortization,
(ii)    any other non-cash charges, including, but not limited to, any asset
impairments, write-offs or write-downs (other than non-cash charges for which a
cash payment will be required to be made in that period),
(iii)    provisions for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, and similar taxes based
on income, profits, revenue or capital and foreign withholding taxes paid or
accrued during such period (including in respect of repatriated funds) including
penalties and interest related to such taxes or arising from any tax
examinations,
(iv)    interest expense,
(v)    Advisory Fees,
(vi)    expenses in respect of intercompany agreements relating to licensing of
intellectual property and management services consistent with current arm’s
length accounting practices,
(vii)    unusual, non-recurring or extraordinary expenses, losses or charges as
reasonably approved by the Administrative Agent, including, but not limited to,
severance and one-time incentive awards,
(viii)    identified cost savings, operating expense reductions and synergies
related to any restructuring, cost savings initiative or other initiative in an
aggregate amount for all such periods not to exceed £15,000,000,
(ix)    the amount of any income attributable to non-controlling interests of
third parties in any non-wholly-owned subsidiary deducted in such period (and
not added back in such period), to Consolidated Net Income, excluding cash
distributions in respect thereof,
(x)    any costs or expenses incurred by the Parent Guarantors or any of their
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, any severance agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are non-cash or otherwise funded with cash proceeds
contributed to the capital of the Borrowers or net proceeds of an issuance of
Equity Interests of the Borrowers,

14
 
 
 




--------------------------------------------------------------------------------






(xi)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods and any other items of a
similar nature,
less,
(b)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA), and
(ii)    the amount of any loss attributable to non-controlling interests of
third parties in any non-wholly-owned subsidiary added to (and not deducted
from) Consolidated Net Income in such period.
“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period, the ratio
of (a) Consolidated EBITDA of the Parent Guarantors and their respective
Subsidiaries for such period, minus the aggregate amount of all Capital
Expenditures (which, for the avoidance of doubt shall never be less than zero
for purposes of this definition) made by the Obligors during such period to (b)
the sum of (1) the scheduled principal amount of all amortization payments made
during such period on all Indebtedness of the Parent Guarantors and their
respective Subsidiaries for such period (including the principal component of
all Capitalized Lease Obligations but excluding the Secured Obligations,
payments to reimburse any drawings under any commercial letters of credit, and
any payments on Indebtedness required to be made on the final maturity date
thereof) as determined on the first day of such period (or, with respect to a
given issue of Indebtedness incurred thereafter, on the date of the incurrence
thereof) plus (2) Consolidated Interest Expense of the Parent Guarantors and
their respective Subsidiaries payable in cash for such period plus (3) the
amount of all cash payments made by the Parent Guarantors and their respective
Subsidiaries which are Obligors in respect of income taxes or income tax
liabilities (net of cash income tax refunds) during such period (excluding such
cash payments related to asset sales not in the ordinary course of business).
“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense (including that attributable to Capitalized Lease
Obligations in accordance with GAAP) of the Parent Guarantors and their
respective Subsidiaries payable in cash (including, without limitation, all
commissions, discounts and other commitment and banking fees and charges (e.g.,
fees with respect to letters of credit) for such period (calculated without
regard to any limitations on payment thereof), adjusted to exclude (to the
extent the same would otherwise be included in the calculation above in this
clause) (w) any payments of interest in respect of the Specified Debt solely to
the extent paid directly with the proceeds of a cash common equity contribution
or shareholder loan (to the extent the same is subject to a subordination
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which such shareholder loan is subordinated to the Secured
Obligations), in each case made to any of the Borrowers by a direct or indirect
shareholder thereof that is not an Obligor (any such cash common equity
contribution and/or shareholder loans, the “Permitted Specified Debt Payment
Sources”), provided that such payment of interest shall be made within 30 days
upon the receipt of such proceeds (or such later date as may be agreed to by
Administrative Agent in its sole discretion), (x) any payment of interest in
respect of the Specified Debt made directly by an obligor thereunder that is not
an Obligor, (y) the amortization of any deferred financing costs for such period
and (z) any interest expense actually “paid in kind” or accreted during such
period, all as determined on a consolidated basis in accordance with GAAP.

15
 
 
 




--------------------------------------------------------------------------------






“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent Guarantors and their respective Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with GAAP, provided that the following items shall be excluded in
computing Consolidated Net Income (without duplication): (i) the net income (or
loss) of any Person in which a Person or Persons other than an Obligor and its
Wholly-Owned Subsidiaries has an Equity Interest or Equity Interests to the
extent of such Equity Interests held by Persons other than an Obligor and its
Wholly-Owned Subsidiaries in such Person, (ii) except for determinations
expressly required to be made on a Pro Forma Basis, the net income (or loss) of
any Person accrued prior to the date it becomes a Subsidiary or all or
substantially all of the property or assets of such Person are acquired by a
Subsidiary and (iii) the net income of any Subsidiary to the extent that the
declaration or payment of cash dividends or similar cash distributions by such
Subsidiary of such net income is not at the time permitted by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary.
“Consolidated Total Assets” shall mean, as of any date of determination, the
aggregate total assets as set forth on the most recent consolidated balance
sheets of each Parent Guarantor and its Subsidiaries delivered pursuant to
Section 9.01(a) prepared in accordance with GAAP.
“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Continued Loan” shall have the meaning provided such term in Section 2.01(a).
“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
“Control” shall mean the possession, directly or indirectly, of the power (a) to
vote 50% or more of the securities having ordinary voting power for the election
of directors (or any similar governing body) of a Person, or (b) to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. The terms
“Controlling” and “Controlled” have meanings correlative thereto.
“Core Australian Concentration Account” shall have the meaning provided in
Section 5.03(e).

16
 
 
 




--------------------------------------------------------------------------------






“Core Concentration Accounts” shall mean, collectively, the Core
English Concentration Accounts, the Core Australian Concentration Accounts and
the Core French Concentration Accounts.
“Core English Concentration Account” shall have the meaning provided in
Section 5.03(e).
“Core French Concentration Account” shall have the meaning provided in
Section 5.03(e).
“Corporations Act” shall mean the Corporations Act 2001 of Australia.
“Cost” shall mean the cost of purchases, as reported on the Obligors’ financial
stock ledger based upon the Obligors’ accounting practices in effect on the
Second Restatement Effective Date or thereafter consented to by the
Administrative Agent, whose consent will not be unreasonably withheld. “Cost”
does not include inventory capitalization costs or other non-purchase price
charges (except for freight charges with respect to all Inventory to the extent
treated consistently with the Obligors’ accounting practices in effect on the
Second Restatement Effective Date) used in the Obligors’ calculation of cost of
goods sold.
“CRD IV” shall mean (i) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms; and (ii) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC; or any law, rules or guidance by which either of them
is implemented.
“Credit Account” shall have the meaning provided in Section 5.03(h).
“Credit Card Notifications” shall have the meaning provided in the definition of
Collateral and Guaranty Requirements.
“Credit Document Acknowledgment and Amendment” shall mean the Credit Document
Acknowledgment and Amendment substantially in the form of Exhibit R, as amended,
modified, restated or supplemented from time to time.
“Credit Document Obligations” shall have the meaning specified in the definition
of Secured Obligations.
“Credit Documents” shall mean this Agreement, the Intercompany Subordination
Agreement, the Intellectual Property Rights Agreement, each Security Document,
each French Proceeds Loan Document and, after the execution and delivery thereof
pursuant to the terms of this Agreement, each Incremental Commitment Agreement,
each Note, each Joinder Agreement and each Incremental Security Document.
“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).
“Customer Credit Liabilities” shall mean, at any time, the aggregate remaining
balance at such time of (a) outstanding gift certificates and gift cards of the
Qualified Obligors entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, and (b) outstanding merchandise credits and customer deposits of the
Qualified Obligors, net of any dormancy reserves maintained by the Qualified
Obligors on their books and records in the ordinary course of business
consistent with past practices.

17
 
 
 




--------------------------------------------------------------------------------






“Customer Credit Liabilities Reserve” shall mean as of any date, an amount equal
to (A) forty-five percent (45%) of the Customer Credit Liabilities minus (B)
dormancy fees, each as reflected in the books and records of the Qualified
Obligors.
“Customs Broker Agreement” shall mean an agreement in substantially the form
attached hereto as Exhibits T-1 and T-2 (or such other form acceptable to the
Administrative Agent) among a Qualified Obligor, a customs broker or other
carrier, and the Administrative Agent in which the customs broker or other
carrier acknowledges that it has control over and holds the documents evidencing
ownership of the subject Inventory or other property for the benefit of the
Security Agent and agrees, upon notice from the Security Agent to hold and
dispose of the subject Inventory and other property solely as directed by the
Security Agent.
“DB Australian Account” shall have the meaning provided in Section 5.03(g).
“DB English Account” shall have the meaning provided in Section 5.03(f).
“DB French Account” shall have the meaning provided in Section 9.20.
“DB London” shall mean Deutsche Bank AG, London Branch, in its individual
capacity, and any successor corporation or merger, consolidation or otherwise.
“DBNY” shall mean Deutsche Bank AG New York Branch, in its individual capacity,
and any successor corporation by merger, consolidation or otherwise.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Defaulting Lender” shall mean, subject to Section 15.07(c), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under the Bankruptcy Code or debtor relief
laws of the United States or other applicable jurisdictions from time to time in
effect, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with

18
 
 
 




--------------------------------------------------------------------------------






immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 15.07(c)) upon delivery of written notice of such
determination to the Borrower, each Issuing Lender and each Lender.
“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization.
All funds in such Deposit Account shall be conclusively presumed to be
Collateral and proceeds of Collateral and the Agents and the Lenders shall have
no duty to inquire as to the source of the amounts on deposit in the Deposit
Account.
“Disbursement Accounts” shall mean, collectively, the English Disbursement
Accounts, the Australian Disbursement Accounts and the French Disbursement
Accounts.
“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to its stockholders, partners or members in their capacity as
such, or redeemed, retired, purchased or otherwise acquired, directly or
indirectly, for a consideration any shares of any class of its capital stock or
any other Equity Interests outstanding on or after the Second Restatement
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
capital stock or any other Equity Interests of such Person outstanding on or
after the Second Restatement Effective Date (or any options or warrants issued
by such Person with respect to its capital stock or other Equity Interests).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments made or required to be made by such Person with
respect to any stock appreciation rights, plans, equity incentive or achievement
plans or any similar plans or setting aside of any funds for the foregoing
purposes.
“Documentation Agents” shall mean Citigroup Global Markets Inc. and Goldman
Sachs Lending Partners LLC, in their capacities as Documentation Agents in
respect of the credit facilities hereunder.
“Dominion Period” shall mean any period (i) commencing on the date on which
either (x) a Specified Default has occurred and is continuing or (y) the Excess
Availability is less than or equal to the Availability Condition for three
consecutive Business Days and (ii) ending on the first date thereafter on which
(x) no Specified Default exists or is continuing and (y) the Excess Availability
has been greater than the Availability Condition for 30 consecutive days.
“Drawing” shall have the meaning provided in Section 3.05(b).
“Eligible Credit Card Receivables” shall mean, as of any date of determination,
Accounts due to a Qualified Obligor from its credit and debit card services
providers as arise in the ordinary course of business and which have been earned
by performance, that are not excluded as ineligible by virtue of one or more of
the criteria set forth below and which have originated in an Applicable Eligible
Jurisdiction. None of the following shall be deemed to be Eligible Credit Card
Receivables:
(a)    Accounts due from its credit and debit card services providers that have
been outstanding for more than five (5) Business Days from the date of sale, or
for such longer period(s) as may be approved by the Co-Collateral Agents;

19
 
 
 




--------------------------------------------------------------------------------






(b)    Accounts due from its credit and debit card services providers with
respect to which a Qualified Obligor does not have good, valid and marketable
title thereto, free and clear of any Lien (other than Liens granted to the
Security Agent for its own benefit and the benefit of the other Secured
Creditors pursuant to the Security Documents and Permitted Encumbrances having
priority by operation of Applicable Law over the Lien of the Administrative
Agent) (the foregoing not being intended to limit the discretion of the
Co-Collateral Agents to change, establish or eliminate any Reserves on account
of any such Liens);
(c)    Accounts due from its credit and debit card services providers that are
not subject to a first registered or first priority (except as provided in
clause (b), above) security interest in favor of the Security Agent for its own
benefit and the benefit of the other Secured Creditors;
(d)    Accounts due from its credit and debit card services providers which are
disputed, or with respect to which a claim, counterclaim, offset or chargeback
has been asserted, by the related credit/debit card processor (but only to the
extent of such dispute, counterclaim, offset or chargeback) (it being the intent
that chargebacks in the ordinary course by the credit/debit card processors
shall not be deemed violative of this clause);
(e)    except as otherwise approved by the Co-Collateral Agents, Accounts due
from its credit and debit card services providers as to which the credit or
debit card processor has the right under certain circumstances to require a
Qualified Obligor to repurchase the Accounts from such credit or debit card
processor; or
(f)    Accounts due from major credit and debit card processors (other than
Visa, Mastercard, American Express, Diners Club and Discover) which any
Co-Collateral Agent (after consultation with the other Co-Collateral Agent)
determines in its Permitted Discretion acting in good faith to be unlikely to be
collected.
“Eligible In-Transit Inventory” shall mean, as of any date of determination,
without duplication of other Eligible Inventory, Inventory:
(a)    (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Qualified Obligor in a Qualified Jurisdiction (other
than France) within sixty (60) days of the date of determination, but which has
not yet been received by a Qualified Obligor or (ii) which has been delivered to
a carrier in a Qualified Jurisdiction (other than France) for receipt by a
Qualified Obligor in such Qualified Jurisdiction within five (5) Business Days
of the date of determination, but which has not yet been received by a Qualified
Obligor;
(b)    for which the purchase order is in the name of a Qualified Obligor and
title has passed to a Qualified Obligor;
(c)    except as otherwise agreed by the Co-Collateral Agents, for which a
Qualified Obligor is designated as “shipper” and/or the consignor and the
document of title or waybill reflects a Qualified Obligor as consignee (along
with delivery to a Qualified Obligor or its customs broker of the documents of
title, to the extent applicable, with respect thereto);
(d)    as to which the Security Agent has control over the documents of title,
to the extent applicable, which evidence ownership of the subject Inventory
(such as by the delivery of a Customs Broker Agreement);
(e)    as to which a Tri-Party Agreement has been executed and delivered in
favor of the Security Agent;

20
 
 
 




--------------------------------------------------------------------------------






(f)    which is insured in accordance with the provisions of this Agreement and
the other Credit Documents, including, without limitation, marine cargo
insurance; and
(g)    which otherwise is not excluded from the definition of Eligible
Inventory;
provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Obligors’ Agent, exclude any particular Inventory
from the definition of “Eligible In-Transit Inventory” in the event that the
Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being) senior to, or equal
and ratable with, the Lien of the Security Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Security Agent to realize upon such Inventory.
“Eligible Inventory” shall mean as of any date of determination, without
duplication, (a) Eligible Letter of Credit Inventory, (b) Eligible In-Transit
Inventory and (c) items of Inventory of a Qualified Obligor that are finished
goods, merchantable and readily saleable to the public in the ordinary course
that are not excluded as ineligible by virtue of one or more of the criteria set
forth below. None of the following shall be deemed to be Eligible Inventory:
(a)    Inventory that is not solely owned by a Qualified Obligor, or is leased
by or is on consignment to a Qualified Obligor, or as to which the Qualified
Obligors do not have title thereto;
(b)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located in a Qualified Jurisdiction;
(c)    Inventory (other than any Eligible Letter of Credit Inventory and
Eligible In-Transit Inventory) that is not located at a location that is owned
or leased by the Qualified Obligors, except to the extent that the Qualified
Obligors shall have used commercially reasonable efforts to furnish (in the case
of each such location leased by a third party for which the Qualified Obligors
contracted with such third party on or before the Second Restatement Effective
Date), or shall have furnished (in the case of each such location leased by a
third party for which the Qualified Obligors contracted with such third party
after the Second Restatement Effective Date), the Security Agent with (i) any
registrations or notifications that the Administrative Agent may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location, and (ii) an intercreditor agreement (containing, among other
things, a lien waiver) executed by the Person owning any such location on terms
reasonably acceptable to the Co‑Collateral Agents; provided that, with respect
to any location which is leased by a third party as of the Second Restatement
Effective Date and which contains Inventory to be utilized to fulfill internet
orders or Inventory to be forwarded to stores or distribution centers of the
Qualified Obligors, such Inventory shall not be deemed ineligible solely by
virtue of this clause (c) if such an intercreditor agreement is not obtained by
the Qualified Obligors (after having used commercially reasonable efforts to
obtain same); provided, further, that any Inventory located at a location
described in clauses (i) and/or (ii) below shall not be deemed ineligible solely
by virtue of this clause (c) even if such an intercreditor agreement is not
furnished for any such location: (i) any location that is not owned or leased by
the Qualified Obligor at which Inventory of an English Obligor is located (or
locations under the control of the same Person other than store leases) having a
value of less than or equal to £6,000,000 at Cost (or, with respect to seasonal
locations, at which Inventory is located having a value less than or equal to
£12,000,000 at Cost for a period of not greater than 60 days), or (ii) any
location that is not owned or leased by the Qualified Obligor at which Inventory
of an Australian Obligor is located (or under the control of the same Person
other than store leases) having a value of less than or equal to £2,000,000 at
Cost (or, with respect to

21
 
 
 




--------------------------------------------------------------------------------






seasonal locations, at which Inventory is located having a value less than or
equal to £4,000,000 at Cost for a period of not greater than 60 days);
(d)    Inventory that is located at a distribution center that is leased by the
Qualified Obligors, except to the extent that (unless otherwise agreed by the
Co-Collateral Agents) the Qualified Obligors shall have used commercially
reasonable efforts to furnish (in the case of each such distribution center for
which the Qualified Obligors have entered into a lease on or before the Second
Restatement Effective Date), or shall have furnished (in the case of each such
distribution center for which the Qualified Obligors have entered into a lease
after the Second Restatement Effective Date), the Administrative Agent with a
landlord’s lien waiver and Collateral Access Agreement on terms reasonably
acceptable to the Co-Collateral Agents executed by the Person owning any such
distribution center; provided that any Inventory located at a distribution
center described in clauses (i) and/or (ii) below shall not be deemed ineligible
solely by virtue of this clause (d) even if such a landlord’s lien waiver and
Collateral Access Agreement is not furnished for any such distribution center:
(i) any distribution center at which Inventory of an English Obligor is located
(or locations under the control of the same Person other than store leases)
having a value of less than or equal to £6,000,000 at Cost (or, with respect to
seasonal warehouses, at which Inventory is located having a value less than or
equal to £12,000,000 at Cost for a period of not greater than 60 days), or
(ii) any distribution center at which Inventory of an Australian Obligor is
located (or under the control of the same Person other than store leases) having
a value of less than or equal to £2,000,000 at Cost (or, with respect to
seasonal warehouses, at which Inventory is located having a value less than or
equal to £4,000,000 at Cost for a period of not greater than 60 days);
(e)    Inventory that represents goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are work in process, raw materials, or that constitute spare parts or
supplies used or consumed in a Qualified Obligor’s business, (iv) are bill and
hold goods, or (v) are not in compliance in all material respects with all
standards imposed by any Governmental Authority having regulatory authority with
respect thereto;
(f)    Inventory that except as otherwise agreed by the Co-Collateral Agents,
Inventory that represents goods that do not conform in all material respects to
the representations and warranties contained in this Agreement or any of the
Security Documents;
(g)    Inventory that is not subject to a perfected first priority security
interest in favor of the Security Agent, for its own benefit and the benefit of
the other Secured Creditors (subject only to Permitted Liens having priority by
operation of Applicable Law, for the avoidance of doubt, excluding any liens
permitted pursuant to Section 10.01(v));
(h)    Inventory that consists of samples, labels, bags, packaging materials,
and other similar non-merchandise categories;
(i)    Inventory that casualty insurance in compliance with the provisions of
Section 9.03 is not in effect;
(j)    Inventory that has been sold but not yet delivered or Inventory to the
extent that any Qualified Obligor has accepted a deposit therefor;
(k)    Inventory that is acquired in a Permitted Acquisition by a Qualified
Obligor, unless the Co-Collateral Agents shall have received or conducted (i)
appraisals, from appraisers reasonably satisfactory to the Co-Collateral Agents,
of such Inventory to be acquired in such Acquisition and (ii) such other due
diligence as the Co-Collateral Agents may reasonably require all of the results
of the foregoing to be reasonably satisfactory to the Co-Collateral Agents;

22
 
 
 




--------------------------------------------------------------------------------






(l)    in the case of Inventory located in France, Inventory that is not located
in a location indicated in the French Inventory Pledge Agreement (or supplements
thereto or if required by the Co-Collateral Agents, a new pledge agreement) or
which is not otherwise described in annex 2 to the French Inventory Pledge
Agreement (or supplements thereto or if required by the Co-Collateral Agents, a
new pledge agreement) or identified in the registration with the relevant French
commercial court clerk (Greffe du Tribunal de commerce), provided that Inventory
indicated in any supplement to the French Inventory Pledge Agreement or a new
pledge agreement and registered with the relevant French commercial court clerk
may not be deemed Eligible Inventory until the applicable registration has been
duly completed; or
(m)    is otherwise unacceptable to the Co-Collateral Agents in their Permitted
Discretion.
“Eligible Letter of Credit Inventory” shall mean, as of any date of
determination (without duplication of other Eligible Inventory), Inventory:
(a)    (i) which has been delivered to a carrier in a foreign port or foreign
airport for receipt by a Qualified Obligor in the United Kingdom or Australia
within sixty (60) days of the date of determination, but which has not yet been
received by a Qualified Obligor, or (ii) which has been delivered to a carrier
in the United Kingdom or Australia for receipt by a Qualified Obligor in the
United Kingdom or Australia within five (5) Business Days of the date of
determination, but which has not yet been received by a Qualified Obligor;
(b)    the purchase order for which is in the name of a Qualified Obligor, title
has passed to a Qualified Obligor and the purchase of which is supported by a
Commercial Letter of Credit issued under this Agreement having an initial
expiry, subject to the proviso hereto, within 120 days after the date of initial
issuance of such Commercial Letter of Credit; provided that ninety percent (90%)
of the maximum Stated Amount of all such Commercial Letters of Credit shall not,
at any time, have an initial expiry greater than ninety (90) days after the
original date of issuance of such Commercial Letters of Credit;
(c)    except as otherwise agreed by the Co-Collateral Agents, for which a
Qualified Obligor is designated as “shipper” and/or consignor and the document
of title or waybill reflects a Qualified Obligor as consignee (along with
delivery to a Qualified Obligor or its customs broker of the documents of title,
to the extent applicable, with respect thereto);
(d)    as to which the Security Agent has control over the documents of title,
to the extent applicable, which evidence ownership of the subject Inventory
(such as by the delivery of a Customs Broker Agreement);
(e)    which is insured in accordance with the provisions of this Agreement and
the other Credit Documents, including, without limitation, marine cargo
insurance;
(f)    as to which a Tri-Party Agreement has been executed and delivered in
favor of the Security Agent; and
(g)    which otherwise is not excluded from the definition of Eligible
Inventory;
provided that the Administrative Agent may (and shall, at the written direction
of any Co-Collateral Agent, after consultation with the other Co-Collateral
Agent), upon notice to the Obligors’ Agent, exclude any particular Inventory
from the definition of “Eligible Letter of Credit Inventory” in the event that
the Administrative Agent or any Co-Collateral Agent (after consultation with the
other Co-Collateral Agent) determines that such Inventory is subject to any
Person’s right or claim which is (or is capable of being)

23
 
 
 




--------------------------------------------------------------------------------






senior to, or pari passu with, the Lien of the Security Agent (such as, without
limitation, a right of stoppage in transit) or may otherwise adversely impact
the ability of the Security Agent to realize upon such Inventory.
“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act); provided that such Person, together with its Affiliates, has a
combined capital and surplus in excess of $500,000,000; provided, further, that
an Eligible Transferee shall exclude (w) any natural person, (x) the Parent
Guarantors and their respective Subsidiaries, (y) the Parent, or (z) the Sponsor
Group or any of their respective Affiliates to the extent that, after giving
effect to any proposed assignment, the Sponsor Group and their respective
Affiliates would hold in the aggregate more than 25% of the Total Commitment;
provided that, (1) to the extent that the Sponsor Group or any of their
respective Affiliates hold in the aggregate more than 10% of the Total
Commitment, the Sponsor Group and their respective Affiliates shall be subject
to clauses (a) and (b) of the definition of Sponsor Lender Limitations with
respect to that portion of their Commitments which exceeds 10% of the Total
Commitments, and (2) the Sponsor Group and each of their respective Affiliates
shall in all events be subject to the provisions of clause (c) of the definition
of Sponsor Lender Limitations.
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of changeover to or operation of the Euro in one or more member
states being in part legislative measures to implement the third stage of the
European Monetary Union.
“End Date” shall have the meaning provided in the definition of Applicable
Margin.
“Enforcement Event” shall mean the occurrence of an Event of Default which is
continuing and which has resulted in the Administrative Agent or the Security
Agent (as the case may be) giving notice along with its intention to take
enforcement action pursuant to the Credit Documents; provided that no such
notice shall be required for an Enforcement Event to have occurred if an Event
of Default of the type described in Section 11.01(e) has occurred and is
continuing.
“English Collection Account” shall mean each account established at an
English Collection Bank subject to a Cash Management Control Agreement into
which funds shall be transferred as provided in Section 5.03(b).
“English Collection Bank” shall have the meaning provided in Section 5.03(b).
“English Disbursement Account” shall mean each checking and/or disbursement
account maintained by each English Obligor for their respective general
corporate purposes, including for the purpose of paying their trade payables and
other operating expenses (other than a disbursement account that is an Excluded
Account).
“English Employee Liability Reserves” shall mean, with respect to each English
Obligor, such amount as the Co-Collateral Agents may from time to time determine
in their Permitted Discretion, which amount shall represent the aggregate amount
payable by such English Obligor to creditors in respect of the categories of
preferential debts set out in Schedule 6 of the Insolvency Act 1986.
“English Obligor” shall mean any Obligor incorporated, organized or established
under the laws of England and Wales.
“English Perfection Certificate” shall mean the English Perfection Certificate
in the form thereof included in Exhibit D‑2 or any other form approved by the
Administrative Agent, as the same may be supplemented from time to time by a
Perfection Certificate Supplement or otherwise.

24
 
 
 




--------------------------------------------------------------------------------






“Enterprise Act Reserves” shall mean, at any time, with respect to each English
Obligor, the maximum amount which would be required to be made available by such
English Obligor to unsecured creditors if Section 176A of the Insolvency Act of
1986 applied (with such amount being equal to £600,000 as at the date of this
Agreement) without duplication of any such amounts used in determining Net
Orderly Liquidation Value.
“Environment” shall mean all gases, air, vapors, liquids, water, land, surface
and sub-surface soils, rock, flora, fauna, wetlands and all other natural
resources or part thereof including artificial or manmade buildings, structures
or enclosures.
“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non‑compliance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by Governmental Authorities for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief in connection with alleged injury or threat of injury to
health, safety or the environment due to the presence of Hazardous Materials.
“Environmental Law” shall mean any applicable law or directive concerning the
Environment or health and safety which is at any time binding upon a Group
Member in the jurisdictions in which such Group Member carries on business or
operates (including, without limitation, by the export of its products or its
waste thereto).
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, preferred stock, any limited or general partnership interest and any
limited liability company membership interest.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with an Obligor or a Subsidiary of an Obligor would be deemed to
be a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o)
of the Code or (ii) as a result of either an Obligor or a Subsidiary of an
Obligor being or having been a general partner of such person.
“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Loans, (i) the
applicable screen rate, the same being the percentage rate per annum determined
by the Banking Federation of the European Union for the relevant Interest
Period, displayed on Reuters Page EURIBOR-01. If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify another page or
service displaying the appropriate rate after consultation with the Obligors’
Agent and the Lenders; or (ii) (if no screen rate is available for the Interest
Period of that Loan) ”, the rate for such Interest Period shall be the interest
rate per annum reasonably determined by the Administrative Agent in good faith
to be the rate per annum at which deposits in Euros for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Euro Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period that would be offered
to the Administrative Agent by major banks in the London interbank market at
their request at approximately 11:00 a.m. (London time)

25
 
 
 




--------------------------------------------------------------------------------






on the applicable Interest Determination Date, provided that in the event the
Administrative Agent has made any determination pursuant to Section 2.10(a)(i)
in respect of Euro Loans, or in the circumstances described in clause (i) to the
proviso to Section 2.10(b) in respect of such Euro Loans, the Euro LIBOR
determined pursuant to this definition shall instead be the rate determined by
the Administrative Agent as the all-in-cost of funds for the Administrative
Agent to fund a Borrowing of Loans denominated in Euros with maturities
comparable to the Interest Period applicable thereto; provided that in the event
the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Euro Loans, or in the circumstances described
in clause (i) to the proviso to Section 2.10(b) in respect of such Euro Loans,
the Euro LIBOR determined pursuant to this definition shall instead be the rate
determined by the Administrative Agent as the all-in-cost of funds for the
Administrative Agent (or such other Lender) to fund a Borrowing of Loans
denominated in Euros with maturities comparable to the Interest Period
applicable thereto; provided that, if Euro LIBOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.
“Euro Loans” shall mean each Loan denominated in Euros at the time of the
incurrence thereof.
“Euro Rate” shall mean and include each of the Australian Dollar Rate,
Eurodollar Rate, the Sterling Rate and Euro LIBOR.
“Euro Rate Loan” shall mean each U.S. Dollar Loan, each Sterling Loan, each Euro
Loan and each Australian Dollar Loan.
“Eurodollar Rate” shall mean with respect to each Borrowing of U.S. Dollar
Loans, (x) the applicable screen rate, the offered rate that appears on the
appropriate page of the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period (or
the successor thereto if ICE Benchmark Administration Limited is no longer
making the applicable interest settlement rate available), determined as of
approximately 11:00 a.m. (London time) on the applicable Interest Determination
Date; or (y) (if no screen rate is available for the currency or Interest Period
of that Loan) (a) the rate for such Interest Period shall be the interest rate
per annum reasonably determined by the Administrative Agent in good faith to be
the rate per annum at which deposits in Dollars for delivery on the first day of
such Interest Period in immediately available funds in the approximate amount of
the U.S. Dollar Loan being made, continued or converted by the Administrative
Agent and with a term equivalent to such Interest Period that would be offered
to the Administrative Agent by major banks in the London interbank market for
Dollars at their request at approximately 11:00 a.m. (London time) on the
applicable Interest Determination Date, by (b) a percentage equal to 100% minus
the then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves
required by applicable law) applicable to any member bank of the Federal Reserve
System in respect of Eurocurrency funding or liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D); and
if the Eurodollar Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.
“European Parent Guarantor” shall have the meaning set forth in the preamble
hereto.
“Euros” and the designation “€” shall mean the single currency of the
Participating Member States.
“Event of Default” shall have the meaning provided in Section 11.
“Excess Availability” shall mean, as of any date of determination, the remainder
of (i) the lesser of (x) the Total Commitment at such time and (y) the Borrowing
Base at such time minus (ii) the Aggregate Exposure at such time.

26
 
 
 




--------------------------------------------------------------------------------






“Excluded Accounts” shall mean (v) any Cash Pooling Accounts, (w) cash deposit
accounts existing on the Second Restatement Effective Date maintained by an
Obligor solely for the purpose of holding cash collateral for bank guarantees or
other security deposits (it being understood that the amounts held in such
accounts cannot be increased pursuant to this clause (w) and such accounts are
only “Excluded Accounts” so long as such Obligor maintains the corresponding
bank guarantees), (x) all disbursement accounts established solely for the
payment of medical, dental, disability or other similar expenses in connection
with insurance or benefit programs for employees of the Obligors, (y) all trust
accounts established (or otherwise maintained) solely with respect to
withholding, sales, use, value added or similar taxes and all payroll accounts
(which are solely for such purposes) and (z) any cash accounts established (or
otherwise maintained) by any Obligor that do not have cash balances at any time
exceeding the Pounds Sterling Equivalent of £5,000,000 in the aggregate for all
such cash accounts of the Obligors which funds in such Excluded Accounts shall
not be funded from, or when withdrawn from such Excluded Accounts, shall not be
replenished by, funds constituting proceeds of Collateral so long as a Dominion
Period exists and continues; provided in no event shall Excluded Accounts
include any Collection Accounts, Disbursement Accounts, Core Concentration
Accounts or any other account pursuant to which an account control agreement has
been executed and delivered to the Security Agent pursuant to any Security
Document.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the Guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (i) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation or (ii) in the case of a Swap
Obligation that is subject to a clearing requirement pursuant to section 2(h) of
the Commodity Exchange Act, because such Guarantor is a “financial entity,” as
defined in section 2(h)(7)(C) the Commodity Exchange Act, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Executive Order” shall have the meaning provided in Section 8.22(a).
“Existing Commitment” shall mean a “Commitment” under, and as defined in, the
Existing Facility Agreement.
“Existing Facility Agreement” shall mean the Amended and Restated Syndicated
Facility Agreement, dated as of October 15, 2009, as amended and restated as of
March 8, 2011 and as amended as of March 20, 2013 among Toys “R” Us Europe, LLC,
the Australian Parent Guarantor, the Borrowers the other obligors and guarantors
party thereto from time to time, the lenders party hereto from time to time,
Deutsche Bank AG New York Branch, as administrative agent and security agent,
Deutsche Bank AG, London Branch, as facility agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as co-collateral agents (as amended, restated,
supplemented or otherwise modified through but not including the Second
Restatement Effective Date).
“Existing Indebtedness” shall have the meaning provided in Section 10.04(ii).
“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing Facility Agreement as of the Second Restatement Effective Date.

27
 
 
 




--------------------------------------------------------------------------------






“Existing Letters of Credit” shall have the meaning provided in
Section 3.01(a)(B).
“Existing Loan” shall mean a “Loan” under, and as defined in, the Existing
Facility Agreement.
“Expenses” shall mean all present and future reasonable expenses incurred by or
on behalf of the Administrative Agent, the Security Agent, the Co-Collateral
Agents or any Issuing Lender in connection with this Agreement, any other Credit
Document or otherwise in its capacity as the Administrative Agent under this
Agreement, a Co-Collateral Agent under the Credit Documents, or the Security
Agent under any Security Document or as an Issuing Lender under this Agreement,
whether incurred heretofore or hereafter, which expenses shall include, without
limitation, the cost of record searches, the reasonable fees and expenses of
attorneys and paralegals, all reasonable and invoiced costs and expenses
incurred during a Dominion Period by the Administrative Agent (and the Security
Agent and the Co-Collateral Agents) in opening bank accounts, depositing checks,
electronically or otherwise receiving and transferring funds, and any other
charges imposed on the Administrative Agent (and the Security Agent and the
Co-Collateral Agents), collateral examination fees and expenses, reasonable fees
and expenses of accountants, appraisers or other consultants, experts or
advisors employed or retained by the Administrative Agent, the Security Agent
and the Co-Collateral Agents, fees and taxes related to the filing of financing
statements, costs of preparing and recording any other Credit Documents, all
expenses, costs and fees set forth in this Agreement and the other Credit
Documents, all other fees and expenses required to be paid pursuant to any other
letter agreement and all fees and expenses incurred in connection with releasing
Collateral and the amendment or termination of any of the Credit Documents.
“Facility Agent” shall mean Deutsche Bank AG New York Branch in its role as
Facility Agent for the Lenders hereunder or such other institution as may be
appointed by the Administrative Agent.
“Facing Fee” shall have the meaning provided in Section 4.01(c).
“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer and a willing
seller (who are not Affiliates of each other) who does not have to sell would
agree to purchase and sell such asset, as determined in good faith by the board
of directors or other governing body or an Authorized Officer of the Obligors’
Agent, or the Obligor selling such asset.
“FATCA” shall mean sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder, official interpretations thereof, or
published administrative guidance implementing such sections, any agreement
entered into pursuant to section 1471(b)(1) of the Code, and any laws,
regulations, rules or practices adopted pursuant to any intergovernmental
agreement entered into with respect to the foregoing.
“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions reasonably determined by the
Administrative Agent (rounded upward, if necessary, to a whole multiple of 1/100
of 1.00%).
“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

28
 
 
 




--------------------------------------------------------------------------------






“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.
“Fiscal Month” shall mean any fiscal month of any Fiscal Year, which month shall
generally end on the last Saturday of each calendar month in accordance with the
fiscal accounting calendar of the Obligors.
“Fiscal Quarter” shall mean any fiscal quarter of any Fiscal Year, which
quarters shall generally end on the last Saturday of each April, July, October
or January of such Fiscal Year in accordance with the fiscal accounting calendar
of the Obligors.
“Fiscal Year” shall mean any period of twelve consecutive months ending on the
Saturday closest to January 31 of any calendar year.
“French Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent and each of the Co-Collateral Agents in accordance with
Section 9.01(j), equal to, without duplication, the sum of (a) 85% of the then
extant Net Orderly Liquidation Value of French Eligible Inventory of Toys SARL
minus (b) the sum (without duplication) of the Reserves then established by the
Co-Collateral Agents with respect to the French Borrowing Base. The
Co-Collateral Agents shall have the right (but no obligation) to review such
computations and if such computations have not been calculated in accordance
with the terms of this Agreement, the Co-Collateral Agents shall have the right
to correct any such errors.
“French Borrowing Base Loans” shall mean all Loans incurred by the U.K.
Borrowers made in reliance of the French Borrowing Base and the proceeds of
which are used solely to make French Proceeds Loans.
“French Collection Account” shall mean each account established at a
French Collection Bank into which funds shall be transferred as provided in
Section 5.03(d).
“French Collection Bank” shall have the meaning provided in Section 5.03(d).
“French Disbursement Account” shall mean each checking and/or disbursement
account maintained by each French Obligor for their respective general corporate
purposes, including for the purpose of paying their trade payables and other
operating expenses (other than a disbursement account that is an Excluded
Account).
“French Eligible Inventory” shall mean Eligible Inventory other than Eligible
Letter of Credit Inventory and Eligible In-Transit Inventory owned by Toys SARL.
“French Employee Liability Reserves” shall mean with respect to Toys SARL, such
amount as the Co-Collateral Agents may from time to time determine in their
Permitted Discretion, which amount represents the aggregate amount payable by
Toys SARL in respect of employees’ super-priority claims described in the
provisions of the French labor code (Code du travail) which are listed in
Articles L.622-17 II and L.641-13 II of the French commercial code (Code de
commerce).
“French Inventory Pledge Agreement” shall mean the pledge listed under paragraph
3(d) of Part I of Schedule 1.01(d).
“French Locally Supported Aggregate Exposure” shall mean, at any time, the
lesser of (x) the French Borrowing Base and (y) the aggregate principal amount
of all French Borrowing Base Loans then outstanding (for this purpose, using the
Pounds Sterling Equivalent of amounts not denominated in Pounds Sterling).

29
 
 
 




--------------------------------------------------------------------------------






“French Obligor” shall mean Toys SARL and any Obligor incorporated or organized
under the laws of France.
“French Pledged Shares” shall mean the shares (parts sociales) pledged pursuant
to the French Share Pledge and, as the case may be, any subsequent share pledge
in accordance with Section 12.11.
“French Proceeds Loan Agent” shall mean the Administrative Agent in its capacity
as security agent for the U.K. Borrowers pursuant to the French Proceeds Loan
Documents appointed in such capacity in the French Proceeds Loan Documents.
“French Proceeds Loan Collateral” shall mean all property (whether real or
personal) with respect to which any security interests have been granted (or
purported to be granted) pursuant to any French Proceeds Loan Document.
“French Proceeds Loan Documents” shall mean the loan agreement dated as of
December 18, 2015 among Toys SARL as borrower, the U.K. Borrowers as lenders and
the French Proceeds Loan Agent governing the French Proceeds Loans in the form
of Exhibit E together with each French Proceeds Loan Security Document and each
other ancillary document related thereto, in each case, as amended, restated,
modified and/or supplemented from time to time.
“French Proceeds Loan Creditors” shall mean, collectively, the French Proceeds
Loan Agent as security agent and the U.K. Borrowers as lenders under the French
Proceeds Loan Documents.
“French Proceeds Loan Obligations” shall mean all obligations and liabilities of
Toys SARL which may arise under or in connection with the French Proceeds Loan
Documents, in each case whether on account of principal, premium (if any),
reimbursement obligations, fees, penalties, indemnities, costs, expenses or
otherwise (including (x) all fees and disbursements of counsel of the French
Proceeds Loan Creditors that are required to be paid by Toys SARL pursuant to
the terms of the French Proceeds Loan Documents and (y) all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization, moratorium or similar proceeding
of Toys SARL at the rate provided for in the respective documentation, whether
or not a claim for post-petition interest is allowed in any such proceeding).
“French Proceeds Loan Secured Obligations” shall mean and include all of the
following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all French Proceeds Loan Obligations of Toys SARL
to the French Proceeds Loan Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with, each French Proceeds Loan
Document to which Toys SARL is a party;
(ii)    any and all sums advanced by the French Proceeds Loan Agent in order to
preserve the French Proceeds Loan Collateral or preserve its security interest
in the French Proceeds Loan Collateral;
(iii)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of Toys SARL referred to in clauses
(i) and (ii) above, after an Event of Default (under and defined in the French
Proceeds Loan Documents) shall have occurred and be continuing, the expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the French Proceeds Loan Collateral, or of any exercise by
Toys SARL of its rights hereunder, together with reasonable attorneys’ fees and
court costs; and

30
 
 
 




--------------------------------------------------------------------------------






(iv)    all amounts paid (or incurred) by the French Proceeds Loan Agent as to
which such has the right to reimbursement or French Proceeds Loan Agent
indemnity contained in the French Proceeds Loan Documents;
it being acknowledged and agreed that the “French Proceeds Loan Secured
Obligations” shall include extensions of credit of the types described above,
whether outstanding on the date of the French Proceeds Loan Documents or
extended from time to time after the date of the French Proceeds Loan Documents.
“French Proceeds Loans” shall mean intercompany loans made by a U.K. Borrower to
Toys SARL solely with the proceeds of French Borrowing Base Loans incurred by
such U.K. Borrower pursuant to the French Proceeds Loan Documents which such
loans and rights of the U.K. Borrowers under the French Proceeds Loan Documents
have been pledged to the Security Agent pursuant to the terms of the applicable
Security Documents.
“French Proceeds Loan Security Documents” means, collectively, that certain
pledge over the bank accounts of Toys SARL in favor of the French Proceeds Loan
Creditors, the pledge over receivables with respect to insurance claims made by
Toys SARL in favor of the French Proceeds Loan Creditors, the nonpossessory
inventory pledge over inventory of Toys SARL in favor of the French Proceeds
Loan Creditors and the U.K. equitable charge over shares in TRU (France) Finance
Ltd in favor of the French Proceeds Loan Creditors, together with each other
document pursuant to which security is granted by Toys SARL to secure the French
Proceeds Loan Secured Obligations.
“French Share Pledge” shall mean the French law share pledge (nantissement de
parts sociales de premier rang) over the shares of Toys “R” Us SARL as mentioned
in Part II paragraph 5 (a) of Schedule 1.01(d).
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the Letter of Credit Outstandings with respect to Letters of Credit issued by
such Issuing Bank other than L/C Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fronting Lender” shall mean DBNY, in its individual capacity or any Person
serving as a successor Administrative Agent hereunder, in its individual
capacity as a Fronting Lender.
“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02, 9.16 and 10, including defined terms as used
therein, and for all purposes of determining the Consolidated Fixed Charge
Coverage Ratio, are subject (to the extent provided therein) to Section
13.07(a).
“German Borrower” shall have the meaning provided in the first paragraph of this
Agreement.
“German Obligor” shall mean any Obligor incorporated, organized or established
under the laws of the Federal Republic of Germany.
“German Security” shall have the meaning provided in Section 16.02(b).
“Governmental Authority” shall mean the government of the United States of
America, England and Wales, the Commonwealth of Australia, any other nation or
any political subdivision thereof, whether state, provincial or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

31
 
 
 




--------------------------------------------------------------------------------






“Group” shall mean, collectively, each Parent Guarantor and its respective
Subsidiaries other than the Propcos.
“Group Member” shall mean any Obligor or any Subsidiary thereof that is a part
of the Group.
“Guarantor” shall mean and include (a) each Parent Guarantor, (b) each Borrower
(in its capacity as a guarantor under the Guaranty), (c) each Person identified
on Schedule 8.13 as such, and (d) each Subsidiary of each Parent Guarantor
required to execute this Agreement as a Guarantor as required by the Collateral
and Guaranty Requirements, excluding, for the avoidance of doubt, on and after
the occurrence of, and after giving effect to, the Second Restatement Effective
Date, Toys SARL.
“Guaranty” shall mean the guaranty set forth in Section 17.
“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.
“Hedge Agreements” shall mean any Interest Rate Protection Agreements and Other
Hedging Agreements or other similar arrangements.
“Hedge Product Reserve” shall mean, as of the date of any determination, the
Obligors’ aggregate exposure (as determined by the Co-Collateral Agents in their
Permitted Discretion) under any Qualified Secured Hedging Agreement.
“Hedging/Cash Management Security Documents” shall have the meaning provided in
Section 13.21.
“Hedging Creditors” shall mean, collectively, each Lender Counterparty and each
person (other than a Group Member or Affiliate thereof) party to a Secured
Hedging Agreement.
“Hedging Obligations” shall have the meaning specified in the definition of
“Secured Obligations”.
“Highest Adjustable Applicable Margins” shall have the meaning provided in the
definition of Applicable Margin.
“Historical Borrowing Base” shall mean, on any date of determination, the
average daily Borrowing Base for the Fiscal Quarter most recently ended on or
prior to such date.
“Historical Excess Availability” shall mean, on any date of determination, the
average Excess Availability for the Fiscal Quarter most recently ended on or
prior to such date.
“Immaterial Subsidiary” shall mean, at any date of determination, any
Subsidiary, or group of Subsidiaries, of any Parent Guarantor (other than the
Borrowers) that had, together with its Subsidiaries, consolidated assets
representing less than 5% of the consolidated assets of the Group.

32
 
 
 




--------------------------------------------------------------------------------






“Incremental Commitment” shall mean, for any Lender, any Commitment provided by
such Lender after the Second Restatement Effective Date in an Incremental
Commitment Agreement delivered pursuant to Section 2.14; it being understood,
however, that on each date upon which an Incremental Commitment of any Lender
becomes effective, such Incremental Commitment of such Lender shall be added to
(and thereafter become a part of) the Commitment of such Lender for all purposes
of this Agreement as contemplated by Section 2.14.
“Incremental Commitment Agreement” shall mean each Incremental Commitment
Agreement in substantially the form of Exhibit Q (appropriately completed, and
with such modifications as may be reasonably satisfactory to the Administrative
Agent) executed and delivered in accordance with Section 2.14.
“Incremental Commitment Date” shall mean each date upon which an Incremental
Commitment under an Incremental Commitment Agreement becomes effective as
provided in Section 2.14(b), as applicable.
“Incremental Commitment Requirements” shall mean, with respect to any provision
of an Incremental Commitment on a given Incremental Commitment Date, the
satisfaction of each of the following conditions on the Incremental Commitment
Date of the respective Incremental Commitment Agreement: (i) no Default or Event
of Default exists or would exist after giving effect thereto; (ii) all of the
representations and warranties contained in the Credit Documents shall be true
and correct in all material respects at such time (unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
have been true and correct in all material respects as of such earlier date);
(iii) the delivery by the Obligors’ Agent to the Administrative Agent of an
acknowledgment, in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Obligor, acknowledging that such
Commitment and all Loans subsequently incurred, and Letters of Credit issued, as
applicable, pursuant to such Incremental Commitment shall constitute Secured
Obligations under the Credit Documents and secured on an equal and ratable basis
with the Secured Obligations under the Security Documents; (iv) the delivery by
the Obligors’ Agent to the Administrative Agent of an opinion or opinions, in
form and substance satisfactory to the Administrative Agent, from counsel to the
Obligors satisfactory to the Administrative Agent and dated such date, covering
such matters incident to the transactions contemplated thereby as the
Administrative Agent may reasonably request; (v) the delivery by each Obligor to
the Administrative Agent of such other officers’ certificates, board of director
(or equivalent governing body) resolutions and evidence of good standing (to the
extent available under applicable law) as the Administrative Agent shall
reasonably request; (vi) the incurrence of Loans in an aggregate principal
amount equal to the aggregate Incremental Commitments then being obtained shall
be permitted at such time under any indenture, loan agreement or other material
agreement to which any Obligor is a party or by which it or any of its property
or assets is bound or to which it may be subject; (vii) the Obligors’ Agent
shall have delivered a certificate executed by an Authorized Officer of the
Obligors’ Agent, certifying to the best of such officer’s knowledge, compliance
with the requirements of preceding clauses (i), (ii) and (vi); and (viii) the
completion by each Obligor of such other actions as the Administrative Agent may
reasonably request in connection with such Incremental Commitment in order to
create, continue or maintain the security interests of the Security Agent in the
Collateral and the perfection thereof (including, without limitation, any
amendments to Security Documents, additional Security Documents, any mortgage
amendments, title insurance policies and such other documents reasonably
requested by the Administrative Agent to be delivered in connection therewith).
“Incremental Lender” shall have the meaning provided in Section 2.14(b).
“Incremental Security Documents” shall have the meaning provided in Section
2.14(b).

33
 
 
 




--------------------------------------------------------------------------------






“Indebtedness” shall mean, as to any Person, without duplication:
(a)    all obligations of such Person for borrowed money (including any
obligations which are without recourse to the credit of such Person); provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;
(b)    all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)    all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person; provided,
however, that all such obligations and liabilities which are limited in recourse
to such property shall be included in Indebtedness only to the extent of the
lesser of the fair market value of such property and the then outstanding amount
of such Indebtedness;
(d)    all obligations of such Person in respect of the deferred purchase price
of property or services (excluding accrued expenses and accounts payable
incurred in the ordinary course of business);
(e)    all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Indebtedness only to the extent of the lesser of the fair market
value of such property and the then outstanding amount of such Indebtedness;
(f)    all Contingent Obligations of such Person;
(g)    all Capitalized Lease Obligations of such Person; provided, however, that
all such obligations and liabilities which are limited in recourse to such
property shall be included in Indebtedness only to the extent of the lesser of
the fair market value of such property and the then outstanding amount of such
Indebtedness;
(h)    all obligations, contingent or otherwise, of such Person as an account
party in respect of letters of credit and letters of guaranty;
(i)    all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;
(j)    the Agreement Value of all Hedge Agreements;
(k)    the principal and interest portions of all rental obligations of such
Person under any Synthetic Lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP; and
(l)    Indebtedness consisting of obligations incurred or to be incurred in
connection with Permitted Acquisitions under non-compete, consulting agreements,
earn-out agreements and similar deferred purchase arrangements but only to the
extent that the contingent consideration relating thereto is not paid within
thirty (30) days after the amount due is finally determined.

34
 
 
 




--------------------------------------------------------------------------------






Indebtedness shall not include (A) any sale-leaseback transactions to the extent
the lease or sublease thereunder is not required to be recorded under GAAP as a
Capitalized Lease Obligation, (B) any obligations relating to overdraft
protection and netting services, or (C) any preferred stock required to be
included as Indebtedness in accordance with GAAP and FAS 150.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Person” shall have the meaning provided in Section 13.01(a).
“Individual Exposure” of any Lender shall mean, at any time, the sum of (a) the
aggregate principal amount of all Loans made by such Lender (and the aggregate
principal amount of all Specified Foreign Currency Loans in which participations
have been acquired by such Lender pursuant to Section 15) and then outstanding
(for this purpose, using the Pounds Sterling Equivalent of amounts not
denominated in U.S. Dollars) and (b) such Lender’s Percentage in the aggregate
amount of all Letter of Credit Outstandings at such time. For purposes of this
definition, the amount of Loans made by the Fronting Lender shall be reduced by
the aggregate amount of Specified Foreign Currency Participations therein
purchased by the other Lenders in such Loans pursuant to Section 15.
“Initial Borrowing Date” shall mean October 15, 2009.
“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any state or foreign
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intellectual Property Rights Agreement” shall mean the agreement dated as of
the Initial Borrowing Date between Geoffrey LLC and the Security Agent, for its
own benefit and the benefit of the Secured Parties.
“Intercompany Debt” shall mean any Indebtedness, payables or other obligations,
whether now existing or hereafter incurred, owed by any Obligor or any
Subsidiary of any Obligor to any other Obligor or any other Subsidiary of such
Obligor.
“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).
“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans
substantially in the form of Exhibit M (or such other form as shall be
reasonably satisfactory to the Administrative Agent), with blanks completed in
conformity herewith.
“Intercompany Subordination Agreement” shall mean that certain intercompany
subordination agreement dated as of October 15, 2009, duly executed and
delivered and attached hereto as Exhibit N as amended, modified, restated and/or
supplemented from time to time in accordance with the terms hereof and thereof.
“Interest Determination Date” shall mean, in relation to any period for which an
interest rate is to be determined, (a) if the currency is Pounds Sterling, the
first day of that period; (b) if the currency is Euro, a Business Day that is
two TARGET Days before the first day of that Interest Period; or (c) for any
other currency, two Business Days before the first day of that Interest Period.
“Interest Period” shall have the meaning provided in Section 2.09.

35
 
 
 




--------------------------------------------------------------------------------






“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
“Inventory” shall mean “inventory” as such term is defined in Article 9 of the
UCC.
“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans, credit or
other advances to such Person or the purchase or acquisition of any stock,
obligations or securities of, or any other Equity Interest in, or any capital
contribution to, any other Person, or the purchase or ownership of a futures
contract or otherwise be or becoming liable for the purchase or sale of currency
or other commodities at a future date in the form of a futures contract, or
holding any cash or Cash Equivalents. For the purposes of this Agreement, any
extension of credit by the Parent Guarantors and their Subsidiaries pursuant to
cash pooling, net balance or balance transfer arrangements shall be deemed to be
an Investment by way of Intercompany Loan in the Person in which a negative
balance is credited and the making of an Investment by the Person in which a
positive balance is credited.
“ISDA Master Agreement” shall mean the form entitled “2002 ISDA Master
Agreement” or such other replacement form then currently published by the
International Swap and Derivatives Association, Inc., or any successor thereto.
“Issuing Lender” shall mean DBNY (except as otherwise provided in
Section 12.09), Bank of America, N.A., and any other Lender reasonably
acceptable to the Administrative Agent and the Obligors’ Agent which agrees to
issue Letters of Credit hereunder. Any Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by one or more Affiliates
of such Issuing Lender (and such Affiliate shall be deemed to be an “Issuing
Lender” for all purposes of the Credit Documents).
“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit I, as amended, modified, restated and/or supplemented from time to time
in accordance with the terms hereof and thereof.
“Joint Lead Arranger” shall mean each of Deutsche Bank Securities Inc. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as Lead
Arrangers in respect of the credit facilities hereunder.
“Judgment Currency” shall have the meaning provided in Section 13.18(a).
“Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.18(a).
“L/C Supportable Obligations” shall mean (i) obligations of any Group Member
with respect to workers compensation, surety bonds and other similar statutory
obligations and (ii) such other obligations of any Group Member as are otherwise
permitted to exist pursuant to the terms of this Agreement (other than
obligations in respect of (y) any Indebtedness or other obligations that are
subordinated in right of payment to the Secured Obligations and (z) any Equity
Interests).
“Lead Arrangers” shall mean Deutsche Bank Securities Inc. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, in their capacities as Joint Lead Arrangers
in respect of the credit facilities hereunder.
“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

36
 
 
 




--------------------------------------------------------------------------------






“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
13.04(b).
“Lender Counterparty” shall mean any counterparty to a Cash Management Agreement
or Interest Rate Protection Agreement and/or Other Hedging Agreement that is a
Lender or an affiliate thereof (even if such Lender is no longer a Lender under
this Agreement for any reason) so long as such Lender or affiliate participates
in such Cash Management Agreement, Interest Rate Protection Agreement and/or
Other Hedging Agreement.
“Lender Creditors” shall mean, collectively, the Lead Arrangers, the
Administrative Agent, the Facility Agent, the Security Agent, each Co-Collateral
Agent, the Fronting Lender, the Lenders and each Issuing Lender.
“Letter of Credit” shall (i) have the meaning provided in Section 3.01(a),
(ii) mean a standby Letter of Credit or Commercial Letter of Credit, issued in
connection with the purchase of Inventory by a Borrower and for other purposes
for which such Borrower has historically obtained letters of credit, or for any
other purpose that is reasonably acceptable to the Administrative Agent, and
(iii) be in form reasonably satisfactory to the applicable Issuing Lender.
“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).
“Letter of Credit Outstandings” shall mean, at any time, the sum of (a) the
Stated Amount of all outstanding Letters of Credit at such time and (b) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.
“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).
“Lien” shall mean any mortgage, pledge, charge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, any lease having substantially
the same effect as any of the foregoing and any “security interest” as defined
in sections 12(1) or (2) of the PPSA).
“Loan” shall have the meaning provided in Section 2.01(a).
“Local Law Financing Documents” shall mean all credit agreements, security
documents, notes and other documents in respect of the Local Law Financings.
“Local Law Financings” shall mean working capital or other revolving credit
facilities incurred by any Group Member (other than any Group Member that is a
Qualified Obligor or a Parent Guarantor) in aggregate amounts not to exceed
£28,000,000 and secured solely by Inventory or Accounts (or such other assets as
may be agreed by the Administrative Agent) owned by such Group Member.
“Margin Stock” shall have the meaning provided in Regulation U.
“Material Adverse Effect” shall mean any event, change, condition, occurrence or
circumstance which, either individually or in the aggregate, has had, or could
reasonably be expected to have, a material adverse effect on (x) the property,
assets, business, operations, liabilities or condition (financial or otherwise)
of the Parent Guarantors and their respective Subsidiaries taken as a whole, (y)
the rights or remedies of the Lenders, the Administrative Agent or the Security
Agent hereunder or under any other Credit Document or (z) the ability of any
Obligor to perform its obligations to the Lenders (including any Issuing
Lender), the Administrative Agent, the Co-Collateral Agents or the Security
Agent hereunder or under any

37
 
 
 




--------------------------------------------------------------------------------






other Credit Document; provided that a selective default (or substantially
similar) rating in connection with Parent’s 10.375% senior notes due 2017 or
7.375% senior notes due 2018 shall not constitute a Material Adverse Effect.
“Material Asset Sale” shall mean any asset sale the net sale proceeds of which
exceed £5,000,000.
“Maturity Date” shall mean that date that is five years from the Second
Restatement Effective Date, which date is December 18, 2020.
“Maximum Letter of Credit Amount” shall have the meaning provided in
Section 3.02(a).
“Midco1” shall have the meaning set forth in the preamble hereto.
“Midco2” shall have the meaning set forth in the preamble hereto.
“Midco4” shall have the meaning set forth in the preamble hereto.
“Minimum Borrowing Amount” shall mean (a) for U.S. Dollar Loans $1,000,000,
(b) for Euro Loans, €1,000,000, (c) for Australian Dollar Loans A$1,000,000 and
(d) for Sterling Loans £1,000,000.
“Monthly Reporting Period” shall mean any period (i) commencing on the date on
which either (x) an Event of Default has occurred and is continuing or (y) the
Excess Availability is less than or equal to the Availability Condition and (ii)
ending on the first date thereafter on which (x) no Event of Default exists or
is continuing and (y) the Excess Availability has been greater than the
Availability Condition for 30 consecutive days.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean a mortgage, leasehold mortgage, debenture, immovable
hypothec, deed of trust, leasehold deed of trust, deed to secure debt, leasehold
deed to secure debt or similar security instrument in form and substance
reasonably satisfactory to the Administrative Agent.
“Mortgaged Property” shall mean each parcel of Real Property and improvements
thereto with respect to which a Mortgage, if any, is granted pursuant to
Sections 9.13 and/or 9.14.
“Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA which is maintained or contributed to by
(or to which there is an obligation to contribute of) any Obligor or an ERISA
Affiliate (or is deemed under Section 4212(c) of ERISA to have contributed to or
to have had an obligation to contribute to, or otherwise to have liability with
respect to such plan).
“NAIC” shall mean the National Association of Insurance Commissioners.
“Net Equity Proceeds” shall mean, as of any date of determination, the cash
proceeds (net of underwriting discounts and commissions and other reasonable
costs associated therewith) received by the Parent Guarantors in the six months
prior to such date from a direct or indirect common equity contribution from the
Parent or from the sale or issuance to the Parent of common equity interests of
a Parent Guarantor.
“Net Equity Proceeds Amount” shall mean, at any time, an amount equal to the
aggregate Net Equity Proceeds received by the Parent Guarantors after the Second
Restatement Effective Date, with the Net Equity Proceeds Amount to be
immediately reduced by the sum of (without duplication) (i) the amount of
Investments made pursuant to Section 10.05(xxii), (ii) the amount of Permitted
Acquisitions made with Net Equity Proceeds and (iii) the amount of any Dividends
made pursuant to Section 10.03(ix).

38
 
 
 




--------------------------------------------------------------------------------






“Net Insurance Proceeds” shall mean, with respect to any Recovery Event, the
cash proceeds received by the respective Person in connection with such Recovery
Event (net of (a) reasonable costs and taxes incurred in connection with such
Recovery Event and (b) required payments of any Indebtedness (other than
Indebtedness secured pursuant to the Security Documents) which is secured by the
respective assets the subject of such Recovery Event).
“Net Orderly Liquidation Value” shall mean the “net orderly liquidation value”
determined by an unaffiliated valuation company acceptable to the Co-Collateral
Agents after performance of an inventory valuation to be done at the
Co-Collateral Agents’ request and the Borrowers’ expense, less the amount
estimated by such valuation company for marshalling, reconditioning, carrying,
and sales expenses designated to maximize the resale value of such Inventory and
assuming that the time required to dispose of such Inventory is customary with
respect to such Inventory and expressed as a percentage of the net book value of
such Inventory.
“Net Sale Proceeds” shall mean for any sale or other disposition of assets, the
gross cash proceeds (including any cash received by way of deferred payment
pursuant to a promissory note, receivable or otherwise, but only as and when
received) received from such sale or other disposition of assets, net of (i)
reasonable transaction costs (including, without limitation, any underwriting,
brokerage or other customary selling commissions, reasonable legal, advisory and
other fees and expenses (including title and recording expenses), associated
therewith and sales, VAT and transfer taxes arising therefrom), (ii) payments of
unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 30 days after, the date of such sale or other
disposition, (iii) the amount of such gross cash proceeds required to be used to
permanently repay any Indebtedness (other than Indebtedness of the Lenders
pursuant to this Agreement) which is secured by the respective assets which were
sold or otherwise disposed of and (iv) capital gains or other income taxes paid
or payable as a result of any such sale or disposition (after taking into
account any available tax credits or deductions).
“Non-Cooperative Jurisdiction” shall mean a non-cooperative State or territory
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-0A of the French Code général des impôts, as such list may be
amended from time to time.
“Non-Defaulting Lender” shall mean and include each Lender, but shall exclude a
Defaulting Lender; provided, however, solely for purposes of Section 4.01(a), a
Lender that is a Defaulting Lender solely under clause (iii), (iv) or (v) (but,
in the case of such clause (v), only to the extent relating to either clause
(iii) or (iv)) of the definition thereof shall be treated as a Non-Defaulting
Lender and not as a Defaulting Lender.
“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by an Obligor or any Subsidiary of an Obligor
residing outside the United States of America, which plan, fund or other similar
program provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.
“Non-Wholly-Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.
“Note” shall have the meaning provided in Section 2.05(a).
“Notice of Borrowing” shall have the meaning provided in Section 2.03.
“Notice of Continuation” shall have the meaning provided in Section 2.06.

39
 
 
 




--------------------------------------------------------------------------------






“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005-2858,
Attention: Dusan Lazarov, Telephone No.: (212) 250-0211, Telecopier No.: (212)
797-5695, and email: dusan.lazarov@db.com and (ii) for operational notices, the
office of the Administrative Agent located at 60 Wall Street, New York, New York
10005-2858, Attention: Dusan Lazarov, Telephone No.: (212) 250-0211, Telecopier
No.: (212) 797-5695, and email: dusan.lazarov@db.com; and the office of the
Facility Agent located at 60 Wall Street, New York, New York 10005-2858,
Attention: Mark Kellam, Telephone No.: (904)271-2469, Telecopier No.:
(904)779-3080, and email: Agency.Transactions@db.com and mark.kellam@db.com or
(in either case) such other office or person as the Administrative Agent or the
Facility Agent, may hereafter designate in writing as such to the other parties
hereto.
“Obligation Currency” shall have the meaning provided in Section 13.18(a).
“Obligations” shall mean with respect to any Obligor, all obligations and
liabilities of such Obligor which may arise under or in connection with this
Agreement or any other Credit Document to which such Obligor is a party, in each
case whether on account of principal, premium (if any), guaranty obligations,
reimbursement obligations (including Unpaid Drawings with respect to Letters of
Credit), fees, penalties, indemnities, costs, expenses (including Expenses) or
otherwise (including (x) all fees and disbursements of counsel to any Secured
Creditor that are required to be paid by such Obligor pursuant to the terms of
this Agreement or any other Credit Document and (y) all interest that accrues
after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization, moratorium or similar proceeding of any
Obligor at the rate provided for in the respective documentation, whether or not
a claim for post-petition interest is allowed in any such proceeding).
“Obligor” shall mean each Borrower, each Guarantor and Toys SARL.
“Obligors’ Agent” shall mean the European Parent Guarantor in the capacity in
which it has been appointed to act on behalf of each Obligor pursuant to Section
2.15.
“OFAC” shall have the meaning provided in Section 8.22(a)(v).
“Offshore Associate” shall mean an Associate (a) which is a non-resident of
Australia and does not acquire, or would not acquire, the participations in the
Loans and/or Commitments in carrying on a business in Australia at or through a
permanent establishment of the Associate in Australia or (b) which is a resident
of Australia and which acquires, or would acquire, the participations in the
Loans and/or Commitments in carrying on a business in a country outside
Australia at or through a permanent establishment of the Associate in the
country, and which, in either case, is not acquiring the participations in the
Loans and/or Commitments or receiving payment in the capacity of a clearing
house, custodian, funds manager or responsible entity of a registered managed
investment scheme.
“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.
“Parent” shall mean Toys “R” Us Inc., a Delaware corporation.
“Parent Guarantors” shall mean, collectively, the European Parent Guarantor, the
Australian Parent Guarantor and the Spanish Parent Guarantor.
“Participant” shall have the meaning provided in Section 3.04(a).
“Participant Register” shall have the meaning provided in Section 13.15.

40
 
 
 




--------------------------------------------------------------------------------






"Participating Member State" shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Participating Specified Foreign Currency Lender” shall have the meaning
provided in Section 15.01.
“Patriot Act” shall have the meaning provided in Section 13.17.
“Payment Conditions” shall mean, at the time of determination with respect to a
specified transaction or payment, that (a) no Specified Default then exists or
would arise as a result of the entering into or making of such transaction or
payment, respectively; (b) after giving pro forma effect to such transaction or
payment, (i) the Excess Availability on the date of the action or proposed
action, (ii) the average Excess Availability for each Fiscal Month during the
preceding 60 days and (iii) the projected Excess Availability for each Fiscal
Month during the six Fiscal Months following such transaction or payment shall
each have been equal to or greater than the greater of (x) £15,000,000 (or, in
the case of Fiscal Months four, five, six and seven, £14,000,000) or (y) 15% of
the lesser of (i) the Total Commitment as then in effect and (ii) the Borrowing
Base at such time; and (c) after giving pro forma effect to such transaction or
payment, the Consolidated Fixed Charge Coverage Ratio, as of the most recently
ended Test Period, will be equal to or greater than 1.00:1.00 (or, in the case
of any authorization, declaration or payment of Dividends, 1.10:1.00); provided,
that the Consolidated Fixed Charge Coverage Ratio test above shall not apply if
the Excess Availability as provided in clause (b)(i), (ii) and (iii) above shall
have been equal to or greater than the greater of (x) £20,000,000 (or, in the
case of Fiscal Months four, five, six and seven, £14,000,000) or (y) 20% of the
lesser of (i) the Total Commitment as then in effect and (ii) the Borrowing Base
at such time. Prior to undertaking any transaction or payment which is subject
to the Payment Conditions and subject to the proviso in clause (c) above, the
Obligors shall deliver to the Administrative Agent evidence of satisfaction of
the conditions contained in clauses (b) and (c) above in form and substance
reasonably satisfactory to the Administrative Agent.
“Payment Office” shall mean the office of the Facility Agent located at located
at 60 Wall Street, New York, New York 10005-2858, Attention: Mark Kellam,
Telephone No.: (904) 271-2469, Telecopier No.: (904)779-3080, and email:
Agency.Transactions@db.com and mark.kellam@db.com or such other office as the
Facility Agent may hereafter designate in writing as such to the other parties
hereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.
“Pensions Act 2004” shall mean the United Kingdom Pensions Act 2004.
“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the Percentage of any Lender is to be determined after the Total Commitment
has been terminated, then the Percentages of such Lender shall mean a fraction
(expressed as a percentage) the numerator of which is such Lender’s Individual
Exposure at such time and the denominator of which is the Aggregate Exposure at
such time.
“Perfection Certificate” shall mean each of the English Perfection Certificate,
the Australian Perfection Certificate and the Pledged Securities Perfection
Certificate.

41
 
 
 




--------------------------------------------------------------------------------






“Perfection Certificate Supplement” shall mean a Perfection Certificate
supplement in the form thereof included in Exhibit G or any other form approved
by the Administrative Agent.
“Permitted Acquisition” shall mean the acquisition by an Obligor of an Acquired
Entity or Business (including by way of merger of such Acquired Entity or
Business with and into such Obligor (so long as such Obligor is the surviving
corporation)), provided that (in each case) (A) the consideration paid or to be
paid by such Obligor consists solely of cash (including proceeds of Loans), the
issuance or incurrence of Indebtedness otherwise permitted by Section 10.04 and
the assumption/acquisition of any Indebtedness (calculated at face value) which
is permitted to remain outstanding in accordance with the requirements of
Section 10.04, (B) in the case of the acquisition of 100% of the Equity
Interests of any Acquired Entity or Business (including by way of merger), such
Acquired Entity or Business shall own no Equity Interests of any other Person
unless either (x) such Acquired Entity or Business owns 100% of the Equity
Interests of such other Person or (y) if such Acquired Entity or Business owns
Equity Interests in any other Person which is a Non-Wholly Owned Subsidiary of
such Acquired Entity or Business, (1) such Acquired Entity or Business shall not
have been created or established in contemplation of, or for purposes of, the
respective Permitted Acquisition, (2) any such Non-Wholly Owned Subsidiary of
the Acquired Entity or Business shall have been a Non-Wholly Owned Subsidiary of
such Acquired Entity or Business prior to the date of the respective Permitted
Acquisition and shall not have been created or established in contemplation
thereof and (3) such Acquired Entity or Business and/or its Wholly-Owned
Subsidiaries own at least 90% of the total value of all the assets owned by such
Acquired Entity or Business and its subsidiaries (for purposes of such
determination, excluding the value of the Equity Interests of Non-Wholly Owned
Subsidiaries held by such Acquired Entity or Business and its Wholly-Owned
Subsidiaries), (C) all of the business, division or product line acquired
pursuant to the respective Permitted Acquisition, or the business of the Person
acquired pursuant to the respective Permitted Acquisition and its Subsidiaries
taken as a whole, is in a jurisdiction of an Obligor or any such other
jurisdiction reasonably acceptable to the Administrative Agent, (D) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 10.11 and (E) all requirements of Sections
9.16, 10.02 and 10.12 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.
“Permitted Acquisition Basket Amount” shall mean for any Fiscal Year, the sum of
(x) £10,000,000, provided, however, to the extent that the aggregate of such
amounts paid or to be paid in any Fiscal Year is less than £10,000,000, such
excess may be carried forward and utilized in succeeding Fiscal Years so long as
no more than £25,000,000 in the aggregate is utilized in any Fiscal Year (with
amounts in excess of such £25,000,000 being forfeited) and (y) the Net Equity
Proceeds Amount.
“Permitted Discretion” shall mean the exercise of the Co-Collateral Agents’ good
faith and reasonable business judgment consistent with industry standards for
asset based lending in the retail industry in consideration of any factor which
is reasonably likely to (i) adversely affect the value of any Borrowing Base
Collateral, the enforceability or priority of the Liens thereon or the amount
that the Administrative Agent and the Lenders would be likely to receive (after
giving consideration to delays in payment and costs of enforcement) in the
liquidation thereof or (ii) materially increase the likelihood that the Lenders
would not receive payment in full in cash for all of the Secured Obligations. In
exercising such judgment, the Co-Collateral Agents, as applicable, may consider
such factors already included in or tested by the definition of Eligible
In-Transit Inventory, Eligible Letter of Credit Inventory, Eligible Credit Card
Receivables or Eligible Inventory, as well as any of the following: (i) the
changes in collection history and dilution or collectability with respect to the
Eligible Credit Card Receivables; (ii) changes in demand for, pricing of, or
product mix

42
 
 
 




--------------------------------------------------------------------------------






of Inventory; (iii) changes in any concentration of risk with respect to the
respective Qualified Obligors’ Eligible Credit Card Receivables or Inventory;
and (iv) any other factors that change the credit risk of lending to any
Borrower on the security of any Qualified Obligors’ Eligible Credit Card
Receivables or Inventory; provided that the Co-Collateral Agents shall not
“double count.”
“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.
“Permitted Liens” shall have the meaning provided in Section 10.01.
“Permitted Specified Debt Payment Sources” shall have the meaning provided in
the definition of Consolidated Interest Expense.
“Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, estate, trust, limited liability company,
unlimited liability company, unincorporated association, joint venture or other
entity or Governmental Authority.
“Plan” shall mean an “employee pension benefit plan” within the meaning of
section 3(2) of ERISA subject to Title IV of ERISA maintained or contributed to
by any Obligor or any ERISA Affiliate or to which any Obligor or any ERISA
Affiliate is required to make any payment or contribution (or is deemed under
Section 4069 of ERISA to have maintained or contributed to or to have had an
obligation to contribute to, or otherwise to have liability with respect to such
plan).
“Pledged Securities Perfection Certificate” shall mean the Pledged Securities
Perfection Certificate in the form thereof included in Exhibit D‑3 or any other
form approved by the Administrative Agent, as the same may be supplemented from
time to time by a Perfection Certificate Supplement or otherwise.
“Pounds Sterling” and “£” shall mean freely transferable lawful currency of the
United Kingdom (expressed in Pounds Sterling).
“Pounds Sterling Equivalent” shall mean, with respect to an amount of money
denominated in a currency other than Pounds Sterling, at any time for the
determination thereof, the amount of Pounds Sterling which could be purchased
with the amount of such currency involved in such computation at the spot
exchange rate therefor as quoted by the Facility Agent as of 11:00 A.M. (London
time) on the date two Business Days prior to the date of any determination
thereof for purchase on such date.
“PPSA” shall mean the Personal Property Securities Act 2009 (Cwlth) of
Australia.
“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.
“Primary Obligations” shall have the meaning provided in Section 11.02(b).
“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (a) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent the same is incurred to
refinance other outstanding Indebtedness), to finance a Permitted Acquisition,
to finance any other acquisition of an Acquired Entity or Business, to finance a
Dividend pursuant to Section 10.03(vi) or to

43
 
 
 




--------------------------------------------------------------------------------






finance an Investment pursuant to Section 10.05(xxii)) after the first day of
the relevant Calculation Period or Test Period, as the case may be, as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of such Test Period or Calculation Period, as the case may be, (b) the
permanent repayment of any Indebtedness (other than revolving Indebtedness,
except to the extent accompanied by a corresponding voluntary permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (c) any Permitted Acquisition, any other acquisition of an
Acquired Entity or Business or any Material Asset Sale then being consummated as
well as any other Permitted Acquisition, any such other acquisition or any other
Material Asset Sale if consummated after the first day of the relevant Test
Period or Calculation Period, as the case may be, and on or prior to the date of
the respective Permitted Acquisition, other acquisition or Material Asset Sale,
as the case may be, then being effected, with the following rules to apply in
connection therewith:
(i)    all Indebtedness (A) (other than revolving Indebtedness, except to the
extent the same is incurred to refinance other outstanding Indebtedness, to
finance Permitted Acquisitions, to finance any other acquisition of an Acquired
Entity or Business to finance Dividends pursuant to Section 10.03(vi) or to
finance Investments pursuant to Section 10.05(xxii)) incurred or issued after
the first day of the relevant Test Period or Calculation Period (whether
incurred to finance a Permitted Acquisition or such other acquisition, another
Investment or a Dividend, to refinance Indebtedness or otherwise) shall be
deemed to have been incurred or issued (and the proceeds thereof applied) on the
first day of such Test Period or Calculation Period, as the case may be, and
remain outstanding through the date of determination and (B) (other than
revolving Indebtedness, except to the extent accompanied by a corresponding
voluntary permanent commitment reduction) permanently retired or redeemed after
the first day of the relevant Test Period or Calculation Period shall be deemed
to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;
(ii)    all Indebtedness assumed to be outstanding pursuant to preceding clause
(i) shall be deemed to have borne interest at (A) the rate applicable thereto,
in the case of fixed rate indebtedness, or (B) the rates which would have been
applicable thereto during the respective period when same was deemed
outstanding, in the case of floating rate Indebtedness (although interest
expense with respect to any Indebtedness for periods while same was actually
outstanding during the respective period shall be calculated using the actual
rates applicable thereto while same was actually outstanding); provided that all
Indebtedness (whether actually outstanding or deemed outstanding) bearing
interest at a floating rate of interest shall be tested on the basis of the
rates applicable at the time the determination is made pursuant to said
provisions; and
(iii)    in making any determination of Consolidated EBITDA on a Pro Forma
Basis, pro forma effect shall be given to any Permitted Acquisition, any other
acquisition of an Acquired Entity or Business if effected during the respective
Calculation Period or Test Period as if same had occurred on the first day of
the respective Calculation Period or Test Period, as the case may be, and taking
into account factually supportable and identifiable cost savings and expenses
which would otherwise be accounted for as an adjustment pursuant to Article 11
of Regulation S-X under the Securities Act, as if such cost savings or expenses
were realized on the first day of the respective period.
“Propco” shall mean each of Toys “R” Us Properties (UK) Limited, Toys “R” Us
France Real Estate SAS and Toys R Us Iberia Real Estate, S.L.U. and any other
direct or indirect Subsidiary of a Parent Guarantor, the primary assets (other
than cash or Cash Equivalents) of which consist of (x) rights, title and
interest (including any leasehold, mineral or other estate) in and to parcels of
or interests in Real Property, whether by ownership, lease, license or other
means, or (y) the Equity Interests (held directly or

44
 
 
 




--------------------------------------------------------------------------------






indirectly) in any Subsidiary described in clause (x) or any passive holding
company parent of such a Subsidiary.
“Propco Financing” shall mean any financing facilities entered into by any
Propco from time to time.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Obligor that, at the time the relevant Guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
“Qualified Jurisdiction” shall mean the (i) United Kingdom (which, for purposes
of Section 9.13(c)(ix) shall be limited to England and Wales), in respect of the
Borrowers organized under the laws of England and Wales, (ii) Australia, in
respect of the Borrowers organized under the laws of Australia, and (iii)
France, in respect of Toys SARL.
“Qualified Obligor” shall mean and include each Obligor organized in England and
Wales, Australia or France; provided that no Person organized in such
jurisdiction shall be a Qualified Obligor until such Person has delivered, or
caused to be delivered, appraisals of Inventory and a collateral examination of
its Accounts and Inventory to the Administrative Agent, in each case, in scope
reasonably satisfactory to the Agents, and the results of such appraisal and
collateral examination shall be in form and substance reasonably satisfactory to
the Agents.
“Qualified Preferred Stock” shall mean any Preferred Equity of each Parent
Guarantor so long as the terms of any such Preferred Equity (v) do not contain
any mandatory put, redemption, repayment, sinking fund or other similar
provision prior to one year after the Maturity Date, (w) do not require the cash
payment of dividends or distributions that would otherwise be prohibited by the
terms of this Agreement or any other agreement or contract of each Parent
Guarantor or any of its respective Subsidiaries, (x) do not contain any
covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of each Parent Guarantor, or liquidations
involving each Parent Guarantor, and (z) are otherwise reasonably satisfactory
to the Administrative Agent.
“Qualified Secured Cash Management Agreements” shall have the meaning provided
in Section 13.21.
“Qualified Secured Hedging Agreements” shall have the meaning provided in
Section 13.21.
“Qualifying IPO” shall mean an equity issuance by the Parent consisting of an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) of its common stock (i) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act of 1933 as amended (whether alone or in connection with a
secondary public offering) and (ii) resulting in gross proceeds to the Parent of
at least $100,000,000.
“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Restatement Effective Date.

45
 
 
 




--------------------------------------------------------------------------------






“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of Applicable Margin.
“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.
“Recovery Event” shall mean the receipt by any Group Member of any cash
insurance proceeds or condemnation awards payable (i) by reason of theft, loss,
physical destruction, damage, taking or any other similar event with respect to
any property or assets of any Group Member and (ii) under any policy of
insurance required to be maintained under Section 9.03.
“Refinancing Indebtedness” means Indebtedness issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or in part, existing Specified Debt (the “Refinanced Debt”); provided that
such exchanging, extending, renewing, replacing or refinancing Indebtedness (a)
is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (when taken as a whole) (plus any
premium, accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, replacement or refinancing) and (b) does not
mature earlier than or have a weighted average life to maturity shorter than the
Refinanced Debt.
“Register” shall have the meaning provided in Section 13.15.
“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.
“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.
“Rent Reserve” shall mean a reserve established by the Co-Collateral Agents in
their Permitted Discretion in respect of rent payments made by a Qualified
Obligor for each location at which Inventory of a Qualified Obligor is located
that is not subject to a Collateral Access Agreement (without duplication of any
such amounts used in determining Net Orderly Liquidation Value) (as reported to
the Co-Collateral Agents by the Obligors’ Agent from time to time as requested
by the Co-Collateral Agents) as adjusted from time to time by the Co-Collateral
Agents in their Permitted Discretion.
“Replaced Lender” shall have the meaning provided in Section 2.13.
“Replacement Lender” shall have the meaning provided in Section 2.13.
“Reportable Event” shall mean an event described in section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
section 4043.

46
 
 
 




--------------------------------------------------------------------------------






“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose Commitments (or, after the termination of all Commitments, outstanding
Individual Exposures) at such time represents at least a majority of the Total
Commitment in effect at such time less the Commitments of all Defaulting Lenders
(or, after the termination of all Commitments, the sum of the total outstanding
Individual Exposures of all Non-Defaulting Lenders, at such time.
“Reserves” shall mean reserves, if any, established by the Co-Collateral Agents
from time to time hereunder in their Permitted Discretion against the Borrowing
Bases, including, without limitation and duplication, (i) Bank Product Reserves,
(ii) Hedge Product Reserves, (iii) Rent Reserves, (iv) Shrink Reserves, (v) ROT
Reserves, (vi) freight costs related to Eligible Inventory in transit, (vii)
Customer Credit Liabilities Reserves, (viii) the Australian Employee Liability
Reserves, (ix) the Enterprise Act Reserves and the English Employee Liability
Reserves, (x) amounts owing by any Obligor to any Person to the extent secured
by a Lien on, or trust over, any Borrowing Base Collateral, (xi) French Employee
Liability Reserves, (xii) Specified French Properties Reserves, and (xiii) such
other events, conditions or contingencies as to which the Co-Collateral Agents,
in their Permitted Discretion, determine reserves should be established from
time to time hereunder.
“Restatement Effective Date” shall mean March 8, 2011.
“Restricted” shall mean, when referring to cash or Cash Equivalents of a Group
Member, that such cash or Cash Equivalents (i) appears (or would be required to
appear) as “restricted” on a consolidated balance sheet of a Group Member
(unless such appearance is related to the Credit Documents or Liens created
thereunder), (ii) are subject to any Lien in favor of any Person other than the
Security Agent for the benefit of the Secured Creditors or (iii) are not
otherwise generally available for use by such Group Member.
“Returns” shall have the meaning provided in Section 8.09.
“ROT Reserve” shall mean an amount reasonably estimated by the applicable
Qualified Obligors in consultation with the Co-Collateral Agents to be equal to
that amount of Inventory owned by the Qualified Obligors that is subject to
retention of title but only to the extent of any payables due or outstanding
that are secured by such Inventory.
“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw‑Hill,
Inc.
“SEC” shall have the meaning provided in Section 9.01(h).
“Second Restatement Effective Date” shall have the meaning provided in
Section 13.10.
“Second Restatement English Law governed Security Documents” shall mean the
documents listed in paragraph 2 of Part I of Schedule 1.01(d).
“Secured Cash Management Agreements” shall mean (i) each Cash Management
Agreement entered into by an Obligor with any Lender Counterparty and (ii) each
Cash Management Agreement entered into by an Obligor with any Person which is
not a Lender Counterparty, provided that (x) such Cash Management Agreement
expressly states that it constitutes a “Secured Cash Management Agreement” for
purposes of this Agreement and the other Credit Documents, (y) the Obligor and
the other parties thereto shall have delivered to the Administrative Agent a
written notice specifying that such Cash Management Agreement constitutes a
“Secured Cash Management Agreement” for purposes of this Agreement and the other
Credit Documents and in the case of such Obligor, that such Secured Cash
Management Agreement and the obligations of the Obligors thereunder have been,
and will be, incurred in compliance with this Agreement and (z) such other
Person has entered into an intercreditor agreement with respect to the relevant
Cash Management Agreement on terms reasonably satisfactory to the Administrative
Agent.

47
 
 
 




--------------------------------------------------------------------------------






“Secured Creditors” shall mean, collectively, the Lender Creditors, the Hedging
Creditors and the Cash Management Creditors.
“Secured Debt Agreements” shall mean and include (w) this Agreement, (x) the
other Credit Documents, (y) the Secured Hedging Agreements entered into with any
Hedging Creditors and (z) the Secured Cash Management Agreements entered into
with any Cash Management Creditors.
“Secured Hedging Agreements” shall mean (i) each Interest Rate Protection
Agreement and/or Other Hedging Agreement entered into by an Obligor with any
Lender Counterparty and (ii) each Other Hedging Agreement with respect to
currencies entered into by an Obligor with a Person that is not a Lender
Counterparty, provided that, in the case of clause (ii) above, (x) either the
confirmation or the master agreement (however described therefor) governing such
Other Hedging Agreement expressly states that it constitutes a “Secured Hedging
Agreement” for purposes of this Agreement and the other Credit Documents, (y)
the Obligor and the other parties thereto shall have delivered to the
Administrative Agent a written notice specifying that such Other Hedging
Agreement constitutes a “Secured Hedging Agreement” for purposes of this
Agreement and the other Credit Documents and in the case of such Obligor, that
such Secured Hedging Agreement and the obligations of the Obligors thereunder
have been, and will be, incurred in compliance with this Agreement and (z) such
other Person has entered into an intercreditor agreement with respect to the
relevant Other Hedging Agreement on terms reasonably satisfactory to the
Administrative Agent; provided, that in the case of each of clauses (i) and (ii)
above, at the request of the Co-Collateral Agents, the Obligors shall notify the
Administrative Agent in writing of the aggregate amount or exposure under such
Secured Hedging Agreement.
“Secured Obligations” shall mean and include, as to any Obligor other than Toys
SARL, all of the following:
(i)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all Obligations of each Obligor to the Lender
Creditors, whether now existing or hereafter incurred under, arising out of, or
in connection with, each Credit Document to which any Obligor is a party
(including, without limitation, in the event any Obligor is a Guarantor, all
such obligations, liabilities and indebtedness of such Obligor under the
Guaranty) (all such Obligations under this clause (i), except to the extent
consisting of Hedging Obligations or Cash Management Obligations, being herein
collectively called the “Credit Document Obligations”);
(ii)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Obligor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by any Obligor to the Hedging
Creditors, whether now existing or hereafter incurred under, arising out of or
in connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the event such Obligor is a Guarantor, all obligations,
liabilities and indebtedness of such Obligor under the Guaranty, in respect of
the Secured Hedging Agreements), and the due performance and compliance by such
Obligor with all of the terms, conditions and agreements contained in each such
Secured Hedging Agreement (all such obligations, liabilities and indebtedness
under this clause (ii) being herein collectively called the “Hedging
Obligations”);
(iii)    the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the

48
 
 
 




--------------------------------------------------------------------------------






bankruptcy, insolvency, reorganization or similar proceeding of any Obligor at
the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding) owing by each
Obligor to the Cash Management Creditors, whether now existing or hereafter
incurred under, arising out of or in connection with any Secured Cash Management
Agreement, whether such Secured Cash Management Agreement is now in existence or
hereinafter arising (including, without limitation, in the event any Obligor is
a Guarantor, all obligations, liabilities and indebtedness of such Obligor under
the Guaranty, in respect of the Secured Cash Management Agreements), and the due
performance and compliance by such Obligor with all of the terms, conditions and
agreements contained in each such Secured Cash Management Agreement (all such
obligations, liabilities and indebtedness under this clause (iii) being herein
collectively called the “Cash Management Obligations”);
(iv)    any and all sums advanced by the Security Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;
(v)    in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of each Obligor referred to in clauses
(i), (ii) and (iii) above, after an Event of Default shall have occurred and be
continuing, the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Security Agent of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and
(vi)    all amounts paid (or incurred) by any Indemnified Person as to which
such Indemnified Person has the right to reimbursement under Section 13.01 or
any indemnity contained in any Security Document;
it being acknowledged and agreed that the “Secured Obligations” shall include
extensions of credit of the types described above, whether outstanding on the
date of this Agreement or any Security Document or extended from time to time
after the date of this Agreement or any Security Document provided that, with
respect to any Guarantor, "Secured Obligations" shall exclude any Excluded Swap
Obligations of such Guarantor.
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
“Security Agent” shall mean the Administrative Agent in its capacity as
(x) collateral agent for the Secured Creditors pursuant to the Security
Documents, and shall include any successor to the Security Agent as provided in
Section 12.09; and/or (y) security trustee for the Secured Creditors pursuant to
Schedule 19 of this Agreement and shall include any successor as provided in
clause 7 of Schedule 19 of this Agreement.
“Security Document” shall mean and include each of the documents listed on
Schedule 1.01(d) (after the execution and delivery thereof), the Incremental
Security Documents (after the execution and delivery thereof) each Cash
Management Control Agreement and each other security agreement or other
instrument, document, agreement or grant executed and delivered pursuant to the
Collateral and Guaranty Requirements or pursuant to Section 9.13 or 9.14 to
secure any of the Secured Obligations; provided, that any cash collateral or
other agreements entered into pursuant to the Back-Stop Arrangements shall
constitute “Security Documents” solely for purposes of (x) Sections 8.03 and
10.01(iv) and (y) the term “Credit Documents” as used in Sections 10.04(i),
10.09 and 13.01.
“Security Document Amendment” shall have the meaning provided in the definition
of Collateral and Guaranty Requirements.

49
 
 
 




--------------------------------------------------------------------------------






“Shrink” shall mean Inventory identified by the Qualified Obligors as lost,
misplaced or stolen.
“Shrink Reserve” shall mean an amount reasonably estimated by the Co-Collateral
Agents in their Permitted Discretion to be equal to that amount which is
required in order that the Shrink reflected in the Qualified Obligors’ stock
ledger would be reasonably equivalent to the Shrink calculated as part of the
Qualified Obligors’ most recent physical inventory.
“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) at fair valuation on a going concern basis, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.
“Spanish Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
“Spanish Companies Act” shall have the meaning provided in Section 11.01(e).
“Spanish Insolvency Act” shall have the meaning provided in Section 11.01(e).
“Spanish Obligor” shall mean any Obligor incorporated or organized under the
laws of Spain.
“Spanish Parent Guarantor” shall have the meaning set forth in the preamble
hereto.
“Spanish Propco” shall mean Toys R Us Iberia Real Estate, S.L.U.
“Spanish Propco Facility Agreement” shall mean that certain facility agreement
related to a portfolio of properties located in Spain, dated as of January 2013,
by and among the Spanish Propco, Deutsche Bank AG, acting through its London
branch, as Security Agent, and the lenders party thereto.
“Specified Debt” shall have the meaning provided in Section 10.04(xxii).
“Specified Debt Documents” shall mean each agreement governing the Specified
Debt and any ancillary agreements related thereto, in each case, other than this
Agreement and any Credit Document.
“Specified Debt Intercreditor Agreement” shall mean a customary “European
market” intercreditor agreement that is reasonably acceptable to the
Administrative Agent in form and substance, which contains customary “distressed
disposal provisions” and provides that (x) the Security Agent (acting on behalf
of the Required Lenders) shall retain instruction priority over the holders of
the Specified Debt with respect to any enforcement action with respect to the
Collateral until the date occurring six months after the occurrence of any event
of default under the Specified Debt Documents; provided that, enforcement
actions shall only be permitted to be taken by the holders of the Specified Debt
after such standstill period if (i) the cash proceeds thereof are sufficient to
satisfy all Secured Obligations in full at par and (ii) such enforcement action
is consistent with a prompt and expeditious realization of value and is
reasonably expected to realize such proceeds meeting the requirements of the
proceeding clause (i) within six months, (y) all proceeds of enforcement with
respect to the Collateral are applied first, to all outstanding Secured
Obligations

50
 
 
 




--------------------------------------------------------------------------------






and second, only after repayment in full in cash at par of all Secured
Obligations outstanding under this Agreement, to obligations in respect of the
Specified Debt and (z) the holders of Specified Debt may purchase the
Obligations in respect of this Agreement in cash at par on customary terms and
conditions, provided that purchase may only be exercised in respect of all of
the outstanding Obligations at the time exercised.
“Specified Default” shall mean the failure of any Obligor to comply with the
terms of Section 5.03 or Section 10.13 or a default under Section 11.01(c) from
the failure of any Obligor to comply with the terms of Section 10.07 or the
occurrence of any Event of Default specified in Section 11.01(a) or (e).
“Specified Foreign Currency Funding Capacity” at any date of determination, for
any Lender, shall mean the ability of such Lender to fund Loans denominated in
Australian Dollars, Pounds Sterling and/or Euros, as set forth in the records of
the Administrative Agent pursuant to the receipt by the Administrative Agent of
a notification in writing by such Lender to the Administrative Agent within
three (3) Business Days prior to such Lender becoming a Lender hereunder.
“Specified Foreign Currency Loan” shall have the meaning provided in
Section 15.01.
“Specified Foreign Currency Participation” shall have the meaning provided in
Section 15.01.
“Specified Foreign Currency Participation Fee” shall have the meaning provided
in Section 15.06.
“Specified Foreign Currency Participation Settlement” shall have the meaning
provided in Section 15.02(a).
“Specified Foreign Currency Participation Settlement Amount” shall have the
meaning provided in Section 15.02(b).
“Specified Foreign Currency Participation Settlement Date” shall have the
meaning provided in Section 15.02(a).
“Specified Foreign Currency Participation Settlement Period” shall have the
meaning provided in Section 15.02(b).
“Specified French Properties” shall have the meaning provided in Section
9.12(d).
“Specified French Properties Reserve” shall mean a landlord lien reserve with
respect to the Specified French Properties that are not subject to landlord lien
waivers (or if the Co-Collateral Agents have otherwise agreed to waive the
requirement for the landlord to enter into a landlord lien waiver with respect
to such Specified French Property) in the amount equal to three months’ rent (or
such other amount as agreed by the Co-Collateral Agents and the Obligor’s Agent)
for such properties; provided that, such reserve amount shall be reduced by any
reserve held on deposit by the applicable landlord for such Specified French
Property.
“Sponsor Group” shall mean the Sponsors and the Sponsor Related Parties.
“Sponsor Lender Limitations” shall mean, with respect to the Sponsor Group or
any of their respective Affiliates which becomes an assignee of any portion of
the Obligations, such Person(s) shall have executed a waiver in form and
substance reasonably satisfactory to the Administrative Agent pursuant to which
such Person(s) acknowledges and agrees that (a) it shall only have the right to
vote up to 10% of the Total Commitments and, to the extent that the Sponsor
Group or any of their respective Affiliates hold in the aggregate more than 10%
of the Total Commitments, Lenders other than the Sponsor Group or any of their
respective Affiliates shall be permitted to vote the Commitments held by the
Sponsor Group and/or any of

51
 
 
 




--------------------------------------------------------------------------------






their respective Affiliates in excess of such amount (the “Excess Sponsor
Amount”) on a pro rata basis, based on their respective Percentage of the Total
Commitments, (b) if the Obligors’ Agent requests that this Agreement or any
other Credit Document be modified, amended or waived in a manner which would
require the consent of the Required Lenders or the Supermajority Lenders, as
applicable, no such consent shall be deemed given unless such consent is
obtained without giving effect to the Excess Sponsor Amount, and (c) it shall
have no right (i) to require the Agents or any Lender to undertake any action
(or refrain from taking any action) with respect to any Credit Document, (ii) to
attend any meeting with the Agents or any Lender or receive any information from
the Agents or any Lender, (iii) to the benefit of any advice provided by counsel
to the Agents or the other Lenders or to challenge the attorney-client privilege
of the communications between the Agents, such other Lenders and such counsel,
or (iv) to make or bring any claim, in its capacity as Lender, against any Agent
or any Lender with respect to the fiduciary duties of such Agent or Lender and
the other duties and obligations of the Agents hereunder; except, that, no
amendment, modification or waiver to any Credit Document shall, without the
consent of the Sponsor Group or any of their respective Affiliates, deprive any
such Person, as assignee, of its pro rata share of any payments to which the
Lenders as a group are otherwise entitled hereunder.
“Sponsor Related Parties” shall mean, with respect to any Person, (a) any
Controlling stockholder or partner (including, in the case of an individual
Person who possesses Control, the spouse or immediate family member of such
Person, provided that such Person retains Control of the voting rights, by
stockholders agreement, trust agreement or otherwise of the Equity Interests
owned by such spouse or immediate family member) or 80% (or more) owned
Subsidiary, or (b) any trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners, owners or Persons beneficially holding a
51% or more Controlling interest of which consist of such Person and/or such
Persons referred to in the immediately preceding clause (a), or (c) the limited
partners of the Sponsors.
“Sponsors” shall mean, collectively, Bain Capital (TRU) VIII, L.P., a Delaware
limited partnership; Bain Capital (TRU) VIII-E, L.P., a Delaware limited
partnership; Bain Capital (TRU) VIII Coinvestment, L.P., a Delaware limited
partnership; Bain Capital Integral Investors, LLC, a Delaware limited liability
company; BCIP TCV, LLC, a Delaware limited liability company; Kohlberg Kravis
Roberts & Co.; Toybox Holdings, LLC; Vornado Truck, LLC; and Vornado Realty
Trust; and each of their respective Affiliates.
“Start Date” shall have the meaning provided in the definition of Applicable
Margin.
“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met); provided that the
“Stated Amount” of each Letter of Credit denominated in Australian Dollars,
U.S. Dollars or Euro shall be, on any date of calculation, the Pounds Sterling
Equivalent of the maximum amount available to be drawn in the respective
currency thereunder (determined without regard to whether any conditions to
drawing could then be met).
“Sterling Loans” shall mean each Loan denominated in Pounds Sterling at the time
of the incurrence thereof.
“Sterling Rate” shall mean, with respect to each Borrowing of Sterling Loans,
(i) the applicable screen rate, the same being the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 and LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which published that rate from time to
time in place of Thomson Reuters, provided that if such page or service ceases
to be available, the Facility Agent may specify another page or service
displaying

52
 
 
 




--------------------------------------------------------------------------------






the relevant rate after consultation with the Obligors’ Agent and the Lenders;
or (ii) if no screen rate is available for the currency or Interest Period of
that Loan, the rate for such Interest Period shall be the interest rate per
annum reasonably determined by the Administrative Agent in good faith to be the
rate per annum at which deposits in Pounds Sterling for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Sterling Loan being made, continued or converted by the
Administrative Agent and with a term equivalent to such Interest Period that
would be offered to the Administrative Agent by major banks in the London
interbank market for Sterling Loans at their request at approximately 11:00 a.m.
(London time) on the applicable Interest Determination Date, provided that in
the event the Administrative Agent has made any determination pursuant to
Section 2.10(a)(i) in respect of Sterling Loans, or in the circumstances
described in clause (i) to the proviso to Section 2.10(b) in respect of such
Sterling Loans, the Sterling Rate determined pursuant to this definition shall
instead be the rate determined by the Administrative Agent as the all-in-cost of
funds for the Administrative Agent to fund a Borrowing of Loans denominated in
Pounds Sterling with maturities comparable to the Interest Period applicable
thereto; and if the Sterling Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
each Parent Guarantor other than, for the avoidance of doubt, any Propco.
“Subsidiary CFC” shall have the meaning provided in Section 17.19(a).
“Supermajority Lenders” shall mean those, Non-Defaulting Lenders (other than
Affiliated Lenders) which would constitute the Required Lenders under, and as
defined in, this Agreement, if the reference to “a majority” contained therein
were changed to “66 2/3%”.
“Supplemental Information Certificate” shall have the meaning provided in
Section 6.06.
“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Syndication Agent” shall mean Bank of America, N.A., in its capacity as
Syndication Agent in respect of the credit facilities hereunder, and any
successors thereto.
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
“Taxes” or “Tax” shall mean all present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments and all interest, surcharges,
penalties or similar liabilities with respect to such taxes, levies, imposts,
duties, fees, assessments or other charges.

53
 
 
 




--------------------------------------------------------------------------------






“Termination Date” shall mean the date on which all Secured Obligations have
been paid in full (other than obligations for taxes, costs, indemnifications,
reimbursements, damages and other contingent liabilities in respect of which no
claim or demand for payment has been made or, in the case of indemnifications,
no notice been given (or reasonably satisfactory arrangements have otherwise
been made)), no Letter of Credit is outstanding and all Commitments have been
terminated.
“Tertiary Obligations” shall mean (i) all Hedging Obligations under Secured
Hedging Agreements that are not Qualified Secured Hedging Agreements, (ii) all
Cash Management Obligations under Secured Cash Management Agreements that are
not Qualified Secured Cash Management Agreements and (iii) all Hedging
Obligations and Cash Management Obligations under Qualified Secured Hedging
Agreements and Qualified Secured Cash Management Agreements in excess of
£30,000,000 in the aggregate for all such obligations (it being understood and
agreed that the Qualified Secured Cash Management Agreements and the Qualified
Secured Hedging Agreements will be secured on a first-in-time basis).
“Test Period” shall mean, on any date of determination, the period of four
consecutive Fiscal Quarters then last ended (taken as one accounting period).
“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time, which is £138,000,000 as of the Second Restatement
Effective Date.
“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (a) the Total Commitment in effect at such time less (b) the
Aggregate Exposure at such time.
“Toys SARL” shall have the meaning set forth in the preamble hereto.
“Toys UK” shall have the meaning set forth in the preamble hereto.
“Transaction” shall mean, collectively, (a) the execution, delivery and
performance by each Obligor of the Credit Documents to which it is a party, the
incurrence of Loans, if any, on the Second Restatement Effective Date and the
use of proceeds thereof and (b) the payment of all Transaction Costs.
“Transaction Costs” shall mean the fees, costs and expenses (including legal
fees and expenses, and (if any) title premiums, survey charges, and recording
taxes and fees) payable to third-parties by the Obligors on or before the first
anniversary of the Second Restatement Effective Date (including but not limited
to legal fees and expenses, and (if any) title premiums, survey charges, and
recording taxes and fees incurred after the Restatement Effective Date), and
incurred in order to consummate the transactions contemplated by the Credit
Documents.
“Tri-Party Agreement” shall mean an agreement substantially in the form of
Exhibits H-1 and H-2 (or such other form acceptable to the Administrative Agent)
among a Qualified Obligor, any Person providing freight, warehousing and
consolidation services to such Qualified Obligor and the Security Agent, in
which such Person acknowledges that (a) the Security Agent holds a first
priority Lien on the Inventory of the Qualified Obligors, (b) such Person has
furnished written acknowledgment to such Qualified Obligor that such Person
holds Inventory in its possession as bailee for such Qualified Obligor and that
such Qualified Obligor has title to such Inventory, (c) any Inventory delivered
to a carrier for shipment will reflect a Qualified Obligor as consignor and
consignee, (d) it will promptly notify the Administrative Agent and the Security
Agent of its receipt of notice from the seller of such Inventory of the seller’s
stoppage of delivery of such Inventory to the Qualified Obligor, and (e) agrees,
upon notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.
“TRU France Finance” shall have the meaning set forth in the preamble hereto.
“TRU France Holdings” shall have the meaning set forth in the preamble hereto.

54
 
 
 




--------------------------------------------------------------------------------






“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a U.S. Dollar Loan, an Australian Dollar Loan,
a Sterling Loan or a Euro Loan.
“UCC” shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as from time to time in effect in the relevant jurisdiction.
“UK Holdco” shall have the meaning set forth in the preamble hereto.
“UK/AUS Borrowing Base” shall mean, as of any date of calculation, the amount
calculated pursuant to the Borrowing Base Certificate most recently delivered to
the Administrative Agent and each of the Co-Collateral Agents in accordance with
Section 9.01(j), equal to, without duplication, the sum of (a) 90% of Eligible
Credit Card Receivables of the Qualified Obligors organized in England and Wales
or Australia, plus (b) 85% of the then extant Net Orderly Liquidation Value of
Eligible Inventory of the Qualified Obligors organized in England and Wales or
Australia minus (c) the sum (without duplication) of the Reserves then
established by the Co-Collateral Agents with respect to the UK/AUS Borrowing
Base; provided that no CFC Limited Obligor shall be a Qualified Obligor for the
purposes of this definition. The Co-Collateral Agents shall have the right (but
no obligation) to review such computations and if such computations have not
been calculated in accordance with the terms of this Agreement, the
Co-Collateral Agents shall have the right to correct any such errors.
“U.K. Borrowers” shall have the meaning set forth in the preamble hereto.
“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).
“United States” and “U.S.” shall each mean the United States of America.
“United States Person” shall have the meaning given to such term under Section
7701(a)(30) of the Code.
“United States Tax Person” shall mean an Obligor that is (a) a United States
Person, (b) an entity treated as a partnership for U.S. federal income tax
purposes with one or more direct or indirect partners that are United States
Persons, or (c) a “disregarded entity” of a United States Person or a
“disregarded entity” of an entity described in (b).
“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).
“Unrestricted” shall mean, when referring to cash or Cash Equivalents of any
Group Member, that such cash or Cash Equivalents are not Restricted.
“Unutilized Commitment” shall mean, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of (a) the aggregate outstanding
principal amount of all Loans (taking the Pounds Sterling Equivalent of any such
Loans denominated in a currency other than Pounds Sterling) made by such Lender
at such time and (b) such Lender’s Percentage of the Letter of Credit
Outstandings at such time (taking the Pounds Sterling Equivalent of any such
Letters of Credit denominated in a currency other than Pounds Sterling).
“U.S. Dollar Loans” shall mean each Loan denominated in U.S. Dollars at the time
of the incurrence thereof bearing interest at a rate determined by reference to
the Eurodollar Rate.

55
 
 
 




--------------------------------------------------------------------------------






“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.
“U.S. Obligations” shall have the meaning provided in Section 17.19(a).
“U.S. Obligor” shall mean any Obligor that (i) is a United States Person or (ii)
is treated as an entity that is disregarded as separate from a United States
Person for U.S. federal income tax purposes.
“VAT” shall mean:
(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and
(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.
“Weekly Borrowing Base Period” shall mean any period (x) commencing on the date
on which an Event of Default exists and is continuing or when the Excess
Availability is less than or equal to the Availability Condition and (y) ending
on the first date thereafter on which no Event of Default exists and is
continuing and when the Excess Availability has been greater than the
Availability Condition for 30 consecutive days.
“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, unlimited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than any Group Member under applicable law).
1.02    Interpretation. (a) In this Agreement, where it relates to a French
entity, a reference to:
(i)    a guarantee includes, without limitation, any cautionnement, aval and any
garantie which is independent from the debt to which it relates;
(ii)    a lease includes, without limitation, a bail and an opération de
crédit-bail;
(iii)    a reconstruction includes, without limitation, any contribution of part
of this business in consideration of shares (apport partiel d’actifs) and any
demerger (scission) implemented in accordance with Articles L.236-1 to L.236-24
of the French Code de commerce;
(iv)    a security interest includes, without limitation, any type of security
(privilege, sûreté réelle) (including any “security interest” as defined in
sections 12(1) or (2) of the PPSA); and
(b)    unless the contrary intention appears, in a Credit Document, where the
following terms are used in a Credit Document in the context of the PPSA or in
relation to an Australian Obligor, they have the meanings they have in the PPSA:
account, amendment demand, chattel paper, commercial consignment, control,
financing statement, financing change statement, perfect, personal property, PPS
lease, purchase money security interest, serial number, verification statement.



56
 
 
 




--------------------------------------------------------------------------------






1.03    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 2.    Amount and Terms of Credit.
2.01    The Commitments. (a) Subject to and upon the terms and conditions set
forth herein (including, without limitation, the conditions set forth in Section
7), (I) each Existing Commitment (as in effect on the Second Restatement
Effective Date immediately prior to giving effect thereto) of each Existing
Lender is hereby continued on the Second Restatement Effective Date into a
Commitment of such Existing Lender, and (II) each Lender severally agrees (A)
that, on the Second Restatement Effective Date, each Existing Loan made by each
Existing Lender to a Borrower pursuant to the Existing Facility Agreement and
outstanding on the Second Restatement Effective Date shall continue as a
revolving loan, without novation, owing by such Borrower (each, a “Continued
Loan”) and (B) subject to and upon the terms and conditions set forth herein
(including, without limitation, the conditions set forth in Sections 7.01, 7.02
and 7.03) each Lender with a Commitment severally agrees to make, at any time
and from time to time on or after the Second Restatement Effective Date and
prior to the Maturity Date, a revolving loan or revolving loans to each Borrower
(together with each Continued Loan, each, a “Loan” and collectively, the
“Loans”), which Loans:
(i)    shall be made and maintained in the respective Available Currency
permitted for the Borrowers, as the case may be;
(ii)    except as hereafter provided, shall, at the option of the Borrowers, be
incurred and maintained as one or more Borrowings of U.S. Dollar Loans,
Australian Dollar Loans, Sterling Loans or Euro Loans; provided that, except as
otherwise specifically provided in Section 2.10(b), all Loans made as part of
the same Borrowing shall at all times consist of Loans of the same Type;
(iii)    may be repaid and reborrowed in accordance with the provisions hereof;
(iv)    shall not be made (and shall not be required to be made) by any such
Lender in any instance where the incurrence thereof (after giving effect to the
use of the proceeds thereof on the date of the incurrence thereof to repay any
amounts theretofore outstanding pursuant to this Agreement) would cause (u) the
Individual Exposure of such Lender to exceed the amount of its Commitment at
such time, (v) the Aggregate Exposure to exceed the Total Commitment at such
time, (w) the Aggregate Exposure (other than the French Locally Supported
Aggregate Exposure) to exceed the UK/AUS Borrowing Base, (x) the aggregate
principal amount of outstanding French Borrowing Base Loans (using the Pounds
Sterling Equivalent of amounts not denominated in Pounds Sterling) to exceed the
lesser of (I) the French Borrowing Base and (II) 20% of the Borrowing Base, (y)
the

57
 
 
 




--------------------------------------------------------------------------------






Aggregate Exposure plus the principal amount of any outstandings under the Local
Law Financings (for this purpose, using the Pounds Sterling Equivalent of
amounts not denominated in Pounds Sterling) to exceed the Aggregate Cap Amount,
or (z) the outstanding amount of Loans made to the Australian Borrower to exceed
the Australian Borrowing Limit; and
(v)    are denominated in Australian Dollars, Pounds Sterling or Euros and are
required to be made by a Participating Specified Foreign Currency Lender, shall,
subject to Section 15, be made by the Fronting Lender.
Notwithstanding anything to the contrary in this Section 2.01(a), no French
Borrowing Base Loans may be made unless Excess Availability solely with respect
to the UK/AUS Borrowing Base is less than or equal to ₤5,000,000 at such time
after giving effect to such Borrowing and the use of proceeds thereof.
(b)    Notwithstanding anything to the contrary in Section 2.01(a), Section 7.03
or elsewhere in this Agreement, the Co-Collateral Agents shall have the right to
establish Reserves in such amounts, and with respect to such matters, as the
Co-Collateral Agents in their Permitted Discretion shall deem necessary or
appropriate, against any Borrowing Base (which Reserves shall reduce such then
existing applicable Borrowing Base in an amount equal to such Reserves);
provided that such Reserves shall not be established or changed except upon not
less than five (5) Business Days’ notice to the Borrowers (during which period
the Co-Collateral Agents shall be available to discuss any such proposed Reserve
with the Borrowers) and during which such five Business Day period the Borrowers
shall be unable to borrow an amount equal to such proposed Reserves; provided,
further, that no such prior notice shall be required for (1) changes to any
Reserves resulting solely by virtue of mathematical calculations of the amount
of the Reserves in accordance with the methodology of calculation previously
utilized (such as, but not limited to, Customer Credit Liabilities), or (2)
changes to Reserves or the establishment of additional Reserves if a Material
Adverse Effect under clause (y) of the definition thereof has occurred or it
would be reasonably likely that a Material Adverse Effect under clause (y) of
the definition thereof would occur were such Reserves not changed or established
prior to the expiration of such five Business Day period.
2.02    Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans of a specific Type shall not be less than the Minimum
Borrowing Amount applicable to such Type of Loans. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than ten
Borrowings of Euro Rate Loans (or such greater number of Borrowings of Euro Rate
Loans as may be agreed to from time to time by the Administrative Agent) in the
aggregate.
2.03    Notice of Borrowing. Whenever a Borrower desires to incur Loans
hereunder, such Borrower shall give the Facility Agent at the Notice Office
(with a copy to the Administrative Agent) at least (x) four Business Days’ prior
notice of each Australian Dollar Loan to be incurred hereunder, (y) three
Business Days’ prior notice of each U.S. Dollar Loan and Euro Loan to be
incurred hereunder and (z) one Business Day’s prior written notice of each
Sterling Loan to be incurred hereunder; provided that any such notice shall be
deemed to have been given on a certain day only if given before (x) 9:30 A.M.
(London time) on such day, in the case of Sterling Loans and (y) 9:30 A.M.
(London time) on such day, in the case of Australian Dollar Loans, U.S. Dollar
Loans and Euro Loans. Each such notice (each, a “Notice of Borrowing”), except
as otherwise expressly provided in Section 2.10, shall be irrevocable and shall
be in writing, in the form of Exhibit A-1, appropriately completed to specify:
(i) the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing (stated in the Available Currency), (ii) the date of such Borrowing
(which shall be a Business Day) and (iii) the initial Interest Period to be
applicable thereto. The Facility Agent shall promptly give each Lender notice of
such proposed Borrowing (with a copy to the Administrative Agent), of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

58
 
 
 




--------------------------------------------------------------------------------






2.04    Disbursement of Funds. No later than 2:00 P.M. (London time) on the date
specified in each Notice of Borrowing, each Lender, subject to Section 15, will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date. All such amounts will
be made available in U.S. Dollars (in the case of U.S. Dollar Loans), in
Australian Dollars (in the case of Australian Dollar Loans), in Pounds Sterling
(in the case of Sterling Loans) or Euros (in the case of Euro Loans), as the
case may be, and in immediately available funds at the Payment Office, and the
Facility Agent will make available to the relevant Borrower or Borrowers at the
Payment Office the aggregate of the amounts so made available by the Lenders.
Unless the Administrative Agent and the Facility Agent shall have been notified
by any Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Facility Agent such Lender’s portion of any Borrowing to
be made on such date, the Facility Agent may assume that such Lender has made
such amount available to the Facility Agent on such date of Borrowing and the
Facility Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the relevant Borrower or Borrowers a corresponding
amount. If such corresponding amount is not in fact made available to the
Facility Agent by such Lender, the Facility Agent shall be entitled to recover
such corresponding amount on demand from such Lender. If such Lender does not
pay such corresponding amount forthwith upon the Facility Agent’s demand
therefor, the Facility Agent shall promptly notify the relevant Borrower or
Borrowers, and the relevant Borrower or Borrowers shall immediately pay such
corresponding amount to the Facility Agent. The Facility Agent also shall be
entitled to recover on demand from such Lender or the relevant Borrower or
Borrowers, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Facility Agent to the relevant Borrower or Borrowers until the date such
corresponding amount is recovered by the Facility Agent, at a rate per annum
equal to (i) if recovered from such Lender, the overnight Federal Funds Rate
(or, in the case of Australian Dollar Loans, Sterling Loans or Euro Loans, the
cost to the Facility Agent of acquiring overnight funds in Australian Dollars,
Pounds Sterling or Euros, as the case may be) for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the relevant Borrower or Borrowers, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which any Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder. Notwithstanding this Section 2.04 and subject to the provisions
of Section 15, (x) the Fronting Lender shall be obligated to make each
Participating Specified Foreign Currency Lender’s pro rata portion of a
Specified Foreign Currency Loan and (y) each Participating Specified Foreign
Currency Lender shall not be obligated to make its pro rata portion of a
Specified Foreign Currency Loan.
2.05    Notes. (a) Each Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender to such Borrower shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced by a promissory note
duly executed and delivered by such Borrower substantially in the form of
Exhibit B (except in the case of any Spanish Obligor to the extent execution of
a promissory note would give rise to payment of stamp duty), with blanks
appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).
(b)    Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect any Borrower’s obligations in respect of
such Loans.
(c)    Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing

59
 
 
 




--------------------------------------------------------------------------------






its Loans to any Borrower shall affect, or in any manner impair, the obligations
of any Borrower to pay the Loans (and all related Secured Obligations) incurred
by such Borrower which would otherwise be evidenced thereby in accordance with
the requirements of this Agreement, and shall not in any way affect the security
or guaranties therefor provided pursuant to any Credit Document. Any Lender
which does not have a Note evidencing its outstanding Loans shall in no event be
required to make the notations otherwise described in preceding clause (b). At
any time when any Lender requests the delivery of a Note to evidence any of its
Loans, the respective Borrower shall promptly execute and deliver to the
respective Lender, at such Borrower’s expense, the requested Note in the
appropriate amount or amounts to evidence such Loans.
(d)    On and after the Second Restatement Effective Date, each Existing Lender
which holds a promissory note with respect to its Existing Loans to any Borrower
shall be entitled to surrender such promissory note to the applicable Borrower
against delivery of a new promissory note with respect to its new Loans
completed in conformity with this Section 2.05; provided that if any such
promissory note is not so surrendered, then from and after the Second
Restatement Effective Date such promissory note shall be deemed to evidence the
new Loans into which the Existing Loans theretofore evidenced by such promissory
note have been converted and any Loans made in respect of such Existing Lender’s
Commitments after the Second Restatement Effective Date.
2.06    Continuations. Any Loan may be continued upon the expiration of the then
current Interest Period with respect thereto by the applicable Borrower (or the
Obligors’ Agent) giving notice substantially in the form of Exhibit A-2 attached
hereto to the Facility Agent (with a copy to the Administrative Agent), in
accordance with the applicable provisions for Interest Period set forth in
Section 2.09 (such notice a “Notice of Continuation”), of the length of the next
Interest Period to be applicable to such Loan.
2.07    Pro Rata Borrowings. Except as provided in Section 15, all Borrowings of
Loans under this Agreement shall be incurred from the Lenders pro rata on the
basis of their Commitments. It is understood that no Lender shall be responsible
for any default by any other Lender of its obligation to make Loans hereunder
and that each Lender shall be obligated to make the Loans provided to be made by
it hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.
2.08    Interest. (a) Each Borrower agrees to pay interest in respect of the
unpaid principal amount of each Loan made to such Borrower maintained as a
U.S. Dollar Loan from the date of Borrowing thereof until the maturity thereof
(whether by acceleration or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the Applicable
Margin as in effect from time to time during such Interest Period plus the
Eurodollar Rate for such Interest Period.
(b)    Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan made to such Borrower maintained as a Sterling Loan from the
date of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time during such Interest Period plus the Sterling Rate for such
Interest Period.
(c)    Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan made to such Borrower maintained as a Euro Loan from the
date of Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period
applicable thereto, be equal to the sum of the Applicable Margin as in effect
from time to time during such Interest Period plus the Euro LIBOR for such
Interest Period.
(d)    Each Borrower agrees to pay interest in respect of the unpaid principal
amount of each Loan maintained as a Australian Dollar Loan from the date of
Borrowing thereof until the maturity thereof (whether by acceleration or
otherwise) at a rate per annum which shall, during each Interest Period

60
 
 
 




--------------------------------------------------------------------------------






applicable thereto, be equal to the sum of the relevant Applicable Margin as in
effect from time to time during such Interest Period plus the Australian Dollar
Rate for such Interest Period.
(e)    Overdue principal and, to the extent permitted by law, overdue interest
in respect of each Loan and any other overdue amount payable hereunder and under
any other Credit Document shall, in each case, bear interest at a rate per annum
(1) in the case of overdue principal of, and overdue interest on, Sterling Loans
and any other overdue amounts owing in Pounds Sterling, equal to the rate which
is 2% in excess of the Applicable Margin in effect from time to time for
Sterling Loans plus the Sterling Rate for such successive periods not exceeding
three months as the Facility Agent may determine from time to time in respect of
amounts comparable to the amount not paid, (2) in the case of overdue principal
of, and overdue interest on, Euro Loans and any other overdue amounts owing in
Euros, equal to the rate which is 2% in excess of the Applicable Margin in
effect from time to time for Euro Loans plus the Euro LIBOR for such successive
periods not exceeding three months as the Facility Agent may determine from time
to time in respect of amounts comparable to the amount not paid, (3) in the case
of overdue principal of, and overdue interest on, Australian Dollar Loans and
any other overdue amounts owing in Australian Dollars, equal to the rate which
is 2% in excess of the Applicable Margin in effect from time to time for
Australian Dollar Loans plus the Australian Dollar Rate for such successive
periods not exceeding three months as the Facility Agent may determine from time
to time in respect of amounts comparable to the amount not paid, and (4) in the
case of overdue principal of, and overdue interest on, U.S. Dollar Loans and any
other overdue amounts owing in U.S. Dollars, equal to the rate which is equal to
the rate which is 2% in excess of the rate then borne by such Loans. Interest
that accrues under this Section 2.08(e) shall be payable on demand.
(f)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Loan, on the last day of each Interest Period applicable thereto and, in
the case of an Interest Period in excess of three months, on each date occurring
at three month intervals after the first day of such Interest Period and (ii) in
respect of each Loan, (x) on the date of any repayment or prepayment thereof (on
the amount prepaid or repaid), (y) at maturity (whether by acceleration or
otherwise) and (z) after such maturity, on demand.
(g)    Upon each Interest Determination Date, the Facility Agent shall determine
the Euro Rate for each Interest Period applicable to the respective Loans and
shall promptly notify the respective Borrowers and the Lenders thereof (with a
copy to the Administrative Agent). Each such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.
2.09    Interest Periods. At the time any Borrower gives any Notice of Borrowing
or Notice of Continuation in respect of the making of, or continuing into, any
Loan (in the case of the initial Interest Period applicable thereto) or prior to
(x) in the case of an Australian Dollar Loan, 9:30 A.M. (London time) on the
fourth Business Day, (y) in the case of Euro Loan or a U.S. Dollar Loan, 9:30
A.M. (London time) on the third Business Day and (z) in the case of a Sterling
Loan, 9:30 A.M. (London time) on the first Business Day, in each case prior to
the expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period), such Borrower shall have the right to elect the
interest period (each, an “Interest Period”) applicable to such Loan, which
Interest Period shall, at the option of the Borrower, be (i) a one week period,
(ii) a one, two, three or six month period or (iii) a nine or twelve month
period to the extent agreed to by all Lenders, provided that (in each case):
(a)    all Loans comprising a Borrowing shall at all times have the same
Interest Period;
(b)    the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

61
 
 
 




--------------------------------------------------------------------------------






(c)    if any Interest Period for a Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;
(d)    if any Interest Period for a Loan would otherwise expire on a day which
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, however, that if any Interest Period for a Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the preceding Business Day;
(e)    unless the Required Lenders otherwise agree or as otherwise provided
below in the case of U.S. Dollar Loans, Australian Dollar Loans, Sterling Loans
or Euro Loans, no Interest Period may be selected at any time when a Default or
an Event of Default is then in existence; and
(f)    no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond the Maturity Date.
If by 12:00 Noon (London time) on the third Business Day prior to the expiration
of any Interest Period applicable to a Borrowing of Loans, any Borrower has
failed to elect, or is not permitted to elect, a new Interest Period to be
applicable to such Loans as provided above, such Borrower shall be deemed to
have elected to select a one month Interest Period for such U.S. Dollar Loans,
Australian Dollar Loans, Sterling Loans or Euro Loans, as the case may be, in
any such case effective as of the expiration date of such current Interest
Period.
2.10    Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause (i)
below, may be made only by the Administrative Agent):
(i)    (x) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the applicable interbank
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the respective Euro
Rate and/or (y) the applicable Euro Rate for any requested Interest Period with
respect to a proposed Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan; or
(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any Loan because
of (x) any change since the Second Restatement Effective Date in any applicable
law or governmental rule, regulation, order, guideline or request (whether or
not having the force of law) or in the interpretation or administration thereof
and including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (1) a change in the
basis of taxation of payments to any Lender of the principal of or interest on
the Loans or the Notes or any other amounts payable hereunder (except for
changes in the rate of tax on, or determined by reference to, the net income or
net profits of such Lender pursuant to the laws of the jurisdiction in which it
is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein or with respect to any taxes
covered by Section 5.04) or (2) a change in official reserve requirements, but,
in all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (y) other
circumstances arising since the Second Restatement Effective Date affecting such
Lender, the interbank eurodollar market or the position of such Lender in such
market; or

62
 
 
 




--------------------------------------------------------------------------------






(iii)    at any time, that the making or continuance of any Loan has been made
(A) unlawful by any law or governmental rule, regulation or order, (B)
impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (C) impracticable as a result of
a contingency occurring after the Second Restatement Effective Date which
materially and adversely affects the applicable eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i)) shall promptly give notice to the affected Borrowers and,
except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders and the Facility Agent). Thereafter (w) in the case of
clause (i) above, (A) in the event that U.S. Dollar Loans are so affected, the
applicable Eurodollar Rate shall be determined on the basis provided in clause
(y) of the definition of Eurodollar Rate, (B) in the event that Sterling Loans
are so affected, the applicable Euro Rate shall be determined on the basis
provided in the proviso to the definition of Sterling Rate, (C) in the event
that Euro Loans are so affected, the applicable Euro Rate shall be determined on
the basis provided in the proviso to the definition of Euro LIBOR and (D) in the
event that Australian Dollar Loans are so affected, the applicable Euro Rate
shall be determined on the basis provided in the proviso to the definition of
Australian Dollar Rate, (x) in the case of clause (ii) above, the Borrowers
agree to pay to such Lender, upon such Lender’s written request therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its sole discretion
shall determine) as shall be required to compensate such Lender for such
increased costs or reductions in amounts received or receivable hereunder (a
written notice as to the additional amounts owed to such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
respective Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (y) in the case of clause
(iii) above, the respective Borrower or Borrowers shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.
(b)    At any time that any Loan is affected by the circumstances described in
Section 2.10(a)(ii), the affected Borrower may, and in the case of a Loan
affected by the circumstances described in Section 2.10(a)(iii), the affected
Borrower shall, either (i) if the affected Loan is then being made initially,
cancel such Borrowing by giving the Facility Agent telephonic notice (confirmed
in writing) on the same date that such Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or
(ii) if the affected Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, repay all outstanding
Borrowings which include such affected Euro Rate Loans in full in accordance
with the applicable requirements of Section 5.01; provided that (i) if the
circumstances described in Section 2.10(a)(iii) apply to any Euro Rate Loan, the
respective Borrower may, in lieu of taking the actions described above, maintain
such outstanding Euro Rate Loans, as the case may be, in which case, (w) in the
case of U.S. Dollar Loans, the applicable Eurodollar Rate shall be determined on
the basis provided in clause (y) of the definition of “Eurodollar Rate”, (x) in
the case of Sterling Loans, the applicable Euro Rate shall be determined on the
basis provided in the proviso to the definition of Sterling Rate (y) in the case
of Euro Loans, the applicable Euro Rate shall be determined on the basis
provided in the proviso to the definition of Euro LIBOR and (z) in the case of
Australian Dollar Loans, the applicable Euro Rate shall be determined on the
basis provided in the proviso to the definition of Australian Dollar Rate, as
the case may be, unless the maintenance of such outstanding Australian Dollar
Loans, Sterling Loan or Euro Loan, as the case may be, on such basis would not
stop the conditions described in Section 2.10(a)(iii) from existing (in which
case the actions described above, without giving effect to this proviso, shall
be required to be taken) and (ii) if more than one Lender is affected at any
time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).
(c)    If any Lender determines that after the Second Restatement Effective Date
the introduction of or any change in any Applicable Law concerning capital
adequacy, or any change in

63
 
 
 




--------------------------------------------------------------------------------






interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Commitment hereunder or its obligations hereunder, then the respective Borrower
agrees to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital. In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable; provided that such Lender’s determination of
compensation owing under this Section 2.10(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto. Each Lender, upon
determining that any additional amounts will be payable pursuant to this
Section 2.10(c), will give prompt written notice thereof to the Borrowers, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts, although the failure to give any such notice shall not
release or diminish the Borrowers’ obligations to pay additional amounts
pursuant to this Section 2.10(c) upon the subsequent receipt of such notice.
(d)    In the event that any Lender shall in good faith determine (which
determination shall, absent manifest error, be final and conclusive and binding
on all parties hereto) at any time that such Lender is required to maintain
reserves (including, without limitation, any marginal, emergency, supplemental,
special or other reserves required by applicable law) which have been
established by any Federal, state, local or foreign court or governmental
agency, authority, instrumentality or regulatory body with jurisdiction over
such Lender (including any branch, Affiliate or funding office thereof) in
respect of any Loans or any category of liabilities which includes deposits by
reference to which the interest rate on any Loan is determined or any category
of extensions of credit or other assets which includes loans by a non-United
States office of any Lender to non-United States residents, then, unless such
reserves are included in the calculation of the interest rate applicable to such
Loans or in Section 2.10(a)(ii), such Lender shall promptly notify the Borrowers
in writing specifying the additional amounts required to indemnify such Lender
against the cost of maintaining such reserves in respect of such Loans (such
written notice to provide in reasonable detail a computation of such additional
amounts) and the respective Borrowers shall be obligated to pay to such Lender
such specified amounts as additional interest at the time that such Borrower is
otherwise required to pay interest in respect of such Loans or, if later, on
written demand therefor by such Lender.
(e)    Notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III and/or CRD IV, shall be deemed to be a change after the Second Restatement
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented, but only to the
extent such requests, rules, guidelines, requirements or directives are applied
to each Parent Guarantor and its Subsidiaries by the Administrative Agent or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities (including for purposes
of this Section 2.10 and Section 3.06).







64
 
 
 




--------------------------------------------------------------------------------






2.11    Compensation. Each Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Loans but excluding loss of anticipated profits) which
such Lender may sustain: (a) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of, or continuation from or
into, Loans does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Continuation (whether or not withdrawn by the respective Borrower
or Borrowers or deemed withdrawn pursuant to Section 2.10(a)); (b) if any
prepayment or repayment (including any prepayment or repayment made pursuant to
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) or continuation of any of its Euro Rate Loans occurs on
a date which is not the last day of an Interest Period or maturity date, as
applicable, with respect thereto; (c) if any prepayment of any of its Loans is
not made on any date specified in a notice of prepayment given by the respective
Borrowers; or (d) as a consequence of (i) any other default by the respective
Borrowers to repay Loans when required by the terms of this Agreement or any
Note held by such Lender or (ii) any election made pursuant to Section 2.10(b).
2.12    Change of Lending Office. (a) Each Lender may at any time or from time
to time designate, by written notice to the Administrative Agent (with a copy to
the Facility Agent) to the extent not already reflected on Schedule 13.03, one
or more lending offices (which, for this purpose, may include Affiliates of the
respective Lender) for the various Loans made, and Letters of Credit
participated in, by such Lender (including, without limitation, by designating a
separate lending office (or Affiliate) to act as such with respect to such Loans
and Letter of Credit Outstandings; provided that, for designations made after
the Second Restatement Effective Date, to the extent such designation shall
result in increased costs under Section 2.10, 3.06 or 5.04 in excess of those
which would be charged in the absence of the designation of a different lending
office (including a different Affiliate of the respective Lender), then the
Borrowers shall not be obligated to pay such excess increased costs (although if
such designation results in increased costs, the Borrowers shall be obligated to
pay the costs which would have applied in the absence of such designation and
any subsequent increased costs of the type described above resulting from
changes after the date of the respective designation). Except as provided in the
immediately preceding sentence, each lending office and Affiliate of any Lender
designated as provided above shall, for all purposes of this Agreement, be
treated in the same manner as the respective Lender (and shall be entitled to
all indemnities and similar provisions in respect of its acting as such
hereunder).
(b)    Each Lender agrees that on the occurrence of any event giving rise to the
operation of Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or
Section 5.04 with respect to such Lender, it will, if requested by the Obligors’
Agent, use reasonable efforts (subject to overall policy considerations of such
Lender) to mitigate the effects of such event, including by designating another
lending office for any Loans or Letters of Credit affected by such event;
provided that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12(b) shall affect or postpone any of
the obligations of any Borrower or the right of any Lender provided in
Sections 2.10, 3.06 and 5.04.
2.13    Replacement of Lenders. (a) (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to any Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Obligors’ Agent shall have the right, in accordance with
Section 13.04(b), to replace such Lender (the

65
 
 
 




--------------------------------------------------------------------------------






“Replaced Lender”) with one or more other Eligible Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of which shall be reasonably
acceptable to the Administrative Agent, Fronting Lender (unless such Person will
not be a Participating Specified Foreign Currency Lender) and any Issuing
Lender; provided that:
(i)    at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Borrowers) pursuant to which the
Replacement Lender shall acquire the entire Commitment and all outstanding Loans
and all participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (i) the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the respective Replaced Lender,
(B) an amount equal to all Unpaid Drawings (if any) that have been funded by
(and not reimbursed to) such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant to
Section 4.01 and (ii) each Issuing Lender an amount equal to such Replaced
Lender’s Percentage of any Unpaid Drawing relating to Letters of Credit issued
by such Issuing Lender (which at such time remains an Unpaid Drawing) to the
extent such amount was not theretofore funded by such Replaced Lender; and
(ii)    all obligations of the Borrowers then owing to the Replaced Lender
(other than those specifically described in clause (i) above in respect of which
the assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11 shall be paid in full to
such Replaced Lender concurrently with such replacement) shall be paid in full
to such Replaced Lender concurrently with such replacement.
(b)    Upon receipt by the Replaced Lender of all amounts required to be paid to
it pursuant to this Section 2.13, the Administrative Agent shall be entitled
(but not obligated) and authorized to execute an Assignment and Assumption
Agreement on behalf of such Replaced Lender, and any such Assignment and
Assumption Agreement so executed by the Administrative Agent and the Replacement
Lender shall be effective for purposes of this Section 2.13 and Section 13.04.
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the relevant Borrowers, (x)
the Replacement Lender shall become a Lender hereunder and the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06 and any others expressly stated to survive as to such Replaced Lender
and (y) the Percentages of the Lenders shall be automatically adjusted at such
time to give effect to such replacement.
(c)    Notwithstanding the foregoing, if after a good faith effort in
consultation with the Administrative Agent, the Obligor’s Agent is unable to
procure a Replacement Lender pursuant to this Section 2.13 for a Lender affected
by the circumstances described in Section 2.10(a)(ii), Section 2.10(c), Section
3.06 and Section 5.04, then the Obligor’s Agent shall have the right on giving
not less than five (5) Business Days’ written notice to the Administrative Agent
(which shall promptly so notify the applicable Replaced Lender) to prepay
without premium or penalty to the Facility Agent for the account of such Lender
all (but not in part only) of such Lender’s participation in the aggregate Loans
then outstanding, together with accrued interest thereon and all other sums
owing to such Lender hereunder and otherwise in accordance with and subject to
the provisions of this Agreement; provided that such prepayment shall not
relieve any applicable Borrower from its obligation to pay such additional
interest that may be due or any other amount that is due

66
 
 
 




--------------------------------------------------------------------------------






and owing to such Replaced Lender under this Agreement as of the date of such
payment. When such prepayments are made, the Commitment of such Lender shall be
canceled and reduced to zero and no amount prepaid in connection therewith may
be redrawn.
2.14    Incremental Loan Commitments. (a) The Borrowers shall have the right, in
consultation and coordination with the Administrative Agent as to all of the
matters set forth below in this Section 2.14, but without requiring the consent
of the Administrative Agent (except as otherwise provided in this Section 2.14)
or the Lenders, to request at any time and from time to time after the Second
Restatement Effective Date (or, if later, after the satisfaction of any
condition previously agreed to among the Agents and the Obligors’ Agent) and
prior to the Maturity Date that one or more Lenders (and/or one or more other
Persons which are Eligible Transferees and which will become Lenders) provide
Incremental Commitments and, subject to the applicable terms and conditions
contained in this Agreement and the relevant Incremental Commitment Agreement,
make Loans and participate in Letters of Credit pursuant thereto; provided that
(i) no Lender shall be obligated to provide an Incremental Commitment, and until
such time, if any, as such Lender has agreed in its sole discretion to provide
an Incremental Commitment and executed and delivered to the Administrative Agent
and the Borrowers an Incremental Commitment Agreement as provided in clause (b)
of this Section 2.14, such Lender shall not be obligated to fund any Loans in
excess of its Commitment (if any) or participate in any Letters of Credit in
excess of its Percentage, in each case, as in effect prior to giving effect to
such Incremental Commitment provided pursuant to this Section 2.14, (ii) any
Lender (including any Person which is an Eligible Transferee who will become a
Lender) may so provide an Incremental Commitment without the consent of the
Administrative Agent or any other Lender; provided that any Person that is not a
Lender prior to the effectiveness of its Incremental Commitment shall require
the consent of the Administrative Agent, each Issuing Lender and the Fronting
Lender (unless such Person will not be a Participating Specified Foreign
Currency Lender) (which consents shall not be unreasonably withheld) to provide
an Incremental Commitment pursuant to this Section 2.14, (iii) the aggregate
amount of each request (and provision therefor) for Incremental Commitments
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Commitment pursuant to a given Incremental Commitment Agreement
pursuant to this Section 2.14 (including Persons who are Eligible Transferees
and will become Lenders) of at least £5,000,000 (or such lesser amount that is
acceptable to the Administrative Agent), (iv) after giving effect to any such
Incremental Commitments permitted to be provided pursuant to this Section 2.14,
the Total Commitments shall not exceed in the aggregate £200,000,000, (v) the
Borrowers shall not increase the Commitment pursuant to this Section 2.14 more
than 3 times, (vi) such Incremental Commitments shall have the same terms as the
Commitments, (vii) all Loans incurred pursuant to an Incremental Commitment (and
all interest, fees and other amounts payable thereon) shall be Secured
Obligations under this Agreement and the other applicable Credit Documents and
shall be secured by the relevant Security Documents, and guaranteed under the
relevant Guaranties, on a pari passu basis with all other Loans secured by each
relevant Security Document and guaranteed under the Guaranty, and (viii) each
Lender (including any Person which is an Eligible Transferee who will become a
Lender) agreeing to provide an Incremental Commitment pursuant to an Incremental
Commitment Agreement shall, subject to the satisfaction of the relevant
conditions set forth in this Agreement, participate in Letters of Credit
pursuant to Section 3.04, and make Loans as provided in Section 2.01(a) and such
Loans shall constitute Loans for all purposes of this Agreement and the other
applicable Credit Documents.
(b)    At the time of the provision of Incremental Commitments pursuant to this
Section 2.14, (I) each Borrower, each Guarantor, the Administrative Agent and
each such Lender or other Eligible Transferee which agrees to provide an
Incremental Commitment (each, an “Incremental Lender”) shall execute and deliver
to the Borrowers and the Administrative Agent an Incremental Commitment
Agreement, appropriately completed (with the effectiveness of the Incremental
Commitment provided therein to occur on the date set forth in such Incremental
Commitment Agreement, which date in any event shall be no earlier than the date
on which (i) all fees required to be paid in connection therewith at the time of
such

67
 
 
 




--------------------------------------------------------------------------------






effectiveness shall have been paid, (ii) all Incremental Commitment Requirements
have been satisfied, (iii) all conditions set forth in this Section 2.14 shall
have been satisfied and (iv) all other conditions precedent that may be set
forth in such Incremental Commitment Agreement shall have been satisfied) and
(II) each Borrower, each Guarantor and the Security Agent and each Incremental
Lender (as applicable) shall execute and deliver to the Administrative Agent and
the Security Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Loans incurred
pursuant to the Incremental Commitments and any Additional Margin are secured by
each relevant Security Document (the “Incremental Security Documents”). The
Administrative Agent shall promptly notify each Lender and the Facility Agent as
to the effectiveness of each Incremental Commitment Agreement and, at such time,
Schedule 1.01(a) shall be deemed modified to reflect the Incremental Commitments
of such Incremental Lenders.
(c)    It is understood and agreed that the Incremental Commitments provided by
an Incremental Lender or Incremental Lenders, as the case may be, pursuant to
each Incremental Commitment Agreement shall constitute part of, and be added to,
the Total Commitment and each Incremental Lender shall constitute a Lender for
all purposes of this Agreement and each other applicable Credit Document.
(d)    At the time of any provision of Incremental Commitments pursuant to this
Section 2.14, each Borrower shall, in coordination with the Administrative
Agent, repay outstanding Loans of certain of the Lenders, and incur additional
Loans from certain other Lenders (including the Incremental Lenders), in each
case to the extent necessary so that all of the Lenders participate in each
outstanding Borrowing of Loans pro rata on the basis of their respective
Commitments (after giving effect to any increase in the Total Commitment
pursuant to this Section 2.14) and with the Borrowers being obligated to pay to
the respective Lenders any costs of the type referred to in Section 2.11 in
connection with any such repayment and/or Borrowing.
2.15    Obligors’ Agent as Agent for Obligors. Each Obligor hereby irrevocably
appoints the Obligors’ Agent as its agent and attorney-in-fact for all purposes
under this Agreement and each other Credit Document, which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by the respective appointing Obligor
that such appointment has been revoked. Each Obligor hereby irrevocably appoints
and authorizes the Obligors’ Agent (i) to provide the Administrative Agent
and/or the Facility Agent, as applicable, with all notices with respect to Loans
and Letters of Credit obtained for the benefit of any applicable Obligor and all
other notices and instructions under this Agreement or any other Credit Document
and (ii) to take such action as the Obligors’ Agent deems appropriate on its
behalf to exercise such other powers as are reasonably incidental thereto to
carry out the purposes of this Agreement and the other Credit Documents. It is
understood that the handling of the Credit Account and the Collateral of the
respective Obligors in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to such Obligors in order to utilize the
collective borrowing powers of such Obligors in the most efficient and
economical manner and at their request, and that the Lenders shall not incur
liability to any Obligor as a result hereof. Each Obligor expects to derive
benefit, directly or indirectly, from the handling of the Credit Account and the
Collateral in a combined fashion since the successful operation of each Obligor
is dependent on the continued successful performance of the consolidated group.
To induce the Administrative Agent, the Facility Agent, the Security Agent, the
Co-Collateral Agents and the Lenders to do so, and in consideration thereof,
each Obligor hereby agrees to indemnify the Administrative Agent, the Facility
Agent, the Security Agent, each Co-Collateral Agent and each Lender and hold the
Administrative Agent, the Facility Agent, the Security Agent, each Co-Collateral
Agent and each Lender harmless against any and all liability, expense, loss or
claim of damage or injury, made against the Administrative Agent, the Facility
Agent, the Security Agent or any Lender by any Obligor or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Credit
Account and Collateral of the applicable Obligors as provided in this Agreement
or (b) the Administrative Agent’s,

68
 
 
 




--------------------------------------------------------------------------------






the Facility Agent’s, the Security Agent’s, the Co-Collateral Agents’ and the
Lenders’ relying on any instructions of the Obligors’ Agent, or (c) any other
action taken by the Lenders hereunder or under the other Credit Documents,
except that the Obligors will have no liability to any Lender, the
Administrative Agent, the Facility Agent, the Security Agent or any
Co-Collateral Agent with respect to any such liability, expense, loss, claim,
damage or injury to the extent the same has been finally determined by a court
of competent jurisdiction to have resulted from the gross negligence, or willful
misconduct of such Lender, the Administrative Agent, the Facility Agent, the
Security Agent or such Co-Collateral Agent, as the case may be.
Each Obligor hereby releases the Obligors’ Agent from the restrictions imposed
by Section 181 German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other law.
Section 3.    Letters of Credit.
3.01    Letters of Credit. (a) (A) Subject to and upon the terms and conditions
set forth herein (including, without limitation, the conditions set forth in
Section 7), a Borrower may request that an Issuing Lender issue, at any time and
from time to time on and after the Second Restatement Effective Date and prior
to the 10th day prior to the Maturity Date, for the account of the Borrowers and
for the benefit of (x) any holder (or any trustee, agent or other similar
representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to any Group Member, an irrevocable trade letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”) (although without
limiting the nature of the Borrowers’ obligations in respect of the Letters of
Credit, any particular Letter of Credit may name only one or more of the
Borrowers, as the case may be, as the applicant or obligor therein and, at the
direction of such respective Borrower(s), may be issued for the benefit of one
or more Group Members). All Letters of Credit shall be issued on a sight basis
only.
(B)    Schedule 3.01(a) contains a description of letters of credit that were
issued pursuant to the Existing Facility Agreement and which remain outstanding
on the Second Restatement Effective Date (and setting forth, with respect to
each such letter of credit, (i) the name of the issuing lender, (ii) the letter
of credit number, (iii) the name(s) of the account party or account parties,
(iv) the stated amount, (v) the currency in which the letter of credit is
denominated, (vi) the name of the beneficiary, (vii) the expiry date and (viii)
whether such letter of credit constitutes a standby letter of credit or a trade
letter of credit). Each such letter of credit, including any extension or
renewal thereof in accordance with the terms thereof and hereof (each, as
amended from time to time in accordance with the terms thereof and hereof, an
“Existing Letter of Credit”) shall constitute a “Letter of Credit” for all
purposes of this Agreement and shall be deemed issued on the Second Restatement
Effective Date.
(b)    Subject to and upon the terms and conditions set forth herein (including,
without limitation, the conditions set forth in Section 7), each Issuing Lender
agrees that it will, at any time and from time to time on and after the Second
Restatement Effective Date and prior to the 5th day prior to the Maturity Date,
following its receipt of the respective Letter of Credit Request, issue for, one
or more Letters of Credit as are permitted to remain outstanding hereunder
without giving rise to a Default or an Event of Default; provided that no
Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or

69
 
 
 




--------------------------------------------------------------------------------






not having the force of law) from any Governmental Authority with jurisdiction
over such Issuing Lender shall prohibit, or request that such Issuing Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which such Issuing Lender is not otherwise compensated hereunder) not in effect
with respect to such Issuing Lender on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable or in effect with respect to such
Issuing Lender as of the date hereof and which such Issuing Lender reasonably
and in good faith deems material to it; or
(ii)    such Issuing Lender shall have received from any Borrower, any other
Obligor or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b).
3.02    Maximum Letter of Credit Outstandings; Currencies Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (a) no
Letter of Credit shall be issued (or required to be issued) if the Stated Amount
of such Letter of Credit, when added to the Letter of Credit Outstandings (for
this purpose, using the Pounds Sterling Equivalent of all amounts denominated in
a currency other than Pounds Sterling) (exclusive of Unpaid Drawings which are
repaid on the date of, and prior to the issuance of, the respective Letter of
Credit) at such time would exceed £35,000,000 (the “Maximum Letter of Credit
Amount”), (b) no Letter of Credit shall be issued (or required to be issued) at
any time when the Aggregate Exposure exceeds (or would after giving effect to
such issuance exceed) the Total Commitment at such time, (c) the issuance of any
Letter of Credit shall be subject to the conditions set forth in this Agreement
(including, without limitation, the conditions set forth in Section 7), (d) each
Letter of Credit shall be denominated in either U.S. Dollars, Australian
Dollars, Pounds Sterling or Euros, (e) each standby Letter of Credit shall by
its terms terminate on or before the earlier of (i) the date which occurs 12
months after the date of the issuance thereof (although any such standby Letter
of Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the fifth Business Day prior to the Maturity Date) and
(ii) five Business Days prior to the Maturity Date and (f) each trade Letter of
Credit shall by its terms terminate on or before the earlier of (i) the date
which occurs 180 days after the date of issuance thereof and (ii) five Business
Days prior to the Maturity Date.
3.03    Letter of Credit Requests; Minimum Stated Amount. (a) Whenever a
Borrower desires that a Letter of Credit be issued, such Borrower shall give the
Administrative Agent, the Facility Agent and the respective Issuing Lender at
least (x) in the case of Letters of Credit denominated in Pounds Sterling, Euro
and U.S. Dollars, two Business Days’ (or such shorter period as is acceptable to
such Issuing Lender) written notice thereof and (y) in the case of Letters of
Credit denominated in Australian Dollars, four Business Days’ written notice
thereof (including by way of facsimile). Each notice shall be in the form of
Exhibit C, appropriately completed (each, a “Letter of Credit Request”).
(b)    The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by such requesting Borrower to the Lenders that such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 3.02. Unless the respective Issuing Lender has received
notice from any Borrower, any other Obligor or the Required Lenders before it
issues a Letter of Credit that one or more of the conditions specified in
Section 6 or 7 are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
in accordance with such Issuing Lender’s usual and customary practices. Upon the
issuance of or modification or amendment to any standby Letter of Credit, each
Issuing Lender shall promptly notify the Borrower to be named as account party
therein and the Administrative Agent and the Facility Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such Letter of Credit or the respective modification or

70
 
 
 




--------------------------------------------------------------------------------






amendment thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment. On the first Business Day of each week,
each Issuing Lender shall furnish the Facility Agent and the Administrative
Agent with a written (including via facsimile) report of the daily aggregate
outstandings of Letters of Credit issued by such Issuing Lender for the
immediately preceding week. Notwithstanding anything to the contrary contained
in this Agreement, in the event that one or more Lenders is a Defaulting Lender,
no Issuing Lender shall be required to issue any Letter of Credit or increase or
extend any Letter of Credit unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrowers to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit by the
Defaulting Lender or Defaulting Lenders, including by cash collateralizing (in
Pounds Sterling or the Pounds Sterling Equivalent thereof in the case of a
Letter of Credit denominated in a currency other than U.S. Dollars) such
Defaulting Lender’s or Defaulting Lenders’ Percentage of the Letter of Credit
Outstandings (such arrangements, the “Back-Stop Arrangements”).
(c)    The initial Stated Amount of each Letter of Credit shall not be less than
£100,000 (or, in the case of a Letter of Credit issued in a currency other than
Pounds Sterling, the Pounds Sterling Equivalent thereof) or such lesser amount
as is acceptable to the respective Issuing Lender.
3.04    Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of any Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrowers under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Commitments or Percentages of the Lenders pursuant to
Section 2.13 or 13.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new Percentages of the assignor and assignee Lender, as the case
may be.
(b)    In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to any Borrower, any other Obligor, any Lender or any other Person
unless such action is taken or omitted to be taken with gross negligence or
willful misconduct on the part of such Issuing Lender (as determined by a court
of competent jurisdiction in a final and non-appealable decision).
(c)    In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrowers shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Facility Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Pounds Sterling (or, in the case of
any unreimbursed payment made in a currency other than Pounds Sterling, the
Pounds Sterling Equivalent of such unreimbursed payment, as determined by the
Issuing Lender on the date on which such unreimbursed payment was made by such
Issuing Lender) in immediately available funds. If the Facility Agent so
notifies, prior to 12:00 Noon (London time) on any Business Day, any Participant
required to fund a payment under a Letter of Credit, such Participant shall make
available to the respective Issuing Lender in Pounds Sterling (or, in the case
of any unreimbursed payment made in a currency other than Pounds

71
 
 
 




--------------------------------------------------------------------------------






Sterling, the Pounds Sterling Equivalent thereof) such Participant’s Percentage
of the amount of such payment on such Business Day in immediately available
funds. If and to the extent such Participant shall not have so made its
Percentage of the amount of such payment available to the respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate (or, in the case of any unreimbursed payment made in a
currency other than U.S. Dollars, at the respective Issuing Lender’s customary
rate for interbank advances) for the first three days and at the interest rate
applicable to U.S. Dollar Loans for each day thereafter. The failure of any
Participant to make available to an Issuing Lender its Percentage of any payment
under any Letter of Credit issued by such Issuing Lender shall not relieve any
other Participant of its obligation hereunder to make available to such Issuing
Lender its Percentage of any payment under any Letter of Credit on the date
required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s Percentage of any such payment.
(d)    Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its Percentage thereof, in Pounds Sterling (or, in
the case of any unreimbursed payment made in a currency other than Pounds
Sterling, the Pounds Sterling Equivalent thereof) and in same day funds, an
amount equal to such Participant’s share (based upon the proportionate aggregate
amount originally funded by such Participant to the aggregate amount funded by
all Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.
(e)    Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.
(f)    The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit shall be irrevocable and not subject to
any qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:
(i)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
(ii)    the existence of any claim, setoff, defense or other right which any
Group Member may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any Participant, or any
other Person, whether in connection with this Agreement, any Letter of Credit,
the transactions contemplated herein or any unrelated transactions (including
any underlying transaction between any Group Member and the beneficiary named in
any such Letter of Credit);
(iii)    any draft, certificate or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iv)    the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
(v)    the occurrence of any Default or Event of Default.

72
 
 
 




--------------------------------------------------------------------------------






3.05    Agreement to Repay Letter of Credit Drawings. (a) Each Borrower hereby
agrees to reimburse each Issuing Lender, by making payment to the Facility Agent
in Pounds Sterling (or, in the case of any unreimbursed payment made in a
currency other than Pounds Sterling, the Pounds Sterling Equivalent of such
payment or disbursement as determined by the respective Issuing Lender on the
date of such payment or disbursement) in immediately available funds at the
Payment Office, for any payment or disbursement made by such Issuing Lender
under any Letter of Credit issued by it for the account of such Borrower, as the
case may be (each such amount (or the Pounds Sterling Equivalent thereof, as the
case may be), so paid until reimbursed by such Borrower, as the case may be, an
“Unpaid Drawing”), not later than one Business Day following receipt by any such
Borrower, as the case may be, of notice of such payment or disbursement
(provided that no such notice shall be required to be given if a Default or an
Event of Default under Section 11.01(e) shall have occurred and be continuing,
in which case the Unpaid Drawing shall be due and payable immediately without
presentment, demand, protest or notice of any kind (all of which are hereby
waived by the Borrowers)), with interest on the amount so paid or disbursed by
such Issuing Lender, to the extent not reimbursed prior to 12:00 Noon (London
time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but excluding the date such Issuing Lender was reimbursed
by such Borrower, as the case may be, at a rate per annum equal to the
applicable Euro Rate as in effect from time to time plus the Applicable Margin
as in effect from time to time for U.S. Dollar Loans; provided, however, to the
extent such amounts are not reimbursed prior to 12:00 Noon (London time) on the
third Business Day following the receipt by any such Borrower, as the case may
be, of notice of such payment or disbursement or following the occurrence of a
Default or an Event of Default under Section 11.01(e), interest shall thereafter
accrue on the amounts so paid or disbursed by such Issuing Lender (and until
reimbursed by such Borrower, as the case may be, at a rate per annum equal to
the applicable Euro Rate as in effect from time to time plus the Applicable
Margin for U.S. Dollar Loans as in effect from time to time plus 2%, with such
interest to be payable on demand. Each Issuing Lender shall give the Borrowers
prompt written notice of each Drawing under any Letter of Credit issued by it
for the account of such Borrower, as the case may be; provided that the failure
to give any such notice shall in no way affect, impair or diminish the
obligations of such Borrowers hereunder.
(b)    The obligations of such Borrower under this Section 3.05 to reimburse
each Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which any Group Member may have or have had against any Lender
(including in its capacity as an Issuing Lender or as a Participant), including,
without limitation, any defense based upon the failure of any drawing under a
Letter of Credit to conform to the terms of the Letter of Credit or any
nonapplication or misapplication by the beneficiary of the proceeds of such
Drawing; provided, however, that no Borrower shall be obligated to reimburse any
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
(c)    If any Lender becomes a Defaulting Lender at any time that any Letter of
Credit is outstanding, such Borrowers shall enter into Back-Stop Arrangements
with the relevant Issuing Lender or Issuing Lenders no later than two Business
Days after the date such Lender becomes a Defaulting Lender.
3.06    Increased Costs. If at any time after the Second Restatement Effective
Date, the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such Governmental Authority
(whether or not having the force

73
 
 
 




--------------------------------------------------------------------------------






of law), shall either (a) impose, modify or make applicable any reserve,
deposit, capital adequacy or similar requirement against letters of credit
issued by any Issuing Lender or participated in by any Participant, or (b)
impose on any Issuing Lender or any Participant any other conditions relating,
directly or indirectly, to this Agreement or any Letter of Credit; and the
result of any of the foregoing is to increase the cost to any Issuing Lender or
any Participant of issuing, maintaining or participating in any Letter of
Credit, or reduce the amount of any sum received or receivable by any Issuing
Lender or any Participant hereunder or reduce the rate of return on its capital
with respect to Letters of Credit (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Issuing Lender
or such Participant pursuant to the laws of the jurisdiction in which it is
organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein or with respect to any taxes
covered by Section 5.04), then, upon the delivery of the certificate referred to
below to the Borrowers by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), each Borrower agrees to pay to such Issuing Lender or
such Participant such additional amount or amounts as will compensate such
Issuing Lender or such Participant for such increased cost or reduction in the
amount receivable or reduction on the rate of return on its capital. Any Issuing
Lender or any Participant, upon determining that any additional amounts will be
payable to it pursuant to this Section 3.06, will give prompt written notice
thereof to the Borrowers, which notice shall include a certificate submitted to
the Borrowers by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent and the Facility Agent), setting forth in reasonable detail
the basis for the calculation of such additional amount or amounts necessary to
compensate such Issuing Lender or such Participant. The certificate required to
be delivered pursuant to this Section 3.06 shall, absent manifest error, be
final and conclusive and binding on the Borrowers.
Section 4.    Commitment Commission; Fees; Reductions of Commitment.
4.01    Fees. (a) The Borrowers agree to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Second
Restatement Effective Date to and including the Maturity Date (or such earlier
date on which the Total Commitment has been terminated) computed at a rate per
annum equal to Applicable Commitment Fee Percentage of the Unutilized Commitment
of such Non-Defaulting Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Commitment is terminated.
(b)    Each Borrower hereby agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage)
a fee in respect of each Letter of Credit issued for the account of such
Borrower (the “Letter of Credit Fee”) for the period from and including the date
of issuance of such Letter of Credit to and including the date of termination or
expiration of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin as in effect from time to time during such period with respect
to Loans that are maintained as Sterling Rate Loans on the daily Stated Amount
of each such Letter of Credit. Accrued Letter of Credit Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
on or after the termination of the Total Commitment upon which no Letters of
Credit remain outstanding.
(c)    Each Borrower agrees to pay to each Issuing Lender, for its own account,
a facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/4 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not
less than £500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if

74
 
 
 




--------------------------------------------------------------------------------






£500 will exceed the amount of Facing Fees that will accrue with respect to such
Letter of Credit for the immediately succeeding twelve-month period, the full
£500 shall be payable on the date of issuance of such Letter of Credit and on
each such anniversary thereof. Except as otherwise provided in the proviso to
the immediately preceding sentence, accrued Facing Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and upon the first day on or
after the termination of the Total Commitment upon which no Letters of Credit
remain outstanding.
(d)    Each Borrower hereby agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to, any Letter of
Credit issued by it issued for the account of such Borrower, as the case may be,
such amount as shall at the time of such event be the administrative charge and
the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.
(e)    The Borrowers agree to pay to each Agent such fees as may have been, or
are hereafter, agreed to in writing from time to time by the Obligors and such
Agent.
4.02    Voluntary Termination of Unutilized Commitments. (a) Upon at least three
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders and the Facility Agent), the Obligors’ Agent shall have the right,
at any time or from time to time, without premium or penalty to terminate the
Total Unutilized Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of £1,000,000 in the case of partial
reductions to the Total Unutilized Commitment; provided that each such reduction
shall apply proportionately to permanently reduce the Commitment of each Lender;
provided, further, that a notice of termination of the Total Unutilized
Commitment in whole delivered by the Obligors’ Agent may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Obligors’ Agent (by notice to the
Administrative Agent on or prior to the specified effective date).
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Obligors’ Agent shall have the right,
subject to obtaining the consents required by Section 13.12(b), upon five
Business Days’ prior written notice to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders and the Facility Agent), to terminate the entire Commitment of such
Lender, so long as all Loans, together with accrued and unpaid interest, Fees
and all other amounts, owing to such Lender (including all amounts, if any,
owing pursuant to Section 2.11) are repaid concurrently with the effectiveness
of such termination (at which time Schedule 1.01(a) shall be deemed modified to
reflect such changed amounts) and such Lender’s Percentage of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders, and at such time such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under Sections 2.10, 2.11, 3.06, 5.04,
12.06, 13.01 and 13.06 and any others expressly stated to survive as to such
repaid Lender.
4.03    Mandatory Reduction of Commitments. (a) The Total Commitment (and the
Commitment of each Lender) shall terminate in its entirety on March 8, 2016,
unless the Second Restatement Effective Date has occurred on or prior to such
date.
(b)    In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Commitment (and the Commitment of each Lender) shall
terminate in its entirety upon the Maturity Date.

75
 
 
 




--------------------------------------------------------------------------------






Section 5.    Prepayments; Payments; Taxes.
5.01    Voluntary Prepayments. (a) Each Borrower shall have the right to prepay
the Loans made to such Borrower, without premium or penalty, in whole or in part
at any time and from time to time on the following terms and conditions: (i)
such Borrower shall give the Facility Agent (with a copy to the Administrative
Agent) prior to 12:00 Noon (London time) at the Notice Office at least three
Business Days’ prior written notice of its intent to prepay Loans which notice
shall specify the amount of such prepayment and the Types of Loans to be prepaid
and the specific Borrowing or Borrowings pursuant to which such Loans were made,
and which notice the Facility Agent shall promptly transmit to each of the
Lenders (with a copy to the Administrative Agent), provided that if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Total Unutilized Commitment in whole as contemplated by
Section 4.02(a), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 4.02(a); (ii) each partial
prepayment of Loans pursuant to this Section 5.01(a) shall be in an aggregate
principal amount of at least the Minimum Borrowing Amount applicable to the Type
of Loans being repaid (or such lesser amount as is acceptable to the
Administrative Agent); (iii) such Borrower shall use reasonable efforts to
allocate such prepayments in a manner so that Borrowings do not remain
outstanding in amounts less than the Minimum Borrowing Amount applicable thereto
(and, to the extent such Borrowings would remain outstanding in amounts which
are less than the Minimum Borrowing Amount applicable thereto, such Borrower
shall repay any Borrowings which are less than the Minimum Borrowing Amount
applicable thereto at the end of the then current Interest Period) and (iv) each
prepayment pursuant to this Section 5.01(a) in respect of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans; provided
that at such Borrower’s election in connection with any prepayment of Loans
pursuant to this Section 5.01(a), such prepayment shall not, so long as no
Default and no Event of Default then exists, be applied to any Loan of a
Defaulting Lender unless and until the outstanding balance of the Loans of all
Non-Defaulting Lenders equals such Non-Defaulting Lenders’ Percentage of such
outstanding Loans.
(b)    In the event of certain refusals by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Borrowers may, upon five Business
Days’ prior written notice to the Facility Agent at the Notice Office (which
notice the Facility Agent shall promptly transmit to each of the Lenders (with a
copy to the Administrative Agent)), repay all Loans of such Lender, together
with accrued and unpaid interest, Fees and all other amounts then owing to such
Lender (including all amounts, if any, owing pursuant to Section 2.11) in
accordance with, and subject to the requirements of Section 13.12(b), so long as
(i) in the case of the repayment of Loans of any Lender pursuant to this clause
(b), (A) the Commitment of such Lender is terminated concurrently with such
repayment pursuant to Section 4.02(b) (at which time Schedule 1.01(a) shall be
deemed modified to reflect the changed Commitments) and (B) such Lender’s
Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders and (ii) the consents, if any, required by Section 13.12(b) in
connection with the repayment pursuant to this clause (b) shall have been
obtained.
5.02    Mandatory Repayments; Cash Collateralization. (a) (i) On any day on
which any one or more of the following conditions shall exist, the Borrowers
shall repay the Loans and/or cash collateralize outstanding Letters of Credit
(in Pounds Sterling or, to the extent any Letter of Credit is denominated in a
currency other than Pounds Sterling, in the Pounds Sterling Equivalent thereof)
pursuant to clause (ii) below in such amount as may be required to cause such
conditions to cease to exist on such day:

76
 
 
 




--------------------------------------------------------------------------------






(u)    the aggregate principal amount of outstanding French Borrowing Base Loans
(using the Pounds Sterling Equivalent of amounts not denominated in Pounds
Sterling) exceeds the lesser of (I) the French Borrowing Base and (II) 20% of
the Borrowing Base;
(v)    the Aggregate Exposure (other than the French Locally Supported Aggregate
Exposure) at such time exceeds 100% of the UK/AUS Borrowing Base at such time;
(w)    the Aggregate Exposure at such time exceeds the Total Commitment at such
time;
(x)    the aggregate Letter of Credit Outstandings at such time exceeds the
Maximum Letter of Credit Amount;
(y)    the outstanding principal amount of Loans to the Australian Borrower
exceeds the Australian Borrowing Limit; and/or
(z)    the aggregate principal amount of outstanding French Borrowing Base Loans
(using the Pounds Sterling Equivalent of amounts not denominated in Pounds
Sterling) exceeds the aggregate principal amount of French Proceeds Loans (using
the Pounds Sterling Equivalent of amounts not denominated in Pounds Sterling).
For purposes of this Section 5.02(a)(i), the relevant Borrowing Bases will be
based upon the Borrowing Base Certificate most recently delivered less any
Reserves then in effect on the date of the calculation of the Aggregate Exposure
and the French Locally Supported Aggregate Exposure, as applicable. The
Borrowing Base Certificate will not be the basis for determining the amount of
the Aggregate Exposure and the relevant French Locally Supported Aggregate
Exposure, which shall be determined as of each day.
(ii)    In connection with any repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i) on any day, the Borrowers shall prepay the Loans
in the following order:
(A)    in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(w) on any day, the Borrowers shall repay on such
day the principal of outstanding Loans in each case in such amount as may be
required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day, and
(B)    in the case of a repayment and/or cash collateralization required
pursuant to Section 5.02(a)(i)(x) on any day, the Borrowers shall repay on such
day the principal of outstanding Loans, in each case in such amount as may be
required to cause the conditions giving rise to such mandatory repayment
requirement to cease to exist on such day.
(C)    If after giving effect to the prepayment of all Loans, the conditions set
forth in Section 5.02(a)(i) continues to exist, the Borrowers shall pay to the
Facility Agent at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to 100% (or, if the Total Commitment has been terminated,
105%) of the amount of such excess, such cash and/or Cash Equivalents to be held
as security for all Secured Obligations of the Borrowers to the Issuing Lenders
and the Lenders hereunder in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent (and which cash
and/or Cash Equivalents may, without limiting the Borrowers’ obligations in
respect thereof, be paid to and applied by the Issuing Lenders and/or the
Lenders in satisfaction of the Secured Obligations of the Borrowers to the
Issuing Lenders and/or

77
 
 
 




--------------------------------------------------------------------------------






Lenders in respect of any Drawings made under any Letter of Credit issued for
the account of a Borrower on the respective maturity dates thereof).
(D)    Notwithstanding anything to the contrary contained above in this Section
5.02(a), so long as no Default or Event of Default has occurred and is
continuing at the time of any prepayment or cash collateralization required
pursuant to this Section 5.02(a), the Borrowers may prepay Loans and cash
collateralize the relevant Letters of Credit as directed by the Borrowers (so
long as such application cures the related conditions).
(b)    In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date on or after the Second Restatement Effective Date
upon which any Group Member receives any cash proceeds from any issuance or
incurrence by any Group Member of Indebtedness (other than Indebtedness
permitted to be incurred pursuant to Section 10.04), an amount equal to 100% of
the net proceeds of the respective issuance or incurrence of Indebtedness shall
be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(e) and (f).
(c)    In addition to any other mandatory repayments pursuant to this
Section 5.02 (but subject to Section 5.02(g)), on each date on or after the
Second Restatement Effective Date upon which any Group Member receives any cash
proceeds from any Asset Sale while a Compliance Period is in effect, an amount
equal to 100% of the Net Sale Proceeds therefrom shall be applied on such date
as a mandatory repayment in accordance with the requirements of Sections 5.02(e)
and (f).
(d)    In addition to any other mandatory repayments pursuant to this
Section 5.02 (but subject to Section 5.02(g)), on each date on or after the
Second Restatement Effective Date upon which any Group Member receives any cash
proceeds from any Recovery Event, in respect of Inventory, while a Compliance
Period is in effect, an amount equal to 100% of the Net Insurance Proceeds from
such Recovery Event shall be applied on such date as a mandatory repayment in
accordance with the requirements of Sections 5.02(e) and (f).
(e)    Each amount required to be applied pursuant to Sections 5.02(b), (c) and
(d) in accordance with this Section 5.02(e) shall be applied (i) first, to repay
the outstanding principal amount of Loans without any reduction in the Total
Commitment, and (ii) second, to the extent all amounts referred to in preceding
clause (i) have been paid in full, to cash collateralize (on a ratable basis)
all outstanding Letters of Credit (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Secured Obligations of the Borrowers to the Issuing Lenders and/or Lenders
in respect of any Drawings made under any such Letters of Credit).
(f)    With respect to each repayment of Loans required by this Section 5.02,
the Borrowers may designate the Types of Loans which are to be repaid and the
specific Borrowing or Borrowings pursuant to which such Loans were made;
provided that: (i) repayments of Euro Rate Loans pursuant to this Section 5.02
made on a day other than the last day of an Interest Period applicable thereto
shall be subject to Section 2.11; (ii) if any repayment of Loans made pursuant
to a single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be repaid in full at the end of the then current
Interest Period and (iii) each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among the Lenders holding such Loans. In the
absence of a designation by a Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion.
(g)    In addition to any other mandatory repayments pursuant to this
Section 5.02, all then outstanding Loans shall be repaid in full on the Maturity
Date.

78
 
 
 




--------------------------------------------------------------------------------






5.03    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Facility Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (London time) on the date when due and shall
be made in (w) Pounds Sterling (or, in the case of any Unpaid Drawings
denominated in a currency other than Pounds Sterling, in an amount equal to the
Pounds Sterling Equivalent thereof) in immediately available funds at the
Payment Office in respect of any obligation of the Borrowers under this
Agreement except as otherwise provided in the immediately following clauses (x),
(y) and (z), (x) Australian Dollars in immediately available funds at the
Payment Office, if such payment is made in respect of (i) principal of or
interest on Australian Dollar Loans or (ii) any increased costs, indemnities or
other amounts owing with respect to Australian Dollar Loans (including, without
limitation, pursuant to Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and
13.06), (y) U.S. Dollars in immediately available funds at the Payment Office,
if such payment is made in respect of (i) principal of or interest on
U.S. Dollar Loans or (ii) any increased costs, indemnities or other amounts
owing with respect to U.S. Dollar Loans (including, without limitation, pursuant
to Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06) and (z) Euros in
immediately available funds at the Payment Office, if such payment is made in
respect of (i) principal of or interest on Euro Loans or (ii) any increased
costs, indemnities or other amounts owing with respect to Euro Loans (including,
without limitation, pursuant to Sections 2.10, 2.11, 3.06, 5.04, 12.06, 13.01
and 13.06). Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.
(b)    Each English Obligor shall, along with the Security Agent, certain
financial institutions selected by the Obligors’ Agent and approved by the
Administrative Agent (the “English Collection Banks”), and each of those banks
in which each Deposit Account (other than Excluded Accounts and Disbursement
Accounts) are maintained by each such English Obligor, enter into on or prior to
the Second Restatement Effective Date (as such date may be extended from time to
time by the Administrative Agent in its sole discretion) and thereafter maintain
separate Cash Management Control Agreements in respect of each such Collection
Account and Deposit Account (other than Excluded Accounts and English
Disbursement Accounts), which such Collection Accounts shall not be subject to
cash pooling or other similar arrangements. All amounts received by any English
Obligor and any English Collection Bank in respect of sales of Inventory and
other Collateral and all cash proceeds from all credit or debit card charges, in
addition to all other cash received by any English Obligor from any other
source, shall upon receipt be deposited into an English Collection Account,
directly into an English Core Concentration Account or, to the extent permitted
hereunder in the case of amounts not constituting payments in respect of
Accounts, sales of Inventory and other Collateral and all cash proceeds from all
credit or debit card charges of any English Obligor, an Excluded Account.
(c)    Each Australian Obligor shall, along with the Security Agent, certain
financial institutions selected by the Obligors’ Agent and approved by the
Administrative Agent (the “Australian Collection Banks”), and each of those
banks in which each Deposit Account (other than Excluded Accounts and Australian
Disbursement Accounts) are maintained by each such Australian Obligor, enter
into on or prior to the Second Restatement Effective Date (as such date may be
extended from time to time by the Administrative Agent in its sole discretion)
and thereafter maintain separate Cash Management Control Agreements in respect
of each such Collection Account and Deposit Account (other than Excluded
Accounts and Australian Disbursement Accounts), which such Collection Accounts
shall not be subject to cash pooling or other similar arrangements. All amounts
received by any Australian Obligor and any Australian Collection Bank in respect
of any sales of Inventory and other Collateral and all cash proceeds from all
credit or debit card charges, in addition to all other cash received by any
Australian Obligor from any other source, shall upon receipt be deposited into
an Australian Collection Account, directly into a Core Australian Concentration
Account or, to the extent permitted hereunder in the case of amounts not
constituting payments in respect

79
 
 
 




--------------------------------------------------------------------------------






of Accounts, sales of Inventory and other Collateral and all cash proceeds from
all credit or debit card charges of any Australian Obligor, an Excluded Account.
(d)    If at any time Toys SARL owns assets that constitute Borrowing Base
Collateral, Toys SARL shall ensure that each Collection Account and Deposit
Account (other than Excluded Accounts and French Disbursement Accounts),
maintained by Toys SARL, is not subject to cash pooling or other similar
arrangements. All amounts received by Toys SARL and those certain financial
institutions selected by the Obligor’s Agent and approved by the Administrative
Agent (the “French Collection Banks”) in respect of sales of Inventory and other
Collateral and all cash proceeds from all credit or debit card charges, in
addition to all other cash received by Toys SARL from any other source, shall
upon receipt be deposited into a French Collection Account, directly into a
French Core Concentration Account or, to the extent permitted hereunder in the
case of amounts not constituting payments in respect of Accounts, sales of
Inventory and other Collateral and all cash proceeds from all credit or debit
card charges of Toys SARL, an Excluded Account.
(e)    (i) Any accounts with the Administrative Agent or a financial institution
reasonably acceptable to the Administrative Agent (each, a “Core English
Concentration Account” and, collectively, the “Core English Concentration
Accounts”) (it being understood and agreed that such Core English Concentration
Accounts shall not be subject to cash pooling or other similar arrangements)
into which the amounts held in all of the English Collection Accounts, English
Disbursement Accounts and other Deposit Accounts (other than Excluded Accounts)
are transferred shall be subject to a Cash Management Control Agreement,
provided that the aggregate amount retained in all such English Disbursement
Accounts and Deposit Accounts pursuant to this clause shall not exceed that
amount (as reasonably determined by the Obligors’ Agent) to cover all of the
aggregate amount of all such outstanding obligations, (ii) any accounts with the
Administrative Agent or a financial institution reasonably acceptable to the
Administrative Agent (each, a “Core Australian Concentration Account” and,
collectively, the “Core Australian Concentration Accounts”) (it being understood
and agreed that such Core Australian Concentration Accounts shall not be subject
to cash pooling or other similar arrangements) into which the amounts held in
all of the Australian Collection Accounts, Australian Disbursement Accounts and
other Deposit Accounts (other than Excluded Accounts) are transferred shall be
subject to a Cash Management Control Agreement, provided that the aggregate
amount retained in all such Australian Disbursement Accounts and Deposit
Accounts pursuant to this clause shall not exceed that amount (as reasonably
determined by the Obligors’ Agent) to cover all of the aggregate amount of all
such outstanding obligations, (iii) any accounts with the Administrative Agent
or a financial institution reasonably acceptable to the Administrative Agent
(each, a “Core French Concentration Account” and, collectively, the “Core French
Concentration Accounts”) (it being understood and agreed that such Core French
Concentration Accounts shall not be subject to cash pooling or other similar
arrangements) into which the amounts held in all of the French Collection
Accounts, French Disbursement Accounts and other Deposit Accounts (other than
Excluded Accounts) are transferred shall be subject to the requirements of
Section 9.20 hereof, provided that the aggregate amount retained in all such
French Disbursement Accounts and Deposit Accounts pursuant to this clause shall
not exceed that amount (as reasonably determined by the Obligors’ Agent) to
cover all of the aggregate amount of all such outstanding obligations. So long
as no Dominion Period then exists, the Qualified Obligors shall be permitted to
transfer cash from the Core Concentration Accounts to other Deposit Accounts and
Disbursement Accounts to be used for working capital and general corporate
purposes all subject to the requirements of this Section 5.03(e) and Section
10.13. If a Dominion Period exists, the Security Agent shall promptly notify the
applicable Obligors hereunder and all collected amounts held in the Collection
Accounts and the Core Concentration Accounts shall be applied as provided in
Sections 5.03(f) and (g) and Section 9.20.
(f)    Each Credit Card Notification and each Cash Management Control Agreement
relating to an English Collection Account or Core English Concentration Account
shall (unless otherwise

80
 
 
 




--------------------------------------------------------------------------------






agreed by the Administrative Agent in its sole discretion) include provisions
that allow, during any Dominion Period, for all collected amounts held in such
English Collection Account or Core English Concentration Account from and after
the date requested by the Administrative Agent, to be sent by ACH or wire
transfer or similar electronic transfer no less frequently than once per
Business Day to one or more account maintained by the Facility Agent at DB
London (or if DB London is not the Facility Agent, at the institution designated
by such successor Facility Agent) or an affiliate thereof (each a “DB English
Account”). Subject to the terms of the respective Security Document, all amounts
received in a DB English Account during a Dominion Period shall be applied (and
allocated) by the Administrative Agent on a daily basis in the following order
(in each case to the extent the Administrative Agent has actual knowledge of the
amounts owing or outstanding as described below, and after giving effect to the
application of any such amounts (x) otherwise required to be applied pursuant to
Section 5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral
otherwise required to be applied pursuant to the terms of the respective
Security Document), subject to the provisions of the immediately succeeding
sentence (to the extent applicable): (1) first, to the payment (on a ratable
basis) of any outstanding Expenses actually due and payable to the
Administrative Agent and the Security Agent under any of the Credit Documents;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents; (3)
third, to the extent all amounts referred to in preceding clauses (1) and (2)
have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and then all accrued and unpaid
Fees actually due and payable by any Borrower to the Administrative Agent, the
Issuing Lenders and the Lenders under any of the Credit Documents; (4) fourth,
to the extent all amounts referred to in preceding clauses (1) through (3),
inclusive, have been paid in full, to pay (on a ratable basis) any and all
unpaid principal of Loans and Unpaid Drawings in respect of Letters of Credit
issued for the account of any Borrower in each case which are then actually due
and payable; (5) fifth, to the extent all amounts referred to in preceding
clauses (1) through (4), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Loans, provided that, with respect
to each repayment of Loans required by this Section 5.03(f)(5), so long as no
Default or Event of Default then exists and less than all outstanding Loans
would otherwise be required to be repaid pursuant to sub-clause (f)(6), the
Obligors’ Agent may designate the Types of Loans which are to be repaid and the
specific Borrowing or Borrowings pursuant to which such Loans were made;
(6) sixth, to the extent all amounts referred to in preceding clauses (1)
through (5), inclusive, have been paid in full, to cash collateralize (on a
ratable basis) all outstanding Letters of Credit issued for the account of any
Borrower (such cash collateral to be held by the Administrative Agent in a cash
collateral account to be established by, and under the sole dominion and control
of, the Administrative Agent and applied to the Secured Obligations of the
Borrowers to the Issuing Lenders and/or Lenders in respect of any Drawings made
under any such Letters of Credit); (7) seventh, to the extent all amounts
referred to in preceding clauses (1) through (6), inclusive, have been paid in
full, to pay (on a ratable basis) all other outstanding Secured Obligations of
any Borrower then due and payable to the Administrative Agent and the Lenders
under any of the Credit Documents; and (8) eighth, to the Borrowers. Each
English Obligor agrees that it will not cause any proceeds of any Core
Concentration Account to be otherwise redirected.
(g)    Each Credit Card Notification and each Cash Management Control Agreement
relating to an Australian Collection Account or Core Australian Concentration
Account shall (unless otherwise agreed by the Administrative Agent in its sole
discretion) include provisions that allow, during any Dominion Period, for all
collected amounts held in such Australian Collection Account or such Core
Australian Concentration Account from and after the date requested by the
Administrative Agent, to be sent by ACH or wire transfer or similar electronic
transfer no less frequently than once per Business Day to one or more accounts
maintained by the Facility Agent at DB London (or if DB London is not the
Facility Agent, at the institution designated by such successor Facility Agent)
or an affiliate thereof (each a “DB Australian Account”). Subject to the terms
of the respective Security Document, all amounts received in a DB Australian

81
 
 
 




--------------------------------------------------------------------------------






Account during a Dominion Period shall be applied (and allocated) by the
Administrative Agent on a daily basis in the following order (in each case to
the extent the Administrative Agent has actual knowledge of the amounts owing or
outstanding as described below, and after giving effect to the application of
any such amounts (x) otherwise required to be applied pursuant to
Section 5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral
otherwise required to be applied pursuant to the terms of the respective
Security Document), subject to the provisions of the immediately succeeding
sentence (to the extent applicable): (1) first, to the payment (on a ratable
basis) of any outstanding Expenses actually due and payable to the
Administrative Agent and the Security Agent under any of the Credit Documents;
(2) second, to the extent all amounts referred to in preceding clause (1) have
been paid in full, to pay (on a ratable basis) all outstanding Expenses actually
due and payable to each Issuing Lender under any of the Credit Documents; (3)
third, to the extent all amounts referred to in preceding clauses (1) and (2)
have been paid in full, to pay (on a ratable basis) all accrued and unpaid
interest actually due and payable on the Loans and then all accrued and unpaid
Fees actually due and payable by any Borrower to the Administrative Agent, the
Issuing Lenders and the Lenders under any of the Credit Documents; (4) fourth,
to the extent all amounts referred to in preceding clauses (1) through (3),
inclusive, have been paid in full, to pay (on a ratable basis) any and all
unpaid principal of Loans and Unpaid Drawings in respect of Letters of Credit
issued for the account of any Borrower in each case which are then actually due
and payable; (5) fifth, to the extent all amounts referred to in preceding
clauses (1) through (4), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Loans (whether or not then due and
payable), provided that, with respect to each repayment of Loans required by
this Section 5.03(g)(6), so long as no Default or Event of Default then exists
and less than all outstanding Loans would otherwise be required to be repaid
pursuant to sub-clause (f)(6), the Obligors’ Agent may designate the Types of
Loans which are to be repaid and the specific Borrowing or Borrowings pursuant
to which such Loans were made; (6) sixth, to the extent all amounts referred to
in preceding clauses (1) through (5), inclusive, have been paid in full, to cash
collateralize (on a ratable basis) all outstanding Letters of Credit issued for
the account of any Borrower (such cash collateral to be held by the
Administrative Agent in a cash collateral account to be established by, and
under the sole dominion and control of, the Administrative Agent and applied to
the Secured Obligations of the Borrowers to the Issuing Lenders and/or Lenders
in respect of any Drawings made under any such Letters of Credit); (7) seventh,
to the extent all amounts referred to in preceding clauses (1) through (6),
inclusive, have been paid in full, to pay (on a ratable basis) all other
outstanding Secured Obligations of any Borrower then due and payable to the
Administrative Agent and the Lenders under any of the Credit Documents; and (8)
eighth, to the Borrowers. Each Australian Obligor agrees that it will not cause
any proceeds of any Core Concentration Account to be otherwise redirected.
(h)    Without limiting the provisions set forth in Section 13.15, the
Administrative Agent shall maintain accounts on its books in the name of each
Borrower (collectively, the “Credit Account”) in which each Borrower will be
charged with all loans and advances made by the Lenders to the respective
Borrower for the respective Borrower’s account, including the Loans, the Letter
of Credit Outstandings, and the Fees, Expenses and any other Secured Obligations
relating thereto. Each Borrower will be credited, in accordance with this
Section 5.03 and Section 9.20, with all amounts received by the Lenders from
such Borrower or from others for its account, including, as set forth above, all
amounts received by the Facility Agent and applied to the Secured Obligations.
In no event shall prior recourse to any Accounts or other Collateral be a
prerequisite to the Administrative Agent’s right to demand payment of any
Secured Obligation upon its maturity. Further, the Administrative Agent shall
have no obligation whatsoever to perform in any respect any of the Borrowers’ or
other Obligors’ contracts or obligations relating to the Accounts.
(i)    Any payments made by a French Qualifying Obligor under this Agreement and
under any Note shall be made to the Facility Agent on an account which shall not
be opened in a Non-Cooperative Jurisdiction. The Facility Agent shall distribute
any such payments received from a French Qualifying Obligor on an account which
shall not be opened in a Non-Cooperative Jurisdiction.

82
 
 
 




--------------------------------------------------------------------------------






5.04    Tax Gross-Up and Indemnities.
5.04.1    Definitions.
(a)    In this Agreement:
“Borrower DTTP Filing” means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the relevant Borrower, which:
(i) where it relates to a Treaty Lender that is a Lender at the date of this
Agreement, contains the scheme reference number and jurisdiction of tax
residence provided by written confirmation to the relevant Borrower or its Agent
on the same date as the date of this Agreement, and
(A) where the Borrower is a Borrower at the date of this Agreement, is filed
with HM Revenue & Customs within 30 days of the date of this Agreement; or
(B) where the Borrower becomes a Borrower after the date of this Agreement (an
“Additional Borrower”), is filed with HM Revenue & Customs within 30 days of the
date on which that Borrower becomes an Additional Borrower; or
(ii) where it relates to a Treaty Lender that is a Replacement Lender or is a
Party that becomes a Lender after the date of this Agreement (a “New Lender”),
contains the scheme reference number and jurisdiction of tax residence stated in
respect of that Lender in the relevant Assignment Agreement, and
(A) where the Borrower is a Borrower as at the date of the relevant Assignment
Agreement, is filed with HM Revenue & Customs within 30 days of that date; or
(B) where the Borrower is not a Borrower as at the date of the relevant
Assignment Agreement, is filed with HM Revenue & Customs within 30 days of the
date on which that Borrower becomes an Additional Borrower.
“Change in Law” shall mean any change in the interpretation, administration, or
application of any law, treaty, governmental rule, regulation, guideline, order,
or any published practice or published concession of any relevant taxing
authority.
“Exempt Lender” shall mean, in relation to a Qualifying Obligor, a Lender which
is able (otherwise than by reason of being a “Treaty Lender”) under the domestic
law of that Qualifying Obligor’s Tax Jurisdiction or the jurisdiction of source
of the interest (if different) to receive interest of that jurisdiction free of
any withholding or deduction for or on account of tax imposed by either
jurisdiction.
“Facility Office” shall mean the office or offices notified by a Lender or an
Issuing Lender to the Administrative Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.
“Protected Party” shall mean in relation to any Qualifying Obligor;
(a)    a Lender which:
(i)    is a Qualifying Lender in respect of that Qualifying Obligor; or

83
 
 
 




--------------------------------------------------------------------------------






(ii)    has ceased to be a Qualifying Lender in respect of that Qualifying
Obligor by reason of any Change in Law after the date it became a Lender under
this Agreement but is (and was immediately prior to such change) lending from
and tax resident in a Specified Sovereign; and
(b)    an Administrative Agent when acting on behalf of a Lender which is a
Protected Party provided that such Administrative Agent is and has been at all
relevant times in compliance with its obligations under Clause 5.04.5(b).
“Qualifying Lender” shall mean:
(a)    In relation to a Qualifying Obligor resident for tax purposes in the
United Kingdom:
a Lender which is beneficially entitled to interest payable to that Lender in
respect of an advance under a Credit Document and is:
(A)    a Lender:
(1)    which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance under a Credit Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the Corporation Tax Act 2009; or
(2)    in respect of an advance made under a Credit Document by a person that
was a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) at the time that that advance was made and which is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or
(B)    a Lender which is:
(1)    a company resident in the United Kingdom for United Kingdom tax purposes;
or
(2)    a partnership each member of which is:
(i)    a company so resident in the United Kingdom; or
(ii)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009;
(3)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company; or
(C)    a Treaty Lender;
(b)    In relation to a Qualifying Obligor resident for tax purposes in
Australia, a Lender which is not an Offshore Associate of an Australian
Borrower;

84
 
 
 




--------------------------------------------------------------------------------






(c)    In relation to a Qualifying Obligor resident for tax purposes in France,
a Lender which:
(A)    is a Treaty Lender; or
(B)    is exempt from withholding tax under French law on payments received
under this Agreement or the Credit Documents from a Qualifying Obligor resident
for tax purposes in France;
(d)    In relation to a Qualifying Obligor resident for tax purposes in Spain, a
Lender which is beneficially entitled to interest payable under this Agreement
and is:
(A)    a Spanish credit entity or financial credit establishment registered with
the Bank of Spain to which the provisions set out in paragraph (C) of Article 61
of Spanish Royal Decree 634/2015, of 10 July 2015 apply;
(B)    a Spanish permanent establishment of a non-Spanish financial entity with
which that Lender’s participation in that advance is effectively connected, and
to which the provisions contained in the second paragraph of number 1 of Article
8 of Royal Decree 1776/2004, of 30 July 2004, apply;
(C)    a resident for tax purposes in a Member State of the European Union
(other than Spain) or a permanent establishment of such Lender located in a
Member State of the European Union (other than Spain) which in each case is not
acting (in relation to that participation in that advance) through a permanent
establishment in Spain and, furthermore, not acting through a territory
considered as a tax haven (under Spanish law);
(D)    (a) a resident (as defined in the appropriate double taxation agreement)
in a country with which Spain has a double taxation agreement giving residents
of that country full exemption from taxation on interest imposed by Spain, or if
such interest is recharacterized as income other than interest by either Spanish
law or applicable double taxation agreement, a full exemption from or reduction
to bill of taxation imposed by Spain on such recharacterized income; and (b)
does not carry on a business in Spain through a permanent establishment with
which the payment of interest under any Credit Document is effectively
connected; or
(E)    a Spanish asset securitisation fund (Fondo de Titulización de Activos) to
which the provisions set out in paragraph (K) of Article 61 of Spanish Royal
Decree 634/2015, of 10 July 2015 apply; and
(e)    In relation to a Qualifying Obligor resident for tax purposes in Germany,
a Lender which is:
(A)    resident in Germany for German tax purposes or lending through a Facility
Office in Germany, provided that interest payments received through such
Facility Office are included within the taxable profits of that Facility Office
for the purpose of calculating that Lender's taxable income in Germany;
(B)    a Treaty Lender; or
(C)    an Exempt Lender; and

85
 
 
 




--------------------------------------------------------------------------------






(f)    In relation to any Qualifying Obligor resident for tax purposes in any
other jurisdiction, a Lender which is:
(A)    an Exempt Lender; or
(B)    a Treaty Lender;
provided that, in each of the cases (a) to (e) inclusive above, such Lender has
complied and continues to comply with those obligations under Clause 5.04.5 and
5.04.6 necessary to establish its status as a Qualifying Lender, including as
regards obtaining the benefit of applicable Tax treaties and legislation.
Each Lender confirms that it is a Qualifying Lender in relation to each
Qualifying Obligor as of the date of this Agreement.
“Qualifying Obligor” shall mean any Borrower and any Guarantor in the same
jurisdiction as any Borrower.
“Qualifying Obligor’s Tax Jurisdiction” shall mean the jurisdiction in which a
Borrower is resident for tax purposes as at the Second Restatement Effective
Date.
“Specified Sovereign” shall mean the United States of America, Switzerland,
Japan and any member state of the European Union as comprised on 1 January,
2004.
“Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Credit Document is either:
(i)    a company resident in the United Kingdom for United Kingdom tax purposes;
(ii)    a partnership each member of which is:
(A)    a company so resident in the United Kingdom; or
(B)    a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009; or
(iii)    a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the Corporation Tax Act
2009) of that company.
“Tax Credit” shall mean a credit against, relief from or remission, rebate or
repayment of any Tax.
“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Credit Document.
“Tax Payment” shall mean either the increase in a payment made by a Qualifying
Obligor to a Lender or Administrative Agent under Section 5.04.2 (Tax Gross-up)
or a payment under Section 5.04.3 (Tax Indemnity).

86
 
 
 




--------------------------------------------------------------------------------






“Treaty Lender” shall mean a Lender which:
(i)    is treated as a resident of a Treaty State for the purposes of the Treaty
referred to in paragraph (iii) below;
(ii)    does not carry on a business in the relevant Qualifying Obligor’s Tax
Jurisdiction through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected; and
(iii)    is entitled under the provisions of an applicable double taxation
agreement with the relevant Qualifying Obligor’s Tax Jurisdiction (subject to
the completion of any necessary procedural formalities) to full exemption from
Tax imposed by the relevant Qualifying Obligor’s Tax Jurisdiction on any and all
payments under a Credit Document and to receive such payments without a Tax
Deduction.
“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the relevant Qualifying Obligor’s Tax Jurisdiction which makes
provision for full exemption from tax imposed by the jurisdiction of the
relevant Qualifying Obligor on any payment under the Credit Documents.
“UK Non-Bank Lender” shall mean a Lender which gives a Tax Confirmation either
in this Agreement or in the Assignment Agreement which it executes on becoming a
Party.
“Withholding Forms” shall mean, in the case of a U.S. Obligor, (a) United States
Internal Revenue Service (“IRS”) Forms W-9, W-8BEN, W-8BEN-E, W-8ECI and/or
W-8IMY (or, in each case, any successor form) by which a person may claim a
complete exemption from backup withholding or withholding of U.S. federal income
tax (if such forms are required to be provided on or before the Second
Restatement Effective Date) or a complete exemption of or a reduction in United
States backup withholding or withholding tax (if such forms are required to be
provided after the Second Restatement Effective Date) on payments to that person
and (b), in the case of a person claiming a complete exemption (as of the Second
Restatement Effective Date) or a complete or partial exemption (after the Second
Restatement Effective Date) under the “portfolio interest exemption,” a
statement certifying that (i) such person is not (A) a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
U.S. Obligor within the meaning of section 881(c)(3)(B) of the Code, and (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (ii) that the interest payments in question are not effectively connected
with the United States trade or business conducted by such person. In addition,
“Withholding Forms” shall include such documentation prescribed by FATCA or
similar legislation, regulations or guidance enacted in any jurisdiction which
seeks to implement similar tax reporting and/or withholding tax regimes and any
intergovernmental agreements entered into thereto, and such additional
documentation reasonably requested as may be necessary for an Obligor to comply
with its obligations under FATCA or any such similar regime (including, solely
for this sentence, any amendments made to FATCA after the date of this
Agreement) and to determine that such person has complied with such person’s
obligations under FATCA or any such similar regime or to determine the amount to
deduct and withhold from a payment to such person. Notwithstanding anything to
the contrary in the preceding two sentences, the provision of such forms shall
not be required if the Lender is not legally entitled to do so.
(b)    Unless a contrary indication appears, in this Section 5.04 a reference to
“determines” or “determined” means a determination made by the person making the
determination, acting reasonably and in good faith.
5.04.2    Tax Gross-up.
(a)    Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

87
 
 
 




--------------------------------------------------------------------------------






(b)    Each of the Obligors’ Agent and each Lender shall promptly upon it
becoming aware that an Obligor must make a Tax Deduction (or that there is any
change in the rate or the basis of a Tax Deduction) notify the Administrative
Agent accordingly.
(c)    Each Lender shall provide to the Administrative Agent and the Obligors’
Agent (if requested by the Administrative Agent or the Obligors’ Agent):
(i)    a written confirmation that it is or, as the case may be, is not a
Qualifying Lender and that it is or, as the case may be, is not tax resident in
and lending through a Facility Office established in a Specified Sovereign; and
(ii)    such documents and other evidence as the Administrative Agent and/or the
Obligors’ Agent may reasonably require pursuant to any enquiry from a relevant
tax authority to support any confirmation given pursuant to sub-paragraph (i)
above.
Until such time as a Lender has complied with any request made under
sub-paragraph (i) or (ii) above the Administrative Agent and each Qualifying
Obligor shall be entitled to treat such Lender as not being a Qualifying Lender
for all purposes under the Credit Documents or as the case may be as not tax
resident in and lending through a Facility Office established in a Specified
Sovereign.
(d)    Except as provided in paragraphs (e), (i), (l) and (n), if a Tax
Deduction is required by law to be made by an Obligor, the amount of the payment
due from that Obligor shall be increased to an amount which (after making any
Tax Deduction) leaves an amount equal to the payment which would have been due
if no Tax Deduction had been required.
(e)    A payment by a Qualifying Obligor shall not be increased under paragraph
(d) above by reason of a Tax Deduction on account of Tax that is imposed by the
relevant Qualifying Obligor’s Tax Jurisdiction (A) on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (except that
the foregoing shall not apply (i) in the case of a Tax imposed by Australia and
(ii) unless applicable by reason of Clause (B) below, to the extent that such
Lender’s assignor, if any, was entitled at the time of assignment to receive an
increased payment (see Section 5.04.5(c)) or (B) if on the date on which the
payment falls due:
(i)    the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender unless (A) that Lender has
ceased to be a Qualifying Lender or is not a Qualifying Lender as a result of
any Change in Law after the date it became a Lender under this Agreement, and
(B) that Lender was a Protected Party immediately prior to such change; or
(ii)    that Lender has not complied with its obligations under Clause 5.04.5
(Lender Status Confirmation) and/or Clause 5.04.6 (Filings); or
(iii)    in relation to a Qualifying Obligor resident for tax purposes in the
United Kingdom, the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (a)(B) of the definition of “Qualifying Lender”; and
(A)    an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Lender has received from the Qualifying Obligor
making the payment or from the Obligors’ Agent a certified copy of that
Direction; and

88
 
 
 




--------------------------------------------------------------------------------






(B)    the payment could have been made to the Lender without any Tax Deduction
if that Direction had not been made; or
(iv)    in relation to a Qualifying Obligor resident for tax purposes in the
United Kingdom, the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (a)(B) of the definition of “Qualifying Lender”; and
(A)    the relevant Lender has not given a Tax Confirmation to the Obligor’s
Agent or it has revoked or otherwise retracted any Tax Confirmation given to the
Obligors’ Agent or it has failed to comply with its obligations under Clause
5.04.5; and
(B)    the payment could have been made to the Lender without any Tax Deduction
if the Lender had given a Tax Confirmation to the Obligors’ Agent which had not
been so revoked or retracted and had complied with its obligations under clause
5.04.5; or
(v)    in relation to a Qualifying Obligor resident for tax purposes in Spain,
such Lender has not complied with its obligations under paragraph (o) below; or
(vi)    in relation to a Qualifying Lender resident for tax purposes in France,
such Tax Deduction is imposed by France solely because a payment is made to an
account opened in the name of, or for the benefit of, that Lender in a financial
institution situated in a Non-Cooperative Jurisdiction; or
(vii)    the relevant Lender is a Treaty Lender and the payment could have been
made to the Lender without the Tax Deduction had that Lender complied with its
obligations under paragraphs (h), (k), (l), (m) or 5.04.6 below.
(f)    If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.
(g)    Within thirty days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Obligor making that Tax
Deduction shall deliver to the Administrative Agent for the Lender entitled to
the payment a statement under section 975 of the ITA (or existing equivalent
documentation in the relevant Obligor’s Tax Jurisdiction) or evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.
(h)    
i.
A Treaty Lender and each Qualifying Obligor which makes a payment to which that
Treaty Lender is entitled shall co-operate in completing any procedural
formalities (including making or obtaining filings, declarations and
instructions) necessary for that Qualifying Obligor to obtain authorisation to
make that payment without a Tax Deduction, provided that such Treaty Lender is
legally entitled to complete any such procedural formalities.

ii.



A.
A Treaty Lender which becomes a Party on the day on which this Agreement is
entered into that holds a passport under the HMRC DT Treaty Passport scheme, and
which wishes that scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence


89
 
 
 




--------------------------------------------------------------------------------






by written confirmation to the relevant Borrower or its Agent on the same date
as the date of this Agreement; and
B.
a Replacement Lender (that becomes a “Lender” hereunder pursuant to Section 2.13
or 13.04(b)) or a New Lender, as defined at clause 5.04.1(a)(ii) that is a
Treaty Lender that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence in the Assignment
Agreement which it executes, and, having done so, that Lender shall be under no
obligation pursuant to paragraph (h)(i) above.

iii.
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph (h)(ii) above and:

A.
a Borrower making a payment to that Lender has not made a Borrower DTTP Filing
in respect of that Lender; or

B.
a Borrower making a payment to that Lender has made a Borrower DTTP Filing in
respect of that Lender but:

a.
that Borrower DTTP Filing has been rejected by HM Revenue & Customs;

b.
HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing; or

c.
HM Revenue & Customs has given authority for the Borrower to make payment to
that Lender without a Tax Deduction and that authority expires or is withdrawn
by HM Revenue & Customs,

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorisation to make that
payment without a Tax Deduction.
iv.
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph (h)(ii) above, no Obligor shall make
a Borrower DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender's Commitment(s) or its participation
in any utilisation unless the Lender otherwise agrees.

v.
A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

(i)    No Obligor will be obliged to make any payment or increased payment
pursuant to this Clause 5.04 in respect of a Tax Deduction where:
(A)    the Tax Deduction is required to be made, pursuant to European Council
Directive 2003/48/EC, from a payment made or received by the Administrative
Agent; and
(B)    the Tax Deduction arises as a result of a failure by the Administrative
Agent to comply with the terms of Clause 5.04.5(b) (Location of Administrative
Agent).

90
 
 
 




--------------------------------------------------------------------------------






(j)    A U.K. Non-Bank Lender which becomes a Party on the day on which this
Agreement is entered into gives a Tax Confirmation to the Obligors’ Agent by
entering into this Agreement.
(k)    A U.K. Non-Bank Lender shall promptly notify the Obligors’ Agent and the
Administrative Agent if there is any change in the position from that set out in
the Tax Confirmation.
(l)    A Lender which will be a Lender on the Second Restatement Effective Date
shall provide the necessary Withholding Forms on or prior to the Second
Restatement Effective Date; provided, however, that such Lender shall not be
required to provide such Withholding Forms if it is not legally entitled to do
so. No U.S. Obligor shall be obligated pursuant to Clause 5.04.2(d) to increase
payments to be made to such Lender in respect of Taxes imposed by the United
States if such Lender failed to provide the necessary Withholding Forms as so
required, until such time as such Lender provides to the U.S. Obligor the
necessary Withholding Forms as required by the preceding sentence.
(m)    Each Lender mentioned in (l) above agrees that from time to time after
the Second Restatement Effective Date, when a lapse in time or change in
circumstances renders the previous Withholding Forms obsolete or inaccurate in
any material respect, such Lender will deliver to the applicable Obligors and
the Administrative Agent two new, accurate and complete original signed
Withholding Forms, or such Lender shall immediately notify the Obligor of its
inability to deliver any such Withholding Forms, in which case such Lender shall
not be required to deliver any such Withholding Forms, except if the Lender’s
inability to deliver such Withholding Forms is solely as a result of a change in
circumstance of such Lender and not a change in circumstance of the Obligor.
(n)    A payment by a Qualifying Obligor shall not be increased under paragraph
(d) above by reason of a Tax Deduction (i) that is imposed on or measured by the
net income or net profits of a Lender pursuant to the laws of the jurisdiction
in which it is organized or the jurisdiction in which the principal office or
applicable lending office of such Lender is located or any subdivision thereof
or therein; or (ii) that would not have been imposed but for a failure by the
relevant Lender (or any financial institution through which any payment is made
to such Lender) to comply with the applicable requirements of FATCA to establish
and maintain an exemption from withholding thereunder.
(o)    In relation to a Qualifying Obligor resident for tax purposes in Spain, a
Lender which is a Qualifying Lender solely by virtue of paragraphs (d) (C) and
(d) (D) of the definition of “Qualifying Lender” shall provide the Qualifying
Obligor resident for tax purposes in Spain, before any payment of interest is
due or effectively paid, with a certificate of tax residence duly issued by the
competent Tax authorities of its jurisdiction of residence or with the
corresponding form, if any, required under the applicable treaty for the
avoidance of double taxation, evidencing such Lender as resident for Tax
purposes in that jurisdiction and, if a Treaty Lender, accrediting such Treaty
Lender as resident in the relevant jurisdiction and declaring that it is
entitled to the benefits of the relevant treaty for the avoidance of double
taxation. Each such Lender shall deliver a new certificate of tax residence or
form, as the case may be, to the Qualifying Obligor resident for tax purposes in
Spain each time the existing certificate or form expires in accordance with
applicable Spanish legislation. For such purposes, the Qualifying Obligor shall
notify the Qualifying Lender within at least two months prior to the expiration
date of the former tax certificates in order for the Qualifying Lender to
provide the renewed tax certificates to the competent Tax authorities of its
jurisdiction in a timely fashion.
5.04.3    Tax Indemnity.
(a)    The Obligors’ Agent shall (within five Business Days of demand by the
Administrative Agent) pay or procure that an Obligor pays to a Protected Party
an amount equal to the loss,

91
 
 
 




--------------------------------------------------------------------------------






liability or cost which that Protected Party determines will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in relation to a Credit Document.
(b)    Paragraph (a) above shall not apply:
(i)    with respect to any Tax assessed on a Lender or Administrative Agent (or
any corresponding losses, liability, or costs):
(A)    under the law of the jurisdiction in which that Lender or Administrative
Agent is incorporated or, if different, the jurisdiction (or jurisdictions) in
which that Lender or Administrative Agent is treated as resident for tax
purposes or from which the Administrative Agent acts for the purpose of this
Agreement; or
(B)    under the law of the jurisdiction in which that Lender’s Facility Office
or the Administrative Agent is located in respect of amounts received or
receivable in that jurisdiction,
if that Tax is imposed on or calculated by reference to the net income or gross
receipts received or receivable (but not any sum deemed to be received or
receivable) by that Administrative Agent or Lender; or
(ii)    to the extent a loss, liability or cost:
(A)    is compensated for by an increased payment under Clause 5.04.2 (Tax
gross-up); or
(B)    would have been compensated for by an increased payment under Clause
5.04.2 (Tax gross-up) but was not so compensated solely because one of the
exclusions in paragraphs (e) or (n) of Clause 5.04.2 (Tax gross-up) applied; or
(C)    is suffered or incurred by a Lender that is a Qualifying Lender solely
under paragraph (a)(B) of the definition of Qualifying Lender; or
(iii)    it has not given a Tax Confirmation to the Obligors’ Agent or it has
revoked or otherwise retracted any Tax Confirmation given to the Obligors’ Agent
or it has failed to comply with its obligations under Clause 5.04.2 (Tax
Gross-Up) (h), (k) or (l) or Clause 5.04.5 (Lender Status Confirmation) or
Clause 5.04.6 (Filings).
(c)    A Protected Party making, or intending to make a claim under paragraph
(a) above shall promptly notify the Administrative Agent of the event which will
give, or has given, rise to the claim, following which the Administrative Agent
shall notify the Obligors’ Agent.
(d)    A Protected Party shall, on receiving a payment from an Obligor under
this Clause 5.04.3, notify the Administrative Agent.
5.04.4    Tax Credit.
If an Obligor makes a Tax Payment and the relevant Lender or Administrative
Agent determines that:
(a)    a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

92
 
 
 




--------------------------------------------------------------------------------






(b)    that Lender or Administrative Agent has obtained, utilised and retained
that Tax Credit,
the Lender or Administrative Agent shall pay an amount to the Obligor which that
Lender or Administrative Agent determines will leave it (after that payment) in
the same after-Tax position as it would have been in had the Tax Payment not
been required to be made by the Obligor, provided that if such Tax Credit is
subsequently disallowed or reduced, such Obligor shall indemnify the relevant
Lender or Administrative Agent, as the case may be, for or for the relevant
portion of such amount. Nothing in this Section 5.04 or any other provision in
any Credit Document shall require the Administrative Agent or any Lender to
disclose any confidential information (including, without limitation, its tax
returns or its calculations).
5.04.5    Lender Status Confirmation and Assignment.
(a)    Each Lender which becomes a Party to this Agreement after the date of
this Agreement shall indicate, in the Assignment Agreement which it executes on
becoming a Party, and for the benefit of the Administrative Agent and each
Obligor, which of the following categories it falls within in relation to each
Obligor:
(i)    not a Qualifying Lender;
(ii)    a Qualifying Lender (other than a Treaty Lender);
(iii)    a Treaty Lender; or
(iv)    lending from a Facility Office located in and tax resident in a
Specified Sovereign.
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall also specify, in the Assignment Agreement which it executes on
becoming a Party, and for the benefit of the Administrative Agent and each
Obligor, whether it is incorporated, domiciled, established or acting through a
Facility Office situated in a Non-Cooperative Jurisdiction.
If a New Lender fails to indicate its status in accordance with this Clause
5.04.5 then such New Lender shall be treated for the purposes of this Agreement
(including by each Qualifying Obligor) as if it is not a Qualifying Lender until
such time as it notifies the Administrative Agent which category or categories
apply (and the Administrative Agent, upon receipt of such notification, shall
inform the Obligors’ Agent). For the avoidance of doubt, an Assignment Agreement
shall not be invalidated by any failure of a Lender to comply with this Clause
5.04.5(a).
(b)    No Administrative Agent will, for the purposes of the European Council
Directive 2003/48/EC and in relation to payments made or received under any
Credit Document by it in its capacity as Administrative Agent, be established
in, change its place of establishment to, act through any office situated or
established in, maintain any account used for making or receiving payments in
relation to the Credit Documents in, or delegate any of its duties, trusts,
powers, authorities and discretions vested in it under the Credit Documents to,
any person established in or acting from Austria.
(c)    Notwithstanding Section 5.04.2(e), if:
(i)    a Lender assigns or transfers any of its rights, benefits or obligations
under the Credit Documents or changes its Facility Office; and
(ii)    as a result of circumstances existing at the date the assignment,
transfer or change occurs, a Qualifying Obligor would be obliged to make a
payment to the new Lender or Lender

93
 
 
 




--------------------------------------------------------------------------------






acting through its new Facility Office under Clause 5.04 (Tax Gross Up and
Indemnities) or Clause 2.10 (Increased Costs, Illegality, etc.),
then the new Lender or Lender acting through its new Facility Office is not
entitled to receive payment under those Clauses in an amount greater than the
Existing Lender or Lender acting through its previous Facility Office would have
been entitled to receive if the assignment, transfer or change had not occurred.
The relevant Obligor, however, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay to such new Lender or
Lender acting through its new Facility Office any other increased costs under
Sections 2.10, 3.06 and 5.04.2 resulting from a change after the date of the
respective assignment, to the extent such new Lender or Lender acting through
its new Facility Office (A) was a Qualifying Lender at the time of such
assignment or transfer (provided, however, that in the case of a U.S. Obligor,
this clause (A) shall not be applicable), and (B) is entitled under the
provisions of this Section 5.04 to payment of such amounts.
(d)    Upon request of the Obligors’ Agent, the Administrative Agent will
promptly provide the Borrowers with an accurate and up-to-date list of the
Lenders under the Facility and their respective Commitments.
(e)    Notwithstanding anything to the contrary contained in this Agreement,
each assignee Lender, Participant, or Participating Specified Foreign Currency
Lender which is entitled to receive a payment from an Obligor shall provide the
necessary Withholding Forms. No U.S. Obligor shall be obligated pursuant to
Clause 5.04.5(b) to increase payments to be made to a assignee Lender,
Participant, or Participating Specified Foreign Currency Lender in respect of
Taxes imposed by the United States (i) to the extent such increase payments are
a result of such Assignee Lender, Participant, or Participating Specified
Foreign Currency Lender’s failure to provide the necessary Withholding Forms or
(ii) in the case of a payment, other than interest, to a Lender that is required
to provide the certificate described in (b) of the definition of Withholding
Forms, to the extent that such forms do not establish a complete exemption from
withholding of such Taxes. Each assignee Lender, Participant, or Participating
Specified Foreign Currency Lender agrees that from time to time after the Second
Restatement Effective Date, when a lapse in time or change in circumstances
renders the previous Withholding Forms obsolete or inaccurate in any material
respect, such assignee Lender, Participant, or Participating Specified Foreign
Currency Lender will deliver to the U.S. Obligors and the Administrative Agent
two new accurate and complete original signed Withholding Forms, or such Lender
shall immediately notify the U.S. Obligor of its inability to deliver any such
Withholding Forms, in which case such Lender shall not be required to deliver
any such Withholding Forms, except if the Lender’s inability to deliver such
Withholding Forms is solely as a result of a change in circumstance of such
Lender and not a change in circumstance of the U.S. Obligor.
5.04.6    Filings. At the reasonable request of a Borrower, each Lender shall
promptly co-operate with such Borrower by submitting such forms and documents
and completing such other procedural formalities as may be necessary for such
Borrower to obtain authorisation to make that payment without having to make a
Tax Deduction, provided such Lender is legally entitled to submit such forms and
documents and complete such other procedural formalities. Each Lender which will
become a Qualifying Lender only on completion of certain procedural requirements
(whether to obtain the benefit of applicable Tax treaties and legislation or
otherwise) shall notify the Facility Agent and the Obligors’ Agent promptly on
completion of all such formalities provided, however, that once all formalities
have been completed, such Lender shall not lose its right to receive additional
amounts, gross-up payments or indemnity payments under this Section 5.04 as a
result of its failure to make such notifications.
5.04.7    Stamp Taxes. The Obligors’ Agent shall pay and, within five Business
Days of demand, indemnify each Lender or Administrative Agent against any cost,
loss or liability that Lender or

94
 
 
 




--------------------------------------------------------------------------------






Administrative Agent incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of any Credit Document except for any
such Tax payable in connection with any document relating to the assignment or
transfer by any Lender of any of its rights and/or obligations under any Credit
Documents, other than relating to an assignment or transfer under Section 2.13
or 13.12(b) or any other assignment or transfer that is requested by an Obligor.
5.04.8    VAT.
(i)    All amounts set out, or expressed in a Credit Document to be payable by
any party to such agreement (a “Party”) to a Secured Creditor which (in whole or
in part) constitute the consideration for a supply or supplies for VAT purposes
shall be deemed to be exclusive of any VAT which is chargeable on such supply or
supplies, and accordingly, subject to sub-paragraph (ii) below, if VAT is or
becomes chargeable on any supply made by any Secured Creditor to any Party under
a Credit Document and such Party is required to account to the relevant tax
authority for the VAT, that Party shall pay to the Secured Creditor (in addition
to and at the same time as paying any other consideration for such supply) an
amount equal to the amount of such VAT (and such Secured Creditor shall promptly
provide an appropriate VAT invoice to such Party) unless the reverse charge
procedure applies.
(ii)    If VAT is or becomes chargeable on any supply made by any Secured
Creditor (the “Supplier”) to any other Secured Creditor (the “Recipient”) under
a Credit Document, and any Party other than the Recipient (the “Subject Party”)
is required by the terms of any Credit Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse the Recipient in respect of that consideration):
(i)    (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Subject Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and
(ii)    (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Subject Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.
(iii)    Where a Credit Document requires any Party to reimburse or indemnify a
Secured Creditor for any cost or expense, the Party shall reimburse or indemnify
(as the case may be) such Secured Creditor for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Secured Creditor reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.
(iv)    Any reference in this Section 5.04.8 to any Party shall, at any time
when such Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 (United
Kingdom), in the relevant legislation of any other jurisdiction having
implemented Council Directive 2006/112/EC on the common system of value added
tax and the A New Tax System (Goods and Services Tax) Act 1999 (Australia) as
well as the equivalent meaning in any other jurisdiction where applicable).

95
 
 
 




--------------------------------------------------------------------------------






5.05    Public Offer. (a) Each Lead Arranger represents and warrants that: (i)
it will, jointly with each other Joint Lead Arranger, on behalf of the
Australian Borrower make invitations to become a “Lender” under this agreement
publically in an electronic form on either the Bloomberg or Reuters screen; or
(ii) as dealer, manager, or underwriter, in relation to the placement of debt
interests issued under this agreement, will, jointly with each other Joint Lead
Arranger, make invitations to become a “Lender” under this agreement within 30
days after the date of this agreement in a way consistent with this Section
5.05(a)(i).
(b)    Each Australian Borrower represents and warrants that it does not know,
or have reasonable grounds to suspect, that an Offshore Associate of any
Australian Borrower will become a “Lender” under this agreement and agrees to
notify the Joint Lead Arranger immediately if any proposed substitute Lender
disclosed to it is known or suspected by it to be an Offshore Associate of the
Australian Borrower.
(c)    Each Lender that became a Lender as a result of an invitation under
Clause 5.05(a) represents and warrants that (i) an invitation to become “Lender”
was made to it by the Joint Lead Arrangers under clause 5.05(a); and (ii) except
as disclosed to the Australian Borrower and the Joint Lead Arrangers, it is not,
so far as its relevant officers involved in the transaction on a day to day
basis are actually aware, an Offshore Associate of the Australian Borrower.
(d)    Notwithstanding Section 5.04 (other than with respect to Section
5.04.3(b)) and any other Section in this Agreement, all payments made by an
Australian Borrower under any Credit Document will be made free and clear of,
and without any Tax Deduction; provided that if the Australian Borrower is
required to make a Tax Deduction from such payments, then (i) the amount of the
payment due from that Australian Borrower (or its applicable Obligor, as the
case may be) shall be increased to an amount which (after making any Tax
Deduction) leaves an amount equal to the payment which would have been due if no
such Tax Deduction had been required, (ii) the Australian Borrower shall make
such Tax Deduction and (iii) the Australian Borrower shall pay the full amount
of such Tax Deduction to the relevant Governmental Authority in accordance with
applicable law. The Australian Borrower (or its applicable Obligor) shall
(within five Business Days of demand by the Administrative Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of any payment made
or required to be made by an Australian Borrower under any Credit Document.
5.06    Net Payments. All payments made by the Obligors under Section 5.04 and
under any other Credit Document will be made without setoff, counterclaim or
other defense other than as relates to monies due and payable to an Obligor by a
Defaulting Lender where the set-off, counterclaim or other defense is made or
raised by an Obligor in relation to sums payable by an Obligor to that
Defaulting Lender.
Section 6.    Conditions Precedent to the Second Restatement Effective Date and
to Credit Events on the Second Restatement Effective Date. The occurrence of the
Second Restatement Effective Date and the obligation of each Lender to make
Loans (including by way of conversion of the Existing Loans on the Second
Restatement Effective Date as contemplated in Section 2.01(a)), and the
obligation of each Issuing Lender to issue Letters of Credit (including any
Existing Letters of Credit deemed issued on the Second Restatement Effective
Date as contemplated in Section 3.01(a)(B)), in each case on the Second
Restatement Effective Date, are subject at the time of the Second Restatement
Effective Date and to the making or converting of such Loans or the issuance or
deemed issuance of such Letters of Credit to the satisfaction of the following
conditions:



96
 
 
 




--------------------------------------------------------------------------------






6.01    Second Restatement Effective Date; Notes. (a) On or prior to the Second
Restatement Effective Date, (i) this Agreement shall have been executed and
delivered as provided in Section 13.10 and (ii) there shall have been delivered
to the Administrative Agent for the account of each of the Lenders that has
requested same the appropriate Notes executed by the appropriate Borrowers in
the amount, maturity and as otherwise provided herein.
(b)    On or prior to the Second Restatement Effective Date the U.K. Borrowers
have delivered to the Administrative Agent the executed French Proceeds Loan
Documents in a form and substance reasonably satisfactory to the Administrative
Agent.
6.02    Officer’s Certificate. On the Second Restatement Effective Date, the
Administrative Agent shall have received a certificate, substantially in the
form of Exhibit F-1, dated the Second Restatement Effective Date and signed on
behalf of each Borrower by an Authorized Officer of such Borrower, certifying on
behalf of such Borrower that all of the conditions in Sections 6.05 through
6.08, inclusive, and 7.01 have been satisfied on such date.
6.03    Opinions of Counsel. On the Second Restatement Effective Date, the
Administrative Agent shall have received (i) from Simpson Thacher & Bartlett
LLP, special New York counsel to the Obligors, an opinion in form and substance
reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Second Restatement Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (ii) from White & Case LLP, special England and Wales
counsel to the Administrative Agent, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Co-Collateral Agents, the Security Agent and each of the Lenders and dated
the Second Restatement Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, (iii) from King & Wood Mallesons, special Australian counsel to the
Administrative Agent, an opinion in form and substance reasonably satisfactory
to the Administrative Agent addressed to the Administrative Agent, the
Co-Collateral Agents, the Security Agent and each of the Lenders and dated the
Second Restatement Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, (iv) from White & Case LLP, special German counsel to the
Administrative Agent, a customary validity opinion in form and substance
reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent, the Co-Collateral Agents, the Security Agent and each of
the Lenders and dated the Second Restatement Effective Date covering the matters
incident to the transactions contemplated herein as the Administrative Agent may
reasonably request, (v) from Allen & Overy LLP, special German counsel to the
Obligors, an opinion on the valid existence, capacity of and due execution by
each German Obligor in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, the Co-Collateral
Agents, the Security Agent and each of the Lenders and dated the Second
Restatement Effective Date, (vi) from White & Case LLP, special French counsel
to the Administrative Agent, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Co-Collateral Agents, the Security Agent and each of the Lenders and dated
the Second Restatement Effective Date covering the matters relating to the
enforceability and validity of the French law Security Documents, (vii) from
Allen & Overy LLP, special French counsel to the Obligors, an opinion on the
valid existence, capacity of and due execution by each French Obligor in form
and substance reasonably satisfactory to the Administrative Agent addressed to
the Administrative Agent and each of the Lenders and dated the Second
Restatement Effective Date, (viii) from White & Case LLP, special Spanish
counsel to the Administrative Agent, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent,
the Co-Collateral Agents, the Security Agent and each of the Lenders and dated
the Second Restatement Effective Date covering the matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, (ix) from Allen

97
 
 
 




--------------------------------------------------------------------------------






& Overy LLP, special Spanish counsel to the Obligors, an opinion on the valid
existence, capacity of and due execution by each Spanish Obligor in form and
substance reasonably satisfactory to the Administrative Agent addressed to the
Administrative Agent and each of the Lenders and dated the Second Restatement
Effective Date, (x) from Ogier, special British Virgin Islands counsel to the
Obligors, an opinion in form and substance reasonably satisfactory to the
Administrative Agent addressed to the Administrative Agent, Co-Collateral
Agents, the Security Agent and each of the Lenders and dated as of the Second
Restatement Effective Date covering the matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request and (xi)
without duplication, from such local counsel, reasonably acceptable to the
Administrative Agent, in each jurisdiction where an Obligor is “located” for
purposes of Section 9-307 of the UCC and/or organized, in each case, an opinion
in form and substance reasonably satisfactory to the Administrative Agent
addressed to the Administrative Agent, the Co-Collateral Agents, the Security
Agent and each of the Lenders and dated the Second Restatement Effective Date
covering such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request including but not limited to the
enforceability of each Security Document, as applicable.
6.04    Company Documents; Proceedings; etc. (a) On the Second Restatement
Effective Date, the Administrative Agent shall have received a certificate from
each Obligor, dated the Second Restatement Effective Date, signed by the
Chairman of the Board, the Chief Executive Officer, the President, any Vice
President or any other Authorized Officer of such Obligor (or in the case of a
German Obligor, the managing director (Geschäftsführer)), and, if applicable or
customary in the jurisdiction of such Obligor, attested to by the Secretary or
any Assistant Secretary of such Obligor, substantially in the form of Exhibit
F-2 with appropriate insertions, certifying that (i) borrowing, guaranteeing or
securing, as appropriate, the Total Commitments would not cause any borrowing,
guarantee, security or similar limit binding on such Obligor to be exceeded and
(ii) each copy document relating to such Obligor attached thereto is correct,
complete and in full force and effect and has not been amended or superseded as
at a date no earlier than the Second Restatement Effective Date, together with
copies of the latest certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Obligor and,
as applicable, the board and shareholder resolutions of such Obligor and the
board resolutions of each corporate shareholder of such Obligor, approving the
Transaction and authorizing signatories on its behalf as applicable, or in the
case of the Australian Obligor, certified extracts of the minutes of a meeting
of the Board of Directors or circulating resolutions of Directors (as the case
may be) and in case of the German Obligor, an electronic printout (Ausdruck) of
the commercial register extract (Handelsregisterauszug) (not more than 14 days
old), the resolution by the shareholders and a copy of the list of shareholders
(Gesellschafterliste), referred to in such certificate and incumbency
certificates of such Obligor, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent or in the case of a
Spanish Obligor, (i) an original of a certificate (certificación) issued by the
secretary of the board of directors or directors with powers to do so (as
applicable) of such Spanish Obligor and the resolutions of the shareholders and
the board of directors of such Spanish Obligor duly notarized before a Spanish
Notary, each in form and substance satisfactory to the Administrative Agent, and
(ii) an up-to-date literal certificate (certificación literal) issued by the
relevant Mercantile Registry certifying its due incorporation and existence
(constitución y existencia), lack of causes of liquidations or winding-up
(ausencia de causas de liquidación o disolución), its up-to-date by-laws
(estatutos actualizados) and the composition of its governing body (composición
del órgano de administración) and any documents pending to be registered, if
any.
(b)    On the Second Restatement Effective Date, all Business and legal
proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of Business proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles,
bankruptcy searches and copies of share registers, if any, which the

98
 
 
 




--------------------------------------------------------------------------------






Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Business or
Governmental Authorities.
6.05    Fees, etc. On the Second Restatement Effective Date, the Borrowers shall
have paid to the Agents (and their relevant affiliates) and each Lender all
costs, fees and expenses (including, without limitation, legal fees and
expenses) and other compensation contemplated hereby payable to the Agents
(and/or their relevant affiliates) or such Lender to the extent then due.
6.06    Supplemental Information Certificate. On the Second Restatement
Effective Date, the Borrowers shall have delivered to the Agents a supplemental
information certificate setting forth such information about the Obligors and
their assets (including, for the avoidance of doubt, information on real
property and deposit accounts) as the Agents may reasonably request
(“Supplemental Information Certificate”).
6.07    Adverse Change, Approvals.  (a) Since January 31, 2015, nothing shall
have occurred (and neither the Administrative Agent nor any Lender shall have
become aware of any facts or conditions not previously known) which the
Administrative Agent or the Required Lenders shall determine has had, or could
reasonably be expected to have a Material Adverse Effect.
(b)    On or prior to the Second Restatement Effective Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Transaction, the other transactions contemplated
hereby and the granting of Liens under the Credit Documents shall have been
obtained and remain in effect, and all applicable waiting periods with respect
thereto shall have expired without any action being taken by any competent
authority which restrains, prevents or imposes materially adverse conditions
upon the consummation of the Transaction or the other transactions contemplated
by the Credit Documents or otherwise referred to herein or therein. On the
Second Restatement Effective Date, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or notified prohibiting or imposing materially
adverse conditions upon the Transaction or the other transactions contemplated
by the Credit Documents or otherwise referred to herein or therein.
6.08    Litigation.  On the Second Restatement Effective Date, there shall be no
actions, suits, claims, demands, investigations, inspections, audits, charges or
proceedings pending or threatened (i) with respect to the Transaction, this
Agreement or any other Document, or (ii) which the Administrative Agent or the
Required Lenders shall determine has had, or could reasonably be expected to
have, a Material Adverse Effect.
6.09    Collateral and Guaranty Requirements. (i) To the extent required to be
satisfied on or prior to the Second Restatement Effective Date, the Collateral
and Guaranty Requirements shall have been satisfied and evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by the results
of a search of each system that is, or is similar to, the UCC that filings made
with respect to the Obligors in the jurisdictions contemplated by the applicable
Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search (in each case to the extent such searches
and copies are made available to such Obligors) are Permitted Liens or shall
have been terminated and released or provisions satisfactory to the
Administrative Agent for such termination and release shall have been made and
(ii) the Administrative Agent shall have received from each Obligor the relevant
completed Perfection Certificates (together with all attachments contemplated
thereby) dated the Second Restatement Effective Date, in each case, signed by an
Authorized Officer of such Obligor.



99
 
 
 




--------------------------------------------------------------------------------






6.10    Financial Statements; Pro Forma Balance Sheet; Projections. On or prior
to the Second Restatement Effective Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the projections referred to in Sections 8.05(a)
and (c).
6.11    Solvency Certificate; Insurance Certificates, etc. On the Second
Restatement Effective Date, the Administrative Agent shall have received:
(i)    a solvency certificate from an Authorized Officer (with actual knowledge
of the financial affairs of such entities) of each of the Parent Guarantors
substantially in the form of Exhibit J hereto; and
(ii)    certificates of insurance complying with the requirements of Section
9.03 for the business and properties of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent and naming the Security
Agent as an additional insured and/or as loss payee, and stating that such
insurance shall not be canceled without at least 30 days’ prior written notice
by the insurer to the Security Agent.
6.12    Initial Borrowing Base Certificates; etc.; Excess Availability. (a) On
the Second Restatement Effective Date, the Administrative Agent shall have
received the initial Borrowing Base Certificate meeting the requirements of
Section 9.01(j) from the chief financial officer or director of the Obligors’
Agent.
(b)    On the Second Restatement Effective Date, after giving effect to the
Transaction (and the Credit Events hereunder), Excess Availability shall equal
or exceed £30,000,000.
6.13    Patriot Act. On or prior to 5 Business Days prior to the Second
Restatement Effective Date, and to the extent reasonably requested by each
Lender, such Lender shall have received from the Obligors, to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.
6.14    Consent Letter. On the Second Restatement Effective Date, the
Administrative Agent shall have received a letter from CT Corporation System,
presently located at 111 Eighth Avenue, New York, New York, 10011, substantially
in the form of Exhibit O, indicating its consent to its appointment by each
Obligor as its agent to receive service of process as specified in Section
13.08.
In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Second
Restatement Effective Date that the respective item or matter does not meet its
satisfaction and (y) in determining whether any Lender is aware of any fact,
condition or event that has occurred and which would reasonably be expected to
have a Material Adverse Effect, each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Second
Restatement Effective Date of such fact, condition or event shall be deemed not
to be aware of any such fact, condition or event on the Second Restatement
Effective Date. Upon the Administrative Agent’s good faith determination that
the conditions specified in this Section 6 have been met (after giving effect to
the preceding sentence), then the Second Restatement Effective Date shall be
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Second Restatement Effective Date shall not release any Obligor from any
liability for failure to satisfy one or more of the applicable conditions
contained in this Section 6).

100
 
 
 




--------------------------------------------------------------------------------






Section 7.    Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Second Restatement Effective
Date (including by way of conversion of Existing Loans on the Second Restatement
Effective Date as contemplated by Section 2.01(a))), and the obligation of each
Issuing Lender to issue Letters of Credit (including Letters of Credit issued on
the Second Restatement Effective Date), is subject, at the time of the Second
Restatement Effective Date and at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:
7.01    No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).
7.02    Notice of Borrowing; Letter of Credit Request. (a) Prior to the making
of each Loan, the Facility Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.
(b)    Prior to the issuance of each Letter of Credit, the Facility Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).
7.03    Borrowing Base Limitations. Notwithstanding anything to the contrary set
forth herein (but subject to Section 2.01), it shall be a condition precedent to
each Credit Event that after giving effect thereto (and the use of the proceeds
thereof) that (x) the Aggregate Exposure (other than the French Locally
Supported Aggregate Exposure) would not exceed the UK/AUS Borrowing Base at such
time or (y) in the case of a Borrowing of French Borrowing Base Loans, the
aggregate principal amount of French Borrowing Base Loans outstanding as such
time (after giving effect to such Borrowing and the use of proceeds thereof)
does not exceed the lesser of (I) the French Borrowing Base and (II) 20% of the
Borrowing Base.
For purposes of this Section 7.03, the relevant Borrowing Bases will be based
upon the Borrowing Base Certificate most recently delivered less any Reserves
then in effect on the date of the calculation of the Aggregate Exposure and the
relevant French Locally Supported Aggregate Exposure, as applicable. The
Borrowing Base Certificate will not be the basis for determining the amount of
the Aggregate Exposure and the relevant French Locally Supported Aggregate
Exposure, which shall be determined as of each day.
The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Obligors’ Agent and the Borrowers to the
Administrative Agent and each of the Lenders that all the conditions specified
in Section 6 (with respect to Credit Events on the Second Restatement Effective
Date) and in this Section 7 (with respect to Credit Events on or after the
Second Restatement Effective Date) and applicable to such Credit Event are
satisfied as of that time. All of the Notes, certificates, legal opinions and
other documents and papers referred to in Section 6 and in this Section 7,
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and, except for the
Notes, in sufficient counterparts or copies for each of the Lenders and shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders.

101
 
 
 




--------------------------------------------------------------------------------






Section 8.    Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each Obligor makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction, all of which shall survive the execution and delivery
of this Agreement and the Notes and the making of the Loans and the issuance of
the Letters of Credit, with the occurrence of the Second Restatement Effective
Date and each Credit Event on or after the Second Restatement Effective Date
being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Second Restatement Effective Date and on the date of each such other
Credit Event (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date); provided
that, with respect to Toys SARL only, Toys SARL shall make such representations,
warranties and agreements solely with respect to itself and its Subsidiaries.
8.01    Company Status. Each Group Member (i) is a duly organized and validly
existing Company in good standing (or its equivalent, to the extent that such
concept is applicable in the respective jurisdiction) under the laws of the
jurisdiction of its incorporation or organization, (ii) has the Company power
and authority to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing or its equivalent in
each jurisdiction where the ownership, leasing or operation of its property or
the conduct of its business requires such qualifications except in the case of
this clause (iii) for failures to do so or to be so qualified or authorized or
to be in good standing which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
8.02    Power and Authority. Each Obligor has the Company power and authority to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary Company action to
authorize the execution, delivery and performance by it of each of such
Documents. Each Obligor has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Documents constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law) and subject, further, to the
qualifications included in the opinions delivered pursuant to Section 6.03.
8.03    No Violation. Neither the execution, delivery or performance by any
Obligor of the Credit Documents to which it is a party, nor compliance by it
with the terms and provisions thereof, (i) will contravene any Applicable Law,
(ii) will conflict with or result in a default under any indenture or other
agreement or instrument binding upon any Group Member or any of their respective
assets, or give rise to a right thereunder to require any payment to be made by
any Group Member or give rise to a right of, or result in, termination,
cancellation or acceleration of any obligation thereunder, (iii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of any Group
Member pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other agreement, contract or instrument, in
each case to which any Group Member is a party or by which it or any its
property or assets is bound or to which it may be subject (including, without
limitation, any Local Law Financing), or (iv) will violate any provision of the
certificate or articles of incorporation, articles of association, certificate
of formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Group Member, except, in each
case, to the extent that such contravention, conflict, violation, default or
breach would not reasonably be expected to result in a Material Adverse Effect.

102
 
 
 




--------------------------------------------------------------------------------






8.04    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Second Restatement
Effective Date and which remain in full force and effect on the Second
Restatement Effective Date, (y) filings which are necessary to perfect the
security interests created under the Security Documents) and (z) those the
failure of which to obtain would not reasonably be expected to result in a
Material Adverse Effect, or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Group Member to authorize, or is
required to be obtained or made by, or on behalf of, any Group Member in
connection with, (i) the execution, delivery and performance of any Document or
(ii) the legality, validity, binding effect or enforceability of any such
Document.
8.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited consolidated balance sheet of each Borrower as at
the last day of full Fiscal Years ended February 3, 2013, February 1, 2014 and
January 31, 2015 and the related consolidated statements of income and cash
flows and changes in stockholders’ equity of each Borrower as for the Fiscal
Years ended on such dates, copies of which are in each case furnished to the
Lenders prior to the Second Restatement Effective Date, present fairly in all
material respects the consolidated financial position of each Borrower at the
date of said financial statements and the results for the respective periods
covered thereby. The unaudited consolidated balance sheet as of the last day of
the Fiscal Quarter ended October 31, 2015 and the related consolidated
statements of income and cash flows of Toys “R” Us Europe LLC and the Australian
Parent Guarantor and each Borrower (as such term was defined in the Existing
Facility Agreement immediately prior to the Second Restatement Effective Date)
as for the nine month period ended on such date, copies of which were in each
case furnished to the Lenders prior to the Second Restatement Effective Date,
present fairly in all material respects the consolidated financial condition of
each Parent Guarantor and each Borrower as at the date of said financial
statements and the consolidated results of their operations for the period
covered thereby, subject to normal year-end adjustments. All such financial
statements have been prepared in accordance with local generally accepted
accounting principles or with other local or internationally recognized
accounting standards consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments (all of which are of
a recurring nature and none of which, individually or in the aggregate, would be
material) and the absence of footnotes.
(b)    Except as fully disclosed in the financial statements delivered pursuant
to Section 8.05(a), and except for the Indebtedness incurred under this
Agreement, there were as of the Second Restatement Effective Date no liabilities
or obligations with respect to any Group Member of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether or not due)
which, either individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
(c)    The projections delivered to the Administrative Agent and the Lenders
prior to the Second Restatement Effective Date have been prepared in good faith
and are based on assumptions that each Borrower believes reasonable at the time
made and at the time such Projections were made available to the Administrative
Agent, and there are no statements or conclusions in the projections which are
based upon or include information known to the Parent Guarantors or the
Borrowers to be misleading in any material respect or which fail to take into
account material information known to the Parent Guarantors or the Borrowers
regarding the matters reported therein, it being recognized by the Lenders,
however, that projections as to future events are not to be viewed as facts and
that the actual results during the period or periods covered by the projections
may differ from the projected results included in such projections.
(d)    After giving effect to the Transaction since January 31, 2015 nothing has
occurred that has had, or could reasonably be expected to have or result in,
either individually or in the aggregate, a Material Adverse Effect.

103
 
 
 




--------------------------------------------------------------------------------






8.06    Litigation. There are no actions, suits, claims, demands,
investigations, inspections, audits, charges, or proceedings by or before any
Governmental Authority pending or, to the actual knowledge of an Authorized
Officer of any Parent Guarantor or any other Obligor, threatened (i) with
respect to the Transaction or any Document or (ii) that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
8.07    True and Complete Disclosure. (a) All factual information (taken as a
whole) furnished by or on behalf of any Parent Guarantor or any Borrower in
writing to any Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) (other than the projections) for
purposes of or in connection with this Agreement, the other Credit Documents or
any transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Parent
Guarantor or any Borrower in writing to any Agent or any Lender was true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided; and (b) the projections furnished by or on behalf of any Parent
Guarantor or any Borrower in writing to any Agent or any Lender have been
prepared in good faith based upon assumptions that each Obligor believes to be
reasonable at the time made and at the time such projections are made available
to the Agents or any Lender.
8.08    Use of Proceeds; Margin Regulations. (a) All proceeds of the Loans will
be used by the Borrowers (i) on the Second Restatement Effective Date, to pay
fees and expenses incurred in connection with the Transaction and (ii)
thereafter, for working capital, capital expenditures and general corporate
purposes of the Obligors (including making intercompany Investments permitted
under this Agreement in (including transfers and payments to Guarantors) Group
Members for use by them for working capital, capital expenditures and general
corporate purposes); provided that (x) in no event may proceeds of the Loan be
utilized to refinance any Indebtedness incurred in connection with the direct or
indirect acquisition of the Borrowers and Guarantors by the Sponsor or its
Affiliates other than in connection with the Transaction, (y) the proceeds of
French Borrowing Base Loans shall be used solely to make French Proceeds Loans
and (z) no Borrowing or use of proceeds contemplated by this Agreement will
violate Anti-Terrorism Laws.
(b)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X. No
Borrower owns any Margin Stock.
8.09    Tax Returns and Payments. Each Group Member has timely filed or caused
to be timely filed with the appropriate taxing authority all material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by,
or with respect to the income, properties or operations of, each Group Member.
The Returns accurately reflect in all material respects all liability for taxes
of each Group Member, as applicable, for the periods covered thereby. Each Group
Member has paid all taxes and assessments payable by it which have become due,
other than those (a) that are being contested in good faith and adequately
disclosed and for which adequate reserves have been established in accordance
with GAAP or the accounting principles applicable in the jurisdiction of
incorporation of the relevant Group Member or (b) to the extent that the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.
There is no action, suit, proceeding, investigation, audit or claim now pending
or, to the best knowledge of each Group Member, threatened by any authority
regarding any taxes relating to any Group Member the extent of which would
reasonably be expected to cause a Material Adverse Effect. As of the Second
Restatement Effective Date, no Group Member has entered into an agreement or
waiver or been requested to enter into an agreement

104
 
 
 




--------------------------------------------------------------------------------






or waiver extending any statute of limitations relating to the payment or
collection of taxes of any Group Member, or is aware of any circumstances that
would cause the taxable years or other taxable periods of any Group Member not
to be subject to the normally applicable statute of limitations.
8.10    Compliance with Pensions/ERISA. (a) The pension schemes of each Group
Member are funded to the extent required by law or otherwise to comply in all
material respects with the requirements of any law applicable in the
jurisdiction in which the relevant pension scheme is maintained, in each case,
where failure to do so would have a Material Adverse Effect.
(b)    (i) Each Plan (and each related trust, insurance contract or fund)
maintained by it is in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code; (ii) no
Reportable Event has occurred in relation to a Plan maintained by it; (iii) no
Group Member has received written notice that a Plan maintained by it which is a
Multiemployer Plan is insolvent or in reorganization; (iv) no Plan maintained by
it has an Unfunded Current Liability; (v) no Group Member has received written
notice that a Plan maintained by it which is subject to section 412 of the Code
or section 302 of ERISA has an accumulated funding deficiency, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an accumulated funding deficiency or an extension of any amortization
period, within the meaning of section 412 of the Code or section 303 or 304 of
ERISA; (vi) neither an Obligor nor any Subsidiary of an Obligor nor any ERISA
Affiliate has incurred any material liability (including any direct, contingent
or secondary liability) to or on account of any Plan or Multiemployer Plan
pursuant to section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or
section 436(f) of the Code or expects to incur any such liability under any of
the foregoing sections with respect to any Plan or Multiemployer Plan; (vii) no
condition exists which presents a material risk to any Obligor, any Subsidiary
of an Obligor or any ERISA Affiliate of incurring a liability to or on account
of a Plan or Multiemployer Plan pursuant to the foregoing provisions of ERISA
and the Code; (viii) no proceedings have been instituted to terminate or appoint
a trustee to administer any Plan maintained by it which is subject to Title IV
of ERISA; and (ix) no lien imposed under the Code or ERISA on the assets of an
Obligor or any Subsidiary of an Obligor or any ERISA Affiliate exists or is
reasonably likely to arise on account of any Plan or Multiemployer Plan
maintained by any of them.
(c)    Each Non-U.S. Plan has been maintained in substantial compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities. Neither an Obligor nor any Subsidiary of
an Obligor has incurred any obligation in connection with the termination of, or
withdrawal from, any Non-U.S. Plan.
(d)    Except for the Toys R Us Limited Staff Pension and Life Assurance Scheme,
(a) no Group Member is or has at any time on or after April 27, 2004 been an
employer (for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993); and (b) no Group Member is or has at
any time on or after April 27, 2004 been “connected” with or an “associate” of
(as those terms are used in sections 39 and 43 of the Pensions Act 2004) such an
employer.
Notwithstanding anything to the contrary in this Section 8.10, the
representations and warranties made in this Section 8.10 shall only be untrue if
the effect of any or all conditions, violations, claims, restrictions, failures
and non compliances of the types described above would have a Material Adverse
Effect.



105
 
 
 




--------------------------------------------------------------------------------






8.11    Collateral Matters. (a) After taking the actions specified for
perfection therein, each Security Document, when executed and delivered, will be
effective under applicable law to create in favor of the Security Agent for the
ratable benefit of the Secured Creditors a valid and enforceable security
interest in the Collateral subject thereto (the enforceability of the security
interest in which is subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law), and will, constitute a fully perfected Lien
on and security interest in all right, title and interest of the Obligors in the
Collateral subject thereto, prior and superior to the rights of any other
Person, except for rights and obligations secured by Permitted Liens and subject
to claims with a preference as a matter of law (it being understood that no
representation is made under this clause as to the creation, perfection or
priority of any Lien to the extent that such creation, perfection or priority is
determined under the law of a jurisdiction outside of the jurisdiction governing
the laws of the applicable Security Document purporting to create, perfect or
establish the priority of any such Lien).
(b)    Each Mortgage, upon execution and delivery by the parties thereto, will
create in favor of the Security Agent (or such other trustee as may be required
or desired under local law), for the ratable benefit of the Secured Creditors, a
legal, valid and enforceable security interest in and mortgage lien on the all
the applicable mortgagor’s right, title and interest in and to the Mortgaged
Properties subject thereto and the proceeds thereof, and when the Mortgages have
been filed or registered in the appropriate jurisdiction, the Mortgages will
constitute a fully perfected security interest in and mortgage lien on all
right, title and interest of the mortgagors in the Mortgaged Properties and the
proceeds thereof, prior and superior in right to any other Person (but subject
to (i) Liens or other encumbrances for which exceptions are taken in the
policies of title insurance delivered in respect of the Mortgaged Properties,
(ii) Permitted Liens and (iii) Permitted Encumbrances).
(c)    As of the Second Restatement Effective Date, there does not exist any
Subsidiary of any Parent Guarantor which is not an Obligor, other than the
Immaterial Subsidiaries. No Borrower is aware of any intellectual property that
is owned by any Obligor that has not pledged its rights in such intellectual
property under the Security Documents, other than intellectual property that is
not material to any business of the Group.
8.12    Properties. Each Group Member has good and indefeasible title to all
material properties (and to all buildings, fixtures and improvements located
thereon) owned by it, free and clear of all Liens, other than Permitted Liens,
except for any defects of title which would not reasonably be expected to have a
Material Adverse Effect. Each Group Member has a valid and indefeasible
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens except for any defects which would not
reasonably be expected to have a Material Adverse Effect.
8.13    Subsidiaries. On and as of the Second Restatement Effective Date, no
Parent Guarantor has any Subsidiaries other than those Subsidiaries listed on
Schedule 8.13. Schedule 8.13 sets forth, as of the Second Restatement Effective
Date, the percentage ownership (direct and indirect) of any Parent Guarantor in
each class of capital stock or other Equity Interests of each of its
Subsidiaries and joint ventures and also identifies the direct owner thereof and
which Subsidiaries are Obligors. All outstanding shares of Equity Interests of
each Wholly-Owned Subsidiary of any Parent Guarantor and each Non-Wholly-Owned
Subsidiary of any Parent Guarantor whose Equity Interests are pledged pursuant
to the Collateral and Guaranty Requirements have been duly and validly issued,
are fully paid and non-assessable and have been issued free of preemptive rights
except as expressly indicated in the applicable Collateral documentation. No
Subsidiary of any Parent Guarantor has outstanding any securities convertible
into or exchangeable for its Equity Interests or outstanding any right to
subscribe for or to purchase, or any options or warrants for the purchase of, or
any agreement providing for the issuance (contingent or otherwise) of or any
calls,

106
 
 
 




--------------------------------------------------------------------------------






commitments or claims of any character relating to, its Equity Interests or any
stock appreciation or similar rights.
8.14    Compliance with Statutes, etc. Each Group Member is in compliance with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business, the relationship with its employees and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
8.15    Investment Company Act. No Group Member is an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
8.16    Insurance. As of the Second Restatement Effective Date, the Obligors’
Agent has provided the Agents with a listing of all material insurance
maintained by each Group Member as of the Second Restatement Effective Date,
with the amounts insured (and any deductibles) set forth therein.
8.17    Environmental Matters. (a) Each Group Member is in compliance with all
applicable Environmental Laws and the requirements of any permits issued under
such Environmental Laws. There are no pending or, to the knowledge of any Parent
Guarantor or any Borrower, threatened Environmental Claims against any Group
Member or any Real Property owned, leased or operated by any Group Member
(including any such claim arising out of the ownership, lease or operation by
any Group Member of any Real Property formerly owned, leased or operated by any
Group Member but no longer owned, leased or operated by any Group Member). There
are no facts, circumstances, conditions or occurrences with respect to the
business or operations of any Group Member, or any Real Property owned, leased
or operated by any Group Member (including any Real Property formerly owned,
leased or operated by any Group Member but no longer owned, leased or operated
by any Group Member) or, to the knowledge of any Group Member, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to form the basis of an Environmental Claim against any Group
Member or any Real Property owned, leased or operated by any Group Member or
(ii) to cause any Real Property owned, leased or operated by any Group Member to
be subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by any Group Member under any applicable
Environmental Law.
(b)    To the best knowledge of each Obligor, Hazardous Materials have not at
any time been generated, used, treated or stored on, or transported to or from,
or Released on or from, any Real Property owned, leased or operated by any Group
Member or, to the knowledge of any Group Member, any property adjoining or
adjacent to any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.
(c)    Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 and for all purposes of
all Documents shall be untrue only if the effect of any or all conditions,
violations, claims, restrictions, failures and non-compliances of the types
described above could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
8.18    Employment and Labor Relations. No Group Member is engaged in any unfair
labor practice or has violated any applicable labour law that could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice or labor law violation complaint
pending against any Group Member or, to the knowledge of any Group Member,

107
 
 
 




--------------------------------------------------------------------------------






threatened against any of them, before the National Labor Relations Board or
other Governmental Authority, and no grievance, arbitration or other proceeding
arising out of or under any Collective Bargaining Agreement or any other similar
collective agreement with any type of employees’ representative is so pending
against any Group Member or, to the knowledge of any Group Member, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against any Group Member or, to the knowledge of any Group Member, threatened
against any Group Member, (iii) no union representation question exists with
respect to the employees of any Group Member, (iv) no equal employment
opportunity charge or other claim of employment discrimination pending or, to
the knowledge of any Group Member, threatened against any Group Member, (v) to
the knowledge of any Group Member, no threatened or pending organizing activity
or union, works council or any other type of employees’ representatives
elections and (vi) no wage and hour department investigation that has been made
of any Group Member and no violation of the Fair Labor Standards Act or any
other applicable federal, state or foreign law dealing with the hours worked by
and payments made to employees of any Group Member, except (with respect to any
matter specified in clauses (i)–(vi) above, either individually or in the
aggregate) such as could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of any Group Member, except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the consummation of the Transaction will not give rise to a
right of termination or right of renegotiation on the part of any union, works
council or any other type of employees’ representatives under any Collective
Bargaining Agreement to which any Group Member (or any predecessor) is currently
a party or by which any Group Member (or any predecessor) is currently bound,
unless otherwise expressly provided by applicable laws.
8.19    Intellectual Property, etc. Each Group Member owns or has the right to
use all the patents, trademarks, permits, domain names, service marks, trade
names, copyrights, licenses, franchises, inventions, trade secrets, proprietary
information and know-how of any type, whether or not written (including, but not
limited to, rights in computer programs and databases) and formulas, or rights
with respect to the foregoing, and has obtained assignments of all leases,
licenses and other rights of whatever nature, necessary for the present conduct
of its business, without any known conflict with the rights of others which, or
the failure to own or have which, as the case may be, could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.
8.20    Indebtedness. Schedule 8.20 sets forth a list of all Indebtedness for
borrowed money (including Contingent Obligations in respect of Indebtedness) of
each Group Member as of the Second Restatement Effective Date and which is to
remain outstanding after giving effect to the Transaction (excluding the Loans
and the Letters of Credit), in each case showing the aggregate principal amount
thereof and the name of the respective borrower and any Group Member which
directly or indirectly guarantees such debt.
8.21    Borrowing Base Calculation. The calculation of the Borrowing Base
pursuant to the most recent Borrowing Base Certificate delivered pursuant to
Section 9.01(j) is complete and accurate (excluding any errors that are
immaterial in nature).
8.22    Anti-Terrorism Law . (a) No Group Member is in violation (other than
immaterial, unknowing or unintentional violations) of any legal requirement
relating to any Applicable Laws with respect to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) and the Patriot
Act. No Group Member and, to the knowledge of each Borrower, no agent of any
Group Member acting on behalf of any Group Member, as the case may be, is any of
the following:
(i)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

108
 
 
 




--------------------------------------------------------------------------------






(ii)    a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(iii)    a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv)    a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v)    a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(b)    No Group Member and, to the knowledge of each Borrower, no agent of any
Group Member acting on behalf of any Group Member, as the case may be, (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of a Person described in
Section 8.22(a), (ii) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order or (iii) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law.
(c)    The representations and warranties in this Section 8.22 given by any
Obligor resident in Germany (Inländer), including its directors, managers,
officers, agents and employees, within the meaning of Section 2 para. 15 of the
German Foreign Trade Act (Außenwirtschaftsgesetz) (or any Obligor in relation to
an Obligor so resident in Germany) are made only to the extent that they do not
result in a violation of or conflict with Section 7 of the German Foreign Trade
and Payments Regulation (Außenwirtschaftsverordnung) or any similar anti-boycott
or blocking law, regulation or statue that is in force from time to time and
applicable to such entity. The representations and warranties in this Section
8.22 given by any Obligor to any Lender resident in Germany (Inländer) within
the meaning of Section 2 para. 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) are given only to the extent that any Lender resident
in Germany (Inländer) within the meaning of Section 2 para. 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) would be permitted to give such
representations and warranties pursuant to Section 7 of the German Foreign Trade
and Payments Regulation (Außenwirtschaftsverordnung) or any similar anti-boycott
or blocking law, regulation or statue that is in force from time to time and
applicable to such entity.
8.23    Solvency. (a) On and as of the Second Restatement Effective Date, the
Obligors, on a consolidated basis, are Solvent. No transfer of property is being
made by any Obligor and no obligation is being incurred by any Obligor in
connection with the transactions contemplated by this Agreement or the other
Credit Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Obligor.
(b)    No Australian Obligor (i) is (or has stated that it is) insolvent under
administration or insolvent (each as defined in the Corporations Act); (ii) is
in liquidation, in provisional liquidation, under administration or wound up or
has had a Controller appointed to its property; (iii) is subject to any
arrangement, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms approved by the Agent);
(iv) has had an application or order made, resolution passed, proposal put
forward, or any other action taken, in each case in connection with that person,
which is preparatory to or could result in any of (i), (ii) or (iii) above (and,
in the case of an application or similar action, it is not stayed, withdrawn or
dismissed within 30 days); (v) is taken (under section 459F(1) of the
Corporations Act) to have failed to comply with a statutory

109
 
 
 




--------------------------------------------------------------------------------






demand; (vi) is the subject of an event described in section 459C(2)(b) or
section 585 of the Corporations Act (or it makes a statement from which the
Agent reasonably deduces it is so subject); or (vii) is otherwise unable to pay
its debts when they fall due.
(c)    No (x) corporate action, legal proceeding or other procedure or step
described in Section 11.01(e); or (y) creditors’ process described in Section
11.01(o), has been taken or, to the knowledge of any Parent Guarantor or any
Borrower, threatened in relation to a Group Member; and none of the
circumstances described in Sections 11.01(m) or 11.01(n) applies to a Group
Member.
8.24    Not a Trustee. The Obligors do not enter, and have not entered, into any
Credit Document as trustee.
8.25    Corporate Benefit. Each Obligor benefits by entering into the Credit
Documents to which it is a party.
8.26    No Immunity. No Obligor nor any of its Subsidiaries or their assets has
immunity from the jurisdiction of a court or from legal process.
8.27    Own Enquiries. The Obligors have relied on their own investigations and
enquiries regarding the transactions contemplated by the Credit Documents and
have not relied on any information, advice or opinion (including information,
advice or opinions regarding interest rates, hedging arrangements or exchange
rates) given or offered by or on behalf of the Administrative Agent or the
Lenders even if in answer to any enquiry by or for it.
8.28    New South Wales Resident. Each Australian Borrower is a resident in and
managed and controlled from New South Wales, Australia.
8.29    Centre of Main Interests. The Centre of Main Interest of each of the
Obligors incorporated in the European Union, is situated in its jurisdiction of
incorporation and it has no “establishment” (as that term is used in Article
2(h) of the regulations described in the definition of Centre of Main Interests)
in any other jurisdiction.
Section 9.    Affirmative Covenants. Each Obligor hereby covenants and agrees
that on and after the Second Restatement Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Secured Obligations (other than indemnities and other contingent
obligations which are not then due and payable) incurred hereunder and
thereunder, are paid in full; provided that, with respect to Toys SARL only,
Toys SARL shall make such covenants and agreements solely with respect to itself
and its Subsidiaries:
9.01    Information Covenants. The Obligors’ Agent will furnish to each Lender:
(a)    Monthly Reports. During any Monthly Reporting Period, within 30 days
after the end of each of the first two Fiscal Months in each Fiscal Quarter, (x)
the consolidated balance sheets of each Parent Guarantor and its Subsidiaries as
at the end of such Fiscal Month and the related consolidated statements of
income and statement of cash flows for such Fiscal Month and for the elapsed
portion of the Fiscal Year ended with the last day of such Fiscal Month, in each
case setting forth comparative figures for the corresponding Fiscal Month in the
prior Fiscal Year and comparable budgeted figures for such Fiscal Month as set
forth in the respective budget delivered pursuant to Section 9.01(e) beginning
with the budget delivered for the Fiscal Year beginning in 2015, all of which
shall be certified by an Authorized Officer (with actual financial knowledge) of
the Obligors’ Agent that they fairly present in all material respects in
accordance with GAAP the financial condition of each Parent Guarantor and its
Subsidiaries as of the dates indicated

110
 
 
 




--------------------------------------------------------------------------------






and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes and (y) monthly sales
figures of each Obligor, including same store sales, in each case setting forth
comparative figures for the corresponding Fiscal Month in the prior Fiscal Year.
(b)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three Fiscal Quarters in each Fiscal Year, (x) the consolidated and
consolidating balance sheet of (i) each Parent Guarantor and its Subsidiaries
and (ii) each Borrower as at the end of such quarterly accounting period and the
related consolidated and consolidating statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior Fiscal Year and
comparable budgeted figures for such quarterly accounting period as set forth in
the respective budget delivered pursuant to Section 9.01(e), all of which shall
be certified by an Authorized Officer (with actual financial knowledge) of the
Obligors’ Agent that they fairly present in all material respects in accordance
with the relevant GAAP the financial condition of (i) each Parent Guarantor and
its Subsidiaries and (ii) each Borrower as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (y) management’s
discussion and analysis of the important operational and financial developments
during such quarterly accounting period.
(c)    Annual Financial Statements. (i) Within 150 days (or, in the case of any
Obligor organized in Spain or France, within 180 days) after the close of each
Fiscal Year, (x) the consolidated balance sheet of each Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
Fiscal Year setting forth comparative figures for the preceding Fiscal Year and
certified by Deloitte & Touche LLP or other independent certified public
accountants of recognized international standing, together with a report of such
accounting firm (which certificate shall be without a “going concern” or like
qualification or exception and without any qualification of exception as to the
scope of the audit) stating with limitations required by accounting rules or
guidelines that its regular audit of the financial statements of such Borrower
and its Subsidiaries was conducted in accordance with generally accepted
auditing standards of the relevant jurisdiction, and (y) management’s discussion
and analysis of the important operational and financial developments during such
Fiscal Year.
(ii)    Within 120 days after the close of each Fiscal Year, (x) the
consolidated and consolidating balance sheet of each Parent Guarantor and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated and
consolidating statements of income and retained earnings and statement of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year and certified by an Authorized Officer (with actual financial
knowledge) of the Obligors’ Agent that they fairly present in all material
respects in accordance with relevant GAAP the financial condition of each Parent
Guarantor and its Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated and (y) management’s discussion and
analysis of the important operational and financial developments during such
Fiscal Year.
(d)    Management Letters. Promptly after any Parent Guarantor’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto.
(e)    Budgets. No later than 90 days following the first day of each Fiscal
Year, a budget in form reasonably satisfactory to the Administrative Agent
(including budgeted statements of operations and cash flow and balance sheets
for each Parent Guarantor and its Subsidiaries on a consolidated, consolidating
and combined basis) for each of the twelve months of such Fiscal Year prepared
in detail and setting forth, with appropriate discussion, the principal
assumptions upon which such budget is based. In addition, the

111
 
 
 




--------------------------------------------------------------------------------






Obligors’ Agent shall deliver along with the budgets referred to in this Section
9.01(e) a projected forecast of Excess Availability (including a borrowing base
calculation net of outstanding Loans, Letters of Credit and Unrestricted cash)
for each of the twelve months of such Fiscal Year.
(f)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), (x) a compliance
certificate from the chief financial officer or director of the Obligors’ Agent
substantially in the form of Exhibit K certifying on behalf of the Obligors’
Agent that, to such officer’s knowledge after due inquiry, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall set forth reasonably detailed calculations with respect to the
Excess Availability for such period and (y) a completed Perfection Certificate
Supplement substantially in the form of Exhibit G (together with all attachments
contemplated thereby) dated the date of delivery of such financial statements,
in each case signed by, an Authorized Officer of the Obligor, or the Obligors’
Agent (as the case may be) and certifying whether each Obligor has otherwise
taken all actions required to be taken by them pursuant to such Security
Documents in connection with any changes to any Perfection Certificate since the
Second Restatement Effective Date, or, if later, since the date of the most
recently delivered Perfection Certificate Supplement.
(g)    Notice of Default, Litigation and Material Adverse Effect. Promptly, and
in any event within three Business Days, after any Authorized Officer of any
Group Member obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or an Event of Default, (ii) any litigation or
governmental investigation or proceeding pending against any Group Member (x)
which, either individually or in the aggregate, has had, or could reasonably be
expected to have, a Material Adverse Effect or (y) with respect to any Document,
or (iii) any other event, change or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.
(h)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
any Group Member shall publicly file with the Securities and Exchange Commission
or any successor thereto (the “SEC”) or with any equivalent national securities
exchange or similar governing body; provided that no such delivery shall be
required hereunder with respect to each of the foregoing to the extent that such
are publicly available via EDGAR or another publicly available reporting system
and the Obligors’ Agent has advised the Administrative Agent of the filing
thereof; provided, further that upon the request of the Administrative Agent,
the Obligors’ Agent shall deliver to the Administrative Agent such copies or
financial information that were filed with the SEC or such other similar
national securities exchange or governing body.
(i)    Environmental Matters.  Promptly after any Authorized Officer of any
Group Member obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters with
respect to which notice has not been given, could reasonably be expected to have
a Material Adverse Effect:
(i)    any pending or threatened Environmental Claim against any Group Member or
any Real Property owned, leased or operated by any Group Member;
(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by any Group Member that (a) results in noncompliance by any
Group Member with any applicable Environmental Law or (b) could reasonably be
expected to form the basis of an Environmental Claim against any Group Member or
any such Real Property;
(iii)    any condition or occurrence on any Real Property owned, leased or
operated by any Group Member that could reasonably be expected to cause such
Real Property to be subject to any

112
 
 
 




--------------------------------------------------------------------------------






restrictions on the ownership, lease, occupancy, use or transferability by any
Group Member of such Real Property under any Environmental Law; and
(iv)    the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Real Property owned, leased
or operated by any Group Member as required by any Environmental Law or any
Governmental Authority or other administrative agency; provided that in any
event the Obligors’ Agent shall deliver to each Lender all notices received by
any Group Member from any government or governmental agency under, or pursuant
to, CERCLA or any similar law which identify any Group Member as potentially
responsible parties for remediation costs or which otherwise notify any Group
Member of potential liability under CERCLA or any similar law.
All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and such
Group Member’s response thereto.
(j)    Borrowing Base Certificate. (i) On the Second Restatement Effective Date,
(ii) not later than 5:00 P.M. (New York time) on or before the 10th Business Day
of each calendar month thereafter (or no later than the Wednesday of each week
during any period in which a Weekly Borrowing Base Period is in effect), a
borrowing base certificate setting forth the Borrowing Base (in each case with
supporting calculations in reasonable detail) substantially in the form of
Exhibit P (each, a “Borrowing Base Certificate”), which shall be prepared (A) as
of December 15, 2015 in the case of the Borrowing Base Certificate delivered on
the Second Restatement Effective Date and (B) as of the close of business of the
preceding month in the case of each subsequent Borrowing Base Certificate (or,
if any such Borrowing Base Certificate is delivered weekly, as of the close of
business of the Saturday preceding such delivery, in which case the calculation
thereunder with respect to Inventory shall be based upon good faith estimates by
Borrowers) and (iii) the Obligors’ Agent shall also furnish a Borrowing Base
Certificate within five (5) Business Days after December 15 of each year (which
shall roll forward the Qualified Obligors’ Inventory, credit card receivables
and the total outstanding Loans), as of the close of business on the immediately
preceding Saturday; provided that such Borrowing Base Certificate shall not be
required to be furnished in any given Fiscal Year, if (x) as of such date there
are no outstanding Loans or requests and (y) no Notice of Borrowing has been
provided at any time between December 15 and December 31 of such Fiscal Year.
Each such Borrowing Base Certificate shall include such supporting information
as may be reasonably requested from time to time by the Administrative Agent or
any Co-Collateral Agent. The Borrowers may, at their option, elect to furnish
the Administrative Agent with a Borrowing Base Certificate on a more frequent
basis than is otherwise required pursuant to this Section 9.01(j); provided
that, if the Borrowers elect to deliver a Borrowing Base Certificate on a more
frequent basis than is required by the other provisions of this Section 9.01(j),
then the Obligors’ Agent shall continue to furnish a Borrowing Base Certificate
on such basis from the date of such election through the remainder of the Fiscal
Year in which such election was made.
(k)    Notice of Compliance Period. Promptly, and in any event within three
Business Days after any Authorized Officer of the Obligors’ Agent or any other
Borrower obtains knowledge thereof, notice of the commencement of a Dominion
Period or a Compliance Period.
(l)    Field Examinations; Appraisals. Upon the request of the Security Agent
(acting in consultation with the Co-Collateral Agents) (x) one appraisal of
Inventory of the Qualified Obligors during each Fiscal Year and (y) one
collateral examination of the Inventory and Accounts of the Qualified Obligors
in each Fiscal Year, in each case, in scope reasonably satisfactory to the
Administrative Agent, and from a third-party appraiser and a third-party
consultant reasonably satisfactory to the Administrative Agent, and completed at
the cost of the Obligors; provided that the third-party appraiser and consultant
shall be encouraged to source their relevant teams from jurisdictions in which
such appraisals and collateral examinations are being undertaken; provided
further, that (I) during any period (i) commencing on the date on which Excess

113
 
 
 




--------------------------------------------------------------------------------






Availability is less than or equal to the greater of (A) £12,000,000 or (B) 15%
of the lesser of (a) the Borrowing Base at such time and (b) the Total
Commitments then in effect and (ii) ending on the first date thereafter on which
Excess Availability is greater than the greater of (A) £12,000,000 and (B) 15%
of the lesser of (a) the Borrowing Base at such time or (b) the Total
Commitments then in effect, the Security Agent may request one additional
request in respect of each of clauses (x) and (y) above and (II) during any
period during which an Event of Default is in existence, the Security Agent may
make unlimited additional requests in respect of clauses (x) and (y) above, in
each case, as the Security Agent (acting in consultation with the Co-Collateral
Agents) in its reasonable discretion determines are necessary or appropriate, in
each case at the cost of the Obligors.
(m)    Asset Sales, etc. Notice of any intended sale or other disposition of
Collateral of any Qualified Obligor included in the Borrowing Base outside of
the ordinary course of business, (x) if a Dominion Period then exists, (y) if a
Compliance Period exists either before or after giving effect to such sale or
disposition and the Net Sale Proceeds therefrom are in excess of £5,000,000 or
(z) if the Net Sale Proceeds of which exceeds £10,000,000, in each case at least
five (5) Business Days prior to the date of consummation of such sale or
disposition; and
(n)    Patriot Act Information. Promptly following the Administrative Agent’s
request therefor, all documentation and other information that the
Administrative Agent reasonably requests on its behalf or on behalf of any
Lender in order to comply with its on-going obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
(o)    Deposit Account Information. Immediately upon the occurrence of a
Dominion Period, the Obligors, upon the request of any Co-Collateral Agent,
shall deliver to the Co-Collateral Agents a schedule of all deposit accounts and
securities accounts, that to the knowledge of the Authorized Officers of the
Obligors, are maintained by the Obligors, which Schedule includes, with respect
to each depository, (i) the name and address of such depository, (ii) the
account number(s) maintained with such depository, and (iii) a contact person at
such depository.
(p)    Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent and each of the Co-Collateral Agents prompt written notice
of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking or
expropriation of any material portion of the Collateral (including any Mortgaged
Property or any part thereof) or interest therein under power of eminent domain
or by condemnation or similar proceeding and (b) will ensure that the Net
Insurance Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions of Section 5.02(d) and the Security Documents.
(q)    Cash Pooling Information. Upon the request of the Administrative Agent or
a Co-Collateral Agent, a statement with respect to each Cash Pooling Account,
showing, for the preceding calendar month, all amounts credited to and debited
from each such Cash Pooling Account, as well as the cash balance of each such
Cash Pooling Account as at the end of such month.
(r)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to any Group Member as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request.
At the request of the Obligors’ Agent and with the consent of the Administrative
Agent (not to be unreasonably withheld), any of the delivery requirements
relating to written financial information set forth in this Section 9.01 may be
satisfied by the Obligors’ Agent’s delivering such financial information in
electronic format to the Administrative Agent and the Administrative Agent’s
posting such information to a secure address on the world wide web (the
“Information Website”) such as IntraLinks or Debtdomain. The accommodation
provided

114
 
 
 




--------------------------------------------------------------------------------






by the foregoing sentence shall not impair the right of the Administrative
Agent, or any Lender through the Administrative Agent, to request and receive
from the Obligors physical delivery of specific financial information provided
for in this Section 9.01. The Obligors’ Agent shall give the Administrative
Agent and each Lender (or, if applicable, the Administrative Agent shall give
each Lender) written or electronic notice each time any information is delivered
by posting to the Informational Website.
9.02    Books, Records and Inspections; Annual Meetings. Each Obligor will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP or other local
or internationally recognized accounting standards and all requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. Each Obligor will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
any Co-Collateral Agent and, following the occurrence and continuation of an
Event of Default, any Lender (a) to visit and inspect, under guidance of
officers of such Group Member, any of the properties of such Group Member, (b)
to examine the books of account of such Group Member and discuss the affairs,
finances and accounts of such Group Member with, and be advised as to the same
by, its and their officers and independent accountants and (c) to verify
Eligible Credit Card Receivables and/or Eligible Inventory, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent, any such Co-Collateral Agent or any such
Lender may reasonably request. At a date to be mutually agreed upon between the
Administrative Agent and the Obligors’ Agent occurring on or prior to the 120th
day after the close of each Fiscal Year, the Obligors’ Agent will, at the
request of the Administrative Agent, hold a meeting with all of the Lenders at
which meeting will be reviewed the financial results of the Group Members for
the previous Fiscal Year and the budgets presented for the current Fiscal Year.
9.03    Maintenance of Property; Insurance. (a) Each Obligor will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of such Obligor and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted and subject to the occurrence of
casualty events, (ii) maintain with financially sound and reputable insurance
companies insurance (or, to the extent consistent with business practices in
effect on the Second Restatement Effective Date, a program of self-insurance) on
all such property and against all such risks as is consistent and in accordance
with industry practice for companies similarly situated owning similar
properties and engaged in similar businesses as the Group Members, and (iii)
furnish to the Administrative Agent, upon its request therefor, full information
as to the insurance carried.
(b)    Each Obligor will, and will cause each of its Subsidiaries to, at all
times keep its property insured in favor of the Security Agent, and all policies
or certificates (or certified copies thereof) with respect to such insurance
(and any other insurance maintained by each Obligor and/or such Subsidiaries)
(i) shall be endorsed to the Security Agent’s satisfaction for the benefit of
the Security Agent (including, without limitation, by naming the Security Agent
as loss payee, lender loss payee and/or additional insured), (ii) shall state
that such insurance policies shall not be canceled without at least 30 days’
prior written notice thereof by the respective insurer to the Security Agent,
and (iii) shall be deposited with the Security Agent.
9.04    Existence; Conduct of Business. Each Obligor will, and will cause each
of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to be
done, all things necessary to preserve, renew and keep in full force and effect
(x) its existence and (y) except where the failure to do so would not reasonably
be expected to result in a Material Adverse Effect, its material rights,
franchises, licenses, permits, copyrights, patents, know-how, trademarks and
trade names material to the conduct of its business; provided, however, that
nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by any Group Member in accordance with Section 10.02 or (ii) the
withdrawal by any Group Member of its qualification

115
 
 
 




--------------------------------------------------------------------------------






as a foreign Company in any jurisdiction if such withdrawal could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.05    Compliance with Statutes, etc. Each Obligor will, and will cause each of
its Subsidiaries to, comply with all applicable statutes, regulations and orders
of, and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of its business, the relationship with its employees and
the ownership of its property (including applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such non-compliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
9.06    Compliance with Environmental Laws. Each Obligor will comply, and will
cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by any Group Member, except
such non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
9.07    Pension Schemes. (a) Each Obligor will, and will procure that each other
Group Member will, ensure that all pension schemes of any Group Member are
funded to the extent required by law or otherwise comply in all material
respects with the requirements of any law applicable in the jurisdiction in
which the relevant pension scheme is maintained, in each case, where failure to
do so would have a Material Adverse Effect.
(b)    ERISA. As soon as possible and, in any event, within fifteen (15) days
after an Obligor, any Subsidiary of an Obligor or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Obligors’
Agent will deliver to the Administrative Agent written notice setting forth the
full details as to such occurrence and the action, if any, that an Obligor, any
Subsidiary of an Obligor or any ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by such
Obligor, such Subsidiary, the Plan administrator or such ERISA Affiliate to or
with the PBGC or any other government agency, or a Plan or Multiemployer Plan
participant and any notices received by such Obligor, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, or a Plan or
Multiemployer Plan participant with respect thereto: (i) that a Reportable Event
has occurred (except to the extent that the Obligors’ Agent has previously
delivered to the Administrative Agent a certificate and notices (if any)
concerning such event pursuant to the next clause hereof); (ii) that a
contributing sponsor (as defined in section 4001(a)(13) of ERISA) of a Plan is
subject to the advance reporting requirement of PBGC Regulation section 4043.61
(without regard to subparagraph (b)(1) thereof), and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation section 4043
is reasonably expected to occur with respect to such Plan within the following
30 days; (iii) that an accumulated funding deficiency, within the meaning of
section 412 of the Code or section 302 of ERISA, has been incurred or an
application may be or has been made for a waiver or modification of the minimum
funding standard (including any required installment payments) or an extension
of any amortization period under section 412 of the Code or section 303 or 304
of ERISA with respect to a Plan; (iv) that a Plan or Multiemployer Plan has been
or may be terminated, reorganized, partitioned or declared insolvent under Title
IV of ERISA; (v) that proceedings may be or have been instituted to terminate or
appoint a trustee to administer a Plan which is subject to Title IV of ERISA; or
(vi) that an Obligor, any Subsidiary of an Obligor or any ERISA Affiliate will
or may incur any liability (including any indirect, contingent, or secondary
liability) to or on account of the termination of or withdrawal from a Plan or
Multiemployer Plan under section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or with respect to a Plan under section 436(f) of the Code. The Obligors’
Agent will deliver to the Agent copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA. Upon written request of the Administrative Agent, the
Obligors’ Agent will deliver to the Administrative Agent a copy of each funding
waiver request filed with the Internal Revenue Service or any other government
agency with respect to any Plan and all communications received

116
 
 
 




--------------------------------------------------------------------------------






by an Obligor, any Subsidiary of an Obligor or any ERISA Affiliate from the
Internal Revenue Service or any other government agency with respect to each
Plan of the Obligor, any Subsidiary of the Obligor or any ERISA Affiliate. Upon
written request of the Administrative Agent, the Obligors’ Agent will also
deliver to the Administrative Agent a complete copy of the annual report (on
Internal Revenue Service Form 5500-series) of each Plan, other than a
Multiemployer Plan, (including, to the extent required, the related financial
and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service. In addition to any notices delivered to the
Administrative Agent pursuant to the first sentence hereof, upon written request
of the Administrative Agent copies of any records, documents or other
information required to be furnished to the PBGC or any other government agency,
and any material notices received by an Obligor, any Subsidiary of the Obligor
or any ERISA Affiliate with respect to any Plan or Non-U.S. Plan received from
any government agency or plan administrator or sponsor or trustee with respect
to any Multiemployer Plan, shall be delivered to the Administrative Agent no
later than fifteen (15) Business Days after the date such records, documents
and/or information has been furnished to the PBGC or any other government agency
or such notice has been received by an Obligor, Subsidiary of an Obligor or the
ERISA Affiliate, as applicable.
If, at any time after the Second Restatement Effective Date, an Obligor, any
Subsidiary of an Obligor or any ERISA Affiliate maintains, or contributes to (or
incurs an obligation to contribute to), a Plan which is not set forth in
Schedule 8.10, as may be updated from time to time, then the Obligors’ Agent
shall deliver to the Agent an updated Schedule 8.10 as soon as possible and, in
any event, within fifteen (15) Business Days after such Obligor, such Subsidiary
or such ERISA Affiliate maintains, or contributes to (or incurs an obligation to
contribute to), such pension plan. Such updated Schedule 8.10 shall supersede
and replaced the existing Schedule 8.10.
The Obligor and each of its applicable Subsidiaries shall ensure that all
Non-U.S. Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing would
not be reasonably likely to result in a Material Adverse Effect upon the
business, operations, condition (financial or otherwise) or prospects of the
Obligor or any Subsidiary of an Obligor.
(c)    With respect to any defined benefit pension scheme in which an Obligor
incorporated in the United Kingdom participates or has participated and which
has its main administration in the United Kingdom or is primarily for the
benefit of employees in the United Kingdom (a “UK Scheme”), the Obligors’ Agent
shall immediately notify the Administrative Agent (i) of any material change in
the rate of contribution to any UK Scheme, paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required by law or otherwise;
(ii) of any investigation or proposed investigation by the Pensions Regulator
which is reasonably likely to lead to an issue of a Financial Support Direction
or Contribution Notice to any Obligor; and (iii) if any Obligor receives a
Financial Support Direction or Contribution Notice from the Pensions Regulator.
9.08    End of Fiscal Years; Fiscal Quarters. Each Obligor will cause its and
each of its Subsidiaries’ (other than Immaterial Subsidiaries) Fiscal Years to
end on the Saturday closest to the last day of January, provided, that,
notwithstanding the foregoing, each Group Member organized in Spain shall cause
its Fiscal Year to end on January 31.
9.09    Performance of Obligations. Each Obligor will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

117
 
 
 




--------------------------------------------------------------------------------






9.10    Payment of Taxes. Each Obligor will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, prior to the date on which penalties attach
thereto, and all lawful claims which, if unpaid, might become a Lien or charge
upon any properties of any Group Member not otherwise permitted under Section
10.01(i) except where the failure to make payment would not reasonably be
expected to result in a Material Adverse Effect; provided that no Obligor nor
any of its Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with relevant GAAP or the accounting principles applicable in the
jurisdiction of incorporation of the relevant Obligor.
9.11    Use of Proceeds. The Borrowers will use the proceeds of the Loans only
as provided in Section 8.08.
9.12    Information Regarding Collateral. The Obligors’ Agent and the other
Borrowers will furnish to the Administrative Agent prompt written notice of:
(a)    With respect to any Obligor that is required to provide Collateral under
the laws of any United States jurisdiction, any change in any Obligors’ (A)
legal name, (B) organizational identity, (C) organizational identification
number, (D) organizational structure, (E) in the case of any Obligor that is not
a registered organization for purposes of Section 9-307 of the UCC, its place of
business or, if it has more than one place of business, its Chief Executive
Office, or (F) in the case of any Obligor organized under the laws of North
Dakota or South Dakota, its federal Taxpayer Identification Number.
(b)    With respect to any Obligor that is required to provide Collateral under
the laws of England and Wales, under the laws of Spain, under the laws of
France, under the laws of Germany or under the laws of Australia, any change (A)
in such Obligor’s corporate name, Australian Company Number or Australian
Business Number, (B) in the location of such Obligor’s Chief Executive Office,
its principal place of business, registered office, any office in which it
maintains books or records relating to Collateral (other than de-minimis
portions of Collateral) owned by it or any office or facility at which
Collateral owned by it is located (including the establishment of any such new
office or facility), or (C) in such Obligors’ identity or corporate structure.
(c)    Promptly (and in any event within 20 Business Days (or such other time
period as the Administrative Agent may reasonably agree)) upon a change referred
to in clause (a) above, the Obligors agree to make, or to provide to the
Administrative Agent all the information required to enable it to make, all
filings under the UCC (or the analogous legislation in any other relevant
jurisdiction) or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.
(d)    With respect to any leased property located in France that contains
French Eligible Inventory (the “Specified French Properties”), the Obligor’s
Agent shall provide prompt notice to the Administrative Agent at least 30 days
prior to the termination or expiration of such lease.
9.13    Additional Subsidiaries; Ownership of Subsidiaries; Additional
Borrowers. (a) Except as otherwise permitted by Section 10.02, or pursuant to a
Permitted Acquisition consummated in accordance with the terms hereof, each
Parent Guarantor will, and will cause each of its Subsidiaries to, own 100% of
the Equity Interests of each of their Subsidiaries (other than directors’
qualifying shares to the extent required by applicable law).
(b)    If any Subsidiary of any Parent Guarantor is formed or acquired after the
Second Restatement Effective Date, the Obligors’ Agent will cause (x) the
Collateral and Guaranty Requirements to

118
 
 
 




--------------------------------------------------------------------------------






the extent applicable to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Obligor and (y) evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by the results of a search of each
system that is, or is similar to, the UCC that filings made with respect to such
Subsidiary in the jurisdictions contemplated by the applicable Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search (in each case to the extent such searches and copies
are made available to such Subsidiary) are Permitted Liens or shall have been
terminated and released.
(b)    At any time that the Obligors’ Agent desires that a Wholly-Owned
Subsidiary of the European Parent Guarantor organized under the laws of a
jurisdiction in the European Union becomes a Borrower hereunder, such Subsidiary
shall satisfy the following conditions, after which it shall become a Borrower,
as the case may be:
(i)    the consent of all Lenders shall have been obtained;
(ii)    the articles of incorporation and corporate form of such Borrower shall
be satisfactory in form and substance to the Administrative Agent;
(iii)    to the extent requested by any Lender, such Obligor shall have executed
and delivered Notes satisfying the requirements of Section 2.05;
(iv)    such Obligor shall have executed, together with each other Obligor, and
delivered to the Administrative Agent a Borrower Assumption Agreement,
substantially in the form of Exhibit U;
(v)    the Administrative Agent shall have received an opinion (from either the
Administrative Agent’s counsel or the Obligors’ counsel (such counsel to render
opinions based on conventions in the respective jurisdictions) reasonably
satisfactory to the Administrative Agent) addressed to the Administrative Agent,
the Security Agent, the Co-Collateral Agents, the Facility Agent and each of the
Lenders in form and substance reasonably satisfactory to the Administrative
Agent;
(vi)    the Administrative Agent shall have received from such Obligor all of
the documents, certificates, papers, records and other information that would
have been required to have been delivered by such Subsidiary pursuant to Section
6.04 on the Second Restatement Effective Date if such Obligor had been an
Obligor on the Second Restatement Effective Date and such other documents,
certificates, papers, records and other information, to the extent reasonably
requested by the Administrative Agent;
(vii)    all necessary governmental (domestic and foreign), regulatory and third
party approvals and/or consents in connection with this Agreement and the other
Credit Documents and otherwise referred to herein or therein, in each case with
respect to such Borrower, shall have been obtained and remain in full force and
effect and evidence thereof shall have been provided to the Administrative
Agent;
(viii)    the Administrative Agent shall have received a letter from CT
Corporation System, presently located at 111 Eighth Avenue, New York, New York,
10011, substantially in the form of Exhibit O, indicating its consent to its
appointment by such Subsidiary as its agent to receive service of process as
specified in Section 13.08;
(ix)    if such Borrower is a Qualified Obligor and is organized in a Qualified
Jurisdiction, the Obligors’ Agent shall have provided to the Agents (i) an
appraisal of the Inventory of such Borrower from Hilco Appraisal Services (or
such other service provider as is reasonably acceptable to the

119
 
 
 




--------------------------------------------------------------------------------






Administrative Agent) and (ii) a collateral examination of the Accounts and
Inventory of such Borrower from KPMG LLP (or such other service provider as is
reasonably acceptable to the Administrative Agent), in each case in scope
reasonably satisfactory to the Administrative Agent and the Security Agent and
the results of such appraisal and collateral examination shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Security
Agent; and
(x)    all requirements for such Borrower pursuant to the Collateral and
Guaranty Requirements must be satisfied and all other relevant documentation
(including opinions of counsel) of the type described in Section 6 shall be
delivered as if such new Borrower were an Obligor on the Second Restatement
Effective Date.
For the avoidance of doubt, any such entity that becomes an Obligor hereunder
shall be subject to the limitations of Section 17.19.
9.14    Further Assurances. (a) Each Obligor will, and will cause each other
Group Member to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing, registration and recording of financing statements, obtaining consents,
fixture filings, mortgages, charges, debenture, deeds of trust, charge or real
property mortgage forms and other documents and supplying information), which
may be required under any applicable law, or which the Administrative Agent, the
Security Agent or the Required Lenders may reasonably request, to cause the
Collateral and Guaranty Requirements to be and remain satisfied at all times
(including, without limitation, the Incremental Security Documents), together
with the related opinions, all at the expense of the Obligors. The Obligors also
agree to provide to the Administrative Agent or the Security Agent, from time to
time upon request, evidence reasonably satisfactory to the Administrative Agent
or the Security Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.
(b)    On each date after the Second Restatement Effective Date upon which any
Obligor enters into any Security Documents pursuant to preceding Section 9.13 or
this Section 9.14, the Obligors’ Agent on behalf of the respective Obligor
entering into such Security Documents on such date shall deliver to the
Administrative Agent a completed Perfection Certificate Supplement (together
with all attachments contemplated thereby) dated the date of entry into such
Security Documents; in each case, signed by an Authorized Officer of the
Obligors’ Agent, it being understood and agreed that the respective Perfection
Certificate Supplement need only speak to the respective Obligor then entering
into the respective Security Documents.
(c)    At the reasonable request of (i) any Obligor, (ii) the Administrative
Agent or (iii) any Secured Creditor that was not a Secured Creditor on the
Second Restatement Effective Date, each Obligor and each Secured Creditor shall
enter into any amendments to the Security Documents or take any other actions
for the purpose of naming such new Secured Creditor as a Secured Creditor
thereunder.
9.15    Retention of Financial Consultant. Upon the occurrence and during the
continuance of a Specified Default, upon the request of the Co-Collateral
Agents, the Obligors (at their sole cost and expense) shall retain a business
and financial consultant mutually acceptable to the Obligors’ Agent and the
Co-Collateral Agents (a “Financial Consultant”) on such terms, including the
scope of work and term of engagement, as are reasonably acceptable to the
Co-Collateral Agents.
9.16    Permitted Acquisitions. (a) Subject to the provisions of this Section
9.16 and the requirements contained in the definition of Permitted Acquisition,
each Obligor may from time to time effect Permitted Acquisitions, so long as (in
each case except to the extent the Required Lenders otherwise specifically agree
in writing in the case of a specific Permitted Acquisition): (i) the Aggregate
Consideration payable for the proposed Permitted Acquisition, when added to the
Aggregate Consideration paid or payable

120
 
 
 




--------------------------------------------------------------------------------






for all other Permitted Acquisitions theretofore consummated during the then
Fiscal Year of the Obligors’ Agent, does not exceed the Permitted Acquisition
Basket Amount for such Fiscal Year; and (ii) no Event of Default shall have
occurred and be continuing at the time of the consummation of the proposed
Permitted Acquisition or immediately after giving effect thereto; provided that,
an Obligor may effect a Permitted Acquisition without regard to the Permitted
Acquisition Basket Amount if (I) the Payment Conditions are satisfied at such
time, (II) no Event of Default shall have occurred and be continuing at the time
of the consummation of the proposed Permitted Acquisition or immediately after
giving effect thereto; (III) the Obligors’ Agent shall have given to the
Administrative Agent and the Lenders at least 10 Business Days’ prior written
notice of any Permitted Acquisition (or such shorter period of time as may be
reasonably acceptable to the Administrative Agent), which notice shall describe
in reasonable detail the principal terms and conditions of such Permitted
Acquisition; (IV) calculations are made by the Obligors’ Agent with respect to
the financial covenant contained in Section 10.07 (determined, for purposes of
this Section 9.16 only, as if a Compliance Period is then in existence) for the
respective Calculation Period on a Pro Forma Basis as if the respective
Permitted Acquisition (as well as all other Permitted Acquisitions theretofore
consummated after the first day of such Calculation Period) had occurred on the
first day of such Calculation Period, and such calculations shall show that such
financial covenant would have been complied with if the Permitted Acquisition
had occurred on the first day of such Calculation Period; (V) all
representations and warranties contained in Sections 8.01, 8.02, 8.05, 8.06,
8.09, 8.10, 8.14, 8.15, 8.17, 8.21, 8.28, and 8.29 shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Permitted Acquisition
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; and (VI)
the Obligors’ Agent shall have delivered to the Administrative Agent and each
Lender a certificate executed by its chief financial officer or director,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clauses (I) through (V), inclusive, and containing the
calculations (in reasonable detail) required by preceding clauses (I) and (IV);
provided that if on the date a binding contract for an otherwise Permitted
Acquisition is entered into the conditions in clauses (I) and (IV) would have
been met had such Permitted Acquisition been consummated on such date, then such
acquisition shall be deemed a Permitted Acquisition.
(b)    At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors in accordance with the
Collateral and Guaranty Requirements.
(c)    The Obligors’ Agent will cause each Subsidiary which is formed to effect,
or is acquired pursuant to, a Permitted Acquisition to comply with, and to
execute and deliver all of the documentation as and to the extent required by,
Sections 9.13, 9.14 and 10.12, to the reasonable satisfaction of the
Administrative Agent, subject to the limitation of Section 17.19.
(d)    The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by each Obligor that the certifications pursuant to
this Section 9.16 are true and correct and that all conditions thereto have been
satisfied and that same is permitted in accordance with the terms of this
Agreement, which representation and warranty shall be deemed to be a
representation and warranty for all purposes hereunder, including, without
limitation, Sections 8 and 11.
9.17    Maintenance of Company Separateness. Except with respect to the
Australian Obligor, each Obligor will, and will cause each of its Subsidiaries
to, satisfy customary Company formalities, including, as applicable, (i) the
holding of regular board of directors’ and shareholders’ meetings or action by
directors or shareholders without a meeting, (ii) the maintenance of separate
Company records and (iii) the maintenance of separate bank accounts in its own
name. No Obligor nor any of its Subsidiaries shall

121
 
 
 




--------------------------------------------------------------------------------






take any action, or conduct its affairs in a manner, which is likely to result
in the Company existence of any Obligor or any of its Subsidiaries being
ignored, or in the assets and liabilities of any Obligor or any of its
Subsidiaries being substantively consolidated with those of any other such
Person in a bankruptcy, reorganization or other insolvency proceeding.
9.18    Holding Company Obligations. Each Parent Guarantor will (a) carry on
business solely as a holding company of the Group and will not have any material
assets (other than as permitted under the Credit Documents) or carry on any
other business other than (1) the holding of shares and other equity interests
in its Subsidiaries and the Propcos, (2) the making of loans to its Subsidiaries
and the Group Members, (3) the maintenance of a head office and (4) related
activities (including the provisions of consultancy, advisory and/or treasury
services to Group Members and the entry into, and the performance of its
obligations and the exercise of its rights under, the Credit Documents); and (b)
not incur any Indebtedness other than as permitted by Sections 10.04(iv),
10.04(v), 10.04(xiii), 10.04(xviii), 10.04(xxii) and 10.04(xxiii) under the
Credit Documents.
9.19    Operation of Cash Pooling Accounts during Dominion Period. Upon the
commencement of a Dominion Period, each Qualified Obligor shall cause the net
aggregate positive cash balance (if any) of all Cash Pooling Accounts maintained
by such Qualified Obligor as on such date, as well as any cash which is
subsequently deposited into any such Cash Pooling Accounts during any Dominion
Period, to be transferred within one Business Day to a Core Concentration
Account, as applicable. Subject to the preceding sentence, each Qualified
Obligor shall suspend the operation of all Cash Pooling Accounts maintained by
such Qualified Obligor for the duration of any Dominion Period.
9.20    Cash Management for Toys SARL during Dominion Period. Toys SARL will
arrange, and will cause each French Collection Bank and any financial
institution where a French Collection Account or Core French Concentration
Account is maintained during any Dominion Period to arrange, for all collected
amounts held in such French Collection Account or such Core French Concentration
Account from and after the date requested by the Administrative Agent, to be
sent by ACH or wire transfer or similar electronic transfer no less frequently
than once per Business Day to one or more accounts maintained by the French
Proceeds Loan Agent at DB London (or if DB London is not the French Proceeds
Loan Agent, at the institution designated by such successor French Proceeds Loan
Agent) or an affiliate thereof (each a “DB French Account”). Subject to the
terms of the respective French Proceeds Loan Documents, all amounts received in
a DB French Account during a Dominion Period shall be applied (and allocated) by
the French Proceeds Loan Agent) on a daily basis in the following order (in each
case to the extent the French Proceeds Loan Agent has actual knowledge of the
amounts owing or outstanding as described below, and after giving effect to the
application of any such amounts (x) otherwise required to be applied pursuant to
Section 5.02(b), (c) or (d), or (y) constituting proceeds from any Collateral
otherwise required to be applied pursuant to the terms of the respective French
Proceeds Loan Document), subject to Section 5.02(a)(i)(u) and (a)(i)(z) and the
provisions of the immediately succeeding sentence (to the extent applicable):
(1) first, to the payment (on a ratable basis) of any outstanding expenses
actually due and payable to the French Proceeds Loan Agent under any of the
French Proceeds Loan Documents, for which Toys SARL is obligated; (2) second, to
the extent all amounts referred to in preceding clause (1) have been paid in
full, to pay (on a ratable basis) all accrued and unpaid interest actually due
and payable on the French Proceeds Loans and then all accrued and unpaid fees
actually due and payable by Toys SARL to the French Proceeds Loan Agent or the
U.K. Borrowers under any of the French Proceeds Loan Documents; (3) third, to
the extent all amounts referred to in preceding clauses (1) and (2) have been
paid in full, to pay (on a ratable basis) any and all unpaid principal of French
Proceeds Loans which are then actually due and payable; (4) fourth, to the
extent all amounts referred to in preceding clauses (1) through (3), inclusive,
have been paid in full, to repay (on a ratable basis) the outstanding principal
of French Proceeds Loans (whether or not then due and payable); (5) fifth, to
the extent all amounts referred to in preceding clauses (1) through (4),
inclusive, have been paid in full, to pay (on a ratable basis)

122
 
 
 




--------------------------------------------------------------------------------






all other outstanding French Proceeds Loan Secured Obligations of Toys SARL then
due and payable to French Proceeds Loan Agent and the U.K. Borrowers under any
of the French Proceeds Loan Documents; and (6) sixth, to Toys SARL. Toys SARL
agrees that it will not cause any proceeds of any Core Concentration Account to
be otherwise redirected.
Section 10.    Negative Covenants. Each Obligor hereby covenants and agrees that
on and after the Second Restatement Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Secured Obligations (other than any indemnities described in Section 13.13
which are not then due and payable) incurred hereunder and thereunder, are paid
in full:
10.01    Liens. Each Obligor will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
any Obligor or any Group Member, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to any Obligor or any Group Member), or
assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):
(i)    inchoate Liens for taxes, assessments or governmental charges or levies
not yet due or Liens for taxes, assessments or governmental charges or levies
other than Liens on Borrowing Base Collateral that are not required to be paid
pursuant to Section 9.10;
(ii)    Liens in respect of property or assets of any Group Member imposed by
law, which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business, and (x) which do not in the aggregate materially
detract from the value of such Group Member’s property or assets or materially
impair the use thereof in the operation of the business of the Group or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;
(iii)    Liens in existence on the Second Restatement Effective Date which are
listed, and the property subject thereto described, in Schedule 10.01, but only
to the respective date, if any, set forth in such Schedule 10.01 for the
removal, replacement and termination of any such Liens, plus renewals,
replacements and extensions of such Liens to the extent set forth on such
Schedule 10.01, provided that (x) the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding at the time of any such renewal, replacement or extension and (y)
any such renewal, replacement or extension does not encumber any additional
assets or properties of any Group Member;
(iv)    Liens created by or pursuant to this Agreement and the Security
Documents;
(v)    Liens on Inventory and Accounts owned by Group Members other than
Qualified Obligors and created by or pursuant to the Local Law Financing
Documents to the extent permitted by Section 10.04(ix);
(vi)    (x) licenses, sublicenses, leases or subleases granted by any Obligor to
other Persons not materially interfering with the conduct of the business of the
Group and (y) any interest or title

123
 
 
 




--------------------------------------------------------------------------------






of a lessor, sublessor or licensor under any lease or license agreement
permitted by this Agreement to which a Group Member is a party;
(vii)    Liens upon assets of any Group Member subject to Capitalized Lease
Obligations to the extent such Capitalized Lease Obligations are permitted by
Section 10.04(iii), so long as (A) such Liens and the Indebtedness secured
thereby are incurred prior to or within ninety (90) days after such acquisition
or the completion of the construction or improvement thereof (other than
refinancing thereof permitted thereunder), (B) the Indebtedness secured thereby
does not exceed 100% of the cost of acquisition or improvement of such fixed or
capital assets and (C) such Liens shall not extend to any other property or
assets of the Obligors;
(viii)    Liens placed upon fixed or capital assets acquired after the Second
Restatement Effective Date and used in the ordinary course of business of any
Group Member so long as (A) such Liens and the Indebtedness secured thereby are
incurred prior to or within ninety (90) days after such acquisition or the
completion of the construction or improvement thereof (other than refinancing
thereof permitted thereunder), (B) the Indebtedness secured thereby does not
exceed 100% of the cost of acquisition or improvement of such fixed or capital
assets and (C) such Liens shall not extend to any other property or assets of
the Obligors; provided that the Indebtedness secured by such Liens is permitted
by Section 10.04(iii).
(ix)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
the Group;
(x)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;
(xi)    Liens arising out of the existence of judgments or awards that do not
constitute an Event of Default under Section 11.01(i);
(xii)    statutory and common law landlords’ liens under leases to which any
Group Member is a party;
(xiii)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money);
(xiv)    Permitted Encumbrances;
(xv)    Liens on property or assets acquired pursuant to a Permitted
Acquisition, or on property or assets of an Obligor in existence at the time
such Subsidiary is acquired pursuant to a Permitted Acquisition (other than, in
each case, on the Inventory and Eligible Credit Card Receivables of a Qualified
Obligor), provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 10.04(vi), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition and do not attach to any other asset of a Group Member;
(xvi)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by any Group
Member in the ordinary course of business to the extent such Liens do not attach
to any assets other than the goods subject to such

124
 
 
 




--------------------------------------------------------------------------------






arrangements or the receivables arising from the trading of these goods in the
ordinary course of business;
(xvii)    Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets or receivables arising
from the trading of these goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;
(xviii)    bankers’ Liens, Liens in favor of securities intermediaries, rights
of setoff and other similar Liens existing solely with respect to cash and Cash
Equivalents on deposit in one or more deposit or securities accounts maintained
by any Group Member, in each case granted in the ordinary course of business in
favor of the bank or banks with which such accounts are maintained, securing
amounts owing to such bank or banks with respect to cash management and
operating account arrangements including Liens arising under the general
business conditions of a German credit institution with which any Group Member
maintains a banking relationship;
(xix)    Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition;
(xx)    Liens on deposit account or securities accounts in connection with
overdraft protection and netting services;
(xxi)    Security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;
(xxii)    Liens on insurance proceeds incurred in the ordinary course of
business in connection with the financing of insurance premiums;
(xxiii)    Liens securing letters of credit to the extent permitted under
Section 10.04(xii);
(xxiv)    Liens, right of set-off or netting arising by operation of law or by
contract to substantially the same effect by virtue of the provision to any
Group Member of clearing bank facilities or overdraft facilities permitted under
this Agreement or as otherwise required by the relevant clearing bank under its
standard terms and conditions for operation of the relevant accounts and
including any cash pooling, net balance or balance transfer arrangements entered
into by any Group Member in respect of bank accounts of Group Members in the
ordinary course of its banking arrangements;
(xxv)    any Lien constituted or subsisting to comply with the requirements
under § 8a of the German Act on Partial Retirement (Altersteilzeitgesetz) and
under § 7d of the German Social Security Code IV (Sozialgesetzbuch IV) former
versions (until 31 December 2007), § 7b of the German Social Security Code IV
former version (from 1 January until 31 December 2008) and under § 7e of the
German Social Security Code IV current version (since 1 January 2009);
(xxvi)    Liens on securities which are the subject of repurchase agreements as
described in clause (v) of the definition of “Cash Equivalents” incurred in the
ordinary course of business;
(xxvii)    Liens incurred in connection with sale-leaseback transactions of
fixed or capital assets permitted under Section 10.04, so long as such Liens
shall not extend to any other property or assets of the Obligors;
(xxviii)    Liens on Equity Interests issued by any Propco securing
Indebtedness;

125
 
 
 




--------------------------------------------------------------------------------






(xxix)    additional Liens (other than on Borrowing Base Collateral unless such
Liens are junior to the Liens securing the Secured Obligations and are subject
to an intercreditor agreement in form and substance satisfactory to the
Administrative Agent) of any Group Member not otherwise permitted by this
Section 10.01 that do not secure obligations in excess of £75,000,000 in the
aggregate for all such Liens at any time;
(xxx)    Liens securing the Specified Debt to the extent permitted under Section
10.04(xxii); and
(xxxi)    Liens securing Interest Rate Protection Agreements or Other Hedging
Agreements to the extent permitted by Section 10.04(xiv).
In connection with the granting of Liens of the type described in clauses (iii),
(v), (vii), (viii), (x), (xv), (xxiv) and (xxviii) of this Section 10.01 by any
Group Member, the Administrative Agent and the Security Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
(including, without limitation, by executing appropriate lien releases or lien
subordination agreements in favor of the holder or holders of such Liens, in
either case solely with respect to the item or items of equipment or other
assets subject to such Liens).
10.02    Consolidation, Merger, or Sale of Assets, etc. Each Obligor will not,
and will not permit any of its Subsidiaries to, wind up, liquidate or dissolve
its affairs or enter into any partnership, joint venture, or transaction of
merger (including any “fusion” implemented in accordance with articles L.236-1
to L.236.24 of the French Code de commerce or any “transmission universelle du
patrimoine”) or consolidation or de-merger, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions or acquire any Acquired Entity or Business (or agree to do any of
the foregoing at any future time), except that:
(i)    Group Members may sell assets to the extent required by Applicable Law,
provided such assets are not material to the business of the Group;
(ii)    Group Members may (x) sell inventory in the ordinary course of business
or (y) liquidate or otherwise dispose of obsolete or worn-out property in the
ordinary course of business;
(iii)    Group Members may liquidate or otherwise dispose of Cash Equivalents in
the ordinary course of business, in each case for cash at Fair Market Value;
(iv)    Group Members may sell assets (other than the capital stock or other
Equity Interests of any Wholly-Owned Subsidiary, unless all of the capital stock
or other Equity Interests of such Wholly-Owned Subsidiary are sold in accordance
with this clause (iv)), so long as (v) no Default or Event of Default then
exists or would result therefrom, (w) each such sale is in an arm’s-length
transaction and such Group Member receives at least Fair Market Value, (x) the
consideration received by such Group Member consists of at least 75% cash and is
paid at the time of the closing of such sale, (y) the Net Sale Proceeds
therefrom are applied and/or reinvested as (and to the extent) required by
Section 5.02(e) and (z) the aggregate amount of the cash and non-cash proceeds
received from all assets sold pursuant to this clause (iv) shall not exceed
£15,000,000 in any Fiscal Year (for this purpose, using the Fair Market Value of
property other than cash); provided, that notwithstanding the foregoing
limitations, Group Members may consummate the substantially current purchase and
sale or exchange of assets used or useful in the business conducted by the Group
Members on the Second Restatement Effective Date so long as (x) the assets
acquired by the Group Members are located in the same jurisdiction as the assets
sold by the Group Members, (y) each such sale is in an arm’s length transaction
and the respective Group Member receives at least Fair Market Value and

126
 
 
 




--------------------------------------------------------------------------------






(z) the Security Agent shall have a perfected Lien on the assets acquired
pursuant to such purchase or exchange at least to the same extent for the assets
sold pursuant to such transaction (immediately prior to giving effect thereto)
subject to no other Lien other than Permitted Liens;
(v)    each Group Member may lease (as lessee) or license (as licensee) real or
personal property (so long as any such lease or license does not create a
Capitalized Lease Obligation except to the extent permitted by
Section 10.04(iv));
(vi)    each Group Member may sell or discount, in each case without recourse
and in the ordinary course of business, accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;
(vii)    each Group Member may grant licenses, sublicenses, leases or subleases
to other Persons not materially interfering with the conduct of the business of
the Group, in each case so long as no such grant otherwise affects the Security
Agent’s security interest in the asset or property subject thereto;
(viii)    transfers of assets (i) among the Obligors, (ii) by any Group Member
that is not an Obligor to any Obligor and (iii) by any Group Member that is not
an Obligor to any other Group Member that is not an Obligor in each case shall
be permitted, so long as any assets so transferred shall be subject to any
security interests granted to the Security Agent for the benefit of the Secured
Creditors at least to the same extent as would have been required had the
transferee originally owned such assets;
(ix)    (i) any Obligor may be merged, consolidated or liquidated with or into
any other Obligor organized in the same jurisdiction, (ii) any Group Member that
is not an Obligor may be merged, consolidated or liquidated with or into any
Obligor organized in the same jurisdiction and (iii) any Group Member that is
not an Obligor may be merged, consolidated or liquidated with or into any other
Group Member that is not an Obligor organized in the same jurisdiction (so long
as a Wholly-Owned Subsidiary of a Group Member is the surviving Person of any
such merger, consolidation or liquidation); provided that any such merger,
consolidation or liquidation shall only be permitted pursuant to this clause
(ix), so long as (A) any security interests granted to the Security Agent for
the benefit of the Secured Creditors in the assets (and Equity Interests) of any
such Person subject to any such transaction shall remain in full force and
effect and perfected and enforceable (to at least the same extent as in effect
immediately prior to such merger, consolidation or liquidation), (B) if any
Person subject to any such merger, consolidation or liquidation is a Borrower,
the surviving Person also shall be a Borrower and (C) if the Person to be
merged, consolidated or liquidated into another Person as contemplated above is
party to the Guaranty, the nature and scope of the obligations of such Person
under such Guaranty are substantially identical to the nature and scope of the
obligations of such other Person under such Guaranty;
(x)    Permitted Acquisitions may be consummated in accordance with the
requirements of Section 9.16;
(xii)    Group Members may sell non-core assets acquired in connection with
Permitted Acquisitions which are not used in the business of the Group;
(xii)    Group Members may undertake sale-leaseback transactions of fixed or
capital assets, to the extent not otherwise prohibited hereunder;
(xiii)    Group Members may undertake bulk sales or other dispositions of the
Obligors’ Inventory not in the ordinary course of business in connection with
store closings, at arm’s length;

127
 
 
 




--------------------------------------------------------------------------------






(xiv)    Group Members may incur Permitted Liens;
(xv)    Group Members may undertake exchanges or swaps of equipment, store
leases or other Real Property having substantially equivalent value; provided
that, upon the completion of any such exchange or swap, (i) the Security Agent,
for its own benefit and the benefit of other Secured Creditors, has a first
priority lien (subject only to Permitted Liens having priority by operation of
Applicable Law) in such equipment, store leases or other Real Property received
by the Obligors at least to the same extent as the assets exchanged or swapped
pursuant to such transaction (immediately prior to giving effect thereto)
subject to no other Lien other than Permitted Liens, and (ii) all Net Sale
Proceeds, if any, received in connection with any such exchange or swap of
equipment are applied to the Loans if then required in accordance with Section
5.02; and
(xvi)    Group Members may sell, transfer, wind up or otherwise dispose of
assets, including the Equity Interests of any Subsidiary or any business unit
thereof, so long as (a) the amount of any such sale, transfer, winding up or
disposal, together with the aggregate amount of any previous sales, transfers,
windings up and disposals made by Group Members pursuant to this clause (xvi)
shall not exceed in the aggregate an amount equal to 7.5% of the Consolidated
Total Assets of the Group, (b) no Default or Event of Default exists or would
result therefrom, (c) the Obligor being disposed of has no Loans or Letters of
Credit Outstanding, (d) Excess Availability, calculated on a pro forma basis
giving effect to such disposition (and as set forth in a Borrowing Base
Certificate), shall not be less than the greater of (i) ₤12,000,000 and (ii)
12.5% of the lesser of (x) the Total Commitment as then in effect and (y) the
Borrowing Base (giving pro forma effect to such disposition) at such time, and
(e) such sale is in an arm’s-length transaction.
To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to an Obligor), such Collateral
shall be sold free and clear of the Liens created by the Security Documents, and
the Administrative Agent and the Security Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.
Notwithstanding anything to the contrary contained above in this Section 10.02
or elsewhere in this Agreement, at any time when a Dominion Period is in effect,
no Borrowing Base Collateral may be sold, transferred or otherwise disposed of
by any Borrower or any Obligor that is not a Borrower (other than sales of
inventory in the ordinary course of business) unless the Obligors’ Agent
delivers a pro forma Borrowing Base Certificate to the Administrative Agent
prior to the sale, transfer or other disposal of such Collateral demonstrating
compliance with the Borrowing Base.
Notwithstanding anything to the contrary contained above in this Section 10.02,
any transfer of material assets, other than cash or cash-like instruments, to a
CFC Limited Obligor from an Obligor that is not a CFC Limited Obligor or merger
of an Obligor that is not a CFC Limited Obligor with and into a CFC Limited
Obligor, in each case, shall require the prior written consent of the
Administrative Agent.
10.03    Dividends. Each Obligor will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to each
Obligor or any of its Subsidiaries, except that:
(i)    any Subsidiary of an Obligor may pay cash Dividends or make other
distributions of property to an Obligor or to any Wholly-Owned Subsidiary of
such Obligor;
(ii)    any Non-Wholly-Owned Subsidiary of an Obligor may pay cash Dividends or
make other distributions of property to its shareholders, members or partners
generally, so long as such Obligor or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the

128
 
 
 




--------------------------------------------------------------------------------






Equity Interest in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of Equity Interests of
such Subsidiary);
(iii)    the Obligors may pay cash Dividends to the respective Parent Guarantor,
so long as the proceeds thereof are promptly used by such Parent Guarantor to
pay operating expenses incurred in the ordinary course of business (including,
without limitation, outside directors and professional fees, expenses and
indemnities) and other similar corporate overhead costs and expenses;
(iv)    the Obligors may pay cash Dividends at the times and in the amounts
necessary to enable Parent (or any of its Subsidiaries that are direct or
indirect parent entities of a Parent Guarantor) to pay its tax obligations;
provided that (x) the aggregate amount of cash Dividends paid pursuant to this
clause (iv) to enable Parent  and such Subsidiaries to pay Federal and state
income taxes for a taxable period shall not exceed the lesser of (a) the amount
of such Federal and state income taxes attributable to the income and gain of
the Parent Guarantors and  their direct or indirect Subsidiaries that are
Obligors (as if such Parent Guarantors and such Subsidiaries were subject to
taxation as a separate consolidated or combined tax group  for U.S. federal and
state income tax purposes) or (b) the actual Federal and state income taxes owed
by Parent and its Subsidiaries that are direct or indirect parent entities of a
Parent Guarantor that are attributable to the income and gain of the Parent
Guarantors and their direct or indirect Subsidiaries that are Obligors, in each
case, at such time for the respective tax period and (y) any refunds received by
Parent or any such Subsidiaries shall promptly be returned by Parent or such
Subsidiaries to the respective Obligor to the extent the reduction in liability
giving rise to such refund would have reduced any Dividends already paid
pursuant to this clause (iv);
(v)    any Obligor may pay cash Dividends to its respective direct or indirect
holders of Equity Interests to the extent such funds are used by a Parent
Guarantor to pay management fees to the Sponsor or its Affiliates to the extent
permitted by Section 10.06(viii);
(vi)    any Obligor may pay cash Dividends or make other distributions of
property to its respective direct or indirect holders of Equity Interests if the
Payment Conditions are satisfied;
(vii)    any Obligor may pay cash Dividends or make other distributions of
property to its respective direct or indirect holders of Equity Interests from
amounts received by such Obligors as Dividends originating from a Propco in an
aggregate amount (when added to the aggregate principal amount of loans made
pursuant to Section 10.05(xix)) not to exceed (A) £75,000,000 plus (B) as long
as the Payment Conditions are satisfied, an additional £25,000,000 per Fiscal
Year;
(viii)    during any Dominion Period, the Obligors may pay cash Dividends from
cash accounts which constitute Excluded Accounts by virtue of clause (z) of the
definition thereof;
(ix)    any Obligor may pay cash Dividends or make other distributions of
property to its respective direct or indirect holders of its Equity Interests so
long as (a) no Default or Event of Default then exists or would result
therefrom, and (b) the aggregate amount of all Dividends made pursuant to this
clause (ix) shall not exceed the Net Equity Proceeds Amount at such time;
(x)    the Obligors may pay cash Dividends or, if the relevant Specified Debt
was incurred in exchange for the retirement of the debt of Parent (with no cash
proceeds received in connection therewith), any deemed non-cash Dividend in
connection therewith shall be permitted to be paid to the Parent and/or its
Affiliates (other than the Sponsors) in an aggregate amount (when added to the
aggregate principal amount of loans made pursuant to Section 10.05(xx)) of the
Pounds Sterling

129
 
 
 




--------------------------------------------------------------------------------






Equivalent of $650,000,000 with the proceeds of Specified Debt incurred pursuant
to Section 10.04(xxii) and/or 10.04(xxiii) within 30 days upon receipt of such
proceeds (or such later date as may be agreed to by the Administrative Agent in
its sole discretion); provided that the Obligor’s Agent shall have provided a
certificate to the Administrative Agent describing the use of proceeds of the
Specified Debt and listing which entity is expected to ultimately receive such
proceeds and if such proceeds will flow directly or indirectly through an
Affiliate of the Parent (ie: not the Parent or a Subsidiary thereof), such
additional information as reasonably requested by the Administrative Agent; and
(xi)    the Obligors may pay cash Dividends to the Parent and/or its
Subsidiaries and the Propcos in an aggregate amount not to exceed the
Amortization Payment Amount, the proceeds of which shall be used solely to
finance an amortization payment in an aggregate amount (when added to the
aggregate principal amount of loans or Investments made pursuant to Section
10.05(xxi)) not to exceed £20,000,000 (the “Amortization Payment Amount”) under
the Spanish Propco Facility Agreement; provided that at the time of such
Dividends and also after giving effect thereto (i) there shall exist no Default
or Event of Default and (ii) all representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on such date (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).
Notwithstanding anything to the contrary contained above in this Section 10.03,
any Dividends of assets, other than cash or cash-like instruments, paid to a CFC
Limited Obligor from an Obligor that is not a CFC Limited Obligor shall require
the prior written consent of the Administrative Agent.
10.04    Indebtedness. Each Obligor will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
(ii)    Indebtedness outstanding on the Second Restatement Effective Date and
listed on Schedule 8.20 (the “Existing Indebtedness”) (as reduced by any
repayments of principal thereof), and any subsequent extension, renewal or
refinancing thereof, provided that the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing
and, provided further, that any Intercompany Debt listed on Schedule 8.20 made
by an Obligor to any Group Member that is not an Obligor (and subsequent
extensions, refinancings, renewals, replacements and refundings thereof as
permitted pursuant to this Section 10.04(ii)) (x) may only be extended,
refinanced, renewed, replaced or refunded if the Intercompany Debt so extended,
refinanced, renewed, replaced or refunded has the same obligor(s) and obligee(s)
as the Intercompany Debt being extended, refinanced, renewed, replaced or
refunded and (y) shall be subject to the requirements of clauses (w), (x) and
(y) appearing in the proviso to Section 10.05(vii);
(iii)    Indebtedness of Group Members evidenced by Capitalized Lease
Obligations and purchase money Indebtedness described in Section 10.01(vii) and
Section 10.01(viii);
(iv)    Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(vii); provided that clause (e) of the Collateral and Guaranty
Requirements are satisfied and any such Indebtedness owed by an Obligor shall be
subordinated to the Secured Obligations on

130
 
 
 




--------------------------------------------------------------------------------






terms no less favorable to the Lenders than those set forth in the Intercompany
Subordination Agreement;
(v)    Indebtedness consisting of guaranties by the Obligors of each other’s
Indebtedness to the extent that the guaranteed Indebtedness is otherwise
permitted under this Agreement;
(vi)    Indebtedness of any Obligor acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed at the time of a Permitted Acquisition of an asset
securing such Indebtedness), provided that (x) such Indebtedness was not
incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (y) such Indebtedness was not incurred in connection
with, or secured by, any Borrowing Base Collateral;
(vii)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished within four Business Days of its incurrence;
(viii)    Indebtedness of Group Members with respect to performance bonds,
surety bonds, appeal bonds or customs bonds required in the ordinary course of
business or in connection with the enforcement of rights or claims of any Group
Member or in connection with judgments that do not result in a Default or an
Event of Default;
(ix)    Indebtedness of Group Members (other than Qualified Obligors) under the
Local Law Financing Documents in an aggregate principal amount not to exceed
£28,000,000;
(x)    Indebtedness of any Group Member which may be deemed to exist in
connection with agreements providing for indemnification, purchase price
adjustments and similar obligations in connection with the acquisition or
disposition of assets in accordance with the requirements of this Agreement, so
long as any such obligations are those of the Person making the respective
acquisition or sale, and are not guaranteed by any other Person except as
permitted by Section 10.04(v);
(xi)    without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and/or
pay-in-kind interest;
(xii)    Indebtedness relating to letters of credit obtained in the ordinary
course of business (including, for the avoidance of doubt, any private label
letters of credit issued by Parent), provided that the security for any such
documentary letter of credit may be secured only by Liens attaching to the
related documents of title and not the Inventory represented thereby;
(xiii)    Indebtedness of any Parent Guarantor to Parent or any of Parent’s
Subsidiaries (other than any Group Member); provided that such Indebtedness (x)
does not require the payment in cash of principal or interest at a rate in
excess of 10% per annum prior to the Maturity Date and (y) is subordinated to
the Secured Obligations on terms reasonably acceptable to the Administrative
Agent;
(xiv)    Indebtedness of the Obligors under (x) Interest Rate Protection
Agreements entered into with respect to other Indebtedness permitted under this
Section 10.04 and (y) Other Hedging Agreements entered into in the ordinary
course of business and providing protection to the Group Members against
fluctuations in currency values or commodity prices in connection with the
business of the Group, in either case so long as the entering into of such
Interest Rate Protection Agreements or Other Hedging Agreements are bona fide
hedging activities and are not for speculative purposes;

131
 
 
 




--------------------------------------------------------------------------------






(xv)    Indebtedness incurred in the ordinary course of business in connection
with the financing of insurance premiums;
(xvi)    Indebtedness that is discharged on the day on which it is incurred and
arises pursuant to the operation of cash pooling, net balance or balance
transfer arrangements made available to Group Members;
(xvii)    Indebtedness incurred in connection with sale leaseback transactions
permitted hereunder;
(xviii)    Indebtedness due to the Sponsor Group; provided that such
Indebtedness does not require the payment in cash of principal or interest at a
rate in excess of 10% per annum prior to the Maturity Date, has a maturity which
extends beyond the Maturity Date, and is subordinated to the Secured Obligations
on terms reasonably acceptable to the Administrative Agent;
(xix)    Contingent Obligations related to or arising from tax covenants,
substantially the same as those in effect as of the Restatement Effective Date
and Second Restatement Effective Date, entered into in connection with a Propco
Financing;
(xx)    Indebtedness of any Group Member to Parent or any of Parent’s
Subsidiaries (other than any Group Member) comprised of loans or notes incurred
after the Second Restatement Effective Date to fund ongoing operations of the
Group, so long as no Default or Event of Default shall be continuing at the time
such Indebtedness is incurred;
(xxi)    additional Indebtedness incurred by Group Members so long as the
Payment Conditions are satisfied at the time such Indebtedness is incurred,
which Indebtedness shall be unsecured unless otherwise permitted under Section
10.01(xxix);
(xxii)    subject to and upon the terms and conditions set forth herein, the
European Parent Guarantor, Midco2 or a Subsidiary of the Parent Guarantors
reasonably acceptable to the Administrative Agent, may by written notice to
Administrative Agent, incur Indebtedness (such Indebtedness and any Refinancing
Indebtedness thereof, the “Specified Debt”) the proceeds of which are used
(directly or indirectly) solely to refinance indebtedness of Parent (or which is
issued solely in exchange for the retirement of indebtedness of Parent) in an
aggregate principal amount not to exceed $575,000,000 plus an additional amount
(up to an additional $75,000,000) to the extent permitted under Section
10.04(xxiii); provided that:
(A)    no Specified Debt shall have a scheduled maturity or termination date
prior to the date six months after the Maturity Date;
(B)    the Administrative Agent shall have received a certificate in a form
reasonably satisfactory to the Administrative Agent and signed on behalf of the
Obligor’s Agent, certifying on behalf of each Borrower that the conditions under
the Credit Agreement to incur the Specified Debt have been satisfied, the date
on which the Specified Debt will be incurred and attaching copies of the
definitive Specified Debt Documents;
(C)    the Specified Debt may not benefit from any guarantees or be secured
other than (I) guaranties from the Guarantors (substantially in the form of the
Guaranty) which may be secured solely on a junior basis on the Collateral;
provided that the same shall be subject to a Specified Debt Intercreditor
Agreement; (II) guaranties from any Propco which may be secured on a first lien
basis by the capital stock of such Propco and/or the assets of such Propco;
provided that such Propco shall also guaranty the Secured

132
 
 
 




--------------------------------------------------------------------------------






Obligations and such capital stock and/or assets shall also secure the Secured
Obligations on a second lien basis on terms reasonably acceptable to the
Administrative Agent (provided, however, if the first lien pledge is released,
the second lien pledge shall be automatically released simultaneously); and/or
(III) guaranties from the Parent and its Subsidiaries which may be secured by
their respective assets (other than, in each case, the Parent Guarantors or any
of their Subsidiaries, except as provided in the preceding clauses (I) and (II)
or with respect to assets not constituting Collateral of the Parent Guarantors
or their Subsidiaries, on a junior lien basis to the extent that the Secured
Obligations are secured on a first lien basis subject to an intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent which shall provide the Security Agent with instruction priority with
respect to any enforcement actions consistent with the requirements set forth in
clause (x) of the definition of Specified Debt Intercreditor Agreement); and
(D)    no payments of interest and/or principal in respect of the Specified Debt
shall be permitted other than (x) amortization payments in an amount less than
or equal to 1.00% per annum (of the original aggregate principal amount incurred
thereof) and (y) regularly scheduled interest payments in an amount less than or
equal to 6.00% per annum (of the aggregate outstanding principal amount thereof)
unless, (A) Payment Conditions are met or (B) such payments are made solely with
the proceeds of Refinancing Indebtedness (that otherwise meets the requirements
with respect to Specified Debt) or a Permitted Specified Debt Payment Source so
long as no Default or Event of Default has occurred and is continuing at the
time of such refinancing and after giving effect thereto (and for the avoidance
of doubt, whether or not Payment Conditions are then satisfied), with any such
Permitted Specified Debt Payment Source or Specified Debt to be deemed to be
“Specified Debt” for all purposes under this Agreement after the incurrence
thereof in accordance with the term set forth herein.
(xxiii)    so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by any Borrower and its respective
Subsidiaries (and if incurred as additional Specified Debt, such Specified Debt
may be incurred by the European Parent Guarantor, Midco2 or a Subsidiary of the
Parent Guarantors reasonably acceptable to the Administrative Agent) in an
aggregate principal amount not to exceed the Pounds Sterling Equivalent of $75.0
million at any one time outstanding, which Indebtedness shall be unsecured
unless otherwise permitted under Section 10.01(xxix) or Section 10.04(xxii);
provided, however, the aggregate principal amount allowed to be incurred
pursuant to this Section 10.04(xxiii) shall be reduced dollar-for-dollar to the
extent any portion of the Pounds Sterling Equivalent of $75.0 million was used
to increase the Specified Debt above $575,000,000.
10.05    Advances, Investments and Loans. Each Obligor will not, and will not
permit any of its Subsidiaries to, directly or indirectly, make any Investment,
except that the following shall be permitted:
(i)    Group Members may acquire and hold accounts receivables owing to any of
them, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms of such Group Member;
(ii)    Group Members may acquire and hold cash and Cash Equivalents;
(iii)    Group Members may hold the Investments held by them on the Second
Restatement Effective Date and described on Schedule 10.05(iii) and undertake
refinancings thereof on substantially the same terms or capitalize any such
existing Investments that constitute intercompany

133
 
 
 




--------------------------------------------------------------------------------






loans to a Group Member, provided that any increase in such Investments made
shall be permitted only if permitted under the other provisions of this Section
10.05;
(iv)    Group Members may acquire and own investments (including debt
obligations) received in connection with the bankruptcy or reorganization of
suppliers and customers and in good faith settlement of delinquent obligations
of, and other disputes with, customers and suppliers arising in the ordinary
course of business;
(v)    Group Members may make loans and advances to their officers and employees
for moving, relocation and travel expenses and other similar expenditures, in
each case in the ordinary course of business in an aggregate amount not to
exceed £2,000,000 at any time (determined without regard to any write-downs or
write-offs of such loans and advances);
(vi)    Group Members may acquire and hold obligations of their officers and
employees in connection with such officers’ and employees’ acquisition of shares
of common Equity Interests of the Parent (so long as no cash is actually
advanced by any Group Member in connection with the acquisition of such
obligations);
(vii)    (I) any Obligor may make intercompany loans and advances to any other
Obligor, (II) any Obligor may make intercompany loans and advances to any Group
Member that is not an Obligor, (III) any Group Member that is not an Obligor may
make intercompany loans and advances to any Obligor and to any other Group
Member that is not an Obligor and (IV) any Group Member may make intercompany
loans and advances to any Affiliate of a Group Member (other than to the
Sponsors, Sponsor Related Parties or any other stockholder of the Parent) (such
intercompany loans and advances referred to in preceding clauses (I) through
(IV), collectively, the “Intercompany Loans”), provided that (t) unless the
Payment Conditions are satisfied at the time any such Intercompany Loan is made,
at no time shall the aggregate outstanding principal amount of all Intercompany
Loans made pursuant to preceding sub-clause (II) of this clause (vii), when
added to the amount of contributions, acquisitions of Equity Interests,
capitalizations and forgivenesses theretofore made pursuant to subclause (II) of
Section 10.05(viii) (for this purpose, taking the Fair Market Value of any
property (other than cash) so contributed at the time of such contribution),
exceed £5,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances and net of any returns on
any such Investment in the form of a principal repayment, distribution, dividend
or redemption, as applicable), (u) unless the Payment Conditions are satisfied
at the time any such Intercompany Loan is made, at no time shall the aggregate
outstanding principal amount of all Intercompany Loans made pursuant to
preceding sub-clause (IV) of this clause (vii), when added to the amount of
contributions, acquisitions of Equity Interests, capitalizations and
forgivenesses theretofore made pursuant to subclause (IV) of Section 10.05(viii)
(for this purpose, taking the Fair Market Value of any property (other than
cash) so contributed at the time of such contribution), exceed £5,000,000 at any
time outstanding (determined without regard to any write-downs or write-offs of
such loans and advances and net of any returns on any such Investment in the
form of a principal repayment, distribution, dividend or redemption, as
applicable), (w) no Intercompany Loan may be made pursuant to subclauses (II) or
(IV) above at any time that a Default or an Event of Default has occurred and
its continuing, (x) unless otherwise agreed by the Administrative Agent, each
Intercompany Loan shall be evidenced by an Intercompany Note, (y) each
Intercompany Loan made by any Group Member that is not an Obligor to an Obligor
(A) shall be subject to the subordination provisions contained in the
Intercompany Subordination Agreement, (B) shall be subject to market cash
interest rates (as reasonably determined by the Parent in consultation with the
Administrative Agent) and (C) the terms of such Intercompany Loans and the
Intercompany Subordination Agreement shall not permit any repayment thereof
unless no Event of

134
 
 
 




--------------------------------------------------------------------------------






Default is continuing or would result therefrom and (z) any Intercompany Loans
made to any Obligor pursuant to this clause (vii) shall cease to be permitted by
this clause (vii) if such Obligor ceases to constitute an Obligor;
(viii)    (I) Obligors may make capital contributions to, or acquire Equity
Interests of, other Obligors, (II) Obligors may make capital contributions to,
or acquire Equity Interests of, Group Members that are not Obligors, (III) Group
Members that are not Obligors may make cash capital contributions to, or acquire
Equity Interests of, other Group Members that are not Obligors and (IV) Group
Members may make capital contributions to, or acquire Equity Interests of, any
Affiliate of a Group Member (other than to the Sponsors, Sponsor Related Parties
or any other Stockholder of the Parent); provided that (v) unless the Payment
Conditions are satisfied at the time such capital contribution or acquisition of
Equity Interests is made, the aggregate amount of contributions, acquisitions of
Equity Interests, capitalizations and forgiveness on and after the Second
Restatement Effective Date made pursuant to preceding subclause (II) (for this
purpose, taking the Fair Market Value of any property (other than cash) so
contributed at the time of such contribution), when added to the aggregate
outstanding principal amount of Intercompany Loans made to Group Members that
are not Obligors pursuant to subclause (II) of Section 10.05(vii) (determined
without regard to any write-downs or write-offs thereof and net of any returns
on any such Investment in the form of a principal repayment, distribution,
dividend or redemption, as applicable), shall not exceed an amount equal to
£5,000,000, (w) unless the Payment Conditions are satisfied at the time of such
capital contribution or acquisition of Equity Interests is made, the aggregate
amount of contributions, acquisitions of Equity Interests, capitalizations and
forgiveness on and after the Second Restatement Effective Date made pursuant to
preceding subclause (IV) (for this purpose, taking the Fair Market Value of any
property (other than cash) so contributed at the time of such contribution),
when added to the aggregate outstanding principal amount of Intercompany Loans
made to Affiliates of Group Members pursuant to subclause (IV) of Section
10.05(vii) (determined without regard to any write-downs or write-offs thereof
and net of any returns on any such Investment in the form of a principal
repayment, distribution, dividend or redemption, as applicable), shall not
exceed an amount equal to £5,000,000, (x) no contribution, capitalization or
forgiveness may be made pursuant to preceding subclauses (II) and (IV) at any
time that a Default or an Event of Default has occurred and its continuing, (y)
in the case of any contribution pursuant to preceding subclause (I) or (II), any
security interest granted to the Security Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such contribution) and all actions required to
maintain said perfected status have been taken and (z) any Investment made in or
to made to any Obligor pursuant to this clause (viii) shall cease to be
permitted by this clause (viii) if such Obligor ceases to constitute an Obligor;
(ix)    Group Members may own the Equity Interests of their respective
Subsidiaries created or acquired in accordance with the terms of this Agreement
(so long as all amounts invested in such Subsidiaries are independently
justified under another provision of this Section 10.05);
(x)    Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;
(xi)    Permitted Acquisitions shall be permitted in accordance with the
requirements of Section 9.16;
(xii)    Group Members may receive and hold promissory notes and other non-cash
consideration received in connection with any asset sale permitted by
Section 10.02(iv);

135
 
 
 




--------------------------------------------------------------------------------






(xiii)    Group Members may make investments made in accordance with the
investment policy set forth as Schedule 10.05(xiii) hereto;
(xiv)    Group Members may capitalize or forgive (i) any Indebtedness owed to
any Obligor by other Obligors or (ii) provided that the Payment Conditions are
satisfied at the time such capitalization or forgiveness, any Indebtedness owed
to any Obligor by Persons other than Obligors not to exceed £5,000,000 in the
aggregate;
(xv)    Group Members may make payments in respect of earnest money required in
connection with Permitted Acquisitions;
(xvi)    Group Members may make loans or provide credit to other Group Members
arising as a result of the operation of cash pooling, net balance or balance
transfer arrangements made available to Group Members;
(xvii)    Group Members may make guarantees of Indebtedness of Group Members
that are not Obligors not in excess of £5,000,000 in the aggregate at any time
outstanding;
(xviii)    Group Members may enter into Interest Rate Protection Agreements and
Other Hedging Agreements permitted by Section 10.04(xiv);
(xix)    Obligors may make loans or other Investments to its respective direct
or indirect holders of Equity Interests from amounts received by such Obligors
as Dividends originating from a Propco in an aggregate amount (when added to the
aggregate principal amount of Dividends or other distributions made pursuant to
Section 10.03(vii)) not to exceed (A) £75,000,000 plus (B) as long as the
Payment Conditions are satisfied, an additional £25,000,000 per Fiscal Year;
(xx)    Obligors may make loans or other Investments to the Parent and/or its
Affiliates (other than the Sponsors) in an aggregate amount (when added to the
aggregate principal amount of Dividends made pursuant to Section 10.03(x)) of
the Pounds Sterling Equivalent of $650,000,000 with the proceeds of Specified
Debt incurred pursuant to Section 10.04(xxii) and/or 10.04(xxiii) within 30 days
upon receipt of such proceeds (as such date may be extended by the
Administrative Agent in its sole discretion); provided that the Obligor’s Agent
shall have provided certificate to the Administrative Agent describing the use
of proceeds of the Specified Debt and listing which entity is expected to
ultimately receive such proceeds and if such proceeds will flow directly or
indirectly through an Affiliate of the Parent (ie: not the Parent or a
Subsidiary thereof), such additional information as reasonably requested by the
Administrative Agent;
(xxi)    Obligors may make loans or other Investments to the Parent and/or its
Subsidiaries and the Propcos in an aggregate amount not to exceed the
Amortization Payment Amount, the proceeds of which shall be used solely to
finance an amortization payment in an aggregate amount (when added to the
aggregate principal amount of Dividends or other distributions made pursuant to
Section 10.03(xi)) not to exceed £20,000,000 under the Spanish Propco Facility
Agreement; provided that at the time of such loans or other Investments and also
after giving effect thereto (i) there shall exist no Default or Event of Default
and (ii) all representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on such
date (it being understood and agreed that (x) any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date);

136
 
 
 




--------------------------------------------------------------------------------






(xxii)    in addition to Investments permitted by clauses (i) through (xxi) of
this Section 10.05, Group Members may make additional loans, advances and other
Investments to or in a Person in an aggregate amount for all loans, advances and
other Investments made pursuant to this clause (xxii) (determined without regard
to any write-downs or write-offs thereof), net of cash repayments of principal
in the case of loans, sale proceeds in the case of Investments in the form of
debt instruments and cash equity returns (whether as a distribution, dividend,
redemption or sale) in the case of equity investments, not to exceed the sum of
(a) £20,000,000 plus (b) the Net Equity Proceeds Amount at such time;
(xxiii)    Group Members may forgive or capitalize any Intercompany Loans to the
Spanish Propco that are outstanding on the Second Restatement Effective Date and
listed on Schedule 10.05(iii); and
(xxiv)    Group Members may make additional Investments not otherwise permitted
by clauses (i) through (xxiii) of this Section 10.05 so long as the Payment
Conditions are satisfied at the time any such Investments are made.
Notwithstanding anything to the contrary contained above in this Section 10.05,
any intercompany loans, advances or other Investments of assets, other than cash
or cash-like instruments, made to, capital contributions of assets, other than
cash or cash-like instruments, made to or acquisitions of Equity Interests of a
CFC Limited Obligor from or by an Obligor that is not a CFC Limited Obligor
shall require the prior written consent of the Administrative Agent.
10.06    Transactions with Affiliates. Each Obligor will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions with any Affiliate of each Obligor or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to such Obligor or such Subsidiary as
would reasonably be obtained by such Obligor or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that the following in any event shall be permitted:
(i)    Dividends may be paid to the extent provided in Section 10.03;
(ii)    loans may be made and other transactions may be entered into among the
Group Members to the extent permitted by Sections 10.02, 10.04 and 10.05;
(iii)    customary fees, indemnities and reimbursements may be paid to
non-officer directors of Group Members;
(iv)    Each Parent Guarantor may issue common Equity Interests and Qualified
Preferred Stock;
(v)    Group Members may enter into, and may make payments under, employment
agreements, employee benefits plans, stock option plans, indemnification
provisions and other similar compensatory arrangements with officers, employees
and directors of Group Members in the ordinary course of business;
(vi)    Subsidiaries of each Parent Guarantor may pay management fees, licensing
fees and similar fees to any Obligor;
(vii)    the payment and performance under (i) leases to which a Group Member is
a party with any Propco and Contingent Obligations permitted under Section
10.04(xix), (ii) intercompany licensing agreements in effect as of the Second
Restatement Effective Date relating to intellectual

137
 
 
 




--------------------------------------------------------------------------------






property, (iii) intercompany services agreements relating to provision of
financial, accounting, marketing, procurement, information technology and other
business services in effect as of the Second Restatement Effective Date, (iv)
intercompany payables relating to insurance claims and (v) private label letters
of credit for which Parent serves as issuer;
(viii)    so long as no Default or Event of Default then exists or would result
therefrom, each Parent Guarantor may pay management fees to the Sponsor and its
Affiliates in accordance with the terms of the applicable Advisory Agreement as
in effect on the Second Restatement Effective Date ; and
(ix)    each Parent Guarantor may reimburse the Sponsor and its Affiliates for
their reasonable out-of-pocket expenses incurred in connection with their
providing management services to the Group.
Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall any Group Member pay any management, consulting or similar fee
to any of their respective Affiliates except as specifically provided in clauses
(vi), (vii) and (viii) of this Section 10.06.
10.07    Consolidated Fixed Charge Coverage Ratio. During each Compliance
Period, each Parent Guarantor shall not permit (i) the Consolidated Fixed Charge
Coverage Ratio for the last Test Period ended prior to the beginning of such
Compliance Period for which financial statements are available to be less than
1.00:1.00, (ii) the Consolidated Fixed Charge Coverage Ratio for any Test Period
for which financial statements first become available during such Compliance
Period to be less than 1.00:1.00 or (iii) the Consolidated Fixed Charge Coverage
Ratio for any Test Period ending during such Compliance Period (or before such
Compliance Period and after the Test Period referenced in clause (i) above) to
be less than 1.00:1.00. Within three Business Days after the beginning of a
Compliance Period (or if the deadline for delivery of the financial statements
for the applicable Fiscal Month or Fiscal Quarter in accordance with Section
9.01(a) or (b) has not expired, within three Business Days of such deadline),
the Obligors’ Agent shall provide to Administrative Agent a compliance
certificate (whether or not a Compliance Period is in effect on the date such
compliance certificate is required to be delivered) calculating the Consolidated
Fixed Charge Coverage Ratio for the Test Period ended immediately prior to the
beginning of such Compliance Period based on the most recent financial
statements delivered pursuant to Section 9.01(a) or (b).
10.08    Modifications of Certificate of Incorporation, By-Laws and Certain
Other Agreements; Limitations on Voluntary Payments, etc.
Each Obligor will not, and will not permit any of its Subsidiaries to:
(i)    amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its capital
stock or other Equity Interests (including any Shareholders’ Agreement), or
enter into any new agreement with respect to its capital stock or other Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (i) could not reasonably be expected to be adverse
to the interests of the Lenders in any material respect and the terms of any
such amendment, modification, change or other action will not violate any of the
other provisions of this Agreement or any other Credit Document;

138
 
 
 




--------------------------------------------------------------------------------






(ii)    amend, modify or change any provision of the Advisory Agreement unless
such amendment, modification or change could not reasonably be expected to be
adverse in any material respect to the interests of the Lenders or is mandated
under Applicable Law; or
(iii)    make (or give any notice in respect of) any voluntary or optional
payment or prepayment on or redemption, repurchase or acquisition for value of,
or any prepayment or redemption as a result of any change of control or similar
event, asset sale, insurance or condemnation event, debt issuance, equity
issuance, capital contribution or similar required “repurchase” event of
(including, in each case without limitation, by way of depositing with the
trustee with respect thereto or any other Person money or securities before due
for the purpose of paying when due any) (I) Indebtedness incurred pursuant to
Sections 10.04(xiii) and 10.04(xviii); provided that notwithstanding anything to
the contrary in this Section 10.08(iii), any Group Member may prepay, repay,
redeem or repurchase any such Indebtedness so long as prior to and after giving
effect to such payment, prepayment, redemption or repurchase, the Payment
Conditions are satisfied; (II) or Indebtedness incurred pursuant to Section
10.04(xx) unless at the time of prepayment, repayment, redemption or repurchase
of such Indebtedness, no Default or Event of Default is continuing or would
result therefrom; or (III) any Specified Debt except to the extent permitted
pursuant to Section 10.04(xxii).
10.09    Limitation on Certain Restrictions on Subsidiaries. Each Obligor will
not, and will not permit any Group Member to (or in the case of Toys SARL only,
will not and will not permit any of its Subsidiaries to), directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Group Member to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by any Group Member, or
pay any Indebtedness owed to any Group Member, (b) make loans or advances to any
Group Member or (c) transfer any of its properties or assets to any Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) applicable law, (ii) this Agreement and the other Credit Documents,
(iii) the Local Law Financing Documents, (iv) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of any
Obligor, (v) customary provisions restricting assignment of any licensing
agreement (in which any Group Member is the licensee) or other contract entered
into by any Group Member in the ordinary course of business, (vi) restrictions
on the transfer of any asset pending the close of the sale of such asset and
(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (vi), (vii), (xv) or (xvi).
10.10    Limitation on Issuance of Equity Interests. (a) Each Obligor will not,
and will not permit any of its Subsidiaries to, issue (i) any Preferred Equity
to a Person who is not an Obligor or Subsidiary of an Obligor or (ii) any
redeemable common stock or other redeemable common Equity Interests other than
common stock or other redeemable common Equity Interests that is or are
redeemable at the sole option of any Group Member, as the case may be; provided
that notwithstanding the foregoing, each Parent Guarantor may issue Qualified
Preferred Stock.
(b)    No Parent Guarantor will permit any of its Subsidiaries to issue any
capital stock or other Equity Interests (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock or other Equity Interests, except (i) for transfers and
replacements of then outstanding shares of capital stock or other Equity
Interests, (ii) for stock splits, stock dividends and other issuances which do
not decrease the percentage ownership of any Parent Guarantor or any of their
respective Subsidiaries in any class of the capital stock or other Equity
Interests of such Subsidiary, (iii) to qualify directors to the extent required
by applicable law and for other nominal share issuances to Persons other than
Group Members to the extent required under applicable law, (iv) for issuances by
Subsidiaries of each Parent Guarantor which are newly created or acquired in
accordance with the terms of this Agreement,

139
 
 
 




--------------------------------------------------------------------------------






(v) Non-Wholly-Owned Subsidiaries may issue Equity Interests and (vi) as may be
required by Applicable Law.
10.11    Business; etc. Each Obligor will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly in any business other than the
businesses engaged in by the Group as of the Second Restatement Effective Date
and reasonable extensions thereof and businesses ancillary or complimentary
thereto.
10.12    Limitation on Creation of Subsidiaries. (a) Each Obligor will not, and
will not permit any of its Subsidiaries to, establish, create or acquire after
the Second Restatement Effective Date any Subsidiary (other than
Non-Wholly-Owned Subsidiaries permitted to be established, created or acquired
in accordance with the requirements of Section 10.12(b) and other then
Immaterial Subsidiaries), provided that each Obligor and its Wholly-Owned
Subsidiaries shall be permitted to establish, create and, to the extent
permitted by this Agreement, acquire Wholly-Owned Subsidiaries, so long as, in
each case, (i) at least 5 days’ prior written notice thereof is given to the
Administrative Agent (or such shorter period of time as is acceptable to the
Administrative Agent in any given case), (ii) the capital stock or other Equity
Interests of such new Subsidiary are promptly pledged pursuant to, and to the
extent required by, this Agreement and the Security Documents and the
certificates, if any, representing such stock or other Equity Interests,
together with stock or other appropriate powers duly executed in blank, are
delivered to the Security Agent, (iii) each such new Wholly-Owned Subsidiary
executes any Security Documents required under the Collateral and Guaranty
Requirements, and (iv) each such new Wholly-Owned Subsidiary to the extent
requested by the Administrative Agent or the Required Lenders, takes all actions
required pursuant to Section 9.13. In addition, each new Wholly-Owned Subsidiary
that is required to execute any Credit Document shall execute and deliver, or
cause to be executed and delivered, all other relevant documentation (including
opinions of counsel) of the type described in Section 6 as such new Subsidiary
would have had to deliver if such new Subsidiary were an Obligor on the Second
Restatement Effective Date.
(b)    In addition to Subsidiaries of each Parent Guarantor created pursuant to
preceding clause (a), each Parent Guarantor and its Subsidiaries may establish,
acquire or create, and make Investments in, Non-Wholly-Owned Subsidiaries after
the Second Restatement Effective Date as a result of Permitted Acquisitions
(subject to the limitations contained in the definition thereof) and Investments
expressly permitted to be made pursuant to Section 10.05, provided that (i) all
of the capital stock or other Equity Interests of each such Non-Wholly-Owned
Subsidiary shall be pledged by any Obligor which owns same as, and to the
extent, required by the Collateral and Guaranty Requirement, and (ii) each such
Non-Wholly-Owned Subsidiary shall take the actions specified in Section 10.12(a)
to the same extent that such Non-Wholly-Owned Subsidiary would have been
required to take if it were a Wholly-Owned Subsidiary of any Parent Guarantor.
10.13    No Additional Deposit Accounts; etc. The Qualified Obligors will not,
directly or indirectly, open, maintain or otherwise have any checking, savings,
deposit, securities or other accounts at any bank or other financial institution
where cash or Cash Equivalents are or may be deposited or maintained with any
Person, other than (a) Core Concentration Accounts, (b) Collection Accounts, (c)
Disbursement Accounts, (d) other Deposit Accounts, (e) Excluded Accounts and (f)
securities accounts, in each case, meeting the requirements set forth in this
Agreement (including the Collateral and Guaranty Requirements); provided that
prior to opening any new Core Concentration Account, Collection Account,
Disbursement Account, other Deposit Account, Excluded Account or securities
account following the Second Restatement Effective Date, (i) such Obligor has
notified the Administrative Agent of such new account (and in the case of a new
Excluded Account, designated such Excluded Account as either a Cash Pooling
Account or otherwise) and (ii) in the case of any new Core Concentration
Account, Collection Account, other Deposit Account (other than Excluded Accounts
and Disbursement Accounts) or securities account, the financial

140
 
 
 




--------------------------------------------------------------------------------






institution with which such account is opened, together with the applicable
Obligor which has opened such account and the Security Agent have executed and
delivered to the Administrative Agent a Cash Management Control Agreement
reasonably acceptable to the Administrative Agent (or in the case of a
securities account, such other control agreement as may be reasonably
satisfactory to the Administrative Agent).
10.14    Cash Pooling Accounts. At any time that Loans are outstanding, the
Qualified Obligors will ensure that the net aggregate cash balance of any Cash
Pooling Accounts maintained by such Qualified Obligors (whether positive or
negative, as applicable) shall not exceed the Pounds Sterling Equivalent of
£15,000,000 for any three consecutive Business Days, and the Qualified Obligors
shall take (or refrain from taking, as the case may be) all such actions as are
necessary to ensure compliance with this Section 10.14, including (without
limitation), transferring funds from, or suspending transfers of funds to, any
Cash Pooling Accounts. The Security Agent acknowledges that (a) all of the
obligations of the Qualified Obligors in respect of the Cash Pooling Accounts
are solely the personal obligations of the Qualified Obligors, and (b) any
breach by any of the Qualified Obligors of their obligations under this
Agreement shall not prejudice the status of the Cash Pooling Accounts and shall
not prejudice the relevant account bank’s rights in respect of the Cash Pooling
Accounts, including the account bank’s rights of set-off.
Section 11.    Events of Default.
11.01    Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):
(a)    Payments. Any Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or Unpaid Drawing or (ii) default, and such
default shall continue unremedied for five or more Business Days, in the payment
when due of any interest on any Loan, Note or any Unpaid Drawing or any Fees or
any other amounts owing hereunder or under any other Credit Document; or
(b)    Representations, etc. Any representation, warranty or statement made or
deemed made by any Obligor herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date made or
deemed made; or
(c)    Covenants. Any Obligor shall (i) default in the due performance or
observance by it of any term, covenant or agreement contained in Sections
5.03(e), 5.03(f) or Section 10, (ii) default in the due performance or
observance by it of any term, covenant or agreement contained in Section 9.01(j)
and such default shall continue unremedied for a period of one Business Day,
(iii) default in the due performance or observance of any term, covenant or
agreement contained in Section 9.01(g)(i), 9.08, 9.11, 9.14 or 9.16 and such
default shall continue unremedied for a period of five Business Days, or (iv)
default in the due performance or observance by it of any other term, covenant
or agreement contained in this Agreement (other than those as provided in
Sections 11.01(a) and 11.01(b)) and such default (in the case of this clause
(ii) shall continue unremedied for a period of 30 days after written notice
thereof to the defaulting party by the Administrative Agent or the Required
Lenders; or
(d)    Default Under Other Agreements. (a) (i)  Any Group Member shall
(x)default in any payment of any Indebtedness (other than the Secured
Obligations) (including, without limitation, any Specified Debt) beyond the
period of grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Secured
Obligations) (including, without limitation, any Specified Debt) or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders)

141
 
 
 




--------------------------------------------------------------------------------






to cause (determined without regard to whether any notice of acceleration is
required other than, in any case, voluntary prepayments or terminations
permitted under this Agreement), any such Indebtedness to become due prior to
its stated maturity (except with respect to secured Indebtedness to the extent
the same become due as a result of sale or transfer of the property or assets
securing such Indebtedness), or (ii) any Indebtedness (other than the Secured
Obligations) (including, without limitation, any Specified Debt) of Group Member
shall be declared to be (or shall become) due and payable, or required to be
prepaid other than by a regularly scheduled required prepayment or other
prepayments permitted by this Agreement, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.01(d) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least £15,000,000; or
(e)    Bankruptcy, etc. Any Group Member shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any Group
Member, and the petition is not controverted within 10 days, or is not dismissed
within 60 days after the filing thereof, provided, however, that during the
pendency of such period, each Lender shall be relieved of its obligation to
extend credit hereunder; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any Group Member, to operate all or any substantial portion of the business of
any Group Member, or any Group Member commences any other proceeding (including,
but not limited to a bank administration proceeding) under any reorganization,
arrangement, adjustment or moratorium of debt, relief of debtors, dissolution,
bankruptcy, insolvency or liquidation or similar law of any jurisdiction whether
now or hereafter in effect relating to any Group Member (including, without
limitation, under the Companies Act 2006 (United Kingdom) or the Insolvency Act
1986 as amended (United Kingdom), the Corporations Act (Australia), or any
corporate action, legal proceedings or other procedure or step is taken in
relation to the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Group Member (other than any Group Member incorporated in Australia) or any of
its assets; where the following proceedings are commenced against any member of
the Group which conducts business in France (a “French Group Member”): any
procédure d’alerte, de sauvegarde, de conciliation (including a jugement
d’homologation de conciliation), de redressement, cession totale de
l’entreprise, règlement ou liquidation judiciaire or a conciliateur,
administrateur judiciaire, liquidateur or mandataire ad hoc is appointed in
respect of a French Group Member), or there is commenced against any Group
Member any such proceeding which remains undismissed for a period of 45 days
after the filing thereof, or any Group Member is adjudicated insolvent (with
respect to an Australian Obligor, as defined in the Corporations Act) or
bankrupt; or any order of relief or other order approving any such case is
sought in such proceeding (including the entry of an order of relief against it
or for the appointment of a receiver, controller (as defined in the Corporations
Act) receiver-manager, trustee, monitor, custodian or similar official for it or
for any substantial part of its property) is entered; or any Group Member makes
a general assignment for the benefit of creditors; or any French Group Member is
in a state of “cessation des paiements” within the meaning of Article L. 631-1
of the French commercial code (Code de commerce); or any Company action is taken
by any Obligor for the purpose of effecting any of the foregoing; where the
following proceedings are commenced against any member of the Group which has a
permanent establishment in Spain (a “Spanish Group Member”): any “concurso”,
“administración judicial”, “disolución”, “liquidación”, “intervención judicial o
administrativa”, “negociaciones para alcanzar un acuerdo de refinanciación” as
per Article 5bis of the Spanish Insolvency Act 22/2003, of 9 July (the “Spanish
Insolvency Act”) or falls into any of the categories or situations set out in
articles 360 et seq. of the Royal Decree Law 1/2010 which approves the Spanish
Companies Act (the “Spanish Companies Act”) which would require it to be wound
up (causa de disolución) or is obliged to initiate the proceedings for its
compulsory winding-up; or any German Obligor is over-indebted (überschuldet) or
unable to pay its debts (zahlungsunfähig) in the meaning of Sections 17 to 19 of
the German

142
 
 
 




--------------------------------------------------------------------------------






Insolvency Code (Insolvenzordnung) or a court order for the rejection of
insolvency proceedings due to lack of funds (Abweisungsbeschluss mangels Masse)
is made in respect of a German Obligor; or
(f)    Pension Plans. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan or
Multiemployer Plan shall have had or is likely to have a trustee appointed to
administer such Plan, any Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Plan shall have an Unfunded Current Liability, any
Obligor or a Subsidiary of an Obligor or any ERISA Affiliate has incurred or is
reasonably likely to incur any liability to or on account of a Plan or
Multiemployer Plan under section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or section 436(f) of the Code, a “default” within the meaning of Section
4219(c)(5) of ERISA, shall occur with respect to any Plan or Multiemployer Plan;
any applicable law, rule or regulation is adopted, changed or interpreted, or
the interpretation or administration thereof is changed, in each case after the
date hereof, by any Governmental Authority (a “Change in Law”), or, as a result
of a Change in Law, an event occurs following a Change in Law, with respect to
or otherwise affecting any Plan or Multiemployer Plan; (b) there shall result
from any such event or events the imposition of a lien, the granting of a
security interest, or a liability or a material risk of incurring a liability;
and (c) such lien, security interest or liability, individually, and/or in the
aggregate has had, or could reasonably be expected to have, a Material Adverse
Effect; or
(g)    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Security Agent for the benefit
of the Secured Creditors the Liens, rights, powers and privileges purported to
be created thereby (including, without limitation, a perfected security interest
in, and Lien on, all of the Collateral, in favor of the Security Agent, superior
to and prior to the rights of all third Persons (except as permitted by Section
10.01), and subject to no other Liens (except as permitted by Section 10.01)
(except as a result of the sale, release or other disposition of the applicable
Collateral in a transaction permitted under the Credit Documents), or any
Obligor shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to any such
Security Document and such default shall continue beyond the period of grace, if
any, specifically applicable thereto pursuant to the terms of such Security
Document; or
(h)    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or
(i)    Judgments. One or more judgments or decrees shall be entered against any
Group Member involving in the aggregate for any Group Member a liability (to the
extent not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 45 consecutive days, and the aggregate amount of all
such judgments equals or exceeds £15,000,000; or

143
 
 
 




--------------------------------------------------------------------------------






(j)    Change of Control. A Change of Control shall occur; or
(k)    Denial of Liability. (a) Any Obligor shall deny its obligations under
this Agreement, any Note or any other Credit Document, (b) any law, rule or
regulation shall purport to render invalid, or preclude enforcement of, any
material provision of this Agreement or any other Credit Document or impair
performance of any Obligor’s obligations hereunder or under any other Credit
Document or (c) any dominant authority asserting or exercising de jure or de
facto governmental or police powers shall, by moratorium laws or otherwise,
cancel, suspend or defer the obligation of any Obligor to pay any amount
required to be paid hereunder or under any other Credit Document; or
(l)    Governmental Action. Any Governmental Authority shall have condemned,
nationalized, seized, or otherwise expropriated all or any substantial part of
the property, shares of capital stock or other assets of any Obligor or any of
its Subsidiaries, or shall have assumed custody or control of such property or
other assets or of the business or operations of any Obligor or any of its
Subsidiaries, or shall have taken any action for the dissolution or
disestablishment of any Obligor or any of its Subsidiaries or any action that
would prevent any Obligor, any of its Subsidiaries or any of their respective
officers from carrying on the business of such Obligor or such Subsidiary or a
substantial part thereof and, in each case, such action, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect; or
(m)    English Insolvency. (a) A member of the Group incorporated in England and
Wales is unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts under applicable law,
suspends or threatens to suspend making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with its creditors or any class of its creditors with a view to rescheduling any
of its indebtedness; (b) the value of the assets of any member of the Group
incorporated in England and Wales is less than its liabilities (taking into
account contingent and prospective liabilities); or (c) a moratorium is declared
in respect of any indebtedness of any member of the Group incorporated in
England and Wales. If a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by that moratorium; or
(n)    Australian Insolvency. A member of the Group incorporated in Australia is
(i) is (or has stated that it is) insolvent under administration or insolvent
(each as defined in the Corporations Act); (ii) is in liquidation, in
provisional liquidation, under administration or wound up or has had a
Controller (as defined in the Corporations Act) appointed to its property; (iii)
is subject to any arrangement, assignment, moratorium or composition, protected
from creditors under any statute or dissolved (in each case, other than to carry
out a reconstruction or amalgamation while solvent on terms approved by the
Agent); (iv) has had an application or order made, resolution passed, proposal
put forward, or any other action taken, in each case in connection with that
person, which is preparatory to or could result in any of (i), (ii) or (iii)
above (and, in the case of an application or similar action, it is not stayed,
withdrawn or dismissed within 30 days); (v) is taken (under section 459F(1) of
the Corporations Act) to have failed to comply with a statutory demand; (vi) is
the subject of an event described in section 459C(2)(b) or section 585 of the
Corporations Act (or it makes a statement from which the Agent reasonably
deduces it is so subject); or (vii) is otherwise unable to pay its debts when
they fall due; or
(o)    Creditors’ Process. Any expropriation, attachment, sequestration,
distress or execution affects any material asset or assets of a member of the
Group incorporated in England and Wales or Australia and is not discharged
within 28 days;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of the Administrative

144
 
 
 




--------------------------------------------------------------------------------






Agent, any Lender or the holder of any Note to enforce its claims against any
Obligor (provided that, if an Event of Default specified in Section 11.01(e)
shall occur with respect to any Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses (i)
and (ii) below, shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon all the
Commitments of each Lender shall forthwith terminate immediately and any
Commitment Commission shall forthwith become due and payable without any other
notice of any kind; (ii) declare the principal of and any accrued interest in
respect of all Loans and the Notes and all Secured Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the Borrowers to pay
(and the Borrowers agree that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.01(e) with respect to
any Borrower, they will pay) to the Security Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Security Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrowers and then outstanding; (v) 
enforce and/or exercise, as Security Agent, all of the Liens and security
interests and other rights and remedies created pursuant to the Security
Documents; (vi) enforce each Guaranty; and (vii) apply any cash collateral held
by the Administrative Agent pursuant to Section 11.02 to the repayment of the
Secured Obligations.
Notwithstanding anything to the contrary herein or in the French Proceeds Loan
Documents, no French Proceeds Loan Creditor shall take any action in respect of
the French Proceeds Loans or the French Proceeds Loan Collateral to accelerate
any of the liabilities thereunder or to enforce the French Proceeds Loan
Collateral without the consent of the Required Lenders.
11.02    Application of Proceeds. (a) All moneys collected by the Administrative
Agent, the Security Agent or any other Secured Creditor (x) upon any sale or
other disposition of the Collateral or any portion thereof or any other
enforcement of remedies under the Security Documents (excluding, for the
avoidance of doubt, the French Proceeds Loan Security Documents), (y) after
acceleration of the Loans pursuant to Section 11.01 and (z) upon any
distribution in connection with an insolvency or liquidation proceeding with
respect to any Obligor, together with all other moneys received by the Security
Agent hereunder, shall be applied as follows, subject to the terms of any
Specified Debt Intercreditor Agreement:
(i)    first, to the payment of all amounts owing the Security Agent, each
Co-Collateral Agent and the Administrative Agent of the type described in
clauses (iv), (v) and (vi) of the definition of “Secured Obligations”;
(ii)    second, to the extent proceeds remain after the application pursuant to
the preceding clause (i), to the payment of all amounts owing to any Agent of
the type described in clauses (v) and (vi) of the definition of “Secured
Obligations”;
(iii)    third, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) and (ii), an amount equal to the outstanding Primary
Obligations shall be paid to the Secured Creditors as provided in Section
11.02(e) hereof, with each Secured Creditor receiving an amount equal to its
outstanding Primary Obligations or, if the proceeds are insufficient to pay in
full all such Primary Obligations, its Pro Rata Share of the amount remaining to
be distributed;
(iv)    fourth, to the extent proceeds remain after the application pursuant to
the preceding clauses (i) through (iii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 11.02(e) hereof, with each Secured Creditor receiving an
amount equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient

145
 
 
 




--------------------------------------------------------------------------------






to pay in full all such Secondary Obligations, its Pro Rata Share of the amount
remaining to be distributed;
(v)    fifth, to the extent proceeds remain after the application pursuant to
preceding clauses (i) through (iv), inclusive, an amount equal to the
outstanding Tertiary Obligations shall be paid to the Secured Creditors as
provided in Section 11.02(e), with each Secured Creditors receiving an amount
equal to its outstanding Tertiary Obligations or, if the proceeds are
insufficient to pay in full all such Tertiary Obligations, its Pro Rata Share of
the amount remaining to be distributed; and
(vi)    sixth, to the extent proceeds remain after application pursuant to the
preceding clauses (i) through (v), inclusive, and following the Termination
Date, to the relevant Obligor or to whomever may be lawfully entitled to receive
such surplus.
(b)    For purposes of this Agreement, (x) “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Primary Obligations, Secondary
Obligations or Tertiary Obligations, as the case may be, and the denominator of
which is the then outstanding amount of all Primary Obligations, Secondary
Obligations or Tertiary Obligations, as the case may be, (y) “Primary
Obligations” shall mean (i) in the case of the Credit Document Obligations, all
principal of, premium, fees and interest on, all Loans, all Unpaid Drawings, the
Stated Amount of all outstanding Letters of Credit and all Fees and (ii) in the
case of the Hedging Obligations and Cash Management Obligations, all amounts due
under each Secured Hedging Agreement that is a Qualified Secured Hedging
Agreement and each Secured Cash Management Agreement that is a Qualified Secured
Cash Management Agreement (other than indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities); provided
that such Primary Obligations in respect of such Qualified Secured Hedging
Agreements and such Qualified Secured Cash Management Agreements shall not
exceed an aggregate of £30,000,000 and (z) “Secondary Obligations” shall mean
all Secured Obligations other than Primary Obligations and Tertiary Obligations.
For the avoidance of doubt, notwithstanding the foregoing, no amounts received
from any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.
(c)    When payments to Secured Creditors are based upon their respective Pro
Rata Shares (other than in respect of Tertiary Obligations), the amounts
received by such Secured Creditors hereunder shall be applied (for purposes of
making determinations under this Section 11.02 only) (i) first, to their Primary
Obligations and (ii) second, to their Secondary Obligations. If any payment to
any Secured Creditor of its Pro Rata Share of any distribution would result in
overpayment to such Secured Creditor, such excess amount shall instead be
distributed in respect of the unpaid Primary Obligations or Secondary
Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Primary Obligations or Secondary Obligations, as the case
may be, have not been paid in full to receive an amount equal to such excess
amount multiplied by a fraction the numerator of which is the unpaid Primary
Obligations or Secondary Obligations, as the case may be, of such Secured
Creditor and the denominator of which is the unpaid Primary Obligations or
Secondary Obligations, as the case may be, of all Secured Creditors entitled to
such distribution.
(d)    Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under this Agreement (which shall only occur after all
outstanding Loans under this Agreement and Unpaid Drawings have been paid in
full), such amounts shall be paid to the Administrative Agent under this
Agreement and held by it, for the equal and ratable benefit of the Lender
Creditors, as cash security for the repayment of Secured Obligations owing to

146
 
 
 




--------------------------------------------------------------------------------






the Lender Creditors as such. If any amounts are held as cash security pursuant
to the immediately preceding sentence, then upon the termination of all
outstanding Letters of Credit under this Agreement, and after the application of
all such cash security to the repayment of all Secured Obligations owing to the
Lender Creditors after giving effect to the termination of all such Letters of
Credit, if there remains any excess cash, such excess cash shall be returned by
the Administrative Agent to the Security Agent for distribution in accordance
with Section 11.02(a) hereof.
(e)    All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors, (y) if to the Hedging Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Hedging
Creditors or, in the absence of such a Representative, directly to the Hedging
Creditors and (z) if to the Cash Management Creditors, directly to the Cash
Management Creditors.
(f)    For purposes of applying payments received in accordance with this
Section 11.02, the Security Agent shall be entitled to rely upon (i) the
Administrative Agent, (ii) the Representative or, in the absence of such a
Representative, upon the Hedging Creditors and (iii) Cash Management Creditors
for a determination (which the Administrative Agent and the Secured Creditor
agree (or shall agree) to provide upon request of the Security Agent) of the
outstanding Primary Obligations and Secondary Obligations owed to the Lender
Creditors, the Other Creditors or the Cash Management Creditors, as the case may
be. Unless it has received written notice from a Secured Creditor to the
contrary, the Administrative Agent and each Representative, in furnishing
information pursuant to the preceding sentence, and the Security Agent, in
acting hereunder, shall be entitled to assume that no Secondary Obligations are
outstanding. Unless it has written notice from a Hedging Creditor or Cash
Management Creditor to the contrary, the Security Agent, in acting hereunder,
shall be entitled to assume that no Secured Hedging Agreements or Secured Cash
Management Agreements are in existence.
(g)    It is understood that the Obligors (except Toys SARL) shall remain
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral and the aggregate amount of the Secured Obligations.
Section 12.    The Agents.
12.01    Appointment. The Lenders (including in their capacity as Issuing
Lenders and the Lead Arrangers) hereby irrevocably designate and appoint the
Agents to act as specified herein and in the other Credit Documents. Each Lender
hereby irrevocably authorizes, and each holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize the Agents to take such
action on its behalf under the provisions of this Agreement, the other Credit
Documents and any other instruments and agreements referred to herein or therein
and to exercise such powers and to perform such duties hereunder and thereunder
as are specifically delegated to or required of the Agents by the terms hereof
and thereof and such other powers as are reasonably incidental thereto. The
Agents may perform any of their respective duties hereunder by or through their
officers, directors, agents, employees or affiliates.
12.02    Nature of Duties. (a) The Agents shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. No Agent nor any of its officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by it or
them hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence, willful misconduct or
bad faith (as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Agents shall be mechanical and
administrative in nature; the Agents shall not have by reason of this Agreement
or any other Credit Document a fiduciary relationship in respect of any Lender
or the holder of any Note; and nothing in this Agreement or in any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the

147
 
 
 




--------------------------------------------------------------------------------






Agents any obligations in respect of this Agreement or any other Credit Document
except as expressly set forth herein or therein.
(b)    Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, the Lead Arrangers are named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arrangers shall not, solely by reason of
this Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.
12.03    Lack of Reliance on the Agents. Independently and without reliance upon
the Agents, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (a) its own independent
investigation of the financial condition and affairs of the Obligors in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (b) its own appraisal of the
creditworthiness of the Obligors and, except as expressly provided in this
Agreement, no Agent shall have any duty or responsibility, either initially or
on a continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. No
Agent shall be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Obligors or be required
to make any inquiry concerning either the performance or observance of any of
the terms, provisions or conditions of this Agreement or any other Credit
Document, or the financial condition of the Obligors or the existence or
possible existence of any Default or an Event of Default.
12.04    Certain Rights of the Administrative Agent. If the Administrative Agent
shall request instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
12.05    Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent.
12.06    Indemnification. To the extent any Agent (or any affiliate thereof) is
not reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders and as if all references to Affiliated
Lenders in the definition of Required Lenders were deleted) for and against any
and all liabilities, obligations, losses,

148
 
 
 




--------------------------------------------------------------------------------






damages, penalties, claims, actions, judgments, costs, expenses or disbursements
of whatsoever kind or nature which may be imposed on, asserted against or
incurred by such Agent (or any affiliate thereof) in performing its respective
duties hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s (or such affiliates’ thereof) gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).
12.07    Agents in their Individual Capacities. With respect to its obligation
to make Loans, or issue or participate in Letters of Credit, under this
Agreement, each Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender”, “Required
Lenders”, “Supermajority Lenders”, “holders of Notes” or any similar terms
shall, unless the context clearly indicates otherwise, include such Agent in its
respective individual capacities. Each Agent and its respective affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Obligor or any Affiliate of any Obligor (or any Person engaged
in a similar business with any Obligor or any Affiliate thereof) as if they were
not performing the duties specified herein, and may accept fees and other
consideration from any Obligor or any Affiliate of any Obligor for services in
connection with this Agreement and otherwise without having to account for the
same to the Lenders.
12.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.
12.09    Resignation by, and Removal of, the Administrative Agent. (a) The
Administrative Agent (for purposes of this Section 12.09(a) through (e), the
term “Administrative Agent” also shall include DBNY in its capacity as Security
Agent hereunder and pursuant to the Security Documents) may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Credit Documents at any time by giving 15 Business Days’ prior written
notice to the Lenders and, unless a Default or an Event of Default under
Section 11.01(e) then exists, the Borrowers. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as Security
Agent under the French Proceeds Loan Documents. Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Lender and the Fronting Lender, in which case the resigning
Administrative Agent (x) shall not be required to issue any further Letters of
Credit or make any additional Specified Foreign Currency Loans hereunder and (y)
shall maintain all of its rights as Issuing Lender or Fronting Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Specified
Foreign Currency Loans made by it, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below. If
the Administrative Agent shall become (and for so long as it remains) subject to
any event or proceeding described in clause (iii) of the definition of
Defaulting Lender, the Administrative Agent may be removed by the Borrowers or
the Required Lenders; provided that (x) in the case of a removal by the
Borrowers, the Administrative Agent shall be contemporaneously replaced as
Administrative Agent by one or more of the other Agents or a Person approved by
the Required Lenders and reasonably acceptable to the Borrowers, which
acceptance shall not be unreasonably withheld or delayed and (y) in the case of
a removal by the Required Lenders, the Administrative Agent shall be
contemporaneously replaced by a successor Administrative Agent designated by the
Required Lenders, which successor Administrative Agent shall be

149
 
 
 




--------------------------------------------------------------------------------






reasonably acceptable to the Borrowers, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrowers’ approval shall
not be required if a Default or an Event of Default then exists).
(b)    Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder and
under the other Credit Documents who shall be a commercial bank or trust company
reasonably acceptable to the Borrowers, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrowers’ approval shall
not be required if an Event of Default then exists).
(c)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrowers (which consent shall not be unreasonably withheld or delayed,
provided that the Borrowers’ consent shall not be required if an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.
(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
(e)    Upon a resignation or removal of the Administrative Agent pursuant to
this Section 12.09, the Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent
hereunder and under the other Credit Documents.
(f)    The Co-Collateral Agent may resign at any time upon written notice to the
Borrowers and the Administrative Agent and such resignation shall become
effective immediately upon the delivery of such written notice.
(g)    Upon a resignation or removal of the Co-Collateral Agent pursuant to
Section 12.09(f), the Co-Collateral Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Co-Collateral Agent for all of
its actions and inactions while serving as the Co-Collateral Agent hereunder and
under the other Credit Documents.
12.10    Collateral Matters. (a) For the purposes of this Section 12.10 only,
any reference to a “Lender” shall include the UK Borrowers in their capacity as
French Proceeds Loan Creditors, the “Security Documents” shall include the
French Proceeds Loan Security Documents and “Secured Obligations” shall include
the French Proceeds Loan Secured Obligations. Each Lender (including in its
capacity as an Issuing Lender) authorizes and directs the Security Agent to
enter into the Security Documents for the benefit of (and, in respect of the
Security Documents governed by French law, in the name and for the account of,)
the Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.

150
 
 
 




--------------------------------------------------------------------------------






The Security Agent is hereby authorized on behalf of all of (and, in respect of
the Security Documents governed by French law, in the name and for the account
of,) the Lenders, without the necessity of any notice to or further consent from
any Lender, from time to time prior to an Event of Default, to take any action
with respect to any Collateral or Security Documents which may be necessary to
perfect and maintain perfected the security interest in and liens upon the
Collateral granted pursuant to the Security Documents.
(b)    The Lenders hereby authorize and direct the Security Agent, at its option
and in its discretion or upon request of a Borrower or Toys SARL, as the case
may be, to release or subordinate (as the case may be) any Lien granted to or
held by the Security Agent upon any Collateral (i) upon termination of the Total
Commitment (and all Letters of Credit) and payment and satisfaction of all of
the Secured Obligations (other than inchoate indemnification obligations and
other contingent obligations not due and payable) at any time arising under or
in respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
otherwise disposed of (to Persons other than an Obligor unless such respective
Obligor is not required to give a security interest in the assets being
transferred) upon the sale or other disposition thereof in compliance with
Section 10.05, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security Documents. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Security Agent’s authority to release
particular types or items of Collateral pursuant to Section 12.10.
(c)    The Security Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Obligor or is cared for, protected or insured or that the Liens granted to the
Security Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to the Security Agent in this
Section 12.10, in any of the Security Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Security Agent may act in any manner it may deem appropriate, in
its sole discretion, given the Security Agent’s own interest in the Collateral
as one of the Lenders and that the Security Agent shall have no duty or
liability whatsoever to the Lenders, except for its gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).
(d)    The Security Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through, or
delegate any and all such rights and powers to, any one or more sub-agents,
trustees or third parties appointed by the Security Agent. The Security Agent
(and any such sub-agent, trustee or third party) may perform any and all of its
duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory and indemnification provisions of this Section 12
and Section 13.01 shall apply to any such sub-agent, trustee or third party and
to their respective Affiliates to the same extent that such provisions apply to
the Security Agent.
(e)    Each Lender authorizes and directs the Security Agent and the
Administrative Agent to enter into the intercreditor agreements, including the
Specified Debt Intercreditor Agreement, third party holder (tiers détenteur)
appointment agreements and related documents in respect of the Secured Hedging
Agreements, the Secured Cash Management Agreements, the Specified Debt, and this
Section 12.10(e), as applicable, it being understood that such intercreditor
agreements and/or other documents shall contain an acknowledgement that the
Hedging Creditors, Cash Management Creditors and/or holders of the Specified
Debt, as applicable, are bound by and restate the authorizations set forth in
Section 12.10.
(f)    Each Lender authorizes and directs the Security Agent and the
Administrative Agent to enter into acknowledgments and other agreements with the
financial institutions providing the cash pooling

151
 
 
 




--------------------------------------------------------------------------------






arrangements which recognize such financial institution’s right to net out
balances in the deposit accounts included in the cash pooling arrangements will
be senior to the security interest of the Security Agent in such deposit
accounts. It is understood and agreed that the Collection Accounts and
Concentration Accounts will not be permitted to be subject to such cash pooling
arrangements.
12.11    Lower Ranking Share Pledges. (a) The Lenders (including in their
capacity as Issuing Lenders) hereby mandate the Security Agent to execute in
their name and for their account, simultaneously with the execution of each
Incremental Commitment Agreement, Qualified Secured Hedging Agreement and
Qualified Cash Management Agreement (as applicable), any Incremental Security
Document and/or Hedging/Cash Management Security Document to the extent
necessary to allow each Incremental Lender, Hedging Creditor and Cash Management
Creditor to benefit from the Incremental Security Documents and the Hedging/Cash
Management Security Document (as applicable).
(b)    Specifically, the Secured Creditors in their capacity as beneficiaries of
the French Share Pledge, expressly authorize the granting of a second ranking
pledge and, if applicable, of lower ranking pledges on the French Pledged Shares
to the benefit of the Lenders, Incremental Lenders, the Hedging Creditors and
the Cash Management Creditors in accordance with the terms of such lower ranking
pledge agreements. Each Incremental Lender (and each Hedging Creditor and Cash
Management Creditor in the relevant intercreditor agreement or similar
agreement), in its capacity as beneficiary of lower ranking pledge agreements,
expressly authorizes the granting of pledges ranking lower than the pledge of
which it is the beneficiary on the French Pledged Shares, in favor of other
Incremental Lenders, Hedging Creditors and the Cash Management Creditors which
would execute Incremental Commitment Agreements, Qualified Secured Hedging
Agreements and Qualified Cash Management Agreements (as applicable) after the
date on which it executed the Incremental Commitment Agreement(s) to which it is
a party.
12.12    Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Obligor, any Subsidiary thereof, the Required Lenders, any Lender
or any other Person under or in connection with this Agreement or any other
Credit Document except (a) as specifically provided in this Agreement or any
other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.
12.13    Co-Collateral Agent. If a Co-Collateral Agent proposes an adjustment or
revision to Borrowing Base eligibility standards, advance rates applicable to
the Borrowing Base or Reserves, or makes any other proposal regarding a
determination or action which may be made by the Co-Collateral Agents pursuant
to this Agreement or any Security Document, the other Co-Collateral Agent shall
respond to such proposal within three Business Days of its receipt of such
written proposal. In the event that the Co-Collateral Agents do not agree on
eligibility standards or Reserves or any other action or determination which may
be made by the Co-Collateral Agents pursuant to the Agreement or any Security
Documents, the Administrative Agent shall nevertheless undertake such action
with respect thereto as any Co-Collateral Agent may request (subject to the
other provisions of this Agreement); provided that the amount of Reserves
established or increased or eligibility reduced by any Co-Collateral Agent in
the event of any such disagreement may not exceed £5,000,000 in the aggregate at
any time outstanding for all such disagreements; and further provided that the
Administrative Agent may not, without the prior consent of such Co-Collateral
Agent, reduce or eliminate any such Reserves established under this sentence;
and further provided that if the Co-Collateral Agents subsequently agree on the
establishment or amount of Reserves to be imposed after their initial
disagreement, the Reserves so established upon such agreement shall not be
subject to the first

152
 
 
 




--------------------------------------------------------------------------------






proviso hereof and shall not be included in calculating the amount of Reserves
or eligibility reductions permitted under such first proviso.
12.14    Amendments to Guaranties and Security Documents on the Second
Restatement Effective Date . By their execution and delivery hereof, the Lenders
party hereto hereby authorize and direct the Administrative Agent and the
Co-Collateral Agents to enter into the Credit Document Acknowledgment and
Amendment in substantially the form of Exhibit R hereto.
Section 13.    Miscellaneous.
13.01    Payment of Expenses, etc. (a) The Borrowers hereby agree to:
(a) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses (including Expenses) of the Agents
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP and the Administrative Agent’s other counsel and consultants and the
fees and expenses in connection with the appraisals and collateral examinations
required pursuant to, and subject to the limits set forth in, Section 9.01(l))
in connection with the preparation, execution, delivery and administration of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any actual or proposed amendment, waiver or
consent relating hereto or thereto, of the Agents and their respective
Affiliates in connection with their syndication efforts with respect to this
Agreement and of the Agents and, after the occurrence of an Event of Default,
each of the Issuing Lenders and the Lenders in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable fees and
disbursements of counsel (limited to one local counsel in each relevant
jurisdiction (or two in the case of a conflict preventing only one local counsel
acting)) and consultants for the Agents and, after the occurrence of an Event of
Default, counsel (limited to one local counsel in each relevant jurisdiction (or
two in the case of a conflict preventing only one local counsel acting)) for
each of the Issuing Lenders and Lenders); (b) pay and hold the Administrative
Agent, the Facility Agent, each of the Issuing Lenders, the Security Agent, each
Co-Collateral Agent and each of the Lenders harmless from and against any and
all present and future stamp, excise and other similar documentary taxes with
respect to the foregoing matters (other than taxes covered by section 5.04.7)
(including as a result of any assignment pursuant to Section 13.04(b), whether
by Assumption Agreement or otherwise, if the Australian Borrower does anything
which causes them to become resident outside New South Wales where that change
causes duty to be payable on an assignment of debt) and save the Administrative
Agent, the Facility Agent, each of the Issuing Lenders, the Security Agent, each
Co-Collateral Agent and each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to the Administrative Agent, the Facility Agent,
such Issuing Lender, such Security Agent or such Lender) to pay such taxes; and
(c) indemnify the Administrative Agent, the Facility Agent, the Security Agent,
each Co-Collateral Agent, each Issuing Lender and each Lender, (each, an
“Indemnified Person”) and each of their respective officers, directors,
employees, representatives, agents and Affiliates from and hold each of them
harmless against any and all liabilities, obligations, losses, damages,
penalties, claims, actions (including removal or remedial actions), judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (i) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, the Facility Agent, the Security Agent, any
Co-Collateral Agent, any Issuing Lender or any Lender is a party thereto and
whether or not such investigation, litigation or other proceeding is brought by
or on behalf of any Obligor) related to the entering into and/or performance of
this Agreement or any other Credit Document or the use of any Letter of Credit
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions

153
 
 
 




--------------------------------------------------------------------------------






contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(ii) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Real Property at any
time owned, leased or operated by any Obligor or any of its Subsidiaries, the
generation, storage, transportation, handling or disposal of Hazardous Materials
by any Obligor at any location, whether or not owned, leased or operated by any
Obligor, the non-compliance by any Obligor with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim asserted against any Obligor or any Real Property at any
time owned, leased or operated by any Obligor, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages,
actions, suits, disbursements, judgments, costs or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as determined by a court of competent jurisdiction in a final
judgment)). To the extent that the undertaking to indemnify, pay or hold
harmless any Agent, any Issuing Lender or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law. Subject to Section 9.01(l), in addition, the Obligors agree to
reimburse the Administrative Agent for all reasonable third party
administrative, audit and monitoring expenses incurred in connection with the
Borrowing Base and determinations thereunder.
(b)    To the full extent permitted by applicable law, each Obligor shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnified Person shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except to
the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non‑appealable decision).
13.02    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, the Facility Agent, each Issuing Lender and each
Lender is hereby authorized at any time or from time to time, without
presentment, demand, protest or other notice of any kind to any Obligor or to
any other Person, any such notice being hereby expressly waived, to set off and
to appropriate and apply any and all deposits (general or special) and any other
Indebtedness at any time held or owing by the Administrative Agent, the Facility
Agent, such Issuing Lender or such Lender (including, without limitation, by
branches and agencies of the Administrative Agent, the Facility Agent, such
Issuing Lender or such Lender wherever located) to or for the credit or the
account of any Obligor against and on account of the Secured Obligations and
liabilities of the Obligors to the Administrative Agent, such Issuing Lender or
such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Secured Obligations purchased by
such Lender pursuant to Section 13.04(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent, such Issuing
Lender or such Lender shall have made any demand hereunder and although said
Secured Obligations, liabilities or claims, or any of them, shall be contingent
or unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance

154
 
 
 




--------------------------------------------------------------------------------






with the provisions of Section 15.07 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff;
provided further that that no amounts received from, or set off with respect to,
any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.
13.03    Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telecopier communication, facsimile transmission or electronic mail) and mailed,
telecopied, transmitted or delivered: if to any Obligor, to such Obligor as set
forth on Schedule I hereto; if to any Lender, at its address, facsimile number
or electronic mail address specified on Schedule 13.03; and if to the
Administrative Agent, at the Notice Office; if to the Facility Agent, at the
Notice Office, if to the Security Agent at 60 Wall Street, New York, New York
10005, Attention: Dusan Lazarov, facsimile number (212) 797-5695; if to the
Co-Collateral Agents, at Deutsche Bank AG New York Branch, 60 Wall Street, New
York, New York 10005, Attention: Dusan Lazarov, facsimile number (212) 797-5695
and Bank of America, N.A., 100 Federal Street, Boston MA 02110, Attention:
Christine Hutchinson, facsimile number (617) 434-4131; or, as to any Obligor or
the Administrative Agent, the Facility Agent, the Security Agent or any
Co-Collateral Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address, facsimile number or electronic mail address as shall be
designated by such Lender in a written notice to the Borrowers and the
Administrative Agent. All such notices and communications shall, when mailed,
telecopied, faxed, mailed electronically or sent by overnight courier, be
effective when deposited in the mails or overnight courier, as the case may be,
or sent by telecopier or electronic mail, except that notices and communications
to the Administrative Agent, the Security Agent and any Co-Collateral Agent,
shall not be effective until received by the Administrative Agent, the Security
Agent or such Co‑Collateral Agent, as the case may be.
13.04    Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, that
none of the Parent Guarantors nor any Borrower may assign or transfer any of
their rights, obligations or interest hereunder without the prior written
consent of the Lenders which consent will not be given unless the assignee or
transferee is a member of the same “wholly-owned group” as, or an Associate of,
each of the Borrowers for the purposes of section 128F of the Australian Tax Act
and, provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments or Loans hereunder except as provided in Sections 2.13 and 13.04(b))
and the transferee, assignee or participant, as the case may be, shall not
constitute a “Lender” hereunder and, provided further, that no Lender shall
transfer or grant any participation under which the participant shall have
rights to approve any amendment to or waiver of this Agreement or any other
Credit Document except to the extent such amendment or waiver would (i) extend
the final scheduled maturity of any Loan, Note or Letter of Credit (unless such
Letter of Credit is not extended beyond the Maturity Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates) or reduce the principal amount
thereof (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder), or increase the
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment (or the
available portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by Borrower of any of its
rights and obligations under this Agreement or (iii) release all or

155
 
 
 




--------------------------------------------------------------------------------






substantially all of the Collateral under any or all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto) and all amounts payable by the Borrowers hereunder shall be determined
as if such Lender had not sold such participation; provided that nothing herein
shall require any notice to any Borrower or any other Person in connection with
the sale of any participation. To the extent permitted by law, each participant
shall also be entitled to the benefits of Section 13.02 as though it were a
Lender, provided such participant agrees to be subject to Section 13.06 as
though it were a Lender.
(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its Commitments
and related outstanding Secured Obligations (or, if the Commitments have
terminated, outstanding Secured Obligations) hereunder to (i) (A) its parent
company and/or any Affiliate of such Lender or (B) to one or more other Lenders
or any Affiliate of any such other Lender (provided that, in each case, in
relation to a French Qualifying Obligor, the assignment to a Lender
incorporated, domiciled, established or acting through a Facility Office
situated in a Non-Cooperative Jurisdiction is subject to the prior consent of
such French Qualifying Obligor, which shall not be unreasonably withheld;
provided that any fund that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as an Affiliate of such other Lender
for the purposes of this sub‑clause (x)(i)(B)); provided that no such assignment
may be made to any such Person that is, or would at such time constitute, a
Defaulting Lender or (ii) in the case of any Lender that is a fund that invests
in loans, any other fund that invests in loans managed or advised by the same
investment advisor of any Lender or by an Affiliate of such investment advisor
or (y) assign all, or if less than all, a portion equal to at least £5,000,000,
in each case in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Secured Obligations (or, if the
Commitments have terminated, outstanding Secured Obligations) hereunder to one
or more Eligible Transferees (treating any fund that invests in loans and any
other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Transferee), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (t) at such time, Schedule 1.01(a) shall be deemed
modified to reflect the Commitments and/or outstanding Loans, as the case may
be, of such new Lender and of the existing Lenders, (u) upon the surrender of
the relevant Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrowers for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at such Borrower’s
reasonable expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Loans, as the case may be, (v) any assignment of any Commitment (or
related extensions of credit) shall require the consents (not to be unreasonably
withheld, delayed or conditioned) of each Issuing Lender and, unless such
assignment is to a Person that will not be a Participating Specified Foreign
Currency Lender, the Fronting Lender, (w) the consent of the Administrative
Agent, the Fronting Lender (unless such assignment is to a Person that will not
be a Participating Specified Foreign Currency Lender) and, so long as no Default
or Event of Default then exists, the Obligors’ Agent shall be required in
connection with any such assignment pursuant to clause (y) above (such consent,
in any case, not to be unreasonably withheld, delayed or conditioned), (x) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non‑refundable assignment fee of
$3,500, (y) each assignment by any Participating Specified Foreign Currency
Lender shall require a Specified Foreign Currency Participation Settlement with
respect to such Participating Specified Foreign Currency Lender unless the

156
 
 
 




--------------------------------------------------------------------------------






Fronting Lender agrees in its sole discretion that the respective assignee shall
succeed such Participating Specified Foreign Currency Lender as a Participating
Specified Foreign Currency Lender itself, in which case such assignee shall
acquire the Specified Foreign Currency Participation of the respective assignor
and (z) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15. A Lender may
only assign all or a portion of its Commitments hereunder if that assignment
would result in at least two Lenders under this Agreement.
(c)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Obligors’ Agent), any Lender which is a fund may
pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (c) shall
release the transferor Lender from any of its obligations hereunder.
(d)    An assignment of rights will only be effective vis-à-vis third parties if
the assignment is notified (signifié) to each French Obligor by a bailiff
(huissier) in accordance with article 1690 of the French Code Civil.
(e)    Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under Sections 2.10, 2.11,
3.06, 5.04, 12.06, 13.01 and 13.06 and any others expressly stated to survive as
to such assigning Lender.
13.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Facility Agent, the Security Agent, any Co-Collateral
Agent, any Issuing Lender or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between any Obligor and the Administrative Agent, the Facility Agent, the
Security Agent, any Co-Collateral Agent, any Issuing Lender or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent, the Facility
Agent, the Security Agent, any Co‑Collateral Agent, any Issuing Lender or any
Lender would otherwise have. No notice to or demand on any Obligor in any case
shall entitle any Obligor to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of the Administrative
Agent, the Facility Agent, the Security Agent, any Co-Collateral Agent, any
Issuing Lender or any Lender to any other or further action in any circumstances
without notice or demand.
13.06    Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Facility Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Secured Obligations hereunder,
the Facility Agent shall distribute such payment to the Lenders entitled thereto
(other than any Lender that has consented in writing to waive its pro rata share
of any such payment) pro rata based upon their respective shares, if any, of the
Secured Obligations with respect to which such payment was received.
(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans, Unpaid Drawings,

157
 
 
 




--------------------------------------------------------------------------------






Commitment Commission or Letter of Credit Fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Secured Obligation then owed and due to such Lender bears
to the total of such Secured Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Secured Obligations of the respective Obligor to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.
(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
13.07    Calculations; Computations. (a) Except as otherwise expressly provided
herein, terms of an accounting or financial nature shall be construed, and all
financial statements shall be prepared and related computations and
determinations shall be made, in accordance with GAAP, as in effect from time to
time; provided that, if any Borrower notifies the Administrative Agent that such
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Second Restatement Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Administrative Agent or the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such terms shall be construed, or
computations or determinations made, on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
(b)    All computations of interest, Commitment Commission and other Fees (other
than Drawing Fees) hereunder shall be made on the basis of a year of 360 (save
in the case of amounts denominated in Pounds Sterling or Australian Dollars
where a year shall be 365 days) days for the actual number of days (including
the first day but excluding the last day; except that in the case of Letter of
Credit Fees and Facing Fees, the last day shall be included) occurring in the
period for which such interest, Commitment Commission or Fees are payable.
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY OTHER CREDIT DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EXCEPT AS OTHERWISE PROVIDED IN ANY
OTHER CREDIT DOCUMENT, MAY BE BROUGHT SOLELY IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OBLIGOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OBLIGOR HEREBY
IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION, WITH A REGISTERED
ADDRESS BEING 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AUTHORIZED
DESIGNEE,

158
 
 
 




--------------------------------------------------------------------------------






APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF
FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND AGENT SHALL CEASE TO BE
AVAILABLE TO ACT AS SUCH, EACH OBLIGOR AGREES TO DESIGNATE A NEW AUTHORIZED
DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE PURPOSES
OF THIS PROVISION REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT. EACH OBLIGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY
SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH OBLIGOR, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER SUCH OBLIGOR. EACH OBLIGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH OBLIGOR AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING. EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH OBLIGOR IN ANY
OTHER JURISDICTION.
(b)    EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
13.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Obligors’ Agent and
the Administrative Agent. Delivery of an executed counterpart hereof by
facsimile or electronic transmission shall be as effective as delivery of an
original executed counterpart hereof.
13.10    Effectiveness. This Agreement (as amended and restated) shall become
effective on the date (the “Second Restatement Effective Date”) on which (i)
each Obligor, the Administrative Agent, the Facility Agent, each of the
Co-Collateral Agents and each Lender with a Commitment, (which shall

159
 
 
 




--------------------------------------------------------------------------------






include the Required Lenders (determined immediately before the occurrence of
the Second Restatement Effective Date and without giving effect thereto)) shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered the same to the Administrative Agent at the Notice
Office or, in the case of the Lenders, shall have given to the Administrative
Agent telephonic (confirmed in writing), written or telex notice (actually
received) at such office that the same has been signed and mailed to it; it
being understood that any Existing Lender which does not execute a counterpart
hereof shall be replaced in accordance with the provisions of Section 13.12(b)
and (ii) the conditions contained in Sections 6 and 7 are met to the
satisfaction of the Administrative Agent. Unless the Administrative Agent has
received actual notice from any Lender that the conditions described in clause
(ii) of the preceding sentence have not been met to its satisfaction, upon the
satisfaction of the condition described in clause (i) of the immediately
preceding sentence and upon the Administrative Agent’s good faith determination
that the conditions described in clause (ii) of the immediately preceding
sentence have been met, then the Second Restatement Effective Date shall have
deemed to have occurred, regardless of any subsequent determination that one or
more of the conditions thereto had not been met (although the occurrence of the
Second Restatement Effective Date shall not release any Obligor from any
liability for failure to satisfy one or more of the applicable conditions
contained in Sections 6 and 7). The Administrative Agent will give each Parent
Guarantor, the Borrowers and each Lender prompt written notice of the occurrence
of the Second Restatement Effective Date.
13.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
13.12    Amendment or Waiver; etc. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Obligors party hereto or thereto and the
Required Lenders (although additional parties may be added to (and annexes may
be modified to reflect such additions), and Subsidiaries of the Parent Guarantor
(other than the Borrowers) may be released from, the Guaranty and the relevant
Security Documents, provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender except that, for the purposes of succeeding clauses (i), (ii) and (iii)
(but, in the case of such clause (iii), only to the extent relating to such
clause (i) or (ii)), a Defaulting Lender shall have a separate vote to the
extent otherwise provided therein; provided that for the purposes of succeeding
clauses (ii) and (iii) (but, in the case of such clause (iii), only to the
extent relating to such clause (ii)), to the extent a Defaulting Lender does not
accept or reject in writing to the Administrative Agent a written amendment,
waiver or modification proposal on or prior to the expiry of the period of time
granted to all Lenders required to consent to such proposal such Defaulting
Lender shall be deemed to have consented to the respective written amendment,
waiver or modification proposal) (with Secured Obligations being directly
affected in the case of the following clauses (i) and (vii)), (i) extend the
final scheduled maturity of any Loan or Note or extend the stated expiration
date of any Letter of Credit beyond the Maturity Date, or reduce the rate or
extend the time of payment of interest or Fees thereon (except in connection
with the waiver of applicability of any post-default increase in interest
rates), or reduce (or forgive) the principal amount thereof (it being understood
that any amendment or modification to the financial definitions in this
Agreement or to Section 13.07(a) shall not constitute a reduction in the rate of
interest or Fees for the purposes of this clause (i)), (ii) release all or
substantially all of the Collateral (except as expressly provided in the Credit
Documents) under all Security Documents and the “Collateral” under and defined
in the French Proceeds Loan Security Documents, (iii) amend, modify or waive any
provision of this Section 13.12(a) (except for technical amendments with respect
to additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Commitments on the Second Restatement Effective Date), (iv) reduce the
“majority” voting threshold specified in the definition of Required Lenders (it
being understood that, with the consent

160
 
 
 




--------------------------------------------------------------------------------






of the Required Lenders, additional extensions of credit pursuant to this
Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments are included on the Second
Restatement Effective Date), (v) consent to the assignment or transfer by any
Obligor of any of their rights and obligations under this Agreement or any other
Credit Document to which it is a party, (vi) amend the definition of
Supermajority Lenders (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Supermajority Lenders on substantially
the same basis as the Commitments are included on the Second Restatement
Effective Date) or (vii) amend the priority of payments set forth in Section
11.02 hereof; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment shall not
constitute an increase of the Commitment of any Lender, and that an increase in
the available portion of the Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Issuing Lender, amend, modify or waive any provision of Section 3 or alter its
rights or obligations with respect to Letters of Credit, (3) without the consent
of the Administrative Agent, amend, modify or waive any provision of Section 12
or any other provision of this Agreement or any other Credit Document as same
relates to the rights or obligations of the Administrative Agent, (4) without
the consent of the Security Agent, amend, modify or waive any provision relating
to the rights or obligations of the Security Agent, (5) without the consent of
the Facility Agent, amend, modify or waive any provision relating to the rights
or obligations of the Facility Agent or (6) without the consent of the
Supermajority Lenders and each Co-Collateral Agent, (w) change the definition of
the term Borrowing Base or any component definition thereof if, as a result
thereof, the amounts available to be borrowed by the Borrowers would be
increased (provided that the foregoing shall not limit the discretion of the
Agents to change, establish or eliminate any Reserves or to add Inventory or
Eligible Credit Card Receivables acquired in a Permitted Acquisition to the
Borrowing Base as provided herein), (x) amend the definition of Dominion Period
or the definition of Availability Condition, (y) increase the advance rates
applicable to the Borrowing Base over those in effect on the Second Restatement
Effective Date (it being understood that the establishment, modification or
elimination of Reserves and adjustment, establishment and elimination of
criteria for Eligible Credit Card Receivables and Eligible Inventory, in each
case by the Co-Collateral Agents in accordance with the terms hereof, will not
be deemed such an increase in advance rates) or decrease the frequency of
Borrowing Base Certificate deliveries required pursuant to Section 9.01(j) or
(z) amend, modify or waive any provision of Section 10.13.
(b)    If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrowers shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace such non-consenting Lender or Lenders with one
or more Replacement Lenders pursuant to Section 2.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment and/or repay each outstanding Loan of such Lender and/or cash
collateralize its applicable Percentage of the Letter of Credit of Outstandings
in accordance with Sections 4.02(b) and/or 5.01(b), provided that, unless the
Commitments which are terminated and Loans which are repaid pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B), the Required
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto, provided further, that the Borrowers shall not
have the right to replace a Lender, terminate its Commitment or repay

161
 
 
 




--------------------------------------------------------------------------------






its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).
(c)    Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrowers, the Administrative Agent, the Security Agent
and each Incremental Lender may, in accordance with the provisions of Section
2.14, as applicable, enter into an Incremental Commitment Agreement, provided
that after the execution and delivery by the Borrowers, the Administrative
Agent, the Security Agent and each such Incremental Lender of such Incremental
Commitment Agreement, such Incremental Commitment Agreement may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.
(d)    Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the relevant Obligors and the Security Agent may make such
amendments to Security Documents to exclude any Cash Pooling Accounts from
grants of security interests if the Obligor’s Agent reasonably determines that
Cash Pooling Accounts cannot be opened in a specific jurisdiction for a given
Group Member so long as the Security Agent has a security interest in such
account for the benefit of the Secured Creditors.
(e)    In addition, notwithstanding anything else to the contrary contained in
this Section 13.12, (a) if the Administrative Agent and the Borrowers shall have
jointly identified any error or omission of a technical nature in any provision
of the Credit Documents, then the Administrative Agent and the Borrowers shall
be permitted to amend such provision and (b) the Administrative Agent and the
Borrowers shall be permitted to amend any provision of any Security Document to
better implement the intentions of this Agreement and the other Credit
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof.
13.13    Survival. All indemnities set forth in Sections 2.10, 2.11, 3.06, 5.04,
12.06 and 13.01 and any others expressly stated to survive the execution,
delivery and termination of this Agreement shall survive the execution, delivery
and termination of this Agreement and the Notes and the making and repayment of
the Secured Obligations.
13.14    Domicile of Loans. Each Lender may transfer and carry its Loans and/or
participations in outstanding Letters of Credit at, to or for the account of any
office, Subsidiary or Affiliate of such Lender, provided that each Lender shall
carry all French Proceeds Loans through (i) a credit institution (établissement
de crédit) licensed for such purpose by the relevant French banking and
financial authorities or (ii) a credit institution (établissement de crédit) or
a financial institution (établissement financier), in each case having its
registered office in a member state of the European Union or in a state which is
a party to the European Economic Area agreement if such credit institution or
financial institution has otherwise complied with articles L.511-22 and L.522-23
of the French Code monétaire et financier, as applicable and/or participations
in outstanding Letters of Credit. Notwithstanding anything to the contrary
contained herein, to the extent that a transfer of Loans pursuant to this
Section 13.14 would, at the time of such transfer, result in increased costs
under Section 2.10, 2.11, 3.06 or 5.04 from those being charged by the
respective Lender prior to such transfer, then the Borrowers shall not be
obligated to pay such increased costs (although the Borrowers shall be obligated
to pay any other increased costs of the type described above resulting from
changes after the date of the respective transfer, unless such transfer has been
made in order to comply with the proviso in the immediately preceding sentence).
13.15    Register. The Borrowers hereby designate the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each

162
 
 
 




--------------------------------------------------------------------------------






repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrowers’ obligations in respect of such Loans. With respect to
any Lender, the assignment of the Commitment of such Lender and the rights to
the principal of, and interest on, any Loan made pursuant to such Commitment
shall not be effective until such assignment is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
assignor with respect to such Commitment and Loans shall remain owing to the
assignor. The registration of assignment of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b) (including as
contemplated by Section 2.13). Coincident with the delivery of such an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment of all or part of a Loan, or as soon thereafter
as practicable, the assigning Lender shall surrender the Note (if any)
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning Lender and/or the new Lender
at the request of any such Lender. Any provision of Incremental Commitments
pursuant to Section 2.14 shall be recorded by the Administrative Agent on the
Register only upon the acceptance of the Administrative Agent of a properly
executed and delivered Incremental Commitment Agreement. The Obligors agree to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15 (absent gross negligence, bad faith or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment)). In addition, each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register (the “Participant Register”) on which it will record the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement.
13.16    Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Agent, each Lender and each Issuing Lender agrees that it
will not disclose any Confidential Information to any Person without the prior
consent of the Obligors’ Agent; provided that nothing herein shall prevent any
Agent, Issuing Lender or any Lender from disclosing any such information (a) to
the extent required pursuant to the order of any court or administrative agency
or in any pending legal or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process (in which case the respective
Agent, Issuing Lender or Lender, to the extent permitted by law, agrees to
inform the Obligors’ Agent promptly thereof) (except this paragraph does not
permit the disclosure of any information under section 275(4) of the PPSA unless
section 275(7) of the PPSA applies), (b) to the extent required upon the request
or demand of any regulatory authority having jurisdiction over such Agent,
Issuing Lender or Lender or any of their respective Affiliates (in which case,
the respective Agent, Issuing Lender or Lender to the extent permitted, agrees
to inform the Obligors’ Agent promptly thereof; although no such notice to the
Obligors’ Agent shall be required in connection with ordinary course reviews by
any such regulatory authority) (except this paragraph does not permit the
disclosure of any information under section 275(4) of the PPSA unless section
275(7) of the PPSA applies), (c) to the extent that such information becomes
publicly available other than by reason of improper disclosure by the respective
Agent, Issuing Lender or Lender or any of its Affiliates, (d) to the extent that
such information is received by the respective Agent, Issuing Lender or Lender
from a third party that is not to its knowledge subject to confidentiality
obligations to any Obligor, (e) to the extent that such information is
independently developed by any of the Agents, any Issuing Lender or Lender
without using any such Confidential Information obtained from the Obligors’
Agent or any other Obligor, (f) to the Agents’, any Issuing Lender’s or any
Lender’s respective Affiliates and their respective employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transaction and are informed of the
confidential nature of such

163
 
 
 




--------------------------------------------------------------------------------






information, (g) to potential Lenders, participants or assignees or any
potential direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower or any of its Affiliates or any
of their respective obligations, in each case who are instructed that they shall
be bound by terms no less restrictive than this paragraph (or language
substantially similar to this paragraph), (h) to market data collectors in each
case, who are instructed that they shall be bound by terms no less restrictive
than this paragraph, (i) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Credit Parties received by it from such Person) or (j) for purposes of
establishing a “due diligence” defense, provided that the respective Agent,
Issuing Lender or Lender will, to the extent permitted, promptly provide the
Obligors’ Agent with the opportunity to seek a protective order or other measure
ensuring confidential treatment of the Confidential Information used to
establish such defense.
(b)    The Obligors hereby acknowledge and agree that each Lender may share with
any of its Affiliates, and such Affiliates may share with such Lender, any
information related to any Obligor (including, without limitation, any
non-public customer information regarding the creditworthiness of any Obligor),
provided such Persons shall be subject to the provisions of this Section 13.16
to the same extent as such Lender.
13.17    Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title 111 of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”) hereby
notifies the Obligors that pursuant to the requirements of the Patriot Act, they
are required to obtain, verify and record information that identifies the
Obligors and other information that will allow such Lender to identify the
Obligors in accordance with the Patriot Act.
13.18    Judgment Currency. (a) The Obligors’ obligations hereunder and under
the other Credit Documents to make payments in the respective Available Currency
(the “Obligation Currency”) shall not be discharged or satisfied by any tender
or recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent, the
Security Agent, the respective Issuing Lender or the respective Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent, the Security Agent, such Issuing Lender or such Lender
under this Agreement or the other Credit Documents. If for the purpose of
obtaining or enforcing judgment against any Obligor in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the rate of exchange (as quoted by a nationally
known third party dealer in such currency designated by the Administrative
Agent) determined, in each case, as of the day on which the judgment is given
(such day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Borrower covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining any rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

164
 
 
 




--------------------------------------------------------------------------------






13.19    European Monetary Union. The following provisions of this Section 13.19
shall come into effect on and from the date on which the United Kingdom becomes
a Participating Member State. Each obligation under this Agreement which has
been denominated in Pounds Sterling shall be redenominated into Euros in
accordance with the relevant EMU Legislation. However, if and to the extent that
the relevant EMU Legislation provides that an amount which is denominated in
Pounds Sterling can be paid by the debtor either in Euros or in that national
currency unit, each party to this Agreement shall be entitled to pay or repay
any amount denominated or owing in Pounds Sterling hereunder either in Euros or
in Pounds Sterling. Without prejudice and in addition to any method of
conversion or rounding prescribed by any relevant EMU Legislation, (i) each
reference in this Agreement to a minimum amount (or an integral multiple
thereof) in Pounds Sterling shall be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 13.19, this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be necessary or appropriate to reflect the introduction
of or changeover to Euros in the United Kingdom, provided that this
Section 13.19 shall not reduce or increase any actual or contingent liability
arising under this Agreement.
13.20    Australian Code of Banking Practice. The parties agree that the
Australian Code of Banking Practice does not apply to this Agreement and the
transactions in connection with it.
13.21    Qualified Secured Hedging Agreements and Qualified Secured Cash
Management Agreements. On or prior to the date on which any Obligor shall enter
into any Secured Hedging Agreement or any Secured Cash Management Agreement, the
Obligors’ Agent shall, if it wishes that the respective Secured Hedging
Agreement or Secured Cash Management Agreement be treated as pari passu with the
Credit Document Obligations with respect to the priority of payment of proceeds
of the Collateral in accordance with the waterfall provisions set forth in
Section 11.02, notify the Administrative Agent in writing whether (x) such
Secured Hedging Agreement is to be a “Qualified Secured Hedging Agreement” or
(y) such Secured Cash Management Agreement is to be a “Qualified Secured Cash
Management Agreement”. If the Obligors’ Agent shall fail to deliver such notice
within the time period described above, such Secured Hedging Agreement or
Secured Cash Management Agreement shall not constitute a Qualified Secured
Hedging Agreement or Qualified Secured Cash Management Agreement, as the case
may be. Each Borrower, each Guarantor and the Security Agent, each Hedging
Creditor (pursuant to the relevant intercreditor agreement) and each Cash
Management Creditor (pursuant to the relevant intercreditor agreement) (as
applicable) shall execute and deliver to the Administrative Agent and the
Security Agent such additional Security Documents and/or amendments to the
Security Documents which are necessary to ensure that all Qualified Secured
Hedging Agreements and Qualified Secured Cash Management Agreements are secured
by each relevant Security Document (the “Hedging/Cash Management Security
Documents”). The parties hereto understand and agree that the provisions of this
Section 13.21 are made for the benefit of the Hedging Creditors and the Cash
Management Creditors which become parties to Secured Hedging Agreements or
Secured Cash Management Agreements, and agree that any amendments or
modifications to the provisions of this Section 13.21 shall not be effective
with respect to any Secured Hedging Agreement or Secured Cash Management
Agreement, as the case may be, entered into prior to the date of respective
amendment or modification of this Section 13.21 (without the written consent of
the relevant parties thereto).
Notwithstanding any such designation of a Secured Hedging Agreement as a
Qualified Secured Hedging Agreement or a Secured Cash Management Agreement as a
Qualified Secured Cash Management Agreement, no provider or holder of any such
Qualified Secured Hedging Agreement or Qualified Secured Cash Management
Agreement shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider of such agreements or the
obligations owing thereunder, nor shall their consent be required (other than in
their capacities as a Lender to the extent applicable) for any matter hereunder
or under any of the other Credit Documents, including without limitation, as to
any matter relating to the

165
 
 
 




--------------------------------------------------------------------------------






Collateral or the release of Collateral or guarantors. The Administrative Agent
accepts no responsibility and shall have no liability for the calculation of the
exposure owing by the Obligors under any such Qualified Secured Hedging
Agreement and/or Qualified Secured Cash Management Agreement or the amount of
any Hedge Product Reserve and/or Bank Product Reserve, and shall be entitled in
all cases to rely on the applicable Secured Creditor (or Affiliate thereof) and
the applicable Obligor party to such agreement for the calculation thereof. Such
Secured Creditor (or Affiliate thereof) party to any such Qualified Secured Cash
Management Agreement agrees to provide the Administrative Agent, the Security
Agent and the Co-Collateral Agents with the maximum exposure under such
agreements at the time of such designation as a Qualified Secured Cash
Management Agreement (and the Co-Collateral Agents shall reserve for such
amounts). Such Secured Creditor (or Affiliate thereof) party to any Qualified
Secured Hedging Agreement agrees to provide the Administrative Agent, the
Security Agent and the Co-Collateral Agents with the calculations of all such
exposures and reserves, if any, at such times as the Administrative Agent, the
Security Agent or the Co-Collateral Agents shall reasonably request, and in any
event, at least weekly (unless otherwise agreed to by the Administrative Agent
and the Co-Collateral Agents). The applicable Secured Creditor (or Affiliate
thereof) understands and agrees that the amount of exposures secured under any
such Qualified Secured Hedging Agreement and/or Qualified Secured Cash
Management Agreement shall be limited (as Primary Obligations) to the exposures
as notified pursuant to the preceding two sentences.
13.22    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Obligors, their stockholders
and/or their respective affiliates. Each Obligor agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and any Obligor, its respective stockholders or its respective
affiliates, on the other. The Obligors acknowledge and agree that: (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, each Obligor, on the other,
and (ii) in connection therewith and with the process leading thereto, (x) no
Lender has assumed an advisory or fiduciary responsibility in favor of any
Obligor, its respective stockholders or its respective affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise any Obligor, its
respective stockholders or its respective Affiliates on other matters) or any
other obligation to any Obligor except the obligations expressly set forth in
the Credit Documents and (y) each Lender is acting solely as principal and not
as the agent or fiduciary of such Obligor, its respective management,
stockholders, creditors or any other Person. Each Obligor acknowledges and
agrees that such Obligor has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Obligor agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Obligor, in connection with such transaction or the process leading
thereto.
13.23    Post-Closing Actions. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that the Obligors shall be required to take the actions
(if any) specified in Schedule 13.23 as promptly as practicable, and in any
event within the time periods set forth in Schedule 13.23. The provisions of
Schedule 13.23 shall be deemed incorporated by reference herein as fully as if
set forth herein in its entirety.
All conditions precedent, representations and covenants contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above within the time periods required above, rather than as elsewhere
provided in the Credit Documents), provided that (x) to the extent any
representation and warranty would not be true

166
 
 
 




--------------------------------------------------------------------------------






because the foregoing actions were not taken on the Second Restatement Effective
Date, the respective representation and warranty shall be required to be true
and correct in all material respects at the time the respective action is taken
(or was required to be taken) in accordance with the foregoing provisions of
this Section 13.23 and (y) all representations and warranties relating to the
Security Documents shall be required to be true immediately after the actions
required to be taken by this Section 13.23 have been taken (or were required to
be taken). The acceptance of the benefits of each Credit Event shall constitute
a representation, warranty and covenant by the Obligors to each of the Lenders
that the actions required pursuant to this Section 13.23 will be, or have been,
taken within the relevant time periods referred to in this Section 13.23 and
that, at such time, all representations and warranties contained in this
Agreement and the other Credit Documents shall then be true and correct without
any modification pursuant to this Section 13.23, and the parties hereto
acknowledge and agree that the failure to take any of the actions required
above, within the relevant time periods required above, shall give rise to an
immediate Event of Default pursuant to this Agreement.
13.24    Conflicting Provisions in Security Documents. In the event that any
provisions of this Agreement conflict with any Security Document, the provisions
of this Agreement shall govern.
13.25    Continuing Effect. This Agreement shall amend and restate in its
entirety the Existing Facility Agreement, and all obligations of the Borrowers
thereunder and under the Credit Documents as in effect immediately prior to the
Restatement Effective Date (the “Existing Credit Documents”) shall be deemed
replaced and extended as obligations under this Agreement and the Credit
Documents and be governed hereby and thereby without novation. For the avoidance
of doubt, clause 2(b) of Schedule 19 of the Existing Facility Agreement is not
amended and restated under the terms of this Agreement and the original
provision contained in the Existing Facility Agreement is not affected by the
parties’ entry into this Agreement.
Section 14.    Nature of Obligations.
14.01    Nature of Obligations. Notwithstanding anything to the contrary
contained elsewhere in this Agreement, it is understood and agreed by the
various parties to this Agreement that all Secured Obligations to repay
principal of, interest on, and all other amounts with respect to, all Loans,
Letters of Credit and other Secured Obligations pursuant to this Agreement and
each other Credit Document (including, without limitation, all fees,
indemnities, taxes and other Secured Obligations in connection therewith or in
connection with the related Commitments) shall constitute the several direct
obligations of each of the Obligors subject to the Agreed Security Principles.
In addition to the direct (and several) obligations of the Obligors with respect
to Obligations as described above, all such Secured Obligations shall be
guaranteed pursuant to, and in accordance with the terms of, the Guaranty.
14.02    Independent Obligation. The obligations of each Obligor with respect to
the Secured Obligations are independent of the Secured Obligations of each other
Obligor under the Guaranty of such Secured Obligations, and a separate action or
actions may be brought and prosecuted against each Obligor, whether or not any
other Obligor is joined in any such action or actions. Each Obligor waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by any
Obligor or other circumstance which operates to toll any statute of limitations
as to any Obligor shall, to the fullest extent permitted by law, operate to toll
the statute of limitations as to each Obligor.
14.03    Authorization. Each of the Obligors authorizes the Administrative
Agent, the Security Agent, the Issuing Lenders and the Lenders without notice or
demand (except as shall be required by applicable statute and cannot be waived),
and without affecting or impairing its liability hereunder, from time to time
to, to the maximum extent permitted by applicable law and the Credit Documents:

167
 
 
 




--------------------------------------------------------------------------------






(a)    exercise or refrain from exercising any rights against any other Obligor
or any Guarantor or others or otherwise act or refrain from acting;
(b)    release or substitute any other Obligor, endorsers, or other obligors;
(c)    settle or compromise any of the Secured Obligations of any other Obligor,
any security therefor or any liability (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Lenders;
(d)    apply any sums paid by any other Obligor or any other Person, howsoever
realized to any liability or liabilities of such other Obligor or other Person
regardless of what liability or liabilities of such other Obligor or other
Person remain unpaid; and/or
(e)    consent to or waive any breach of, or act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise, by any other Obligor or any other Person.
14.04    Reliance. It is not necessary for the Administrative Agent, the
Security Agent, any Issuing Lender or any Lender to inquire into the capacity or
powers of any Obligor, or any other Obligor or the officers, directors, members,
partners or agents acting or purporting to act on its behalf, and any Secured
Obligations made or created in reliance upon the professed exercise of such
powers shall constitute the obligations of the respective Obligors hereunder.
14.05    Contribution; Subrogation. No Obligor shall exercise any rights of
contribution or subrogation with respect to any other Obligor as a result of
payments made by it hereunder, in each case unless and until (i) the Total
Commitment and all Letters of Credit have been terminated and (ii) all of the
Secured Obligations have been paid in full in cash; provided that so long as no
Event of Default exists (it being understood solely for this purposes an Event
of Default will not exist if any Obligor makes the full payment owing by another
Obligor), the foregoing shall not restrict the right of any Obligor to request
reimbursement from any other Obligor in respect of payments made by it hereunder
in respect of such other Obligor’s obligations hereunder or the right of such
other Obligor to repay the party requesting repayment.
14.06    Waiver. Each Borrower waives any right to require the Administrative
Agent, the Security Agent, the Issuing Lenders or the Lenders to (i) proceed
against any other Borrower, any Guarantor or any other party, (ii) proceed
against or exhaust any security held from any Borrower, any Guarantor or any
other party or (iii) pursue any other remedy in the Administrative Agent’s, the
Security Agent’s, any Issuing Lender’s or Lenders’ power whatsoever. Each
Borrower waives any defense based on or arising out of suretyship or any
impairment of security held from any Borrower, any Guarantor or any other party
or on or arising out of any defense of any other Borrower, any Guarantor or any
other party other than payment in full in cash of the Secured Obligations,
including, without limitation, any defense based on or arising out of the
disability of any other Borrower, any Guarantor or any other party, or the
unenforceability of the Secured Obligations or any part thereof from any cause,
or the cessation from any cause of the liability of any other Borrower, in each
case other than as a result of the payment in full in cash of the Secured
Obligations.
14.07    Lender’s Rights and Obligations. The obligations of each Issuing Lender
and Lender under this Agreement bind each of them severally. Failure by an
Issuing Lender or Lender to perform its obligations under this Agreement does
not affect the obligations of any other party under this Agreement. No Issuing
Lender or Lender is responsible for the obligations of any other Issuing Lender
or Lender under this Agreement. The rights, powers and remedies of each Issuing
Lender and Lender in connection with this Agreement are separate and independent
rights, powers and remedies and any debt arising under this

168
 
 
 




--------------------------------------------------------------------------------






Agreement to or for the account of an Issuing Lender or Lender from an Obligor
is a separate and independent debt.
Section 15.    Loans; Intra-Lender Issues.
15.01    Specified Foreign Currency Participations. Notwithstanding anything to
the contrary contained herein, all Loans which are denominated in Australian
Dollars, Pounds Sterling or Euros (each, a “Specified Foreign Currency Loan”)
shall be made solely by the Lenders (including the Fronting Lender) who are not
Participating Specified Foreign Currency Lenders. Subject to Section 15.07, each
Lender acceptable to the Fronting Lender (in its sole discretion) that does not
have Specified Foreign Currency Funding Capacity (a “Participating Specified
Foreign Currency Lender”) at the time such Lender becomes a “Lender” hereunder
shall irrevocably and unconditionally purchase and acquire and shall be deemed
to irrevocably and unconditionally purchase and acquire from the Fronting
Lender, and the Fronting Lender shall sell and be deemed to sell to each such
Participating Specified Foreign Currency Lender, without recourse or any
representation or warranty whatsoever, an undivided interest and participation
(a “Specified Foreign Currency Participation”) in each Loan which is a Specified
Foreign Currency Loan funded by the Fronting Lender in an amount equal to such
Participating Specified Foreign Currency Lender’s Percentage of the Borrowing
that includes such Loan (it being understood and agreed that whether or not a
Person should become a Participating Specified Foreign Currency Lender shall be
made by the Administrative Agent in its sole discretion). Such purchase and sale
of a Specified Foreign Currency Participation shall be deemed to occur
automatically upon the making of a Specified Foreign Currency Loan by the
Fronting Lender, without any further notice to any Participating Specified
Foreign Currency Lender. The purchase price payable by each Participating
Specified Foreign Currency Lender to the Fronting Lender for each Specified
Foreign Currency Participation purchased by it from the Fronting Lender shall be
equal to 100% of the principal amount of such Specified Foreign Currency
Participation (i.e., the product of (i) the amount of the Borrowing that
includes the relevant Loan and (ii) such Participating Specified Foreign
Currency Lender’s Percentage), and such purchase price shall be payable by each
Participating Specified Foreign Currency Lender to the Fronting Lender in
accordance with the settlement procedure set forth in Section 15.02. The
Fronting Lender and the Administrative Agent shall record on their books the
amount of the Loans made by the Fronting Lender and each Participating Specified
Foreign Currency Lender’s Specified Foreign Currency Participation and funded
Specified Foreign Currency Participation therein, all payments in respect
thereof and interest accrued thereon and all payments made by and to each
Participating Specified Foreign Currency Lender pursuant to this Section 15.01.
This Section 15 shall not affect the obligations of any Lender that does not
have Specified Foreign Currency Funding Capacity and that is not a Participating
Specified Foreign Currency Lender to make Specified Foreign Currency Loans in
accordance with the terms and conditions set forth in the other Sections of this
Agreement.
15.02    Settlement Procedures for Specified Foreign Currency Participations.
Each Participating Specified Foreign Currency Lender’s Specified Foreign
Currency Participation in the Specified Foreign Currency Loans shall be in an
amount equal to its Percentage of all such Specified Foreign Currency Loans.
However, in order to facilitate the administration of the Specified Foreign
Currency Loans made by the Fronting Lender and the Specified Foreign Currency
Participations, settlement among the Fronting Lender and the Participating
Specified Foreign Currency Lenders with regard to the Participating Specified
Foreign Currency Lenders’ Specified Foreign Currency Participations shall take
place in accordance with the following provisions:
(a)    The Fronting Lender and the Participating Specified Foreign Currency
Lenders shall settle (a “Specified Foreign Currency Participation Settlement”)
by payments in respect of the Specified Foreign Currency Participations as
follows: So long as any Specified Foreign Currency Loans are outstanding,
Specified Foreign Currency Participation Settlements shall be effected upon the
request of the

169
 
 
 




--------------------------------------------------------------------------------






Fronting Lender through the Administrative Agent on such Business Days as
requested by the Fronting Lender and as the Administrative Agent shall specify
by a notice by telecopy, telephone or similar form of notice to each
Participating Specified Foreign Currency Lender requesting such Specified
Foreign Currency Participation Settlement (each such date on which a Specified
Foreign Currency Participation Settlement occurs herein called a “Specified
Foreign Currency Participation Settlement Date”), such notice to be delivered no
later than 2:00 p.m. (New York time) at least one Business Day prior to the
requested Specified Foreign Currency Participation Settlement Date; provided
that the Fronting Lender shall have the option but not the obligation to request
a Specified Foreign Currency Participation Settlement Date and, in any event,
shall not request a Specified Foreign Currency Participation Settlement Date
prior to the occurrence of an Event of Default; provided further, that if (x)
such Event of Default is cured or waived in writing in accordance with the terms
hereof, (y) no Secured Obligations have yet been declared due and payable under
Section 11.01 and (z) the Administrative Agent has actual knowledge of such cure
or waiver, all prior to the Administrative Agent’s giving notice to the
Participating Specified Foreign Currency Lenders of the first Specified Foreign
Currency Participation Settlement Date under this Agreement, then the
Administrative Agent shall not give notice to the Participating Specified
Foreign Currency Lenders of a Specified Foreign Currency Participation
Settlement Date based upon such cured or waived Event of Default. If on any
Specified Foreign Currency Participation Settlement Date the total principal
amount of the Specified Foreign Currency Loans made or deemed made by the
Fronting Lender during the period ending on (but excluding) such Specified
Foreign Currency Participation Settlement Date and commencing on (and including)
the immediately preceding Specified Foreign Currency Participation Settlement
Date (or the Second Restatement Effective Date in the case of the period ending
on the first Specified Foreign Currency Participation Settlement Date) (each
such period herein called a “Specified Foreign Currency Participation Settlement
Period”) is greater than the principal amount of Specified Foreign Currency
Loans repaid during such Specified Foreign Currency Participation Settlement
Period to the Fronting Lender, each Participating Specified Foreign Currency
Lender shall pay to the Fronting Lender (through the Administrative Agent), no
later than 11:00 a.m. (New York time) on such Specified Foreign Currency
Participation Settlement Date, an amount equal to such Participating Specified
Foreign Currency Lender’s ratable share of the amount of such excess. If in any
Specified Foreign Currency Participation Settlement Period the outstanding
principal amount of the Specified Foreign Currency Loans repaid to the Fronting
Lender in such period exceeds the total principal amount of the Specified
Foreign Currency Loans made or deemed made by the Fronting Lender during such
period, the Fronting Lender shall pay to each Participating Specified Foreign
Currency Lender (through the Administrative Agent) on such Specified Foreign
Currency Participation Settlement Date an amount equal to such Participating
Specified Foreign Currency Lender’s ratable share of such excess. Specified
Foreign Currency Participation Settlements in respect of Specified Foreign
Currency Loans shall be made in the respective Available Currency in which such
Specified Foreign Currency Loan was funded on the Specified Foreign Currency
Participation Settlement Date for such Specified Foreign Currency Loans.
(b)    If any Participating Specified Foreign Currency Lender fails to pay to
the Fronting Lender on any Specified Foreign Currency Participation Settlement
Date the full amount required to be paid by such Participating Specified Foreign
Currency Lender to the Fronting Lender on such Specified Foreign Currency
Participation Settlement Date in respect of such Participating Specified Foreign
Currency Lender’s Specified Foreign Currency Participation (such Participating
Specified Foreign Currency Lender’s “Specified Foreign Currency Participation
Settlement Amount”) with the Fronting Lender, the Fronting Lender shall be
entitled to recover such unpaid amount from such Participating Specified Foreign
Currency Lender, together with interest thereon (in the same respective currency
or currencies as the relevant Specified Foreign Currency Loans) at the relevant
Euro Rate plus 2.00%. Without limiting the Fronting Lender’s rights to recover
from any Participating Specified Foreign Currency Lender any unpaid Specified
Foreign Currency Participation Settlement Amount payable by such Participating
Specified Foreign Currency Lender to the Fronting Lender, the Administrative
Agent shall also be entitled to withhold from amounts otherwise

170
 
 
 




--------------------------------------------------------------------------------






payable to such Participating Specified Foreign Currency Lender an amount equal
to such Participating Specified Foreign Currency Lender’s unpaid Specified
Foreign Currency Participation Settlement Amount owing to the Fronting Lender
and apply such withheld amount to the payment of any unpaid Specified Foreign
Currency Participation Settlement Amount owing by such Participating Specified
Foreign Currency Lender to the Fronting Lender.
15.03    Obligations Irrevocable. The obligations of each Participating
Specified Foreign Currency Lender to purchase from the Fronting Lender a
participation in each Specified Foreign Currency Loan made by the Fronting
Lender and to make payments to the Fronting Lender with respect to such
participation, in each case as provided herein, shall be irrevocable and not
subject to any qualification or exception whatsoever, including any of the
following circumstances:
(a)    any lack of validity or enforceability of this Agreement or any of the
other Credit Documents or of any Loans, against the Borrowers or any other
Obligor;
(b)    the existence of any claim, setoff, defense or other right which the
Borrowers or any other Obligor may have at any time against the Administrative
Agent, any Participating Specified Foreign Currency Lender, or any other Person,
whether in connection with this Agreement, any Specified Foreign Currency Loans,
the transactions contemplated herein or any unrelated transactions;
(c)    any application or misapplication of any proceeds of any Specified
Foreign Currency Loans;
(d)    the surrender or impairment of any security for any Specified Foreign
Currency Loans;
(e)    the occurrence of any Default or an Event of Default;
(f)    the commencement or pendency of any events specified in Section 11.01(e),
in respect of any Obligor or other Group Member or any other Person; or
(g)    the failure to satisfy the applicable conditions precedent set forth in
Section 6 or 7.
15.04    Recovery or Avoidance of Payments. In the event any payment by or on
behalf of any Borrower or any other Obligor received by the Administrative Agent
or the Fronting Lender with respect to any Specified Foreign Currency Loan made
by the Fronting Lender is thereafter set aside, avoided or recovered from the
Administrative Agent or the Fronting Lender in connection with any insolvency
proceeding or due to any mistake of law or fact, each Participating Specified
Foreign Currency Lender shall, upon written demand by the Administrative Agent,
pay to the Fronting Lender (through the Administrative Agent) such Participating
Specified Foreign Currency Lender’s Percentage of such amount set aside, avoided
or recovered, together with interest at the rate and in the currency required to
be paid by the Fronting Lender or the Administrative Agent upon the amount
required to be repaid by it.
15.05    Indemnification by Lenders. Each Participating Specified Foreign
Currency Lender agrees to indemnify the Fronting Lender (to the extent not
reimbursed by the Borrowers and without limiting the obligations of the
Borrowers hereunder or under any other Credit Document) ratably for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind and
nature whatsoever that may be imposed on, incurred by or asserted against the
Fronting Lender in any way relating to or arising out of any Specified Foreign
Currency Loans or any action taken or omitted by the Fronting Lender in
connection therewith; provided that no Participating Specified Foreign Currency
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the Fronting Lender (as determined by
a court of competent

171
 
 
 




--------------------------------------------------------------------------------






jurisdiction in a final and non-appealable judgment). Without limiting the
foregoing, each Participating Specified Foreign Currency Lender agrees to
reimburse the Fronting Lender promptly upon demand for such Participating
Specified Foreign Currency Lender’s ratable share of any costs or expenses
payable by the Borrowers to the Fronting Lender in respect of the Specified
Foreign Currency Loans to the extent that the Fronting Lender is not promptly
reimbursed for such costs and expenses by the Borrowers. The agreement contained
in this Section 15.05 shall survive payment in full of all Specified Foreign
Currency Loans.
15.06    Specified Foreign Currency Loan Participation Fee. In consideration for
each Participating Specified Foreign Currency Lender’s participation in the
Specified Foreign Currency Loans made by the Fronting Lender, the Fronting
Lender agrees to pay to the Administrative Agent for the account of each
Participating Specified Foreign Currency Lender, as and when the Fronting Lender
receives payment of interest on its Specified Foreign Currency Loans, a fee (the
“Specified Foreign Currency Participation Fee”) at a rate per annum equal to the
Applicable Margin on such Specified Foreign Currency Loans minus 0.25% on the
unfunded Specified Foreign Currency Participation of such Participating
Specified Foreign Currency Lender in such Specified Foreign Currency Loans of
the Fronting Lender. The Specified Foreign Currency Participation Fee in respect
of any unfunded Specified Foreign Currency Participation in a Specified Foreign
Currency Loan shall be payable to the Administrative Agent in the Available
Currency in which the respective Specified Foreign Currency Loan was funded when
interest on such Specified Foreign Currency Loan is received by the Fronting
Lender. If the Fronting Lender does not receive payment in full of such
interest, the Specified Foreign Currency Participation Fee in respect of the
unfunded Specified Foreign Currency Participation in such Specified Foreign
Currency Loans shall be reduced proportionately. Any amounts payable under this
Section 15.06 by the Administrative Agent to the Participating Specified Foreign
Currency Lenders shall be paid in the Available Currency in which the respective
Specified Foreign Currency Loan was funded (or, if different, the currency in
which such interest payments are actually received).
15.07    Defaulting Lenders; etc. (a) Notwithstanding anything to the contrary
contained above, (x) no Lender may become a Participating Specified Foreign
Currency Lender at any time it is a Defaulting Lender, and (y) if any
Participating Specified Foreign Currency Lender at any time becomes a Defaulting
Lender or if the Fronting Lender reasonably determines that the credit quality
of any then existing Participating Specified Foreign Currency Lender has
suffered a material adverse change, the Fronting Lender shall have the right to,
by notice to the affected Lender, (i) terminate such Lender’s status as a
Participating Specified Foreign Currency Lender for Loans and (ii) declare a
Specified Foreign Currency Participation Settlement Date to occur with respect
to such affected Lender.
(b)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.02 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender hereunder; third, to cash
collateralize the Issuing Lenders’ Fronting Exposure with respect

172
 
 
 




--------------------------------------------------------------------------------






to such Defaulting Lender; fourth, as the Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) cash collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or the Issuing Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or Unpaid
Drawings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 7 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and Unpaid
Drawings owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or Unpaid Drawings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 15.07(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section
15.07(b)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
(iii)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
Individual Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(iv)    Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, second,
cash collateralize the Issuing Lenders’ Fronting Exposure.
(c)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Lender agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 15.07(iii)), whereupon such

173
 
 
 




--------------------------------------------------------------------------------






Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(d)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
Section 16.    Parallel Debt and Special Appointment of Security Agent.
16.01    Parallel Debt owed to Security Agent. (a) Notwithstanding any other
provision of this Agreement, each Obligor (other than Toys SARL) hereby
irrevocably and unconditionally undertakes to pay to the Security Agent as
creditor in its own right and not as a representative of the other Secured
Creditors amounts equal to any amounts owing from time to time by that Obligor
to any Secured Creditor under any Credit Document (excluding, for the avoidance
of doubt, any French Proceeds Loan Security Documents) as and when those amounts
are due for payment under the relevant Credit Document.
(b)    Each Obligor and the Security Agent acknowledge that the obligations of
each Obligor under paragraph (a) are several and are separate and independent
from, and shall not in any way limit or affect, the corresponding obligations of
that Obligor to any Secured Creditor under any Credit Document (its
“Corresponding Debt”) nor shall the amounts for which each Obligor is liable
under paragraph (a) (its “Parallel Debt”) be limited or affected in any way by
its Corresponding Debt provided that:
(i)    the Parallel Debt of each Obligor shall be decreased to the extent that
its Corresponding Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged; and
(ii)    the Corresponding Debt of each Obligor shall be decreased to the extent
that its Parallel Debt has been irrevocably paid or (in the case of guarantee
obligations) discharged.
(c)    The Security Agent acts in its own name and not as a trustee, and its
claims in respect of the Parallel Debt shall not be held on trust. The security
granted under the Credit Documents to the Security Agent to secure the Parallel
Debt is granted to the Security Agent in its capacity as creditor of the
Parallel Debt and shall not be held on trust.
(d)    All monies received or recovered by the Security Agent pursuant to this
Section 16.01, and all amounts received or recovered by the Security Agent from
or by the enforcement of any security granted to secure the Parallel Debt, shall
be applied in accordance with this Agreement.
(e)    Without limiting or affecting the Security Agent’s rights against the
Obligors (whether under Section 16.01 or under any other provision of the Credit
Documents), each Obligor acknowledges that:
(i)    nothing in this Section 16.01 shall impose any obligation on the Security
Agent to advance any sum to any Obligor or otherwise under any Credit Document,
except in its capacity as Lender; and

174
 
 
 




--------------------------------------------------------------------------------






(ii)    for the purpose of any vote taken under any Credit Document, the
Security Agent shall not be regarded as having any participation or commitment
other than those which it has in its capacity as a Lender.
16.02    Appointment of Security Agent for German Security. (a) For the purposes
of German Security (as defined below) in addition to the provisions set out in
Section 12.10, the specific provisions set out in paragraphs (b) to (f) of this
Section 16.02 shall prevail.
(b)    With respect to German Security (where “German Security” shall mean any
security interest created under the Security Documents which are governed by
German law), the Security Agent shall in case of German Security constituted by
non–accessory (nicht akzessorische) security interests, hold, administer and, as
the case may be, enforce or release such German Security in its own name, but
for the account of the Secured Creditors.
(c)    In the case of German Security constituted by accessory (akzessorische)
security interests created by way of pledge or other accessory instruments, hold
(with regard to its own rights under Section 16.01), administer and, as the case
may be, enforce or release such German Security in the name of and for and on
behalf of the Secured Creditors and in its own name on the basis of the abstract
acknowledgement of indebtedness pursuant to Section 16.01, but in each case for
the account of the Secured Creditors.
(d)    For the purposes of performing its rights and obligations as Security
Agent under any accessory (akzessorische) German Security, each Secured Creditor
hereby authorises the Security Agent to act as its agent (Stellvertreter), and
releases the Security Agent from the restrictions imposed by Section 181 German
Civil Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law, in each case to the extent legally
possible to such Secured Creditor. A Secured Creditor which is barred by its
constitutional documents or by-laws from granting such exemption shall notify
the Security Agent accordingly. At the request of the Security Agent, each
Secured Creditor shall provide the Security Agent with a separate written power
of attorney (Spezialvollmacht) for the purposes of executing any relevant
agreements and documents on their behalf. Each Secured Creditor hereby ratifies
and approves all acts previously done by the Security Agent on such Secured
Creditor’s behalf.
(e)    The Security Agent accepts its appointment as administrator of the German
Security on the terms and subject to the conditions set out in this Agreement
and the Secured Creditor, the Security Agent and all other parties to this
Agreement agree that, in relation to the German Security, no Secured Creditor
shall exercise any independent power to enforce any German Security or take any
other action in relation to the enforcement of the German Security, or make or
receive any declarations in relation thereto.
(f)    Each Secured Creditor hereby authorizes and instructs the Security Agent
(with the right of sub-delegation (Untervollmacht)) to enter into any documents
evidencing German Security and to make and accept all declarations and take all
actions it considers necessary or useful in connection with any German Security
on behalf of such Secured Creditor. The Security Agent shall further be entitled
to rescind, release, amend and/or execute new and different documents securing
the German Security.
(g)    For the purpose of the authorization referred to in Section 16.02(f),
each Secured Creditor releases the Security Agent from the restrictions imposed
by Section 181 German Civil Code (Bürgerliches Gesetzbuch) and similar
restrictions applicable to it pursuant to any other applicable law, in each case
to the extent legally possible to such Secured Creditor. A Secured Creditor
which is barred by its constitutional documents or by-laws from granting such
exemption shall notify the Security Agent accordingly. The Security Agent shall
be entitled to release any sub-attorney from the restrictions referred to in
this Section 16.02(g).

175
 
 
 




--------------------------------------------------------------------------------






16.03    Appointment of the Security Agent for the Credit Documents Governed by
Spanish Law. Each Lender irrevocably empowers and entitles the Security Agent
with express power of substitution and delegation to exercise any rights and
carry out any acts which are required to comply with the provisions set out in
this Agreement and other Credit Documents, including among other things, the
execution of any of the following acts in the name and on behalf of the Lenders
(even when doing so with express authorization for self-contracting
(autocontratación) double representation (doble representación), multiple
representation (múltiple representación) or conflict of interest (conflicto de
interés): (a) to appear before a Notary Public and accept any type of guarantee
and security, whether personal or real, granted in favor of the relevant Lenders
(whether in its own capacity or as agent of other parties) over any and all
shares, rights, receivables, bank accounts, goods and chattels, fixing their
price for the purposes of an auction and the address for serving of notices and
submitting to the jurisdiction of law courts by waiving its own forum, and
release such guarantees or security, all of the foregoing under the terms and
conditions which the attorney may freely agree, signing the notarial deeds
(escrituras públicas o pólizas) that the attorney may deem fit; (b) to ratify,
if necessary or convenient any such escrituras públicas or pólizas executed by
an orally appointed representative in the name or on behalf of the Lenders; (c)
to execute and/or do any and all deeds, documents, acts and things, required in
connection with the execution of the Credit Documents, and/or the execution of
any further notarial deed of amendment (escritura pública de rectificación o
subsanación) that may be required for the purpose or in connection with the
faculties granted in this clause; (d) to execute in the name of any of the
Lenders (whether in its own capacity or as agent of other parties) any novation,
amendment or ratification to any Credit Document and appear before a Notary
Public and raise into the status of a public document such documents, (e) to
file a petition of bankruptcy (concurso) of any Obligor or any analogous
procedure for any Spanish Obligor in accordance with the terms of this
Agreement; (f) to accept the transfer or endorsement in favor of the Lenders of
any shares, interests, credit rights, receivables, bank accounts, assets, or
property; and (g) to carry out as many related or supplementary acts as
appropriate or necessary to fulfill its duties under this power of attorney or
its mandate under this Agreement
Section 17.    Guaranty.
17.01    Guaranty. (a) Each Guarantor, jointly and severally, irrevocably,
absolutely and unconditionally guarantees as a primary obligor and not merely as
surety to the Secured Creditors the full and prompt payment when due (whether at
the stated maturity, by required prepayment, declaration, acceleration, demand
or otherwise) of the Secured Obligations.
Each Guarantor understands, agrees and confirms that the Secured Creditors may
enforce this Guaranty up to the full amount of the Secured Obligations against
such Guarantor without proceeding against any Obligor, or against any security
for the Secured Obligations, or under any other guaranty covering all or a
portion of the Secured Obligations. This Guaranty is a guaranty of prompt
payment and performance and not of collection.
(b)    Additionally, subject to the provisions of this Section 17, each
Guarantor, jointly and severally, unconditionally, absolutely and irrevocably,
guarantees the payment of any and all Secured Obligations whether or not due or
payable by the Borrowers or any other Obligor upon the occurrence in respect of
the Borrowers or any other Obligor of any of the events specified in Section
11.01(e) of this Agreement, and unconditionally, absolutely and irrevocably,
jointly and severally, promises to pay such Secured Obligations to the Secured
Creditors, or order, on demand, subject in each case to the applicable guaranty
limitations set forth below.
(c)    Without limiting the foregoing, any Spanish Obligor acknowledges that the
guaranty provided by it under this Section 17 must be construed as a first
demand guaranty (garantía a primer

176
 
 
 




--------------------------------------------------------------------------------






requerimiento) and not as performance bond (fianza) and, therefore, the benefits
of preference (excusión), order (orden) and division (división) shall not apply.


17.02    Liability of Guarantors Absolute. The liability of each Guarantor
hereunder is primary, absolute, joint and several, and unconditional and is
exclusive and independent of any security for or other guaranty of the
indebtedness of any Borrower whether executed by such Guarantor, any other
Obligor, any other guarantor or by any other party, and the liability of each
Guarantor hereunder shall not be affected or impaired by any circumstance or
occurrence whatsoever, including, without limitation (and each Obligor hereby
waives any defense arising from any of the following): (a) any direction as to
application of payment by any Obligor or any other party, (b) any other
continuing or other guaranty, undertaking or maximum liability of a Guarantor or
of any other party as to the Secured Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking, (d) any dissolution,
termination or increase, decrease or change in personnel by any Obligor, (e) the
failure of the Guarantor to receive any benefit from or as a result of its
execution, delivery and performance of this Guaranty, (f) any payment made to
any Secured Creditor on the indebtedness which any Secured Creditor repays any
Obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (g) any action or inaction by the Secured Creditors as
contemplated in Section 17.05 hereof or (h) any invalidity, rescission,
irregularity or unenforceability of all or any part of the Secured Obligations
or of any security therefor.
17.03    Obligations of Guarantors Independent. The obligations of each
Guarantor hereunder are independent of the obligations of any other Guarantor,
any other guarantor or any Obligor, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor, any other guarantor or any Obligor and whether or
not any other Guarantor, any other guarantor or any Obligor be joined in any
such action or actions. Each Guarantor waives (to the fullest extent permitted
by Applicable Law) the benefits of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Obligor or
other circumstance which operates to toll any statute of limitations as to such
Obligor shall operate to toll the statute of limitations as to each Guarantor.
17.04    Waivers by Guarantors. (a) Each Guarantor hereby waives (to the fullest
extent permitted by Applicable Law) notice of acceptance of this Guaranty and
notice of the existence, creation or incurrence of any new or additional
liability to which it may apply, and waives promptness, diligence, presentment,
demand of payment, demand for performance, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by the
Administrative Agent or any other Secured Creditor against, and any other notice
to, any party liable thereon (including such Guarantor, any other Guarantor, any
other guarantor or any Obligor) and each Guarantor further hereby waives any and
all notice of the creation, renewal, extension or accrual of any of the Secured
Obligations and notice or proof of reliance by any Secured Creditor upon this
Guaranty, and the Secured Obligations shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended, modified,
supplemented or waived, in reliance upon this Guaranty. In addition, each
Guarantor hereby waives any non-perfection of any collateral securing payment of
any Secured Obligation and any other circumstance (including, without
limitation, any statute of limitations but excluding payment or performance of
the obligations) or any existence of or reliance on any representation by the
Secured Creditors that might otherwise constitute a defense available to, or a
legal or equitable discharge of, any Borrower or Guarantor or any other
guarantor or surety.

177
 
 
 




--------------------------------------------------------------------------------






(b)    Each Guarantor waives any right to require the Secured Creditors to:
(i) proceed against any Obligor, any other Guarantor, any other guarantor of the
Secured Obligations or any other party; (ii) proceed against or exhaust any
security held from any Obligor, any other Guarantor, any other guarantor of the
Secured Obligations or any other party; or (iii) pursue any other remedy in the
Secured Creditors’ power whatsoever. Each Guarantor waives any defense based on
or arising out of any defense of any Obligor, any other Guarantor, any other
guarantor of the Secured Obligations or any other party other than payment in
full in cash of the Secured Obligations, including, without limitation, any
defense based on or arising out of the disability of any Obligor, any other
Guarantor, any other guarantor of the Secured Obligations or any other party, or
the unenforceability of the Secured Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Obligor other
than payment in full in cash of the Secured Obligations. The Secured Creditors
may, at their election, foreclose on any collateral serving as security held by
the Administrative Agent, the Security Agent or the other Secured Creditors by
one or more judicial or nonjudicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
Applicable Law), or exercise any other right or remedy the Secured Creditors may
have against any Obligor or any other party, or any security, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been paid in full in cash. Each Guarantor
waives any defense arising out of any such election by the Secured Creditors,
even though such election operates to impair or extinguish any right of
reimbursement, contribution, indemnification or subrogation or other right or
remedy of such Guarantor against any Obligor, any other guarantor of the Secured
Obligations or any other party or any security.
(c)    Each Guarantor has knowledge and assumes all responsibility for being and
keeping itself informed of each Obligor’s financial condition, affairs and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Secured Obligations and the nature, scope and extent of the risks which such
Guarantor assumes and incurs hereunder, and has adequate means to obtain from
each Obligor on an ongoing basis information relating thereto and each Obligor’s
ability to pay and perform its respective Secured Obligations, and agrees to
assume the responsibility for keeping, and to keep, so informed for so long as
this Guaranty is in effect. Each Guarantor acknowledges and agrees that (x) the
Secured Creditors shall have no obligation to investigate the financial
condition or affairs of any Obligor or any other Guarantor for the benefit of
such Guarantor nor to advise such Guarantor of any fact respecting, or any
change in, the financial condition, assets or affairs of any Obligor or any
other Guarantor that might become known to any Secured Creditor at any time,
whether or not such Secured Creditor knows or believes or has reason to know or
believe that any such fact or change is unknown to such Guarantor, or might (or
does) increase the risk of such Guarantor as guarantor hereunder, or might (or
would) affect the willingness of such Guarantor to continue as a guarantor of
the Secured Obligations hereunder and (y) the Secured Creditors shall have no
duty to advise any Guarantor of information known to them regarding any of the
aforementioned circumstances or risks.
(d)    Each Guarantor hereby acknowledges and agrees that no Secured Creditor
nor any other Person shall be under any obligation (a) to marshal any assets in
favor of such Guarantor or in payment of any or all of the liabilities of any
Obligor under the Credit Documents or the obligation of such Guarantor hereunder
or (b) to pursue any other remedy that such Guarantor may or may not be able to
pursue itself any right to which such Guarantor hereby waives.
(e)    Each Guarantor warrants and agrees that each of the waivers set forth in
Section 17.03 and in this Section 17.04 is made with full knowledge of its
significance and consequences and that if any of such waivers are determined to
be contrary to any Applicable Law or public policy, such waivers shall be
effective only to the maximum extent permitted by applicable law.

178
 
 
 




--------------------------------------------------------------------------------






17.05    Rights of Secured Creditors. Subject to Section 17.04, any Secured
Creditor may (except as shall be required by applicable statute and cannot be
waived) at any time and from time to time without the consent of, or notice to,
any Guarantor, without incurring responsibility to such Guarantor, without
impairing or releasing the obligations or liabilities of such Guarantor
hereunder, upon or without any terms or conditions and in whole or in part (and
each Obligor hereby waives any defense arising from any of the following):
(a)    change the manner, place or terms of payment of, and/or change, increase
or extend the time of payment of, renew, increase, accelerate or alter, any of
the Secured Obligations (including, without limitation, any increase or decrease
in the rate of interest thereon or the principal amount thereof), any security
therefor, or any liability incurred directly or indirectly in respect thereof,
and the guaranty herein made shall apply to the Secured Obligations as so
changed, extended, increased, accelerated, renewed or altered;
(b)    take and hold security for the payment of the Secured Obligations and
sell, exchange, release, surrender, impair, realize upon or otherwise deal with
in any manner and in any order any property or other collateral by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Secured
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
(c)    exercise or refrain from exercising any rights against any Obligor, any
other Credit Party, any Subsidiary thereof, any other guarantor of the Borrowers
or others or otherwise act or refrain from acting;
(d)    release or substitute any one or more endorsers, Guarantors, other
guarantors, any Obligor or other obligors;
(e)    settle or compromise any of the Secured Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
any Obligor to creditors of such Obligor other than the Secured Creditors;
(f)    apply any sums by whomsoever paid or howsoever realized to any liability
or liabilities of any Obligor to the Secured Creditors regardless of what
liabilities of such Obligor remain unpaid;
(g)    consent to or waive any breach of, or any act, omission or default under,
any of the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;
(h)    act or fail to act in any manner which may deprive such Guarantor of its
right to subrogation against any Obligor to recover full indemnity for any
payments made pursuant to this Guaranty; and/or
(i)    take any other action or omit to take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of such Guarantor from its liabilities under this Guaranty (including,
without limitation, any action or omission whatsoever that might otherwise vary
the risk of such Guarantor or constitute a legal or equitable defense to or
discharge of the liabilities of a guarantor or surety or that might otherwise
limit recourse against such Guarantor).
No invalidity, illegality, irregularity or unenforceability of all or any part
of the Secured Obligations, the Credit Documents or any other agreement or
instrument relating to the Secured Obligations or of any security or guarantee
therefor shall affect, impair or be a defense to this Guaranty, and this
Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other

179
 
 
 




--------------------------------------------------------------------------------






circumstances which might constitute a legal or equitable discharge of a surety
or guarantor except payment in full in cash of the Secured Obligations.
17.06    Continuing Guaranty. This Guaranty is a continuing one and all
liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Secured Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies which any Secured Creditor would
otherwise have. No notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
any Obligor or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
17.07    Subordination of Indebtedness Held by Guarantors. Any indebtedness of
any Obligor now or hereafter held by any Guarantor is hereby subordinated to the
indebtedness of such Obligor to the Secured Creditors; and such indebtedness of
such Obligor to any Guarantor, if the Administrative Agent or the Security
Agent, after an Event of Default has occurred and is continuing, so requests,
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Creditors and be paid over to the Secured Creditors on account of the
indebtedness of such Obligor to the Secured Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any indebtedness of any Obligor to such
Guarantor, such Guarantor shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, each Guarantor hereby agrees with the Secured
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Secured Obligations
have been irrevocably paid in full in cash; provided, that if any amount shall
be paid to such Guarantor on account of such subrogation rights at any time
prior to the irrevocable payment in full in cash of all the Secured Obligations,
such amount shall be held in trust for the benefit of the Secured Creditors and
shall forthwith be paid to the Secured Creditors to be credited and applied upon
the Secured Obligations, whether matured or unmatured, in accordance with the
terms of the Credit Documents or, if the Credit Documents do not provide for the
application of such amount, to be held by the Secured Creditors as collateral
security for any Secured Obligations thereafter existing.
17.08    Guaranty Enforceable by Administrative Agent or Security Agent.
Notwithstanding anything to the contrary contained elsewhere in this Guaranty,
the Secured Creditors agree (by their acceptance of the benefits of this
Guaranty) that the Guaranty in this Section 17 may be enforced only by the
action of the Administrative Agent or the Security Agent, in each case acting
upon the instructions of the Required Lenders and that no other Secured Creditor
shall have any right individually to seek to enforce or to enforce this Guaranty
or to realize upon the security to be granted by the Security Documents, it
being understood and agreed that such rights and remedies may be exercised by
the Administrative Agent or the Security Agent for the benefit of the Secured
Creditors upon the terms of this Guaranty and the Security Documents. The
Secured Creditors further agree that this Guaranty may not be enforced against
any director, officer, employee, partner, member or stockholder of any Guarantor
(except to the extent such partner, member or stockholder is also a Guarantor
hereunder). It is understood and agreed that the agreement in this Section 17.08
is among and solely for the benefit of the Secured Creditors and that, if the
Required

180
 
 
 




--------------------------------------------------------------------------------






Lenders so agree (without requiring the consent of any Guarantor), this Guaranty
may be directly enforced by any Secured Creditor.
17.09    Expenses. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of the Security Agent, the
Administrative Agent and each other Secured Creditor in connection with the
enforcement of this Guaranty and the protection of the Secured Creditors’ rights
hereunder and any amendment, waiver or consent relating hereto (including, in
each case, without limitation, the reasonable fees and disbursements of counsel
(including in-house counsel) employed by the Security Agent, the Administrative
Agent and each other Secured Creditor).
17.10    Benefit and Binding Effect. This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Secured Creditors and their successors and assigns.
17.11    Set Off. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Creditor Law) and not by way of limitation of any such rights, upon
the occurrence and during the continuance of an Event of Default (as defined in
this Agreement), each Secured Creditor is hereby authorized, at any time or from
time to time, without notice to any Guarantor or to any other Person, any such
notice being expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Secured Creditor to or for the credit or the account of such
Guarantor, against and on account of the obligations and liabilities of such
Guarantor to such Secured Creditor under this Guaranty, irrespective of whether
or not such Secured Creditor shall have made any demand hereunder and although
said obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured; provided, that no amounts received from, or set off
with respect to, any Guarantor shall be applied to any Excluded Swap Obligations
of such Guarantor. Each Secured Creditor (by its acceptance of the benefits
hereof) acknowledges and agrees that the provisions of this Section 17.11 are
subject to the sharing provisions set forth in Section 13.06 of this Agreement.
17.12    Reinstatement. If any claim is ever made upon any Secured Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Secured Obligations and any of the aforesaid payees repays all or
part of said amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including, without limitation, any Obligor), then
and in such event each Guarantor agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon such Guarantor, notwithstanding
any revocation hereof or the cancellation of any Note or any other instrument
evidencing any liability of any Obligor, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.
17.13    Contribution. At any time a payment in respect of the Secured
Obligations is made under this Guaranty, the right of contribution of each
Guarantor against each other Guarantor shall be determined as provided in the
immediately following sentence, with the right of contribution of each Guarantor
to be revised and restated as of each date on which a payment (a “Relevant
Payment”) is made on the Secured Obligations under this Guaranty. At any time
that a Relevant Payment is made by a Guarantor that results in the aggregate
payments made by such Guarantor in respect of the Secured Obligations to and
including the date of the Relevant Payment exceeding such Guarantor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Guarantors in respect of the Secured Obligations to and including the date of
the Relevant Payment (such excess, the “Aggregate Excess Amount”), each such

181
 
 
 




--------------------------------------------------------------------------------






Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Secured Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Secured Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Secured
Obligations have been irrevocably paid in full in cash and the Total Commitment
and all Letters of Credit have been terminated, it being expressly recognized
and agreed by all parties hereto that any Guarantor’s right of contribution
arising pursuant to this Section 17.13 against any other Guarantor shall be
expressly junior and subordinate to such other Guarantor’s obligations and
liabilities in respect of the Secured Obligations and any other obligations
owing under this Guaranty. As used in this Section 17.13: (i) each Guarantor’s
“Contribution Percentage” shall mean the percentage obtained by dividing (x) the
Adjusted Net Worth (as defined below) of such Guarantor by (y) the aggregate
Adjusted Net Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each
Guarantor shall mean the greater of (x) the Net Worth (as defined below) of such
Guarantor and (y) zero; and (iii) the “Net Worth” of each Guarantor shall mean
the amount by which the fair saleable value of such Guarantor’s assets on the
date of any Relevant Payment exceeds its existing debts and other liabilities
(including contingent liabilities, but without giving effect to any Secured
Obligations arising under this Guaranty) on such date. Notwithstanding anything
to the contrary contained above, any Guarantor that is released from this
Agreement pursuant to Section 18 of this Agreement shall thereafter have no
contribution obligations, or rights, pursuant to this Section 17.13, and at the
time of any such release, if the released Guarantor had an Aggregate Excess
Amount or an Aggregate Deficit Amount, same shall be deemed reduced to $0, and
the contribution rights and obligations of the remaining Guarantors shall be
recalculated on the respective date of release (as otherwise provided above)
based on the payments made hereunder by the remaining Guarantors. All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 17.13, each Guarantor who makes any payment in respect
of the Secured Obligations shall have no right of contribution or subrogation
against any other Guarantor in respect of such payment until all of the Secured
Obligations have been irrevocably paid in full in cash. Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.
17.14    Limitations for US Guarantors. This Section 17.14 shall apply to any
guarantee (hereafter a “United States Guarantee”) which is granted by any
Guarantor incorporated under the laws of the United States of America or any
State or territory thereof (a “US Guarantor”). Each Guarantor and each Secured
Creditor (by its acceptance of the benefits of the Guaranty in this Section 17)
hereby confirms that it is its intention that this Guaranty not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Uniform Fraudulent Conveyance Act of any similar Federal or state law. To
effectuate the foregoing intention, each Guarantor and each Secured Creditor (by
its acceptance of the benefits of the Guaranty in this Section 17) hereby
irrevocably agrees that the Secured Obligations guaranteed by such Guarantor
shall be limited to such amount as will, after giving effect to such maximum
amount and all other (contingent or otherwise) liabilities of such Guarantor
that are relevant under such laws and after giving effect to any rights to
contribution pursuant to any agreement providing for an equitable contribution
among such Guarantor and the other Guarantors, result in the Secured Obligations
of such Guarantor in respect of such maximum amount not constituting a
fraudulent transfer or conveyance.

182
 
 
 




--------------------------------------------------------------------------------






17.15    Limitations for French Obligors. (a) The obligations and liabilities of
any Obligor incorporated in France under the Credit Documents shall not include
any obligation or liability which if incurred would (i) constitute a misuse of
corporate assets within the meaning of article L. 241-3 or L. 242-6 of the
French Code de commerce or (ii) a violation of article L.225-216 of the French
Code de commerce.
(b)    The obligations and liabilities of any French Obligor under any Credit
Document for the Secured Obligations (as the case may be) of any other Obligor
which is not a Subsidiary of such French Obligor shall be limited, at any time,
to an amount equal to the aggregate of all amounts borrowed (directly or
indirectly) under this Agreement by such guaranteed party to the extent directly
or indirectly on-lent to such French Obligor under intercompany loan
arrangements and outstanding at the date a payment is to be made by such French
Obligor under the relevant Credit Document, it being specified that any payment
made by such French Obligor under Section 17.01 in respect of the obligations of
such guaranteed party shall reduce pro tanto the outstanding amount of the
intercompany loans due by such French Obligor under the intercompany loan
arrangements referred to above.
(c)    The obligations and liabilities of each French Obligor under any Credit
Document for the Secured Obligations of any other Obligor which is its
Subsidiary shall not, in relation to amounts due by such Obligor as Borrower, be
limited and shall therefore cover all amounts due by such guaranteed party as
Borrower and shall cover, in relation to amounts due by such Obligor as
Guarantor, all amounts due by such Obligor as Guarantor subject to the
limitations set out in paragraphs (a) and (b) above as if the same applied
mutatis mutandis to such Obligor. It is understood that the limitations set
forth in this Section 17.15 shall also apply to such French Obligor’s
obligations under the Guaranty to repay any amounts owed under Sections 13.01,
13.02 and 14.05 which are not attributable to such Obligor.
(d)    Notwithstanding anything to the contrary contained herein or in any other
Credit Document, it is acknowledged that such French Obligor is not acting
jointly and severally with the other Obligors and shall not be considered as
“co-débiteur solidaire” as to its obligations pursuant to the guarantee or any
obligation under any Credit Document.
17.16    Limitations for German Guarantors. (a) The restrictions in this Section
17.16 shall apply to any guarantee and indemnity (hereinafter the “Guarantee”)
granted by a Guarantor incorporated under the laws of Germany as a limited
liability company (“GmbH”) (a “German Guarantor”) to secure liabilities of its
direct or indirect shareholder(s) (upstream) or an entity affiliated with such
shareholder (verbundenes Unternehmen) within the meaning of section 15 et seq.
of the German Stock Corporation Act (Aktiengesetz) (cross-stream) (excluding,
for the avoidance of doubt purposes any direct or indirect Subsidiary of such
Guarantor). It is understood and agreed that the limitations set forth in this
Section 17.16 shall also apply to any German Obligor’s obligations under the
Guaranty to repay any amounts owed under Sections 13.01, 13.02 and 14.05 which
are not attributable to such Obligor.
(b)    The restrictions in this Section 17.16 shall not apply to the extent the
German Guarantor secures any indebtedness under any Credit Documents in respect
of (i) loans to the extent they are on-lent or otherwise (directly or
indirectly) passed on to the relevant German Guarantor or its Subsidiaries and
such amount on-lent or otherwise passed on is not repaid or (ii) bank guarantees
or letters of credit that are issued under the Credit Documents for the benefit
of any of the creditors of the German Guarantor or the German Guarantor’s
Subsidiaries or any other benefit granted under the Credit Documents.
17.16.1    Restrictions on Payment. (a) The parties to this Agreement agree that
if payment under the Guarantee or enforcement of the Guarantee under the
Security Documents to which a German Guarantor is a party would (i) cause the
amount of a German Guarantor’s net assets, as calculated pursuant to
Section 17.16.2 (Net Assets) below, to fall below the amount of its registered
share capital (Stammkapital), or (ii) increase an existing shortage of its
registered share capital (Vertiefung einer Unterbilanz), in each case

183
 
 
 




--------------------------------------------------------------------------------






in violation of section 30 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaft mit beschränkter Haftung) (“GmbHG”) (such events are
hereinafter referred to as a “Capital Impairment”), then the Secured Creditors
shall, subject to paragraphs (b) to (c) below, demand such payment or
enforcement from such German Guarantor only to the extent such Capital
Impairment would not occur.
(b)    If the relevant German Guarantor does not notify the Administrative Agent
in writing (the “Management Notification”) within 10 (ten) Business Days after
the Administrative Agent notified such German Guarantor of its intention to
demand payment under the Guarantee that a Capital Impairment would occur
(setting out in reasonable detail to what extent a Capital Impairment would
occur), then the restrictions set out in paragraph (a) above shall not apply.
(c)    If the relevant German Guarantor does not provide an Auditors’
Determination (as defined in Section 17.16.4 (Auditors’ Determination) below)
within 30 (thirty) Business Days from the date on which the Administrative Agent
received the Management Notification then the restrictions set out in paragraph
(a) above shall not apply and the Administrative Agent shall not be obliged to
assign or make available to the German Guarantor any net proceeds realized.
17.16.2    Net Assets The calculation of net assets (the “Net Assets”) shall
only take into account the sum of the values of the assets of the relevant
German Guarantor determined in accordance with applicable law and court
decisions and, if there is no positive going concern (positive
Fortführungsprognose) based on the lower of book value (Buchwert) and
liquidation value (Liquidationswert) (consisting of all assets which correspond
to those items listed in section 266 subsection (2) A, B and C of the German
Commercial Code (Handelsgesetzbuch) “HGB”) less the relevant German Guarantor’s
liabilities (consisting of all liabilities and liability reserves which
correspond to those items listed in accordance with section 266 subsection (3)
B, C and D HGB).
For the purposes of calculating the Net Assets, the following balance sheet
items shall be adjusted as follows:
(a)    the amount of any increase in the registered share capital of the
relevant German Guarantor which was carried out after the relevant German
Guarantor became a party to this Agreement without the prior written consent of
the Administrative Agent shall be deducted from the amount of the registered
share capital of the relevant German Guarantor;
(b)    loans or other contractual liabilities incurred by the relevant German
Guarantor in breach of the Credit Documents shall not be taken into account as
liabilities.
17.16.3    Mitigation (a) The relevant German Guarantor shall realize, to the
extent legally permitted and commercially reasonable in a situation where it
does not have sufficient Net Assets to maintain its registered share capital,
all of its assets that are shown in the balance sheet with a book value
(Buchwert) that is significantly lower than the market value of the assets if
such asset is not necessary for the German Guarantor's business
(betriebsnotwendig).
(b)    The limitations on demanding payment under this Guarantee set out in this
Section 17.16 shall not apply if and to the extent that the German Guarantor has
not taken a specific measure which the Security Agent has reasonably requested
and which the relevant German Guarantor is legally permitted to take in order to
avoid demanding payment under the Guarantee causing a Capital Impairment of the
relevant German Guarantor (including without limitation, setting off-claims),
provided that it is commercially justifiable to take such measures.
17.16.4    Auditors’ Determination (a) If the relevant German Guarantor claims
that a Capital Impairment would occur on payment under this Guarantee, the
German Guarantor may (at its own cost and expense) arrange for the preparation
of a balance sheet by a firm of recognized auditors (the “Auditors”) in

184
 
 
 




--------------------------------------------------------------------------------






order to have such Auditors determine whether (and, if so, to what extent) any
payment under this Guarantee would cause a Capital Impairment (the “Auditors’
Determination”).
(b)    The Auditors’ Determination shall be prepared, taking into account the
adjustments set out in Section 17.16.2 (Net Assets) above, by applying the
generally accepted accounting principles applicable from time to time in Germany
(Grundsätze ordnungsmäßiger Buchführung) based on the same principles and
evaluation methods as constantly applied by the relevant German Guarantor in the
preparation of its financial statements, in particular in the preparation of its
most recent annual balance sheet, and taking into consideration applicable court
rulings of German courts. Subject to Section 17.6.7 (No Waiver) below, such
Auditors’ Determination shall be binding on the relevant German Guarantor and
the Administrative Agent.
(c)    Even if the relevant German Guarantor arranges for the preparation of an
Auditors’ Determination, the relevant German Guarantor’s obligations under the
mitigation provisions set out in Section 17.16.3 (Mitigation) above shall
continue to exist.
17.16.5    Improvement of Financial Condition If, after it has been provided
with an Auditors’ Determination which prevented it from demanding any or only
partial payment under this Guarantee, the Administrative Agent has reasonable
grounds to believe that the financial condition of the relevant German Guarantor
as set out in the Auditors’ Determination has substantially improved (in
particular, if the relevant German Guarantor has taken any action in accordance
with the mitigation provisions set out in Section 17.16.3 (Mitigation) above),
the Administrative Agent may, at the relevant German Guarantor’s cost and
expense, arrange for the preparation of an updated balance sheet of the relevant
German Guarantor by applying the same principles that were used for the
preparation of the Auditors’ Determination by the Auditors who prepared the
Auditors’ Determination pursuant to paragraph (a) of Section 17.16.4 (Auditors’
Determination) above in order for such Auditors to determine whether (and, if
so, to what extent) the situation leading to a Capital Impairment has been cured
as a result of the improvement of the financial condition of the relevant German
Guarantor. The Administrative Agent may demand payment under this Guarantee to
the extent that the Auditors determine that the Capital Impairment has been
cured.
17.16.6    Reimbursement. Any managing director (Geschäftsführer) of the German
Guarantor may request reimbursement from the Secured Creditors (pro rata) for
such net proceeds received by the relevant Secured Creditor from the realisation
of the security and/or guarantee provided hereunder if such managing director is
required to reimburse the German Guarantor pursuant to section 64, sentence 3
GmbHG due to a final non-appealable (rechtskräftig) court decision (other than a
court decision based on omission (Versäumnisurteil) or recognisance
(Anerkenntnis)) which states that either the granting or the enforcement of any
Security Document or a payment under this Guarantee led to the illiquidity
(Zahlungsunfähigkeit) of the German Guarantor, such request to be made within
one month from the date of service (Zustellung) on such managing director the
German Guarantor of such final court decision.
17.16.7    No Waiver Notwithstanding any limitation under this Guarantee, the
Administrative Agent shall be entitled to further pursue in court payment claims
under this Guarantee granted by the respective German Guarantor if it disagrees
with the Auditor's Determination by claiming in court that demanding payment
under the German Guarantee against the relevant German Guarantor does not
violate §§ 30, 31 GmbHG and would not constitute an unlawful payment within the
meaning of § 64 sentence 3 GmbHG. The agreement of the Administrative Agent to
abstain from demanding any or part of the payment under this Guarantee in
accordance with the provisions above shall constitute neither a waiver
(Verzicht) of any right granted under this Agreement or any other Credit
Document to the Administrative Agent or any Secured Creditor nor a definite
defense (Einwendung) of the relevant German Guarantor against any of the
guaranteed obligations.

185
 
 
 




--------------------------------------------------------------------------------






17.16.8    GmbH & Co KG The aforementioned provisions shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis and all references to net assets shall be construed as a
reference to the aggregated net assets of the general partner and the limited
partnership.
17.17    Limitations for Spanish Guarantors. The obligations and liabilities of
any Obligor incorporated in Spain under the Guaranty shall not include any
obligation or liability which, if incurred, it would result in such guarantee
constituting unlawful financial assistance within the meaning of: (i)
Article 150.1 of the Spanish Companies Act; or (ii) Article 143.2 of the Spanish
Companies Act, as applicable.
17.18    Guarantee Limitations for BVI Guarantor. In respect of any Guarantor
which is organized under the laws of the British Virgin Islands or registered
under the British Virgin Islands Business Companies Act, 2004 (a “BVI Guarantor
Entity”), each other Guarantor and each Secured Creditor agrees that the maximum
amount a BVI Guarantor Entity shall be liable for in respect of the Secured
Obligations shall be such sum as would be the maximum amount that such BVI
Guarantor Entity could pay whilst still allowing the directors of the BVI
Guarantor Entity to resolve that they are satisfied, on reasonable grounds, that
immediately thereafter (i) the value of the assets of the BVI Guarantor Entity
exceed its liabilities and (ii) the BVI Guarantor Entity is able to pay its
debts as they fall due.
17.19    Additional Limitations for Guarantors.
(a)    Notwithstanding anything in any Credit Document to the contrary, the
obligations and liabilities under the Guaranty of any entity that is or becomes
(x) a controlled foreign corporation for purposes of Section 957 of the Code (a
“CFC”), (y) owned by a CFC (a “Subsidiary CFC”) or (z) a United States Person or
a disregarded entity for U.S. federal income tax purposes, in either case,
substantially all the assets of which consist of, directly or indirectly, equity
interests in or equity interests in and indebtedness of one or more CFCs (a “CFC
Holdco”), shall not include any obligation or liability for the Secured
Obligations of any United States Tax Person (a “U.S. Obligation”), provided,
however, that this Section 17.19 shall not apply (i) at any time that there is
no Borrower that is a United States Tax Person and (ii) to any CFC Full Obligor.
(b)    Notwithstanding anything in any Credit Document to the contrary, no more
than 65% of the total combined voting power of all classes of shares entitled to
vote and 100% of all classes of shares not entitled to vote of any CFC Holdco or
first tier CFC that is not a Subsidiary of a CFC Holdco shall be pledged in
support of a U.S. Obligation; provided, for the avoidance of doubt, that no
shares of any Subsidiary CFC or any Subsidiary of such CFC Holdco shall be
required to be pledged; provided, however, that this Section 17.19(b) shall not
apply to any CFC Full Obligor.
(c)    In the event that a Group Member is added as an Obligor following the
Second Restatement Effective Date pursuant to Section 9.13, Section 17.22 or
otherwise and such Obligor is not organized in the same jurisdiction as any
other Obligor, then the relevant Borrower Assumption Agreement or Joinder
Agreement, as applicable, shall include guarantee limitation provisions,
corporate benefit, tax and other provisions customary for such jurisdiction as
the Administrative Agent and the Obligors’ Agent may reasonably agree.
17.20    Payments. All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense and on the same basis as payments
are made by the Borrowers under Sections 5.03 and 5.04 of this Agreement and
shall be made in accordance with Section 13.18.
17.21    Application of Payments for Australian Obligors.

186
 
 
 




--------------------------------------------------------------------------------






(a)    Suspense Account. A Secured Creditor may place in a suspense account any
payment it receives from an Australian Obligor for as long as it thinks prudent
and need not apply it towards satisfying the Secured Obligations or other money
payable under this Guaranty.
(b)    Remaining Money. Each Secured Creditor agrees to pay any money remaining
after the Secured Obligations are discharged either to the relevant Australian
Obligor (which the Secured Creditor may do by paying it into an account in the
relevant Australian Obligor’s name) or to another person entitled to it. In
doing so, it does not incur any liability to the Australian Obligor. A Secured
Creditor is not required to pay an Australian Obligor interest on any money
remaining after the Secured Obligations are discharged.
(c)    Credit from Date of Receipt. An Australian Obligor is only credited with
money from the date the Secured Creditor actually receives it.
17.22    Additional Guarantors. It is understood and agreed that any Subsidiary
that is required to execute a counterpart of this Guaranty after the date hereof
pursuant to Collateral and Guaranty Requirements (or that otherwise executes a
Joinder Agreement and satisfies the conditions set forth in clauses (x) and (y)
below) shall become a Guarantor hereunder by (x) executing and delivering a
counterpart hereof to the Administrative Agent or executing a Joinder Agreement
substantially in the form of Exhibit I and delivering same to the Administrative
Agent, in each case as may be requested by (and in form and substance
satisfactory to) the Administrative Agent and (y) taking all actions as
specified in this Guaranty and the Collateral and Guaranty Requirements as would
have been taken by such Guarantor had it been an original party to this
Guaranty, in each case with all documents and actions required to be taken above
to be taken to the reasonable satisfaction of the Administrative Agent.
17.23    Right to Prove.
(a)    Appointment of Attorneys. Each Australian Obligor irrevocably appoints
the Administrative Agent and each of its Authorized Officers individually as its
attorney and agrees to formally approve all action taken by an attorney under
Section 17.23(b).
(b)    Attorneys’ Powers. Each attorney may:
(i)    do anything which the Australian Obligor may lawfully do to exercise its
right of proof after an insolvency event occurs in respect of an Australian
Borrower or any other Australian Obligor in connection with a matter not
connected with its rights as “Guarantor” under this Guaranty. (These things may
be done in the Australian Obligor’s name or the attorney’s name and they include
signing and delivering documents, taking part in legal proceedings and receiving
any dividend arising out of the right of proof);
(ii)    delegate its powers (including this power) and may revoke a delegation;
and
(iii)    exercise its powers even if this involves a conflict of duty and even
if it has a personal interest in doing so.
(c)    Application of Insolvency Dividends. The attorney need not account to the
relevant Australian Obligor for any dividend received on exercising the right of
proof under this Section 17.23 except to the extent that any dividend remains
after the Secured Creditors have received all of the Secured Obligations and all
other amounts payable under this guaranty.
17.24    Secured Money Limitations. Notwithstanding anything to the contrary in
this Agreement or in the other Credit Documents, and solely for purposes of this
Guaranty and the obligations guaranteed by the Obligors (other than the
Australian Obligors) hereunder, the definition of Secured

187
 
 
 




--------------------------------------------------------------------------------






Obligations shall assume that the Security Documents governed by Australian law
and New York law secure the “Secured Obligations” (as defined in a manner
consistent with the Security Documents governed by a law other than that of
Australia) of the Australian Obligors instead of the “Secured Money” (as defined
in the applicable Security Documents) of the Australian Obligors.
17.25    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under this Guaranty in respect of any Swap Obligation
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 17.25 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 17.25, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 17.25 shall
remain in full force and effect until the Termination Date. Each Qualified ECP
Guarantor intends that this Section 17.25 constitute, and this Section 17.25
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
Section 18.    Release of Liens and Guaranties. A Guarantor shall automatically
be released from its obligations under the Credit Documents and all security
interests in the Collateral of such Guarantor shall be automatically released
upon the consummation of any transaction permitted by this Agreement as a result
of which Guarantor ceases to be a Subsidiary of any Parent Guarantor; provided
that no Borrower shall be released; provided further that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent did not provide otherwise. Upon any sale or other
transfer by any Obligor of any Collateral (other than a sale or transfer of
Collateral to any Obligor, unless the respective transferee is not required to
grant a security interest upon the Collateral so transferred to it) that is
permitted under this Agreement, or upon the effectiveness of any written consent
to the release of the security interest granted under any Credit Document in any
Collateral pursuant to Section 13.12 of this Agreement, the security interest in
such Collateral shall be automatically released. In connection with any
termination or release pursuant to this Section, the Security Agent shall
promptly execute and deliver to any Obligor, at such Obligor’s expense, all
documents that such Obligor shall reasonably request to evidence such
termination or release. Any execution and delivery of documents pursuant to this
Section shall be without recourse to or warranty by the Security Agent.
For the avoidance of doubt, each of the parties hereto hereby acknowledges and
agrees that on and after the occurrence of, and after giving effect to, the
Second Restatement Effective Date, Toys “R” Us Europe, LLC (the “Released
Party”) is no longer a party to this Agreement or any other Credit Document and
is released from its obligations under the Credit Documents, and all security
interests in the Collateral of the Released Party is automatically released upon
the occurrence of the Second Restatement Effective Date. The Security Agent
shall, at the sole expense of the Obligors, promptly execute and deliver to the
Obligor’s Agent all documents that the Obligor’s Agent shall reasonably request
to evidence such release, without recourse and without representation or
warranty of any kind (either express or implied), unless any of the foregoing
actions (x) would expose the Security Agent or any officer of the Security Agent
to personal liability or (y) would be contrary to applicable law or the Credit
Documents.
For the avoidance of doubt, each of the parties hereto hereby acknowledges and
agrees that on and after the occurrence of, and after giving effect to, the
Second Restatement Effective Date, Toys SARL shall be an Obligor, but shall not
be a Borrower or a Guarantor hereunder. The Security Agent is hereby authorized
to release Toys SARL from any Security Documents (under and defined in the
Existing Facility Agreement) made by Toys SARL in favor of the Security Agent,
at the sole expense and request of the Obligors, without

188
 
 
 




--------------------------------------------------------------------------------






recourse and without representation or warranty of any kind (either express or
implied), unless any of the foregoing actions (x) would expose the Security
Agent or any officer of the Security Agent to personal liability or (y) would be
contrary to applicable law or the Credit Documents


Section 19.    Security Trust Provisions. Each party hereto agrees and consents
to the provisions set forth in Schedule 19 attached hereto. The parties hereto
further agreed that the provisions of this Section 19 shall apply to the
appointment of the Security Trustee as security agent in relation to U.K.
equitable charge over shares in TRU France Finance made in favor of the French
Proceeds Loan Creditors on or about the Second Restatement Effective Date (the
“FPL Share Charge”), mutatis mutandis, but as if references in Schedule 19 to
the “Lenders” or the “Secured Creditors” were references to the Secured
Creditors (as defined in the FPL Share Charge) and references in Schedule 19 to
the “Secured Obligations” were references to the “Secured Obligations” as
defined in the FPL Share Charge.
* * *


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.


 
TRU EUROPE LIMITED,
 
as the European Parent Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra______________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TRU IBERIA HOLDINGS 1, S.L.U.,
 
as the Spanish Parent Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra_____________
 
Name: Robert S. Zarra
 
Title: Attorney
 
 
 
TRU AUSTRALIA HOLDINGS, LLC,
 
as the Australian Parent Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra______________
 
Name: Robert S. Zarra
 
Title: Vice President – International Controller
of Toys “R” Us, Inc.
 
 
 
 




189
 
 
 




--------------------------------------------------------------------------------










 
TOYS “R” US (UK) LIMITED,
 
   as a U.K. Borrower
 
 
 
 
 
By: /s/ Robert S. Zarra_________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
TOYS “R” US LIMITED,
 
as a U.K. Borrower
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 

 
TOYS “R” US GMBH,
 
as the German Borrower
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Managing Director

 
TOYS “R” US IBERIA, S.A.U.,
 
as the Spanish Borrower
 
 
 
 
 
By: /s/ Robert S. Zarra____________
 
Name: Robert S. Zarra
 
Title: Attorney

 
TOYS “R” US (AUSTRALIA) PTY LTD,
 
as the Australian Borrower
 
 
 
 
 
By: /s/ Robert S. Zarra__________
 
Name: Robert S. Zarra
 
Title: Authorized Officer


[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------








 
TRU (UK) H7 LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TRU (UK) H8 LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US HOLDINGS LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US PROPERTIES LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TOYS “R” US FINANCIAL SERVICES LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 


[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------








 
TRU (UK) H4 LIMITED,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TRU (FRANCE) FINANCE LTD.,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 
 
 
 
TRU (FRANCE) HOLDINGS LTD.,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Director
 
 

 
TRU IBERIA HOLDINGS 2, S.L.U.,
 
as a Guarantor
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Attorney

 
TRU (BVI) FINANCE II, LTD.
 
as a Guarantor
 
 
 
 
 
By: /s/ John Gregory__________
 
Name: John Gregory
 
Title: Director


[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------








 
TOYS “R” US SARL
 
 
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: gérant (legal representative)

 
TRU (UK) H6, LLC,
 
as a Guarantor
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Vice President – International Controller

 
BABIES “R” US (AUSTRALIA) PTY LTD,
 
as a Guarantor
 
 
 
By: /s/ Robert S. Zarra________
 
Name: Robert S. Zarra
 
Title: Authorized Officer


[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------








 
 
DEUTSCHE BANK AG NEW YORK BRANCH,
 
Individually and as Administrative Agent, Co-Collateral Agent, Security Agent
and Issuing Lender
 
 
 
By: /s/ D. Lazarov_______
 
Name: D. Lazarov
 
Title: Director





 
 
 
 
 
 
 
By: /s/ Anca Trifan_______
 
Name: Anca Trifan
 
Title: Managing Director







 



















































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------


















 
BANK OF AMERICA N.A.,
 
Individually and as Co-Collateral Agent and Issuing Lender
 
 
 
By: /s/ Christine Hutchinson
 
Name: Christine Hutchinson
 
Title: Director








































































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------




































 
GOLDMAN SACHS INTERNATIONAL BANK,
 
as Lender
 
 
 
By: /s/ Alisdair Fraser_____
 
Name: Alisdair Fraser
 
Title: Authorized Signatory






















































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------








 
CITIBANK, N.A.
 
as Lender
 
 
 
By: /s/ Brendan Mackay____
 
Name: Brendan Mackay
 
Title: Vice President and Director


















































































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------










 
HSBC Bank plc, 8 Canada Square, Canary Wharf, London
 
as Lender
 
 
 
By: /s/ Nick G. Raye____
 
Name: Nick G. Raye
 
Title: Relationship Director



                
By: /s/ Simon Addis____
Name: Simon Addis
Title: Head of ISB London & South


                    

































































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------










 
J. P. Morgan Europe Limited,
 
as Lender
 
 
 
By: /s/ Tim Jacob_____
 
Name: Tim Jacob
 
Title: Senior Vice President
















































































[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------












 
WELLS FARGO BANK INTERNATIONAL
 
as Lender
 
 
 
By: /s/ Gareth Dunphy_____
 
Name: Gareth Dunphy
 
Title: CFO







By: /s/ Holly Kaczmarczyk____
Name: Holly Kaczmarczyk
Title: Chief Executive Officer – Wells Fargo Bank
International





[Signature Page – Toys – Second A&R Facility Agreement]
Americas 90821884
 
 




--------------------------------------------------------------------------------

Schedule I

Obligor Notice Addresses


Entity
Addresses for Notices
TRU Australia Holdings, LLC
TRU (UK) H6, LLC
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043
Toys “R” Us (Australia) Pty Ltd.
Babies “R” Us (Australia) Pty Ltd
Block G Commercial Drive
Regents Park Estate
391 Park Road, NSW 2143
Attention: Dianne Guerreiro
Phone: 61-2-9794 – 8953
Fax: 61-2-9644-3223
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043
TRU Europe Limited
TRU (UK) H7 Limited
TRU (UK) H8 Limited
Toys “R” Us (UK) Limited
Toys “R” Us Holdings Limited
Toys “R” Us Properties Limited
Toys “R” Us Financial Services Limited
Toys “R” Us Limited
TRU (UK) H4 Limited
TRU (France) Finance Ltd.
TRU (France) Holdings Ltd.
Geoffrey House, Maidenhead Office Park, Westacott Way,
Maidenhead, Berkshire SL6 3QH
Attention: Frank Muzika
Phone: 44-1-628-414-617
Fax: 44-1-628-414-093.
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043




 
1
 




--------------------------------------------------------------------------------






Toys “R” Us SARL
1, allee des Lutins
ZAC de la Marcaux Loups
ST FARGEAU PONTHIERRY,
FRANCE 77310
Attention: Ralph Binginot and Enrique González Hernán
Phone: 33-91-60-76-83-00
Fax: 33-91-60-76-83-25
 
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043
Toys “R” Us GmbH


Köhlstraße 8, 50827
Köln, Germany
Attention: Juergen Wallman, Finance Director Central Europe
Phone: 49-221-5972 441
Fax: 49-221-5972 444
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043
TRU Iberia Holdings 1, S.L.U.
TRU Iberia Holdings 2, S.L.U.
Toys “R” Us Iberia, S.A.U.
Calle Lucio Emilio Cándido, 12
N-II, Ctra. M-300 km. 29.800, CP 28802,
Alcalá de Henares (Madrid), Spain
Attention: Enrique González Hernán and Inmaculada García-Miguel Gallego
Phone: 34-1-887-82-00
Fax: 34-1-887-82-73
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043




 
3
 




--------------------------------------------------------------------------------






TRU (BVI) Finance II, Limited
c/o Elian (FKA) Ogier Fiduciary Services (BVI) Limited
Ritter House
Wickhams Cay II
PO Box 3170
Road Town, Tortola
British Virgin Islands
VG1110
 
with a copy to 
 
One Geoffrey Way
Wayne, NJ 07470
Attention: David J. Schwartz, General Counsel
Phone: (973) 617-5740
Fax: (973) 617-4043








 
3
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

Commitments
Lender
 
Commitment
Deutsche Bank AG New York Branch
 
£32,450,000
Bank of America, N.A.
 
£32,450,000
Goldman Sachs International Bank
 
£25,850,000
Citibank, N.A.
 
£17,250,000
J.P. Morgan Europe Limited
 
£10,000,000
HSBC Bank plc
 
£10,000,000
Wells Fargo Bank International
 
£10,000,000
TOTAL:
 
£138,000,000






 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(c)

AGREED SECURITY PRINCIPLES


1.1
The guarantees and security to be provided under the Credit Documents will be
given in accordance with certain agreed security principles (the “Agreed
Security Principles”). This Schedule 1.01(c) identifies the Agreed Security
Principles and addresses the manner in which the Agreed Security Principles may
impact on or be determinant of the guarantees and security proposed to be taken
in relation to the credit facilities provided under this Agreement.

1.2
The Agreed Security Principles embody a recognition by all parties that there
may be certain legal and practical difficulties in obtaining effective
guarantees or security from all relevant Obligors in every jurisdiction in which
those members are located. In particular:

(a)
general statutory limitations, financial assistance, corporate benefit,
fraudulent preference, “thin capitalisation” rules, retention of title claims
and similar matters may limit the ability of an Obligor to provide a guarantee
or security or may require that the guarantee be limited by an amount or
otherwise, provided that the relevant Obligor shall use reasonable endeavours to
overcome such obstacle;

(b)
Obligors will not be required to give guarantees or enter into security
documents if (or to the extent) it is not within the legal capacity of the
relevant Obligor or if the same would conflict with the fiduciary duties of
those directors or contravene any legal prohibition or regulatory condition or
it is generally accepted (taking into account market practice in respect of the
giving of guarantees and security for financial obligations in the relevant
jurisdiction) that it would result in a material risk of personal or criminal
liability on the part of any officer of a Obligor provided that the Obligor
shall use reasonable endeavours to overcome any such obstacle;

(c)
a key factor in determining whether or not security shall be taken is the
applicable cost (including adverse effects on interest deductibility
registration taxes and notarial costs) which shall not be materially
disproportionate to the benefit to the Lenders of obtaining such security;

(d)
where there is material incremental cost involved in creating security over all
assets owned by an Obligor in a particular category (e.g. real estate) the
principle stated at paragraph 1.2(c) of this Schedule 1.01(c) shall apply and,
subject to the Agreed Security Principles, only the material assets in that
category (e.g. material real estate) shall be subject to security;

(e)
it is expressly acknowledged that it may be either impossible or impractical to
create security over certain categories of assets in which event security will
not be taken over such assets;

(f)
any assets subject to contracts, leases, licences or other arrangements with a
third party which prevent those assets from being charged will be excluded from
any relevant security document; provided that reasonable endeavours to obtain
consent




 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(c)
Page 2

to charging any such assets shall be used by the Obligors if the Security Agent
determines the relevant asset is material and such endeavours will not involve
placing commercial relationships with third parties in jeopardy but unless
prohibited this shall not prevent security being given over any receipt or
recovery under such contract, lease or licence; provided, further that all
credit processing agreements and arrangements and the intellectual property
licensing agreements and arrangements with Geoffrey LLC and Group Members are
deemed material and shall be included in the relevant security documents;
(g)
The granting of security or the perfection of the security granted will not be
required if it would have a material adverse effect on the ability of the
relevant Obligor to conduct its operations and business in the ordinary course
as otherwise permitted by the Credit Documents; and

(h)
Notwithstanding any other provision of the Credit Documents to the contrary, no
U.S. Obligation shall be (or be deemed) guaranteed by, or otherwise supported
directly or indirectly by the assets (including shares in a Subsidiary) of, any
Person that is or becomes (x) a CFC, (y) a Subsidiary CFC or (z) a CFC Holdco,
provided that (i) not more than 65 per cent of the total combined voting power
of all classes of shares entitled to vote and 100 per cent of all classes of
shares not entitled to vote of any CFC Holdco or any first tier CFC that is not
a Subsidiary of a CFC Holdco shall be pledged as security for a U.S. Obligation,
provided, however, for the avoidance of doubt, that no shares of any Subsidiary
CFC or any Subsidiary of such CFC Holdco shall be required to be pledged, (ii)
the restrictions set forth in this paragraph shall not apply at any time that
there is no Borrower that is a United States Tax Person, and (iii) the
restrictions set forth in this paragraph shall not apply to any CFC Full
Obligor.

Notwithstanding any of the foregoing, the Lenders shall not be obligated to
consummate the Transaction unless the Co-Collateral Agents have received valid,
perfected first priority liens in all assets of the type included in the
Borrowing Base located in Australia and the United Kingdom.
2.    Guarantees
2.1
Each guarantee will be an upstream, cross‑stream and downstream guarantee and
each guarantee will be for all liabilities of the Obligors under the Credit
Documents in accordance with, and subject to any contrary requirements of, the
Agreed Security Principles in each relevant jurisdiction. Each Obligor granting
security shall do so for all liabilities of the Obligors under the Credit
Documents to the extent such guarantee may be considered valid, binding and
enforceable under Applicable Law.

2.2
Where an Obligor pledges shares or bank accounts, the security document will
(subject to agreed exceptions) be governed by the law of the country of
incorporation of the company whose shares are being pledged or in which the bank
accounts are situate and not by the law of the country of the pledgor.




 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(c)
Page 3

2.3
In the event that an Obligor owns shares in a company (other than an Immaterial
Subsidiary, a dormant company and other agreed de minimis companies)
incorporated in the United States, Australia, Austria, Portugal, Switzerland,
England, France, Spain or Germany, security shall be created and perfected over
such shares in accordance with the law of such jurisdiction.

2.4
In the event that an Obligor shall own shares in a jurisdiction which is not the
United States, Australia, Austria, Portugal, Switzerland, England, France, Spain
or Germany, no steps shall be taken to create or perfect security over such
shares in such company unless it is a Borrower.

3.    Terms of Security Documents
The following principles will be reflected in the terms of any security taken as
part of the Transaction:
(a)
security will not be enforceable until an event of default has occurred and
notice of such event of default and of intention to take enforcement action
pursuant to the Credit Documents has been given by the Administrative Agent;

(b)
notification of pledges over bank accounts will be promptly given to the bank
holding the account; provided that this is not inconsistent with the Obligors
retaining control over and access to the balances the accounts and, in the case
of any bank account situated in Australia, England or Wales, the relevant
Obligors shall use reasonable endeavors to obtain from each bank holding any
such account an acknowledgement of receipt of such notification and confirmation
of each such bank’s agreement to the terms of the notification, and in case of
any bank account situated in Germany, the relevant Obligors shall use reasonable
endeavors to obtain from each bank holding such account an acknowledgement of
receipt of such notification and confirmation of subordination of any existing
pledge, including without limitation, any pledge existing by operation of their
general business conditions (Allgemeine Geschäftsbedingungen);

(c)
notification of receivables security to debtors who are not Obligors will only
be given if an Event of Default has occurred and notice of such Event of Default
and of intention to take enforcement action pursuant to the Credit Documents has
been given by the Administrative Agent but the relevant Security Document may
provide for the prompt delivery of blank notifications signed by the relevant
Obligor to the Security Agent;

(d)
notification of any security interest over insurance policies and intra-group
receivables will promptly be served on any insurer of the assets of the
Obligors;

(e)
the Security Documents should only operate to create security rather than to
impose new commercial obligations. Accordingly, they should not contain
additional representations, undertakings or indemnities (such as in respect of
insurance, information or the payment of costs) unless required for the creation
or perfection




 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(c)
Page 4

of security or unless it is generally accepted that any such additional
representations, undertakings or indemnities are required in the relevant
jurisdiction (taking into account market practice in respect of the giving of
guarantees and security for financial obligations in the relevant jurisdiction);
(f)
in respect of the share pledges and pledges of intra‑group receivables, until an
Event of Default has occurred, the pledgors will be permitted to retain and to
exercise voting rights to any shares pledged by them in a manner which does not
adversely affect the value of the security or the validity or enforceability of
the security or cause an Event of Default to occur and the pledgors will be
permitted to receive dividends on pledged shares and payment of intra‑group
receivables and retain the proceeds and/or make the proceeds available for
purposes not prohibited under the Credit Documents; and

(g)
the Administrative Agent or other Secured Creditors should only be able to
exercise any power of attorney granted to them under the terms of the Credit
Documents following an Event of Default or failure to comply with a further
assurance or perfection obligation with respect to the security.








 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(d)

SECURITY DOCUMENTS
Part I.    Security Documents to be delivered on or prior to the Second
Restatement Effective Date
1.
New York Law governed Security Documents

a.
Credit Document Acknowledgement and Amendment

2.
English Law governed Security Documents

a.
Composite Debenture made by the English Obligors in favor of the Security Agent

b.
Equitable charge over shares granted by TRU (UK) H6, LLC over the equity
interests of TRU (UK) H4 Limited in favor of the Security Agent

c.
Equitable charge over shares granted by TRU (BVI) Finance II, Ltd over the
equity interests of Toys “R” Us Financial Services Limited in favor of the
Security Agent

d.
Equitable charge over shares granted by Toys “R” Us SARL over the equity
interests in TRU (France) Finance Ltd. in favor of the French Proceeds Loan
Creditors to secure the French Proceeds Loan Secured Obligations

3.
French Law governed Security Documents

a.
Pledges over Receivables with respect to the receivables under the French
Proceeds Loan Agreement granted by the UK Borrowers in favor of the French
Proceeds Loan Creditors

b.
Pledge granted by Toys “R” Us SARL over its bank accounts located in France in
favor of the French Proceeds Loan Creditors

c.
Pledge over receivables with respect to the receivables over insurance
receivables granted by Toys “R” Us SARL in favor of the French Proceeds Loan
Creditors

d.
Nonpossessory inventory pledge over inventory of Toys “R” Us SARL to be granted
by Toys “R” Us SARL in favor of the French Proceeds Loan Creditors

e.
Second Ranking Share pledge over the shares (parts sociales) of Toys “R” Us SARL
made by TRU (France) Holdings Ltd. in favor of the beneficiaries as identified
therein

4.    BVI Law governed Security Documents



 
 
 




--------------------------------------------------------------------------------

SCHEDULE 1.01(d)
Page 2

a.
Deed of Affirmation and Variation in respect of BVI law share charge granted by
Toys “R” Us (UK) Limited over shares in TRU (BVI) Finance II, Ltd.

b.
Share charge granted by Toys “R” Us (UK) Limited over shares in TRU (BVI)
Finance II Ltd. in favor of the Security Agent

Part II.    Security Documents previously delivered pursuant to the Existing
Facility Agreement
1.
New York Law governed Security Documents

a.
Security Agreement made by LLC and TRU Australia Holdings, LLC and TRU (UK) H6,
LLC in favor of the Security Agent

b.
Intellectual Property Rights Agreement

c.
Global Pledge Agreement entered into by each Obligor in favour of the Security
Agent

d.
Credit Document Acknowledgement and Amendment under and defined in the Existing
Facility Agreement

2.
English Law governed Security Documents

a.
Composite Debenture dated 15 October 2009 made by Toys “R” Us (UK) Limited, Toys
“R” Us Holdings Limited, Toys “R” Us Limited, Toys “R” Us Properties Limited and
Toys “R” Us Financial Services Limited in favor of the Security Agent

b.
Equitable Charge Over Shares dated 15 October 2009made by Toys “R” Us Europe,
LLC over the equity interest of Toys “R” Us (UK) Limited in favor of the
Security Agent

c.
Composite Debenture dated 8 March 2011 made by Toys “R” Us (UK) Limited, Toys
“R” Us Holdings Limited, Toys “R” Us Limited, Toys “R” Us Properties Limited and
Toys “R” Us Financial Services Limited in favor of the Security Agent

d.
Equitable charge over shares dated 8 March 2011 made by Toys “R” Us Europe, LLC
over the equity interests of Toys “R” Us (UK) Limited in favor of the Security
Agent

e.
Deed of Amendment in respect of the Debenture dated 15 October 2009 made by Toys
“R” Us (UK) Limited, Toys “R” Us Holdings Limited, Toys “R” Us Limited, Toys “R”
Us Properties Limited and Toys “R” Us Financial Services Limited in favor of the
Security Agent





--------------------------------------------------------------------------------

SCHEDULE 1.01(d)
Page 3

f.
Composite Debenture dated 27 October 2011 made by TRU (France) Holdings Ltd. and
TRU (France) Finance Ltd. in favor of Deutsche Bank AG New York Branch as
Security Agent

g.
Equitable charge over shares dated 27 October 2011 made by Toys “R” Us Europe,
LLC over the equity interests of TRU (France) Holdings Ltd. in favor of the
Security Agent

h.
Debenture dated 29 April 2013 made by TRU (UK) H4 Limited in favor of the
Security Agent

i.
Equitable charge over shares dated 12 November 2015 made by TRU (BVI) Finance
II, LTD over the equity interests of Toys “R” Us Financial Services Limited in
favor of the Security Agent

3.
Australian Law governed Security Documents

a.
Equitable mortgage over shares made by Toys “R” Us (Australia) Pty Limited over
the equity interests of Babies “R” US (Australia) Pty Ltd. (ABN 56073394117) in
favor of the Security Agent

b.
Fixed and floating charge over all of the assets, rights and undertakings of
Toys “R” Us (Australia) Pty Limited and Babies “R” US (Australia) Pty Ltd. (ABN
56073394117) in favor of the Security Agent

4.
German Law governed Security Documents

a.
Share pledge over the shares held by Toys “R” Us Europe, LLC in the Toys “R” Us
GmbH made by the Toys “R” Us Europe, LLC in favor of the Security Agent

b.
Assignment of Insurances made by Toys “R” Us GmbH in favor of the Security Agent

c.
Pledge of bank accounts of Toys “R” Us GmbH

d.
Side letter regarding movable assets of Toys “R” Us GmbH

e.
Confirmation and Amendment Agreement relating to the Bank Accounts Pledge and
Assignment of Insurances made by Toys “R” Us GmbH in favor of the Security Agent

f.
Confirmation and amendment agreement relating to the existing Share Pledge over
the shares held by Toys “R” Us Europe, LLC in Toys “R” Us GmbH





--------------------------------------------------------------------------------

SCHEDULE 1.01(d)
Page 4

5.
French Law governed Security Documents

a.
First ranking share pledge over the shares (parts sociales) of Toys “R” Us SARL
made by TRU (France) Holdings Ltd.

6.
Spanish Law governed Security Documents

a.
Share pledge dated 15 October 2009 granted by Toys “R” Us Europe, LLC over the
equity interests of Toys “R” Us Iberia, S.A.U. in favor of the Security Agent

b.
Supplementary agreement to the share pledge dated 19 November 2009 amongst Toys
“R” US Europe, LLC, Toys “R” Us Iberia, S.A.U. and the Security Agent

c.
Pledge over credit rights arising from insurances dated 12 February 2010 granted
by Toys “R” Us Iberia, S.A.U. in favor of the Security Agent

d.
Pledge over credit rights arising from bank accounts dated 12 February 2010
granted by Toys “R” Us Iberia, S.A.U. in favor of the Security Agent

e.
Novation of pledges and partial release deed 9 March 2011 entered into among
Toys “R” Us Europe, LLC, Toys “R” Us Iberia, S.A.U. and the Security Agent

f.
Second supplementary agreement dated 29 April 2011 amongst Toys “R” US Europe,
LLC, Toys “R” Us Iberia, S.A.U. and the Security Agent

g.
Pledge over bank accounts dated 18 August 2015 granted by Toys “R” Us GmbH in
favor of the Security Agent

h.
Public deed of irrevocable powers of attorney dated 18 August 2015 granted by
Toys “R” Us GmbH in favor of the Security Agent

i.
Pledge over bank accounts dated 18 August 2015 granted by Toys “R” Us Limited in
favor of the Security Agent

j.
Public deed of irrevocable powers of attorney dated 18 August 2015 granted by
Toys “R” Us Limited in favor of the Security Agent

7.
BVI Law governed Security Documents

a.
BVI Share Charge made by Toys “R” Us (UK) Limited over shares in TRU (BVI)
Finance II Ltd in favor of the Security Agent







--------------------------------------------------------------------------------

SCHEDULE 1.01(d)
Page 5

Part III.    Security Documents to be delivered after the Second Restatement
Effective Date
1.    German Law governed Security Documents
a.
Confirmation and amendment agreement relating to the existing Share pledge over
the shares made by TRU (UK) H8 Limited in Toys “R” Us GmbH (Notarial)

b.
Confirmation and amendment agreement relating to the Bank Accounts Pledge and
Assignment of Insurances made by Toys “R” Us GmbH in favor of the Security Agent
and all initial Lenders

2.
Spanish Law governed Security Documents

a.
Deed of novation, extension, ratification and release of certain security
documents (novation, extension and ratification of existing pledges other than
the release of the pledge over the credit rights arising from bank accounts
granted by Toys “R” Us S.à r.l.)

b.
Public deed of cancellation and release of the irrevocable powers of attorney
granted by Toys “R” Us S.à r.l.

c.
Public deed of ratification of irrevocable powers of attorney

d.
Deed of share pledge granted by TRU Iberia Holdings 1, S.L.U. (formerly known as
Nutley, S.L.U.) over the equity interests in TRU Iberia Holdings 2, S.L.U.
(formerly known as Avenal Investment, S.L.U.) in favor of the Security Agent

e.
Public deed of irrevocable powers of attorney granted by TRU Iberia Holdings 1,
S.L.U. in favor of the Security Agent









--------------------------------------------------------------------------------






Schedule 3.01(a)

Existing Letters of Credit
None.




--------------------------------------------------------------------------------






Schedule 8.10

ERISA
We sponsor defined benefit pension plans covering certain employees in the UK,
Germany and Austria, with such benefits accounted for on an accrual basis using
actuarial assumptions.






--------------------------------------------------------------------------------






Schedule 8.13

Subsidiaries; Joint Ventures; Obligors
Parent Guarantor
Subsidiary (including Propcos)
Percent of Ownership/
Membership Interest
Parent Guarantor
Direct Owner of Subsidiary
Obligor
(“O”)
TRU Europe Limited
United States
 
 
 
 
TRU (UK) H6, LLC
100% Indirect
Toys “R” Us Holdings Limited
O
 
United Kingdom
 
 
 
 
TRU (UK) H7 Limited
100% Direct
TRU Europe Limited
O
 
TRU (UK) H8 Limited
100% Direct
TRU Europe Limited
O
 
Toys “R” Us (UK) Limited
100% Indirect
TRU (UK) H7 Limited
O
 
Toys “R” Us Holdings Limited
100% Indirect
Toys “R” Us (UK) Limited
O
 
TRU (UK) H4 Limited
100% Indirect
97.1% owned by Toys “R” Us Holdings Limited; 2.9% owned by TRU (UK) H6, LLC
O
 
Toys “R” Us Properties (UK) Limited
100% Indirect
TRU (UK) H5 Limited
 
 
Toys “R” Us Properties Limited
100% Indirect
TRU (UK) H4 Limited
O
 
Toys “R” Us Financial Services Limited
100% Indirect
99.9% owned by TRU (BVI) Finance II, Ltd.; 0.1% owned by Toys “R” Us (UK)
Limited
O
 
Toys “R” Us Limited
100% Indirect
TRU (UK) H4 Limited
O
 
TRU (France) Holdings Ltd.
100% Indirect
TRU (UK) H8 Limited
O
 
TRU (France) Finance Ltd.
100% Indirect
Toys “R” Us SARL
O
 
TRU (UK) Noteholder Limited
100% Indirect
TRU (UK) H4 Limited
 
 
TRU (UK) H5 Limited
100% Indirect
TRU (UK) H4 Limited
 
 
Austria
 
 
 
 
Toys “R” Us Handelsgesellschaft mbH
100% Direct
TRU (UK) H8 Limited
 
 
Germany
 
 
 
 
Toys “R” Us GmbH
100% Direct
TRU (UK) H8 Limited
O





--------------------------------------------------------------------------------

Page 2

 
France
 
 
 
 
Toys “R” Us SARL
100% Indirect
TRU (France) Holdings Ltd.
O
 
Toys “R” Us France Real Estate SAS
100% Indirect
Toys “R” Us SARL
 
 
Netherlands
 
 
 
 
TRU Netherlands Holdings BV
100% Direct
TRU (UK) H8 Limited
 
 
Poland
 
 
 
 
Toys “R” Us Poland sp.z.o.o.
100% Indirect
TRU Netherlands Holdings BV
 
 
Switzerland
 
 
 
 
Toys R Us AG
100% Direct
TRU (UK) H8 Limited
 
 
British Virgin Islands
 
 
 
 
TRU (BVI) Finance II, Ltd.
100% Indirect
Toys “R” Us Holdings Limited
O
TRU Iberia Holdings 1, S.L.U.
Spain
 
 
 
 
TRU Iberia Holdings 2, S.L.U.
100% Direct
TRU Iberia Holdings 1, S.L.U.
O
 
Toys R Us Iberia, S.A.U.
100% Indirect
TRU Iberia Holdings 2, S.L.U.
O
 
Toys R Us Iberia Real Estate, S.L.U.
100% Indirect
Toys R Us Iberia, S.A.U.
 
 
Toys R Us Madrid, S.L.U.
100% Indirect
Toys R Us Iberia, S.A.U.
 
 
Portugal
 
 
 
 
Toys R Us Portugal – Brinquedos E Arigos Juvenis, LDA
100% Indirect
99.99% owned by Toys R Us Iberia, S.A.U.; 0.01% owned by TRU Iberia Holdings 2,
S.L.U.
 
TRU Australia Holdings, LLC
Australia
 
 
 
 
Toys “R” Us (Australia) Pty Ltd
100% Direct
TRU Australia Holdings, LLC
O
 
Babies “R” Us (Australia) Pty Ltd
100% Indirect
Toys “R” Us (Australia) Pty Ltd
O



* The following entities are in the process of being dissolved: TRU Holdings I
Ltd., TRU Holdings 2 Unlimited, TRU (Ireland) Holdings Unlimited, and Toys “R”
Us (Ireland) Unlimited






--------------------------------------------------------------------------------






Schedule 8.20


Intercompany Debt


Non-Group Member to Group Members


Lender
Borrower
AMT
Currency
 
Toys "R" Us, Inc.
Toys "R" Us (UK) Limited
730,584,190
GBP
(1)
Toys "R" Us, Inc.
Toys "R" Us (UK) Limited
52,129,910
USD
(1)
Toys "R" Us, Inc.
Toys "R" Us (UK) Limited
3,205,173
USD
(1)
Toys "R" Us, Inc.
Toys "R" Us Australia Pty Ltd
28,000,000
AUD
(2)
 
 
 
 
 




Group Members to Group Members


 
Lender
Borrower
AMT
Currency
 
TRU Europe Limited
Toys "R" Us (UK) Limited
30,214,950
GBP
 
TRU Europe Limited
TRU (France) Holdings Ltd
25,192,252
USD
(1)
TRU Europe Limited
Toys "R" Us (UK) Limited
218,733,584
GBP
(1)
TRU Europe Limited
Toys "R" Us Limited
50,000,000
CHF
 
TRU Europe Limited
Toys "R" Us Limited
2,600,000
GBP
 
TRU Europe Limited
Toys "R" Us Iberia, S.A.U.
11,500,000
EUR
 
Toys "R" Us (UK) Limited
TRU (BVI) Finance II, Ltd
464,479,453
GBP
(1)
Toys "R" Us (UK) Limited
TRU (BVI) Finance II, Ltd
93,092,469
GBP
(1)
Toys "R" Us Financial Services Limited
Toys R Us (UK) Limited
557,549,977
GBP
(1)
Toys "R" Us Holdings Limited
Toys R Us (UK) Limited
557,549,977
GBP
(1)
Toys "R" Us Limited
TRU (UK) H4, Limited
270,551,168
GBP
(1)
TRU (France) Finance Ltd
TRU (France) Holdings Ltd
111,169,435
EUR
 
TRU (France) Finance Ltd
TRU Netherlands Holdings, B.V.
300,000
EUR
 
TRU (France) Finance Ltd
Toys "R" Us Limited
6,000,000
EUR
 
Toys “R” Us AG
Toys "R" Us Limited
5,000,000
CHF
 
Toys "R" Us, GMBH
Toys "R" Us Limited
21,400,000
EUR
 
Toys “R” Us Handelsgesellschaft mbH
Toys "R" Us Limited
13,100,000
EUR
 
TRU (France) Finance Ltd.
Toys “R” Us SARL
11,500,000
EUR
 
Toys R Us Portugal
Toys "R" Us Iberia, S.A.U.
12,000,000
EUR
 
Toys “R” Us Handelsgesellschaft mbH
TRU Netherlands Holdings BV
12,103,957
EUR
 
Toys “R” Us Handelsgesellschaft mbH
Poland
15,970,000
EUR
 



(1)
Includes accrued interest through November 28, 2015

(2)
Short-term loan expected to be fully repaid by end of fiscal year 2015

















--------------------------------------------------------------------------------

Page 2

Third Party Obligations




Borrower
Description
AMT
Currency
Toys “R” Us Australia Pty Ltd
Various Landlord financings
1,111,000
AUD
Toys “R” Us SARL
Unsecured amortizing loan
2,716,633
EUR
Toys “R” Us SARL
Lease back on DC equipment
1,310,461
EUR
Toys “R” Us SARL
Lease back on DC equipment
7,774,265
EUR











--------------------------------------------------------------------------------






Schedule 10.01

Existing Liens

TOYS “R” US SARL
Jurisdiction
Debtor
Secured Party
Collateral Description
France
Toys “R” Us S.A.R.L.
Credit Lyonnais
Bank guarantees issued by Credit Lyonnais in the amount of EUR 443,049
Toys “R” Us S.A.R.L.
Deutsche Bank
Pledge of shares of Toys “R” Us France Real Estate for real estate loans made to
Toys “R” Us France Real Estate for an outstanding principal amount of EUR
46,350,000
Toys “R” Us S.A.R.L.
BPI
Lease back on DC equipment for EUR 1,310,461
Toys “R” Us S.A.R.L.
HSBC
Lease back on DC equipment for EUR 7,774,265



TOYS “R” US IBERIA, S.A.U.
Jurisdiction
Debtor
Secured Party
Collateral Description
Spain
Toys “R” Us Iberia, S.A.U.
BBVA
Bank guarantees issued by BBVA in the amount of EUR 6,509,407
Toys “R” Us Iberia, S.A.U.
Banco Santander, S.A.
Bank guarantees issued by Banco Santander S.A. in the amount of EUR 1,336,718
Toys “R” Us Iberia, S.A.U.
Deutsche Bank AG, London Branch, Banco Santander, S.A. and BBVA
Pledge of shares of Toys “R” Us Iberia Real Estate as security for real estate
loans made to Toys “R” Us Iberia Real Estate S.L.U. for an outstanding principal
amount of EUR 24,000,000
 
Toys “R” Us Iberia, S.A.U.
Deutsche Bank AG, London Branch, Banco Santander, S.A. and BBVA
Pledge over the credit rights arising from an intercompany receivable from Toys
“R” Us Iberia Real Estate, S.L.U. for EUR 12,000,000 as security for real estate
loans made to Toys “R” Us Iberia Real Estate S.L.U. for an outstanding principal
amount of EUR 24,000,000









--------------------------------------------------------------------------------

Page 2



Toys “R” Us GMBH


Jurisdiction
Debtor
Secured Party
Collateral Description
Germany
Toys “R” Us GMBH
Deutsche Bank
Bank guarantees issued by Deutsche Bank in the amount of 1,429,575 EUR
Germany
Toys “R” Us GMBH
Commerzbank
Bank guarantees issued by Commerzbank in the amount of 613,530 EUR





Toys “R” Us Poland Sp. z o.o.


Jurisdiction
Debtor
Secured Party
Collateral Description
Poland
Toys “R” Us Poland Sp. z o.o.
Citi Bank
Bank guarantees issued by Citi Bank in the amount of 2,445,028 PLN





Toys “R” Us AG


Jurisdiction
Debtor
Secured Party
Collateral Description
Switzerland
Toys “R” Us AG
Oberbank
Bank guarantees issued by Oberbank in the amount of 1,876,225 CHF







--------------------------------------------------------------------------------






Schedule 10.05 (iii)

Permitted Investments
Loans from Group Members to Non-Group Members
 
 
 
 
 
 
Lender
Borrower
AMT
Currency
 
 
Toys "R" Us (UK) Limited
Toys "R" Us Inc.
647,154,975
GBP
(1)
Toys "R" Us Iberia, S.A.U.
Toys "R" Us Iberia Real Estate S.L.U.
12,000,000
EUR
 
TRU (France) Finance Ltd
Toys "R" Us Europe, LLC
535,389
EUR
 
Toys "R" Us Properties Limited
Toys "R" Us Properties (UK) Limited
13,786,340
GBP
 
Toys "R" Us Limited
Toys "R" Us Properties (UK) Limited
66,404,230
GBP
 
Toys "R" Us Limited
Toys "R" Us Properties (UK) Limited
2,000,000
GBP
 
 
 
 
 
 
 


Loans from Group Members to Group Members


 
 
Lender
Borrower
AMT
Currency
 
 
TRU Europe Limited
Toys "R" Us (UK) Limited
30,214,950
GBP
 
 
TRU Europe Limited
TRU (France) Holdings Ltd
25,192,252
USD
(1)
 
TRU Europe Limited
Toys "R" Us (UK) Limited
218,733,584
GBP
(1)
 
TRU Europe Limited
Toys "R" Us Limited
50,000,000
CHF
 
 
TRU Europe Limited
Toys "R" Us Limited
2,600,000
GBP
 
 
TRU Iberia Holdings 1, S.L.U.
Toys "R" Us Iberia, S.A.U.
11,500,000
EUR
 
 
Toys "R" Us (UK) Limited
TRU (BVI) Finance II, Ltd
464,479,453
GBP
(1)
 
Toys "R" Us (UK) Limited
TRU (BVI) Finance II, Ltd
93,092,469
GBP
(1)
 
Toys "R" Us Financial Services Limited
Toys R Us (UK) Limited
557,549,977
GBP
(1)
 
Toys "R" Us Holdings Limited
Toys R Us (UK) Limited
557,549,977
GBP
(1)
 
Toys "R" Us Limited
TRU (UK) H4, Limited
270,551,168
GBP
(1)
 
TRU (France) Finance Ltd
TRU (France) Holdings Ltd
111,169,435
EUR
 
 
TRU (France) Finance Ltd
TRU Netherlands Holdings, B.V.
300,000
EUR
 
 
TRU (France) Finance Ltd
Toys "R" Us Limited
6,000,000
EUR
 
 
Toys “R” Us AG
Toys "R" Us Limited
5,000,000
CHF
 
 
Toys "R" Us, GMBH
Toys "R" Us Limited
21,400,000
EUR
 
 
Toys “R” Us Handelsgesellschaft mbH
Toys "R" Us Limited
13,100,000
EUR
 
 
TRU (France) Finance Ltd.
Toys “R” Us SARL
11,500,000
EUR
 
 
Toys “R” Us Portugal
Toys "R" Us Iberia, S.A.U.
12,000,000
EUR
 
 
Toys “R” Us Handelsgesellschaft mbH
TRU Netherlands Holdings BV
12,103,957
EUR
 
 
Toys “R” Us Handelsgesellschaft mbH
Poland
15,970,000
EUR
 
 





(1)
Includes accrued interest through November 28, 2015





--------------------------------------------------------------------------------

Page 2



Investments in Non-Obligor Subsidiaries
•
Toys “R” Us Iberia, S.A.U. has an equity investment in Toys “R” Us Iberia Real
Estate, S.L.U.

•
Toys “R” Us Iberia, S.A.U. has an equity investment in Toys “R” Us Portugal –
Brinquedos E Artigos Juvenis, LDA

•
TRU Iberia Holdings 2, S.L.U. has an equity investment in Toys “R” Us Portugal –
Brinquedos E Artigos Juvenis, LDA

•
Toys “R” Us Iberia, S.A.U. has an equity investment in Toys R Us Madrid, S.L.

•
Toys “R” Us, SARL has an equity investment in Toys “R” Us France Real Estate,
S.A.S

•
TRU (UK) H8 Limited has an equity investment in Toys “R” Us AG

•
TRU (UK) H8 Limited has an equity investment in Toys “R” Us Handelsgesellschaft
mbH

•
TRU (UK) H8 Limited has an equity investment in TRU Netherlands Holdings BV

•
TRU (UK) H4 Limited has an equity investment in TRU UK (H5) Limited

•
TRU (UK) H4 Limited has an equity investment in TRU (UK) Noteholder Limited





--------------------------------------------------------------------------------






Schedule 10.05(xiii)

Investment Policy
Objectives in order of priority:
Safety and preservation of principal by minimizing both credit and market risk
Maintain necessary liquidity
Maximize after-tax return


Maximum Investment Maturity – 45 days for Sovereign and Agencies; 30 days for
Corporates and Banks


Investment Sector
Required Credit Rating
Authorized Instrument
Sovereign Securities, Agency Securities, State and Local Obligations
•    Required either S&P rating of AA or Moody’s rating of Aa
o    If both S&P and Moody’s ratings available, lower rating prevails
o    Unlimited amount for AAA rating (or AA+ for the US)
o    Up to $150 million for AA rating
•    In Sovereigns and Agencies of Governments of the United States, United
Kingdom, Australia, Canada, France, Germany, Switzerland, Austria, and Japan
Bank Obligations
•    An S&P rating of A-2/A- or higher or a Moody’s rating of P-2/A3 or higher
(lower rating prevails). If unavailable, a Fitch rating F-2/A- or higher;
o    Up to $150 million for AA family or better rated banks
o    Up to $100 million for A family of rated banks ($50 million if short-term
rating is A-2 or P-2)
o    Unlimited capacity for any bank deposit or obligation backed by full FDIC
insurance
•    US Bank Obligations -- USD and Eurodollar CDs, Bankers Acceptances,
Eurodollar time deposits, Bank Holding Company CP, and cash on deposit in TRU
bank accounts in US banks.
•    Non-US Bank Obligations – headquartered in same countries as above and
limited to Eurodollar time deposits defined as non-negotiable, fixed rate
deposits issued by banks outside the United States. Also permissible as cash on
deposit in foreign TRU bank accounts in countries listed above.
Corporate Obligations (financial and non-financial entities)
•    Either S&P rating of A-1 or higher, or a Moody’s rating of P-1 or higher
•    Limit of $50 million per Issuer
•    Direct issue commercial paper







--------------------------------------------------------------------------------

Page 2

Money Market Funds
•    Stable net asset value of $1.00 and rated AAA by S&P and Aaa by Moody’s
•    Fund assets of at least $5B
•    Same day settlement for US funds, 3 days for international funds
•    $150 million per fund limit in US, $50 million per non-US fund
•    Comprised of high quality money market instruments having a dollar weighted
average of 90 days or less
•    Pre-approved by Treasurer



•
The Company's CEO, CFO, Treasurer and the international Finance Directors are
each authorized to delegate to any other authorized Treasury employees of the
Company the authority to give instructions pursuant to this policy. This process
is formalized in the US with a Certificate of Authority & Designation
(Resolution) on file with the Financial Institution.

•
Third party investment managers may be appointed with prior approval of the
Treasurer and CFO

•
Any investments or deviations outside the policy described above must be
pre-approved by the CFO and Treasurer on a case by case basis.







--------------------------------------------------------------------------------

SCHEDULE 13.03



Lender Addresses
Lender
Address
Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Telephone: (212) 250-0211
Telecopier No.: (212) 797-5695 
email: Dusan.lazarov@db.com 


Bank of America, N.A.
100 Federal Street
Boston, MA 02110
Attention: Christine Hutchinson
Telephone: (617) 434-2385
Telecopier No.: (617) 434-4312
email: Christine.hutchinson@bankofamerica.com 
Goldman Sachs International Bank
Peterborough Court
133 Fleet Street
London, EC4A 2BB
Attention: Naseem Hossain
Telephone: +44 20 7051 5829
Telecopier No.: +44 20 7552 7070
E-mail: LoanDocumentation@ln.email.gs.com
Citibank, N.A.
390 Greenwich Street
New York, New York 10013
Attention: Brendan MacKay
Telephone: (212) 723-3752
Telecopier No.: (904) 746-4860
E-mail: brendan.mackay@citi.com
HSBC Bank plc


8 Canada Square, 27th Floor
London E14 5HQ
Attention: Process Manager, Loans Administration
Telephone: 020 799 25179
Telecopier No.: 020 799 24680
E-mail: nickraye@hsbc.com
J.P. Morgan Europe Limited
25 Bank Street
Canary Wharf,
London
E14 5JP
Attention: Donna DiForio
Telephone: (212) 270-0303
Telecopier (214) 291-4365 - J.P. Morgan Europe Limited, London 
E-mail: donna.diforio@chase.com 





--------------------------------------------------------------------------------

Page 2

Wells Fargo Bank International
5th Floor
2 Harbourmaster Place
I.F.S.C.
Dublin I
Ireland
Attention: Mike Watson
Telephone: (617) 854-7276
Telecopier No.: (866) 210-8898
E-mail: michael.s.watson@wellsfargo.com 





--------------------------------------------------------------------------------

Page 3









--------------------------------------------------------------------------------

SCHEDULE 13.23



Post Closing Actions
Please refer to items listed in Part III of Schedule 1.01(d). Such items are to
be completed within two (2) Business Days of the Second Restatement Effective
Date.








--------------------------------------------------------------------------------






SECURITY TRUSTEE PROVISIONS
1.
INTERPRETATION

(a)
Definitions

In this Schedule the following terms have the meanings given to them in this
paragraph 1(a). All other capitalised terms have the meaning given to them in
this Agreement.
“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
“Discharge Date” means the date on which all the Secured Obligations have been
fully and irrevocably discharged and none of the Secured Creditors is under any
obligation (whether actual or contingent) to make advances or provide other
financial accommodation to any of the Obligors under any of the Credit
Documents.
“Liability” means any obligation or liability for the payment of money whether
in respect of principal, interest or otherwise, whether actual or contingent,
whether owed jointly or severally and whether owed as principal, surety or in
any capacity whatsoever including any amount which would constitute such a
liability but for any discharge, non provability, unenforceability or
non-allowability of the same in any insolvency or other proceedings.
“Receiver” means a receiver and manager or any other receiver (whether appointed
pursuant to this Agreement or any statute, by a court or otherwise) of all or
any of the Trust Property and shall, where permitted by law, include an
administrative receiver.
“Transaction Security” means the security created or expressed to be created in
favour of the Security Agent pursuant to this Schedule and the Trustee Security
Documents.
“Trust Property” means all rights, interests, benefits and other property which
are or are intended to be the subject of the Transaction Security, including
without limitation:
(i)    any rights, interests or other property and the proceeds thereof from
time to time assigned, transferred, mortgaged, charged, or pledged to or
otherwise vested in the Security Agent under, pursuant to or in connection with
this Schedule or any Trustee Security Document to which the Security Agent is a
party;
(ii)    any representation, obligation, covenant, warranty or other contractual
provision in favour of the Security Agent (other than any made or granted solely
for its own benefit) made or granted in or pursuant to any of the Trustee
Security Documents to which the Security Agent is a party;
(iii)    any sum which is received or recovered by the Security Agent under,
pursuant to or in connection with any of the Trustee Security Documents or the
exercise of any of the Security Agent’s powers under or in connection therewith
(other than any sum received or recovered solely for its own account) and which
is held by the Security Agent upon trust



 
 
 




--------------------------------------------------------------------------------






on the terms of this Agreement or any Trustee Security Document to which the
Security Agent is a party; and
(iv)    all income and other sums at any time received or receivable by the
Security Agent in respect of the Trust Property (or any part thereof).
“Trustee Acts” means the United Kingdom Trustee Act 1925 and the United Kingdom
Trustee Act 2000.
“Trustee Security Documents” means those Security Documents governed by English
or Australian law and in each case between any of the Obligors and the Security
Agent in its capacity as trustee for the Secured Creditors.
(b)
Certificates

A certificate of any Secured Creditor as to the amount of any Secured Obligation
owed to it shall be prima facie evidence of the existence and amount of such
Secured Obligation.
(c)
Statutes

Any reference in this Schedule to a statute or statutory provision shall, unless
the contrary is indicated, be construed as a reference to such statute or
statutory provision as the same shall have been or may be amended or re-enacted.
2.
APPOINTMENT AND TRUST FOR THE SECURED CREDITORS

(a)
Appointment

Each Secured Creditor (other than the Security Agent):
(i)    appoints the Security Agent to act as its security trustee for the
purposes of the Trustee Security Documents and this Schedule; and
(ii)    irrevocably authorises the Security Agent for and on its behalf to
exercise the rights, powers and discretions which are specifically delegated to
it by the terms of the Trustee Security Documents and this Schedule, together
with all rights, powers and discretions which are incidental thereto and to give
a good discharge for any moneys payable under the Trustee Security Documents.
(b)
Declaration of Trust

(i)    To the extent the Trust Property is transferred, charged or granted to
the Security Trustee on trust pursuant to the Trustee Security Documents, the
Security Agent declares itself trustee of the Trust Property to hold the same on
trust for the Secured Creditors for the purpose of securing the Secured
Obligations on the terms and subject to the conditions set out in this Schedule.



 
2
 




--------------------------------------------------------------------------------






(ii)    The Security Agent will act solely as trustee for the Secured Creditors
in carrying out its functions under the Trustee Security Documents and this
Schedule and will exercise the same care as it would in dealing with a credit
for its own account. The Security Agent shall not otherwise have, nor be deemed
to have, assumed any obligations to, or trust or fiduciary relationship with,
any other party to this Agreement.
3.
APPLICATION OF PROCEEDS

(a)
Order of Application

All moneys from time to time received or recovered by the Security Agent in
respect of the Trust Property and the net proceeds from the realisation or
enforcement of all or any part of the Transaction Security shall be held by the
Security Agent on trust to apply them as soon as reasonably practicable after
receipt or recovery in the following order of priority:
(iii)    first, in or towards discharging any fees, costs, expenses, charges,
liabilities or any other sums (however described) owing to the Security Agent
(in its capacity as trustee) under or in connection with the Credit Documents;
(iv)    second, in or towards payment of all costs, charges, expenses and
remuneration incurred by or payable to any Receiver or Delegate;
(v)    third, to the Administrative Agent for application in or towards payment
and discharge of the Secured Obligations (or such part of them as is then due
and payable); and
(vi)    thereafter, in payment of the balance (if any) to the relevant Obligor.
(b)
Investment of Proceeds

(i)    Pending its distribution under paragraph 3(a) and without responsibility
for any loss or any reduction in return which may result from its so doing, the
Security Agent may credit any sum received, recovered or held by it in respect
of the Trust Property to such suspense or other account as the Security Agent
thinks fit or invest or place on deposit such sum in the name of or under the
control of the Security Agent in any investment for the time being authorised by
English law for the investment by trustees of trust moneys or with such bank or
financial institution (including the Security Agent) as the Security Agent may
think fit.
(ii)    The Security Agent may at any time in its absolute discretion vary,
exchange, transfer or transpose any such investments or deposits for or into
other such investments or deposits without being under any obligation or duty to
diversify the same. Any investment made by the Security Agent may, at its
discretion, be made or retained in the name of a nominee.
(c)
Currency Conversion




 
3
 




--------------------------------------------------------------------------------






In order to apply any sum held or received by the Security Agent or a Receiver
in or towards payment of the Secured Obligations, the Security Agent or such
Receiver may purchase an amount in another currency and the rate of exchange to
be used shall be that at which, at such time as it considers appropriate, the
Security Agent or such Receiver is able to effect such purchase.
(d)
Permitted Deductions

The Security Agent shall be entitled to set aside by way of reserve amounts
required to meet, and to make and pay, any deductions and withholdings (on
account of taxes or otherwise), which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Schedule, and
to pay all taxes which may be assessed against it in respect of any of the Trust
Property, or as a consequence of performing its duties, or by virtue of its
acting in its capacity as Security Agent under any of the Trustee Security
Documents or otherwise (other than in connection with its remuneration for
performing its duties under this Schedule).
(e)
Discharge of Secured Obligations

(i)    Any payment to be made in respect of the Secured Obligations by the
Security Agent may be made to the Administrative Agent (on behalf of the Secured
Creditors) and any payment so made shall to the extent of such payment be a good
discharge to the Security Agent.
(ii)    The Obligors hereby agree that any sums due in respect of the Secured
Obligations to any Secured Creditor shall only be discharged to the extent that
such Secured Creditor has received such sums in the currency in which such sums
are due by an Obligor pursuant to the Credit Documents or the enforcement of the
Transaction Security and the realisation of the Trust Property.
(iii)    Any payment to be made in respect of the Secured Obligations by the
Security Agent shall be made in accordance with this paragraph 3(e).
(f)
Clawback

(i)    If any Secured Creditor has received an amount as a result of the
enforcement of the Transaction Security and the Security Agent is subsequently
required to pay an amount equal to that amount (a “Clawback Amount”) to a
liquidator (or any other party) whether pursuant to a court order or otherwise,
such Secured Creditor will promptly on the request of the Security Agent pay an
amount equal to such Clawback Amount to the Security Agent for payment to the
liquidator (or other relevant party).
(ii)    Each Secured Creditor that has received a Clawback Amount shall
indemnify the Security Agent against any and all costs, claims, losses, expenses
(including legal fees) and liabilities together with any VAT thereon which the
Security Agent may have properly incurred with respect to that Clawback Amount.
4.
SECURED CREDITORS’ UNDERTAKINGS




 
4
 




--------------------------------------------------------------------------------






Each Secured Creditor (other than the Security Agent) gives the undertakings set
out in this paragraph 4 to each of the other Secured Creditors and acknowledges
that the Security Agent has entered into this Agreement in full reliance on
those undertakings.
(a)
Secured Creditors’ Information

The Secured Creditors shall deliver to the Security Agent such information as
the Security Agent may reasonably specify as being necessary or desirable to
enable the Security Agent to perform its functions as trustee.
(b)
Power to Enforce

The Security Agent alone, to the exclusion of the other Secured Creditors, shall
have power to enforce or have recourse to the Transaction Security and to
exercise its rights and powers pursuant to the Trustee Security Documents.
(c)
Indemnity

Without prejudice to any of the provisions of any other Finance Document and to
the extent that the Borrower or the relevant Obligor does not do so on demand or
is not obliged to do so, each Secured Creditor that is a Lender hereby severally
agrees to indemnify, rateably in accordance with the commitment of such Lender,
the Security Agent (and every Receiver and Delegate) on demand against any
action, charge, claim, cost, damage, demand, expense (including legal fees),
liability or loss which may be brought, made or preferred against or suffered,
sustained or incurred by the Security Agent in complying with any instructions
from any of the Secured Creditors or otherwise sustained or incurred by the
Security Agent or any Receiver or Delegate in connection with this Schedule or
any Trustee Security Document except to the extent that the liability or loss
arises directly from the Security Agent’s (or, as the case may be, the
Receiver’s or the Delegate’s) gross negligence or wilful default (provided that
the Receiver’s or Delegate’s gross negligence or wilful default shall invalidate
its own right to indemnification under this paragraph 4(c) and not the Security
Agent’s right to indemnification).
(d)
Assignments and Transfers

Each Secured Creditor agrees with the Security Agent that it shall not assign or
transfer any of its rights, benefits and/or obligations under the Facilities
Agreement unless the person to whom such assignment or transfer is made shall
have acceded to this Agreement by the delivery to the Security Agent of an
Agreement of accession in such form as the Security Agent may reasonably require
so as to ensure that such person shall be bound by the terms and conditions of
this Agreement as a Secured Creditor.
5.
OBLIGORS’ UNDERTAKINGS AND WAIVERS

(a)
The Obligors’ Indemnity

The Obligors shall jointly and severally indemnify and hold harmless the
Security Agent and every Receiver and Delegate (“indemnified parties”) on demand
from and against any



 
5
 




--------------------------------------------------------------------------------






and all costs, claims, losses, expenses (including internal costs at the
charge-out rate then applicable to the staff in question and legal fees) and
liabilities (together with any applicable VAT), incurred by any of them in
relation to or arising out of:
(i)    the preservation, exercise or enforcement of the Transaction Security;
(ii)    the exercise of any of the rights, powers, discretions and remedies
vested in any of the indemnified parties by the Trustee Security Documents or by
law;
(iii)    any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Trustee Security Documents; or
(iv)    otherwise in relation to any of the Transaction Security or the
performance of the terms of this Agreement.
The Security Agent may, in priority to any payment to the Secured Creditors and
on its own behalf or on behalf of the other indemnified parties, indemnify
itself or such other indemnified parties out of the Trust Property and shall
have a lien on the Trust Property for all moneys payable under this
paragraph 5(a).
(b)
Obligors’ Waiver

Each of the Obligors hereby unconditionally waives, to the extent permitted
under applicable law, all rights it may have whether at law or otherwise to
require that the Transaction Security be enforced in any particular order or
manner or at any particular time or that any sum received or recovered from any
person, or by virtue of the enforcement of any of the Transaction Security,
which is capable of being applied in or towards discharge of any of the Secured
Obligations is so applied.
(c)
Sums Received by Obligors

If any of the Obligors receives any sum which, pursuant to any of the Trustee
Security Documents, should have been paid to the Security Agent, that sum shall
be held by that Obligor on trust for the Secured Creditors and shall as soon as
practicably possible be paid to the Security Agent for application in accordance
with paragraph 2(a).
6.
SECURITY TRUSTEE’S RIGHTS AND DUTIES

The Security Agent will only have those duties which are expressly specified in
this Schedule and the Trustee Security Documents. The duties of the Security
Agent are solely of a mechanical and administrative nature.
(a)
Powers and Remuneration

(i)    The Security Agent shall have such rights, powers, authorities and
discretions as are (A) conferred on trustees by the Trustee Acts and (B) by way
of supplement to the Trustee Acts, provided for in this Schedule and the Trustee
Security Documents.



 
6
 




--------------------------------------------------------------------------------






(ii)    Between itself and the other Parties, the Security Agent shall have full
power to determine all questions and doubts arising in relation to any of the
provisions of this Schedule or any Security Document and any such determination
shall in the absence of manifest error, be conclusive and shall bind the other
Parties.
(iii)    The Security Agent shall be entitled to such remuneration as it may
from time to time agree with the Borrower.
(b)
Instructions to the Security Agent

The Security Agent shall:
(iv)    be entitled, in its absolute discretion, to refrain from taking any (or
any further) action or exercising any of its rights under or in respect of this
Schedule or the Transaction Security until it has received instructions from the
Administrative Agent as to whether (and/or the way in which) such action, right,
power, authority or discretion is to be taken or exercised;
(v)    except as otherwise provided in this Schedule, act in accordance with any
instructions given to it by the Administrative Agent and shall be entitled to
assume that (A) any instructions received by it from the Administrative Agent
are duly given by the Administrative Agent itself or on behalf of the Lenders,
(B) all applicable conditions under the Credit Documents for taking any action
it is directed to take have been satisfied and (C) unless it has received actual
written notice of their revocation, that any instructions or directions given by
the Administrative Agent have not been revoked;
(vi)    be entitled to request instructions or clarification from the
Administrative Agent as to whether, and in what manner, it should exercise or
refrain from exercising any rights, powers and discretions and the Security
Agent may refrain from acting unless and until such instructions or
clarification are received by it;
(vii)    be entitled to refrain from acting in accordance with the instructions
of the Administrative Agent or any other person (including bringing any legal
action or proceeding arising out of or in connection with the Trustee Security
Documents) until it has received such indemnification and/or security as it may
in its absolute discretion require (whether by way of payment in advance or
otherwise) for all costs, expenses, losses and liabilities which it may incur in
taking such action or bringing such legal action or proceedings; and
(viii)    be entitled to carry out all dealings with the Lenders through the
Administrative Agent and may give to the Administrative Agent any notice or
other communication required to be given by the Security Agent to the Lenders.
(c)
Action to Protect or Enforce Transaction Security

Subject to the provisions of this paragraph 6:



 
7
 




--------------------------------------------------------------------------------






(iii)    the Security Agent may, in the absence of any instructions from the
Administrative Agent to the contrary, take such action in the exercise of any of
its duties under the Trustee Security Documents and this Schedule which in its
absolute discretion it considers appropriate; and
(iv)    at any time after receipt by the Security Agent of notice from the
Administrative Agent informing the Security Agent that the Transaction Security
has become enforceable and directing the Security Agent to exercise all or any
of its rights, remedies, powers or discretions under any of the Trustee Security
Documents or this Schedule, the Security Agent shall take such action as in its
absolute discretion it thinks fit to enforce the Transaction Security.
(d)
Security Agent’s Rights and Discretions

The Security Agent may:
(i)    rely on:
(A)    any communication, certificate, legal opinion or other document believed
by it to be genuine and correct and to have been signed by, or with the
authority of, the proper person;
(B)    any statement made by a director, officer, partner or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify; and
(C)    a certificate signed by any one or more persons which, or each of which,
is believed by it to be a director or other duly authorised officer of the
relevant party to the effect that any particular dealing, transaction, step or
thing is, in the opinion of the person so certifying, suitable or expedient or
as to any other fact or matter upon which the Security Agent may require to be
satisfied and shall not be responsible for any loss that may be occasioned by
its relying on any such certificate;
(ii)    obtain (at the Borrower’s expense) for such legal or other expert advice
or services as it may consider necessary or desirable;
(iii)    retain for its own benefit, without liability to account to any other
person, any fee or other sum received by it for its own account;
(iv)    exercise any of its rights, powers and discretions and perform any of
its obligations under this Schedule or any of the Trustee Security Documents
through its employees or through paid or unpaid agents, which may be
corporations, partnerships or individuals (whether or not lawyers or other
professional persons), and shall not be responsible for any misconduct or
omission on the part of, or be bound to supervise the proceedings or acts of,
any such employee or agent (and any such agent which is engaged



 
8
 




--------------------------------------------------------------------------------






in any profession or business shall be entitled to charge and be paid all usual
fees, expenses and other charges for its services);
(v)    at any time and from time to time delegate, whether by power of attorney
or otherwise and upon such terms and conditions (including the power to
sub-delegate with the consent of the Security Agent) as the Security Agent may
think fit, to any persons all or any of its rights, powers and discretions under
this Schedule or under any of the Trustee Security Documents, and shall not be
in any way liable or responsible to any person for any loss or damage arising
from any act, default, omission or misconduct on the part of any such delegate
or sub-delegate;
(vi)    together with every Receiver, Delegate or other person appointed under
this Schedule or any of the Trustee Security Documents, indemnify itself out of
the Trust Property against all proceedings, claims and demands which may be made
or taken against it and all costs, charges, damages, expenses and liabilities
which it may suffer or incur unless suffered or incurred by reason of its own
gross negligence or wilful misconduct; and
(vii)    unless it has, in its capacity as trustee for the Secured Creditors,
received actual written notice to the contrary, assume that (A) no Event of
Default has occurred and no Obligor is in breach of or default under its
obligations under any of the Credit Documents and (B) any right, power,
authority or discretion vested by any Finance Document in any person has not
been exercised.
(e)
Notification

The Security Agent shall promptly inform the Administrative Agent of:
(i)    the contents of any written notice or document received by it in its
capacity as Security Agent from any Obligor under any Trustee Security Document;
and
(ii)    the occurrence of any Event of Default or any default by an Obligor in
the due performance of or compliance with its obligations under any Trustee
Security Document of which the Security Agent has received written notice from
any other Party.
(f)
Excluded Obligations

Notwithstanding anything to the contrary expressed or implied in any Trustee
Security Document, the Security Agent shall not:
(i)    be liable to anyone where it has acted in good faith on the opinion or
advice of or any information obtained from any lawyer, accountant, architect,
engineer, surveyor, broker, consultant, valuer or other expert (including any
auditor), whether obtained by the Security Agent or otherwise whether or not the
expert’s liability in respect thereof is limited by a monetary cap or otherwise
and whether or not any such opinion, advice or information contains some error
or is not authentic;



 
9
 




--------------------------------------------------------------------------------






(ii)    be obliged to monitor or enquire as to whether or not an Event of
Default has occurred and will not be deemed to have knowledge of the occurrence
of an Event Default unless it has actual knowledge or express written notice
thereof;
(iii)    have any duty to (A) ensure that any payment or other financial benefit
in respect of any of the Trust Property is duly and punctually paid, received or
collected as and when the same becomes due and payable or (B) to procure that
the correct amounts (if any) are paid or received or to ensure the taking up of
any (or any offer of any) stocks, shares, rights, moneys or other property paid,
distributed, accrued or offered at any time by way of interest, dividend,
redemption, bonus, rights, preference, option, warrant or otherwise on, or in
respect of or in substitution for any of the Trust Property;
(iv)    unless required by law or ordered so to do by a court of competent
jurisdiction, be required to (A) to disclose to any Secured Creditor any credit
or other information (other than information in the Security Agent’s possession
specifically concerning the Trustee Security Documents) with respect to the
financial condition or affairs of the Borrower or the Shareholder or any of
their related entities whether coming into its or any of its affiliates
possession before or on the entry into this Agreement or at any time thereafter
or (B) to request any certificates or other documents from the Borrower or the
Shareholder unless specifically requested to do so by the Administrative Agent
in accordance with this Schedule or any of the Trustee Security Documents;
(v)    be bound to account to any other Secured Creditor for any sum or the
profit element of any sum received by it for its own account;
(vi)    be bound to disclose to any other person (including any Secured
Creditor) (A) any confidential information or (B) any other information if
disclosure would or might in its reasonable opinion constitute a breach of any
law or be a breach of fiduciary duty;
(vii)    be liable to any of the Secured Creditors for any action taken or
omitted to be taken under or in connection with any of the Trustee Security
Documents unless caused by its fraud, gross negligence or wilful misconduct;
(viii)    be under any obligations other than those which are specifically
provided for in the Trustee Security Documents to which it is a party;
(ix)    have or be deemed to have any duty, obligation or responsibility to, or
relationship of trust or agency with, any Obligor; or
(x)    be obliged to take any action in relation to enforcing or perfecting any
charge over any shares in a company registered or incorporated with unlimited
liability.
(g)
Secured Creditors’ Own Responsibility

It is understood and agreed by each Secured Creditor that at all times such
Secured Creditor has itself been, and will continue to be, solely responsible
for making its own independent



 
10
 




--------------------------------------------------------------------------------






appraisal of and investigation into all risks arising under or in connection
with the Credit Documents including but not limited to:
(i)    the financial condition, creditworthiness, condition, affairs, status and
nature of each of the Obligors;
(ii)    the legality, validity, effectiveness, adequacy and enforceability of
each of the Trustee Security Documents and the Transaction Security and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Trustee Security
Documents;
(iii)    whether that Secured Creditor has recourse, and the nature and extent
of that recourse, against any Obligor or any other person or any of their
respective assets under or in connection with the Trustee Security Documents or
the transactions contemplated therein or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Trustee Security Documents;
(iv)    the adequacy, accuracy and/or completeness of any information provided
by any person in connection with the Trustee Security Documents or the
transactions contemplated therein or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Trustee Security Documents; and
(v)    the right or title of any person in or to, or the value or sufficiency of
any part of the Trust Property, the priority of any of the Transaction Security
or the existence of any other Security affecting the Trust Property,
and each Secured Creditor (other than the Security Agent) represents and
warrants to the Security Agent that it has not relied on and will not at any
time rely on the Security Agent in respect of any of these matters.
(h)
No Responsibility to Perfect Security

The Security Agent shall not be liable for any omission or defect in, or any
failure to preserve or perfect any or all of the Transaction Security including,
without limitation, any failure to:
(i)    require the deposit with it of any Agreement or document certifying,
representing or constituting the title of any Obligor to any of the Trust
Property;
(ii)    obtain any licence, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of any
of the Trustee Security Documents or the Transaction Security;
(iii)    register, file or record or otherwise protect any of the Transaction
Security (or the priority of any of the Transaction Security) under any
applicable laws in any



 
11
 




--------------------------------------------------------------------------------






jurisdiction or to give notice to any person of the execution of any of the
Trustee Security Documents or of the Transaction Security;
(iv)    take, or to require any of the Obligors to take, any steps to perfect
its title to any of the Trust Property or to render the Security effective or to
secure the creation of any ancillary security under the laws of any
jurisdiction; or
(v)    require any further assurances in relation to any of the Transaction
Security.
(i)
Insurance

The Security Agent shall not be under any obligation to insure any of the Trust
Property, to require any other person to maintain any insurance or to verify any
obligation to arrange or maintain insurance contained in the Trustee Security
Documents. The Security Agent shall not be responsible for any loss which may be
suffered by any person as a result of the lack of or inadequacy of any such
insurance. Where the Security Agent is named on any insurance policy as an
insured party, it shall not be responsible for any loss which may be suffered by
reason of, directly or indirectly, its failure to notify the insurers of any
material fact relating to the risk assumed by such insurers or any other
information of any kind, unless any Secured Creditor shall have requested it to
do so in writing and the Security Agent shall have failed to do so within 14
days after receipt of that request.
(j)
Safekeeping

(i)    The Security Agent shall be at liberty to place (at the cost of the
Obligors) any of the Trustee Security Documents and any title Agreements or
other documents relating to the Transaction Security in any safe custody
selected by the Security Agent or with any financial institution, any company
whose business includes the safe custody of documents or any firm of lawyers of
good repute and the Security Agent shall not be responsible for, or required to
insure against, any loss incurred in connection with that deposit.
(ii)    The Security Agent may in its absolute discretion make any such
arrangements as it thinks fit for allowing any Obligor or its lawyers or
auditors or other advisers access to or possession of any title Agreements and
other documents relating to the transaction security.
(iii)    The Security Agent shall not be responsible for any loss which may
result arising out of any deposit, access, possession or other matter provided
for in this paragraph 6(j).
(k)
Acceptance of Title

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, such evidence of right and title as any Obligor may have
to any of the Trust Property and shall not be liable for or bound to require any
Obligor to remedy any defect in its right or title.



 
12
 




--------------------------------------------------------------------------------






(l)
Illegality

The Security Agent may refrain from doing anything which in its opinion would or
might be contrary to any law of any jurisdiction or any directive or regulation
binding on it which would or might otherwise render it liable to any person, and
the Security Agent may do anything which is, in its opinion, necessary to comply
with any such law, directive or regulation.
(m)
Business with the Obligors

The Security Agent may accept deposits from, lend money to or provide advisory
or other services to and generally engage in any kind of banking or other
business with any of the Obligors whether or not this may or does lead to a
conflict with the interests of any of the Secured Creditors and may do so
without any obligation to account to or disclose any such arrangements to any
person.
(n)
Security Agent Division Separate

In acting as trustee for the Secured Creditors, the Security Agent shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments and any
information received by any other division or department of the Security Agent
may be treated as confidential and shall not be regarded as having been received
by or given to the Security Agent’s trustee division.
(o)
Exclusion of Liability

Neither the Security Agent (save in the case of its gross negligence or wilful
default) nor any of its officers, employees or agents makes, or shall at any
time be deemed to have made any representation or warranty (express or implied)
with regard to, nor shall it be responsible or liable to any person for:
(i)    the adequacy, accuracy or completeness of any representation, warranty,
statement or information contained in this Schedule or any Trustee Security
Document, notice, report or other document, statement or information circulated,
delivered or made to any Secured Creditor whether orally or otherwise and
whether before, on or after the date of this Agreement;
(ii)    the execution, delivery, validity, legality, priority, ranking,
adequacy, effectiveness, performance, enforceability or admissibility in
evidence of this Schedule or any Trustee Security Document or any other document
referred to in paragraph (i) above or of any Transaction Security created
thereby or any obligations imposed thereby or assumed thereunder or any other
document, agreement or arrangement entered into, made or executed in
anticipation of, pursuant to or in connection therewith; or
(iii)    anything done or not done by it or any of them under or in connection
with this Schedule or the Trustee Security Documents;



 
13
 




--------------------------------------------------------------------------------






(iv)    any losses to any person or any liability arising as a result of taking
or refraining from taking any action in relation to any of the Trustee Security
Documents or the Transaction Security or otherwise, whether in accordance with
an instruction from the Administrative Agent or otherwise;
(v)    the exercise of, or the failure to exercise, any judgment, discretion or
power given to it by or in connection with any of the Trustee Security
Documents, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection therewith; or
(vi)    any shortfall which arises on the enforcement of the Transaction
Security,
and each of the Secured Creditors agrees that it will not take any proceedings
or assert or seek to assert against any officer, employee or agent of the
Security Agent any claim it might have against any of them in respect of the
matters referred to in this paragraph 6(o).
(p)
Consequential Loss

Notwithstanding anything in this Agreement or the Trustee Security Documents to
the contrary, the Security Agent shall not be liable for any consequential loss
(being loss of business, goodwill, opportunity or additional profit of any kind)
of any other Party (including any party who accedes to this Agreement).
(q)
Delays

In no event shall the Security Agent be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of, or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God; it
being understood that the Security Agent shall use reasonable efforts which are
consistent with accepted practices in the banking industry to resume performance
as soon as practicable under the circumstances.
(r)
Permissive Nature of Acts

The permissive rights of the Security Agent to take actions under this Schedule
shall not be construed as an obligation or duty to do so.
(s)
No Bond or Surety Required

The Security Agent shall not be required to give any bond or surety with respect
to the performance of its duties or the exercise of any of its powers under this
Schedule or the Trustee Security Documents.
(t)
Emergency Action




 
14
 




--------------------------------------------------------------------------------






If an administrator (other than an administrator appointed by the Security
Agent) is appointed to any Obligor under Part 5.3A of the Corporations Act or
any replacement provisions and the Security Agent receives notice of that
appointment from any Secured Creditor or any Obligor or under the Corporations
Act:
(i)    the Security Agent must use its reasonable endeavours to give the Secured
Creditors (or their representatives) notice of the appointment and to obtain the
instructions of the Required Lenders pursuant to this Agreement;
(ii)    if the Security Agent does not receive instructions of the Required
Lenders at least 1 (one) Business Day prior to the expiry of the Decision Period
(as defined in the Corporations Act), then despite any other provision of any
Secured Finance Document but subject to paragraph 6(b)(iv)), the Security Agent
must appoint a Controller (as defined in the Corporations Act) to the Secured
Property of the applicable Obligor on that Business Day; and
(iii)    if the Required Lenders subsequently instruct the Security Agent to
remove any such Controller appointed by the Security Agent, the Security Agent
must promptly take the necessary steps to do so in accordance with such
instructions.
7.
APPOINTMENT AND REMOVAL OF SECURITY TRUSTEES

(a)
Appointment of Additional Security Trustees

(ix)    The Security Agent shall, at any time and for any purpose or reason
whatsoever, have power to appoint any person to act either as a new or
additional trustee, or as co-trustee jointly with the Security Agent, with
(subject to the provisions of this Agreement) such of the Security Agent’s
rights (including the right to reasonable remuneration and indemnity but not
exceeding those conferred on the Security Agent by this Schedule), duties and
obligations as are vested in the Security Agent by this Schedule or any Trustee
Security Document as shall be conferred or imposed on such person by the
instrument of such co-trustee’s appointment.
(x)    The Security Agent shall not be bound to supervise, or be responsible for
any loss incurred by reason of any act or omission of any such person if the
Security Agent shall have exercised reasonable care in the selection of such
person.
(xi)    So long as it continues to be a trustee under this Schedule, the
Security Agent shall have power to remove any such new or additional trustee or
co security trustee for any reason whatsoever.
(xii)    Whenever there shall be more than one security trustee under this
Schedule any reference to “Security Agent” shall be construed as a reference to
those trustees or such of them as the context requires.



 
15
 




--------------------------------------------------------------------------------






(xiii)    Whenever there shall be more than two security trustees under this
Schedule, the majority of such security trustees shall be competent to execute
and exercise all the Security Agent’s rights under this Schedule other than
those arising under this paragraph 7(a).
(xiv)    The remuneration the Security Agent may pay to any new or additional
trustee and any costs and expenses incurred by such new or additional trustee in
performing its functions as such shall, for the purposes of this Schedule, be
treated as costs and expenses incurred by the Security Agent.
(b)
Delegation

The Security Agent may at any time delegate by power of attorney or otherwise to
any person for any period, all or any of the rights, powers and discretions
vested in it by this Schedule and any of the Trustee Security Documents and such
delegation may be made upon such terms and conditions (including the power to
sub-delegate) and subject to such restrictions as the Security Agent may think
fit and it shall not be bound to supervise, or be in any way responsible for any
loss incurred by reason of any misconduct or default on the part of any such
delegate or sub-delegate, provided such delegate or sub-delegate has been
appointed with reasonable care.
(c)
Retirement or Removal of Security Trustee

(viii)    A Security Agent may retire from its role as Security Trustee at any
time (without assigning any reason therefor and without being responsible for
any costs occasioned by such retirement) by giving not less than 30 days’ prior
notice to that effect to the Administrative Agent.
(ix)    The Administrative Agent (if so instructed or empowered) may remove the
Security Agent (and any Additional Security Agents and/or delegates appointed by
the Security Agent) from its role as trustee under this Agreement by giving
notice to that effect to the Security Agent and each of the other Parties to
this Agreement.
(x)    The retirement or removal of a sole security trustee shall not take
effect until (A) the appointment of a successor security trustee as a co trustee
has been made and (B) the Administrative Agent is satisfied that all things
required to be done in order that the relevant Finance Documents continue to
provide perfected and enforceable security in favour of the successor Security
Agent have been done.
(xi)    If a notice of retirement or removal has been given under paragraph (i)
or (ii) above, the power to appoint a new security trustee who shall be based in
New York shall vest in the Secured Creditors who are Lenders but if no successor
Security Agent shall have (A) been appointed by the Secured Creditors and (B)
accepted such appointment within 30 days of the giving of such notice, the
retiring Security Agent, after consultation with the Borrower and the
Administrative Agent, shall have the right to appoint a successor Security Agent
which shall be a reputable and experienced bank or other financial institution
who is based in New York.



 
16
 




--------------------------------------------------------------------------------






(xii)    If a successor to the Security Agent is appointed under the provisions
of this Agreement (A) the retiring Security Agent shall be discharged from any
further obligations under, but shall remain entitled to the benefits of, this
Agreement and (B) the successor trustee and each of the other Secured Creditors
shall have same rights and obligations amongst themselves as they would have had
if such successor had been an original party to this Agreement.
8.
FEES AND EXPENSES

(a)
Security Trustee’s Ongoing Fees

In the event of (i) the occurrence of an Event of Default which is continuing or
(ii) the Security Agent considering it necessary or expedient or (iii) the
Security Agent being requested by an Obligor or the Administrative Agent to
undertake duties which the Security Agent and the Borrower agree to be of an
exceptional nature and/or outside the scope of the normal duties of the Security
Agent under the Trustee Security Documents, the Borrower shall pay to the
Security Agent such additional remuneration (together with any applicable VAT)
as may be agreed between them. If the Security Agent and the Borrower fail to
agree upon the nature of such duties or upon such additional remuneration, that
dispute shall be determined by a merchant bank (acting as an expert and not as
an arbitrator) selected by the Security Agent and approved by the Borrower and
the determination of any such merchant bank shall, in the absence of manifest
error, be final and binding upon the parties.
(b)
Transaction and Enforcement Expenses

The Borrower shall, from time to time on demand of the Security Agent, reimburse
the Security Agent:
(xiii)    for all reasonable costs and expenses (including legal fees) properly
incurred by the Security Agent, a Receiver or any Delegate in connection with
the negotiation, preparation and execution of this Agreement and the Trustee
Security Documents and the completion of the transactions and perfection of the
security contemplated in the Trustee Security Documents; and
(xiv)    on a full indemnity basis, for all costs and expenses (including legal
fees) incurred by the Security Agent, a Receiver or any Delegate in connection
with the exercise, preservation and/or enforcement of any of the rights, powers
and remedies of the Security Agent, of the Transaction Security and any
proceedings instituted by or against the Security Agent as a consequence of
taking or holding the Security or of enforcing those rights, powers and
remedies,
and in each case payment shall be made together with any applicable VAT.
(c)
Stamp Taxes




 
17
 




--------------------------------------------------------------------------------






The Borrower shall promptly pay all stamp, registration, notarial, documentary
and other taxes or fees (including any penalties fines, supplements, surcharge
or interest relating to such taxes) to which this Agreement, the Trustee
Security Documents or any judgment given in connection with them, is or at any
time may be, subject and shall, from time to time, indemnify the Security Agent
on demand against any liabilities, costs, claims and expenses resulting from any
failure to pay or any delay in paying any such tax or fee.
(d)
Interest on Demands

If any Obligor fails to pay any sum on the due date for payment of that sum the
relevant Obligor shall pay interest on any such sum (before and after any
judgment and to the extent interest at a default rate is not otherwise being
paid on such sum) from the date of demand until the date of payment calculated
on a daily basis at the rate determined in accordance with the relevant
provisions of this Agreement.
9.
OTHER PROVISIONS

(a)
Winding up of the Trust

The trusts set out in this Schedule shall be wound up on the date on which all
the Secured Obligations have been fully discharged and none of the Secured
Creditors is under any obligation (whether actual or contingent) to make
advances or provide any accommodation under the Credit Documents. At that time
the Security Agent shall release, without recourse or warranty, all of the
Transaction Security then held by it and the rights of the Security Agent under
each of the Trustee Security Documents, at which time each of the Security
Agent, the Administrative Agent, the Secured Creditors and the Obligors shall be
released from its obligations under this Schedule.
(b)
Remedies and Waivers

No failure by the Security Agent to exercise, nor any delay by the Security
Agent in exercising, any right or remedy under this Schedule shall operate as a
waiver thereof nor shall any single or partial exercise of any such right or
remedy prevent any further or other exercise thereof or the exercise of any
other such right or remedy.
(c)
Partial Invalidity

If at any time any provision of this Schedule is or becomes illegal, invalid or
unenforceable in any respect or any of the Transaction Security is or becomes
ineffective in any respect under the law of any jurisdiction, such illegality,
invalidity, unenforceability or ineffectiveness shall not affect:
(xi)    the legality, validity or enforceability of the remaining provisions of
this Schedule or the effectiveness in any other respect of the Security under
such law; or
(xii)    the legality, validity or enforceability of such provision or the
effectiveness of the Transaction Security under the law of any other
jurisdiction.



 
18
 




--------------------------------------------------------------------------------






(d)
Potentially Avoided Payments

If the Security Agent determines that an amount paid to the Secured Creditors
under any Finance Document is capable of being avoided or otherwise set aside on
the liquidation or administration of the person by whom such amount was paid,
then for the purposes of this Schedule, such amount shall be regarded as not
having been paid.
(e)
Rights Cumulative

The rights and remedies provided by this Schedule are cumulative and not
exclusive of any rights or remedies provided by law.
(f)
The Trustee Acts

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Schedule. Where there are
any inconsistencies between the Trustee Acts and the provisions of this
Schedule, the provisions of this Schedule shall, to the extent allowed by law,
prevail and, in the case of any such inconsistency with the Trustee Act 2000,
the provisions of this Schedule shall constitute a restriction or exclusion for
the purposes of that Act.
(g)
Conflicting provisions

If there is any conflict between the provisions of this Schedule and any Trustee
Security Document with regard to instructions to or other matters affecting the
Security Trustee, this Agreement will prevail. However, nothing in this Schedule
shall limit the ability of the Security Agent to exercise any rights, powers and
discretions it may have in its capacity as a Secured Creditor.
(h)
Financial liability

Nothing contained in this Schedule shall require the Security Agent to expend or
risk its own funds or otherwise incur any financial liability in the performance
of its duties or the exercise of any right, power, authority or discretion
hereunder if it has grounds for believing the repayment of such funds or
adequate indemnity against, or security for, such risk or liability is not
reasonably assured to it. Money held by the Security Agent need not be
segregated from other funds except to the extent required by applicable law.
(i)
Consents

Any consent given by the Security Agent for the purposes of this Schedule may be
given on such terms and subject to such conditions (if any) as the Security
Agent may require.
(j)
Notices to the Security Agent

Any communication or document to be made or delivered to the Security Agent
shall be effective only when received by the Security Agent and then only if it
is expressly marked for the attention of the department or officer identified
with the Security Agent’s signature below or



 
19
 




--------------------------------------------------------------------------------






such other department or officer as the Security Agent shall from time to time
specify for this purpose.









 
20
 




--------------------------------------------------------------------------------













 
21
 




--------------------------------------------------------------------------------



EXHIBIT A-1

ORM OF NOTICE OF BORROWING
[Date]
Deutsche Bank AG New York Branch, as Facility Agent (the “Facility Agent”) for
the Lenders party to the Syndicated Facility Agreement referred to below
60 Wall Street
New York, New York 10005
Attention: Mark Kellam
E-mail: Agency.Transactions@db.com and
mark.kellam@db.com
Fax: +1 (904) 779-3080


with a copy to:


Deutsche Bank AG New York Branch, as Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Syndicated Facility Agreement referred to
below
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Fax: + 1 (212) 797-5695
Ladies and Gentlemen:
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Syndicated
Facility Agreement, dated as of October 15, 2009, amended and restated as of
March 8, 2011, amended as of March 20, 2013, and further amended and restated as
of December 18, 2015 (as further amended, restated, modified and/or supplemented
from time to time, the “Facility Agreement”, the capitalized terms defined
therein being used herein as therein defined), among TRU Europe Limited (the
“European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as
Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC
(the “Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”),
Toys “R” Us Limited (“Toys UK” and together with the UK Holdco, the “U.K.
Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (“Australian
Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys “R” Us Iberia, S.A.U.
(the “Spanish Borrower” and, together with the U.K. Borrowers, Australian
Borrower and German Borrower, collectively, the “Borrowers”), the other Obligors
party thereto from time to time, the Lenders party thereto from time to time,
Deutsche Bank AG New York Branch, as Administrative Agent and Security Agent,
Deutsche Bank AG, London Branch, as Facility Agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents and the other agents,
and hereby gives you notice, irrevocably, pursuant to Section 2.03 of the
Facility Agreement, that the undersigned hereby requests a Borrowing under the
Facility Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by Section
2.03 of the Facility Agreement:






--------------------------------------------------------------------------------

Exhibit A-1
Page 2

[(i)    The Borrower for whom the Obligors’ Agent is delivering this notice is
[________________].]¹
(ii)    The Business Day of the Proposed Borrowing is _________ __, ____.²
(iii)    The aggregate principal amount of the Proposed Borrowing is
[A$][€][$][£]__________.
(iv)    The Loans to be made pursuant to the Proposed Borrowing shall be
maintained as [U.S. Dollar Loans] [Australian Dollar Loans] [Sterling Loans]
[Euro Loans]
(v)    The initial Interest Period for the Proposed Borrowing is [one week][one
month] [two months] [three months] [six months] [[, subject to availability to
all Lenders, [nine][twelve] months ].
(vi)    the Loans to be made pursuant to the Proposed Borrowing [shall][shall
not] be incurred and maintained as French Borrowing Base Loans.
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(A)    the representations and warranties contained in the Facility Agreement
and in the other Credit Documents are and will be true and correct in all
material respects, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds thereof, as though made on such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; [and]
(B)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof[.][; and]






_______________________
1    Include if the Obligors’ Agent delivers Notice of Borrowing on behalf of a
Borrower.
2 
Shall be a Business Day at least (x) four Business Days after the date hereof,
in the case of Australian Dollar Loans, (y) at least three Business Days after
the date hereof, in the case of U.S. Dollar Loans and Euro Loans and (z) at
least one Business Day after the date hereof, in the case of Sterling Loans,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 9:30 A.M. (London time) on such day.









--------------------------------------------------------------------------------

Exhibit A-1
Page 3

[(C)    at the time of the Proposed Borrowing, Excess Availability solely with
respect to the UK/AUS Borrowing Base shall be less than or equal ₤5,000,000 and,
after giving effect to the Proposed Borrowing, the aggregate principal amount of
all outstanding French Borrowing Base Loans shall not exceed (x) the French
Borrowing Base or (y) 20% of the total Borrowing Base.]³


Very truly yours,
[NAME OF BORROWER]
By:_________________________
Name:
Title:


























_________________________
3 Include if Proposed Borrowing consists of French Borrowing Base Loans.






--------------------------------------------------------------------------------






FORM OF NOTICE OF CONTINUATION
[Date]
Deutsche Bank AG New York Branch, as Facility Agent (the “Facility Agent”) for
the Lenders party to the Syndicated Facility Agreement referred to below
60 Wall Street
New York, New York 10005
Attention: Mark Kellam
E-mail: Agency.Transactions@db.com and
mark.kellam@db.com
Fax: +1 (904) 779-3080


with a copy to:


Deutsche Bank AG New York Branch, as Administrative Agent (the “Administrative
Agent”) for the Lenders party to the Syndicated Facility Agreement referred to
below
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Fax: +1 (212) 797-5695




Ladies and Gentlemen:
The undersigned, [Name of Borrower] (the “Borrower”), refers to the Syndicated
Facility Agreement, dated as of October 15, 2009, amended and restated as of
March 8, 2011, amended as of March 20, 2013, and further amended and restated as
of December 18, 2015 (as further amended, restated, modified and/or supplemented
from time to time, the “Facility Agreement”, the capitalized terms defined
therein being used herein as therein defined), among TRU Europe Limited (the
“European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as
Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC
(the “Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”),
Toys “R” Us Limited (“Toys UK” and together with the UK Holdco, the “U.K.
Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the
“Australian Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys “R” Us
Iberia, S.A.U. (the “Spanish Borrower” and, together with the U.K. Borrowers,
Australian Borrower and German Borrower, collectively, the “Borrowers”), the
other Obligors party thereto from time to time, the Lenders party thereto from
time to time, Deutsche Bank AG New York Branch, as Security Agent, Deutsche Bank
AG New York Branch and Bank of America, N.A., as Co-Collateral Agents and you,
as Administrative Agent for such Lenders, and hereby give you notice,
irrevocably, pursuant to Section 2.06 of the Facility Agreement, that the
undersigned hereby requests to continue the Borrowing of Loans referred to
below, and in that connection sets forth below the information relating to such
continuation (the “Proposed Continuation”) as required by Section 2.06 of the
Facility Agreement:








--------------------------------------------------------------------------------



Exhibit A-2
Page 2





(i)    The Proposed Continuation relates to the Borrowing of [U.S. Dollar Loans]
[Australian Dollar Loans] [Sterling Loans] [Euro Loans] originally made on
_________ __, 20__ (the “Outstanding Borrowing”) in the principal amount of
______1 and currently maintained as a Borrowing of [U.S. Dollar Loans]
[Australian Dollar Loans] [Sterling Loans] [Euro Loans] with an Interest Period
ending on _________ __, ____.
(ii)    The Business Day of the Proposed Continuation is _________ __, ____.2 
(iii)    The Outstanding Borrowing shall be continued as a Borrowing of [U.S.
Dollar Loans] [Australian Dollar Loans] [Sterling Loans] [Euro Loans] with an
Interest Period of ____.3 
The undersigned hereby certifies that no Default or Event of Default has
occurred and will be continuing on the date of the Proposed Continuation or will
have occurred and be continuing on the date of the Proposed Continuation.
Very truly yours,
[NAME OF BORROWER]


By:
        
Name:    
Title:    



































___________________


1    State in applicable currency.
2 
Shall be a Business Day at least (x) four Business Days after the date hereof,
in the case of Australian Dollar Loans, (y) at least three Business Days after
the date hereof, in the case of U.S. Dollar Loans and Euro Loans and (z) at
least one Business Day after the date hereof, in the case of Sterling Loans,
provided that any such notice shall be deemed to have been given on a certain
day only if given before 9:30 A.M. (London time) on such day.

3 
In the event that either (x) only a portion of the Outstanding Borrowing is to
be so continued or (y) the Outstanding Borrowing is to be divided into separate
Borrowings with different Interest Periods, the Borrower should make appropriate
modifications to this clause to reflect same.







--------------------------------------------------------------------------------



EXHIBIT B

FORM OF NOTE
$__________    New York, New York
_________ __, ____
FOR VALUE RECEIVED, [NAME OF BORROWER], a [______ corporation/company] (the
“Borrower”), hereby promises to pay to [______] or its registered assigns (the
“Lender”), in lawful money of the [United Kingdom] [Australia] [United States of
America] [European Union] in immediately available funds, at the Payment Office
(as defined in the Agreement referred to below) initially located at 60 Wall
Street, New York, New York 10005-2858, Attention: Mark Kellam, Telephone No.:
(904) 271-2469 on the Maturity Date (as defined in the Agreement) the principal
sum of [__________ POUNDS STERLING (£__________)] [__________ AUSTRALIAN DOLLARS
(A$__________)] [__________ U.S. DOLLARS ($__________)] [__________ EUROS
(€__________)] or, if less, the unpaid principal amount of all Loans (as defined
in the Agreement) made by the Lender pursuant to the Agreement, payable at such
times and in such amounts as are specified in the Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid at the rates and at the times provided in Section 2.08 of the
Agreement.
This Note is one of the Notes referred to in the Syndicated Facility Agreement,
dated as of October 15, 2009, amended and restated as of March 8, 2011, amended
as of March 20, 2013, and further amended and restated as of December 18, 2015,
among TRU Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings
1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”),
TRU Australia Holdings, LLC (the “Australian Parent Guarantor”), the Borrowers
and other Obligors party thereto from time to time, the Lenders party thereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (as further amended, restated, modified and/or supplemented
from time to time, the “Agreement”) and is entitled to the benefits thereof and
of the other Credit Documents (as defined in the Agreement). This Note is
secured by the Security Documents (as defined in the Agreement) and is entitled
to the benefits of the Guaranty (as defined in the Agreement). As provided in
the Agreement, this Note is subject to voluntary prepayment and mandatory
repayment prior to the Maturity Date, in whole or in part, and Loans may be
converted from one Type (as defined in the Agreement) into another Type to the
extent provided in the Agreement.
In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.
The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.






--------------------------------------------------------------------------------



Exhibit B
Page 2

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
[NAME OF BORROWER]
By:_______________________________
Name:
Title:
















--------------------------------------------------------------------------------



EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST
Dated       1       
Deutsche Bank AG New York Branch, as Administrative Agent, under the Syndicated
Facility Agreement referred to below


60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Fax: +1 (212) 797-5695


[[____2_____], as Issuing Lender
under the Facility Agreement
_____________________
_____________________
_____________________]
Attention: [_______________]


Ladies and Gentlemen:
The undersigned [Name of Borrower] (the “Borrower”) refers to the Syndicated
Facility Agreement, dated as of October 15, 2009, amended and restated as of
March 8, 2011, amended as of March 20, 2013, and further amended and restated as
of December 18, 2015 (as further amended, restated, modified and/or supplemented
from time to time, the “Facility Agreement”), among TRU Europe Limited (the
“European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as
Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC
(the “Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”),
Toys “R” Us Limited (“Toys UK” and together with the UK Holdco, the
“U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026), the
“Australian Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys “R” Us
Iberia, S.A.U. (the “Spanish Borrower” and, together with the U.K. Borrowers,
Australian Borrower and German Borrower, collectively, the “Borrowers”), the
other Obligors party thereto from time to time, the Lenders party thereto from
time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent and Deutsche Bank AG New York Branch and Bank of America, N.A.,
as Co-Collateral Agents. Unless otherwise defined herein, capitalized terms used
in this Letter of Credit Request shall have the meanings set forth in the
Facility Agreement.


________________________
1    Date of Letter of Credit Request.
2    Insert name and address of Issuing Lender. Insert the correct notice
information for respective Issuing Lender.








--------------------------------------------------------------------------------



Exhibit C
Page 2

Pursuant to Section 3.03 of the Facility Agreement, we hereby request that the
Issuing Lender referred to above issue a [trade] [standby] Letter of Credit for
the account of the undersigned on       3      (the “Date of Issuance”) in the
aggregate Stated Amount of       4      .
For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Facility Agreement
shall have the respective meaning provided therein.
The beneficiary of the requested Letter of Credit will be       5      , and
such Letter of Credit will be in support of       6       and will have a stated
expiration date of       7      .
We hereby certify that:
(A)
the representations and warranties contained in the Facility Agreement and in
the other Credit Documents are and will be true and correct in all material
respects on the Date of Issuance, both before and after giving effect to the
issuance of the Letter of Credit requested hereby, unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date; and

(B)
no Default or Event of Default has occurred and is continuing nor, after giving
effect to the issuance of the Letter of Credit requested hereby, would such a
Default or Event of Default occur.



_________________________
3 
Date of Issuance which shall be at least two Business Days after the date hereof
for Letters of Credit denominated in Pounds Sterling, Euros, or U.S. Dollars (or
such earlier date as is acceptable to the respective Issuing Lender in any given
case) or at least four Business Days for Letters of Credit denominated in
Australian Dollars.

4 
Aggregate initial Stated Amount of the Letter of Credit which should not be less
than £100,000 (or, in the case of a Letter of Credit issued in a currency other
than Pounds Sterling, the Pounds Sterling Equivalent thereof) (or such lesser
amount as is acceptable to the respective Issuing Lender).

5 
Insert name and address of beneficiary.

6 
Insert a description of L/C Supportable Obligations (in the case of standby
Letters of Credit) and insert description of permitted trade obligations of the
Borrowers or any of their Subsidiaries (in the case of trade Letters of Credit).

7 
Insert the last date upon which drafts may be presented which may not be later
than (i) in the case of Standby Letters of Credit, the earlier of (x) the date
which occurs 12 months after the date of issuance thereof (although any such
standby Letter of Credit shall be extendible for successive periods of up to 12
months, but, in each case, not beyond the fifth Business Day prior to the
Maturity Date) and (y) five Business Days prior to the Maturity Date and (ii) in
the case of trade Letters of Credit, the earlier of (x) the date which occurs
180 days after the date of issuance thereof and (y) five Business Days prior to
the Maturity Date.







--------------------------------------------------------------------------------



Exhibit C
Page 3

Copies of all documentation with respect to the supported transaction are
attached hereto.
[NAME OF BORROWER]
By:___________________________
Name:
Title:














--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF AUSTRALIAN PERFECTION CERTIFICATE
[Date]
Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015, amongst others, Toys
“R” Us (Australia) Pty Ltd and Babies “R” Us (Australia) Pty Ltd (the
“Australian Obligors”), the other Obligors party thereto from time to time, the
lenders party thereto from time to time (the “Lenders”), Deutsche Bank AG New
York, as Administrative Agent and Security Agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents (the “Credit
Agreement”). Capitalised terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Each of the
undersigned, a Director of the Australian Obligors hereby certifies (as at the
date of this certificate) not in his/her individual capacity, but solely as
Director of the Australian Obligors to the Administrative Agent and each other
Secured Party as follows:
1.Names
(a)    The exact corporate name of each Australian Obligor, as such name appears
in its respective certified certificate of incorporation (or analogous charter
document)/certified certificate of change of name, is as follows:
Name
[ ]
[ ]
[ ]



(b)No Australian Obligor has existed under a different corporate name in the
past five years.
(c)    No Australian Obligor has changed its identity or corporate structure in
any way within the past five years.
(d)    The following is a list of all other names (including trade names,
business names or similar appellations) used by each Australian Obligor or any
of its divisions or other business units in connection with the conduct of its
business or the ownership of its properties at any time during the past five
years:

 
Name
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]







--------------------------------------------------------------------------------

Exhibit D-1
Page 2

(e)    Set forth below is the Australian Business Number (“ABN”) issued by the
jurisdiction of organization of each Australian Obligor that is a registered
organization:
Name
ABN
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



2.Current Locations
(a)        The registered office of each Australian Obligor is located at the
address set forth opposite its name below:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]



(b)        Set forth below opposite the name of each Australian Obligor are all
locations where such Australian Obligor maintains any books or records relating
to any Accounts Receivable or General Intangibles (with each location at which
chattel paper, if any, is kept being indicated by an “*”):
Australian Obligor 
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(c)        The jurisdiction of formation of each Australian Obligor that is a
registered organization is set forth opposite its name below:
Australian Obligor 
Jurisdiction
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]







--------------------------------------------------------------------------------

Exhibit D-1
Page 3

(d)        Attached hereto as Schedule I is a schedule setting forth all the
locations where an Australian Obligor maintains any Inventory or Equipment or
other Collateral not identified above (other than Collateral in transit or
absent pursuant to any arrangement in connection with warehousing, repair or
replacement in the ordinary course of business).
(e)        Set forth below opposite the name of each Australian Obligor are all
the places of business of such Australian Obligor not identified in paragraph
(a), (b), (c) or (d) above:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(f)        Set forth below opposite the name of each Australian Obligor are the
names and addresses of all Persons other than such Australian Obligor that have
possession of any of the Collateral of such Australian Obligor:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]



3.Personal Property Securities Register (“PPSR”) Searches
PPSR searches have been conducted with respect to each Australian Obligor in
Section 1 hereof, and such searches reveal no charges or other encumbrances
against any of the Collateral other than those permitted under the Credit
Agreement.
4.Constitution and Stamp Duty
The Multijurisdictional Mortgage Statement has been executed by the Australian
Obligors and will be delivered to the Australian legal counsel for the
Administrative Agent on the Second Restatement Effective Date.
5.Filing Fees
All filing fees and taxes payable in connection with the documents described in
Section 4 above will be paid upon lodgement of the document.
6.Commercial Tort Claims
Attached hereto as Schedule III is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $2,000,000.00 held by any
Australian Obligor , including a brief description thereof.






--------------------------------------------------------------------------------

Exhibit D-1
Page 4

7.Other Australian Subsidiaries
Other than the Australian Obligors that are a party to this Perfection
Certificate, TRU Australia Holdings, LLC (“Australian Parent Guarantor”) has no
Subsidiaries that are Australian Obligors (other than Toys “R” Us (Australia)
Pty Limited and Babies “R” Us (Australia) Pty Limited) and (y) the Australian
Parent Guarantor has no Subsidiaries that operate or own assets in Australia
(other than Toys “R” Us (Australia) Pty Limited and Babies “R” Us (Australia)
Pty Limited).
8.Title Documents
Share certificates and blank share transfer forms (executed by the relevant
mortgagor) in relation to the Australian Obligors as listed in Schedule III have
been delivered to the Australian legal counsel to the Security Agent on or prior
to the Second Restatement Effective Date.
*        *        *










--------------------------------------------------------------------------------

Exhibit D-1
Page 5



IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
first date written above.










--------------------------------------------------------------------------------

Exhibit D-1
Page 6



SCHEDULE I
LOCATION OF COLLATERAL








--------------------------------------------------------------------------------

Exhibit D-1
Page 7



SCHEDULE II

COMMERCIAL TORT CLAIMS


[NONE.]








--------------------------------------------------------------------------------

Exhibit D-1
Page 8



SCHEDULE III


TITLE DOCUMENTS










--------------------------------------------------------------------------------

9






25755510v1
AMERICAS 90926253 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF U.K. PERFECTION CERTIFICATE
Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015, amongst others, Toys
“R” Us (UK) Limited and Toys “R” Us Limited (together the “U.K. Borrowers”), the
Obligors party thereto from time to time, the lenders party thereto from time to
time (the “Lenders”), Deutsche Bank AG New York, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (the “Credit Agreement”). Capitalised terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
Each of the undersigned, a Director of each U.K. Borrower and each of the other
signatories hereto (each a “Grantor”, and together the “Grantors”), hereby
certifies not in his/her individual capacity, but solely as a Director of such
Grantor to the Administrative Agent and each other Secured Party as follows:
1.Names
(a)The exact corporate name of each Grantor, as such name appears in its
respective certified certificate of incorporation or certified certificate of
change of name, is as follows:
Name
[ ]
[ ]
[ ]



(b)Set forth below is each other corporate name each Grantor has had in the past
five years, together with the date of the relevant change:
 
Name
Date of Change
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



(c)Except as set forth below, no Grantor has changed its identity or corporate
structure in any way within the past five years. Changes in identity or
corporate structure include mergers, consolidations and acquisitions, as well as
any change in the form, nature or jurisdiction of corporate organization. If any
such change has occurred, include below the information required by Sections 1
and 2 of this certificate as to each acquiree or constituent party to a merger
or consolidation.
(d)The following is a list of all other names (including trade names, business
names or similar appellations) used by each Grantor or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years:




--------------------------------------------------------------------------------

Exhibit D-2
Page 2

 
Name
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



(e)Set forth below is the company number issued by Companies House in respect of
each Grantor:
Name
Company Number
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



2.Current Locations
(a)    The registered office of each Grantor is located at the address set forth
opposite its name below:
Grantor
Registered Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(b)    Set forth below opposite the name of each Grantor are all locations other
than its Registered Address stated above where such Grantor maintains any books
or records relating to any Secured Assets:
Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(c)    The jurisdiction of incorporation of each Grantor is set forth opposite
its name below:






--------------------------------------------------------------------------------

Exhibit D-2
Page 3

Grantor
Jurisdiction
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

(d)    Attached hereto as Schedule 1 is a schedule setting forth all the
locations where a Grantor maintains any Secured Assets not identified above
(other than Secured Assets in transit or absent pursuant to any arrangements in
connection with warehousing, repair or replacement in the ordinary course of
business).
(e)    Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:
Grantor
Places of business
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]



(f)    Set forth below opposite the name of each Grantor are the names and
addresses of all Persons other than such Grantor that have possession of any of
the Secured Assets of such Grantor:
Grantor
Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

3.Advances
The Master Intercompany Note sets forth (i) the intercompany notes evidencing
all Indebtedness of each Borrower that is owing to each Grantor and (ii) the
promissory notes or other instruments evidencing all Intercompany Debt that is
owing to each Grantor.






--------------------------------------------------------------------------------

Exhibit D-2
Page 4

4.Commercial Tort Claims
Attached hereto as Schedule 2 is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $2,000,000 held by any
Grantor, including a brief description thereof.
5.Other U.K. Subsidiaries
Other than (x) the Grantors that are a party to this Perfection Certificate, the
European Parent Guarantor has no Subsidiaries that are U.K. Obligors and (y) the
U.K. Obligors, European Parent Guarantor has no Subsidiaries that operate or own
assets in the United Kingdom.
6.Title Documents
Blank share transfer forms (executed by the relevant pledgor) in relation to the
Grantors as listed in Schedule 3 to this certificate will be delivered to the
Security Agent on the Second Restatement Effective Date.


*        *






--------------------------------------------------------------------------------

Exhibit D-2
Page 5

SCHEDULE 1
TO THE U.K. PERFECTION CERTIFICATE
LOCATIONS OF SECURED ASSETS






--------------------------------------------------------------------------------

Exhibit D-2
Page 6

SCHEDULE 2
TO THE U.K. PERFECTION CERTIFICATE
COMMERCIAL TORT CLAIMS






--------------------------------------------------------------------------------

Exhibit D-2
Page 7

SCHEDULE 3
TO THE U.K. PERFECTION CERTIFICATE
SECURED SHARES






--------------------------------------------------------------------------------

Exhibit D-2
Page 8

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
_____ day of __________, _____.


Toys “R” Us (UK) Limited
By     
Name:
Title: Director
Toys “R” Us Holdings Limited
By     
Name:
Title: Director
    Toys “R” Us Limited
By     
Name:
Title: Director
Toys “R” Us Properties Limited
By     
Name:
Title: Director
Toys “R” Us Financial Services Limited
By     
Name:
Title: Director
TRU (UK) H4 Limited
By     
Name:
Title: Director






--------------------------------------------------------------------------------

Exhibit D-2
Page 9

TRU (France) Finance Ltd.
By     
Name:
Title: Director
TRU (France) Holdings Ltd.
By     
Name:
Title: Director
TRU (UK) H7 Limited
By     
Name:
Title: Director
TRU (UK) H8 Limited
By     
Name:
Title: Director
TRU Europe Limited
By     
Name:
Title: Director














--------------------------------------------------------------------------------



EXHIBIT D-3

FORM OF PLEDGED SECURITIES PERFECTION CERTIFICATE

--------------------------------------------------------------------------------

[Date]
Reference is made to Syndicated Facility Agreement, dated as of October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among TRU Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings
1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”),
TRU Australia Holdings, LLC (the “Australian Parent Guarantor”) and the other
Obligors party thereto, the Lenders party thereto from time to time, Deutsche
Bank AG New York Branch, as Administrative Agent and Security Agent, and
Deutsche Bank AG New York Branch and Bank of America, N.A., as Co-Collateral
Agents. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.
Each of the undersigned, an Authorized Officer, respectively, of each of the
entities set forth in the signature pages hereto (each a “Grantor”, and together
the “Grantors”), hereby certifies not in his/her individual capacity, but solely
as an Authorized Officer of such Grantor, as applicable, to the Administrative
Agent and each other Secured Party as follows:
1.Stock Ownership and other Equity Interests. Attached hereto as Schedule 1 is a
true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests in each Obligor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 1 hereto is each equity investment of any Obligor that
represents 50% or less of the equity of the entity in which such investment was
made.
2.    Credit Parties     (a) The jurisdiction of formation of each Obligor is
set forth opposite its name below:
Credit Party
Jurisdiction
TRU Europe Limited
United Kingdom
TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.)
Spain
TRU (UK) H7 Limited
United Kingdom
TRU (UK) H8 Limited
United Kingdom
TRU Australia Holdings, LLC
Delaware, United States
TRU Iberia Holdings 2, S.L.U. (formerly known as Avenal Investment, S.L.U.)
Spain
Toys “R” Us (Australia) Pty Ltd.
Australia
Babies “R” Us (Australia) Pty Ltd.
Australia
Toys “R” Us (UK) Limited
United Kingdom
Toys “R” Us Holdings Limited
United Kingdom
TRU (UK) H6, LLC
Delaware, United States
Toys “R” Us Financial Services Limited
United Kingdom
Toys “R” Us Limited
United Kingdom
Toys “R” Us Properties Limited
United Kingdom







--------------------------------------------------------------------------------

Exhibit D-3
Page 2



TRU (UK) H4 Limited
United Kingdom
TRU (France) Finance Ltd.
United Kingdom
TRU (France) Holdings Ltd.
United Kingdom
TRU (BVI) Finance II, Ltd.
British Virgin Islands
Toys “R” Us SARL
France
Toys “R” Us GmbH
Germany
Toys “R” Us Iberia, S.A.U.
Spain









--------------------------------------------------------------------------------

Exhibit D-3
Page 3



IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
date first written above.
TRU EUROPE LIMITED
 
 
By:
 
Name:
 
Title:
 

TRU IBERIA HOLDINGS 1, S.L.U.
 
 
By:
 
Name:
 
Title:
 

TRU AUSTRALIA HOLDINGS, LLC
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US (UK) LIMITED
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US LIMITED
 
 
By:
 
Name:
 
Title:
 

TRU (UK) H7 LIMITED
 
 
By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------

Exhibit D-3
Page 4



TRU (UK) H8 LIMITED
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US HOLDINGS LIMITED
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US FINANCIAL SERVICES LIMITED
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US PROPERTIES LIMITED
 
 
By:
 
Name:
 
Title:
 

TRU (UK) H4 LIMITED
 
 
By:
 
Name:
 
Title:
 

TRU (FRANCE) FINANCE LTD.
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------

Exhibit D-3
Page 5







TRU (FRANCE) HOLDINGS LTD.
 
 
By:
 
Name:
 
Title:
 

TRU IBERIA HOLDINGS 2, S.L.U.
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US IBERIA, S.A.
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US SARL
 
 
By:
 
Name:
 
Title:
 

TOYS “R” US GMBH
 
 
By:
 
Name:
 
Title:
 

TRU (BVI) FINANCE II, LTD.
 
 
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------

Exhibit D-3
Page 6



TRU (UK) H6, LLC
 
 
By:
 
Name:
 
Title:
 









--------------------------------------------------------------------------------

Exhibit D-3
Page 7









TOYS “R” US (AUSTRALIA) PTY LTD
 
 
By:
 
Name:
 
Title:
 

BABIES “R” US AUSTRALIA PTY LTD
 
 
By:
 
Name:
 
Title:
 













--------------------------------------------------------------------------------

Exhibit D-3
Page 8





SCHEDULE 1
TO THE PLEDGED SECURITIES
PERFECTION CERTIFICATE
I.    STOCK OWNERSHIP
Issuer
Country
Shareholder
Jurisdiction of Shareholder
Share Type
Share Class
Share No
Percentage of Ownership
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

II.    OTHER EQUITY INTERESTS






--------------------------------------------------------------------------------






Dated 18 December 2015
French Proceeds Loan Agreement
between
Toys “R” Us SARL
as Borrower
Toys “R” Us (UK) Limited (UK)
Toys “R” Us Limited (UK)
as Lenders


and
Deutsche Bank AG New York Branch


as Security Agent






























White & Case LLP
Avocats au Barreau de Paris
Toque Générale: J002
19, Place Vendôme
Paris, 75001
France






--------------------------------------------------------------------------------








Table of Contents
1.
Definitions
1
2.
Loan
4
3.
Interest
5
4.
Conditions Precedent
6
5.
Duration and Repayment
6
6.
Representations and Warranties
7
7.
Covenants
7
8.
Further Assurances
7
9.
Transfer or Assignments of Rights and Obligations
8
10.
Notice
8
11.
Applicable Law - Jurisdiction
8






(i)

--------------------------------------------------------------------------------






This French Proceeds Loan Agreement is made on 18 December 2015.
Between:
(1)
Toys “R” Us SARL, a société à responsabilité limitée à associé unique organized
under the laws of France, with a share capital of EUR 181,961,805, with
registered office located at ZAC de la Mare aux Loups, 1 allée des Lutins, 77310
St Fargeau Ponthierry, France, registered with the Registre du Commerce et des
Sociétés of Melun under number 345 404 156 RCS Melun as borrower (the
“Borrower”);

(2)
Toys “R” Us (UK) Limited, a company organized under the laws of England and
Wales, with registered office located at Cannon Place, 78 Cannon Street, London,
EC4N 6AF, registered in England and Wales under number 05410173 as lender;

(3)
Toys “R” Us Limited, a company organized under the laws of England and Wales,
with registered office located at Cannon Place, 78 Cannon Street, London, EC4N
6AF, registered in England and Wales under number 01809223 as lender (together
with Toys “R” Us (UK) Limited and their successors, assigns or transferees
including pursuant to any enforcement of the French Proceeds Loan Security
Documents, the “Lenders”); and

(4)
Deutsche Bank AG New York Branch, a company organized under the laws of Germany,
with registered office located in the city of Frankfurt am Main, Germany, acting
through its New York Branch whose registered office is at 60 Wall Street, New
York, NY 10005, United States of America, as security agent (the “Security
Agent”),

(hereinafter, collectively, the “Parties” and individually the “Party”).
Whereas:
(A)
Pursuant to a syndicated facilities agreement made on 15 October 2009 (as
amended and/or restated on 8 March 2011, 20 March 2013 and on or about the date
of this Agreement, and as further amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”) entered into between,
inter alios, the Lenders as borrowers, TRU Europe Limited as European parent
guarantor, the other obligors identified therein, certain financial institutions
identified therein as lenders, the Security Agent as administrative agent,
facility agent and security agent, the lenders thereunder have agreed to make
available to the Lenders certain loans in reliance of the French Borrowing Base
(as defined therein), the proceeds of which are used solely to make the Loans
(as defined below) (the “French Borrowing Base Loans”).

(B)
The Borrower has requested that the Lenders grant a revolving loan or revolving
loans to the Borrower, such loans to be funded solely with the proceeds of the
French Borrowing Base Loans incurred by the Lenders (the “Loans”).

(C)
Accordingly, the Parties agree to enter into this French proceeds loan agreement
(the “Agreement”) on the terms and conditions set forth herein.

Now, therefore, the parties hereby agree:
1.
Definitions

1.1
Defined Terms

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meaning when used in this Agreement.



 
 
 




--------------------------------------------------------------------------------






The following words and expressions shall have the following meanings
respectively set forth hereinafter:
“Aggregate Exposure” shall mean, at any time, the sum of the aggregate principal
amount of all Loans then outstanding.
“Applicable Borrowing Base Loan”, in respect of each Loan, shall have the
meaning given to it in paragraph (i) of Clause 2.1.1 below.
“Applicable Funding Cost” shall mean, at any time in respect of an Interest
Period:
(a)
for a Loan utilized in Euros, the Euro LIBOR rate applicable to the Applicable
Borrowing Base Loan for the equivalent period; and

(b)
for a Loan utilized in Pounds Sterling, the Sterling Rate applicable to the
Applicable Borrowing Base Loan for the equivalent period,

as notified to the Borrower by the relevant Lender from time to time.
“Applicable Interest Period” shall mean, at any time in respect of a Loan, the
Interest Period (as defined in the Credit Agreement) which applies at that time
to the Applicable Borrowing Base Loan, as notified to the Borrower by the
relevant Lender from time to time.
“Applicable Margin” shall mean, at any time in respect of a Loan, the Applicable
Margin (as defined in the Credit Agreement) which applies at that time to the
Applicable Borrowing Base Loan, as notified to the Lenders by the Obligors’
Agent under the Credit Agreement, a copy of which will be provided by the
Lenders to the Borrower.
“Borrowing” shall mean the borrowing of Loans on a given date in accordance with
this Agreement.
“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any French Proceeds Loan Security Document.
“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.
“Euro LIBOR” shall mean, with respect to each Borrowing of Euro Loans, the
applicable screen rate, the same being the percentage rate per annum determined
by the Banking Federation of the European Union for the relevant Interest
Period, displayed on Reuters Page EURIBOR-01. If the agreed page is replaced or
service ceases to be available or if no screen rate is available for the
Interest Period of that Loan, the rate for such Interest Period shall be
determined in accordance with the terms of the Credit Agreement; provided that
if Euro LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
“Event of Default” shall have the meaning ascribed to it in Clause 5.2 below.
“French Proceeds Loan Documents” shall mean this Agreement together with each
French Proceeds Loan Security Document, in each case, as amended, restated,
modified and/or supplemented from time to time.
“French Proceeds Loan Secured Obligations” shall mean and include all of the
following:
(a)
the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations of the Borrower under the French
Proceeds Loan Documents


2

--------------------------------------------------------------------------------






to the Lenders, whether now existing or hereafter incurred under, arising out
of, or in connection with, each French Proceeds Loan Document to which the
Borrower is a party;
(b)
any and all sums advanced by the Security Agent in order to preserve the
Collateral or preserve its security interest in Collateral;

(c)
in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of the Borrower referred to in clauses
(i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Borrower of its rights hereunder, together with reasonable
attorneys’ fees and court costs; and

(d)
all amounts paid (or incurred) by the Security Agent as to which such has the
right to reimbursement or Security Agent indemnity contained in the French
Proceeds Loan Documents;

it being acknowledged and agreed that the “French Proceeds Loan Secured
Obligations” shall include extensions of credit of the types described above,
whether outstanding on the date of the French Proceeds Loan Documents or
extended from time to time after the date of the French Proceeds Loan Documents.
“French Proceeds Loan Security Documents” shall mean (i) a French law bank
accounts pledge agreement entered into between, inter alios, the Borrower as
pledgor and the Security Agent on the date hereof pursuant to which the Borrower
grants a pledge over its bank accounts in France, (ii) a French law receivables
pledge agreement on the date hereof pursuant to which the Borrower grants a
pledge over its insurance claims, (iii) a French law inventory pledge agreement
entered into between, inter alios, the Borrower as pledgor and the Security
Agent on the date hereof pursuant to which the Borrower grants a pledge over its
inventory and (iv) an English law share charge entered into between the Borrower
as chargor and the Security Agent in respect of the shares in TRU (France)
Finance Ltd.
“Interest Period” shall mean each period for which interest is payable under
this Agreement in respect of a Loan.
“Interest Rate” has the meaning ascribed to it in Clause 3.1.
“Maturity Date” shall mean the date that is five years from the Second
Restatement Effective Date.
“Payment Office” shall mean Cannon Place, 78 Cannon Street, London EC4N 6AF,
United Kingdom, facsimile number +44 20 7367 2000.
“Security Requirement” shall mean the requirement that on or prior to the Second
Restatement Effective Date, (i) the Security Agent shall have received from the
Borrower (y) the duly executed French Proceeds Loan Security Documents and all
related documentation (including, without limitation, lien search certificate,
opinions of counsel, corporate documents and proceedings and officer’s
certificates), (z) all documents, instruments, forms and statements, required by
law or reasonably requested by the Security Agent to be filed, registered or
recorded to create the Liens intended to be created by the applicable French
Proceeds Loan Security Documents and perfect such Liens to the extent required
by, and with the priority required by, such French Proceeds Loan Security
Document, shall have been filed, registered or recorded or delivered to the
Security Agent for filing, registration or recording and (ii) the Borrower shall
have obtained all material consents and approvals required to be obtained by it
in connection with the execution and delivery of all French Proceeds

3

--------------------------------------------------------------------------------






Loan Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder.
“Sterling Rate” shall mean, with respect to each Borrowing of Sterling Loans,
the applicable screen rate, the same being the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for the relevant currency and period
displayed on pages LIBOR01 and LIBOR02 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which published that rate from time to
time in place of Thomson Reuters. If the agreed page is replaced or service
ceases to be available or if no screen rate is available for the Interest Period
of that Loan, the rate for such Interest Period shall be determined in
accordance with the terms of the Credit Agreement.
“Total Commitment” shall mean, at any time (as notified by the Lenders to the
Borrower from time to time), the amount which is the lesser of (i) the French
Borrowing Base at that time and (ii) the amount equal to 20 per cent. of the
Borrowing Base at that time.
1.2
Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Clauses, Articles, Sections, Exhibits and Schedules
shall be construed to refer to Clauses, Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
2.
Loan

2.1
The Commitments

2.1.1
Subject to and upon the terms and conditions set forth herein each Lender
severally agrees to make, at any time and from time to time on or after the
Second Restatement Effective Date and prior to the Maturity Date, Loans to the
Borrower. Each such Loan:

(i)
shall be made and maintained in Pounds Sterling or Euros (and shall be funded
from the proceeds of a French Borrowing Base Loan drawn by the relevant Lender
in the same currency and in the same amount (in respect of that Loan, the
“Applicable Borrowing Base Loan”));

(ii)
shall be advanced to the Borrower by the relevant Lender on the date of
utilisation of the Applicable Borrowing Base Loan;


4

--------------------------------------------------------------------------------






(iii)
shall have an Interest Period which matches the Applicable Interest Period;

(iv)
may be repaid and reborrowed in accordance with the provisions hereof; and

(v)
shall not be made (and shall not be required to be made) by any such Lender in
any instance where the incurrence thereof (after giving effect to the use of the
proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause (x) the
Aggregate Exposure to exceed the Total Commitment at such time and (y) the
aggregate principal amount of Loans to exceed the aggregate principal amount of
the French Borrowing Base Loans which would be outstanding on the date on which
such Loans are made available.

2.2
Notice of Borrowing

Whenever the Borrower desires to incur Loans hereunder, the Borrower shall give
the Lenders three Business Days’ prior notice (in accordance with Clause 11.1
below) of each Loan to be incurred hereunder. Each such notice (each, a “Notice
of Borrowing) shall be irrevocable and shall be in writing, appropriately
completed to specify: (i) the aggregate principal amount (and currency) of the
Loans to be incurred pursuant to such Borrowing and (ii) the proposed date of
such Borrowing (which shall be a Business Day on which funding of the Applicable
Borrowing Base Loan will be possible under the Credit Agreement) and (iii) the
proposed initial Interest Period to be applicable thereto.
2.3
Termination of Commitments

The Total Commitment (and the commitment of each Lender hereunder) shall
terminate in its entirety on March 8, 2016, unless the Second Restatement
Effective Date has occurred on or prior to such date.
3.
Interest

3.1
The Borrower agrees to pay interest in respect of the unpaid principal amount of
each Loan from the date of Borrowing thereof until the maturity thereof (whether
by acceleration or otherwise) at a rate per annum which shall be equal to the
sum of the Applicable Margin as in effect from time to time during such Interest
Period plus the Applicable Funding Cost for such Interest Period (the “Interest
Rate”).

3.2
Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan and any other overdue amount payable hereunder shall bear
interest at a rate per annum equal to the rate which is 2% in excess of the
Interest Rate in effect from time to time for such successive periods not
exceeding three months as the Lenders may determine from time to time in respect
of amounts comparable to the amount not paid, all in accordance with article
1154 of the French civil code.

3.3
Accrued (and theretofore unpaid) interest shall be payable in respect of each
Loan (i) on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period and (ii) (x)
on the date of any repayment or prepayment thereof (on the amount prepaid or
repaid), (y) at maturity (whether by acceleration or otherwise) and (z) after
such maturity, on demand.

3.4
Each Interest Period applicable to each Loan shall be the same as the Applicable
Interest Period.

3.5
All interest under this Agreement shall accrue from day to day and be calculated
on the basis set forth in the Credit Agreement, as applicable.

3.6
For the purposes of articles L313-1 et seq., R 313-1 and R313-2 of the French
Code de la consommation and article L. 313-4 of the French Code monétaire et
financier, the Parties


5

--------------------------------------------------------------------------------






acknowledge that the taux effectif global calculated at the date of this
Agreement, based on an assumption as to the period rate (taux de période) and
the period term (durée de période) and on the assumption that the interest rate
and all other fees, costs or expenses payable under this Agreement will be
maintained at their original level throughout the term of this Agreement, is set
out in a letter from the Lenders to the Borrower. The Parties acknowledge that
this letter forms part of this Agreement.
4.
Conditions Precedent

4.1
Other Conditions Precedent

The Lenders will only be obliged to comply with Clause 2.1 (The Commitments) in
relation to any Borrowing if, on or before the date of that Borrowing, the
Security Agent has received all of the documents and other evidence (i) required
under the Credit Agreement in respect of any Utilisation of the French Borrowing
Base and (ii) required hereunder and listed in Schedule 1 hereto.
5.
Duration and Repayment

5.1
Voluntary Prepayment

5.1
The Borrower may elect at any time to prepay prior to the Maturity Date, in
whole or in part, any amounts outstanding (of principal and interest) in respect
of the Loans; provided that the Borrower has sent a prior written notice to the
Lenders no later than two (2) business days prior to the contemplated repayment
date, in accordance with Article 10 herein, which notice shall set forth the
amount and date of the contemplated prepayment.

5.2
Mandatory repayments

5.2.1
To the extent required to enable such prepayment of the French Borrowing Base
Loans, the Borrower shall repay any outstanding Loans each time the then
outstanding French Borrowing Base Loans shall be repaid pursuant to clause 5.02
(Mandatory Repayments; Cash Collateralization) of the Credit Agreement.

5.2.2
In addition to any other mandatory repayments pursuant to this clause 5.2, all
then outstanding Loans shall be repaid in full on the Maturity Date.

5.3
Events of Defaults

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):
(a)
the Borrower shall (i) default in the payment when due of any principal of or
any Loan or (ii) default, and such default shall continue unremedied for five or
more Business Days, in the payment when due of any interest on any Loan or any
fees or any other amounts owing hereunder; or

(b)
an Event of Default (under and as defined) in the Credit Agreement occurs,

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Lenders, shall by written notice to the Borrower,
take any or all of the following actions, without prejudice to the rights of any
Lender to enforce its claims against the Borrower (i) declare the Total
Commitment terminated, whereupon all the Commitments of each Lender shall
forthwith terminate immediately; (ii) declare the principal of and any accrued
interest in respect of all Loans and all

6

--------------------------------------------------------------------------------






French Proceeds Loan Secured Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without formal
notification (mise en demeure), demand, protest (protêt) or other notice of any
kind, all of which are hereby waived by the Borrower to the extent permitted by
applicable law and (iii)  enforce and/or exercise, as Security Agent, all of the
Liens and security interests and other rights and remedies created pursuant to
the French Proceeds Loan Security Documents.
5.4
Method and Place of Payment

5.4.1
Except as otherwise specifically provided herein, all payments under this
Agreement shall be made to the Lenders entitled thereto not later than 11:00 a.m
(London time) on the date when due and shall be made the currency of the
relevant Loan in immediately available funds at the Payment Office or into a
bank account (being a bank account in the United Kingdom or France) specified by
the Lenders from time to time. Whenever any payment to be made hereunder shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

5.4.2
Any payments hereunder:

(a)
shall be paid without any set-off or counterclaim and in the currency of invoice
and in immediately available, freely transferable cleared funds to such
account(s) with such bank(s) as the Lenders notify;

(b)
shall be paid without any deduction or withholding for or on account of tax (a
“Tax Deduction”) unless a Tax Deduction is required by law. If a Tax Deduction
is required by law to be made, the amount of the payment due shall be increased
to an amount which (after making any Tax Deduction) leaves an amount equal to
the payment which would have been due if no Tax Deduction had been required; and

(c)
are exclusive of any value added tax or similar charge (“VAT”). If VAT is
chargeable, the Borrower shall also and at the same time pay to the recipient of
the relevant payment an amount equal to the amount of the VAT.

6.
Representations and Warranties

At the time of each Borrowing and also after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein and in the Credit Agreement shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Borrowing (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date).
7.
Covenants

The Borrower covenants and agrees to comply with Section 9.20 of the Credit
Agreement.
8.
Further Assurances

The Borrower will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing, registration and recording of

7

--------------------------------------------------------------------------------






financing statements, obtaining consents, fixture filings, mortgages, charges,
debenture, deeds of trust, charge or real property mortgage forms and other
documents and supplying information), which may be required under any applicable
law, or which the Security Agent or the Lenders may reasonably request, to cause
the Security Requirement to be and remain satisfied at all times, together with
the related opinions, all at the expense of the Borrower. The Borrower also
agrees to provide to the Security Agent, from time to time upon request,
evidence reasonably satisfactory to the Security Agent as to the perfection and
priority of the liens created or intended to be created by the French Proceeds
Loan Security Documents.
9.
Transfer or Assignment of Rights and Obligations

9.1
Unless with the prior written consent of the Lender, the Borrower may not assign
or otherwise transfer its rights and obligations under this Agreement.

9.2
Any Lender may freely assign or otherwise transfer or pledge its rights and
obligations under this Agreement, without the consent of the Borrower.

9.3
If a Lender assigns or otherwise transfers its rights and obligations under this
Agreement, it shall, as soon as possible after the assignment or transfer has
occurred, arrange for the assignment or transfer to be notified to the Borrower
by a bailiff (huissier) in accordance with article 1690 of the French Code
civil.

10.
Notice

10.1
Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telecopier
communication, facsimile transmission or electronic mail) and mailed,
telecopied, transmitted or delivered: if to any Obligor, to such Obligor as set
forth on Schedule I hereto; if to any Lender, at its address, facsimile number
or electronic mail address specified in the heading of this Agreement and:

•
if to the Security Agent at 60 Wall Street, New York, New York 10005, Attention:
Dusan Lazarov, facsimile number (212) 797-5695;

•
if to the Borrower at – ZAC de la Mare aux Loups, 1 allée des Lutins, 77310 St
Fargeau Ponthierry, France;

•
if to a Lender at Cannon Place, 78 Cannon Street, London EC4N 6AF, United
Kingdom, facsimile number +44 20 7367 2000, email, George.Yuill@cms-cmck.com
Attention: George Yuill, copy to: Toys “R” US Inc. at 2711 Centerville Road,
Suite 400, Wilmington, Delaware 19808, United States of America, registered with
the Delaware Secretary of State under number 2356739, facsimile number (973) 617
4043, email, Matthew.Finigan@toysrus.com, Attention: Matthew Finigan; or

•
as to any Party to this Agreement, at such other address as shall be designated
by such party in a written notice to the other parties hereto.

10.2
All such notices and communications shall, when mailed, telecopied, faxed,
mailed electronically or sent by overnight courier, be effective when deposited
in the mails or overnight courier, as the case may be, or sent by telecopier or
electronic mail, except that notices and communications to the Security Agent
shall not be effective until received by the Security Agent.

11.
Applicable Law – Jurisdiction


8

--------------------------------------------------------------------------------






11.1
This Agreement shall be governed by French law.

11.2
Any dispute arising out, or in connection with, this Agreement shall be brought
before the Commercial Court of Paris.


9

--------------------------------------------------------------------------------








Made on 18 December 2015.
In four (4) originals.
Toys “R” Us SARL as Borrower
_________________________________    
By:    
Toys “R” Us (UK) Limited as Lender
_________________________________    
By:    
Toys “R” Us Limited as Lender
_________________________________    
By:


Deutsche Bank AG New York Branch as Security Agent
_________________________________    
By:
_________________________________    
By:

10

--------------------------------------------------------------------------------






Schedule 1

Conditions Precedent to initial Borrowing
1.
Constitutional Documents

(a)
a copy of the statuts (articles of association), extrait K-bis (extract from the
commercial register), a copy of the état des inscriptions et privilèges
(statement of charges over assets and encumbrances), and certificat de recherche
negative de procedures collectives (certificate evidencing the absence of
bankruptcy) of the Borrower each dated no more than one Month prior to the
Second Restatement Effective Date.

(b)
A copy of resolutions of the sole shareholder of the Borrower, approving (i) the
transactions and matters contemplated by the French Proceeds Loan Documents to
which the Borrower is a party and (ii) the execution, delivery and performance
of and authorising named persons to sign the French Proceeds Loan Documents to
which the Borrower is a party.

(c)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above (except for the signature of Enrique Gonzalez Hernan,
who is an authorised person pursuant to paragraph (b) above).

(d)
A certificate of an authorised signatory of the Borrower certifying (i) each
copy document relating to it specified in this paragraph 1 (Constitutional
Documents) is correct, complete and in full force and effect as at a date no
earlier than the Second Restatement Effective Date and (ii) borrowing or
securing, as appropriate, the Total Commitment would not cause any borrowing,
guarantee, security or similar limit binding on such Obligor to be exceeded.

2.
Finance Documents

(a)
The French Proceeds Loan Documents executed by each of the parties thereto.

(b)
A letter relating to the taux effectif global, duly countersigned by the
Borrower.

3.
Legal opinions

(a)
A legal opinion of White & Case LLP, legal advisers to the Arrangers, Agent and
Security Agent in France, in relation to, inter alia, the validity and
enforceability of the French Proceeds Loan Documents.

(b)
A legal opinion of Allen & Overy LLP, legal advisers to the Group in France, in
relation to, inter alia, the existence of the Borrower and the capacity and
authorisations of the Borrower.

4.
Other documents and evidence

Evidence of the payment of all costs and expenses then due to the Lenders and
the Security Agent for their own account or that such costs and expenses will be
paid in full promptly following the Second Restatement Effective Date.



11

--------------------------------------------------------------------------------



EXHIBIT F-1






FORM OF OFFICERS’ CERTIFICATE
[Date]
This Certificate is furnished pursuant to the Syndicated Facility Agreement,
dated as of October 15, 2009, amended and restated as of March 8, 2011, amended
as of March 20, 2013, and further amended and restated as of December 18, 2015,
among TRU Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings
1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”),
TRU Australia Holdings, LLC (the “Australian Parent Guarantor”), the Borrowers
and other Obligors party thereto from time to time, the Lenders party thereto
from time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (such Syndicated Facility Agreement, as in effect on the
date of this Certificate, being herein called the “Facility Agreement”). Unless
otherwise defined here-in, capitalized terms used in this Certificate shall have
the meanings set forth in the Facility Agreement.
Each of the undersigned, serving in his or her respective capacity as an
Authorized Officer of an applicable respective Borrower as set forth on the
signature pages hereto, does hereby certify, solely in his or her capacity as an
officer of such Borrower and not in his or her individual capacity, on behalf of
such Borrower, that:


1.On the date hereof, all of the conditions set forth in Sections 6.05 through
6.08, inclusive, and 7.01 of the Facility Agreement have been satisfied.


2.On the date hereof, the representations and warranties contained in the
Facility Agreement and in the other Credit Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on the date hereof, both before and after giv-ing
effect to each Credit Event to occur on the date here-of and the application of
the proceeds thereof, unless stated to relate to a specific earlier date or
period, in which case such representations and warranties were true and correct
in all material respects as of such specific earlier date or period.


3.On the date hereof, no Default or Event of De-fault has occurred and is
continuing or would result from any Credit Event to occur on the date hereof or
from the application of the proceeds thereof.


4.There is no pending proceeding for the dissolution or liquidation of such
Borrower or any other Obligor or, to the knowledge of the undersigned,
threatening its existence.



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
TOYS “R” US (UK) LIMITED,
 
as a U.K. Borrower
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US LIMITED,
 
as a UK Borrower
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 

TOYS “R” US (AUSTRALIA) PTY LTD,
 
as the Australian Borrower
 
 
 
 
 
By:_________________________________
 
Name:
 
Title: Authorized Signatory
 






--------------------------------------------------------------------------------



TOYS “R” US GMBH,
 
as the German Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------



TOYS “R” US IBERIA, S.A.U.,
 
as the Spanish Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 






--------------------------------------------------------------------------------

EXHIBIT F-2



FORM OF MANAGING DIRECTORS’ CERTIFICATE
Date: ______ __, ____
This Certificate is furnished pursuant to the Syndicated Facility Agreement,
dated as of October 15, 2009, amended and restated as of March 8, 2011, amended
as of March 20, 2013, and further amended and restated as of December 18, 2015,
among the Company and the other Obligors party thereto, the Lenders from time to
time party thereto, Deutsche Bank AG New York Branch, as Administrative Agent
and Security Agent and Deutsche Bank AG New York Branch and Bank of America,
N.A., as Co-Collateral Agents (such Syndicated Facility Agreement, as in effect
on the date of this Certificate, being herein called the “Credit Agreement”).
Unless otherwise defined herein, capitalized terms used in this Certificate
shall have the meanings set forth in the Credit Agreement.
I, the undersigned, [Chairman/Chief Executive Officer/President/Vice
President/Authorized Officer] of [_____], a [limited liability company]
organized and existing under the laws of [_____] (the “Company”), do hereby
certify, solely in my capacity as an officer of the Company and not in my
individual capacity, on behalf of the Company, that:


1.    The borrowing, guaranteeing and/or securing, as appropriate, of the Total
Commitments would not cause any borrowing, guarantee, security or similar limit
binding on the Company to be exceeded.
2.    The persons named in Exhibit A are the duly elected, qualified, and acting
officers of the Company, holding the respective offices in Exhibit A set forth
opposite their names, and the signatures on Exhibit A set forth opposite their
names are their genuine signatures.
3.    Attached hereto as Exhibit B is a certified copy of the [Certificate of
Formation] of the Company, as in effect on the date hereof, together with all
amendments thereto adopted through the date hereof.
4.    Attached hereto as Exhibit C is a true and correct copy of the [Limited
Liability Company Agreement] of the Company which was duly adopted and is
complete, correct and in full force and effect on the date hereof, together with
all amendments thereto adopted through the date hereof.
5.    Attached hereto as Exhibit D is a true and correct copy of resolutions
which were duly adopted on _________ __, ____ [by unanimous written consent by
the Board of Directors of the Company][by a meeting of the Board of Directors of
the Company at which a quorum was present and acting throughout][by written
consent of the Sole Member of the Company], and said resolutions have not been
rescinded, amended or modified. Except as attached hereto as Exhibit D, no
resolutions have been adopted by the [Board of Directors][Sole Member] of the
Company which deal with the execution, delivery or performance of any of the
Documents to which the Company is a party.










--------------------------------------------------------------------------------



Exhibit F-2
Page 2

[6.    Attached hereto as Exhibit E is a true and complete copy of the
resolutions of the Sole Shareholder of the Company, unanimously passed, which
resolutions are in full force and effect and have not been rescinded or varied
since the date on which such resolutions were passed and which approves and
authorizes and directs the execution and performance by the Company of the
Documents to which it is a party and all transactions contemplated thereby.]








--------------------------------------------------------------------------------



Exhibit F-2
Page 3

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
[NAME OF OBLIGOR]
By:______________________________
Name:
Title:






--------------------------------------------------------------------------------



Exhibit F-2
Page 4

I, the undersigned, [Secretary/Assistant Secretary/Authorized Officer] of the
Company, do hereby certify, solely in my capacity as an officer of the Company
and not in my individual capacity, on behalf of the Company that:
1.    [Name of Person making above certifications] is the duly elected and
qualified [Chairman/Chief Executive Officer/President/Vice-President/Authorized
Officer] of the Company and the signature above is [his] [her] genuine
signature.
IN WITNESS WHEREOF, I have hereunto set my hand as of the date first written
above.
[NAME OF OBLIGOR]
By:___________________________
Name:
Title:












--------------------------------------------------------------------------------

EXHIBIT A



Name¹
Office
Signature
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________
________________________





















































































__________________________
¹ Include name, office and signature of each officer who will sign any Credit
Docu-ment on behalf of the Company, including the officer who will sign the
certification at the end of this Certificate or related documentation.








--------------------------------------------------------------------------------








EXHIBIT G
FORM OF PERFECTION CERTIFICATE SUPPLEMENT
[Date]
Reference is made to the Syndicated Facility Agreement, dated as of October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015 (as further amended,
restated, supplemented or modified from time to time, the “Facility Agreement”),
among TRU Europe Limited (the “European Parent Guarantor” and the “Obligors’
Agent”), TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.) (the
“Spanish Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent
Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Limited
(“Toys UK” and together with the UK Holdco, the “U.K. Borrowers”), Toys “R” Us
(Australia) Pty Ltd (ABN 77 057 455 026), (the “Australian Borrower”), Toys “R”
US GmbH (the “German Borrower”), Toys “R” Us Iberia, S.A.U. (the “Spanish
Borrower” and, together with the U.K. Borrowers, Australian Borrower and German
Borrower, collectively, the “Borrowers”), TRU (UK) H7 Limited (“Midco 1”), TRU
(UK) H8 Limited ( “Midco 2”), TRU Iberia Holdings 2, S.L.U. (formerly known as
Avenal Investment, S.L.U.) ( “Midco 4”), Toys “R” Us Holdings Limited (“TRU
Holdings”), Toys “R” Us Financial Services Limited (“TRU Financial Services”),
Toys “R” Us Properties Limited (“TRU Properties”), TRU (UK) H4 Limited (“TRU
H4”), TRU (France) Finance Ltd. (“TRU France Finance”), TRU (France) Holdings
Ltd. (“TRU France Holdings” and, together with the European Parent Guarantor,
Midco 1, Midco 2, TRU Holdings, TRU Financial Services, TRU Properties, TRU H4
and TRU France Finance, collectively the “U.K. Guarantors”), Babies “R” Us
(Australia) Pty Ltd (ABN 56 073 394 117) (the “Babies “R” Us (Australia”), Toys
“R” Us SARL (“Toys SARL”), TRU (BVI) Finance II, Ltd. (the “BVI Guarantor”), TRU
(UK) H6, LLC (the “U.S. Guarantor”), the Lenders party thereto from time to
time, and Deutsche Bank AG New York Branch, as Administrative Agent and Security
Agent, and the other Agents party thereto from time to time.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Facility Agreement or the Security Documents referred to
therein, as applicable.
The undersigned, an Authorized Officer of the Obligors’ Agent, hereby certifies
not in his/her individual capacity, but solely as an Authorized Officer of the
Obligors’ Agent to the Administrative Agent and each other Secured Creditor as
follows:
1.     [Except as attached hereto as Annex A, there]¹ [There] have been no
changes or alterations to the U.K. Perfection Certificate dated
[                      ].
2.[Except as attached hereto as Annex B, there] [There] have been no changes to
the Australian Perfection Certificate dated [                      ].
___________________________
¹ Prior to execution the Authorized Officer of the Obligors’ Agent preparing the
certificate should review the whole of Annex A, B and C to ensure there have
been no changes or alteration as set forth in Section 9.01(f) of the Facility
Agreement.




--------------------------------------------------------------------------------

Exhibit G
Page 2



3.[Except as attached hereto as Annex C, there] [There] have been no changes to
the Pledged Securities Perfection Certificate dated [                      ].






--------------------------------------------------------------------------------

Exhibit G
Page 3

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on the
first date written above.
TRU EUROPE LIMITED, as

Obligors’ Agent
By:______________________________________
Name:
Title:
[Authorized Officer]







--------------------------------------------------------------------------------






ANNEX A
to FORM OF PERFECTION CERTIFICATE SUPPLEMENT


1.[Names
(a)The exact corporate name of each Grantor, as such name appears in its
respective certified certificate of incorporation or certified certificate of
change of name, is as follows:
Name
[ ]
[ ]
[ ]



(b)Set forth below is each other corporate name each Grantor has had in the past
five years, together with the date of the relevant change:
 
Name
Date of Change
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



(c)Except as set forth below, no Grantor has changed its identity or corporate
structure in any way within the past five years. Changes in identity or
corporate structure include mergers, consolidations and acquisitions, as well as
any change in the form, nature or jurisdiction of corporate organization. If any
such change has occurred, include below the information required by Sections 1
and 2 of this certificate as to each acquiree or constituent party to a merger
or consolidation.
(d)The following is a list of all other names (including trade names, business
names or similar appellations) used by each Grantor or any of its divisions or
other business units in connection with the conduct of its business or the
ownership of its properties at any time during the past five years:
 
Name
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]







--------------------------------------------------------------------------------






(e)Set forth below is the company number issued by Companies House in respect of
each Grantor:
Name
Company Number
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

(f)]²
2.[Current Locations
(a)The registered office of each Grantor is located at the address set forth
opposite its name below:
Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(b)Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any Accounts and Related
Rights:
Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(c)The jurisdiction of incorporation of each Grantor is set forth opposite its
name below:


____________________________
² Delete if no changes.








--------------------------------------------------------------------------------






Grantor
Jurisdiction
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

(d)Set forth below opposite the name of each Grantor are all the locations where
such Grantor maintains any Secured Assets not identified above:
Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(e)Set forth below opposite the name of each Grantor are all the places of
business of such Grantor not identified in paragraph (a), (b), (c) or (d) above:
Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]³



(f)Set forth below opposite the name of each Grantor are the names and addresses
of all Persons other than such Grantor that have possession of any of the
Secured Assets of such Grantor:








____________________________
³ Delete if no changes.






--------------------------------------------------------------------------------






Grantor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ] ]

3.[Advances
The Master Intercompany Note sets forth (i) the intercompany notes evidencing
all Indebtedness of each Borrower that is owing to each Grantor and (ii) the
promissory notes or other instruments evidencing all Intercompany Debt that is
owing to each Grantor.]
4.[Commercial Tort Claims
Attached hereto as Schedule 2 is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed £2,000,000 held by any
Grantor, including a brief description thereof.]
5.[Other U.K. Subsidiaries
Other than (x) the Grantors that are a party to this Perfection Certificate, the
European Parent Guarantor has no Subsidiaries that are U.K. Obligors and (y) the
U.K. Obligors, European Parent Guarantor has no Subsidiaries that operate or own
assets in the United Kingdom.]








--------------------------------------------------------------------------------






ANNEX B
to FORM OF PERFECTION CERTIFICATE SUPPLEMENT
1.    [Names
The exact corporate name of each Australian Obligor, as such name appears in its
respective certified certificate of incorporation (or analogous charter
document)/certified certificate of change of name, is as follows:
Name
[ ]
[ ]
[ ]



No Australian Obligor has existed under a different corporate name in the past
five years.
No Australian Obligor has changed its identity or corporate structure in any way
within the past five years.
The following is a list of all other names (including trade names, business
names or similar appellations) used by each Australian Obligor or any of its
divisions or other business units in connection with the conduct of its business
or the ownership of its properties at any time during the past five years:
 

 
Name
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]



Set forth below is the Australian Business Number (“ABN”) issued by the
jurisdiction of organization of each Australian Obligor that is a registered
organization:]
Name
ABN
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]













--------------------------------------------------------------------------------






2.    [Current Locations
The registered office of each Australian Obligor is located at the address set
forth opposite its name below:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(a)

Set forth below opposite the name of each Australian Obligor are all locations
where such Australian Obligor maintains any books or records relating to any
Accounts Receivable or General Intangibles (with each location at which chattel
paper, if any, is kept being indicated by an “*”):
Australian Obligor 
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]
 
 
 
 
[ ]
[ ]

(b)

The jurisdiction of formation of each Australian Obligor that is a registered
organization is set forth opposite its name below:
Australian Obligor 
Jurisdiction
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

(c)        
    
Attached hereto as Schedule I is a schedule setting forth all the locations
where an Australian Obligor maintains any Inventory or Equipment or other
Collateral not identified above (other than Collateral in transit or absent
pursuant to any arrangement in connection with warehousing, repair or
replacement in the ordinary course of business).






--------------------------------------------------------------------------------






Set forth below opposite the name of each Australian Obligor are all the places
of business of such Australian Obligor not identified in paragraph (a), (b), (c)
or (d) above:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]

Set forth below opposite the name of each Australian Obligor are the names and
addresses of all Persons other than such Australian Obligor that have possession
of any of the Collateral of such Australian Obligor:
 Australian Obligor
Mailing Address
[ ]
[ ]
 
 
 
 
[ ]
[ ]]



3.    [Personal Property Securities Register (“PPSR”) Searches
PPSR searches have been conducted with respect to each Australian Obligor in
Section 1 hereof, and such searches reveal no charges or other encumbrances
against any of the Collateral other than those permitted under the Credit
Agreement.]
4.    [Constitution and Stamp Duty
The Multijurisdictional Mortgage Statement has been executed by the Australian
Obligors and will be delivered to the Australian legal counsel for the
Administrative Agent on the Second Restatement Effective Date.]
5.    [Filing Fees
All filing fees and taxes payable in connection with the documents described in
Section 4 above will be paid upon lodgement of the document.]
6.    [Commercial Tort Claims
Attached hereto as Schedule III is a true and correct list of commercial tort
claims in an amount reasonably estimated to exceed $2,000,000.00 held by any
Australian Obligor , including a brief description thereof.]






--------------------------------------------------------------------------------








7.    [Other Australian Subsidiaries
Other than the Australian Obligors that are a party to this Perfection
Certificate, TRU Australia Holdings, LLC (“Australian Parent Guarantor”) has no
Subsidiaries that are Australian Obligors (other than Toys “R” Us (Australia)
Pty Limited and Babies “R” Us (Australia) Pty Limited) and (y) the Australian
Parent Guarantor has no Subsidiaries that operate or own assets in Australia
(other than Toys “R” Us (Australia) Pty Limited and Babies “R” Us (Australia)
Pty Limited).]
8.    [Title Documents
Share certificates and blank share transfer forms (executed by the relevant
mortgagor) in relation to the Australian Obligors as listed in Schedule III have
been delivered to the Australian legal counsel to the Security Agent on or prior
to the Second Restatement Effective Date.]










--------------------------------------------------------------------------------








ANNEX C
to FORM OF PERFECTION CERTIFICATE SUPPLEMENT

1.    [Stock Ownership and other Equity Interests. Attached hereto as Schedule 1
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests in each Obligor and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests. Also set
forth on Schedule 1 hereto is each equity investment of any Obligor that
represents 50% or less of the equity of the entity in which such investment was
made.]
2.    [Credit Parties     (a) The jurisdiction of formation of each Obligor is
set forth opposite its name below:
Credit Party
Jurisdiction

]










--------------------------------------------------------------------------------

EXHIBIT H-1





Form of Tri-Party Agreement (Australia)


Name and Address of Freight Forwarder:


[insert address]


Dear Sir/Madam:


[Qualified Obligor], a [proprietary] company incorporated and validly existing
under the laws of Australia (the “Company”), among others, has entered into the
Syndicated Facility Agreement, dated as of October 15, 2009, amended and
restated as of March 8, 2011, amended as of March 20, 2013, and further amended
and restated as of December 18, 2015, with among others, Deutsche Bank AG New
York Branch, a branch of Deutsche Bank AG, a corporation duly incorporated and
existing under the laws of the Federal Republic of Germany, with License issued
by the Banking Department of the State of New York, United States of America,
with offices at 60 Wall Street, 2nd Floor, New York, New York 10005, as security
agent (in such capacity, the “Security Agent”), for its own benefit and the
benefit of certain other secured parties (the “Secured Creditors”) which are
making loans or furnishing other financial accommodations to the Company (as
amended, restated, modified and/or supplemented from time to time, the “Facility
Agreement”) pursuant to the Facility Agreement and the Company, among others,
has granted to the Security Agent, for its own benefit and the benefit of the
other Secured Creditors, a security interest in and to, among other things,
substantially all of the assets of the Company (the “Collateral”), including,
without limitation, all of the Company’s inventory, goods, documents, waybills,
bills of lading and other documents of title pursuant to the document entitled
“Fixed and Floating Charge (Australia)” dated October 15, 2009, as amended,
restated, modified and/or supplemented from time to time, between the Company,
the Security Agent and Babies "R" Us (Australia) Pty Ltd.
Pursuant to that certain [insert service contract information], dated as of
[______ __], [____] with [__________](as amended and in effect), attached hereto
as Exhibit A (the “Service Agreement”), [_______________], provide certain
freight warehouse, consolidation and other services to the Company.
[_______________], (together with any of their affiliates providing services to
the Company under the Service Agreement, collectively, the “Freight Forwarder”)
agrees to act as agent and bailee for the Security Agent and the Company for the
limited purpose of more fully perfecting and protecting the interest of the
Security Agent in goods and inventory of the Company which may be in the
possession or control of the Freight Forwarder from time to time, as well as any
waybills, forwarder’s cargo receipts, bills of lading, documents, and any other
documents of title or carriage constituting, evidencing, or relating to such
good and Inventory (as defined in the Facility Agreement) (collectively, the
“Documents of Carriage”) that may be issued in connection therewith and which
may be in the possession or control of the Freight Forwarder from time to time.
This letter shall set forth the terms of the Freight Forwarder’s engagement.


1.Acknowledgment of Security Interest; Power of Attorney: The Freight Forwarder
acknowledges, consents, and agrees that the Company has granted to the Security
Agent, for its own benefit and the benefit of the other Secured Creditors, a
security interest and first priority Lien (as defined in the Facility Agreement)
on all of the Company’s right, title, and interest in, to and under all goods,
Inventory, documents, Documents of Carriage and any contracts or agreements with
carriers, customs brokers, and/or freight forwarders for shipment or delivery of
such goods and inventory. The Freight Forwarder further agrees that: (i) it
shall act as the Company’s agent and bailee for the purpose of






--------------------------------------------------------------------------------

Exhibit H-1
Page 2

receiving any goods, inventory, Documents of Carriage or other property of the
Company (collectively, the “Property”); (ii) the Company holds title to all
Property while in the custody or control of the Freight Forwarder; (iii) upon
receipt of any Property, the Freight Forwarder shall promptly notify the Company
that is holding such Property on behalf of the Company; and (iv) the Freight
Forwarder shall not deliver any Property to a third party for shipment and
delivery unless any related Documents of Carriage reflect the Company as both
“consignor/shipper” and “consignee” and such third party is advised of the
Security Agent’s first priority lien on the Property and rights with respect
thereto.
2.Appointment of Freight Forwarder as Agent of Security Agent: The Freight
Forwarder is hereby appointed as agent for the Security Agent to receive and
retain possession of any Property, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving the Security
Agent's security interests in the Property. The Freight Forwarder will maintain
possession of the Property, subject to the security interest of the Security
Agent, and will note the security interest of the Security Agent on the Freight
Forwarder's books and records. If the Freight Forwarder receives notice from any
seller of any Property of its intent to stop delivery of such Property to the
Company, the Freight Forwarder shall promptly notify the Security Agent of same
and, in all such cases, shall follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Company or any other person concerning
the same.
3.Delivery of Title Documents; Release of Goods: Until the Freight Forwarder
receives written notification from the Security Agent to the contrary, the
Freight Forwarder is authorized by the Security Agent to, and the Freight
Forwarder may, deliver the Property, in each instance as directed by the
Company.
4.Notice From Security Agent To Follow Security Agent's Instructions: Upon the
Freight Forwarder’s receipt of written notification from the Security Agent, the
Freight Forwarder shall promptly cease complying with the instructions of the
Company and shall thereafter follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Company or any other person concerning
the same.
5.Limited Authority:    The Freight Forwarder's sole authority as the agent of
the Security Agent is to receive and maintain possession of the Property on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be specifically authorized and
instructed by the Security Agent, the Freight Forwarder shall have no authority
as the agent of the Security Agent to undertake any other action or to enter
into any other commitments on behalf of the Security Agent.
6.Expenses:    Neither the Security Agent nor any other Secured Creditor shall
be obligated to compensate the Freight Forwarder for serving as agent hereunder.
The Freight Forwarder acknowledges that the Company is solely responsible for
payment of any compensation and charges. The Security Agent and Secured
Creditors are not responsible for paying any fees, expenses, or other charges
which are, or may become, due from the Company to the Freight Forwarder or any
other person or governmental authority on account of, or which are assessed
against, the Property.
7.Notices:     All notices and other communications called for hereunder shall
be effective if hand delivered or sent by facsimile or e-mail, and addressed to
the applicable party hereto at such party’s address as follows (or to such other
address, written notice of which is given by such party to the other parties
hereto in writing with at least seven (7) days’ prior notice):
If to the Security Agent:
            






--------------------------------------------------------------------------------

Exhibit H-1
Page 3

Deutsche Bank AG New York Branch
60 Wall Street, 2nd floor,
New York, NY 10005
Attention: Dusan Lazarov
Telephone: (212) 250-0211
Fax: (212) 797-5695
E-mail: dusan.lazarov@db.com.


If to the Company:
[____________]
Attention:
Telephone:
Fax:
E-mail:


If to the Freight Forwarder:


[____________]
Attention:
Telephone:
Fax:
8.Term; Amendment:    
(a)In the event that the Freight Forwarder desires to terminate this Agreement,
the Freight Forwarder shall furnish the Security Agent with sixty (60) days’
prior written notice of the Freight Forwarder's intention to do so. During such
sixty (60) day period (which may be shortened by notice to the Freight Forwarder
from the Security Agent), the Freight Forwarder shall continue to serve as agent
hereunder. The Freight Forwarder shall also cooperate with the Security Agent
and undertake all such actions as may be reasonably required by the Security
Agent in connection with such termination. Any notice shall be in accordance
with Section 7.     
(b)Except as provided in Section 8(a), above, this Agreement shall remain in
full force and effect until the Freight Forwarder receives written notification
from the Security Agent of the termination of the Freight Forwarder’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Security Agent and may be
terminated solely by written notice signed by an officer of the Security Agent.
9.Freight Forwarder’s Lien: The Freight Forwarder hereby waives any lien,
security interest, or right of retention (whether arising by contract, statute
or otherwise) Freight Forwarder now has or hereafter may acquire on or in any
Documents of Carriage and Property.
10.Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Freight Forwarder and the Security Agent relating to the subject matter hereof.
In the event of any conflict between this agreement and the terms of the Service
Agreement, the terms of this agreement shall govern. This agreement shall become
effective when it shall have been executed by the parties and when the Security
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties






--------------------------------------------------------------------------------

Exhibit H-1
Page 4

hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this agreement by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this agreement.
11.Severability:    If at any time any provision hereof is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, such
invalidity shall not affect (a) the legality, validity or enforceability of the
remaining provisions of this agreement, or (b) the legality, validity or
enforceability of such provision under the law of any other jurisdiction.
12.Governing Law. This letter of agreement is governed by the law in force in
New South Wales, Australia. Each party submits to the non-exclusive jurisdiction
of the courts of that place. Each party waives any right it has to object to an
action being brought in those courts, to claim that the action has been brought
in an inconvenient forum, or to claim that those courts do not have
jurisdiction.
13.Jury Trial Waiver: EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------

Exhibit H-1
Page 5

If the foregoing correctly sets forth our understanding, please indicate the
Freight Forwarder’s assent below.
Very truly yours,


EXECUTED by [Qualified Obligor] in accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of its directors:




   
Signature of director




   
Name of director (block letters)
)
)
)
)
)
)
)
)
)
)
)
)












   
Signature of director/company secretary*
*delete whichever is not applicable


   
Name of director/company secretary* (block letters)
*delete whichever is not applicable






  



--------------------------------------------------------------------------------

Exhibit H-1
Page 6



Agreed:
FREIGHT FORWARDER
[___________________________]    


By:__________________________
Name: _______________________
Title: ________________________

  



--------------------------------------------------------------------------------

Exhibit H-1
Page 7



SECURITY AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH
By:______________________________

Name:    

Title:    
By: ______________________________

Name:    

Title:







  



--------------------------------------------------------------------------------

Exhibit H-2
Page 1

Form of Tri-Party Agreement (UK)




Name and Address of Freight Forwarder:


[insert address]




Dear Sir/Madam:


Each of the companies listed in Exhibit A attached hereto (the “Companies”),
among others, has entered into the Syndicated Facility Agreement, dated as of
October 15, 2009, amended and restated as of March 8, 2011, amended as of March
20, 2013, and further amended and restated as of December 18, 2015, with among
others, Deutsche Bank AG New York Branch, a branch of Deutsche Bank AG, a
corporation duly incorporated and existing under the laws of the Federal
Republic of Germany, with License issued by the Banking Department of the State
of New York, United States of America, with offices at 60 Wall Street, 2nd
Floor, New York, New York 10005, as security agent (in such capacity, the
“Security Agent”), for its own benefit and the benefit of certain other secured
parties (the “Secured Creditors”) which are making loans or furnishing other
financial accommodations to the Companies (as amended, restated, modified and/or
supplemented from time to time, the “Facility Agreement”) pursuant to the
Facility Agreement and each of the Companies, among others, has granted to the
Security Agent, for its own benefit and the benefit of the other Secured
Creditors, a security interest in and to, among other things, substantially all
of the assets of the Companies (the “Collateral”), including, without
limitation, all of the Companies’ inventory, goods, documents, waybills, bills
of lading and other documents of title.
Pursuant to that certain [insert service contract information], dated as of
[______ __], [____] with [__________] (as amended and in effect), attached
hereto as Exhibit B (the “Service Agreement”), provide certain freight
warehouse, consolidation and other services to the Companies. [_______________]
(together with any of their affiliates providing services to the Companies under
the Service Agreement, collectively, the “Freight Forwarder”) agrees to act as
agent and bailee for the Security Agent and each of the Companies for the
limited purpose of more fully perfecting and protecting the interest of the
Security Agent in goods and inventory of the Companies which may be in the
possession or control of the Freight Forwarder from time to time, as well as any
waybills, forwarder’s cargo receipts, bills of lading, documents, and any other
documents of title or carriage constituting, evidencing, or relating to such
good and Inventory (as defined in the Facility Agreement) (collectively, the
“Documents of Carriage”) that may be issued in connection therewith and which
may be in the possession or control of the Freight Forwarder from time to time.
This letter shall set forth the terms of the Freight Forwarder’s engagement.
1.Acknowledgment of Security Interest; Power of Attorney: The Freight Forwarder
acknowledges, consents, and agrees that each of the Companies has granted to the
Security Agent, for its own benefit and the benefit of the other Secured
Creditors, a security interest and first priority Lien (as defined in the
Facility Agreement) on all of such Company’s right, title, and interest in, to
and under all goods, Inventory, documents, Documents of Carriage and any
contracts or agreements with carriers, customs brokers, and/or freight
forwarders for shipment or delivery of such goods and inventory. The Freight
Forwarder further agrees that: (i) it shall act as each of the Companies’ agent
and bailee for the purpose of receiving any goods, inventory, Documents of
Carriage or other property of the Companies (collectively, the “Property”); (ii)
the Companies hold title to all Property while in the custody or control of the
Freight Forwarder; (iii) upon receipt of any Property, the Freight Forwarder
shall promptly notify the Company that is holding such Property on behalf of
such Company; and (iv) the Freight Forwarder shall not deliver any Property to a
third party for shipment and delivery unless any related Documents of Carriage
reflect such Company as both “consignor/






--------------------------------------------------------------------------------

Exhibit H-2
Page 2

shipper” and “consignee” and such third party is advised of the Security Agent’s
first priority lien on the Property and rights with respect thereto.
2.Appointment of Freight Forwarder as Agent of Security Agent: The Freight
Forwarder is hereby appointed as agent for the Security Agent to receive and
retain possession of any Property, such receipt and retention of possession
being for the purpose of more fully perfecting and preserving the Security
Agent's security interests in the Property. The Freight Forwarder will maintain
possession of the Property, subject to the security interest of the Security
Agent, and will note the security interest of the Security Agent on the Freight
Forwarder’s books and records. If the Freight Forwarder receives notice from any
seller of any Property of its intent to stop delivery of such Property to the
Companies, the Freight Forwarder shall promptly notify the Security Agent of
same and, in all such cases, shall follow solely the instructions of the
Security Agent concerning the release, transfer, or other disposition of the
Property and will not follow any instructions of the Companies or any other
person concerning the same.
3.Delivery of Title Documents; Release of Goods: Until the Freight Forwarder
receives written notification from the Security Agent to the contrary, the
Freight Forwarder is authorized by the Security Agent to, and the Freight
Forwarder may, deliver the Property, in each instance as directed by each
Company.
4.Notice From Security Agent To Follow Security Agent’s Instructions: Upon the
Freight Forwarder’s receipt of written notification from the Security Agent, the
Freight Forwarder shall promptly cease complying with the instructions of the
Companies and shall thereafter follow solely the instructions of the Security
Agent concerning the release, transfer, or other disposition of the Property and
will not follow any instructions of the Companies or any other person concerning
the same.
5.Limited Authority:    The Freight Forwarder's sole authority as the agent of
the Security Agent is to receive and maintain possession of the Property on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be specifically authorized and
instructed by the Security Agent, the Freight Forwarder shall have no authority
as the agent of the Security Agent to undertake any other action or to enter
into any other commitments on behalf of the Security Agent.
6.Expenses:    Neither the Security Agent nor any other Secured Creditor shall
be obligated to compensate the Freight Forwarder for serving as agent hereunder.
The Freight Forwarder acknowledges that the Companies are solely responsible for
payment of any compensation and charges. The Security Agent and Secured
Creditors are not responsible for paying any fees, expenses, or other charges
which are, or may become, due from the Companies to the Freight Forwarder or any
other person or governmental authority on account of, or which are assessed
against, the Property.
7.Notices:     All notices and other communications called for hereunder shall
be effective if hand delivered or sent by facsimile or e-mail, and addressed to
the applicable party hereto at such party’s address as follows (or to such other
address, written notice of which is given by such party to the other parties
hereto in writing with at least seven (7) days’ prior notice):
























--------------------------------------------------------------------------------

Exhibit H-2
Page 3

If to the Security Agent:


Deutsche Bank AG New York Branch

60 Wall Street,
2nd Floor,
New York, New York
10005-2888
Attention: Dusan Lazarov
Telephone No.: +1 (212) 250-0211
Telecopier No.: +1 (212) 797-5695
E-mail: dusan.lazarov@db.com


If to any of the Companies:
[____________]
Attention:
Fax:
E-mail:


If to the Freight Forwarder:
[____________]
Attention:
Fax:
E-mail:
8.Term; Amendment:    
(a)    In the event that the Freight Forwarder desires to terminate this
Agreement, the Freight Forwarder shall furnish the Security Agent with sixty
(60) days’ prior written notice of the Freight Forwarder's intention to do so.
During such sixty (60) day period (which may be shortened by notice to the
Freight Forwarder from the Security Agent), the Freight Forwarder shall continue
to serve as agent hereunder. The Freight Forwarder shall also cooperate with the
Security Agent and undertake all such actions as may be reasonably required by
the Security Agent in connection with such termination. Any notice shall be in
accordance with paragraph 7.     
(b)    Except as provided in Section 8(a), above, this Agreement shall remain in
full force and effect until the Freight Forwarder receives written notification
from the Security Agent of the termination of the Freight Forwarder’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Companies and an officer of the Security Agent and may be
terminated solely by written notice signed by an officer of the Security Agent.
9.Freight Forwarder’s Lien: The Freight Forwarder hereby waives any lien,
security interest, or right of retention (whether arising by contract, statute
or otherwise) Freight Forwarder now has or hereafter may acquire on or in any
Documents of Carriage and Property.
10.Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Freight Forwarder and the Security Agent relating to the subject matter hereof.
In the event of any conflict between this agreement and the terms of the Service
Agreement, the terms of this agreement shall govern. This agreement shall become
effective when it shall have been executed by the parties and when the Security
Agent shall have received counterparts hereof that, when taken






--------------------------------------------------------------------------------

Exhibit H-2
Page 4

together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this agreement by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this agreement. 
11.Severability:    If at any time any provision hereof is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction, such
invalidity shall not affect (a) the legality, validity or enforceability of the
remaining provisions of this agreement, or (b) the legality, validity or
enforceability of such provision under the law of any other jurisdiction.
12.Governing Law: THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, ENGLISH LAW. EACH PARTY IRREVOCABLY AGREES THAT THE COURTS OF
ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTES WHICH MAY ARISE
OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING A DISPUTE REGARDING THE
EXISTENCE, VALIDITY OR TERMINATION OF THIS AGREEMENT).
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------

Exhibit H-2
Page 5

If the foregoing correctly sets forth our understanding, please indicate the
Freight Forwarder's assent below.
Very truly yours,


COMPANY:
[QUALIFIED OBLIGOR]


_________________________________




By: ______________________________
Name: ____________________________
Title: _____________________________


Agreed:


FREIGHT FORWARDER:


[___________________________]    


By:__________________________
Name: _______________________
Title: ________________________




SECURITY AGENT:


DEUTSCHE BANK AG NEW YORK BRANCH,
as Security Agent




By:______________________________

Name:    

Title:    
By: ______________________________

Name:    

Title:






--------------------------------------------------------------------------------

Exhibit H-2
Page 6

EXHIBIT A












--------------------------------------------------------------------------------

Exhibit H-2
Page 7

EXHIBIT B


[See attached.]






--------------------------------------------------------------------------------

Exhibit H-2
Page 8









--------------------------------------------------------------------------------

Exhibit I
Page 1

EXHIBIT I
FORM OF GUARANTOR JOINDER AGREEMENT
THIS JOINDER IN THE CREDIT AGREEMENT (this “Joinder”) is executed as of [DATE]
by [NAME OF NEW GUARANTOR], a __________ [corporation] [limited liability
company] [partnership] [other form of organization] (the “Joining Party”), and
delivered to Deutsche Bank AG New York Branch, as Administrative Agent and as
Security Agent, for the benefit of the Agents, the Lenders and the other Secured
Creditors (each as defined in the Facility Agreement). Except as otherwise
defined herein, terms used herein and defined in the Facility Agreement (as
defined below) shall be used herein as therein defined.
W I T N E S S E T H:
WHEREAS, TRU Europe Limited (the “European Parent Guarantor”), TRU Iberia
Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent
Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent Guarantor”),
Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and
together with the UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty
Ltd (ABN 77 057 455 026) (the “Australian Borrower”), Toys “R” US GmbH (the
“German Borrower”), Toys “R” Us Iberia, S.A.U. (the “Spanish Borrower” and,
together with the U.K. Borrowers, Australian Borrowers and German Borrower,
collectively, the “Borrowers”), the other Obligors from time to time party
thereto, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as Administrative Agent and Security Agent, Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents, Deutsche Bank AG,
London Branch, as Facility Agent and the other Agents party thereto from time to
time are party to a Syndicated Facility Agreement, dated as of October 15, 2009,
amended and restated as of March 8, 2011, amended as of March 20, 2013, and
further amended and restated as of December 18, 2015 (as so amended and restated
and as the same may be further amended, amended and restated, supplemented
and/or otherwise modified from time to time, the “Facility Agreement”);
WHEREAS, the Obligors (other than the Joining Party) have entered into, or
become party to, the Facility Agreement described above;
WHEREAS, the Joining Party is a direct or indirect Subsidiary of any Obligor,
and desires, or is required pursuant to the provisions of the Facility
Agreement, to become a Guarantor under the Facility Agreement; and
WHEREAS, the Joining Party has agreed to execute and deliver this Joinder in
order to become a Guarantor under the Facility Agreement;
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
the Administrative Agent for the benefit of the Secured Creditors and hereby
covenants and agrees with the Administrative Agent for the benefit of the
Secured Creditors as follows:






--------------------------------------------------------------------------------

Exhibit I
Page 2

NOW, THEREFORE, IT IS AGREED:
1.Facility Agreement. By executing and delivering this Joinder, the Joining
Party, as provided in Section 17.22 of the Facility Agreement, hereby becomes a
party to the Facility Agreement as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby, jointly and severally with each other
Guarantor, expressly undertakes to perform all the obligations expressed to be
undertaken under the Facility Agreement by a Guarantor and agrees that it shall
become party to the Security Documents listed on Annex I hereto within the time
period specified in the Facility Agreement and agrees that it shall be bound by
such Security Documents in all respects and expressly undertakes to perform all
the obligations expressed to be undertaken under such Security Documents and all
other actions as specified in the Collateral and Guaranty Requirements. The
Joining Party hereby represents and warrants that each of the representations
and warranties applicable to the Joining Party contained in Section 8 of the
Facility Agreement is true and correct on and as the date hereof in all material
respects (after giving effect to this Joinder) as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date).
2.    [Notwithstanding the foregoing, insert such provisions as are contemplated
by the Agreed Security Principles.]
3.    [Notwithstanding the foregoing, insert such actions as are required by the
Collateral and Guaranty Requirements.]
4.    This Joinder shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns, provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under any other Credit Document without the
prior written consent of the Lenders or as otherwise permitted by the Credit
Documents. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Joinder may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this Joinder
shall prove to be invalid or unenforceable, such provision shall be deemed to be
severable from the other provisions of this Joinder which shall remain binding
on all parties hereto.
5.    In the event of any conflict between the terms of this Joinder and those
of the Facility Agreement, the terms of the Facility Agreement shall control.
From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Credit Document” for all purposes of the Facility
Agreement and the other Credit Documents.
6.    The effective date of this Joinder is [DATE].
* * *






--------------------------------------------------------------------------------

Exhibit I
Page 3

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.
[NAME OF GUARANTOR]
By:

Name:

Title:
Address:
Fax No.:
Attention:






--------------------------------------------------------------------------------

Exhibit I
Page 4

Accepted and Acknowledged by:
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and as Security Agent




By:        

Name:

Title:






By:        

Name:

Title:












--------------------------------------------------------------------------------

ANNEX I
to GUARANTOR JOINDER AGREEMENT







SECURITY DOCUMENTS








--------------------------------------------------------------------------------

Exhibit I
Page 2











--------------------------------------------------------------------------------



EXHIBIT J





FORM OF SOLVENCY CERTIFICATE
To the Administrative Agent and each of the Lenders
party to the Facility Agreement referred to below:
This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.11 of the Syndicated Facility Agreement, dated as of
October 15, 2009, amended and restated as of March 8, 2011, amended as of March
20, 2013, and further amended and restated as of December 18, 2015, among TRU
Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U.
(formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU
Australia Holdings, LLC (the “Australian Parent Guarantor” and together with the
European Parent Guarantor and the Spanish Parent Guarantor, the “Parent
Guarantors”), the other Obligors party thereto from time to time, the Lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent and Security Agent, and the other agents party thereto,
Deutsche Bank AG New York Branch and Bank of America, N.A., as Co-Collateral
Agents (as further amended, restated, modified, and/or supplemented from time to
time, the “Facility Agreement”). Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Facility
Agreement.
I, the undersigned, the Authorized Officer of each of the Parent Guarantors, in
that capacity only and not in my individual capacity, do hereby certify as of
the date hereof that:
1.    At fair valuation on a going concern basis, all of the properties and
assets of the Obligors (on a consolidated basis) are greater than the sum of the
debts, including contingent liabilities, of the Obligors (on a consolidated
basis).
2.    The present fair saleable value of the properties and assets of the
Obligors (on a consolidated basis) on a going concern basis is not less than the
amount that would be required to pay the probable liability of the Obligors (on
a consolidated basis) on their debts as they become absolute and matured.
3.    The Obligors (on a consolidated basis) are able to realize upon their
properties and assets and generally pay their debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business.
4.    The Obligors (on a consolidated basis) do not intend to, and do not
believe that they will, incur debts beyond their ability to generally pay as
such debts mature.
5.    The Obligors (on a consolidated basis) are not engaged in a business or a
transaction, and are not about to engage in a business or transaction, for which
their properties and assets (on a consolidated basis) would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which the Obligors are engaged.




--------------------------------------------------------------------------------

Exhibit J
Page 2

IN WITNESS WHEREOF, the undersigned has set his hand as of the date first
written above.
 
EUROPEAN PARENT GUARANTOR:
 
 
 
TRU EUROPE LIMITED,
 
as European Parent Guarantor
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
SPANISH PARENT GUARANTOR:
 
 
 
TRU IBERIA HOLDINGS 1, S.L.U.,
 
as Spanish Parent Guarantor
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 


AUSTRALIAN PARENT GUARANTOR:
 
 
 
TRU AUSTRALIA HOLDINGS, LLC,
 
as Australian Parent Guarantor
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:













--------------------------------------------------------------------------------

EXHIBIT K
 

FORM OF COMPLIANCE CERTIFICATE
[Date]
This Compliance Certificate is delivered to you pursuant to Section 9.01(f) of
the Syndicated Facility Agreement, dated as of October 15, 2009, amended and
restated as of March 8, 2011, amended as of March 20, 2013, and further amended
and restated as of December 18, 2015 (as further amended, restated, supplemented
or modified from time to time, the “Facility Agreement”), among TRU Europe
Limited (the “European Parent Guarantor” and the “Obligors’ Agent”), TRU Iberia
Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent
Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent Guarantor”),
Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and
together with the UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty
Ltd (ABN 77 057 455 026), (the “Australian Borrower”), Toys “R” US GmbH (the
“German Borrower”), Toys “R” Us Iberia, S.A.U. (the “Spanish Borrower” and,
together with the U.K. Borrowers, Australian Borrower and German Borrower,
collectively, the “Borrowers”), the other Obligors party thereto from time to
time, the Lenders party thereto from time to time, and Deutsche Bank AG New York
Branch, as Administrative Agent and Security Agent, and the other Agents party
thereto from time to time. Terms defined in the Facility Agreement and not
otherwise defined herein are used herein as therein defined.
1.    I am the duly elected, qualified and acting chief financial officer of
Obligors’ Agent.
2.    I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
an officer of Obligors’ Agent. The matters set forth herein are true to my
knowledge after due inquiry.
3.    I have reviewed the terms of the Facility Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Obligors and their
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose at the end of the accounting period covered by the Financial
Statements, to my knowledge as of the date of this Compliance Certificate, that
a Default or an Event of Default has occurred and is continuing [,except for
__________].
4.    Attached hereto as ANNEX 2 are the reasonably detailed calculations
showing compliance with respect to the Excess Availability for such period.
5.    Attached as ANNEX 3 hereto is a completed Perfection Certificate
Supplement dated the date hereof.




--------------------------------------------------------------------------------

Exhibit K
Page 2



IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the first
date written above.
TRU EUROPE LIMITED,
as Obligors’ Agent.




By:___________________________

Name:

Title:






--------------------------------------------------------------------------------

ANNEX 1
to
Exhibit K

[Applicable Financial Statements To Be Attached]








--------------------------------------------------------------------------------

ANNEX 2
to
Exhibit K

The information described herein is as of [_________, ____]¹ (the “Computation
Date”) and, except as otherwise indicated below, pertains to the period from
[the Second Restatement Effective Date] [_________, ____] to the Computation
Date (the “Relevant Period”).
Excess Availability    






















 


































__________________________


¹ Insert the last day of the respective month, fiscal quarter or year covered by
the financial statements which are required to be accompanied by this Compliance
Certificate.








--------------------------------------------------------------------------------

ANNEX 3
to
Exhibit K

PERFECTION CERTIFICATE SUPPLEMENT










--------------------------------------------------------------------------------

EXHIBIT L



FORM OF ASSIGNMENT
AND
ASSUMPTION AGREEMENT
This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Syndicated Facility Agreement
identified below (as amended, restated, supplemented and/or otherwise modified
from time to time, the “Facility Agreement”). The Standard Terms and Conditions
for Assignment and Assumption Agreement set forth in Annex 1 hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.
For an agreed consideration (which should not be less than the market value of
the assigned property), the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Facility Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Facility Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective Tranches identified below
(including, to the extent included in any such Tranches, Letters of Credit) (the
“Assigned Interest”). 1 Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.
1.    Assignor:                        
2.    Assignee:                        
3.
Facility Agreement:    Syndicated Facility Agreement, dated as of October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015, among TRU Europe
Limited (the “European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U.
(formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU
Australia Holdings, LLC, (the “Australian Parent Guarantor”), the Borrowers and
other Obligors party thereto from time to time, the Lenders party thereto from
time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents and Bank of America, N.A., as Syndication Agent.

_________________
1 
An assignment of rights will only be effective vis-à-vis third parties if the
assignment is notified (signifié) to each French Obligor by a bailiff (huissier)
in accordance with article 1690 of the French Code civil.











--------------------------------------------------------------------------------

Exhibit L
Page 2



4.
Assigned Interest:





Assignor




Assignee
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
[Name of Assignor]
[Name of Assignee]


$______________


$______________



Effective Date ___________, ____, ____.


Assignor Information
Assignee Information

Payment Instructions:
_______________    Payment Instructions:    __________________

_______________                __________________
_______________                __________________
_______________                __________________
Reference:_______                Reference:_________


Notice Instructions:
_______________    Notice Instructions:    __________________

_______________                __________________
_______________                __________________
_______________                __________________
Reference:______                Reference:_________


[5. The Assignee confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [INSERT SCHEME REFERENCE NUMBER]) and is tax
resident in [INSERT JURISDICTION OF TAX RESIDENCE ], so that interest payable to
it by borrowers is generally subject to full exemption from UK withholding tax,
and requests that the Obligor’s Agent notify:


(a)
each Borrower which is a party as a Borrower as at the Effective Date; and































--------------------------------------------------------------------------------

Exhibit L
Page 3



(b) each Additional Borrower which becomes an Additional Borrower after the
Effective Date, that it wishes that scheme to apply to the Agreement.]2 


The terms set forth in this Assignment are hereby agreed to:


ASSIGNOR                    ASSIGNEE

[NAME OF ASSIGNOR]            [NAME OF ASSIGNEE]


By:                By:                        

    Name:            Name:
    Title:            Title:






































_________________
2 
Include if Assignee holds a passport under the HMRCT DT Treaty Passport scheme
and wishes that scheme to apply to the Agreement.







--------------------------------------------------------------------------------

Exhibit L
Page 4

[Consented to and]3 Accepted:
[DEUTSCHE BANK AG NEW YORK BRANCH],

    as Administrative Agent
 

By:____________________________
Name:
Title:
By:____________________________
Name:
Title:
























_________________
3 
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(w) of the Credit Agreement. Consent of the Administrative Agent
shall not be unreasonably withheld or delayed.









--------------------------------------------------------------------------------

Exhibit L
Page 5

[Consented to and]4 Accepted:
[FRONTING LENDER]
 

By:____________________________
Name:
Title:


[Consented to and]5 Accepted:
[ISSUING LENDER]
 

By:____________________________
Name:
Title:


















_________________
4 
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Fronting Lender
shall not be unreasonably withheld or delayed.

5 
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Issuing Lender shall
not be unreasonably withheld or delayed.









--------------------------------------------------------------------------------

Exhibit L
Page 6



[Consented to and]6 Accepted:
TRU EUROPE LIMITED,

as Obligors’ Agent



By:____________________________
Name:
Title:


























_________________
6 
Insert only if assignment is being made to an Eligible Transferee pursuant to
Section 13.04(b)(v) of the Credit Agreement. Consent of the Fronting Lender
shall not be unreasonably withheld or delayed.









--------------------------------------------------------------------------------

ANNEX I
TO
EXHIBIT L

[NAME OF BORROWER]
SYNDICATED FACILITY AGREEMENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of its Assigned Interest, (ii) its Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Credit Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Facility Agreement, any other Credit Document or any other instrument or
document delivered pursuant thereto (other than this Assignment) or any
collateral thereunder, (iii) the financial condition of any Obligor, any of its
Subsidiaries or affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by any Obligor, any of its
Subsidiaries or affiliates or any other Person of any of their respective
obligations under any Credit Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Facility Agreement, (ii) confirms that it is not, and
will not be as a result of executing this Assignment, a Defaulting Lender and
that it is (A) a Lender, (B) a parent company and/or an Affiliate (as defined in
the Facility Agreement) of the Assignor, (C) a fund that invests in bank loans
and is managed by the same investment advisor as a Lender, by an Affiliate of
such investment advisor or by a Lender or (D) an Eligible Transferee under
Section 13.04(b) of the Facility Agreement; (iii) from and after the Effective
Date, it shall be bound by the provisions of the Facility Agreement and, to the
extent of its Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Facility Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
9.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase its Assigned Interest on the basis of which it
has made such analysis and decision and (v) if it is organized under the laws of
a jurisdiction outside the United States, it has attached to this Assignment any
tax documentation required to be delivered by it pursuant to the terms of the
Facility Agreement, duly completed and executed by it; (b) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor,
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Facility Agreement; (c) appoints and authorizes each
of the Administrative Agent, the Syndication Agent, the Security Agent and the
Co-Collateral Agents to take such action as agent on its behalf and to exercise
such powers under the Facility Agreement and the other Credit Documents as are
delegated to or otherwise conferred upon the Administrative Agent, the
Syndication Agent, the Security Agent or the Co‑Collateral Agents, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto;






--------------------------------------------------------------------------------

Annex I
to Exhibit L
Page 2

and (d) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.
2.    Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect the Assigned Interest (including payments of
principal, interest, fees, commissions and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
3.    Effect of Assignment. Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Facility Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Facility Agreement and the other Credit Documents.
4.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy (or other electronic method) shall
be effective as delivery of a manually executed counterpart of the Assignment.
THIS ASSIGNMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
*    *    *










--------------------------------------------------------------------------------

Annex I
to Exhibit L
Page 3











--------------------------------------------------------------------------------

EXHIBIT M

FORM OF INTERCOMPANY NOTE
Notwithstanding anything contained herein to the contrary, neither the principal
of nor the interest on the indebtedness created or evidenced by this instrument
or record shall be paid except to the extent permitted under the Intercompany
Subordination Agreement dated October 15, 2009, among the holders of this note
and each entity identified as a Lender or Payee (or otherwise indicated as
lending to another entity under any Original (as defined below)) (together with
their registered assigns, each a “Payee”) and Deutsche Bank AG New York Branch,
which Intercompany Subordination Agreement is incorporated herein with the same
effect as if fully set forth herein.


MASTER INTERCOMPANY NOTE


FOR VALUE RECEIVED, each of the entities set forth on the signature pages hereto
and each entity listed as a Borrower or a Payor (or otherwise indicated as
borrowing from another entity) under any intercompany loan agreement, as
amended, and corresponding note or under any other promissory note, in each case
listed on Annex A to this Master Intercompany Note (collectively, the
“Originals”) (together with their registered assigns, each a “Payor”), hereby
severally, and not jointly, promises to pay to the order of the Payee, in lawful
money of the United States of America (or such other currency as such loan
and/or advance was made or as otherwise set forth in and with respect to the
Originals) in immediately available funds, at such location as Payee shall from
time to time designate, the unpaid principal amount of all loans and advances
made by Payee to or on behalf of the applicable Payor (including all payments
made by Payee under letters of credit issued from the account of Payee which
support transactions entered into by any Payor) and such interest as the parties
have determined and established on their respective books and records or as
otherwise set forth in and with respect to the Originals. Notwithstanding
anything to the contrary contained herein, this Master Intercompany Note (the
“Note”) shall evidence (a) all loans and advances from each Payee to each Payor
not evidenced by another note, instrument or writing and (b) each Original.
The principal balance of all loans and advances made by each Payee to each
Payor, together with all accrued interest thereon, shall be due and payable in
full on demand, unless otherwise agreed in writing by such Payor and Payee, as
applicable, or, in the case of the Originals, as otherwise set forth in such
Originals. Unless otherwise set forth to the contrary in the Originals (with
respect to the Originals), each Payor may prepay all or any part of the
principal or accrued interest at any time and from time to time, without premium
or penalty. Unless otherwise set forth in the Originals (with respect to the
Originals) all partial prepayments shall be applied first to accrued and unpaid
interest and then to the unpaid principal amount of the loans.
Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding of any jurisdiction relating to any Payor, the unpaid principal
amount hereof with respect to the applicable Payor shall become immediately due
and payable without presentment, demand, protest or notice of any kind in
connection with this Master Intercompany Note including, without limitation, any
Original.
This Note is one of the Intercompany Notes referred to in the Syndicated
Facility Agreement dated as of October 15, 2009, amended and restated as of
March 8, 2011, amended as of March 20, 2013, and further amended and restated as
of December 18, 2015, among TRU Europe Limited (the “European Parent
Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.)
(the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian
Parent Guarantor” and together with the European Parent Guarantor and the
Spanish Parent Guarantor, the “Parent Guarantors”), the other Obligors party
thereto from time to time, the Lenders party thereto from time to time, Deutsche
Bank AG New York Branch and Bank of America, N.A., and the other agents party
thereto as Co-Collateral Agents, Deutsche Bank AG New York Branch, as
Administrative Agent (as further amended, restated, modified and/or supplemented
from time to time, the “Facility Agreement”) and is subject to the terms
thereof. The Payor hereby acknowledges and agrees that the Security Agent (as
defined in the Facility Agreement) may, pursuant




--------------------------------------------------------------------------------






to the Facility Agreement as in effect from time to time, exercise all rights
provided therein with respect to this Note.
Each Payor and Payee agree that each existing note or instrument evidencing any
loan or advance among them including any Original is hereby amended to add the
following legend at the top of such note or instrument:
“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on the indebtedness created or evidenced by this
instrument or record shall be paid except to the extent permitted under the
Intercompany Subordination Agreement dated October 15, 2009, among, among
others, the holder of this note and Deutsche Bank AG New York Branch, which
Intercompany Subordination Agreement is incorporated herein with the same effect
as if fully set forth herein.”
Any Subsidiary (as defined in the Facility Agreement) of the Parent Guarantors
that wishes to become, or is required pursuant to the terms of the Facility
Agreement to become, a party to this Note after the date hereof shall become a
Payor or Payee, as applicable, hereunder by executing a counterpart hereof or a
joinder agreement (which joinder agreement is in form and substance satisfactory
to the Administrative Agent) and delivering same to the Administrative Agent.
Each party to this Note on the date hereof agrees that any such Subsidiary
shall, at the time it becomes a Payor or Payee pursuant to the foregoing
provisions, be treated as if it were an original party hereto.
All payments under this Note shall be made without offset, counterclaim or
deduction of any kind.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK.
[Signature Pages Follow]








--------------------------------------------------------------------------------








This Master Intercompany Note is dated as of December [__], 2015.


[SIGNATURE BLOCKS FOR PAYORS AND PAYEES TO BE INSERTED]



[Signature Page to Master Intercompany Note]



--------------------------------------------------------------------------------








Annex A


“ORIGINALS”










--------------------------------------------------------------------------------













Americas 90973426 (2K)
 
 




--------------------------------------------------------------------------------






INTERCOMPANY SUBORDINATION AGREEMENT
THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, modified and/or
supplemented from time to time, this “Agreement”), dated as of October 15, 2009,
made by each of the undersigned (each, a “Party” and, together with any entity
that becomes a party to this Agreement pursuant to Section 9 hereof, the
“Parties”) and Deutsche Bank AG New York Branch, as security agent (in such
capacity, together with any successor security agent, the “Security Agent”), for
the benefit of the Senior Creditors (as defined below). Unless otherwise defined
herein, all capitalized terms used herein shall have the meanings ascribed to
them in the Facility Agreement referred to below.
W I T N E S S E T H:
WHEREAS, Toys “R” Us Europe, LLC, (the “European Parent Guarantor”), TRU
Australia Holdings, LLC, (the “Australian Parent Guarantor” and together with
the European Parent Guarantor, the “Parent Guarantors”), the Borrowers and
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, Deutsche Bank AG New York Branch, as Administrative Agent and Security
Agent, and the other agents party thereto, Deutsche Bank AG New York Branch and
Bank of America, N.A., as Co-Collateral Agents, have entered into a Syndicated
Facility Agreement, dated as of October 15, 2009, providing for the making of
Loans to the Borrowers and the issuance of, and participation in, Letters of
Credit for the account of the Borrowers, all as contemplated therein (as used
herein, the term “Facility Agreement” means the Syndicated Facility Agreement
described above in this paragraph, as the same may be amended, restated,
modified, supplemented, extended or renewed from time to time, and including any
agreement extending the maturity of or restructuring (including, but not limited
to, the inclusion of additional borrowers or guarantors thereunder or any
increase in the amount borrowed) all or any portion of, the indebtedness under
such agreement;
WHEREAS, the Obligors may at any time and from time to time enter into one or
more Secured Hedging Agreements;
WHEREAS, the Obligors may at any time and from time to time enter into one or
more Secured Cash Management Agreements;
WHEREAS, pursuant to the Guaranty, each Guarantor has jointly and severally
guaranteed to the Secured Creditors the payment when due of all Secured
Obligations;
WHEREAS, it is a condition precedent to the extensions of credit under the
Facility Agreement that this Agreement be executed and delivered by the original
Parties hereto;
WHEREAS, additional Parties may from time to time become parties hereto in order
to allow for certain extensions of credit in accordance with the requirements of
the Facility Agreement; and




--------------------------------------------------------------------------------

 

WHEREAS, each of the Parties desires to execute this Agreement to satisfy the
conditions described in the immediately preceding paragraphs.
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged by the parties hereto, the Parties and the Security Agent
(for the benefit of the Senior Creditors (as defined herein)) hereby agree as
follows:
1.    The Subordinated Debt (as defined in Section 7 hereof) and all payments of
principal, interest and all other amounts thereunder are hereby, and shall
continue to be, subject and subordinate in right of payment to the prior payment
in full, in cash, of all Senior Indebtedness to the extent, and in the manner,
set forth herein. The foregoing shall apply notwithstanding the availability of
collateral to the Senior Creditors or the holders of Subordinated Debt or the
actual date and time of execution, delivery, recordation, filing or perfection
of any security interests granted with respect to the Senior Indebtedness or the
Subordinated Debt, or the lien or priority of payment thereof, and in any
instance wherein the Senior Indebtedness or any claim for the Senior
Indebtedness is subordinated, avoided or disallowed, in whole or in part, under
the Bankruptcy Code or other applicable federal, foreign, state or local law.
2.    Each Party (as a lender of any Subordinated Debt) hereby agrees that until
all Senior Indebtedness has been repaid in full in cash:
(a)    Such Party shall not, without the prior written consent of the Required
Senior Creditors (as defined in Section 7 hereof), which consent may be withheld
or conditioned in the Required Senior Creditors’ sole discretion, commence, or
join or participate in, any Enforcement Action (as defined in Section 7 hereof).
(b)    In the event that (i) all or any portion of any Senior Indebtedness
becomes due (whether at stated maturity, by acceleration or otherwise), (ii) any
Event of Default under the Facility Agreement or any event of default under, and
as defined in, any other Senior Indebtedness (or the documentation governing the
same), then exists or would result from such payment on the Subordinated Debt
(including, without limitation, pursuant to Section 10.08 of the Facility
Agreement), (iii) such Party receives any payment or prepayment of principal,
interest or any other amount, in whole or in part, of (or with respect to) the
Subordinated Debt in violation of the terms of the Facility Agreement or any
other Senior Indebtedness (or the documentation governing the same) or (iv) any
distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, is made of all or any part of the
property, assets or business of any Obligor or any Subsidiary of any Obligor or
the proceeds thereof, in whatever form, to any creditor or creditors of any
Obligor or any Subsidiary of any Obligor or to any holder of indebtedness of any
Obligor or any Subsidiary of any Obligor or by reason of any liquidation,
dissolution or other winding up of any Obligor, any Subsidiary of any Obligor or
their respective businesses, or of any receivership or custodianship for any
Obligor or any Subsidiary of any Obligor or of all or substantially all of their
respective property, or of any insolvency or bankruptcy proceedings or
assignment for the benefit of creditors or any proceeding by or



- 2 -

--------------------------------------------------------------------------------

 

against any Obligor or any Subsidiary of any Obligor for any relief under any
bankruptcy, reorganization or insolvency law or laws, federal, foreign, state or
local, or any law, federal, foreign, state or local relating to the relief of
debtors, readjustment of indebtedness, reorganization, composition or extension,
then, and in any such event, any payment or distribution of any kind or
character, whether in cash, property or securities, which shall be payable or
deliverable with respect to any or all of the Subordinated Debt or which has
been received by any Party shall be held in trust by such Party for the benefit
of the Senior Creditors and shall forthwith be paid or delivered directly to the
Senior Creditors for application to the payment of the Senior Indebtedness
(after giving effect to the relative priorities of such Senior Indebtedness) to
the extent necessary to make payment in full in cash of all sums due under the
Senior Indebtedness remaining unpaid after giving effect to any concurrent
payment or distribution to the Senior Creditors. In any such event, the Senior
Creditors may, but shall not be obligated to, demand, claim and collect any such
payment or distribution that would, but for these subordination provisions, be
payable or deliverable with respect to the Subordinated Debt. In the event of
the occurrence of any event referred to in subclauses (i), (ii), (iii) or (iv)
of the second preceding sentence of this clause (b) and until the Senior
Indebtedness shall have been fully paid in cash and satisfied and all of the
obligations of any Obligor or any Subsidiary of any Obligor to the Senior
Creditors have been performed in full, no payment of any kind or character
(whether in cash, property, securities or otherwise) shall be made to or
accepted by any Party in respect of the Subordinated Debt. Notwithstanding
anything to the contrary contained above, if one or more of the events referred
to in subclauses (i) through (iv) of the first sentence of this clause (b) is in
existence, the Required Senior Creditors may agree in writing that payments may
be made with respect to the Subordinated Debt which would otherwise be
prohibited pursuant to the provisions contained above, provided that any such
waiver shall be specifically limited to the respective payment or payments which
the Required Senior Creditors agree may be so paid to any Party in respect of
the Subordinated Debt.
(c)    If such Party shall acquire by indemnification, subrogation or otherwise,
any lien, estate, right or other interest in any of the assets or properties of
any Obligor or any Subsidiary of any Obligor, that lien, estate, right or other
interest shall be subordinate in right of payment to the Senior Indebtedness and
the lien of the Senior Indebtedness as provided herein, and such Party hereby
waives any and all rights it may acquire by subrogation or otherwise to any lien
of the Senior Indebtedness or any portion thereof until such time as all Senior
Indebtedness has been repaid in full in cash.
(d)    Such Party shall not pledge, assign, hypothecate, transfer, convey or
sell any Subordinated Debt or any interest in any Subordinated Debt to any
entity (other than under the relevant Security Documents (as hereinafter
defined) or in accordance with the relevant requirements of the Facility
Agreement to an Obligor which is a Party hereto) without the prior written
consent of the Administrative Agent (with the prior written consent of the
Required Senior Creditors).
(e)    After request by the Administrative Agent or the Required Senior
Creditors, such Party shall within ten (10) days furnish the Senior Creditors
with a statement, duly



- 3 -

--------------------------------------------------------------------------------

 

acknowledged and certified setting forth the original principal amount of the
notes evidencing the indebtedness of the Subordinated Debt, the unpaid principal
balance, all accrued interest but unpaid interest and any other sums due and
owing thereunder, the rate of interest, the monthly payments and that, to the
best knowledge of such Party, there exists no defaults under the Subordinated
Debt, or if any such defaults exist, specifying the defaults and the nature
thereof.
(f)    If, at any time, all or part of any payment with respect to Senior
Indebtedness theretofore made (whether by any Obligor or any other Person or
enforcement of any right of setoff or otherwise) is rescinded or must otherwise
be returned by the holders of Senior Indebtedness for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy or reorganization of
any Obligor or such other Persons), the subordination provisions set forth
herein shall continue to be effective or be reinstated, as the case may be, all
as though such payment had not been made.
(g)    Such Party shall not object to the entry of any order or orders approving
any cash collateral stipulations, adequate protection stipulations or similar
stipulations executed by the Senior Creditors in any Reorganization Proceeding
or any other proceeding under the Bankruptcy Code.
(h)    Such Party waives any marshalling rights with respect to the Senior
Creditors in any Reorganization Proceeding or any other proceeding under the
Bankruptcy Code.
3.    Each Party hereby represents, warrants and covenants as follows:
(a)    each Party will deliver a schedule setting forth all Intercompany Debt to
the Administrative Agent within 10 days after any reasonable request by the
Administrative Agent or the Required Senior Creditors (although any failure to
deliver such a supplement shall have no effect whatsoever on the subordination
provisions contained herein, which shall apply to all Subordinated Debt whether
or not listed on said schedule); and
(b)    each Party will not lend, hold or permit to exist any Intercompany Debt
owed by it or to it (in accordance with the definition thereof contained herein)
except as permitted under the Facility Agreement or unless each obligee or
obligor, as the case may be, with respect to such Intercompany Debt is (or
concurrently with such extension becomes) a Party to this Agreement.
4.    Any payments made to, or received by, any Party in respect of any guaranty
or security in support of the Subordinated Debt shall be subject to the terms of
this Agreement and applied on the same basis as payments made directly by the
obligor under such Subordinated Debt. To the extent that any Obligor or any
Subsidiary of any Obligor (other than the respective obligor or obligors which
are already Parties hereto) provides a guaranty or any security in support of
any Subordinated Debt, the Party which is the lender of the respective
Subordinated Debt will cause each such Person to become a Party hereto (if such
Person is not already a Party hereto) not later than the date of the execution
and delivery of the respective guarantee or security documentation, provided
that any failure to comply with the foregoing requirements of this Section 4
will have no



- 4 -

--------------------------------------------------------------------------------

 

effect whatsoever on the subordination provisions contained herein (which shall
apply to all payments received with respect to any guarantee or security for any
Subordinated Debt, whether or not the Person furnishings such guarantee or
security is a Party hereto).
5.    Each Party hereby acknowledges and agrees that no payments will be
accepted by it in respect of the Subordinated Debt (unless promptly turned over
to the holders of Senior Indebtedness as contemplated by Section 2 above) to the
extent such payments would be prohibited under any Senior Indebtedness (or the
documentation governing the same).
6.    In addition to the foregoing agreements, each Party hereby acknowledges
and agrees that, with respect to all Intercompany Debt (whether or not same
constitutes Subordinated Debt), that (x) such Intercompany Debt (and any
promissory notes or other instruments evidencing same) may be pledged, and
delivered for pledge, by any Obligor or any Subsidiary of any Obligor pursuant
to any Security Document (as used herein, the term “Security Documents” shall
have the meaning provided in the Facility Agreement and shall include any
security documentation executed and delivered in connection with any replacement
or refinancing the Facility Agreement) to which such Obligor or the respective
such Subsidiary is, or at any time in the future becomes, a party and (y) with
respect to all Intercompany Debt so pledged, the Co-Collateral Agents shall be
entitled to exercise all rights and remedies with respect to such Intercompany
Debt to the maximum extent provided in the various Security Documents (in
accordance with the terms thereof and subject to the requirements of applicable
law). Furthermore, with respect to all Intercompany Debt at any time owed to any
Obligor, and notwithstanding anything to the contrary contained in the terms of
such Intercompany Debt, each obligor (including any guarantor) and obligee with
respect to such Intercompany Debt hereby agrees, for the benefit of the holders
from time to time of the Senior Indebtedness, that the Administrative Agent or
the Security Agent may at any time, and from time to time, acting on its own or
at the request of the Required Senior Creditors, accelerate the maturity of such
Intercompany Debt if (x) any obligor (including any guarantor) of such
Intercompany Debt is subject to any Bankruptcy Proceeding or (y) any Enforcement
Event shall have occurred. Any such acceleration of the maturity of any
Intercompany Debt shall be made by written notice by the Administrative Agent or
Co-Collateral Agents to the obligor on the respective Intercompany Debt;
provided that no such notice shall be required (and the acceleration shall
automatically occur) either upon the occurrence of a Bankruptcy Proceeding with
respect to the respective obligor (or any guarantor) of the respective
Intercompany Debt or upon (or following) any acceleration of the maturity of any
Loans pursuant to the Facility Agreement.
7.    Definitions. As and in this Agreement, the terms set forth below shall
have the respective meanings provided below:
“Credit Document Obligations Termination Date” shall mean the first date after
the Effective Date upon which all Commitments and Letters of Credit under the
Facility Agreement have terminated and all Credit Document Obligations have been
paid in full in cash.
“Enforcement Action” shall mean any acceleration of all or any part of the
Subordinated Debt, any foreclosure proceeding, the exercise of any power of
sale, the obtaining of a receiver, the seeking of default interest, the suing
on, or otherwise taking



- 5 -

--------------------------------------------------------------------------------

 

action to enforce the obligation of any Obligor or any Subsidiary of any Obligor
to pay any amounts relating to any Subordinated Debt, the exercising of any
banker’s lien or rights of set-off or recoupment, the institution of a
Bankruptcy Proceeding against any Obligor or any Subsidiary of any Obligor, or
the taking of any other enforcement action against any asset or Property of any
Obligor or its Subsidiaries.
“Enforcement Event” shall have the meaning assigned to such term in the Facility
Agreement.
“Intercompany Debt” shall have the meaning assigned to such term in the Facility
Agreement.
“Obligation” shall mean any principal, interest, premium, penalties, fees,
indemnities and other liabilities and obligations payable under the
documentation governing any indebtedness (including, without limitation, all
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation, whether or not such interest is an allowed claim in such
proceeding).
“Required Senior Creditors” shall mean (i) the Required Lenders (or, to the
extent required by Section 13.12 of the Facility Agreement, each of the Lenders)
at all times prior to the Credit Document Obligations Termination Date, and (ii)
the holders of at least a majority of the outstanding Senior Indebtedness at all
times after the Credit Document Obligations Termination Date.
“Senior Creditors” shall mean all holders from time to time of any Senior
Indebtedness and shall include, without limitation, the Lender Creditors, the
Hedging Creditors and the Cash Management Creditors.
“Senior Indebtedness” shall mean the “Secured Obligations” under and as defined
in the Facility Agreement.
“Subordinated Debt” shall mean the principal of, interest on, and all other
amounts owing from time to time in respect of, all Intercompany Debt (including,
without limitation, pursuant to guarantees thereof or security therefor and
intercompany payables not evidenced by a note) at any time outstanding; provided
that the term “Subordinated Debt” shall not include any Intercompany Debt which
is owed by any Person that is not an Obligor to any other Person.
8.    Each Party agrees to be fully bound by all terms and provisions contained
in this Agreement, both with respect to any Subordinated Debt (including any
guarantees thereof and security therefor) owed to it, and with respect to all
Subordinated Debt (including all guarantees thereof and security therefor) owing
by it.
9.    It is understood and agreed that any Subsidiary of any Obligor that is
required to execute a counterpart of this Agreement after the date hereof
pursuant to the requirements of the



- 6 -

--------------------------------------------------------------------------------

 

Facility Agreement or any other Senior Indebtedness shall become a Party
hereunder by executing a counterpart hereof (or a joinder agreement in form and
substance satisfactory to the Administrative Agent) and delivering same to the
Security Agent.
10.    No failure or delay on the part of any party hereto or any holder of
Senior Indebtedness in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.
11.    Each Party hereto acknowledges that to the extent that no adequate remedy
at law exists for breach of its obligations under this Agreement, in the event
any Party fails to comply with its obligations hereunder, the Security Agent,
the Administrative Agent or the holders of Senior Indebtedness shall have the
right to obtain specific performance of the obligations of such defaulting
Party, injunctive relief or such other equitable relief as may be available.
12.    Any notice to be given under this Agreement shall be in writing and shall
be sent in accordance with the provisions of the Facility Agreement.
13.    In the event of any conflict between the provisions of this Agreement and
the provisions of the Subordinated Debt, the provisions of this Agreement shall
prevail. In the event of any conflict between the provisions of this Agreement
and the provisions of the Facility Agreement, the provisions of the Facility
Agreement shall prevail.
14.    No person other than the parties hereto, the Senior Creditors from time
to time and their successors and assigns as holders of the Senior Indebtedness
and the Subordinated Debt shall have any rights under this Agreement.
15.    This Agreement may be executed in any number of counterparts each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
16.    No amendment, supplement, modification, waiver or termination of this
Agreement shall be effective against a party against whom the enforcement of
such amendment, supplement, modification, waiver or termination would be
asserted, unless such amendment, supplement, modification, waiver or termination
was made in a writing signed by such party, provided that amendments hereto
shall be effective as against the Senior Creditors only if executed and
delivered by the Security Agent (with the written consent of the Required Senior
Creditors at such time).
17.    In case any one or more of the provisions confined in this Agreement, or
any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein, and any other application thereof, shall not in any way be
affected or impaired thereby.



- 7 -

--------------------------------------------------------------------------------

 

18.    (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.
(b)    Any legal action or proceeding with respect to this Agreement or any
other Credit Document to which any Party is a party may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York in each case which are located in the County of New York,
and, by execution and delivery of this Agreement, each Party hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of the aforesaid courts. Each Party
hereby further irrevocably waives any claim that any such court lacks personal
jurisdiction over such Party, and agrees not to plead or claim in any legal
action or proceeding with respect to this Agreement or any other Credit Document
to which such Party is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over such Party. Each Party further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Party at its address set
forth opposite is signature below, such service to become effective 30 days
after such mailing. Each Party hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Party is a party that such service of process was in any
way invalid or ineffective. Nothing herein shall affect the right of any of the
Senior Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Party in any other
jurisdiction.
(c)    EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT TO WHICH IT IS A PARTY BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(d)    EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER CREDIT DOCUMENT TO WHICH IT IS A PARTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
19.    This Agreement shall bind and inure to the benefit of the Administrative
Agent, the other Senior Creditors and each Party and their respective
successors, permitted transferees and assigns.


* * *



- 8 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.
 
TOYS “R” US HOLDINGS (UK) LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US (UK) LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US HOLDINGS LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US PROPERTIES LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US FINANCIAL SERVICES LIMITED
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 


Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
EXECUTED by TOYS “R” US (AUSTRALIA) PTY LTD in accordance with Section 127(1) of
the Corporations Act 2001 (Cwlth) by authority of its directors:
 
 
 
 
 
 
 
_____________________
_____________________
 
Signature of director
Signature of director/
   company secretary
 
 
 
 
_____________________
_____________________
 
Name of director
Name of director/
   company secretary
 
 
 
 
 
 
 
EXECUTED by BABIES “R” US (AUSTRALIA) PTY LTD in accordance with Section 127(1)
of the Corporations Act 2001 (Cwlth) by authority of its directors:
 
 
 
 
 
 
 
_____________________
_____________________
 
Signature of director
Signature of director/
   company secretary
 
 
 
 
_____________________
_____________________
 
Name of director
Name of director/
   company secretary
 
 
 
 
 
 
 
 
 


Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US GMBH
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 
 
TOYS “R” US OPERATIONS GMBH
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
TOYS “R” US LOGISTIK GMBH
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:


Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US SARL
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 


Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US IBERIA, S.A.
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 


Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US EUROPE, LLC
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 
 
TRU AUSTRALIA HOLDINGS, LLC
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 




Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US HANDELSGESELLSCHAFT M.B.H.
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 




Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US AG
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 




Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------

 



 
TOYS “R” US PORTUGAL, LIMITADA
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 




Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Security Agent
By:____________________________________
Name:
Title:
By:____________________________________
Name:
Title:



Signature page to Toys Intercompany Subordination Agreement



--------------------------------------------------------------------------------











Signature page to Toys Intercompany Subordination Agreement
NEWYORK 7328916 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT O



[______ __], [____]


TRU Europe Limited


Geoffrey House, Maidenhead Office Park, Westacott Way,
Maidenhead, Berkshire SL6 3QH
Fax: 44-1-628-414-093
Attention: Frank Muzika


With a copy to:


One Geoffrey Way
Wayne, New Jersey 07470
Fax: (973) 617-4043
Attention: David J. Schwartz


RE: Syndicated Facility Agreement, dated as of October 15, 2009, amended and
restated as of March 8, 2011, amended as of March 20, 2013, and further amended
and restated as of December 18, 2015,among TRU Europe Limited (the “European
Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley,
S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC (the
“Australian Parent Guarantor”), the Borrowers and other Obligors party thereto
from time to time, the Lenders party thereto from time to time, Deutsche Bank AG
New York Branch, as Administrative Agent and Security Agent, Deutsche Bank AG,
London Branch, as Facility Agent, Deutsche Bank AG New York Branch and Bank of
America, N.A., as Co-Collateral Agents (as further amended, restated, modified
and/or supplemented from time to time, the “Syndicated Facility Agreement”).
Terms defined in the Syndicated Facility Agreement and not otherwise defined
herein are used herein as therein defined.


To whom it may concern:


Pursuant to Section 13.08 of the Syndicated Facility Agreement, TRU Europe
Limited (the “Obligors’ Agent”) has irrevocably designated, appointed and
empowered the undersigned, CT Corporation System, presently located at 111
Eighth Avenue, New York, New York, 10011, as its authorized designee, appointee
and agent to receive, accept and acknowledge receipt thereof and forward for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents which may be served in any such action
or proceeding brought in the courts of the State of New York or of the United
States of America for the Southern District of New York, in each case located in
the city of New York, with respect to the Syndicated Facility Agreement and each
Credit Document to which it is a party.


CT Corporation System hereby irrevocably accepts its appointment as agent for
service of process for the Obligors, including the following entities listed
below as set forth in Section 13.08 of the Syndicated Facilities Agreement
through the termination of the Syndicated Facilities Agreement on or before the
Maturity Date:


[List Obligors]


We understand that any process shall be forwarded to:
TRU Europe Limited








--------------------------------------------------------------------------------

Exhibit O
Page 2



Geoffrey House, Maidenhead Office Park, Westacott Way,
Maidenhead, Berkshire SL6 3QH
Fax: 44-1-628-414-093
Attention: Frank Muzika


With a copy to:


One Geoffrey Way
Wayne, New Jersey 07470
Fax: (973) 617-4043
Attention: David J. Schwartz


CT Corporation System must be notified immediately of any change to this
address. CT Corporation System agrees with you that the undersigned (i) shall
inform the Obligors’ Agent promptly in writing at the address listed above (the
“Notice Address”) of any change of its address in New York City and the
Obligors’ Agent shall promptly inform the Administrative Agent in writing of any
such change in address, (ii) shall perform its obligations as such process agent
in accordance with the provisions of Section 13.08 of the Syndicated Facility
Agreement and (iii) shall forward promptly to the Obligors’ Agent at its Notice
Address any legal process, summons, notices and documents received by the
undersigned in its capacity as process agent.


As process agent, the undersigned, and its successor or successors, agrees to
discharge the above-mentioned obligations and will not refuse fulfillment of
such obligations under Section 13.08 of the Syndicated Facility Agreement.


CT Corporation System has accepted this appointment on an irrevocable basis for
the first year of the Agreement. Our continued representation after one year
from the date hereof is contingent upon our receipt of timely payment.


Best regards,






[______]



        



--------------------------------------------------------------------------------

EXHIBIT P




BORROWING BASE CERTIFICATE
OFFICER’S CERTIFICATE
This Certificate is being delivered pursuant to Section 9.01(j) of the
Syndicated Facility Agreement, dated as of October 15, 2009, amended and
restated as of March 8, 2011, amended as of March 20, 2013, and further amended
and restated as of December 18, 2015, among TRU Europe Limited (the “European
Parent Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley,
S.L.U.) (the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC (the
“Australian Parent Guarantor”), Toys “R” Us (UK) Limited (the “UK Holdco”), Toys
“R” Us Holdings Limited (“Toys UK” and together with the UK Holdco, the
“U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455 026) (the
“Australian Borrower”), Toys “R” US GmbH (the “German Borrower”), Toys “R” Us
Iberia, S.A.U. (the “Spanish Borrower” and, together with the U.K. Borrowers,
Australian Borrower and German Borrower, collectively, the “Borrowers”), the
other Obligors party thereto from time to time, the Lenders party thereto from
time to time, Deutsche Bank AG New York Branch, as Administrative Agent and
Security Agent, Deutsche Bank AG New York Branch and Bank of America, N.A., as
Co-Collateral Agents (as further amended, restated, modified and/or supplemented
from time to time, the “Facility Agreement”). Unless otherwise defined herein,
all terms used herein shall have the meanings ascribed to them in the Facility
Agreement.
The undersigned, not in his/her individual capacity, but solely as the Chief
Financial Officer of the European Parent Guarantor, represents and warrants on
behalf of the European Parent Guarantor, as the Obligors’ Agent that [(x)] the
information set forth on the attached Borrowing Base Certificate, (i) is true,
correct and complete in all material respects, (ii) is calculated in accordance
with the Facility Agreement and (iii) sets forth the Borrowing Base as of the
close of business on [__________ ___, _______] [and (y) on Second Restatement
Effective Date, after giving effect to the Transaction (and the Credit Events
under the Facility Agreement), Excess Availability1 shall equal to or exceed
[__________]]2.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of this
[___] day of [__________ _______].
TRU EUROPE LIMITED,
as the Obligors’ Agent
By:
        
Name:    
Title:    Chief Financial Officer

_________________________
1 Information attached should demonstrate in reasonable detail such Excess
Availability.
2 To be included in the Borrowing Base Certificate delivered to the
Administrative Agent on the Second Restatement Effective Date pursuant to
Section 6.12.






--------------------------------------------------------------------------------

Exhibit P
Page 2

BORROWING BASE CERTIFICATE FOR THE PERIOD ENDING [DATE]
ISSUED BY TRU EUROPE LIMITED
BORROWING BASE:
[Attach calculations demonstrating Excess Availability in reasonable detail]










--------------------------------------------------------------------------------

EXHIBIT Q



FORM OF INCREMENTAL COMMITMENT AGREEMENT
[Name(s) of Lender(s)]
[Date]
TRU Europe Limited
Geoffrey House, Maidenhead Office Park, Westacott Way,
Maidenhead, Berkshire SL6 3QH
Attention: Frank Muzika
Phone: 44-1-628-414-617
Fax: 44-1-628-414-093


With a copy to:


One Geoffrey Way
Wayne, NJ 07470
Attention: Chief Financial Officer/ General Counsel
Phone: (973) 617-5820
Fax: (973) 617-4006


Deutsche Bank AG New York Branch
60 Wall Street
New York, New York 10005
Attention: Dusan Lazarov
Phone: +1 (212) 250-0211
Fax: +1 (212) 797-5695


Re: Incremental Commitments
Ladies and Gentlemen:
Reference is hereby made to the Syndicated Facility Agreement, dated as of
October 15, 2009, amended and restated as of March 8, 2011, amended as of March
20, 2013, and further amended and restated as of December 18, 2015, among TRU
Europe Limited (the “European Parent Guarantor”), TRU Iberia Holdings 1, S.L.U.
(formerly known as Nutley, S.L.U.) (the “Spanish Parent Guarantor”), TRU
Australia Holdings, LLC (the “Australian Parent Guarantor”), Toys “R” Us (UK)
Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the
UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057
455 026), the “Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”),
Toys “R” Us Iberia, S.A.U. (the “Spanish Borrower” and, together with the
U.K. Borrowers, Australian Borrower and German Borrower, collectively, the
“Borrowers”), the other Obligors party thereto from time to time, the Lenders
party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative






--------------------------------------------------------------------------------

Exhibit Q
Page 2



Agent and Security Agent, Deutsche Bank AG New York Branch and Bank of America,
N.A., as Co-Collateral Agents and the other Agents party thereto from time to
time (as further amended, restated, modified and/or supplemented from time to
time, the “Facility Agreement”). Unless otherwise defined herein, capitalized
terms used herein shall have the respective meanings set forth in the Facility
Agreement. Each Incremental Lender party to this letter agreement (this
“Agreement”) hereby severally agrees to provide the Incremental Commitment set
forth opposite its name on Annex I attached hereto (for each such Incremental
Lender, its “Incremental Commitment”). Each Incremental Commitment provided
pursuant to this Agreement shall be subject to all of the terms and conditions
set forth in the Facility Agreement, including, without limitation, Sections
2.01 and 2.14 thereof.
Each Incremental Lender, the Borrowers, the Guarantors and the Administrative
Agent acknowledge and agree that the Incremental Commitments provided pursuant
to this Agreement shall constitute Incremental Commitments on the Agreement
Effective Date (as defined below) and shall constitute, or in the case of an
existing Lender, shall be added to (and thereafter become a part of), the Total
Commitment of such Incremental Lender for all purposes of the Facility Agreement
and the other applicable Credit Documents. Each Incremental Lender, each
Guarantor, the Borrowers and the Administrative Agent further agree that, with
respect to the Incremental Commitment provided by each Incremental Lender
pursuant to this Agreement, such Incremental Lender shall receive from the
Borrowers such upfront fees and/or other fees, if any, as may be separately
agreed to in writing with the Borrowers, the Administrative Agent and
Incremental Lender, all of which fees shall be due and payable to such
Incremental Lender on the terms and conditions set forth in each such separate
agreement.
Furthermore, each of the parties to this Agreement hereby agrees to the terms
and conditions set forth on Annex I hereto in respect of each Incremental
Commitment provided pursuant to this Agreement.
Each Incremental Lender party to this Agreement, to the extent not already a
party to the Facility Agreement as a Lender thereunder, (i) confirms that it is
an Eligible Transferee, (ii) confirms that it has received a copy of the
Facility Agreement and the other Credit Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to become a Lender under the Facility
Agreement, (iii) agrees that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Facility Agreement and
the other Credit Documents, (iv) appoints and authorizes the Administrative
Agent, the Security Agent and the Co-Collateral Agents to take such action as
agent or trustee (with respect to the Trustee Security Documents), as the case
may be, on its behalf and to exercise such powers under the Facility Agreement
and the other Credit Documents as are delegated to the Administrative Agent, the
Security Agent and the Co-Collateral Agents, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto, (v)
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Facility Agreement and the other Credit
Documents are required to be performed by it as a Lender, and (vi) in the case
of any






--------------------------------------------------------------------------------

Exhibit Q
Page 3



Incremental Lender organized under the laws of a jurisdiction outside the United
States, attaches the appropriate forms referred to in Section 5.04 of the
Facility Agreement, to the extent required to be delivered by it on the date
hereof.
Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Lender, the Administrative Agent, each Borrower and each Guarantor,
(ii) the delivery to the Administrative Agent of a fully executed counterpart
(including by way of facsimile or other electronic transmission) hereof, (iii)
the payment of any fees then due and payable in connection herewith and (iv) the
satisfaction of all Incremental Commitment Requirements, all conditions set
forth in Section 2.14 and any other conditions precedent set forth in Section 4
of Annex I hereto (such date, the “Agreement Effective Date”), each Incremental
Lender party hereto (i) shall be obligated to make the Loans provided to be made
by it as provided in this Agreement on the terms, and subject to the conditions,
set forth in the Facility Agreement and in this Agreement and (ii) to the extent
provided in this Agreement, shall have the rights and obligations of a Lender
thereunder and under the other applicable Credit Documents.
The Obligors acknowledge and agree that (i) they shall be jointly and severally
liable for all Secured Obligations with respect to the Incremental Commitments
provided hereby as, and to the extent, provided in the Facility Agreement
including, without limitation, all Loans made pursuant thereto, (ii) all Secured
Obligations, including but not limited to the Secured Obligations with respect
to the Incremental Commitments provided hereby, shall be entitled to the
benefits of the Security Documents and the Guaranty, as, and to the extent,
provided therein and in the Facility Agreement and (iii) the Liens created
pursuant to the Security Documents secure all of the Secured Obligations,
including but not limited to the Secured Obligations with respect to the
Incremental Commitments provided hereby, on an equal and ratable basis.
Each Guarantor acknowledges and agrees that all Secured Obligations with respect
to the Incremental Commitments provided hereby and all Loans made pursuant
thereto shall (i) be fully guaranteed pursuant to the Guaranty as, and to the
extent, provided therein and in the Facility Agreement and (ii) be entitled to
the benefits of the Credit Documents as, and to the extent, provided therein and
in the Facility Agreement.
Attached hereto as Annex II is the officers’ certificate required to be
delivered pursuant to clause (vii) of the definition of “Incremental Commitment
Requirements” certifying that the conditions set forth in clauses (i), (ii) and
(vi) of the definition of “Incremental Commitment Requirements” have been
satisfied (together with calculations demonstrating same (where applicable) in
reasonable detail).
Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, who will be delivering opinions], counsel to the respective
Obligors, delivered as required pursuant to clause (iv) of the definition of
“Incremental Commitment Requirements” appearing in Section 1 of the Facility
Agreement.
Attached hereto as Annex IV are true and correct copies of officers’
certificates, board of director (or equivalent) resolutions and evidence of good
standing of the Obligors required






--------------------------------------------------------------------------------

Exhibit Q
Page 4



to be delivered pursuant to clause (v) of the definition of “Incremental
Commitment Requirements” appearing in Section 1 of the Facility Agreement.
You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on ____________ ___, _____. If you do not so accept this Agreement by
such time, our Incremental Commitments set forth in this Agreement shall be
deemed canceled.
In accordance with the Facility Agreement, this Agreement is designated as a
Credit Document.
After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile or
other electronic transmission) by the parties hereto, this Agreement may only be
changed, modified or varied by written instrument in accordance with the
requirements for the modification of Credit Documents pursuant to Section 13.12
of the Facility Agreement.
In the event of any conflict between the terms of this Agreement and those of
the Facility Agreement, the terms of the Facility Agreement shall control.
* * *






























    








--------------------------------------------------------------------------------

Exhibit Q
Page 5



THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Very truly yours,
[NAME OF EACH INCREMENTAL LENDER]
By__________________________
                 Name:
Title
Agreed and Accepted
this [___] day of [__________, ____]:
UK BORROWERS:
 
 
 
TOYS “R” US (UK) LIMITED,
 
as a UK Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 




 
 
 
TOYS “R” US LIMITED,
 
as a UK Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 

















--------------------------------------------------------------------------------

Exhibit Q
Page 6



AUSTRALIAN BORROWER:
 
 
 
TOYS “R” US (AUSTRALIA) PTY LTD,
 
as the Australian Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title: Authorized Signatory
 





GERMAN BORROWER:
 
 
 
TOYS “R” US GMBH,
 
as the German Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 
 
 









--------------------------------------------------------------------------------

Exhibit Q
Page 7





SPANISH BORROWER:
 
 
 
TOYS “R” US IBERIA, S.A.U.,
 
as the Spanish Borrower
 
 
 
 
 
 
 
By:_________________________________
 
Name:
 
Title:
 
 
 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
By:_____________________________
Name:
Title:




By:_____________________________
Name:
Title:






--------------------------------------------------------------------------------

Exhibit Q
Page 8





Each Guarantor acknowledges and agrees to each the foregoing provisions of this
Incremental Commitment Agreement and to the incurrence of the Loans to be made
pursuant thereto.


EUROPEAN PARENT GUARANTOR:
TRU EUROPE LIMITED,
as the European Parent Guarantor
 
 
By:_________________________________
Name:
Title:



SPANISH PARENT GUARANTOR:
TRU IBERIA HOLDINGS 1, S.L.U.,
as the Spanish Parent Guarantor
 
 
By:_________________________________
Name:
Title:



AUSTRALIAN PARENT GUARANTOR:
 
TRU AUSTRALIA HOLDINGS, LLC,
as the Australian Parent Guarantor
 
 
By:_________________________________
Name:
Title:
 



UK GUARANTORS:


TRU (UK) H7 LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:









--------------------------------------------------------------------------------

Exhibit Q
Page 9



 
TRU (UK) H8 LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 
 
TOYS “R” US HOLDINGS LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 
TOYS “R” US PROPERTIES LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 
TOYS “R” US FINANCIAL SERVICES LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 
TRU (UK) H4 LIMITED,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 
TRU (FRANCE) FINANCE LTD.,
as a Guarantor







--------------------------------------------------------------------------------

Exhibit Q
Page 10



 
 
By:_________________________________
Name:
Title:
 
TRU (FRANCE) HOLDINGS LTD.,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 









--------------------------------------------------------------------------------

Exhibit Q
Page 11



AUSTRALIAN GUARANTOR:


BABIES “R” US (AUSTRALIA) PTY LTD,
as a Guarantor
 
 
By:_________________________________
Name:
Title: Authorized Signatory

















--------------------------------------------------------------------------------

Exhibit Q
Page 12





BVI GUARANTOR:


TRU (BVI) FINANCE II, LTD.,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 



SPANISH GUARANTOR:


TRU IBERIA HOLDINGS 2, S.L.U.,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 



U.S. GUARANTOR:


TRU (UK) H6, LLC,
as a Guarantor
 
 
By:_________________________________
Name:
Title:
 













--------------------------------------------------------------------------------

EXHIBIT Q









TERMS AND CONDITIONS FOR INCREMENTAL COMMITMENT AGREEMENT
Dated as of _____________, ____
1.    Names of the Borrowers:    


2.
Incremental Commitment amounts (as of the Agreement Effective Date):

Names of Incremental Lenders
Amount of Incremental Commitment
 
 
Total:1
 



3.
Applicable Margins and Adjustable Applicable Margins to be applicable to all
Revolving Loans:2 

4.
[Issue Price:]

5.
Agreement Effective Date:

6.
Other Conditions Precedent:3 





__________________________
1 
The aggregate amount of Incremental Commitments must be at least £5,000,000 (or
such lesser amount that is acceptable to the Administrative Agent). The Total
Commitments shall not exceed in the aggregate £200,000,000.

2 
Insert the Applicable Margins and Adjustable Applicable Margins that shall apply
to the Loans to be made pursuant to the Incremental Commitments being provided
hereunder, such Incremental Commitments shall have the same terms as the
Commitments.

3 
Insert any additional conditions precedent which may be required to be satisfied
prior to the Agreement Effective Date.







--------------------------------------------------------------------------------

ANNEX II

[Officers’ certificate required to be delivered pursuant to clause (vii) of the
definition of “Incremental Commitment Requirements” certifying that the
conditions set forth in clauses (i), (ii) and (vi) of the definition of
“Incremental Commitment Requirements” have been satisfied]








--------------------------------------------------------------------------------

ANNEX III

[Opinion[s] of counsel to the respective Obligors, delivered as required
pursuant to clause (iv) of the definition of “Incremental Commitment
Requirements”]








--------------------------------------------------------------------------------

ANNEX IV

[True and correct copies of officers’ certificates, board of director
resolutions and good standing certificates of the Obligors required to be
delivered pursuant to clause (v) of the definition of “Incremental Commitment
Requirements”]










--------------------------------------------------------------------------------

ANNEX I













--------------------------------------------------------------------------------

EXHIBIT R



FORM OF CREDIT DOCUMENT ACKNOWLEDGMENT AND AMENDMENT


[_______________ __], 2015
To the Administrative Agent, the Security Agent,
the Co-Collateral Agents and each of the Lenders
party to the Facility Agreement referred to below


Re:    Second Amended and Restated Facility Agreement
Ladies and Gentlemen:
Reference is made to (i) that certain Second Amended and Restated Syndicated
Facility Agreement, dated as of October 15, 2009, amended and restated as of
March 8, 2011, amended as of March 20, 2013, and further amended and restated as
of December 18, 2015, among TRU Europe Limited (the “European Parent
Guarantor”), TRU Iberia Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.)
(the “Spanish Parent Guarantor”), TRU Australia Holdings, LLC (the “Australian
Parent Guarantor” and together with the European Parent Guarantor and the
Spanish Parent Guarantor, the “Parent Guarantors”), Toys “R” Us (UK) Limited
(the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and together with the UK
Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty Ltd (ABN 77 057 455
026) (the “Australian Borrower”), Toys “R” Us GmbH (the “German Borrower”), Toys
“R” Us Iberia, S.A.U. (the “Spanish Borrower” and, together with the
U.K. Borrowers, Australian Borrower and German Borrower, collectively, the
“Borrowers”), TRU (UK) H7 Limited (“Midco1”), TRU (UK) H8 Limited (“Midco2”),
Toys “R” Us Holdings Limited (“TRU Holdings”), Toys “R” Us Financial Services
Limited (“TRU Financial Services”), Toys “R” Us Properties Limited (“TRU
Properties”), TRU (UK) H4 Limited (“TRU H4”), TRU (France) Finance Ltd. (“TRU
France Finance”), TRU (France) Holdings Ltd. (“TRU France Holdings” and,
together with the European Parent Guarantor, Midco1, Midco2, the Australian
Parent Guarantor, TRU Holdings, TRU Financial Services, TRU Properties, TRU H4
and TRU France Finance, collectively the “U.K. Guarantors”), Babies “R” Us
(Australia) Pty Ltd (ABN 56 073 394 117) (“Babies “R” Us (Australia)”), Toys “R”
Us SARL (“Toys SARL”), TRU (BVI) Finance II, Ltd. (the “BVI Guarantor”), TRU
(UK) H6, LLC (the “U.S. Guarantor”), TRU Iberia Holdings 2, S.L.U. (formerly
known as Avenal Investment, S.L.) (“Midco4”, together with the Spanish Parent
Guarantor, the “Spanish Guarantors”), the other Obligors party thereto from time
to time, the Lenders party thereto from time to time, Deutsche Bank AG New York
Branch, as Administrative Agent and Security Agent and Deutsche Bank AG New York
Branch and Bank of America, N.A., as Co-Collateral Agents (as the same may be
further amended, restated, modified and/or supplemented from time to time, the
“Facility Agreement”). Unless otherwise indicated herein, capitalized terms used
but not defined herein shall have the respective meanings set forth in the
Facility Agreement. This Credit Document Acknowledgement and Amendment to
Security Agreement, Global Pledge Agreement, Intellectual Property Licenses
Security Agreement, Fixed and Floating Charge (Australia), and Equitable
Mortgage of Shares (Australian Borrower) shall hereinafter be referred to as the
“Acknowledgment and Amendment”.






--------------------------------------------------------------------------------






I.
Security Documents Acknowledgement.

1.    Each of the Australian Parent Guarantor and the U.S. Guarantor
(collectively the “U.S. Obligors”) hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Second Restatement Effective Date and any increase in the amounts
owing to the Lenders, Issuing Lenders, and/or any Agent under the Facility
Agreement on or after the Second Restatement Effective Date as follows:
(i) it is a party to, and shall continue to be bound by, the Security Agreement,
dated as of October 15, 2009, as amended as of March 8, 2011, made by, inter
alia, the U.S. Obligors in favor of the Security Agent, as the same may be
amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof (including, without limitation, the amendment thereof as
provided in Section II below (the “Security Agreement”));
(ii) on and after the Second Restatement Effective Date, it will continue to
obtain benefits from the incurrence of Loans to, and the issuance of Letters of
Credit for the account of, the U.K. Borrowers, the Australian Borrower, the
German Borrower, the Spanish Borrower and any other Borrower under the Facility
Agreement from time to time; and
(iii) the Security Agreement and the security interest granted by the U.S.
Obligors under the Security Agreement (both immediately before and after giving
effect to the amendments thereof as provided in Section II below) shall continue
in full force and effect.
2.    Each of the Obligors hereby acknowledges and agrees, and represents and
warrants, that on and after the occurrence of, and after giving effect to, the
Second Restatement Effective Date and any increase in the amounts owing to the
Lenders, Issuing Lenders, and/or any Agent under the Facility Agreement on or
after the Second Restatement Effective Date as follows:
(i) it is a party to, and shall continue to be bound by, the Global Pledge
Agreement, dated as of October 15, 2009, made by the Obligors in favor of the
Security Agent, as the same may be amended, restated, modified and/or
supplemented from time to time in accordance with the terms thereof (including,
without limitation, the amendment thereof as provided in Section II below (the
“Global Pledge Agreement”));
(ii) in the case of the Australian Obligors, each party acknowledges and agrees,
and represents and warrants that it is a party to, and shall continue to be
bound by, the Fixed and Floating Charge (Australia) originally dated 15 October
2009 (as amended on 16 October 2010) made by each of the Australian Borrower and
Babies “R” Us (Australia) in favor of the Security Agent, and as the same may be
amended, restated, modified and or supplemented from time to time in accordance
with the terms thereof (“Fixed and Floating Charge (Australia)”);
    (iii) in the case of the Australian Borrower, it is a party to, and shall
continue to be bound by the Equitable Mortgage of Shares (Australia) dated 15
October 2009 made by the Australian Borrower in favor of the Security Agent, as
the same may be amended, restated, modified and or supplemented from time to
time in accordance with the terms thereof (“Equitable Mortgage of Shares
(Australian Borrower”)); and

2

--------------------------------------------------------------------------------








(iv) the Global Pledge Agreement, the Fixed and Floating Charge (Australia), the
Equitable Mortgage of Shares (Australian Borrower), and the security interest
granted by the Obligors under the Global Pledge Agreement (both immediately
before and after giving effect to the amendments thereof as provided in Section
II below), and the security interest granted by the Obligors under the Fixed and
Floating Charge (Australia) and the Equitable Mortgage of Shares (Australian
Borrower) shall continue in full force and effect with respect to the Obligors.
3.    Each of the Australian Borrower, Toys UK, the German Borrower, Toys SARL,
and the Spanish Borrower (collectively the “Parties to the IP Agreement”) hereby
acknowledges and agrees, and represents and warrants, that on and after the
occurrence of, and after giving effect to, the Second Restatement Effective Date
and any increase in the amounts owing to the Lenders, Issuing Lenders, and/or
any Agent under the Facility Agreement on or after the Second Restatement
Effective Date as follows:
(i) it is a party to, and shall continue to be bound by, the Intellectual
Property Licenses Security Agreement, dated as of October 15, 2009, made by the
Parties to the IP Agreement in favor of the Security Agent, as the same may be
amended, restated, modified and/or supplemented from time to time in accordance
with the terms thereof (including, without limitation, the amendment thereof as
provided in Section II below (the “IP Agreement”, together with the Security
Agreement, the Global Pledge Agreement, the Fixed and Floating Charge
(Australia), the Equitable Mortgage of Shares (Australian Parent Guarantor) and
the Equitable Mortgage of Shares (Australian Borrower) being collectively
referred herein as the “Credit Support Documents”)); and
(ii) the IP Agreement and the security interest granted by the Parties to the IP
Agreement under the IP Agreement (both immediately before and after giving
effect to the amendments thereof as provided in Section II below) shall continue
in full force and effect with respect to the Parties to the IP Agreement.
4.    Each of the undersigned Guarantors hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Second Restatement Effective Date and any increase in the amounts
owing to the Lenders, Issuing Lenders, and/or any Agent under the Facility
Agreement on or after the Second Restatement Effective Date as follows:
(i) it is a party to, and shall continue to be bound by, the Guaranty as set
forth in Section 17 of the Facility Agreement, and the guaranties made by it
under such Guaranty shall continue in full force and effect with respect to such
Guarantor and the amendment and restatement of the Facility Agreement is not a
novation of the debt thereunder; and
(ii) on and after the Second Restatement Effective Date, it will continue to
obtain benefits from the incurrence of Loans to, and the issuance of Letters of
Credit for the account of, the Borrowers.

3

--------------------------------------------------------------------------------






5.    Each of the undersigned Obligors hereby acknowledges and agrees, and
represents and warrants, that on and after the occurrence of, and after giving
effect to, the Second Restatement Effective Date and any increase in the amounts
owing to the Lenders, Issuing Lenders, and/or any Agent under the Facility
Agreement on or after the Second Restatement Effective Date as follows:
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Acknowledgement and Amendment and to continue the
security interests granted by it under the applicable Credit Support Documents;
and
(ii) the Facility Agreement and the Obligations of the Obligors under the
Facility Agreement shall constitute the “Facility Agreement” and the “Secured
Obligations”, respectively, in each case, under and as defined in, each Credit
Support Document and the security interest granted, by it under each such Credit
Support Document and shall continue to be entitled to the benefits of each
Credit Support Document and the security interest granted, by it under each such
Credit Support Document (both immediately before and after giving effect to the
amendments thereof as provided in Section II below).
II.
Amendments to Security Agreement, Global Pledge Agreement, IP Agreement, and
Fixed and Floating Charge (Australia)

1.    The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 10.2 of the Security Agreement) and each of the Obligors hereby agree
that it is the intention of the parties that the Secured Obligations be amended
and in furtherance thereof hereby further amend the Security Agreement as
follows:
(i) On the Second Restatement Effective Date, Annexes A, B, C, D, E, F, G, H, I
and J to the Security Agreement shall be restated in their entirety by the
respective Annexes attached hereto as of the Second Restatement Effective Date.
(ii) On the Second Restatement Effective Date, the Security Agreement shall be
amended by inserting the following proviso at the end of Section 1.1(a) thereof,
immediately before the “.”: “; provided further that the Collateral shall not
include any Intercompany Notes”.
2.    The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 21 of the Global Pledge Agreement) and each of the Obligors hereby agree
that it is the intention of the parties that the Secured Obligations as defined
in the Global Pledge Agreement be amended and in furtherance thereof hereby
further amend the Global Pledge Agreement as follows:
(i) On the Second Restatement Effective Date, Annex C to the Global Pledge
Agreement shall be restated in its entirety by the Annex C attached hereto as of
the Second Restatement Effective Date.

4

--------------------------------------------------------------------------------






(ii) On the Second Restatement Effective Date, the Secured Obligations solely
with respect to Toys SARL shall mean the French Proceeds Loan Secured
Obligations and the security granted by Toys SARL pursuant thereto shall be
granted to the French Proceeds Loan Agent. All references to Secured Creditors
under the Global Pledge Agreement solely as it relates to Toys SARL shall be
deemed to be references to the French Proceeds Loan Lender Creditors.
(iii) On the Second Restatement Effective Date, the Global Pledge Agreement
shall be amended by (x) inserting the following proviso at the end of the second
to last paragraph of Section 3.1 thereof, immediately following the phrase
“shall not be subject to the limitations described in preceding clause (x) and
immediately before the “.”: “; provided further that the U.S. Collateral shall
not include any Intercompany Notes” and (y) inserting the following proviso at
the end of Section 3.1 thereof, immediately before the “.”: “; provided further
that the Non-U.S. Collateral shall not include any Intercompany Notes”.
3.    The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement and
Section 8.2 of the IP Agreement) and each of the Obligors hereby agree that it
is the intention of the parties that the Secured Obligations as defined in the
IP Agreement be amended and in furtherance thereof hereby further amend the IP
Agreement as follows:
(i) On the Second Restatement Effective Date, Annexes A, B, and C to the IP
Agreement shall be restated in their entirety by the respective Annexes attached
hereto as of the Second Restatement Effective Date.
(ii) On the Second Restatement Effective Date, the Secured Obligations solely
with respect to Toys SARL shall mean the French Proceeds Loan Secured
Obligations and the security granted by Toys SARL pursuant thereto shall be
granted to the French Proceeds Loan Agent. All references to Secured Creditors
under the Global Pledge Agreement solely as it relates to Toys SARL shall be
deemed to be references to the French Proceeds Loan Lender Creditors.
4.    The Co-Collateral Agents (for and on behalf, and at the direction, of the
Required Lenders in accordance with Section 13.12 of the Facility Agreement) and
each of the Obligors hereby agree that the Fixed and Floating Charge (Australia)
be amended as follows:
(i) On the Second Restatement Effective Date, a new Clause 7(e) shall be
inserted as follows : “(change of Chargor details) notify the Chargee at least
14 days before: (i) the Grantor changes its name as recorded in a public
register in its jurisdiction of incorporation or in its constituent documents;
and (ii) any ACN or ARBN allocated to the Chargor changes, is cancelled or
otherwise ceases to apply to it (or if it does not have any such applicable
number, one is allocated, or otherwise starts to apply, to it); and (iii) the
Chargor becomes trustee of a trust, or a partner in a partnership, not stated in
the Details.”

5

--------------------------------------------------------------------------------






(ii) On the Second Restatement Effective Date, a new Clause 20.19 shall be
inserted as follows: “Confidentiality Notwithstanding Section 13.16 of the
Credit Agreement, the Chargee is not permitted to disclose information provided
by any other party that is not publicly available (including the existence or
contents of any Credit Document) under section 275(4) of the Personal Property
Securities Act 2009 (Cth) (the “PPSA”) unless section 275(7) of the PPSA
applies.”
III.    Joinder of 2015 New Guarantors.
1.Each of the European Parent Guarantor, the Spanish Parent Guarantor, Midco 1,
Midco 2 and Midco 4 (the “2015 New Guarantors”) agrees that, upon its execution
hereof, it will become a Pledgor under, and as defined in, the Global Pledge
Agreement, and will be bound by all terms, conditions and duties applicable to a
Pledgor under the Global Pledge Agreement. Without limitation of the foregoing
and in furtherance thereof, each of the 2015 New Guarantors hereby confirms,
adopts and ratifies all of the terms and conditions of the Global Pledge
Agreement, including, without limitation, the pledge and assignment to the
Co-Collateral Agents for the benefit of the Secured Creditors and the grant to
the Co-Collateral Agents for the benefit of the Secured Creditors of a security
interest in all its right, title and interest in, to and under the Collateral
(as defined in the Global Pledge Agreement), if any, now owned or hereafter
acquired by it, in each case to the extent provided in the Global Pledge
Agreement.
2.    By executing and delivering this Acknowledgment and Amendment, each of the
2015 New Guarantors hereby (i) becomes a party to the Intercompany Subordination
Agreement dated October 15, 2009 made by the Obligors in favor of the Security
Agent (as the same may be amended, restated, modified and/or supplemented from
time to time in accordance with the terms thereof, the “Intercompany
Subordination Agreement”) as a “Party” thereunder with the same force and effect
as if originally named therein as a Party, (ii) expressly, irrevocably,
absolutely and jointly and severally assumes all obligations and liabilities of
a “Party” under the Intercompany Subordination Agreement and (iii) makes each of
the representations and warranties contained in the Intercompany Subordination
Agreement on the date hereof, after giving effect to this Acknowledgment and
Amendment. Each reference to a “Party” in the Intercompany Subordination
Agreement shall be deemed to include each 2015 New Guarantor.
3.    Each 2015 New Guarantor hereby makes and undertakes, as the case may be,
each covenant, representation and warranty made by, and as (i) each Pledgor
pursuant to the Global Pledge Agreement and (ii) each Party pursuant to the
Intercompany Subordination Agreement, in each case as of the date hereof (except
to the extent any such representation or warranty relates solely to an earlier
date in which case such representation and warranty shall be true and correct as
of such earlier date), and agrees to be bound by all covenants, agreements and
obligations of a Pledgor and Party pursuant to the Global Pledge Agreement and
Intercompany Subordination Agreement, respectively, and all other Credit
Documents to which it is or becomes a party.
4.    Attached hereto as Exhibit A are UCC-1 Financing Statements for each 2015
New Guarantor. Administrative Agent may file the attached UCC-1 Financing
Statements upon

6

--------------------------------------------------------------------------------






delivery of a fully executed copy of this Acknowledgment and Amendment to the
Administrative Agent.
IV.    Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial.
1.    (a) THIS ACKNOWLEDGEMENT AND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS ACKNOWLEDGEMENT AND AMENDMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS ACKNOWLEDGEMENT AND AMENDMENT, EACH
OBLIGOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH
OBLIGOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS CT CORPORATION,
WITH A REGISTERED ADDRESS BEING 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS
ITS AUTHORIZED DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE
FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL
LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH
ACTION OR PROCEEDING. IF FOR ANY REASON SUCH AUTHORIZED DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, EACH OBLIGOR AGREES TO
DESIGNATE A NEW AUTHORIZED DESIGNEE, APPOINTEE AND AGENT IN NEW YORK CITY ON THE
TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT. EACH OBLIGOR HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER SUCH OBLIGOR, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS ACKNOWLEDGEMENT AND AMENDMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS
LACK PERSONAL JURISDICTION OVER SUCH OBLIGOR. EACH OBLIGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH OBLIGOR AT ITS ADDRESS SET FORTH IN THE
FACILITY AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY

7

--------------------------------------------------------------------------------






LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST EACH OBLIGOR
IN ANY OTHER JURISDICTION.
(b)    EACH OBLIGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS ACKNOWLEDGEMENT AND
AMENDMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(c)    EACH OF THE PARTIES TO THIS ACKNOWLEDGEMENT AND AMENDMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS ACKNOWLEDGEMENT AND AMENDMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
2.    This Acknowledgment and Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Obligors’ Agent and
the Administrative Agent.
*    *    *

8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Acknowledgment and Amendment as of the date
first above written.
 
 
 
TRU EUROPE LIMITED,
 
as the European Parent Guarantor
 
 
 
 
 
By:            
 
Name:
 
Title:
 
 
 
TRU IBERIA HOLDINGS 1, S.L.U.,
 
as the Spanish Parent Guarantor
 
 
 
 
 
By:            
 
Name:
 
Title:
 
 
 
TRU AUSTRALIA HOLDINGS, LLC,
 
as the Australian Parent Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:


[Signature Page – Toys – Credit Document Acknowledgment and Amendment]



--------------------------------------------------------------------------------










 
TOYS “R” US (UK) LIMITED,
 
   as a U.K. Borrower
 
 
 
 
 
By:            
 
Name:
 
Title:
 
 
 
TOYS “R” US LIMITED,
 
as a U.K. Borrower
 
 
 
By:             
 
Name:
 
Title:
 
 

 
TOYS “R” US GMBH,
 
as the German Borrower
 
 
 
 
 
By:             
 
Name:
 
Title:

 
TOYS “R” US IBERIA, S.A.U.,
 
as the Spanish Borrower
 
 
 
 
 
By:             
 
Name:
 
Title:

 
TOYS “R” US (AUSTRALIA) PTY LTD,
 
as the Australian Borrower
 
 
 
 
 
By:             
 
Name:
 
Title: Authorized Signatory




[Signature Page – Toys – Credit Document Acknowledgment and Amendment]





--------------------------------------------------------------------------------






 
TRU (UK) H7 LIMITED,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TRU (UK) H8 LIMITED,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TOYS “R” US HOLDINGS LIMITED,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TOYS “R” US PROPERTIES LIMITED,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TOYS “R” US FINANCIAL SERVICES LIMITED,
 
as a Guarantor
 
 
 
 
 
By:            
 
Name:
 
Title:
 
 


[Signature Page – Toys – Credit Document Acknowledgment and Amendment]





--------------------------------------------------------------------------------










 
TRU (UK) H4 LIMITED,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TRU (FRANCE) FINANCE LTD.,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 
 
 
 
TRU (FRANCE) HOLDINGS LTD.,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:
 
 

 
TRU IBERIA HOLDINGS 2, S.L.U.,
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:

 
TRU (BVI) FINANCE II, LTD.
 
as a Guarantor
 
 
 
 
 
By:             
 
Name:
 
Title:


[Signature Page – Toys – Credit Document Acknowledgment and Amendment]





--------------------------------------------------------------------------------








 
TOYS “R” US SARL
 
 
 
 
 
By:             
 
Name:
 
Title:





 
TRU (UK) H6, LLC,
 
as a Guarantor
 
 
 
By:             
 
Name:
 
Title:



 
BABIES “R” US (AUSTRALIA) PTY LTD,
 
as a Guarantor
 
 
 
By:             
 
Name:
 
Title: Authorized Signatory






[Signature Page – Toys – Credit Document Acknowledgment and Amendment]





--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Co-Collateral Agent,
and Security Agent
By:         

Name:
Title:
By:         

Name:
Title:



[Signature Page – Toys – Credit Document Acknowledgment and Amendment]





--------------------------------------------------------------------------------






ANNEXES TO THE SECURITY AGREEMENT


[see attached]








--------------------------------------------------------------------------------

ANNEX A
to
SECURITY AGREEMENT



SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Assignor
Address(es) of Chief Executive Office
TRU Australia Holdings, LLC
One Geoffrey Way
Wayne, NJ 07440


TRU (UK) H6, LLC
One Geoffrey Way
Wayne, NJ 07440















--------------------------------------------------------------------------------

ANNEX B
to
SECURITY AGREEMENT

SCHEDULE OF INVENTORY AND EQUIPMENT LOCATIONS
Assignor            Location


TRU Australia Holdings, LLC
None
TRU (UK) H6, LLC
None













--------------------------------------------------------------------------------

ANNEX C
to
SECURITY AGREEMENT



SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS


Exact Legal Name of Each Assignor        
Type of Organization (or, if the Assignor is an Individual, so
indicate)         
Registered Organization?
(Yes/No)      
Jurisdiction of Organization
Assignor’s Location (for purposes of NY UCC  
§ 9-307)
Assignor’s Organization Identification Number (or, if it has none, so indicate)
Assignor’s Federal Employer Identification Number (or, if it has none, so
indicate)
Transmitting
Utility? 
(Yes/No)     
TRU Australia Holdings, LLC
Limited Liability Company
Yes
Delaware
Delaware
2026162
03-0565221
No
TRU (UK) H6, LLC
Limited Liability Company
Yes
Delaware
Delaware
5299417
46-2216480
No









--------------------------------------------------------------------------------

ANNEX D
to
SECURITY AGREEMENT

SCHEDULE OF TRADE AND FICTITIOUS NAMES
Name of 
Assignor
Trade and/or 
Fictitious Names
TRU Australia Holdings, LLC
None
TRU (UK) H6, LLC
None



 










--------------------------------------------------------------------------------

ANNEX E
to
SECURITY AGREEMENT

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN ONE YEAR PRIOR
TO THE DATE OF THE SECURITY AGREEMENT
Name of Assignor
Description of any Transactions as required by Section 2.8 of the Security
Agreement
TRU Australia Holdings, LLC
None
TRU (UK) H6, LLC
None



 






--------------------------------------------------------------------------------

ANNEX F
to
SECURITY AGREEMENT



SCHEDULE OF DEPOSIT ACCOUNTS


Name of Assignor
Description
of Deposit Account
Account Number
Name of Bank, Address and Contact Information


Jurisdiction of Bank
TRU Australia Holdings, LLC
Operating Account
30748343
Citibank
Kay Casanova
388 Greenwich Street
22nd Floor
New York, NY 10013
Tel: (212) 816-8103
New York
TRU (UK) H6, LLC
Operating Account
74343212
HSBC Bank plc
First Floor
60 Queen Victoria Street
London, United Kingdom EC4N 4TR
United Kingdom









--------------------------------------------------------------------------------

ANNEX G
to
SECURITY AGREEMENT

DESCRIPTION OF COMMERCIAL TORT CLAIMS


Name of Assignor
Description of Commercial Tort Claims
TRU Australia Holdings, LLC
None
TRU (UK) H6, LLC
None





 






--------------------------------------------------------------------------------

ANNEX H
to
SECURITY AGREEMENT



SCHEDULE OF MARKS AND APPLICATIONS;
INTERNET DOMAIN NAME REGISTRATIONS
1.     Marks and Applications:
NONE




2.     Internet Domain Name Registrations:
NONE








--------------------------------------------------------------------------------

ANNEX I
to
SECURITY AGREEMENT



SCHEDULE OF PATENTS
NONE












--------------------------------------------------------------------------------

ANNEX J
to
SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS
NONE








--------------------------------------------------------------------------------

 


ANNEXES TO THE GLOBAL PLEDGE AGREEMENT
[see attached]






--------------------------------------------------------------------------------






ANNEX C
to PLEDGE AGREEMENT
SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION
AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS
Legal Name
Type of Organization
Registered Organization?
(Yes/No)      
Jurisdiction of Organization
Location (for purposes of NY UCC
§ 9-307)
Organization Identification Number
Federal Employer Identification Number
Transmitting
Utility?
(Yes/No)
TRU Europe Limited
Private Limited Company
N/A
United Kingdom
N/A
9873441
N/A
N/A
TRU Iberia Hodlings 1, S.L.U.
Spanish limited liability company (sociedad de responsabilidad limitada
unipersonal)
N/A
Spain
N/A
B87422408 (Spanish tax ID)
N/A
N/A
TRU Australia Holdings, LLC
Limited Liability Company
Yes
Delaware
Delaware
2026162
03-0565221
No
Toys “R” Us (Australia) Pty Ltd.
Proprietary Company Limited by Shares
N/A
Australia
N/A
77 057 455 026 (ABN)
N/A
N/A
Babies “R” Us (Australia) Pty Ltd.
Proprietary Company Limited by Shares
N/A
Australia
N/A
56 073 394 117 (ABN)
N/A
N/A
Toys “R” Us (UK) Limited
Private Limited Company
N/A
United Kingdom
N/A
5410173
N/A
N/A
TRU (UK) H7 Limited
Private Limited Company
N/A
United Kingdom
N/A
9873499
N/A
N/A
TRU (UK) H8 Limited
Private Limited Company
N/A
United Kingdom
N/A
9873452
N/A
N/A







--------------------------------------------------------------------------------

 

TRU Iberia Holdings 2, S.L.U.
Spanish limited liability company (sociedad de responsabilidad limitada
unipersonal)
N/A
Spain
N/A
B87422531 (Spanish tax ID)
N/A
N/A
Toys “R” Us Holdings Limited
Private Limited Company
N/A
United Kingdom
N/A
1826057
N/A
N/A
Toys “R” Us Financial Services Limited
Private Limited Company
N/A
United Kingdom
N/A
1861149
N/A
N/A
Toys “R” Us Limited
Private Limited Company
N/A
United Kingdom
N/A
1809223
N/A
N/A
Toys “R” Us Properties Limited
Private Limited Company
N/A
United Kingdom
N/A
1809224
N/A
N/A
TRU (UK) H4 Limited
Private Limited Company
N/A
United Kingdom
N/A
8436106
N/A
N/A
TRU (France) Finance Ltd.
Private Limited Company
N/A
United Kingdom
N/A
7815995
N/A
N/A
TRU (France) Holdings Ltd.
Private Limited Company
N/A
United Kingdom
N/A
7816012
N/A
N/A
TRU (BVI) Finance II, Ltd.
Company Limited by Shares
N/A
British Virgin Islands
N/A
1627976
N/A
N/A
TRU (UK) H6, LLC
Limited Liability Company
Yes
Delaware
Delaware
5299417
46-2216480
N/A
Toys “R” Us SARL
Limited Liability Company (Société à responsabilité limitée)
N/A
France
N/A
345 404 156 RCS Evry
N/A
N/A
Toys “R” Us GmbH
Limited Liability Company (Gesellschaft mit beschränkter Haftung)
N/A
Germany
N/A
HRB 16651
N/A
N/A







--------------------------------------------------------------------------------

 

Toys “R” Us Iberia, S.A.U.
Spanish public limited company (sociedad anónima unipersonal)
N/A
Spain
N/A
A79520656 (Spanish tax ID)
N/A
N/A









--------------------------------------------------------------------------------






ANNEXES TO THE IP AGREEMENT
[see attached]






--------------------------------------------------------------------------------

ANNEX A
to
IP AGREEMENT

SCHEDULE OF CHIEF EXECUTIVE OFFICES
Name of Assignor
Address(es) of Chief Executive Office
Toys “R” Us (Australia) Pty Ltd.
Block G Commercial Drive
Regents Park Estate
391 Park Road, NSW 2143
Toys “R” Us Limited
Geoffrey House, Maidenhead Office Park, Westacott Way,
Maidenhead, Berkshire SL6 3QH
Toys “R” Us SARL
1, allee des Lutins
ZAC de la Marcaux Loups
ST FARGEAU PONTHIERRY,
FRANCE 77310
Toys “R” Us GmbH
Köhlstrasse 8, 50827 Köln, Germany
Toys “R” Us Iberia, S.A.U.


Calle Lucio Emilio Cándido, 12, 28802
Alcalá de Henares (Madrid), Spain













--------------------------------------------------------------------------------

ANNEX B
to
IP AGREEMENT

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION
(AND WHETHER A REGISTERED ORGANIZATION AND/OR
A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS
AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS


Legal Name
Type of Organization
Registered Organization?
(Yes/No)      
Jurisdiction of Organization
Location (for purposes of NY UCC
§ 9-307)
Organization Identification Number
Federal Employer Identification Number
Transmitting
Utility?
(Yes/No)
Toys “R” Us (Australia) Pty Ltd.
Proprietary Company Limited by Shares
N/A
Australia
N/A
77 057 455 026 (ABN)
N/A
N/A
Toys “R” Us Limited
Private Limited Company
N/A
United Kingdom
N/A
1809223
N/A
N/A
Toys “R” Us SARL
Limited Liability Company (Société à responsabilité limitée)
N/A
France
N/A
345 404 156 RCS Evry
N/A
N/A
Toys “R” Us GmbH
Limited Liability Company (Gesellschaft mit beschränkter Haftung)
N/A
Germany
N/A
HRB 16651
N/A
N/A
Toys “R” Us Iberia, S.A.U.
Spanish public limited company (sociedad anónima unipersonal)
N/A
Spain
N/A
A79520656 (Spanish tax ID)
N/A
N/A









--------------------------------------------------------------------------------

ANNEX C
to
IP AGREEMENT

SCHEDULE OF ASSIGNED CONTRACTS
License Agreement, dated as of February 1, 2009, by and between Geoffrey, LLC,
as Licensor, and each entity listed on Schedule A attached thereto (as such
Schedule A may be amended or supplemented from time to time) as Licensee and in
effect on the date hereof.








--------------------------------------------------------------------------------

ANNEX C
to
SECURITY AGREEMENT










        
Americas 90926432 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT S-1



FORM OF CREDIT CARD NOTIFICATION (AUSTRALIA)



_______________ __, 2015


To:    [Commonwealth Bank of Australia]
[Insert Address]
(the “Processor”)
Attention [             ]
Re: Toys “R” Us (Australia) Pty Limited
Merchant Account Number:                 
Dear Sir/Madam:
Toys "R" Us (Australia) Pty Ltd (ABN 77 057 455 026), a proprietary company
incorporated and validly existing under the laws of Australia (the “Company”),
has entered into various financing and security agreements with Deutsche Bank AG
New York Branch, a German Banking Corporation with offices at 60 Wall Street,
New York, NY 10005, as administrative agent and security agent on behalf of the
Secured Creditors (as defined in the Credit Facility) (in such capacity, the
“Security Agent”) (including the Syndicated Facility Agreement dated October 15,
2009, amended and restated as of March 8, 2011, amended as of March 20, 2013,
and further amended and restated as of December 18, 2015, between the Security
Agent, the Company, the Borrowers (as defined therein) and others (as further
amended, restated, modified and/or supplemented from time to time, the “Credit
Facility”), for its own benefit and the benefit of certain other secured parties
(the “Secured Creditors”), pursuant to which the Security Agent and the other
Secured Creditors may from time to time make loans or furnish certain other
financial accommodations to the Company. The Company’s obligations on account of
such loans and financial accommodations are secured by, among other things, all
credit card charges submitted by the Company to the Processor for processing and
the amounts which the Processor owes to the Company on account there of (the
“Credit Card Proceeds”) under the charge entitled “Fixed and Floating Charge
(Australia)” between the Company, the Security Agent and others dated October
15, 2009 as amended on October 16, 2010 (as may be further amended, restated,
modified and/or supplemented) (“Security”)).
The Company and the Processor are parties to the Merchant Agreement under which
the Processor has agreed to provide the Company with the credit card merchant
facility on the terms and conditions set out therein (“Merchant Agreement”).
The Processer hereby confirms:
(a)
its consent to the Security in accordance with clause [7.8] of the Merchant
Agreement;







--------------------------------------------------------------------------------

Exhibit S-1
Page 2

(b)
that it waives all rights, powers or discretion which the Processor has under
clause 8.2(d) of the Merchant Agreement to terminate that agreement solely by
reason of the appointment of a receiver by the Security Agent pursuant to the
terms of the Security.

This letter of agreement is governed by the law in force in New South Wales,
Australia. The Processor and the Security Agent submit to the non-exclusive
jurisdiction of the courts of that place. Each party waives any right it has to
object to an action being brought in those courts, to claim that the action has
been brought in an inconvenient forum, or to claim that those courts do not have
jurisdiction.
Please acknowledge your agreement to this letter by signing and returning to us
the enclosed copy of this letter (please copy Deutsche Bank AG New York Branch
as Security Agent):
Deutsche Bank AG New York Branch
60 Wall Street,
2nd Floor,
New York, NY 10005
U.S.A.
Attention: Dusan Lazarov
Re: Toys “R” Us (Australia) Pty Limited
  
This letter may be executed in any number of counterparts and all of such
counterparts taken together shall be deemed to constitute the one instrument.
If you have any queries, please do not hesitate to contact us.
Very truly yours,
                    
By:___________________________
for and on behalf of Toys “R” Us (Australia) Pty Limited
Name:
Title:
Date:
Agreed for and on behalf of Commonwealth Bank of Australia
                    
Name:
Title:
Date:






--------------------------------------------------------------------------------

EXHIBIT S-2



Form of Credit Card Notification (UK)
To:    [credit card counterparty]
Re:
[●] (the “Company”)


Merchant Account Number:                 
[          ] 2015
Dear Sir/Madam:
We hereby give you notice that pursuant to a Debenture dated [●], 2015, the
Company charged and assigned to Deutsche Bank AG New York Branch (as security
agent for the Secured Creditors under the Debenture (the “Security Agent”)), all
its rights, title, interests and benefits in, to or in respect of the [name and
description of contract] dated [date] between you and the Company (the
“Contract”) including all monies which may be payable in respect of the
Contract.
With effect from your receipt of this notice we hereby give you notice that:
(a)
all payments to be made to the Company under or arising from the Contract should
be made:

By ACH, Depository Transfer Check, or Electronic Depository Transfer to:
[_______]
ABA #___________________________
For Credit to ______________________
Account No. ______________________
Re: [INSERT NAME OF COMPANY]
or as you may otherwise be instructed in writing from time to time by an officer
of the     Security Agent;
(b)
upon an Enforcement Event, all remedies provided for in the Contract or
available at law or in equity shall be exercisable by the Security Agent;

(c)
upon an Enforcement Event, all rights to compel performance of the Contract
shall be exercisable by the Security Agent (although the Company shall remain
liable to perform all the obligations assumed by it under the Contract); and

(d)
upon an Enforcement Event, all rights, title, interests and benefits whatsoever
accruing to or for the benefit of Company arising from the Contract belong to
the Security Agent and no changes may be made to the terms of the Contract nor
may the Contract be terminated without the Security Agent’s consent.







--------------------------------------------------------------------------------

Exhibit S-2
Page 2



You are hereby authorised and instructed, without requiring further approval
from the Company, to provide the Security Agent with such information relating
to the Contract as we may from time to time request in writing.
These instructions may not be revoked without the prior written consent of the
Security Agent.
Please acknowledge receipt of this notice by signing and dating the
acknowledgement set out on the enclosed copy and returning it to the Security
Agent.
*    *    *








--------------------------------------------------------------------------------

Exhibit S-2
Page 3



Yours faithfully,


…………………………..

(Authorised Signatory)


…………………………..

(Autorised Signatory



for and on behalf of
Deutsche Bank AG New York Branch
(as Security Agent)









Americas 90926218 (2K)
 
 




--------------------------------------------------------------------------------

Exhibit S-2
Page 4








Americas 90926218 (2K)
 
 




--------------------------------------------------------------------------------

EXHIBIT T-1
Page 5

Form of Customs Broker Agreement (Australia)
Name and Address of Customs Broker:
______________________________
______________________________
______________________________


Dear Sir/Madam:
Unless otherwise defined, all capitalised terms have the meaning given to them
in the Credit Facility.
______________________________, a [proprietary] company incorporated and validly
existing under the laws of ______________________________, Australia (the
“Company”), among others, has entered into various financing agreements with
Deutsche Bank AG New York Branch, a branch of Deutsche Bank AG, a corporation
duly incorporated and existing under the laws of the Federal Republic of
Germany, with License issued by the Banking Department of the State of New York,
United States of America, with offices at 60 Wall Street, 2nd Floor, New York,
New York 10005, as Security Agent (in such capacity, the “Security Agent”)
(including, the Syndicated Facility Agreement dated October 15, 2009, amended
and restated as of March 8, 2011, amended as of March 20, 2013, and further
amended and restated as of December 18, 2015, between the Security Agent, the
Company, the Borrowers (as defined therein) and others (as further amended,
restated, modified and/or supplemented from time to time, the “Credit
Facility”), for its own benefit and the benefit of certain other secured parties
(the “Secured Creditors”) which are making loans or furnishing other financial
accommodations to the Company or its Affiliates, pursuant to which agreements
the Company, among others, has granted to the Security Agent, for its own
benefit and the benefit of the other Secured Creditors, a security interest in
and to, among other things, substantially all of the assets of the Company (the
“Collateral”), including, without limitation, all of the Company’s inventory,
goods, documents, bills of lading and other documents of title.
The Security Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
interest of the Security Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.
1.    Acknowledgment of Security Interest; Power of Attorney: The Customs Broker
acknowledges, consents, and agrees that the Company has assigned to the Security
Agent, for its own benefit and the benefit of the other Secured Creditors, all
of the Company’s right, title, and interest in, to and under all goods
constituting, evidencing, or relating to such inventory and any contracts or
agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods. The Company further advises the Customs
Broker, and the Customs Broker acknowledges, consents, and agrees, that the
Company has irrevocably constituted and appointed the Security Agent as the
Company’s true and lawful attorney, with full power of substitution to exercise
all of such rights, title, and interest, which appointment has been coupled with
an interest.






--------------------------------------------------------------------------------

Exhibit T-1
Page 2

2.    Appointment of Customs Broker as Agent of Security Agent: The Customs
Broker is hereby appointed as agent for the Security Agent to receive and retain
possession of all bills of lading, waybills, documents, and any other documents
of title or carriage constituting, evidencing, or relating to the Company’s
inventory (collectively, the “Title Documents”) heretofore or at any time
hereafter issued for any goods, inventory, or other property of the Company
which are received by the Customs Broker for processing (collectively, the
“Property”), such receipt and retention of possession being for the purpose of
more fully perfecting and preserving the Security Agent’s security interests in
the Title Documents and the Property. The Customs Broker will maintain
possession of the Title Documents and the Property, subject to the security
interest of the Security Agent, and will note the security interest of the
Security Agent on the Customs Broker’s books and records. In the event that the
Security Agent is designated as the consignor, co-consignor, consignee or
co-consignee on any such Title Documents, subject to the terms and conditions
hereof, the Security Agent hereby appoints the Customs Broker as its
attorney-in-fact solely to execute and deliver any such Title Documents for and
on behalf of the Security Agent pursuant to the terms of this Agreement.
3.    Delivery of Title Documents; Release of Goods: Until the Customs Broker
receives written notification from the Security Agent to the contrary, the
Customs Broker is authorized by the Security Agent to, and the Customs Broker
may, deliver:
(a)    the Title Documents to the issuing carrier or to its agent (who shall act
on the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for
the purpose of permitting the Company, as consignee, to obtain possession or
control of the Property subject to such Title Documents; and
(b)    the Property, in each instance as directed by the Company.
4.    Notice From Security Agent To Follow Security Agent’s Instructions: Upon
the Customs Broker’s receipt of written notification from the Security Agent,
the Customs Broker shall thereafter follow solely the instructions of the
Security Agent concerning the disposition of the Title Documents and the
Property and will not follow any instructions of the Company or any other person
concerning the same. Such notice to the Customs Broker shall be given to the
following address (or to such other address, written notice of which is given
the Security Agent by or on behalf the Customs Broker):
If to the Customs Broker
______________________________
______________________________
______________________________

Attention:
Email:
Telephone:
Fax:


5.    Limited Authority: The Customs Broker’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Title Documents on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be






--------------------------------------------------------------------------------

Exhibit T-1
Page 3

specifically authorized and instructed by the Security Agent, the Customs Broker
shall have no authority as the agent of the Security Agent to undertake any
other action or to enter into any other commitments on behalf of the Security
Agent.
6.    Expenses: The Security Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Security Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that the Company is solely responsible for payment of any compensation and
charges which are to the Company’s account. The Security Agent is not
responsible for paying any fees, expenses, customs duties, taxes, or other
charges which are, or may, accrue, to the account of the Title Documents or the
Property. The Security Agent may authorize the Customs Broker to perform
specified services on behalf of the Security Agent, at mutually agreed rates of
compensation, which shall be charged to the Security Agent’s account and payable
to the Customs Broker by the Security Agent (provided, however, such payment
shall not affect any obligation of the Company to reimburse the Security Agent
for any such compensation or other costs or expenses incurred by the Security
Agent pursuant to the terms of the financing agreements referred to above).
7.    Term: (a) In the event that the Customs Broker desires to terminate this
Agreement, the Customs Broker shall furnish the Security Agent with sixty (60)
days prior written notice of the Customs Broker’s intention to do so. During
such sixty (60) day period (which may be shortened by notice to the Customs
Broker from the Security Agent), the Customs Broker shall continue to serve as
agent hereunder. The Customs Broker shall also cooperate with the Security Agent
and execute all such documentation and undertake all such action as may be
reasonably required by the Security Agent in connection with such termination.
Such notice shall be given to the following address (or to such other address,
written notice of which is given the Customs Broker by or on behalf of the
Security Agent):
If to the Security Agent:
Deutsche Bank AG New York Branch
60 Wall Street,
2nd Floor,
New York, New York 10005
Attention: Dusan Lazarov    
Telephone: (212) 250-0211
Telecopier No.: (212) 797-5695
(b)    Except as provided in Section 7(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Security Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by the Company and an officer of the Security Agent and may be
terminated solely by written notice signed by the Company and an officer of the
Security Agent.






--------------------------------------------------------------------------------

Exhibit T-1
Page 4

8.    Custom Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect only to that Property then in the
possession of the Customs Broker, for which the Customs Broker has not received
payment, but not for any amount owed on account of any other Property, item, or
matter.
9.    Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker and the Security Agent relating to the subject matter hereof. In
the event of any conflict between this agreement and the terms of the underlying
agreement between the Company and Customs Broker, the terms of this agreement
shall govern. This agreement shall become effective when it shall have been
executed by the parties and when the Security Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this agreement.
10.    Governing Law: This letter of agreement is governed by the law in force
in New South Wales, Australia. Each party submits to the non-exclusive
jurisdiction of the courts of that place. Each party waives any right it has to
object to an action being brought in those courts, to claim that the action has
been brought in an inconvenient forum, or to claim that those courts do not have
jurisdiction.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------

EXHIBIT T-1
Page 5

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below following which this letter will take effect as a
sealed instrument.
Very truly yours,


COMPANY:
EXECUTED by [ ]


in accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by
authority of its directors:




   
Signature of director


   
Name of director (block letters)
)
)
)
)
)
)
)
)
)
)
)
)














   
Signature of director/company secretary*


   
Name of director/company secretary* (block letters)























--------------------------------------------------------------------------------

Exhibit T-1
Page 6

Agreed:
CUSTOMS BROKER:


EXECUTED by [ ]


in accordance with section 127(1) of the Corporations Act 2001 (Cwlth) by
authority of its directors:




   
Signature of director




   
Name of director (block letters)
)
)
)
)
)
)
)
)
)
)
)
)












   
Signature of director/company secretary




   
Name of director/company secretary* (block letters)

































--------------------------------------------------------------------------------

Exhibit T-1
Page 7

SECURITY AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH
By:______________________________
Name:
Title:    

By: ______________________________
Name:
Title:

















--------------------------------------------------------------------------------

EXHIBIT T-2



Form of Customs Broker Agreement (UK)
Name and Address of Customs Broker:
______________________________
______________________________
______________________________
Dear Sir/Madam:
Unless otherwise defined, all capitalised terms have the meaning given to them
in the Credit Facility.
Each of the companies listed in Exhibit A attached hereto (the “Companies”),
among others, has entered into various financing agreements with Deutsche Bank
AG New York Branch, a branch of Deutsche Bank AG, a corporation duly
incorporated and existing under the laws of the Federal Republic of Germany,
with License issued by the Banking Department of the State of New York, United
States of America, with offices at 60 Wall Street, 2nd Floor, New York, New York
10005, as security agent (in such capacity, the “Security Agent”) (including,
the Syndicated Facility Agreement dated October 15, 2009, amended and restated
as of March 8, 2011, amended as of March 20, 2013, and further amended and
restated as of December 18, 2015, between the Security Agent, the Company, the
Borrowers (as defined therein) and others (as further amended, restated,
modified and/or supplemented from time to time, the “Credit Facility”), for its
own benefit and the benefit of certain other secured parties (the “Secured
Creditors”) which are making loans or furnishing other financial accommodations
to the Companies or its Affiliates, pursuant to which agreements each of the
Companies, among others, has granted to the Security Agent, for its own benefit
and the benefit of the other Secured Creditors, a security interest in and to,
among other things, substantially all of the assets of the Companies (the
“Collateral”), including, without limitation, all of the Companies’ inventory,
goods, documents, bills of lading and other documents of title.
The Security Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
interest of the Security Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.
1.    Acknowledgment of Security Interest; Power of Attorney: The Customs Broker
acknowledges, consents, and agrees that each of the Companies has assigned to
the Security Agent, for its own benefit and the benefit of the other Secured
Creditors, all of the Company’s right, title, and interest in, to and under all
goods constituting, evidencing, or relating to such inventory and any contracts
or agreements with carriers, customs brokers, and/or freight forwarders for
shipment or delivery of such goods. Each of the Companies further notifies the
Customs Broker, and the Customs Broker acknowledges, consents, and agrees, that
the Company has irrevocably constituted and appointed the Security Agent as the
Company’s true and lawful attorney, with full power of substitution and
delegation to exercise all of such rights, title, and interest, which
appointment has been coupled with an interest.




--------------------------------------------------------------------------------

Exhibit T-2
Page 2

2.    Appointment of Customs Broker as Agent of Security Agent: The Customs
Broker is hereby appointed as agent for the Security Agent to receive and retain
possession of all bills of lading, waybills, documents, and any other documents
of title or carriage constituting, evidencing, or relating to each of the
Companies’ inventory (collectively, the “Title Documents”) heretofore or at any
time hereafter issued for any goods, inventory, or other property of each of the
Companies which are received by the Customs Broker for processing (collectively,
the “Property”), such receipt and retention of possession being for the purpose
of more fully perfecting and preserving the Security Agent’s security interests
in the Title Documents and the Property. The Customs Broker will maintain
possession of the Title Documents and the Property, subject to the security
interest of the Security Agent, and will note the security interest of the
Security Agent on the Customs Broker’s books and records. In the event that the
Security Agent is designated as the consignor, co-consignor, consignee or
co-consignee on any such Title Documents, subject to the terms and conditions
hereof, the Security Agent hereby appoints the Customs Broker as its
attorney-in-fact solely to execute and deliver any such Title Documents for and
on behalf of the Security Agent pursuant to the terms of this Agreement.
3.    Delivery of Title Documents; Release of Goods: Until the Customs Broker
receives written notification from the Security Agent to the contrary, the
Customs Broker is authorised by the Security Agent to, and the Customs Broker
may, deliver:
(a)    the Title Documents to the issuing carrier or to its agent (who shall act
on the Customs Broker’s behalf as the Customs Broker’s sub-agent hereunder) for
the purpose of permitting each Company, as consignee, to obtain possession or
control of the Property subject to such Title Documents; and
(b)    the Property, in each instance as directed by each Company.
4.    Notice From Security Agent To Follow Security Agent’s Instructions: Upon
the Customs Broker’s receipt of written notification from the Security Agent,
the Customs Broker shall thereafter follow solely the instructions of the
Security Agent concerning the disposition of the Title Documents and the
Property and will not follow any instructions of any of the Companies or any
other person concerning the same save as required under applicable law. Such
notice to the Customs Broker shall be given to the following address (or to such
other address, written notice of which is given the Security Agent by or on
behalf the Customs Broker):
If to the Customs Broker
______________________________
______________________________
______________________________

Attention:
Email:
Telephone:
Fax:








--------------------------------------------------------------------------------

Exhibit T-2
Page 3

5.    Limited Authority: The Customs Broker’s sole authority as the agent of the
Security Agent is to receive and maintain possession of the Title Documents on
behalf of the Security Agent and to follow the instructions of the Security
Agent as provided herein. Except as may be specifically authorised and
instructed by the Security Agent, the Customs Broker shall have no authority as
the agent of the Security Agent to undertake any other action or to enter into
any other commitments on behalf of the Security Agent.
6.    Expenses: The Security Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Security Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that each Company is solely responsible for payment of any compensation and
charges which are to such Company’s account. The Security Agent is not
responsible for paying any fees, expenses, customs duties, taxes, or other
charges which are, or may, accrue, to the account of the Title Documents or the
Property. The Security Agent may authorise the Customs Broker to perform
specified services on behalf of the Security Agent, at mutually agreed rates of
compensation, which shall be charged to the Security Agent’s account and payable
to the Customs Broker by the Security Agent (provided, however, such payment
shall not affect any obligation of each of the Companies to reimburse the
Security Agent for any such compensation or other costs or expenses incurred by
the Security Agent pursuant to the terms of the financing agreements referred to
above).
7.    Term: (a) In the event that the Customs Broker desires to terminate this
Agreement, the Customs Broker shall furnish the Security Agent with sixty (60)
days prior written notice of the Customs Broker’s intention to do so. During
such sixty (60) day period (which may be shortened by notice to the Customs
Broker from the Security Agent), the Customs Broker shall continue to serve as
agent hereunder. The Customs Broker shall also cooperate with the Security Agent
and execute all such documentation and undertake all such action as may be
reasonably required by the Security Agent in connection with such termination.
Such notice shall be given to the following address (or to such other address,
written notice of which is given the Customs Broker by or on behalf of the
Security Agent):
If to the Security Agent:
Deutsche Bank AG New York Branch
60 Wall Street,
2nd Floor,
New York, New York 10005
Attention: Dusan Lazarov    
Telephone: (212) 250-0211
Telecopier No.: (212) 797-5695
(b)    Except as provided in Section 7(a), above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Security Agent of the termination of the Customs Broker’s
responsibilities hereunder. This Agreement may be amended only by notice in
writing signed by each of the Companies and an officer of the Security






--------------------------------------------------------------------------------

Exhibit T-2
Page 4

Agent and may be terminated solely by written notice signed by each of the
Companies and an officer of the Security Agent.
8.    Custom Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any out-of-pocket costs, fees, freight
charges, storage charges, or other charges or out-of-pocket expenses incurred or
paid by the Customs Broker with respect only to that Property then in the
possession of the Customs Broker, for which the Customs Broker has not received
payment, but not for any amount owed on account of any other Property, item, or
matter.
9.    Counterparts; Integration: This agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This agreement constitutes the entire agreement between the
Customs Broker and the Security Agent relating to the subject matter hereof. In
the event of any conflict between this agreement and the terms of the underlying
agreement between the Companies and Customs Broker, the terms of this agreement
shall govern. This agreement shall become effective when it shall have been
executed by the parties and when the Security Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this agreement.
10.    Governing Law: THIS AGREEMENT AND ANY NON-CONTRACTUAL OBLIGATIONS ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, ENGLISH LAW. EACH PARTY IRREVOCABLY AGREES THAT THE COURTS
OF ENGLAND SHALL HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTES WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT (INCLUDING A DISPUTE REGARDING
THE EXISTENCE, VALIDITY OR TERMINATION OF THIS AGREEMENT).
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------

Exhibit T-2
Page 5

If the foregoing correctly sets forth our understanding, please indicate the
Customs Broker’s assent below following which this letter will take effect as a
sealed instrument.
Very truly yours,
COMPANY:
_________________________________
By:______________________________

Name:
Title:    

Agreed:
CUSTOMS BROKER:
_________________________________
By:______________________________
Name:
Title:    

SECURITY AGENT:
DEUTSCHE BANK AG NEW YORK BRANCH
By:______________________________
Name:
Title:    

By: ______________________________
Name:
Title:









--------------------------------------------------------------------------------

Exhibit T-2
Page 6

EXHIBIT A






















--------------------------------------------------------------------------------

EXHIBIT U



FORM OF SUBSIDIARY BORROWER ASSUMPTION AGREEMENT
SUBSIDIARY BORROWER ASSUMPTION AGREEMENT (the “Agreement”) dated as of
_________, ____, by _______________, a ______________ corporation (the
“Applicable Borrower”). Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement referred to below are used herein as
so defined.
W I T N E S S E T H :
WHEREAS, TRU Europe Limited (the “European Parent Guarantor”), TRU Iberia
Holdings 1, S.L.U. (formerly known as Nutley, S.L.U.) (the “Spanish Parent
Guarantor”), TRU Australia Holdings, LLC (the “Australian Parent Guarantor”),
Toys “R” Us (UK) Limited (the “UK Holdco”), Toys “R” Us Limited (“Toys UK” and
together with the UK Holdco, the “U.K. Borrowers”), Toys “R” Us (Australia) Pty
Ltd (ABN 77 057 455 026) “Australian Borrower”), Toys “R” US GmbH (the “German
Borrower”), Toys “R” Us Iberia, S.A.U. (the “Spanish Borrower” and, together
with the U.K. Borrowers, Australian Borrowers and German Borrower, collectively,
the “Borrowers”), the other Obligors from time to time party thereto, the
Lenders party thereto from time to time, Deutsche Bank AG New York Branch, as
Administrative Agent and Security Agent, Deutsche Bank AG New York Branch and
Bank of America, N.A., as Co-Collateral Agents, Deutsche Bank AG, London Branch,
as Facility Agent and the other Agents party thereto from time to time are party
to a Syndicated Facility Agreement, dated as of October 15, 2009, amended and
restated as of March 8, 2011, amended as of March 20, 2013, and further amended
and restated as of December 18, 2015 (as so amended and restated and as the same
may be further amended, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”);
WHEREAS, pursuant to Section 9.13 of the Credit Agreement, the Obligor’s Agent
may designate one of the European Parent Guarantor’s Wholly-Owned Subsidiaries
as a Borrower;
WHEREAS, the Obligor’s Agent desires to designate the Applicable Borrower as a
Borrower for purposes of the Credit Agreement and the other Credit Documents;
and
WHEREAS, the Applicable Borrower desires to execute and deliver this Agreement
in order to become a party to the Credit Agreement as a Borrower;
NOW, THEREFORE, IT IS AGREED:
1.    Assumption. By executing and delivering this Agreement, the Applicable
Borrower hereby becomes a party to the Credit Agreement as a “Borrower”
thereunder, and hereby expressly assumes all obligations and liabilities
applicable to it as a “Borrower” thereunder.
2.    Representations, Warranties and Agreements.    In order to induce the
Lenders to make Loans to, and issue Letters of Credit for the account of the
Applicable Borrower as provided in the Credit Agreement, the Applicable Borrower
hereby makes and undertakes, as the case may be, each representation and
warranty as a Borrower pursuant to Section 8 of the Credit




--------------------------------------------------------------------------------

Exhibit U
Page 2

Agreement as of the date hereof (except to the extent any such representation or
warranty relates solely to an earlier date in which case such representation and
warranty is made as of such earlier date).
3.    Guarantor Acknowledgment.    Each Guarantor acknowledges and agrees that
all Obligations of the Applicable Borrower as a “Borrower” shall be fully
guaranteed pursuant to the respective Guaranties as, and to the extent provided
therein and in the Credit Agreement.
4.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
5.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.






--------------------------------------------------------------------------------

Exhibit U
Page 3

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
[APPLICABLE BORROWER]
By:
Name:
Title:

ACKNOWLEDGED:
TRU EUROPE LIMITED,
as the Obligor’s Agent

By:
Name:
Title:



[EACH OTHER CREDIT PARTY]


By:
Name:
Title:



Deutsche Bank AG New York Branch,
as Administrative Agent


By:
Name:
Title:



By:
Name:
Title:









